 



 

 

SALE AND PURCHASE AGREEMENT

 

among

 

GRAMERCY INVESTMENT TRUST,

 

GRAMERCY INVESTMENT TRUST II,

 

GKK MANAGER LLC,

 

GRAMERCY LOAN SERVICES LLC,

 

GKK LIQUIDITY LLC,

 

CWCAPITAL INVESTMENTS LLC,

 

and, in each case solely for the purposes of Articles IX and X hereof,

 

GRAMERCY CAPITAL CORP.,

 

and

 

CW FINANCIAL SERVICES LLC

 

Dated as of January 30, 2013

 

 



 

 

 

 

Table of Contents

 

  Page     ARTICLE I   Transactions at the Closing; Closing     Section 1.01
Transactions at the Closing 2 Section 1.02 Purchase Price; Deposit 5 Section
1.03 Closing Date 5 Section 1.04 Transactions To Be Effected at the Closing 5
Section 1.05 [RESERVED] 11 Section 1.06 Related CDO Assets 11     ARTICLE II  
Representations and Warranties Relating to Each Seller     Section 2.01
Organization, Standing and Power 12 Section 2.02 Authority; Execution and
Delivery; Enforceability 12 Section 2.03 No Conflicts; Consents 12 Section 2.04
Recitals 13     ARTICLE III   Representations and Warranties Relating to the
Transferred Assets     Section 3.01 CDO Agreements 13 Section 3.02 REO Holdcos
14 Section 3.03 No Other Related CDO Assets 15 Section 3.04 No Employees 15
Section 3.05 Collateral Management 15 Section 3.06 Servicing, Advancing and
Related Matters 15 Section 3.07 Taxes 17 Section 3.08 Compliance with Laws 17
Section 3.09 Proceedings; Judgments 17 Section 3.10 Regulatory Matters 18
Section 3.11 Full Disclosure 18 Section 3.12 Absence of Certain Changes 18    
ARTICLE IV   Representations and Warranties of Purchaser     Section 4.01
Organization, Standing and Power 19 Section 4.02 Authority; Execution and
Delivery; Enforceability 19 Section 4.03 No Conflicts; Consents 19

 

- i -

 

 

Section 4.04 Availability of Funds 20 Section 4.05 Confidentiality Agreement 20
Section 4.06 Matters Relating to Collateral Management 20 Section 4.07 Matters
Relating to Servicing Arrangements 20 Section 4.08 No Outstanding Information
Requests 20     ARTICLE V   Covenants     Section 5.01 Covenants Relating to
Pre-Closing Activities 20 Section 5.02 Access to Information 21 Section 5.03
Confidentiality 22 Section 5.04 Reasonable Efforts 22 Section 5.05 Expenses;
Transfer Taxes 23 Section 5.06 Brokers or Finders 23 Section 5.07 Post-Closing
Cooperation 24 Section 5.08 Publicity 24 Section 5.09 Records 25 Section 5.10
Retained CDO Interests 25 Section 5.11 Collateral Management 26 Section 5.12
GKKM Employees 27 Section 5.13 Competing Proposals 27 Section 5.14 Pre-Closing
Disclosure 27 Section 5.15 Post-Closing Remittances 28 Section 5.16 Further
Assurances 28     ARTICLE VI   Conditions Precedent     Section 6.01 Conditions
to Each Party’s Obligation 29 Section 6.02 Conditions to Obligation of Purchaser
30 Section 6.03 Conditions to Obligation of Sellers 30 Section 6.04 Frustration
of Closing Conditions 31     ARTICLE VII   Termination, Amendment and Waiver    
Section 7.01 Termination 31 Section 7.02 Effect of Termination 33 Section 7.03
Amendments and Waivers 33     ARTICLE VIII   [RESERVED]

 

- ii -

 

 

ARTICLE IX   Indemnification     Section 9.01 Indemnification by Seller
Indemnifying Parties 33 Section 9.02 Indemnification by Purchaser Indemnifying
Parties 35 Section 9.03 Calculation of Losses 36 Section 9.04 Survival of
Representations, Warranties, Covenants and Agreements; Termination of
Indemnification 36 Section 9.05 Procedures 36 Section 9.06 No Additional
Representations 38 Section 9.07 Release from Escrow 39 Section 9.08 Tax
Treatment of Indemnity Payments 39     ARTICLE X   General Provisions    
Section 10.01 Assignment 39 Section 10.02 No Third-Party Beneficiaries 39
Section 10.03 [RESERVED] 39 Section 10.04 Notices 39 Section 10.05
Interpretation; Exhibits and Schedules; Certain Definitions 41 Section 10.06
Counterparts 46 Section 10.07 Entire Agreement 47 Section 10.08 Severability 47
Section 10.09 Enforcement 47 Section 10.10 Consent to Jurisdiction 47 Section
10.11 GOVERNING LAW 48 Section 10.12 WAIVER OF JURY TRIAL 48

 

- iii -

 

 

Schedules

 

Schedule 1.01(a) Assigned CDO Agreements Schedule 1.01(b) Advancing Agent
Appointment Schedule 1.01(h)(i) CDO REO Holdco Interests Schedule 1.01(h)(ii)
Seller Minority REO Holdco Interests Schedule 1.04(a) Sellers’ Closing
Deliveries Schedule 2.03 Consents and Filings Schedule 3.01 CDO Agreements
Schedule 3.02 REO Holdcos Schedule 3.03 Other Related CDO Assets Schedule 3.05
Collateral Management Schedule 3.06 Servicing, Advancing and Related Matters
Schedule 3.09 Proceedings; Judgments Schedule 3.11 Disclosure of Certain
Documents

 

Exhibits

 

Exhibit A Form of Sub-Special Servicing Termination Letter Exhibit B Form of
Amended and Restated CMA Exhibit C Form of CDO Issuer 2007 First Waiver Letter
Exhibit D Form of CDO Issuer 2007 Direction Letter Exhibit E Form of CDO Issuer
2007 First Consent Letter Exhibit F Form of CDO Issuer 2007 Second Consent
Letter Exhibit G Form of CDO Issuer 2007 Second Waiver Letter Exhibit H Form of
CDO Issuer 2006 Direction Letter Exhibit I Form of CDO Issuer 2006 Consent
Letter Exhibit J Form of CDO Issuer 2006 and CDO Issuer 2007 CMA Waiver Letter
Exhibit K Form of CDO Issuers Letter Agreement Exhibit L Form of Servicing
Subordination Agreement Exhibit M Form of Supplemental Indenture Exhibit N
Knowledge

 

- iv -

 

 

Index of Defined Terms

 

Accrued Servicing Fees Section 1.01(c) Advancing Agent Section 10.05(b)
Advancing Agent Appointment Letter Section 1.04(a) Advisers Act Section 10.05(b)
Affiliate Section 10.05(b) Aggregate Threshold Section 9.01(b) Agreement
Preamble Alternative REO Transfer Documents Section 1.04(b) Alternative REO
Vehicles Section 1.04(b) Ancillary Agreements Section 10.05(b) Amended and
Restated CMA Section 1.04(a) Assigned CDO Agreements Section 1.01(a) Assignment
and Assumption Agreements Section 1.04(a) Assumed Liabilities Section 1.01(e)
Business Day Section 10.05(b) Cap Section 9.01(b) CDO Agreements Section 3.01(a)
CDO Co-Issuer 2005 Preamble CDO Co-Issuer 2006 Preamble CDO Co-Issuer 2007
Preamble CDO Co-Issuers Preamble CDO Indentures Section 3.01(a) CDO Issuer 2005
Preamble CDO Issuer 2006 Preamble CDO Issuer 2006 and CDO Issuer 2007   CMA
Waiver Letter Schedule 1.04(a) CDO Issuer 2005 Consent Letter Schedule 1.04(b)
CDO Issuer 2006 Consent Letter Schedule 1.04(a) CDO Issuer 2007 Preamble CDO
Issuer 2007 First Waiver Letter Schedule 1.04(a) CDO Issuer 2007 Second Waiver
Letter Schedule 1.04(a) CDO Issuer 2007 Waiver Letters Schedule 1.04(a) CDO
Issuer Assets Section 10.05(b) CDO Issuer Consent Section 1.04(a) CDO Issuers
Letter Agreement Schedule 1.04(a) CDO Issuers Preamble CDO REO Holdco Interests
Section 1.01(h) Claim Threshold Section 9.01(b) Closing Section 1.03 Closing
Date Section 1.03 Code Section 10.05(b) Collateral Management Fees Section
1.01(a) Competing Proposal Section 10.05(b) Confidentiality Agreement Section
5.03 Controlling Class Consent Section 1.04(a) Consent Section 2.03 Contract
Section 2.03 CWCAM Section 1.04(a) CWCAM Special Servicing Agreement Section
1.04(b) CWFS Preamble Direct Claim Section 9.05(c) Escrow Agent Section 1.02(b)
Escrow Agreement Section 1.02(b) Escrowed Funds Section 1.02(b) Existing
Collateral Management Agreements Section 3.01(a) Filing Section 2.03 Financing
Section 4.04 Fundamental Representations Section 10.05(b) GAAP Section 10.05(b)
GIT Preamble GIT II Preamble GKKL Preamble GKKM Premable GLS Preamble
Governmental Entity Section 2.03 GCC Preamble Green Special Servicing Agreement
Section 10.05(b) Green Termination Agreement Section 1.04(a) Hedge
Counterparties Section 10.05(b) Hedge Counterparty Consents Section 1.04(a)
including Section 10.05(b) Indemnified Party Section 9.05(a) Indemnifying Party
Section 9.05(a) Interest Advances Section 10.05(b) Jameson Loan Section 10.05(b)
Jameson Proceedings Section 10.05(b) Judgment Section 10.05(b) Knowledge Section
10.05(b) Law Section 10.05(b) Lien Section 10.05(b) Losses Section 9.01(a)
Majority of the Controlling Class Section 10.05(b) Notes Valuation Report
Section 10.05(b) Organizational Documents Section 10.05(b) Outside Date Section
7.01(a) Outstanding GLS   Servicing Advance Amount Section 10.05(b) Outstanding
GKKL   Interest Advance Amount Section 10.05(b) Outstanding GKKM Special  
Servicing Advance Amount Section 10.05(b) Overall Cap Section 9.01(b) Permitted
Lien Section 10.05(b) Person Section 10.05(b) Proceeding Section 10.05(b)
Purchase Price Section 1.02(a) Purchaser Preamble Purchaser Indemnifying Parties
Preamble Purchaser Indemnitees Section 9.01(a) QRS Section 10.05(b) QRS Corp.
Preamble QRS II Corp Preamble QRS S1 Corp Preamble QRS Subsidiaries Preamble
Rating Agencies Section 10.05(b) Rating Agency Confirmation Section 1.04(a)
Records Section 5.09 REIT Section 3.07

 

- v -

 

 

Related CDO Assets Section 1.06 REO Holdcos Section 3.02 REO Property Section
3.02 Representative Section 10.05(b) Restricted CDO Interests Section 5.10(a)
Retained Assets Section 1.01(f) Retained CDO Interests Section 10.05(b) Retained
Liabilities Section 1.01(f) Scheduled Advances Section 3.06 Scheduled GLS
Servicing Advances Section 3.06 Scheduled GKKL Interest Advances Section 3.06
Scheduled GKKM Special Servicing Advances Section 3.06 SEC Section 10.05(b)
Secured CDO Notes Section 10.05(b) Seller Preamble Seller Indemnifying Parties
Preamble Seller Indemnitees Section 9.02(a) Seller Minority REO Holdco Interests
Section 1.01(h) Servicing Advances Section 10.05(b) Servicing Agreement Section
10.05(b) Servicing Documents Section 3.01(a) Servicing Subordination Agreement
Section 1.04(a) Situs Section 1.04(a) Situs Special Servicing Termination Letter
Section 10.05(b) Special Servicer Section 10.05(b) Special Servicing Agreement
Section 10.05(b) Sub-Special Servicing Agreement Section 10.05(b) Sub-Special
Servicing Termination Letter Section 1.04(a) Subsidiary Section 10.05(b)
Supplemental Indenture Section 1.04(b) Tax Section 10.05(b) Tax Return Section
10.05(b) Taxing Authority Section 10.05(b) Third Party Claim Section 9.05(a)
Transactions Section 1.02(a) Transferred Assets Section 1.01(d) Trustee Section
10.05(b) Unassigned Asset Section 1.06 Wells Fargo Indemnity Letter Section
3.11(d)

 

- vi -

 

 

SALE AND PURCHASE AGREEMENT

 

SALE AND PURCHASE AGREEMENT dated as of January 30, 2013 (this “Agreement”),
among GRAMERCY INVESTMENT TRUST, a Maryland real estate investment trust
(“GIT”), GRAMERCY INVESTMENT TRUST II, a Maryland real estate investment trust
(“GIT II”), GKK MANAGER LLC, a Delaware limited liability company (“GKKM”),
GRAMERCY LOAN SERVICES LLC, a Delaware limited liability company (“GLS”) and GKK
LIQUIDITY LLC, a Delaware limited liability company (“GKKL”; and together with
GIT, GIT II, GKKM and GLS, collectively, the “Sellers” and, individually, a
“Seller”), CWCAPITAL INVESTMENTS LLC, a Massachusetts limited liability company
(“Purchaser”), and in each case solely for the purposes of Articles IX and X
hereof, Gramercy Capital Corp., a Maryland corporation (“GCC”; and together with
the Sellers, collectively, the “Seller Indemnifying Parties” and, individually,
a “Seller Indemnifying Party”), and CW FINANCIAL SERVICES LLC, a Massachusetts
limited liability company (“CWFS”; and together with Purchaser, collectively,
the “Purchaser Indemnifying Parties” and, individually, a “Purchaser
Indemnifying Party”).

 

RECITALS

 

A.           GIT owns (i) all the capital stock of Gramercy Investment QRS
Corp., a Delaware corporation (“QRS Corp.”), and Gramercy Investment QRS II
Corp., a Delaware corporation (“QRS II Corp.”), (ii) all the limited liability
company interests of Gramercy Real Estate CDO 2005-1 LLC, a Delaware limited
liability company (“CDO Co-Issuer 2005”), and Gramercy Real Estate CDO 2006-1
LLC, a Delaware limited liability company (“CDO Co-Issuer 2006”), (iii) all the
limited liability company interests of GKKL, and (iv) directly and indirectly
through certain of its Subsidiaries, a minority of the equity interests in
certain of the REO Holdcos (as defined herein).

 

B.           GIT II owns (i) all the capital stock of Gramercy Investment QRS S1
Corp., a Delaware corporation (“QRS S1 Corp.”; and together with QRS Corp. and
QRS II Corp., the “QRS Subsidiaries”), and (ii) all the limited liability
company interests of Gramercy Real Estate CDO 2007-1 LLC, a Delaware limited
liability company (“CDO Co-Issuer 2007”; and together with CDO Co-Issuer 2005
and CDO Co-Issuer 2006, the “CDO Co-Issuers”).

 

C.           QRS Corp. owns all the ordinary and preferred shares of Gramercy
Real Estate CDO 2005-1 Ltd., a Cayman Islands company (“CDO Issuer 2005”), QRS
II Corp. owns all the ordinary and preferred shares of Gramercy Real Estate CDO
2006-1 Ltd., a Cayman Islands company (“CDO Issuer 2006”), and QRS S1 Corp. owns
all the ordinary and preferred shares of Gramercy Real Estate CDO 2007-1 Ltd., a
Cayman Islands company (“CDO Issuer 2007”; and together with CDO Issuer 2005 and
CDO Issuer 2006, the “CDO Issuers”).

 

D.           GIT and GIT II own all the limited liability company interests of
GKKM, which (i) provides collateral management services to the CDO Issuers, (ii)
has certain rights pursuant to the CDO Agreements (as defined herein) to remove
or control the removal of the Special Servicer (as defined herein) and to
appoint a new special servicer for certain of the CDO Issuer Assets, and (iii)
holds as nominee on behalf of the CDO Issuers all or a majority of the equity
interests in certain of the REO Holdcos.

 

- 1 -

 

 

E.           GLS, GKKL and GKKM have made the Scheduled Advances (as defined
herein), GLS is entitled (i) to repayment or reimbursement of the Outstanding
GLS Servicing Advance Amount (as defined herein) in accordance with the CDO
Agreements and (ii) to receive the Accrued Servicing Fees (as defined herein)
pursuant to the Sub-Special Servicing Agreement (as defined herein), GKKL is
entitled to repayment or reimbursement of the Outstanding GKKL Interest Advance
Amount (as defined herein) and GKKM is entitled to repayment or reimbursement of
the Outstanding GKKM Special Servicing Advance Amount (as defined herein) in
accordance with the CDO Agreements.

 

F.           GIT and certain of its Affiliates hold the Related CDO Assets (as
defined herein) on behalf of the CDO Issuers.

 

G.           The Sellers desire to sell, transfer and assign to Purchaser, and
Purchaser desires to purchase, accept and assume, all the Sellers’ rights and
obligations in respect of the Transferred Assets (as defined herein), upon the
terms and subject to the conditions set forth in this Agreement.

 

Accordingly, intending to be legally bound, the parties hereby agree as follows:

 

ARTICLE I

 

Transactions at the Closing; Closing

 

Section 1.01 Transactions at the Closing. On the terms and subject to the
conditions hereof, at the Closing:

 

(a)          Assigned CDO Agreements. GKKM shall sell, assign, transfer and
deliver to Purchaser, and Purchaser shall purchase, accept and assume from GKKM,
all rights of GKKM as the collateral manager pursuant to each of the Existing
Collateral Management Agreements and the other CDO Agreements identified on
Schedule 1.01(a) (collectively, the “Assigned CDO Agreements”) free and clear of
Liens (other than Permitted Liens), including all rights of GKKM, as collateral
manager, under the Assigned CDO Agreements to (i) receive all collateral
management fees and other amounts payable to GKKM pursuant to the Assigned CDO
Agreements (“Collateral Management Fees”) and (ii) remove and appoint special
servicers for the CDO Issuer Assets; it being understood and agreed that such
assignment and assumption does not transfer any rights to Purchaser to receive
the Outstanding GKKM Special Servicing Advance Amount.

 

(b)          Advancing Agent Appointment. GKKL shall resign as Advancing Agent
(and such resignation shall be effective) under each CDO Indenture (as defined
herein) in accordance with the terms thereof, and the Sellers shall (i) use all
reasonable efforts to cause the CDO Issuers and CDO Co-Issuers to appoint
Purchaser as Advancing Agent and (ii) cause the Majority of the Preferred Shares
(as defined under the CDO Indentures) to approve the appointment of Purchaser as
Advancing Agent pursuant to the CDO Indentures, and Purchaser shall accept the
appointment of Purchaser, as Advancing Agent pursuant to each of the CDO
Indentures, for the purposes of each of the CDO Agreements identified on
Schedule 1.01(b); it being understood and agreed that such resignation of GKKL
and appointment of Purchaser hereunder does not transfer any rights to Purchaser
to receive the Outstanding GKKL Interest Advance Amount.

 



- 2 -

 

 

(c)          Accrued Servicing Fees. GLS shall sell, assign, transfer and
deliver to Purchaser, and Purchaser shall purchase, accept and assume from the
GLS, all rights of GLS to receive accrued and unpaid servicing fees and other
compensation (including all Special Servicing Fees, Liquidation Fees and Workout
Fees, each term as defined under the Sub-Special Servicing Agreement and the
Special Servicing Agreement) and all other servicing, liquidation and workout
fees payable to GLS under the CDO Agreements which GLS or any of its Affiliates
is entitled to receive under the Sub-Special Servicing Agreement and any related
Servicing Document, to the extent such fees and compensation are accrued and
unpaid as of the Closing Date (collectively, the “Accrued Servicing Fees”) free
and clear of Liens (other than Permitted Liens); it being understood and agreed
that the Accrued Servicing Fees do not include any rights to receive any
Collateral Management Fees or the Outstanding GLS Servicing Advance Amount.

 

(d)          Other Transferred Assets. Each of GKKM, GKKL and GLS shall assign,
transfer and deliver to Purchaser, and Purchaser shall purchase, accept and
assume from each of them, any and all defenses, counterclaims or set-off rights
that would have been available to any of them if any claim had been asserted
against any of them to the extent relating solely to any of the Assumed
Liabilities. The foregoing rights described in this Section 1.01(d), together
with the Assigned CDO Agreements and the Accrued Servicing Fees, but excluding
the Retained Assets, are referred to in this Agreement as the “Transferred
Assets”. Notwithstanding anything to the contrary contained in this Agreement,
none of the Sellers and their respective Affiliates shall sell, assign, transfer
and deliver to Purchaser, and Purchaser shall not purchase or accept, nor shall
the Transferred Assets include, any of the Retained Assets.

 

(e)          Assumed Liabilities. Purchaser shall assume, and thereafter pay,
perform and discharge when due, and the Sellers shall assign and shall not
thereafter have any responsibility for, (i) all the liabilities and obligations
of the Sellers arising out of the Transferred Assets to the extent such
liabilities or obligations arise in respect of the management of the CDO Issuers
or servicing of the CDO Issuer Assets under the terms of the Assigned CDO
Agreements after the Closing, and (ii) all liabilities and obligations of the
collateral manager arising under the terms of the Assigned CDO Agreements to the
extent (and only to the extent) that such liabilities or obligations arise in
respect of the management of the CDO Issuers or servicing of the CDO Issuer
Assets after the Closing; provided, that, for the avoidance of doubt, Assumed
Liabilities shall not include (x) any liabilities, obligations or covenants of
the Sellers under this Agreement (including Section 1.04 (Transactions to be
Effected at the Closing) and Section 1.06 (Related CDO Assets)), and (y) any
liabilities, obligations or covenants of Sellers in connection with the Jameson
Proceedings, any Wells Fargo Indemnity Letter or the matters disclosed in
Schedules 3.01(c) and 3.01(d) whether arising before, on or after the Closing
Date (collectively, the “Assumed Liabilities”).

 



- 3 -

 

  

(f)          Retained Assets; Retained Liabilities. Notwithstanding anything to
the contrary contained in this Agreement, (i) the Sellers shall not sell, assign
or transfer, and Purchaser shall not purchase or acquire, (A) the Retained CDO
Interests, (B) the Outstanding GLS Servicing Advance Amount, (C) the Outstanding
GKKL Interest Advance Amount, (D) the Outstanding GKKM Special Servicing Advance
Amount, and (E) any and all defenses, counterclaims or set-off rights of any of
the Sellers, any of their respective Affiliates, or any of their respective
officers, directors or Representatives, to the extent relating solely to any of
the Retained Liabilities (the shares, interests and other assets described in
clauses (A) through (E), collectively, the “Retained Assets”) and (ii) the
Sellers shall retain responsibility for, and Purchaser shall not assume and
shall not be responsible to pay, perform or discharge, any liabilities or
obligations of the Sellers or any of their Affiliates of any kind or nature
whatsoever other than the Assumed Liabilities (collectively, the “Retained
Liabilities”). Without limiting the generality of the foregoing, the Retained
Liabilities shall include, but not be limited to, (w) any liability for Taxes
relating to or arising out of the Transferred Assets that are attributable to
any taxable period ending on or prior to the Closing Date or, with respect to
any taxable period that begins prior to and ends after the Closing Date, the
portion of such period ending on the Closing Date, (x) any liabilities and
obligations of the Sellers or any of their Affiliates arising out of the CDO
Agreements, the Transferred Assets or the CDO Issuer Assets, to the extent such
liabilities or obligations arise in respect of or relate to the management of
the CDO Issuers or servicing of the CDO Issuer Assets prior to the Closing Date,
(y) any liabilities, obligations or covenants of Sellers in connection with the
Jameson Proceedings, any Wells Fargo Indemnity Letter and the matters disclosed
in Schedules 3.01(c) and 3.01(d) whether arising before, on or after the Closing
Date, and (z) any liabilities and obligations of the Sellers or any of their
Affiliates related to or arising out of the Retained Assets whether arising
before, on or after the Closing Date.

 

(g)          Supplemental Indentures. Immediately following the completion of
the foregoing transactions contemplated by this Section 1.01, Purchaser shall in
its capacity as the Advancing Agent, and the parties hereto shall use all
reasonable efforts to cause the other Persons that will be parties to each
Supplemental Indenture (as defined herein), including the Trustee, to, execute
and deliver each Supplemental Indenture at the Closing.

 

(h)          REO Holdcos. Immediately following the execution and delivery of
the Supplemental Indentures, the Sellers shall assign, transfer and deliver (or
cause the assignment, transfer and delivery) to each of the CDO Issuers or the
Alternative REO Vehicles (as defined herein), as the case may be, and Purchaser
shall, in compliance with its applicable obligations under the Amended and
Restated CMAs and CDO Agreements, use reasonable efforts to cause each of the
CDO Issuers or the Alternative REO Vehicles, as the case may be, to accept and
assume from the Sellers, for no additional consideration, (i) the outstanding
equity interests of each of the REO Holdcos held of record by GKKM as nominee
for the benefit of the applicable CDO Issuer as of the Closing Date
(collectively, the “CDO REO Holdco Interests”), such interests consisting, as of
the date hereof, of those equity interests identified on Schedule 1.01(h)(i) and
(ii) if and to the extent required in accordance with Section 5.10(b) (Retained
CDO Interests) and permitted by the relevant CDO Indenture (as amended by the
applicable Supplemental Indenture), the outstanding voting equity interests
(excluding, to the extent agreed by the parties hereto, the rights to receive
cashflows thereon) of each of the REO Holdcos held of record by GIT or any of
its Affiliates for its own benefit as of the Closing Date (the “Seller Minority
REO Holdco Interests”), such interests consisting, as of the date hereof, of
those equity interests identified on Schedule 1.01(h)(ii).

 



- 4 -

 

 

Section 1.02 Purchase Price; Deposit. (a) The aggregate consideration payable by
Purchaser for the Transferred Assets shall consist of the sum of (i) $9,900,000,
less (ii) any Accrued Servicing Fees to which GLS or any of its Affiliates is
entitled to receive under the Sub-Special Servicing Agreement that are paid to
GLS or such Affiliate after November 19, 2012 and prior to the Closing Date
(such sum, the “Purchase Price”); it being understood and agreed that the
Sellers will retain all Collateral Management Fees collected by any Seller or
its Affiliates prior to Closing. The Purchase Price shall be payable as set
forth below in Section 1.04 (Transactions To Be Effected at the Closing). The
transactions contemplated by this Agreement and the Ancillary Agreements are
referred to herein as the “Transactions”.

 

(b)          Concurrently with the execution and delivery by the parties of this
Agreement, Purchaser and the Sellers shall enter into an escrow agreement (the
“Escrow Agreement”) with U.S. Bank National Association, as escrow agent (the
“Escrow Agent”). If U.S. Bank National Association is unwilling to serve as
Escrow Agent, Purchaser and the Sellers shall agree on another Person to serve
as Escrow Agent, which Person shall not be an Affiliate of Purchaser or the
Sellers. Purchaser shall deliver to the Escrow Agent concurrently with the
execution and delivery of the Escrow Agreement, cash in the amount of $990,000
(the “Escrowed Funds”), to be held, applied and disbursed by the Escrow Agent in
accordance with the Escrow Agreement and the relevant provisions of this
Agreement. At the Closing, the Escrowed Funds shall be applied to the Purchase
Price in accordance with the applicable provisions of this Agreement (including
Section 9.07 (Release from Escrow)).

 

Section 1.03 Closing Date. The closing of the Transactions (the “Closing”) shall
take place at the offices of Sidley Austin llp, 787 Seventh Avenue, New York,
New York 10019, at 10:00 a.m. on the second Business Day following the date on
which each of the conditions set forth in Article VI is satisfied or waived by
the party entitled to waive such condition (except for any conditions that by
their nature can only be satisfied on the Closing Date, but subject to the
satisfaction of such conditions or waiver by the party entitled to waive such
conditions). The date on which the Closing occurs is referred to herein as the
“Closing Date”.

 

Section 1.04 Transactions To Be Effected at the Closing. At the Closing:

 

(a)          Sellers’ Closing Deliveries. The Sellers shall deliver (or cause to
be delivered) to Purchaser:

 

(i)          with respect to the Assigned CDO Agreements, one or more Assignment
and Assumption Agreements, in a customary form mutually agreeable to the parties
hereto (the “Assignment and Assumption Agreements”), and such other bills of
sale, assignment and other instruments as may be reasonably requested by
Purchaser to assign and transfer the Assigned CDO Agreements to Purchaser;

 

(ii)         a counterpart executed by GLS of a letter agreement terminating,
effective as of the Closing Date, the Sub-Special Servicing Agreement, in
substantially the form attached as Exhibit A (the “Sub-Special Servicing
Termination Letter”);

 

(iii)        counterparts executed by each CDO Issuer (each, a “CDO Issuer
Consent”) of (A) the applicable Assignment and Assumption Agreement and (B) each
Amended and Restated CMA, in substantially the form attached as Exhibit B,
except for any changes requested by any CDO Issuer and reasonably acceptable to
the other parties thereto (each, an “Amended and Restated CMA”);

 



- 5 -

 

 

(iv)        with respect to each CDO Issuer, (A) a written instrument executed
by a Majority of the Controlling Class consenting to the transactions
contemplated by the applicable Assignment and Assumption Agreement, in the form
satisfactory to the applicable Trustee, and (B) either (x) one or more executed
written instruments by a Majority of the Controlling Class consenting to the
execution and delivery of each Supplemental Indenture by the parties thereto, in
the form satisfactory to the applicable Trustee, which instruments shall be in
full force and effect, or (y) evidence that notice of the applicable
Supplemental Indenture as is provided for in each CDO Indenture has been given
to a Majority of the Controlling Class, and that a Majority of the Controlling
Class has not objected in writing or electronically via DTC to such Supplemental
Indenture during the applicable notice period specified in the applicable CDO
Indenture (each, a “Controlling Class Consent”);

 

(v)         with respect to the applicable CDO Issuers, the letters listed on
Schedule 1.04(a);

 

(vi)        with respect to CDO Issuer 2005, one or more written instruments
executed by the Holders of the Preferred Shares (as defined under the CDO
Indentures) consenting to the execution and delivery of the applicable
Supplemental Indenture;

 

(vii)       with respect to each CDO Issuer, a confirmation by each Rating
Agency in writing (including, without limitation, by press release to the extent
consistent with such Rating Agency’s procedures) to the applicable CDO Issuer,
the applicable Trustee, Purchaser, GKKM and GLS, generally to the effect that no
withdrawal, reduction, qualification, downgrade or adverse effect with respect
to any then current rating, if any, by such Rating Agency of any class of notes
issued by the applicable CDO Issuer pursuant to the applicable CDO Agreements
will occur as a result of (A) the execution and delivery and performance of each
applicable Assignment and Assumption Agreement, (B) the execution and delivery
and performance of each applicable Amended and Restated CMA, (C) the execution
and delivery and performance of the applicable Supplemental Indentures, (D) the
appointment by GKKM of CWCapital Asset Management LLC (“CWCAM”) as the successor
special servicer under an appointment letter, the entry into an assumption
agreement by CWCAM, and the execution, delivery and performance of the CWCAM
Special Servicing Agreement, (E) the appointment of Purchaser as the Advancing
Agent under each CDO Indenture and (F) the consummation of the other
Transactions to the extent requiring Rating Agency confirmation (each, a “Rating
Agency Confirmation”); provided that a failure by any Rating Agency to address
such confirmation to Purchaser or any other Person shall not affect the Seller’s
satisfaction of this clause so long as such confirmation is addressed to each
applicable CDO Issuer and reasonably satisfactory evidence of the same is
provided to Purchaser;

 

(viii)      an opinion of legal counsel to the Sellers addressing such matters
relating to the Special Servicing Agreement as are required to be addressed
under the Special Servicing Agreement in respect of the Sellers;

 

(ix)         an opinion of legal counsel to the Sellers addressing tax matters
relating to the Supplemental Indentures or requested by any rating agency in
connection with the Supplemental Indentures, in the form satisfactory to the
applicable Trustee and counsel delivering the opinion referred to in Section
1.04(b)(v) and providing that such counsel may rely thereon;

 



- 6 -

 

 

(x)          an opinion of legal counsel to the Sellers addressing such other
matters relating to the Sellers as may be required to be addressed under the CDO
Agreements by the terms thereof in respect of the Sellers, except to the extent
covered by the opinions in Sections 1.04(a)(viii) and (ix);

 

(xi)         an executed counterpart by the Sellers of the Escrow Agreement;

 

(xii)        executed counterparts by GKKM, GLS, GIT and Gramercy Capital Corp.
of an agreement among GKKM, GLS, Green Loan Services LLC, SL Green Operating
Partnership L.P., GIT and Gramercy Capital Corp. effecting the termination of
the Green Special Servicing Agreement, and the assignment by Green Loan Services
LLC and SL Green Operating Partnership L.P. of their surviving rights
(including, but not limited to, any workout fee relating to the 26 Broadway
mortgage loan) under the Green Special Servicing Agreement to GKKM for
assignment to SitusServ L.P. (“Situs” in its capacity as special servicer to the
CDO Issuers) or such other entity as GKKM may designate (the “Green Termination
Agreement”);

 

(xiii)       executed counterparts by GKKM, GLS and GKKL of the Servicing, Cure
and Interest Advances Subordination Agreement among GKKM, GLS, GKKL, Purchaser,
CWCAM and, if required by Wells Fargo Bank, N.A. or reasonably required by
Purchaser to implement conditions of the financing provided by Wells Fargo Bank,
N.A. for servicing and other advances, Wells Fargo Bank, N.A., relating to the
reimbursement and repayment of servicing and other advances under the CDO
Indentures, the CDO Issuers’ primary servicing agreements, the CWCAM Special
Servicing Agreement, the Special Servicing Agreement and the Sub-Special
Servicing Agreement, in substantially the form of Exhibit L, except for any
changes required by Wells Fargo Bank, N.A. and reasonably acceptable to the
other parties thereto (the “Servicing Subordination Agreement”);

 

(xiv)      a notice executed by GKKL pursuant to which GKKL resigns, and
executed counterparts by each CDO Issuer and CDO Co-Issuer of a letter agreement
pursuant to which Purchaser is appointed, as the Advancing Agent under each of
the CDO Indentures (the “Advancing Agent Appointment Letter”);

 

(xv)       (A) with respect to CDO Issuer 2007, evidence that (x) such notice as
is provided for in each applicable CDO Indenture has been given by the Sellers
to each Hedge Counterparty of the agreement of the parties hereto to execute and
deliver each Supplemental Indenture, and (y) no Hedge Counterparty has objected
in writing or electronically via DTC to such execution and delivery during the
period contemplated by the applicable CDO Indenture, (B) with respect to CDO
Issuer 2005 and CDO Issuer 2006, an executed consent by each Hedge Counterparty
to the applicable Supplemental Indenture and (C) with respect to each CDO
Issuer, a consent executed by each Hedge Counterparty to the applicable Amended
and Restated CMA (the consents described in (B) and (C), collectively, the
“Hedge Counterparty Consents”);

 



- 7 -

 

 

(xvi)      with respect to each CDO Issuer, a written instrument executed by the
Majority of the Preferred Shares (as defined under the CDO Indentures) approving
the appointment of Purchaser as the Advancing Agent under each CDO Indenture;

 

(xvii)     a copy of each Situs Special Servicing Termination Letter;

 

(xviii)    a copy of a schedule showing all disposition activities taken since
November 19, 2012 by or on behalf of any of the Sellers or their Affiliates with
respect to any REO Property or CDO Issuer Asset held by any of the Sellers or
their Affiliates on behalf each CDO Issuer as of such date;

 

(xix)       a copy of a schedule showing all special servicing fees, liquidation
fees, workout fees related thereto received by any Seller or their Affiliates
after November 19, 2012 and prior to the Closing Date;

 

(xx)        executed counterparts by the Sellers of the documents referred to in
Section 1.04(c) required to be delivered by each Seller, to be held in escrow;

 

(xxi)       a certificate of the secretary of each Seller as to corporate and
incumbency matters, in form and substance reasonably acceptable to Purchaser;
and

 

(xxii)      the other documents required to be delivered by each Seller pursuant
to Article VI (Conditions Precedent).

 

(b)          Purchaser’s Closing Deliveries. Upon the items referred to in
Section 1.04(a) being available for inspection and ready for delivery, Purchaser
shall deliver (or cause to be delivered) to the Sellers:

 

(i)          payment, by wire transfer to a bank account or bank accounts
designated in writing by the Sellers (such designation to be made at least two
Business Days before the Closing Date), of immediately available funds in an
amount equal to the difference between (x) the Purchase Price and (y) the sum of
the Escrowed Funds to be paid to the Sellers at Closing pursuant to Section 9.07
(Release from Escrow);

 

(ii)         executed counterparts of each of the following executed by
Purchaser (or, to the extent specified, CWCAM):

 

(A)each Assignment and Assumption Agreement, and such other instruments of
assumption as may be reasonably requested by the Sellers in connection with the
Transferred Assets;

 

(B)each Amended and Restated CMA;

 



- 8 -

 

 

(C)an amended and restated special servicing agreement (“CWCAM Special Servicing
Agreement”) effective as of the Closing Date providing for CWCAM to be special
servicer in respect of the CDO Issuer Assets referred to therein, in a form
consistent with obtaining Rating Agency Confirmation in respect of the
appointment of CWCAM as the special servicer as may be reasonably acceptable to
the parties to such agreement and which does not necessitate the obtaining of
any consent of the “Secured Parties” pursuant to Section 14 of the Special
Servicing Agreement;

 

(D)the CDO Issuer 2006 and CDO Issuer 2007 CMA Waiver Letter;

 

(E)the letter listed on Schedule 1.04(b);

 

(F)the Escrow Agreement;

 

(G)the CDO Issuers Letter Agreement;

 

(H)the Servicing Subordination Agreement; and

 

(I)the Advancing Agent Appointment Letter.

 

(iii)        in accordance with Section 1.01(g), either (A) executed
counterparts of a supplemental indenture in respect of each of the CDO
Indentures executed by Purchaser in substantially the form of Exhibit M except
for any changes required by (x) the Rating Agencies in connection with the
provision of Rating Agency Confirmation or (y) any CDO Issuer party thereto and
reasonably acceptable to the other parties thereto, which supplemental
indentures shall permit each CDO Issuer to form and own Subsidiaries (each, a
“Supplemental Indenture”) or (B) solely at Purchaser’s discretion, with notice
to the Sellers at least three (3) Business Days prior to Closing, documents
evidencing alternative transfer arrangements reasonably satisfactory to
Purchaser (collectively, “Alternative REO Transfer Documents”), which documents
shall permit the holding of the CDO REO Holdco Interests by one or more
alternative special purpose vehicles (“Alternative REO Vehicles”) as nominee for
the benefit of the applicable CDO Issuers, in each case, solely for the purpose
of holding title to the REO Property (as defined herein) and any other real
property and interests in real property that from time to time may be acquired
by the applicable CDO Issuer;

 

(iv)        an opinion of legal counsel to CWCAM addressing certain matters
relating to the CWCAM Special Servicing Agreement required to be addressed under
Section 5 of the Special Servicing Agreement in respect of CWCAM;

 

(v)         an opinion of legal counsel to Purchaser addressed to the Trustee,
as to such matters that the Trustee reasonably requests and is entitled to
request in such an opinion from the CDO Issuers pursuant to Section 8.3 of each
of the CDO Indentures in connection with the execution by the Trustee of each
Supplemental Indenture (excluding any tax matters on which an opinion is
required pursuant to the Supplemental Indenture), in the form satisfactory to
the applicable Trustee and the Rating Agencies; provided that such opinion may
expressly rely upon, and is subject to the receipt by Purchaser of, the opinion
of legal counsel to the Sellers described in Sections 1.04(a)(ix) and (x);

 



- 9 -

 

 

(vi)        an opinion of legal counsel to Purchaser addressing such other
matters relating to Purchaser as may be required to be addressed under the CDO
Agreements by the terms thereof in respect of Purchaser, except to the extent
covered by the opinions in Sections 1.04(b)(iv) and (v);

 

(vii)       executed counterparts by Purchaser of the documents referred to in
Section 1.04(d) required to be delivered by Purchaser and its Affiliates, to be
held in escrow;

 

(viii)      a certificate of the secretary of Purchaser as to corporate and
incumbency matters, in form and substance reasonably acceptable to the Sellers;
and

 

(ix)         the other documents required to be delivered by it pursuant to
Article VI (Conditions Precedent).

 

(c)          Sellers’ Additional Closing Deliveries. Immediately following the
execution and delivery of the Supplemental Indentures or the Alternative REO
Transfer Documents, the Sellers shall deliver (or cause to be delivered) to the
CDO Issuers or the Alternative REO Vehicles, as the case may be:

 

(i)          the CDO REO Holdco Interests and, in accordance with Section
5.10(b) (Retained CDO Interests), the Seller Minority REO Holdco Interests, in
each case free and clear of any Liens and in a manner customary for transfers of
equity interests of the type of the CDO REO Holdco Interests or Seller Minority
REO Holdco Interests, as applicable, and in compliance with the terms of the
governing documents of such CDO REO Holdco Interests or Seller Minority REO
Holdco Interests, as applicable, and the CDO Agreements, as reasonably agreed to
by the parties hereto, together with such customary evidence thereof as
Purchaser shall reasonably request; and

 

(ii)         one or more assignments, endorsements and other instruments of
assignment and assumption (in customary form and in compliance with the terms of
the governing documents of such CDO REO Holdco Interests or Seller Minority REO
Holdco Interests, as applicable) effecting, in the aggregate, an assignment and
assumption of each agreement relating to the CDO REO Holdco Interests or Seller
Minority REO Holdco Interests, as applicable, to the applicable CDO Issuers or
the Alternative REO Vehicles, as the case may be.

 

(d)          Purchaser’s Additional Closing Deliveries. Immediately following
the execution and delivery of the Supplemental Indentures or the Alternative REO
Transfer Documents, Purchaser shall, in compliance with its obligations under
the Amended and Restated CMAs, the CDO Indentures as amended by the Supplemental
Indentures and the other CDO Agreements, use reasonable efforts to cause the CDO
Issuers or the Alternative REO Vehicles, as the case may be, to deliver to
Purchaser, one or more assignments, endorsements and other instruments of
assignment and assumption (in customary form and in compliance with the terms of
the governing documents of such CDO REO Holdco Interests or Seller Minority REO
Holdco Interests, as applicable) effecting, in the aggregate, an assignment and
assumption of each agreement relating to the CDO REO Holdco Interests and, in
accordance with Section 5.10(b) (Retained CDO Interests), Seller Minority REO
Holdco Interests from the applicable Sellers (or their Affiliates) to the
applicable CDO Issuers or the Alternative REO Vehicles.

 



- 10 -

 

 

Section 1.05 [RESERVED].

 

Section 1.06 Related CDO Assets. To the extent that legal title to any of the
assets identified on Schedule 3.03 (collectively, the “Related CDO Assets”),
shall not have been transferred to the applicable CDO Issuers or to the
applicable Trustees as indenture trustees under the applicable CDO Indentures
prior to the Closing, the Sellers shall assign, transfer and deliver to the
applicable CDO Issuers or to the applicable Trustees as indenture trustees under
the applicable CDO Indentures, and, if applicable, shall use reasonable efforts
to cause each of the CDO Issuers to accept and assume from such Sellers, at the
Closing and for no additional consideration, all the right, title and interests
of such Sellers in and to the Related CDO Assets. The parties hereto shall use
all reasonable efforts to cause the Related CDO Assets to be transferred to the
applicable CDO Issuers or to the applicable Trustees as indenture trustees under
the applicable CDO Indentures prior to the Closing; provided, however, that the
Sellers and their respective Affiliates shall be responsible for preparing all
necessary documents relating to the transfer of the Related CDO Assets to the
applicable CDO Issuers or the applicable Trustees as indenture trustees under
the applicable CDO Indentures before or after the Closing Date in compliance
with applicable Law and the documents governing such Related CDO Assets and
shall be responsible for all expenses and fees related thereto, it being
understood and agreed that the Sellers and their respective Affiliates shall be
entitled to seek to obtain reimbursement for such expenses and fees by the
applicable CDO Issuers, to the extent permitted by the applicable CDO Issuer’s
Organizational Documents and CDO Indenture and related agreements, prior to the
Closing (it being understood that the Sellers solely shall determine such
permissibility and process any such request prior to the Closing Date and that
Purchaser shall have no obligation to process any such request on or after the
Closing Date); provided, however, that to the extent that any Related CDO Asset
is not capable of being assigned or transferred without the Consent (as defined
herein) of a third party or if such assignment or transfer would constitute a
breach thereof or a violation of applicable Law, neither this Agreement nor any
Ancillary Agreements shall constitute an actual or attempted assignment,
transfer, sublease or sublicense thereof unless and until such consent, approval
or waiver of such third party has been duly obtained or such assignment,
transfer, sublease or sublicense has otherwise become lawful (any such Related
CDO Asset not assigned, transferred, subleased or sublicensed as a result of
this Section 1.06 is hereinafter referred to as an “Unassigned Asset”). Until
the impracticalities of transfer of any Unassigned Asset are resolved, the
Sellers shall have responsibility for, and shall reasonably cooperate with
Purchaser, the CDO Issuers and the applicable Trustees as indenture trustees
under the applicable CDO Indentures to (i) obtain such consents, approvals and
waivers (including by preparing the documentation described in the first proviso
to the second sentence of this clause), (ii) provide or cause to be provided to
the applicable CDO Issuers, to the extent permitted under the terms thereof, the
benefits of any Unassigned Asset in any arrangement, reasonable and lawful as to
both the Sellers, on the one hand, and the applicable CDO Issuers or the
applicable Trustees as indenture trustees under the applicable CDO Indentures,
on the other hand, which is designed to provide such benefits to the applicable
CDO Issuers and (iii) enforce for the account of the applicable CDO Issuers any
rights of the Sellers arising from such Unassigned Asset, including all rights
to indemnification, insurance and the right to elect to terminate in accordance
with the terms thereof, in each case after consulting with and in a manner
consistent with any advice and direction of Purchaser.

 



- 11 -

 

 

ARTICLE II

 

Representations and Warranties Relating to Each Seller

 

Except as set forth in the Schedules, each Seller hereby represents and warrants
to Purchaser, as of the date hereof and as of the Closing Date, as follows:

 

Section 2.01 Organization, Standing and Power. Such Seller is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization and has full corporate power and authority to own, lease or
otherwise hold its properties and assets and to carry on its business as
presently conducted, except where the failure to have such power and authority
would not adversely affect in any material respect the ability of the Sellers to
consummate the Transactions. Such Seller is duly qualified and in good standing
to do business in each jurisdiction in which the conduct or nature of its
business or the ownership, leasing or holding of its properties and assets makes
such qualification necessary, except such jurisdictions where the failure to be
so qualified or in good standing would not adversely affect in any material
respect the ability of the Sellers to consummate the Transactions.

 

Section 2.02 Authority; Execution and Delivery; Enforceability. Such Seller has
full corporate power and authority to execute this Agreement and the Ancillary
Agreements to which it is, or is specified to be, a party and to consummate the
Transactions. The execution and delivery by such Seller of this Agreement and
the Ancillary Agreements to which it is, or is specified to be, a party and the
consummation by such Seller of the Transactions have been duly authorized by all
necessary corporate action. Such Seller has duly executed and delivered this
Agreement and at or before the Closing will have duly executed and delivered
each Ancillary Agreement to which it is, or is specified to be, a party, and
this Agreement constitutes, and each Ancillary Agreement to which it is, or is
specified to be, a party will after the Closing constitute, its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

 

Section 2.03 No Conflicts; Consents. The execution and delivery by such Seller
hereof do not, the execution and delivery by such Seller of each Ancillary
Agreement to which it is, or is specified to be, a party will not, and the
consummation of the Transactions and compliance by such Seller with the terms
hereof and thereof, will not (a) result in the creation or imposition of any
Lien (other than Permitted Liens) against or upon the properties and assets
owned by such Seller or (b) contravene, conflict with, or result in any
violation or breach of or default under, or result in the termination,
modification or cancellation of, or the loss of a benefit under or accelerate
the performance required by, or result in a right of termination, modification,
cancellation or acceleration under (with or without notice or lapse of time, or
both) any provision of (i) the Organizational Documents of such Seller, (ii) any
contract, lease, license, indenture, mortgage, deed of trust, bond, note,
franchise, certificate, option, warrant, right, agreement, commitment or other
legally binding arrangement (a “Contract”) to which such Seller is a party or by
which any of its properties or assets is bound, or (iii) any permit, Judgment or
Law applicable to such Seller or its properties or assets, other than, in the
case of clauses (ii) and (iii) above, any such items that, individually or in
the aggregate, have not had a material adverse effect on, and would not be
expected to adversely affect in any material respect, the ability of the Sellers
to consummate the Transactions. No consent, approval, waiver, license, permit,
franchise, authorization or Judgment (“Consent”) of, or registration,
declaration, notice, report, submission or other filing (“Filing”) with, any
government or any arbitrator, tribunal or court of competent jurisdiction,
administrative agency or commission or other governmental authority or
instrumentality (in each case whether Federal, state, local, foreign,
international or multinational) (a “Governmental Entity”) or other Person is
required to be obtained or made by or with respect to such Seller in connection
with the execution, delivery and performance hereof or the consummation of the
Transactions, except for (A) the Consents and Filings that are set forth in
Schedule 2.03 and (B) as may be required pursuant to the terms of the CDO
Agreements.

 



- 12 -

 

 

Section 2.04 Recitals. The statements contained in the Recitals to this
Agreement with respect to the Sellers are true and correct in all material
respects.

 

ARTICLE III

 

Representations and Warranties Relating to the Transferred Assets

 

Except as set forth in the Schedules, the Sellers, jointly and severally,
represent and warrant to Purchaser, as of the date hereof and as of the Closing
Date, as follows:

 

Section 3.01 CDO Agreements. (a) Schedule 3.01(a) sets forth a list as of the
date hereof of (i) each collateral management agreement with a CDO Issuer under
which GKKM is the collateral manager and any amendments or supplements thereto
(collectively, the “Existing Collateral Management Agreements”), (ii) each
indenture pursuant to which outstanding securities of the CDO Issuers have been
issued and any amendments or supplements thereto (collectively, the “CDO
Indentures”), (iii) each servicing agreement to which GKKM, GLS or any of their
respective Affiliates, a CDO Issuer or a Trustee is a party relating to the
servicing of CDO Issuer Assets (including all primary servicing, special
servicing and sub-special servicing agreements, and any letter agreements,
termination agreements, supplements or modifications thereto, but excluding any
participation, intercreditor or similar agreements, and any primary servicing
agreements with a party other than a CDO Issuer, a Trustee or an Affiliate of a
Seller with respect to individual CDO Issuer Assets, collectively the “Servicing
Documents”), (iv) each hedge agreement relating to the CDO Issuers and the CDO
Issuer Assets, (v) each preference share paying agency agreement and securities
account control agreement to which (in each case) a CDO Issuer is a party, and
(vi) each other document to which a CDO Issuer is a party, pursuant to which
GKKM has third-party beneficiary rights, direction rights or rights to receive
notices thereunder (such agreements described in these clauses (iv), (v), and
(vi), including any amendments or supplements thereto and together with the
Existing Collateral Management Agreements, CDO Indentures and Servicing
Documents, the “CDO Agreements”). The Sellers have made available to Purchaser,
prior to the date hereof, true and complete copies of all CDO Agreements,
together with all amendments, supplements, waivers and modifications thereto.

 



- 13 -

 

 

(b)          Except as set forth in Schedule 3.01(b), (i) each Assigned CDO
Agreement to which GKKM is a party is a valid, legally binding obligation of
GKKM and enforceable against GKKM in accordance with its terms, except as
limited by Laws affecting the enforcement of creditors’ rights generally and by
general equitable principles, (ii) no Seller is in breach or default in any
material respect under any CDO Agreement to which it is a party, and (iii) to
the Knowledge of the Sellers, each CDO Agreement is in full force and effect and
constitutes a legal, valid and binding agreement, enforceable against each party
thereto (including any Sellers), in accordance with its terms, except as limited
by Laws affecting the enforcement of creditors’ rights generally and by general
equitable principles and the interest of each Seller in each CDO Agreement is
free and clear of all Liens (other than Permitted Liens).

 

(c)          Except as set forth in Schedule 3.01(c), (i) no Seller has,
directly or through its Representatives, caused or taken any action to cause or,
to the Knowledge of the Sellers, permitted, or omitted to take any action that
causes, any CDO Issuer to violate any Law or any provision of the CDO Agreements
(including any CDO Issuer representations and warranties made therein) in any
material respect and (ii) to the Knowledge of the Sellers, no CDO Issuer is in
violation in any material respect of any CDO Agreement to which it is party.

 

(d)          Except as set forth in Schedule 3.01(d), (i) no action has been
taken, whether by any Seller, any Affiliate of any Seller or, to the Knowledge
of the Sellers, any other Person (x) to, directly or through its
Representatives, initiate, assist, solicit, receive, negotiate, participate in,
facilitate, encourage or otherwise seek to procure the redemption of the
securities of any CDO Issuer, whether in connection with a refinancing, an
auction, an acceleration or otherwise, or (y) to de-list any class of securities
of any CDO Issuer except in compliance with the terms of the applicable CDO
Agreements, and (ii) as of the date hereof, no notice has been given (in the
manner set forth in the CDO Agreements) and, to the Knowledge of the Sellers, no
notice is pending or threatened from any holder of securities of any of the CDO
Issuers (or any other party to the CDO Agreement) to redeem or cause the
redemption, in whole or in part, of any securities of any CDO Issuer, whether by
refinancing, auction, acceleration or otherwise.

 

(e)          Except as set forth in Schedule 3.01(e), to the Knowledge of the
Sellers, (i) no “Default” or “Event of Default” has occurred and is continuing
under any of the CDO Indentures, and (ii) no “Event of Default” or “Servicing
Event of Default” has occurred and is continuing under any of the Servicing
Documents.

 

Section 3.02 REO Holdcos. Schedule 3.02 sets forth a list as of the date hereof,
of (i) each limited liability company or limited partnership that is owned by a
Seller or its Affiliates and holds, directly or indirectly through one or more
of its Subsidiaries real property, and interests in real property for the
benefit of the CDO Issuers (each, an “REO Holdco”), (ii) for each REO Holdco,
all real property and interests in real property owned or held, directly or
indirectly, by such REO Holdco (“REO Property”) and (iii) all material
disposition activities undertaken since November 19, 2012 by or on behalf of any
of the Sellers or their Affiliates with respect to any REO Property held on
behalf each CDO Issuer as of such date. Each REO Holdco or a Subsidiary thereof
has good and valid title to all REO Property set forth opposite its name on
Schedule 3.02, in each case free and clear of all Liens other than Permitted
Liens. Except as set forth on Schedule 3.02, no REO Holdco owns any property or
assets other than (x) REO Property or (y) an interest in a Subsidiary that
directly or indirectly owns REO Property.

 



- 14 -

 

 

Section 3.03 No Other Related CDO Assets. Except as set forth on Schedule 3.03,
as of the date hereof, no Seller or any of its Affiliates holds any properties
or assets (other than the CDO REO Holdco Interests) as nominee for the benefit
of the CDO Issuers. A Seller or an Affiliate of a Seller holds of record, for
the benefit of the applicable CDO Issuers, all the properties and assets set
forth on Schedule 3.03, in each case free and clear of all Liens other than
Permitted Liens.

 

Section 3.04 No Employees. No Seller has any liabilities, whether under benefit
plans or otherwise, to any current or former employee of any Seller or its
Affiliates for which Purchaser or its Affiliates would become liable in
connection with the Transactions.

 

Section 3.05 Collateral Management. Except as set forth in Schedule 3.05, (a) as
of the date hereof, GKKM has not (i) received from any Person any written notice
(A) alleging that GKKM is in default under any of the CDO Agreements or that an
event constituting cause for removal or termination of GKKM as Collateral
Manager has occurred, (B) directing the termination or removal of GKKM as the
“Collateral Manager” under any of the Existing Collateral Management Agreements,
(C) of a “Default” or an “Event of Default” under the CDO Indentures or any
other CDO Agreement, (D) of a “cause” event under the Existing Collateral
Management Agreements, or (E) of a Par Value Coverage Test or Par Value Test (as
defined in each CDO Indenture) failure that would adversely affect in any
material respect the Transferred Assets, (ii) received from any Person any
written notice challenging the obligation of any of the CDO Issuers to pay fees,
reimburse expenses or cure advances to the “Collateral Manager” under any of the
CDO Agreements, or (iii) made any assignment of fees, expense reimbursements or
cure advances due to the “Collateral Manager” under any of the CDO Indentures
and/or the Existing Collateral Management Agreements; (b) GKKM has not (i)
released any of the CDO Issuers from any of its material obligations under any
of the CDO Agreements or (ii) given to any CDO Issuer any written notice of an
occurrence of “cause” or termination or resignation under the Existing
Collateral Management Agreements, or of a “Default” or “Event of Default” under
any of the CDO Agreements; and (c) as of the date hereof, there are no
outstanding and unpaid collateral management fees or reimbursable expenses or
cure advances accrued or otherwise payable by any CDO Issuer to GKKM under the
Existing Collateral Management Agreements and/or the CDO Indentures.

 

Section 3.06 Servicing, Advancing and Related Matters. (a) Schedule 3.06 sets
forth: (A) as of the date hereof, (i) the Servicing Advances funded by GLS in
respect of the CDO Issuers and the CDO Issuer Assets (the “Scheduled GLS
Servicing Advances”), (ii) the Interest Advances funded by GKKL in respect of
the CDO Issuers (the “Scheduled GKKL Interest Advances”) and (iii) the Servicing
Advances funded by GKKM in respect of the CDO Issuers and the CDO Issuer Assets
(the “Scheduled GKKM Special Servicing Advances”; and together with the
Scheduled GLS Servicing Advances and the Scheduled GKKL Interest Advances, the
“Scheduled Advances”); and (B) a list of Servicing Documents pursuant to which a
Seller or a CDO Issuer is entitled to terminate or remove (or control the
termination or removal of) existing servicers or special servicers, and to
appoint new servicers or special servicers, with respect to each CDO Issuer
Asset. Except as set forth on Schedule 3.06, (x) as of the date hereof, there
are no Servicing Advances or Interest Advances accrued or otherwise payable to
any Seller or any Affiliate of the Sellers (including GIT and GIT II) under the
CDO Agreements (including all Servicing Documents), and (y) no Person (other
than a Seller, the Servicer, the Special Servicer and the Sub-Special Servicer
pursuant to the CDO Agreements) is entitled to receive any or all special
servicing fees, liquidation fees and workout fees pursuant to any CDO Agreement
(including the Accrued Servicing Fees).

 



- 15 -

 

 

(b)          Except as set forth on Schedule 3.06: (A) as of the date hereof, no
Seller has (i) received from any Person any written notice (x) alleging that
GKKL is in default under any of the CDO Agreements or (y) terminating, or
removing GKKL as the “Advancing Agent” under, any of the CDO Indentures, (ii)
received from any Person any written notice challenging the obligation of any of
the CDO Issuers to pay fees or reimburse Interest Advances to the “Advancing
Agent” under any of the CDO Agreements, or (iii) received from any Person any
written notice challenging the obligation of any Person (including any lender,
creditor or loan participant) to pay any servicing fees, workout fees and
liquidation fees to any Seller (including GKKL and GLS) under any of the
Servicing Documents (including any special servicing termination arrangements
related thereto); (B) no Seller has (i) made any assignment of (x) the fees or
reimbursements of Interest Advances due and payable to the “Advancing Agent”
under any of the CDO Indentures or (y) the fees described in sub-clause (iii) in
this paragraph due to the Sellers under any of the CDO Agreements, (ii) released
(x) any of the CDO Issuers from any of its material obligations under any of the
CDO Agreements or (y) any Person (including any lender, creditor or loan
participant) from any of their payment obligations under any of the Servicing
Documents, (iii) given to any CDO Issuer any written notice of termination or
resignation as “Advancing Agent” under any of the CDO Agreements, or (iv) given
to any Person (including any lender, creditor or loan participant) any written
notice of termination or resignation as “servicer” or “special servicer” under
any of the Servicing Documents; (C) as of the date hereof, there are no
outstanding and unpaid fees, Interest Advances or expenses accrued or otherwise
payable by any CDO Issuer to GKKL under the CDO Indentures; and (D) there are no
outstanding and unpaid servicing fees, liquidation fees or workout fees accrued
or otherwise payable by any Person to any Seller under the Servicing Documents
other than the Accrued Servicing Fees.

 



- 16 -

 

 

Section 3.07 Taxes. Each Seller, the REO Holdcos and their respective
Subsidiaries has timely filed, or caused to be timely filed, all material Tax
Returns required to be filed by it (taking into account all available
extensions), and has paid, collected or withheld, or caused to be paid,
collected or withheld, all material Taxes required to be paid, collected or
withheld, other than such Taxes for which adequate reserves have been
established in accordance with GAAP. There are no material claims, assessments,
audits, examinations, investigations or other proceedings pending against any
Seller, the CDO Issuers, the CDO Co-Issuers, the REO Holdcos or their respective
Subsidiaries in respect of any Taxes, and to the Knowledge of the Sellers, no
such claims, assessments, audits, examinations, investigations or other
proceedings have been threatened. None of the Sellers, the CDO Issuers, the CDO
Co-Issuers, the REO Holdcos or their respective Subsidiaries, if any, has any
outstanding waivers or extensions of any applicable statute of limitations to
assess any material amount of Taxes. Each of GIT, commencing with its first
taxable year ended December 31, 2005, and GIT II, commencing with its first
taxable year ended December 31, 2007, has been organized and has operated in
conformity with the requirements for qualification and taxation as a “real
estate investment trust” within the meaning of Section 856(a) of the Code (a
“REIT”), and its current and proposed method of operation will enable each of
GIT and GIT II to continue to meet the requirements for qualification and
taxation as a REIT under the Code in future years, and no challenge by the IRS
to either Seller’s status as a REIT is pending or has been threatened in writing
and to the Knowledge of the Sellers no basis for any such challenge exists. Each
of the QRS Subsidiaries, the CDO Issuers, and the CDO Co-Issuers has at all
times qualified as a QRS or a disregarded entity of GIT or GIT II, as
applicable. The beneficial ownership for U.S. federal income tax purposes of
each of the CDO REO Holdco Interests is currently held by the CDO Issuer to
which such CDO REO Holdco Interest will be transferred pursuant to Section
1.01(h) (REO Holdcos). All of the income that is currently generated by any CDO
Issuer is qualifying income for purposes of Section 856(c)(2) of the Code as of
the date hereof. All of the income that is currently generated by any CDO
Issuer, other than any dividends from taxable REIT subsidiaries, is qualifying
income for purposes of Section 856(c)(3) of the Code as of the date hereof. All
of the assets that are currently held by any CDO Issuer other than any interest
in any taxable REIT subsidiary are qualifying assets for purposes of Section
856(c)(4)(A) of the Code as of the date hereof. All of the assets that are
currently held by any CDO Issuer, other than property with respect to which a
foreclosure property election has been made, is currently held for investment
and is not described in Section 1221(a)(1) of the Code as of the date hereof.
GIT or GIT II, as applicable, has timely and properly made or will timely and
properly make an election under Section 856(e) of the Code to treat as
foreclosure property for U.S. federal income tax purposes each property in which
any CDO Issuer has acquired a direct or indirect beneficial interest for U.S.
federal income tax purposes as a result of a foreclosure or similar transaction,
including without limitation each property in which any REO Holdco holds an
interest, other than (i) any such property that has qualified and will continue
to qualify in its entirety as a real estate asset within the meaning of Section
856(c)(4) of the Code and that has produced and will continue to produce solely
income that qualifies under Section 856(c)(3) of the Code, and (ii) the property
known as the “Las Vegas Hilton.” GIT or GIT II, as applicable, will timely and
properly make an election under Section 856(l) of the Code to treat the entity
that holds the property known as the “Las Vegas Hilton” as a taxable REIT
subsidiary. The entity that holds the property known as the “Las Vegas Hilton”
has engaged an eligible independent contractor as defined in Section 856(d) of
the Code to operate such property.

 

Section 3.08 Compliance with Laws. To the Knowledge of the Sellers, each of the
Sellers, with respect to the Transferred Assets, (i) is in compliance in all
material respects with all applicable Laws and (ii) since January 1, 2011 has
been in compliance in all material respects with all applicable Laws. The
Sellers have previously made available to Purchaser true and complete copies of
all material reports, filings, registrations, applications, notices or
correspondence to, from or with any Governmental Entity since January 1, 2011 in
connection with or relating to the Transferred Assets.

 

Section 3.09 Proceedings; Judgments. Schedule 3.09 sets forth a list of each
pending Proceeding and, to the Knowledge of the Sellers, each Proceeding that
has been threatened, against a Seller relating to any Transferred Asset or that
may result, directly or indirectly, in any material liability to such Seller
(with respect to any Transferred Asset) or that may adversely affect in any
material respect the ability of the Sellers to consummate the Transactions. To
the Knowledge of the Sellers, no Seller (with respect to any Transferred Asset)
is the subject of, or in default in any material respect under, any Judgment.

 



- 17 -

 

 

Section 3.10 Regulatory Matters. GKKM (i) is duly registered with the SEC as an
investment adviser under the Advisers Act, and (ii) has filed a Form ADV with
the SEC in accordance with the Advisers Act, which Form ADV at the time of
filing (and with respect to Form ADV, Part II, its date) was, and as amended and
supplemented is, in effect pursuant to and in material compliance with the
requirements of the Advisers Act. To the Knowledge of the Sellers, there is no
investigation, dispute or proceeding on the part of the SEC concerning any
Seller that could have a material adverse effect on any CDO Issuer.

 

Section 3.11 Full Disclosure. To the Knowledge of the Sellers, the
representations and warranties of the Sellers contained in this Article III,
together with all information and documents previously made available by the
Sellers to Purchaser, includes all the material information and documents
relating to the rights of any Person under the CDO Agreements to terminate any
Assigned CDO Agreement. Schedule 3.11 sets forth, to the Knowledge of the
Sellers, a list of all documents and agreements pursuant to which any Person is
entitled to terminate or remove existing servicers or special servicers and to
appoint servicers or special servicers, with respect to each CDO Issuer Asset.
Notwithstanding the foregoing, Sellers are not making any representation
pursuant to this Section 3.11 with respect to events, occurrences or
developments not within the reasonable control of the Sellers or their
Affiliates that could result in a failure to satisfy any Par Value Coverage Test
or Par Value Test (as defined in each CDO Indenture). The Sellers have
disclosed, delivered or provided to Purchaser, as applicable, true and complete
copies of all of the following books and records in respect of each CDO Issuer
and the CDO Issuer Assets (including REO Properties):

 

(a)          all letters from or on behalf of noteholders related to
disagreements with noteholders and all letters in response thereto from or on
behalf of any Seller or its Affiliates;

 

(b)          all written notices, filings or correspondence with or from
Governmental Entities relating to any material investigation, dispute or
proceeding relating to the CDO Issuer Assets or the management thereof;

 

(c)          any documents relating to the CDO Issuers, the CDO Co-Issuers and
the CDO Issuer Assets, including but not limited to, agreements, side letters,
modifications, indemnifications, waivers, dispute resolution agreements, in each
case not forming part of each CDO Issuer’s initial closing transaction documents
(other than any supplements or amendments to each CDO Issuer’s initial closing
transaction documents which have been provided to Purchaser) and excluding
documents related to the ordinary course management or servicing of the CDO
Issuer Assets;

 

(d)          any indemnification agreement between GKKM and Wells Fargo Bank,
N.A. with regard to note cancellations (each, a “Wells Fargo Indemnity Letter”);
and

 

(e)          any litigation or dispute related documents that, to the Knowledge
of the Sellers, has been filed with a Governmental Entity in respect of each CDO
Issuer.

 

Section 3.12 Absence of Certain Changes. For each CDO Issuer, since the date of
the most recent Notes Valuation Report for such CDO Issuer until the date
hereof, there has not occurred any event, occurrence or development that,
individually or in the aggregate, constitutes or could reasonably be expected to
constitute cause for removal or termination of any collateral manager, advancing
agent and, to the Knowledge of the Sellers, Situs as the servicer or special
servicer under the CDO Agreements. Notwithstanding the foregoing, Sellers are
not making any representation pursuant to this Section 3.12 with respect to
events, occurrences or developments not within the reasonable control of the
Sellers or their Affiliates that could result in a failure to satisfy any Par
Value Coverage Test or Par Value Test (as defined in each CDO Indenture).

 



- 18 -

 

 

ARTICLE IV

 

Representations and Warranties of Purchaser

 

Purchaser hereby represents and warrants to each Seller, as of the date hereof
and as of the Closing Date, as follows:

 

Section 4.01 Organization, Standing and Power. Purchaser is duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is organized and has full corporate power and authority and possesses
all governmental franchises, licenses, permits, authorizations and approvals
necessary to enable it to own, lease or otherwise hold its properties and assets
and to carry on its business as presently conducted. Purchaser is duly qualified
and in good standing to do business in each jurisdiction in which the conduct or
nature of its business or the ownership, leasing or holding of its properties
and assets makes such qualification necessary, except such jurisdictions where
the failure to be so qualified or in good standing would not adversely affect in
any material respect the ability of Purchaser to consummate the Transactions.

 

Section 4.02 Authority; Execution and Delivery; Enforceability. Purchaser has
full power and authority to execute this Agreement and the Ancillary Agreements
to which it is, or is specified to be, a party and to consummate the
Transactions. The execution and delivery by Purchaser hereof and the Ancillary
Agreements to which it is, or is specified to be, a party and the consummation
by Purchaser of the Transactions have been duly authorized by all necessary
corporate action. Purchaser has duly executed and delivered this Agreement and
at or before the Closing will have duly executed and delivered each Ancillary
Agreement to which it is, or is specified to be, a party, and this Agreement
constitutes, and each Ancillary Agreement to which it is, or is specified to be,
a party will after the Closing constitute, its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

 

Section 4.03 No Conflicts; Consents. The execution and delivery by Purchaser
hereof do not, the execution and delivery by Purchaser of each Ancillary
Agreement to which it is, or is specified to be, a party will not, and the
consummation of the Transactions and compliance by Purchaser with the terms
hereof and thereof will not, contravene, conflict with, or result in any
violation of or default (with or without notice or lapse of time, or both) under
any provision of (i) the Organizational Documents of Purchaser or any of its
Subsidiaries, (ii) any Contract to which Purchaser or any of its Subsidiaries is
a party or by which any of their respective properties or assets is bound, or
(iii) any permit, Judgment or Law applicable to Purchaser or any of its
Subsidiaries or their respective properties or assets, other than, in the case
of clauses (ii) and (iii) above, any such items that have not had and would not
reasonably be expected to adversely affect in any material respect the ability
of Purchaser to consummate the Transactions. No Consent of or Filing with any
Governmental Entity is required to be obtained or made by or with respect to
Purchaser or any of its Subsidiaries in connection with the execution, delivery
and performance hereof or the consummation of the Transactions or the ownership
by Purchaser of the Transferred Assets following the Closing, other than such
Consents and Filings as may be required by the CDO Agreements or the failure of
which to obtain or make would not reasonably be expected to adversely affect in
any material respect the ability of Purchaser to consummate the Transactions.

 



- 19 -

 

 

Section 4.04 Availability of Funds. Purchaser has available cash or has existing
borrowing facilities that together are sufficient to enable it to consummate the
Transactions (the “Financing”). As of the date hereof, Purchaser does not have
any reason to believe that the Financing will not be available to Purchaser on a
timely basis to consummate the Transactions.

 

Section 4.05 Confidentiality Agreement. Purchaser has complied in all material
respects with all of its obligations set forth in the Confidentiality Agreement.

 

Section 4.06 Matters Relating to Collateral Management. Purchaser or any entity
designated by Purchaser to act as successor collateral manager (i) is duly
registered with the SEC as an investment adviser under the Advisers Act, (ii)
complies with the requirements set forth in Section 12(d)(i)-(v) of each
Existing Collateral Management Agreement, and (iii) by its appointment as
collateral manager pursuant to the Existing Collateral Management Agreements
will not cause any CDO Issuer, any CDO Co-Issuer or the assets of the CDO
Issuers (x) to become, or result in any CDO Issuer, any CDO Co-Issuer or the
assets of the CDO Issuers becoming, an “investment company” under the Investment
Company Act or (y) to become subject to income or withholding tax that would not
have been imposed by for such appointment.

 

Section 4.07 Matters Relating to Servicing Arrangements. CWCAM or any entity
designated by Purchaser to act as successor special servicer under the CWCAM
Special Servicing Agreement is listed on Standard & Poor’s Select Servicer List
as a U.S. Commercial Mortgage Special Servicer.

 

Section 4.08 No Outstanding Information Requests. Purchaser and its
Representatives have been afforded with the opportunity to meet with, and to
request and receive such information and documents (assuming such information
and documents made available to them are true and complete) from, the Sellers’
officers and employees, in each case as Purchaser and its Representatives have
requested.

 

ARTICLE V

 

Covenants

 

Section 5.01 Covenants Relating to Pre-Closing Activities. Except as otherwise
contemplated hereby, from the date hereof to the Closing, (a) the Sellers shall
conduct the Sellers’ business, to the extent relating to the Transferred Assets,
in the ordinary course of business, consistent with current practice and
applicable Laws, (b) each Seller shall perform and, to the extent applicable,
cause each of its Subsidiaries to perform, its respective obligations under each
CDO Agreement to which it is a party, and (c) no Seller shall, and, to the
extent applicable, each Seller shall not permit any of its Subsidiaries to, do
any of the following, to the extent relating to any of the Transferred Assets,
without the prior written consent of Purchaser (which consent shall not be
unreasonably withheld, conditioned or delayed):

 



- 20 -

 

 

(i)          sell, lease, license or otherwise dispose of any Transferred
Assets;

 

(ii)         permit, allow or suffer any Transferred Assets, or rights under the
Transferred Assets, to become subjected to any Liens other than Permitted Liens;

 

(iii)        compromise, settle or otherwise adjust any Proceeding involving the
Transferred Assets;

 

(iv)        terminate, amend or modify, or resign as collateral manager,
advancing agent or as special servicer, as the case may be, under, any Assigned
CDO Agreements;

 

(v)         enter into any Contract that would have been required to be set
forth in Schedule 3.01(a) if such Contract were in effect on the date hereof;

 

(vi)        modify, amend, terminate or grant any Consent or waiver under any
Contract that is set forth or required to be set forth in Schedule 3.01(a) or
that would have been required to be set forth in Schedule 3.01(a) if it were in
effect on the date hereof; and

 

(vii)       authorize any of, or commit or agree to take, whether in writing or
otherwise, to do any of, the foregoing actions,

 

and provided, however, that in the case of any action that is contractually
required to be taken by a Seller, where the prior written consent of Purchaser
to any of the foregoing actions is requested, but such consent is not either
given or refused at least five (5) Business Days prior to the expiration of any
contractual time limit applying to the taking of such action or, if none, within
five (5) Business Days of such request being made, such consent shall be deemed
to have been given by Purchaser for purposes of this Agreement. Notwithstanding
the covenants made by the Sellers in this Section 5.01, Purchaser acknowledges
that each of the Sellers and its Affiliates shall be permitted to take or omit
to take any and all actions that such Seller or any of such Affiliates
determines, in its sole and absolute discretion, to be required by the
provisions of any Contracts to which any of them is a party (including the
Existing Collateral Management Agreements, the Special Servicing Agreement and
the Sub-Special Servicing Agreement), or by the Advisers Act in order to satisfy
or otherwise fulfill their respective obligations (including the standard of
care required to be exercised by any of them) pursuant to such Contracts or the
Advisers Act.

 

Section 5.02 Access to Information. The Sellers shall afford to Purchaser and
its Representatives reasonable access, upon reasonable notice during normal
business hours during the period from the date hereof to and including the
Closing Date, to personnel of the Sellers that are involved in any of the
Transferred Assets, books, contracts, commitments, Tax Returns, records and
financial, operating and other data of the Sellers relating to the Transferred
Assets, the CDO Agreements and the CDO Issuer Assets, and, during such period
shall furnish promptly to Purchaser and its Representatives any information
concerning the Transferred Assets, the CDO Agreements and the CDO Issuer Assets
as Purchaser and its Representatives may reasonably request; provided, however,
that such access does not unreasonably disrupt the normal operations of the
Sellers. This Section 5.02 shall not require the Sellers to permit any
inspection, or to disclose any information, that in the reasonable judgment of
the Sellers would reasonably be expected to result in (i) a violation of any of
its obligations with respect to confidentiality or (ii) the loss of
attorney-client privilege with respect to such information.

 



- 21 -

 

 

Section 5.03 Confidentiality. (a) Purchaser acknowledges that the information
being provided to it in connection with the Transactions is subject to the terms
of a confidentiality agreement dated October 11, 2012 between Purchaser and
Gramercy Capital Corp. (the “Confidentiality Agreement”). Effective upon, and
only upon, the Closing, the Confidentiality Agreement shall terminate with
respect to information relating, directly or indirectly, to the Transferred
Assets and all Records being delivered pursuant to Section 5.09 (Records) and
pursuant to Section 12(g) of the Existing Collateral Management Agreements and
Purchaser shall be free to use such information and documents after the Closing
subject only to the confidentiality provisions of the applicable CDO Agreements;
provided, however, that Purchaser acknowledges that any and all other
confidential information provided to it by the Sellers or their Representatives
concerning the Sellers shall remain subject to the terms and conditions of the
Confidentiality Agreement after the Closing Date; provided, further, that
following the Closing the restrictions on use of any information contained in
the Confidentiality Agreement shall not apply to the use of any information
relating to the Transferred Assets or the CDO Issuers by Purchaser, its
Affiliates or its representatives that is necessary to be used by it in order to
perform its obligations as collateral manager, advancing agent and special
servicer with respect to the CDO Issuers and the CDO Issuer Assets.

 

(b)          Each Seller shall keep confidential, and cause its controlled
Affiliates and instruct its and their Representatives to keep confidential, all
information relating to the Transferred Assets, except (i) as required by Law or
administrative process, in which case the Sellers shall (A) to the extent
permitted under applicable Law, provide written notice to Purchaser so as to
enable Purchaser to take action to seek a protective order or other appropriate
remedy to ensure confidential treatment of such information, (B) furnish only
that portion of the information as is legally required to be furnished by the
Sellers and (C) cooperate with Purchaser, at Purchaser’s sole expense, in
Purchaser’s reasonable efforts to obtain a protective order, (ii) for
information that is available to the public on the Closing Date or thereafter
becomes available to the public other than as a result of a breach of this
Section 5.03(b) and (iii) to the extent use of such information is necessary or
appropriate in making any Filing or obtaining any Consent required for the
consummation of the Transactions. The covenant set forth in this Section 5.03(b)
shall terminate two (2) years after the Closing Date.

 

Section 5.04 Reasonable Efforts. (a) On the terms and subject to the conditions
hereof, each party hereto shall cooperate with the other and use all reasonable
efforts to perform its obligations hereunder in a manner as will cause the
Closing to occur as promptly as practicable after the date hereof, including
taking all reasonable actions necessary to comply promptly with all legal
requirements that may be imposed on it or any of its Affiliates with respect to
the Closing (it being understood that the failure of the Closing to occur shall
not constitute a breach or default hereunder by any party acting reasonably and
in good faith in this context).

 

(b)          Before the Closing each party hereto shall, and shall cause its
Affiliates to, use all commercially reasonable efforts to obtain or file, and to
cooperate in obtaining or filing, all Consents from and all Filings with, third
parties that are necessary or appropriate to permit the consummation of the
Transactions (including all Consents and Filings contemplated by Section 6.01
(Conditions to Each Party’s Obligations)); provided, however, that no party
hereto shall be required to pay or commit to pay any amount to (or incur any
obligation in favor of) any Person from whom any such Consent may be required
(other than customary filing fees payable to Governmental Entities, nominal
filing or application fees payable to other third parties, and consent fees of
any third party that are not material in amount).

 



- 22 -

 

 

(c)          The parties hereto shall use all reasonable efforts to obtain, as
promptly as practicable following the date hereof, all Consents required in
connection with the execution and delivery of the Supplemental Indentures by the
parties thereto. Without limiting the generality of the foregoing, if a Trustee
reasonably requests an opinion, as to such matters which the Trustee reasonably
requests and is entitled to request in such an opinion from the CDO Issuers
pursuant to Section 8.3 of the applicable CDO Indentures in connection with the
execution by the Trustee of each Supplemental Indenture (other than as to any
tax matters on which an opinion is required pursuant to the Supplemental
Indentures), Purchaser shall use all reasonable efforts to furnish to the
Trustee an opinion of its outside legal counsel, in form reasonably acceptable
to the Trustee; provided that such opinion may expressly rely upon, and is
subject to the receipt by Purchaser of, the opinion of legal counsel to the
Sellers described in Section 1.04(a)(xii).

 

(d)          Prior to the Closing, if any Seller or its Affiliate desires to
sell one or more interests in REO Holdcos or REO Property, the Sellers shall by
notice to Purchaser describe all material terms and conditions relating to such
sale at least three (3) Business Days prior to such sale.

 

Section 5.05 Expenses; Transfer Taxes. (a) Whether or not the Closing takes
place, and except as otherwise expressly set forth herein, all costs and
expenses incurred in connection with this Agreement and the Transactions shall
be paid by the party incurring such expense. For the avoidance of doubt, the
Sellers and their respective Affiliates shall be responsible for all fees and
expenses related to the transfer, assignment and delivery of the CDO REO Holdco
Interests to the applicable CDO Issuers; it being understood and agreed that the
Sellers and their respective Affiliates shall be entitled to seek to obtain
reimbursement for such expenses and fees by the applicable CDO Issuers, to the
extent permitted by the applicable CDO Issuer’s Organizational Documents and CDO
Indenture, prior to Closing (it being understood that the Sellers solely shall
determine such permissibility and process any such request prior to the Closing
Date and that Purchaser shall have no obligation to process any such request on
or after the Closing Date).

 

(b)          All transfer Taxes and transfer fees applicable to the Transactions
(including any stock or asset transfer stamp Tax) shall be paid by Purchaser.
Each party shall use all reasonable efforts to avail itself of any available
exemptions from any such Taxes or fees, and to cooperate with the other parties
in providing any information and documentation that may be necessary to obtain
such exemptions.

 

Section 5.06 Brokers or Finders. Purchaser shall bear the fees and expenses of
any agent, broker, investment banker or other firm or Person engaged by
Purchaser or any of its Affiliates that is entitled to any broker’s or finder’s
fee or any other commission or similar fee in connection with this Agreement,
the Ancillary Agreements and any transaction contemplated hereby and thereby.
The Sellers shall bear the fees and expenses of any agent, broker, investment
banker or other firm or Person engaged by the Sellers or any of their Affiliates
that is entitled to any broker’s or finder’s fee or any other commission or
similar fee in connection with this Agreement, the Ancillary Agreements and any
transaction contemplated hereby and thereby.

 



- 23 -

 

 

Section 5.07 Post-Closing Cooperation. (a) The Sellers and Purchaser shall
cooperate with each other, and shall cause their Affiliates and their officers,
employees, agents, auditors and Representatives to cooperate with each other,
for a period of ninety (90) days after the Closing to ensure the orderly
transition of the Transferred Assets from the Sellers to Purchaser; provided,
however, that the employees that remain with the Sellers after such ninety (90)
day period, if any, shall continue to cooperate with Purchaser to ensure the
orderly transition of the Transferred Assets from the Sellers to Purchaser until
the earlier of 180 days after the Closing or the termination of such employees
by the Sellers. After the Closing, upon reasonable written notice, each Seller
and Purchaser shall furnish or cause to be furnished to each other and their
Affiliates, and their respective auditors and Representatives, access, during
normal business hours, to such information and assistance relating to the
Transferred Assets (to the extent within the control of such party) as is
reasonably necessary for financial reporting, accounting and tax return
preparation purposes.

 

(b)          Each party hereto agrees that it shall, and that it will cause its
Affiliates to, upon reasonable request by another party hereto, to the extent
(i) required by any subpoena or Judgment of any court or Governmental Entity and
(ii) required or permitted under the CDO Agreements (including Section 12(h) of
the Existing Collateral Management Agreements), provide the requesting party
with any information and documents necessary to any Proceeding involving such
requesting party and relating to or arising in connection with any of the
Assigned CDO Agreements, the other CDO Agreements, any of the CDO Issuer Assets
or the Transactions; provided, however, that no party is under any obligation to
make available any current or former employees of such party or its Affiliates.

 

(c)          To the extent not reimbursed or reimbursable under the Existing
Collateral Management Agreements or the Amended and Restated CMAs, each party
shall reimburse the other for reasonable out-of-pocket costs and expenses
incurred in assisting the other pursuant to this Section 5.07 that have been
previously approved by the reimbursing party. Neither party shall be required by
this Section 5.07 to take any action that would unreasonably interfere with the
conduct of the business of such party or its Affiliates or unreasonably disrupt
the normal operations of such party or its Affiliates. For the avoidance of
doubt, any information relating to the Transferred Assets received by any Seller
pursuant to this Section 5.07 shall be subject to Section 5.03(b)
(Confidentiality).

 

(d)          Each Seller shall comply with any applicable post-termination or
post-assignment provisions of the Assigned CDO Agreements and the Existing
Collateral Management Agreements, including Sections 12(g) and (h) of the
Existing Collateral Management Agreements.

 

Section 5.08 Publicity. No public release or announcement concerning the
Transactions shall be issued by any party hereto without the prior written
consent of the other parties hereto (which consent shall not be unreasonably
withheld, conditioned or delayed), except such release or announcement as may be
required by Law or the rules or regulations of any United States or foreign
securities exchange, in which case the party required to make the release or
announcement shall allow the other party reasonable time to comment on such
release or announcement in advance of such issuance.

 



- 24 -

 

 

Section 5.09 Records. On the Closing Date, each Seller shall deliver or cause to
be delivered to Purchaser all material agreements, documents, books, records and
files (collectively, “Records”), if any, in the possession of such Seller
relating to the Transferred Assets, subject to the following exceptions:

 

(a)          Purchaser recognizes that certain Records may contain incidental
information relating to the Transferred Assets or may relate primarily to a
Seller, and that such Seller may retain such Records and shall provide to
Purchaser copies of the relevant portions thereof that are relevant to the
Transferred Assets or the Transactions;

 

(b)          any Seller may retain all Records prepared in connection with the
Transactions, including bids received from other parties and analyses relating
to the Transferred Assets, and may retain one copy of all documents made
available to Purchaser in any physical or electronic “data rooms”, management
presentations or in any other form in expectation of the Transactions; and

 

(c)          any Seller may retain any Tax Returns, and Purchaser shall be
provided with copies of such Tax Returns that relate to the Transferred Assets.

 

Section 5.10 Retained CDO Interests. (a) From and after the Closing through the
date on which each CDO Issuer has liquidated all of its assets, without the
prior written consent of Purchaser (which consent shall not be unreasonably
withheld, conditioned or delayed), no Seller shall, and each Seller shall cause
its Subsidiaries to not, and shall require their respective successors and
assigns to not, in their respective capacities as holders of Retained CDO
Interests:

 

(i)          sell or otherwise transfer or dispose of, or grant any proxy or
other voting or consent right with respect to, any Retained CDO Interests (other
than any Secured CDO Notes) (“Restricted CDO Interests”) relating to such CDO
Issuer; provided, however, that, each Seller and its Subsidiaries may sell,
transfer or dispose of any Restricted CDO Interests to any Person in compliance
with the applicable CDO Indenture without the prior written consent of Purchaser
and without such transferee being subject to this Section 5.10(a) if, in the
case of any transfer that is effective during the period between the date that
is eighteen (18) months following the Closing Date and the three (3) year
anniversary of the Closing Date, Sellers pay or cause to be paid to Purchaser
cash in the amount of $500,000 and (B) from time to time following the date that
is the three (3) year anniversary of the Closing Date, without any payment to
Purchaser;

 

(ii)         seek to (A) remove, or vote in favor of or consent to the removal
of, Purchaser, CWCAM or its Affiliates as the collateral manager, advancing
agent or special servicer for such CDO Issuer or (B) vote in favor of an
optional redemption or a tax redemption under the CDO Indentures; provided,
however, that the foregoing shall not apply to (x) any termination of the
collateral manager for an event of the type in Sections 12(b)(i), (ii), (iii),
(iv) or (v) of the Amended and Restated CMAs or any similar successor provision,
or (y) any termination of the advancing agent for fraud, gross negligence or
bankruptcy to the extent permitted under any of the CDO Indentures; or

 



- 25 -

 

 

(iii)        take any action that will result in any CDO Issuer failing to
qualify as a QRS.

 

(b)          Upon request by Purchaser at any time prior to Closing, the Sellers
shall sell, transfer and assign, or cause to be sold, transferred and assigned,
to the applicable CDO Issuers or other Person designated by Purchaser, all the
right, title and interest of the Sellers and their respective Affiliates in and
to the Seller Minority REO Holdco Interests upon terms and conditions reasonably
satisfactory to the Sellers; provided, however, that any lawful arrangement that
has no adverse economic impact on the Sellers or their respective Affiliates
shall be deemed for the purposes of this Agreement to be reasonably satisfactory
to the Sellers.

 

Section 5.11 Collateral Management. From and after the Closing through the date
on which each CDO Issuer has liquidated all of its assets to the extent that it
is not prohibited from doing so pursuant to the Assigned CDO Agreements,
Purchaser shall, or shall require any entity designated by Purchaser to act as
successor collateral manager, in each case in compliance with the terms of the
applicable Amended and Restated CMAs and CDO Agreements, to:

 

(a)          manage the properties and assets of each CDO Issuer such that,
provided such CDO Issuer continues to be a wholly-owned subsidiary of either GIT
or GIT II that would be treated as a QRS assuming that Purchaser fully complies
with this Section 5.11, and provided that any property with respect to which
either GIT or GIT II has made an election to treat such property as foreclosure
property continues to qualify as foreclosure property:

 

(i)          (A) except for income from assets that as of the Closing Date
produce non-qualifying income for purposes of Section 856(c)(2) of the Code, all
of the income produced by each CDO Issuer is qualifying income for purposes of
Section 856(c)(2) of the Code, (B) except for dividends from taxable REIT
subsidiaries and income from assets that as of the Closing Date produce
non-qualifying income for purposes of Section 856(c)(3) of the Code, all of the
income produced by each CDO Issuer is qualifying income for purposes of Section
856(c)(3) of the Code, and (C) except for ownership interests in taxable REIT
subsidiaries and any assets that as of the Closing Date are non-qualifying
assets for purposes of Section 856(c)(4)(A), all of the assets of each CDO
Issuer are qualifying assets for purposes of Section 856(c)(4)(A) of the Code;
and

 

(ii)         GIT or GIT II, as applicable, does not incur the 100% tax imposed
on “prohibited transactions” by Section 857(b)(6) of the Code;

 

(b)          inform GIT, with respect to CDO 2005 and CDO 2006, or GIT II, with
respect to CDO 2007, on a monthly basis of any loans as to which a foreclosure
proceeding has begun or the borrower has agreed to a deed in lieu of
foreclosure;

 

(c)          provide all relevant information reasonably requested by GIT or GIT
II for so long as all of the equity of the CDO Issuers is held by GIT or GIT II,
as applicable, to allow GIT or GIT II, as applicable, to determine whether to
make a foreclosure property election with respect to any property acquired upon
foreclosure of such loan or a taxable REIT subsidiary election with respect to
an entity formed to hold such a property;

 



- 26 -

 

 

(d)          upon reasonable requests, cooperate with GIT or GIT II, as
applicable, in GIT and GIT II, as the case may be, preserving its REIT status
and in making any foreclosure property election or taxable REIT subsidiary
election; and

 

(e)          except for (i) any property for which a foreclosure property
election has been made that does not qualify as “foreclosure property” of GIT or
GIT II as of the date hereof or (ii) any foreclosure property for which the
“grace period” of Section 856(e)(2) of the Code expires, avoid any action that
would result in a property for which a foreclosure property election has been
made by GIT or GIT II failing to qualify as “foreclosure property” within the
meaning of Section 856(e) of the Code.

 

Section 5.12 GKKM Employees. Purchaser, at its option, may hold discussions with
and offer employment to employees of GKKM involved in the management of the
Transferred Assets regarding potential employment opportunities with Purchaser
or its Affiliates. For the avoidance of doubt, Purchaser shall have no
obligation whatsoever to hold any such discussions or hire any employees of GKKM
in connection with the Transactions or otherwise.

 

Section 5.13 Competing Proposals. During the period from the date of this
Agreement until the Outside Date, the Sellers shall not take, and nor shall the
Sellers permit any of their respective Affiliates (or any Representative of any
of them) to, directly or indirectly, (i) enter into any Competing Proposal or
accept any offer relating to or consummate any Competing Proposal, or (ii)
assist or participate in or facilitate in any other manner any effort or attempt
by any Person (other than Purchaser and its Affiliates) to enter into, offer or
consummate any Competing Proposal (other than non-substantive discussions
confirming the details set forth in any press release or announcement made in
accordance with Section 5.08 (Publicity) that Sellers or their respective
Affiliates (or any Representatives of any of them) may have with Persons that
participated in the process established by the Sellers prior to the date hereof
for the sale of, amongst other things, the Transferred Assets).

 

Section 5.14 Pre-Closing Disclosure. Prior to Closing, (a) the Sellers shall
promptly upon having or gaining Knowledge of any event, condition or fact that
(i) would cause any of the conditions to Purchaser’s obligation to consummate
the Transactions not to be fulfilled or (ii) if existing or occurring at the
date hereof would have been required to be disclosed in the Schedules, notify
Purchaser thereof, and furnish Purchaser with any information it may reasonably
request with respect thereto, and (b) Purchaser shall promptly, upon having or
gaining Knowledge of any event, condition or fact that would cause any of the
conditions to the Sellers’ obligation to consummate the Transactions not to be
fulfilled, notify the Sellers thereof, and furnish the Sellers with any
information they may reasonably request with respect thereto.

 



- 27 -

 

 

Section 5.15 Post-Closing Remittances. (a) On or after the Closing Date, if
Purchaser or its Affiliates receives any repayment or reimbursement of the
Outstanding GLS Servicing Advance Amount, the Outstanding GKKL Interest Advance
Amount or the Outstanding GKKM Special Servicing Advance Amount, Purchaser shall
or shall cause (i) all such repayments or reimbursements of the Outstanding GKKL
Interest Advance Amount actually received by Purchaser or its Affiliates to be
promptly paid-over and delivered directly to the Sellers and (ii) all such
repayments or reimbursements of the Outstanding GLS Servicing Advance Amount and
the Outstanding GKKM Special Servicing Advance Amount actually received by
Purchaser or its Affiliates to be promptly paid-over and delivered directly to
the Sellers, in each case, subject to the provisions of the Servicing
Subordination Agreement, in all cases unconditionally, without reduction,
set-off or any other limitation, except as described herein, to a bank account
designated in writing by the Sellers, it being understood and agreed that
Purchaser shall have no interest in or right to any such repayment or
reimbursement of the Outstanding GLS Servicing Advance Amount, the Outstanding
GKKL Interest Advance Amount and the Outstanding GKKM Special Servicing Advance
Amount.

 

(b)          On or after the Closing Date, if any Seller or any of their
Affiliates receives any (i) collateral management fees or Advancing Agent Fees
(as defined in each CDO Indenture) pursuant to the Assigned CDO Agreements, (ii)
reimbursement of Cure Advances (including any Nonrecoverable Cure Advances and
any interest thereon), Interest Advances (including any Nonrecoverable Advance
and any interest thereon) (each as defined in each CDO Indenture) or other
amounts payable to Purchaser under the Assigned CDO Agreements, or (iii) Accrued
Servicing Fees or other special servicing fees, workout fees, liquidation fees
or compensation due and payable to Purchaser or Purchaser’s Affiliates or
designees under the Servicing Documents, such Seller shall promptly pay-over and
deliver or cause to be paid-over and delivered directly to Purchaser all such
fees, amounts and compensation as actually received by such Seller or its
Affiliates, in all cases unconditionally, without reduction, set-off or any
other limitation, to a bank account designated in writing by Purchaser, it being
understood and agreed that the Sellers shall have no interest in or right to any
such fees, amounts or compensation.

 

(c)          Absent manifest error and taking into account both earlier reports
and any subsequent revisions to the reports produced pursuant to the CDO
Indentures, the CWCAM Special Servicing Agreement or the Situs Special Servicing
Agreement, each party hereto agrees and acknowledges that all amounts described
in this Section 5.15 calculated based on such reports shall be conclusive.

 

Section 5.16 Further Assurances. From time to time, as and when requested by any
party, each party hereto shall execute and deliver, or cause to be executed and
delivered, all such documents and instruments and shall take, or cause to be
taken, all such further or other actions (subject to Section 5.04 (Reasonable
Efforts)), as the Sellers (in the case of Purchaser) or Purchaser (in the case
of the Sellers) may reasonably deem necessary or desirable to consummate the
Transactions or to carry out the purposes of this Agreement, including, in the
case of the Sellers, executing and delivering to Purchaser such assignments,
deeds, bills of sale, consents and other instruments as Purchaser or its counsel
may reasonably request as necessary or desirable for such purpose. The Sellers
shall, or shall cause the delivery of the requests for Rating Agency
Confirmation in accordance with the applicable terms of the CDO Agreements no
later than two Business Days from the date of this Agreement, provided that
Purchaser shall have provided to the Sellers all information and documents
required to be provided by Purchaser in connection with such requests.

 



- 28 -

 

 

ARTICLE VI

 

Conditions Precedent

 

Section 6.01 Conditions to Each Party’s Obligation. The obligation of Purchaser
and the Sellers to consummate the Transactions is subject to the satisfaction
(or waiver by Purchaser and the Sellers) on or before the Closing Date of the
following conditions:

 

(a)          Approvals and Notices. All Consents of and Filings with any
Governmental Entity necessary for the consummation of each of the Transactions
shall have been obtained or filed, as applicable. All notices required to be
given to any Person under the CDO Agreements in connection with the Transactions
shall have been given and any waiting periods applicable to such notices shall
have expired without objection and not withdrawn, to any of the Transactions by
any Person whose Consent is required to consummate such Transactions.

 

(b)          No Injunctions, Restraints or Proceedings. No Law or Judgment
enacted, entered, promulgated, enforced or issued by any Governmental Entity or
other legal restraint or prohibition preventing the consummation of any of the
Transactions shall be in effect. No Proceeding challenging or seeking to
restrain or prohibit the consummation of any of the Transactions shall be
pending or threatened.

 

(c)          Consents of the CDO Issuers. Each CDO Issuer shall have executed
and delivered each CDO Issuer Consent.

 

(d)          Consents of the Majority of the Controlling Class. With respect to
each CDO Issuer, a Majority of the Controlling Class shall have provided each
Controlling Class Consent.

 

(e)          Consents of the Hedge Counterparties. With respect to each CDO
Issuer (other than CDO Issuer 2007), each Hedge Counterparty shall have provided
each Hedge Counterparty Consent.

 

(f)          Rating Agency Confirmation. With respect to each CDO Issuer, each
Rating Agency shall have provided each Rating Agency Confirmation.

 

(g)          Other Deliveries. Each of the Persons (other than the parties to
this Agreement and their respective Affiliates) that are or will be parties or
signatories to the agreements, letters, waivers and consents (or counterparts
thereto) described in Section 1.04 (Transactions to be Effected at the Closing)
shall have executed and delivered such agreements, letters, waivers and consents
(or counterparts thereto) (including, without limitation, the execution and
delivery by the Trustee of each Supplemental Indenture).

 



- 29 -

 

 

Section 6.02 Conditions to Obligation of Purchaser. The obligation of Purchaser
to consummate the Transactions is subject to the satisfaction (or waiver by
Purchaser) on or before the Closing Date of the following conditions:

 

(a)          Representations and Warranties. The representations and warranties
of the Sellers herein qualified as to materiality or a material adverse effect
shall be true and correct, and those not so qualified shall be true and correct
in all material respects (i) on and as of the date of this Agreement and (ii) on
and as of the Closing Date as though made by the Sellers on the Closing Date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct on and as of such earlier date). Purchaser shall have received a
certificate signed by an officer on behalf of each Seller to the effect that the
conditions in the preceding sentence have been complied with.

 

(b)          Performance of Obligations of Sellers. Each Seller shall have
performed or complied in all material respects with all obligations and
covenants required by this Agreement to be performed or complied with by such
Seller on or before the Closing Date; provided, that, with respect to the
obligations and covenants required to be performed or complied with by the
Sellers pursuant to Section 1.04(a), the Sellers shall have performed such
obligations and covenants as specified therein, and Purchaser shall have
received a certificate signed by an officer on behalf of each such Seller to the
effect that the conditions in this Section 6.02(b) have been complied with.

 

(c)          Waiver Letters. (i) With respect to CDO Issuer 2007, the CDO Issuer
2007 Waiver Letters shall have been executed and delivered and (ii) with respect
to CDO Issuer 2007 and CDO Issuer 2006, the CDO Issuer 2006 and CDO Issuer 2007
CMA Waiver Letter shall have been executed and delivered.

 

(d)          Absence of Certain Changes. Since the date hereof, there has not
occurred any event, occurrence or development within the reasonable control of
the Sellers and its Affiliates that, individually or in the aggregate,
constitutes or could reasonably be expected to constitute cause for removal or
termination of any collateral manager, advancing agent, servicer, special
servicer or sub-special servicer of any CDO Issuer under the CDO Agreements.

 

Section 6.03 Conditions to Obligation of Sellers. The obligation of the Sellers
to consummate the Transactions is subject to the satisfaction (or waiver by the
Sellers) on or before the Closing Date of the following conditions:

 

(a)          Representations and Warranties. The representations and warranties
of Purchaser made herein qualified as to materiality or a material adverse
effect shall be true and correct, and those not so qualified shall be true and
correct in all material respects (i) on and as of the date of this Agreement and
(ii) on and as of the Closing Date as though made by Purchaser on the Closing
Date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties shall be
true and correct on and as of such earlier date). The Sellers shall have
received a certificate signed by an officer on behalf of Purchaser to the effect
that the conditions in the preceding sentence have been complied with.

 



- 30 -

 

 

(b)          Performance of Obligations of Purchaser. Purchaser shall have
performed or complied in all material respects with all obligations and
covenants required by this Agreement to be performed or complied with by
Purchaser on or before the Closing Date, and the Sellers shall have received a
certificate signed by an officer on behalf of Purchaser to the effect that the
conditions in this Section 6.03(b) have been complied with.

 

Section 6.04 Frustration of Closing Conditions. Neither Purchaser nor any Seller
may rely on the failure of any condition set forth in this Article VI to be
satisfied if such failure was caused by such party’s failure to act in good
faith or reasonably in the context of the Transactions.

 

ARTICLE VII

 

Termination, Amendment and Waiver

 

Section 7.01 Termination. (a) Notwithstanding anything to the contrary herein,
this Agreement may be terminated and the Transactions abandoned at any time
before the Closing:

 

(i)          by mutual written consent of the Sellers and Purchaser;

 

(ii)         by the Sellers if there have been one or more material breaches by
Purchaser of any of its representations, warranties, covenants or agreements
contained herein or in any Ancillary Agreement that have not been waived by the
Sellers and would result in the failure to satisfy any of the conditions set
forth in (x) Section 6.01 (Conditions to Each Party’s Obligation) or (y) Section
6.03 (Conditions to Obligations of Sellers) and such breaches have not been
cured within thirty (30) days after written notice thereof has been received by
Purchaser; provided, in each case that no Seller is in material breach of any of
its representations, warranties, covenants or agreements contained herein or in
any Ancillary Agreement;

 

(iii)        by Purchaser if there have been one or more material breaches by
the Sellers of any of their representations, warranties, covenants or agreements
contained herein or in any Ancillary Agreement that have not been waived by
Purchaser and would result in the failure to satisfy any of the conditions set
forth in (x) Section 6.01 (Conditions to Each Party’s Obligation) or (y) Section
6.02 (Conditions to Obligations of Purchaser) and such breaches have not been
cured within thirty (30) days after written notice thereof has been received by
the Sellers; provided, in each case that Purchaser is not in material breach of
any of its representations, warranties, covenants or agreements contained herein
or in any Ancillary Agreement; and

 

(iv)        by the Sellers or Purchaser, if the Closing does not occur on or
before March 15, 2013 (the “Outside Date”); provided, however, that the Sellers
or Purchaser shall not be permitted to terminate this Agreement pursuant to this
Section 7.01(a)(iv) if the failure to consummate the Closing by such date
results solely from material breach by any Seller (in the case of termination by
the Sellers) or Purchaser (in the case of termination by Purchaser) of any of
its representations, warranties, covenants or agreements contained herein or in
any Ancillary Agreement.

 



- 31 -

 

 

(b)          In the event of termination by the Sellers or Purchaser pursuant to
this Section 7.01, written notice thereof shall forthwith be given to the other,
setting forth the clause of Section 7.01(a) pursuant to which such party is
terminating and the facts giving rise to such party’s termination right in
reasonable detail, and the Transactions shall be terminated, without further
action by any party. If the Transactions are terminated as provided herein:

 

(i)          Purchaser shall return all documents and other material received
from any Seller relating to the Transactions, whether so obtained before or
after the execution hereof, to such Seller; provided, however, that, solely for
purposes of asserting or protecting its rights under this Agreement and
complying with any applicable document retention requirements, Purchaser may
retain one copy of all documents made available to Purchaser in any physical or
electronic “data rooms”, management presentations or in any other form in
expectation of the Transactions; provided further, however, that Purchaser may
retain such copies of all documents made available to Purchaser in any physical
or electronic “data rooms”, management presentations or in any other form in
expectation of the Transactions as is necessary for Purchaser to comply with
applicable Law or its internal compliance rules or procedures;

 

(ii)         all confidential information made available to Purchaser in
connection with the transactions contemplated by this Agreement shall be treated
in accordance with the Confidentiality Agreement, which shall remain in full
force and effect notwithstanding the termination hereof;

 

(iii)        if termination occurs pursuant to clause (i) of Section 7.01(a),
then Purchaser and the Sellers shall jointly instruct the Escrow Agent to
deliver to Purchaser by wire transfer to a bank account designated in writing by
Purchaser, immediately available funds in an amount equal to the Escrowed Funds;

 

(iv)        if termination occurs pursuant to clause (ii) of Section 7.01(a),
then Purchaser and the Sellers shall jointly instruct the Escrow Agent to
deliver to the Sellers, by wire transfer to a bank account designated in writing
by the Sellers, immediately available funds in an amount equal to the Escrowed
Funds;

 

(v)         if termination occurs pursuant to clause (iii) of Section 7.01(a),
then (A) Purchaser and the Sellers shall jointly instruct the Escrow Agent to
deliver to Purchaser by wire transfer to a bank account designated in writing by
Purchaser, immediately available funds in an amount equal to the Escrowed Funds,
and (B) the Sellers shall promptly pay to Purchaser, by wire transfer to a bank
account designated in writing by Purchaser, immediately available funds in an
amount equal to $1,000,000; and

 

(vi)        if termination occurs pursuant to clause (iv) of Section 7.01(a),
then Purchaser and the Sellers shall jointly instruct the Escrow Agent to
deliver to Purchaser, by wire transfer to a bank account designated in writing
by Purchaser, immediately available funds in an amount equal to the Escrowed
Funds.

 



- 32 -

 

 

Section 7.02 Effect of Termination. If this Agreement is terminated and the
Transactions are abandoned as described in Section 7.01 (Termination), then,
subject to the next succeeding sentence, this Agreement shall become null and
void and of no further force and effect, and all further obligations of the
parties under this Agreement will terminate, except as otherwise set forth in
this Section 7.02 and except for Section 5.03 (Confidentiality), Section 5.05
(Expenses; Transfer Taxes), Section 5.06 (Brokers or Finders), Section 5.08
(Publicity), Section 7.01 (Termination), this Section 7.02 and Article X
(General Provisions). Nothing in this Section 7.02 shall be deemed to release
any party from any liability for fraud or any breach by such party and of its
covenants or agreements set forth herein, and the rights of the parties to
pursue all remedies for any such fraud or breach will survive such termination
unimpaired. Each party’s right of termination under Section 7.01 is in addition
to any other rights it may have under this Agreement or otherwise, and the
exercise of a right of termination will not be an election of remedies.
Notwithstanding anything to the contrary contained herein, if Closing does not
occur, the sole and exclusive remedy of a party entitled to terminate this
Agreement pursuant to clauses (ii) or (iii) of Section 7.01(a) shall be (i) the
termination of this Agreement in accordance with such provision, and (ii) the
payment of the amounts that are due to such terminating party pursuant to
clauses (iv) or (v) of Section 7.01(b), as applicable.

 

Section 7.03 Amendments and Waivers. This Agreement may not be amended except by
an instrument in writing signed on behalf of each of the parties hereto. By an
instrument in writing Purchaser, on the one hand, or the Sellers, on the other
hand, may waive compliance by the other with any term or provision hereof that
such other party was or is obligated to comply with or perform. No delay or
omission by any party hereto to exercise any right or power under this Agreement
or pursuant to Law shall impair such right or power or be construed as a waiver
thereof. A waiver by either party of any representation, warranty, covenant or
condition shall not be construed to be a waiver of any succeeding breach or of
any other representation, warranty, covenant or condition.

 

ARTICLE VIII

 

[RESERVED]

 

ARTICLE IX

 

Indemnification

 

Section 9.01 Indemnification by Seller Indemnifying Parties. (a) From and after
the Closing, the Seller Indemnifying Parties, jointly and severally, shall be
liable for, and shall indemnify Purchaser, its Affiliates and each of their
Representatives (the “Purchaser Indemnitees”) against and hold it harmless from,
any loss, liability, claim, damage, cost or expense (but excluding any
incidental, special, indirect, consequential or punitive damages, except to the
extent actually paid to a third party), including reasonable legal fees and
expenses (collectively, “Losses”), suffered or incurred by such Purchaser
Indemnitee to the extent arising out of, in each case except to the extent
waived or deemed waived by Purchaser in accordance with, this Agreement:

 



- 33 -

 

 

(i)          any breach of any representation or warranty of any Seller
contained herein, in any Ancillary Agreement or any certificate delivered
pursuant hereto or thereto;

 

(ii)         any breach of any covenant of any Seller contained herein or in any
Ancillary Agreement; and

 

(iii)        any Retained Liabilities.

 

(b)          Notwithstanding Section 9.01(a), the Seller Indemnifying Parties
shall not be required to indemnify any Purchaser Indemnitee, and shall not have
any liability:

 

(i)          under clause (i) of Section 9.01(a) unless the aggregate of all
Losses for which the Seller Indemnifying Parties would, but for this clause (i),
be liable thereunder exceeds on a cumulative basis an amount equal to $200,000
(the “Aggregate Threshold”), in which event Purchaser Indemnitees shall be
entitled to all Losses including those used in calculating the Aggregate
Threshold; provided, however, that the Aggregate Threshold shall not apply to
any breach of the Fundamental Representations of the Sellers;

 

(ii)         under clause (i) of Section 9.01(a) for any individual items where
the Loss relating thereto is less than $15,000 (the “Claim Threshold”) and such
items shall not be aggregated for purposes of clause (i) of this Section
9.01(b);

 

(iii)        under clause (i) of Section 9.01(a) in excess of $4,950,000 (the
“Cap”); provided, however, that the Cap shall not apply to any breach of the
Fundamental Representations of the Sellers; and

 

(iv)        under clause (i) (including with respect to Fundamental
Representations) and, solely in respect of covenants to be performed prior to
Closing, clause (ii) of Section 9.01(a), in excess of $9,900,000 (the “Overall
Cap”);

 

provided, however, that the limitations set forth in this clause (b) shall not
apply to any claims of, or causes of action arising out of, fraud.

 

(c)          Except with respect to claims of, or causes of action arising out
of, involving criminal activity or fraud in connection with this Agreement, and
subject to Section 10.09 (Enforcement), (i) Purchaser acknowledges that its sole
and exclusive remedy after the Closing with respect to any and all claims
relating to this Agreement, the Ancillary Agreements, and the Transactions shall
be pursuant to the indemnification provisions set forth in this Article IX and
(ii) in furtherance of the foregoing, Purchaser hereby waives, from and after
the Closing, to the fullest extent permitted under Law, any and all rights,
claims and causes of action it may have against any Seller Indemnifying Party
arising out of this Agreement, any Ancillary Agreement, any certificate
delivered pursuant hereto or thereto, any Law (including any relating to
environmental matters) or otherwise (except pursuant to the indemnification
provisions set forth in this Section 9.01).

 



- 34 -

 

 

(d)          For purposes only of calculating the amount of Losses under this
Article IX, but not for purposes of determining whether any Person is entitled
to a claim for Losses arising out of an inaccuracy in or breach of any
representation or warranty, such representations and warranties shall be deemed
to have been made without any qualifications as to materiality and, accordingly,
for such purpose, all references to “material”, “materiality”, “material adverse
effect” or other similar qualification as to materiality contained in or
otherwise applicable to such representation or warranty shall be deemed to be
deleted from such representations and warranties.

 

Section 9.02 Indemnification by Purchaser Indemnifying Parties. (a) From and
after the Closing, the Purchaser Indemnifying Parties, jointly and severally,
shall be liable for and shall indemnify each Seller and its Affiliates and each
of their respective Representatives (the “Seller Indemnitees”) against and hold
it harmless from any Loss suffered or incurred by such Seller Indemnitee to the
extent arising out of, in each case except to the extent waived or deemed waived
by the Sellers in accordance with, this Agreement:

 

(i)          any breach of any representation or warranty of Purchaser contained
herein, in any Ancillary Agreement or any certificate delivered pursuant hereto
or thereto;

 

(ii)         any breach of any covenant of Purchaser contained herein or in any
Ancillary Agreement requiring performance after the Closing Date; and

 

(iii)        any Assumed Liabilities.

 

(b)          Notwithstanding Section 9.02(a), the Purchaser Indemnifying Parties
shall not be required to indemnify any Seller Indemnitee, and shall not have any
liability:

 

(i)          under clause (i) of Section 9.02(a) unless the aggregate of all
Losses for which the Purchaser Indemnifying Parties would, but for this clause
(i), be liable thereunder exceeds on a cumulative basis an amount equal to the
Aggregate Threshold, in which event Seller Indemnitees shall be entitled to all
Losses including those used in calculating the Aggregate Threshold; provided,
however, that the Aggregate Threshold shall not apply to any breach of the
Fundamental Representations of Purchaser;

 

(ii)         under clause (i) of Section 9.02(a) for any individual items where
the Loss relating thereto is less than Claim Threshold and such items shall not
be aggregated for purposes of clause (i) of this Section 9.02(a);

 

(iii)        under clause (i) of Section 9.02(a) in excess of the Cap; provided,
however, that the Cap shall not apply to any breach of the Fundamental
Representations of Purchaser; and

 

(iv)        under clause (i) (including with respect to Fundamental
Representations) and, solely in respect of covenants to be performed prior to
Closing, clause (ii) of Section 9.02(a), in excess of the Overall Cap;

 

provided, however, that the limitations set forth in this clause (b) shall not
apply to any claims of, or causes of action arising out of, fraud.

 



- 35 -

 

 

(c)          Except with respect to claims of, or causes of action arising out
of, involving criminal activity or fraud in connection with this Agreement, and
subject to Section 10.09 (Enforcement), (i) the Sellers acknowledge that their
sole and exclusive remedy after the Closing with respect to any and all claims
relating to this Agreement, the Ancillary Agreements, and the Transactions shall
be pursuant to the indemnification provisions set forth in this Article IX and
(ii) in furtherance of the foregoing, each Seller hereby waives, from and after
the Closing, to the fullest extent permitted under Law, any and all rights,
claims and causes of action it may have against any Purchaser Indemnifying Party
arising out of, involving or otherwise in respect of this Agreement, any
Ancillary Agreement, any certificate delivered pursuant hereto or thereto, any
Law (including any relating to environmental matters) or otherwise (except
pursuant to the indemnification provisions set forth in this Section 9.02).

 

Section 9.03 Calculation of Losses. The amount of any Loss for which
indemnification is provided under this Article IX shall be net of any amounts
recovered or recoverable by the Indemnified Party under any insurance policy or
against any third party with respect to such Loss.

 

Section 9.04 Survival of Representations, Warranties, Covenants and Agreements;
Termination of Indemnification. (a) The representations, warranties, covenants
and agreements contained herein, in any Ancillary Agreement and in any
certificate delivered pursuant hereto or thereto shall survive the Closing
solely for purposes of this Article IX as follows: (i) the Fundamental
Representations shall survive indefinitely following the Closing; (ii) all other
representations and warranties shall survive for two (2) years following the
Closing; and (iii) all covenants shall survive the Closing and terminate upon
the expiration of the applicable statute of limitations following the time at
which such covenants are required to be performed.

 

(b)          The obligations to indemnify and hold harmless any party (i)
pursuant to Section 9.01(a)(i) (Indemnification by Seller Indemnifying Parties)
or 9.02(a)(i) (Indemnification by Purchaser Indemnifying Parties) shall
terminate when the applicable representation or warranty terminates in
accordance with this Section 9.04, and (ii) pursuant to Section 9.01(a)(ii)
(Indemnification by Seller Indemnifying Parties) or 9.02(a)(ii) (Indemnification
by Purchaser Indemnifying Parties) shall terminate when the applicable covenant
terminates in accordance with this Section 9.04 and (iii) pursuant to the other
clauses of Section 9.01(a) (Indemnification by Seller Indemnifying Parties) or
Section 9.02(a) (Indemnification by Purchaser Indemnifying Parties) shall not
terminate; provided, however, that such obligations to indemnify and hold
harmless shall not terminate with respect to any item as to which the
Indemnified Party shall have, before the expiration of the applicable period,
made a claim by delivering a notice of such claim in accordance with Section
9.05 (Procedures) to the Indemnifying Party.

 

Section 9.05 Procedures. (a) Third Party Claims. In order for a Person (the
“Indemnified Party”) to be entitled to any indemnification provided for under
Section 9.01 (Indemnification by Seller Indemnifying Parties) or Section 9.02
(Indemnification by Purchaser Indemnifying Parties) in respect of, arising out
of or involving a claim made by any Person not a party hereto against the
Indemnified Party (a “Third Party Claim”), such Indemnified Party must notify
the indemnifying party (the “Indemnifying Party”) and the Escrow Agent in
writing of such Third Party Claim (setting forth in reasonable detail the facts
giving rise to such Third Party Claim (to the extent known by the Indemnified
Party) and the amount or estimated amount (to the extent reasonably estimable)
of Losses arising out of such Third Party Claim) promptly following receipt by
such Indemnified Party of notice of such Third Party Claim; provided, however,
that, subject to Section 9.04 (Survival of Representations, Warranties,
Covenants and Agreements; Termination of Indemnification), failure to give such
notification promptly shall not affect the indemnification provided hereunder
except to the extent that the Indemnifying Party shall have been prejudiced as a
result of such failure. Thereafter, the Indemnified Party shall deliver to the
Indemnifying Party, promptly following the Indemnified Party’s receipt thereof,
copies of all notices and documents (including court papers) received by the
Indemnified Party relating to the Third Party Claim.

 



- 36 -

 

 

(b)          Assumption. If a Third Party Claim is made against an Indemnified
Party, the Indemnifying Party shall be entitled to participate in the defense
thereof and, if it so chooses, to assume the defense thereof with counsel
selected by the Indemnifying Party; provided, however, that such counsel is not
reasonably objected to by the Indemnified Party. If the Indemnifying Party
assumes the defense of a Third Party Claim in accordance with this Section
9.05(b), the Indemnifying Party shall not be liable to the Indemnified Party for
any legal expenses subsequently incurred by the Indemnified Party in connection
with the defense thereof. If the Indemnifying Party assumes the defense of a
Third Party Claim in accordance with this Section 9.05(b), the Indemnified Party
shall have the right to participate in the defense thereof and to employ counsel
(not reasonably objected to by the Indemnifying Party), at its own expense,
separate from the counsel employed by the Indemnifying Party, it being
understood that the Indemnifying Party shall control such defense. If the
Indemnifying Party chooses to defend or prosecute a Third Party Claim, all the
Indemnified Parties shall cooperate in the defense or prosecution thereof. Such
cooperation shall include the retention and (upon the Indemnifying Party’s
request) the provision to the Indemnifying Party of records and information that
are reasonably relevant to such Third Party Claim, and making employees
available at such times and places as may be reasonably necessary to defend
against such Third Party Claim for the purpose of providing additional
information, explanation or testimony in connection with such Third Party Claim.
Whether or not the Indemnifying Party assumes the defense of a Third Party
Claim, the Indemnified Party shall not admit any liability with respect to, or
settle, compromise or discharge, such Third Party Claim without the Indemnifying
Party’s prior written consent. If the Indemnifying Party assumes the defense of
a Third Party Claim, the Indemnifying Party shall defend such Third Party Claim
vigorously and diligently to final conclusion or settlement of such Third Party
Claim; provided that the Indemnifying Party shall not settle such Third Party
Claim without the consent of the Indemnified Party unless such settlement
(i) does not involve any finding or admission of any violation of Law or any
violation of the rights of any Indemnified Party and (ii) does not involve any
relief other than monetary damages that are paid in full by the Indemnifying
Party. Notwithstanding the foregoing, the Indemnifying Party shall not have the
right to assume the defense of any Third Party Claim if (i) the Indemnifying
Party is also a party to such Third Party Claim and the Indemnified Party
provides the Indemnifying Party with written advice of outside counsel to the
Indemnified Party to the effect that there are or may be one or more legal
defenses available to the Indemnified Party that are different from or
additional to those available to the Indemnifying Party that, if the Indemnified
Party and the Indemnifying Party were to be represented by the same counsel,
would constitute a conflict of interest for such counsel or prejudice the
prosecution of the defenses available to such Indemnified Party, (ii) such Third
Party Claim is reasonably likely to result in Losses being sustained by the
Indemnified Party that are beyond the scope or limits of the indemnification
obligation of the Indemnifying Party or (iii) such Third Party Claim seeks
solely injunctive or other equitable relief (and only nominal monetary damages)
against the Indemnified Party.

 



- 37 -

 

 

(c)          Other Claims. In the event any Indemnified Party has a claim
against any Indemnifying Party under Section 9.01 (Indemnification by Seller
Indemnifying Parties) or Section 9.02 (Indemnification by Purchaser Indemnifying
Parties) that does not involve a Third Party Claim (a “Direct Claim”), the
Indemnified Party shall deliver notice of such Direct Claim to the Indemnifying
Party and the Escrow Agent (setting forth in reasonable detail the facts giving
rise to such claim (to the extent known by the Indemnified Party) and the amount
or estimated amount (to the extent reasonably estimable) of Losses arising out
of such Direct Claim) promptly after becoming aware of such claim. Following
receipt of notice from the Indemnified Party of such Direct Claim, the
Indemnifying Party shall have thirty (30) days to make such investigation of the
Direct Claim as is considered necessary or desirable by the Indemnifying Party.
For the purpose of such investigation, the Indemnified Party shall promptly make
available to the Indemnifying Party the information relied upon by the
Indemnified Party to substantiate the Direct Claim, together with all such other
information as the Indemnifying Party may reasonably request, in each case other
than privileged documents and subject to the Indemnifying Party’s agreement to
keep such information confidential. If both parties agree at or prior to the
expiration of such thirty (30) day period (or any mutually agreed upon extension
of such period) to the validity of such Direct Claim and the amount of Losses
related thereto, the Indemnifying Party shall, subject to Section 9.07, promptly
pay to the Indemnified Party the full agreed-upon amount of such Losses. If the
parties do not reach agreement at or prior to the expiration of such thirty (30)
day period (or any mutually agreed upon extension of such period) as to the
validity of such Direct Claim or the amount of Losses related thereto, either
party may initiate an action in accordance with Section 10.10.

 

(d)          Mitigation. Each Person entitled to indemnification hereunder shall
be required to take only such steps as are required by applicable Law to
mitigate any losses, costs, expenses and damages that are indemnifiable or
recoverable hereunder or in connection herewith.

 

Section 9.06 No Additional Representations. Purchaser acknowledges that (i) none
of the Seller Indemnifying Parties or any other Person has made any
representation or warranty, express or implied, as to the Transferred Assets and
the CDO Issuers, or the accuracy or completeness of any information regarding
the Transferred Assets and the CDO Issuers, furnished or made available to
Purchaser and its Representatives, except as expressly set forth in this
Agreement and the certificates delivered pursuant hereto, (ii) Purchaser has not
relied on any representation or warranty from any Seller Indemnifying Party or
any other Person in determining to enter into this Agreement or any Ancillary
Agreement, except as expressly set forth in this Agreement and the certificates
delivered pursuant hereto, and (iii) except as expressly provided herein, none
of the Seller Indemnifying Parties or any other Person shall have or be subject
to any liability to Purchaser or any other Person resulting from the
distribution to Purchaser, or Purchaser’s use of, any such information,
including any information, documents or material made available to Purchaser in
any physical or electronic “data rooms”, management presentations or in any
other form in expectation of the Transactions. Purchaser acknowledges that, if
the Closing occurs, Purchaser shall acquire the Transferred Assets without any
representation or warranty as to merchantability or fitness for any particular
purpose, in an “as is” condition and on a “where is” basis, except as otherwise
expressly set forth in this Agreement, the Ancillary Agreements and the
certificates delivered pursuant hereto and thereto. No Seller Indemnifying Party
makes or has made any representation or warranty regarding the presence or
absence of hazardous substances on, under or about any property, the compliance
or non-compliance of any property with any legal requirements regarding
hazardous substances or any other environmental matters. Without limiting the
generality of the foregoing, Purchaser acknowledges that none of the Seller
Indemnifying Parties or any other Person has made any representation or
warranty, express or implied, as to the financial projections, forecasts, cost
estimates and other predictions delivered or made available to Purchaser and its
Representatives, including with respect to the Transferred Assets and the CDO
Issuers.

 



- 38 -

 

 

Section 9.07 Release from Escrow. At the Closing, Purchaser and the Sellers
shall jointly instruct the Escrow Agent to pay to the Sellers, by wire transfer
to an account designated in writing by the Sellers, the Escrowed Funds.

 

Section 9.08 Tax Treatment of Indemnity Payments. All indemnity payments under
this Agreement shall be treated as an adjustment to the Purchase Price for
federal income tax purposes.

 

ARTICLE X

 

General Provisions

 

Section 10.01 Assignment. This Agreement and the rights and obligations
hereunder shall not be assignable or transferable by any party without the prior
written consent of the other parties hereto. Any attempted assignment in
violation of this Section 10.01 shall be void.

 

Section 10.02 No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their permitted assigns and nothing herein
expressed or implied shall give or be construed to give to any Person, other
than the parties hereto and such assigns, any legal or equitable rights
hereunder other than any Person entitled to indemnity under Article IX
(Indemnification).

 

Section 10.03 [RESERVED].

 

Section 10.04 Notices. All notices or other communications required or permitted
to be given hereunder shall be in writing and shall be delivered by hand or sent
by facsimile or sent, postage prepaid, by registered, certified or express mail
or overnight courier service and shall be deemed given when so delivered by hand
or facsimile, or if mailed, three days after mailing (one Business Day in the
case of express mail or overnight courier service), as follows:

 

(i)if to Purchaser:

 

CWCapital Investments LLC

7501 Wisconsin Avenue

Suite 500

Bethesda, MD 20814

Attention: Charles Spetka

Facsimile: (301) 255-4874

 



- 39 -

 

 

with a copy to:

 

CWCapital Investments LLC

7501 Wisconsin Avenue

Suite 500

Bethesda, MD 20814

Attention: Legal Department

Facsimile: (301) 255-4874

 

and

 

Clifford Chance US LLP

31 West 52nd Street

New York, NY 10019

Attention: Steven T. Kolyer

Facsimile: (212) 878-8375

 

(ii)if to CWFS:

 

CW Financial Services LLC

7501 Wisconsin Avenue

Suite 500

Bethesda, MD 20814

Attention: Charles Spetka

Facsimile: (301) 255-4874

 

with a copy to:

 

CW Financial Services LLC

7501 Wisconsin Avenue

Suite 500

Bethesda, MD 20814

Attention: Legal Department

Facsimile: (301) 255-4874

 

and

 

Clifford Chance US LLP

31 West 52nd Street

New York, NY 10019

Attention: Steven T. Kolyer

Facsimile: (212) 878-8375

 



- 40 -

 

 

(iii)if to any Seller, to such Seller:

 

c/o Gramercy Capital Corp.

420 Lexington Avenue, 18th Floor

New York, NY 10170

Attention: Michael Kavourias and Edward J. Matey Jr.

Facsimile: (646) 428-0761

 

with a copy to:

 

Sidley Austin llp

787 Seventh Avenue

New York, NY 10019

Attention: Carlos A. Rodriguez

Facsimile: (212) 839-5599

 

(iv)if to GCC:

 

Gramercy Capital Corp.

420 Lexington Avenue, 18th Floor

New York, NY 10170

Attention: Michael Kavourias and Edward J. Matey Jr.

Facsimile: (646) 428-0761

 

with a copy to:

 

Sidley Austin llp

787 Seventh Avenue

New York, NY 10019

Attention: Carlos A. Rodriguez

Facsimile: (212) 839-5599

 

Section 10.05 Interpretation; Exhibits and Schedules; Certain Definitions. The
headings contained herein and in any Exhibit or Schedule hereto, the table of
contents hereto and the index of defined terms are for reference purposes only
and shall not affect in any way the meaning or interpretation hereof. Any
disclosure set forth in any Schedule shall be deemed set forth for purposes of
any other Schedule to which such disclosure is relevant, to the extent that it
is readily apparent that such disclosure is relevant to such other Schedule. All
Exhibits and Schedules annexed hereto or referred to herein are hereby
incorporated in and made a part hereof as if set forth in full herein. Any
capitalized terms used in any Schedule or Exhibit, but not otherwise defined
therein, shall have the meaning as defined herein. When a reference is made
herein to a Section, Exhibit or Schedule, such reference shall be to a Section
of, or an Exhibit or Schedule to, this Agreement unless otherwise indicated. Any
agreement, instrument or statute defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein. If
any action is to be taken by any party hereto pursuant to this Agreement on a
day that is not a Business Day, such action shall be taken on the next Business
Day following such day. References to a person are also to its permitted
successors and assigns. For all purposes of this Agreement, unless otherwise
specified herein, (i) “or” shall be construed in the inclusive sense of
“and/or”; (ii) words (including capitalized terms defined herein) in the
singular shall be construed to include the plural and vice versa and words
(including capitalized terms defined herein) of one gender shall be construed to
include the other gender as the context requires; (iii) the terms “hereof” and
“herein” and words of similar import shall be construed to refer to this
Agreement as a whole (including all the Exhibits and Schedules) and not to any
particular provision of this Agreement; and (iv) all references herein to “$” or
dollars shall refer to United States dollars.

 



- 41 -

 

 

(a)          For all purposes hereof:

 

“Advancing Agent” has the meaning specified in the CDO Indentures.

 

“Advisers Act” means the Investment Advisers Act of 1940, as amended, together
with the rules and regulations of the SEC promulgated thereunder.

 

“Affiliate” of any Person means another Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first Person. For purposes of this definition, the
term “control” (including its correlative meanings “controlled by” and “under
common control with”) means possession, directly or indirectly, of power to
direct or cause the direction of management or policies (whether through
ownership of securities or partnership or other ownership interests, by contract
or otherwise). For purposes of this Agreement, the CDO Issuers are not
Affiliates of any of the Sellers.

 

“Ancillary Agreements” means (i) each Assignment and Assumption Agreement, (ii)
the Sub-Special Servicing Termination Letter, (iii) each CDO Issuer Consent,
(iv) each Controlling Class Consent, (v) the CDO Issuer 2007 Waiver Letters,
(vi) the CDO Issuer 2006 Consent Letter, (vii) the CDO Issuer 2006 and CDO
Issuer 2007 CMA Waiver Letter, (viii) the CDO Issuer 2005 Consent Letter, (ix)
the CDO Issuers Letter Agreement, (x) the Escrow Agreement, (xi) the Green
Termination Agreement, (xii) the Servicing Subordination Agreement, (xiii) the
Advancing Agent Appointment Letter, (xiv) the CWCAM Special Servicing Agreement,
(xv) each Amended and Restated CMA, (xvi) each Supplemental Indenture, and
(xvii) the Hedge Counterparty Consents.

 

“Business Day” means any day, other than a Saturday or a Sunday, that is neither
a legal holiday nor a day on which banking institutions are generally authorized
or required by law or regulation to close in The City of New York, New York.

 

“CDO Issuer Assets” means the Assets of each CDO Issuer as defined in the
applicable CDO Indenture.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Competing Proposal” means any inquiry or proposal or termination of this
Agreement relating to a sale or transfer of the Assigned CDO Agreements or the
Accrued Servicing Fees (or any interest therein) that would impede, prevent or
be inconsistent with consummation of the Transactions.

 



- 42 -

 

 

“Fundamental Representations” means (i) the representations and warranties of
Sellers set forth in Sections 2.01 (Organization, Standing and Power), 2.02
(Authority; Execution and Delivery; Enforceability), 3.06(a)(B) (Servicing,
Advancing and Related Matters) and 3.07 (Taxes) and (ii) the representations and
warranties of Purchaser set forth in Sections 4.01 (Organization, Standing and
Power), and 4.02 (Authority; Execution and Delivery; Enforceability).

 

“GAAP” means United States generally accepted accounting principles.

 

“Green Special Servicing Agreement” means the special servicing agreement dated
as of April 24, 2009 among GKKM, GLS, Green Loan Services LLC, as special
servicer, SL Green Operating Partnership L.P., GIT and Gramercy Capital Corp.,
as supplemented by a letter agreement, dated as of March 29, 2011, among GLS and
Green Loan Services LLC, a letter agreement, dated as of August 9, 2011, among
GLS, SLG Gramercy Services LLC and Green Loan Services LLC, and a letter
agreement, dated as of November 10, 2011, among GKKM, GLS, GIT, Gramercy Capital
Corp., Green Loan Services LLC and SL Green Operating Partnership L.P.

 

“Hedge Counterparties” has the meanings specified in the CDO Indentures.

 

“including” means “including, without limiting the generality of the foregoing”.

 

“Interest Advances” means, with respect to a CDO Issuer, “Interest Advances”
within the meaning of the applicable CDO Agreements.

 

“Jameson Loan” means the Mezz III Loan evidenced by the Third Mezzanine Loan
Agreement, dated as of July 27, 2006, between Wachovia Bank, N.A. and
JER/Jameson Mezz Borrower III LLC, and the Mezz IV Loan evidenced by the Fourth
Mezzanine Loan Agreement, dated as of July 27, 2006, between Wachovia Bank, N.A.
and JER/Jameson Mezz Borrower IV LLC.

 

“Jameson Proceedings” means the Proceedings and settlement agreements set forth
on Schedule 3.09.

 

“Judgment” means any judgment, order, writ, decree, award, ruling, decision,
verdict, subpoena, injunction or settlement entered, issued, made or rendered by
any Governmental Entity (in each case whether temporary, preliminary or
permanent).

 

“Knowledge” when used with respect to (i) the Sellers, means the actual
knowledge of any fact, circumstance or condition of any officer of the Sellers
set forth on Exhibit N hereto, and (ii) Purchaser, means the actual knowledge of
any fact, circumstance or condition of any officer of Purchaser set forth on
Exhibit N hereto.

 

“Law” means any Federal, state, local, foreign, international or multinational
treaty, constitution, statute or other law, ordinance, rule or regulation.

 



- 43 -

 

 

“Lien” means any mortgage, lien, security interest, pledge, reservation,
equitable interest, charge, easement, lease, sublease, conditional sale or other
title retention agreement, right of first refusal, hypothecation, covenant,
servitude, right of way, variance, option, warrant, claim, community property
interest, restriction (including any restriction on use, voting, transfer,
alienation, receipt of income or exercise of any other attribute of ownership)
or encumbrance of any kind.

 

“Majority of the Controlling Class” means, with respect to each CDO Issuer, a
Majority of the Controlling Class (as such terms are defined in the applicable
CDO Indenture relating to such CDO Issuer) of such CDO Issuer.

 

“Notes Valuation Report” has the meanings specified in the CDO Indentures.

 

“Organizational Documents” means, with respect to a Person, (i) if such Person
is a corporation, the certificate or articles of incorporation and the by-laws
(or comparable documents) of such Person, (ii) if such Person is a limited
liability company, the certificate of formation and limited liability company
agreement (or comparable documents) of such Person and (iii) if such Person is a
limited partnership, the certificate of limited partnership and limited
partnership agreement (or comparable documents) of such Person.

 

“Outstanding GKKL Interest Advance Amount” means all amounts advanced by or on
behalf of GKKL as Interests Advances in respect of the CDO Issuers, to the
extent such amounts have not been repaid or reimbursed to GKKL as of the Closing
Date.

 

“Outstanding GKKM Special Servicing Advance Amount” means all amounts advanced
by or on behalf of GKKM as Servicing Advances in respect of the CDO Issuers, to
the extent such amounts have not been repaid or reimbursed to GKKM as of the
Closing Date.

 

“Outstanding GLS Servicing Advance Amount” means all amounts advanced by or on
behalf of GLS as Servicing Advances in respect of the CDO Issuers, to the extent
such amounts have not been repaid or reimbursed to GLS or any of its Affiliates
as of the Closing Date, including, without limitation, the Servicing Advances
made by GLS in connection with the Jameson Loan and the Jameson Proceedings.

 

“Permitted Lien” means (i) Liens contemplated by the CDO Agreements, (ii) Liens
disclosed in any of the Schedules to this Agreement (including Schedule 3.02 and
Schedule 3.03), (iii) mechanics’, carriers’, workmen’s, repairmen’s or other
like Liens arising or incurred in the ordinary course of business, Liens arising
under original purchase price conditional sales contracts and equipment leases
with third parties entered into in the ordinary course of business and liens for
Taxes that are not due and payable or that may thereafter be paid without
penalty, (iv) Liens that secure obligations reflected on the Financial
Statements or Liens the existence of which is referred to in the notes to the
Financial Statements, (v) easements, covenants, rights-of-way and other similar
restrictions of record, (vi) any conditions that may be shown by a current,
accurate survey or physical inspection of any property made before the Closing,
(vii) (A) zoning, building and other similar restrictions, (B) Liens that have
been placed by any developer, landlord or other third party on property over
which a Seller has easement rights and subordination or similar agreements
relating thereto and (C) unrecorded easements, covenants, rights-of-way and
other similar restrictions, (viii) imperfections of title or encumbrances that,
individually or in the aggregate, do not impair materially, and would not
reasonably be expected to impair materially, the continued use and operation of
the assets to which they relate, and (ix) any restrictions on the assignment of
collateral management, investment management or other advisory agreements
pursuant to applicable Law (including the Advisers Act).

 



- 44 -

 

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, Governmental Entity or other entity.

 

“Proceeding” means any suit, claim, action, proceeding, arbitration, audit,
hearing, or investigation (in each case, whether civil, criminal,
administrative, investigative, or informal) commenced, brought, conducted or
heard by or before, or otherwise involving, any Governmental Entity.

 

“QRS” means a “qualified REIT subsidiary” within the meaning of
Section 856(i)(2) of the Code.

 

“Rating Agencies” means (i) with respect to CDO Issuer 2005 and CDO Issuer 2007,
Fitch Ratings, Moody’s Investors Service, Inc. and Standard & Poor’s and (ii)
with respect to CDO Issuer 2006, Moody’s Investors Service, Inc. and Standard &
Poor’s, and, in each case, any successor of any such rating agency.

 

“Representative” means, with respect to any Person, any director, officer,
partner, member, stockholder, Affiliate, employee, agent, consultant, advisor or
other representative of such Person, including legal counsel, accountants and
financial advisors.

 

“Retained CDO Interests” means (i) the shares of capital stock issued by the QRS
Subsidiaries, (ii) the ordinary and preferred shares issued by the CDO Issuers,
(iii) the limited liability company interests issued by the CDO Co-Issuers, (iv)
any Secured CDO Notes, (v) the limited liability company interests issued by
GKKL, (vi) except to the extent transferred pursuant to Section 5.10(b), the
Seller Minority REO Holdco Interests and (vii) the Class J notes or Class K
notes issued by the CDO Issuers, in each case of clauses (i) through (vii), that
are held by any of the Sellers and any of their respective Affiliates.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Secured CDO Notes” means secured floating rate notes issued by any of the CDO
Issuers.

 

“Servicing Advances” means, with respect to a CDO Issuer, “Servicing Advances”
within the meaning of the applicable Servicing Agreement and/or the Special
Servicing Agreement, as applicable.

 

“Servicing Agreement” means, with respect to a CDO Issuer, the Amended and
Restated Servicing Agreement dated as of June 1, 2009, as amended by the First
Amendment to the Servicing Agreement dated as of March 1, 2010, by and among
such CDO Issuer, the applicable CDO Co-Issuer, GKKM, Situs, Wells Fargo Bank,
N.A., as trustee, and GKKL, as advancing agent.

 



- 45 -

 

 

“Situs Special Servicing Termination Letter” means, with respect to each CDO
Issuer, a letter notice from GKKM to Situs that is effective to terminate, in
accordance with the Special Servicing Agreement, Situs as special servicer with
respect to each CDO Issuer as of the Closing Date.

 

“Special Servicer” means the special servicer pursuant to the CDO Agreements.

 

“Special Servicing Agreement” means the agreement of that name dated as of May
8, 2009, as amended by the First Amendment to the Special Servicing Agreement
dated as of March 1, 2010 and the Second Amendment to the Special Servicing
Agreement dated as of May 30, 2012, among GKKM, the CDO Issuers, the CDO
Co-Issuers, Situs, Wells Fargo Bank, N.A., as trustee, and GKKL, as advancing
agent.

 

“Sub-Special Servicing Agreement” means the agreement of that name dated as of
May 8, 2009, as amended by the First Amendment to the Sub-Special Servicing
Agreement dated as of May 30, 2012, between GLS and Situs.

 

“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its board of directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person
or by another Subsidiary of such first Person.

 

“Tax” or “Taxes” means all Federal, state, county, local, municipal, foreign and
other taxes, assessments, duties or similar charges of any kind whatsoever,
including all corporate franchise, income, sales, use, ad valorem, receipts,
value added, profits, license, withholding, payroll, employment, excise,
premium, property, customs, net worth, capital gains, transfer, stamp,
documentary, social security, environmental, alternative minimum, occupation,
recapture and other taxes, and including all interest, penalties and additions
imposed with respect to such amounts, and all amounts payable pursuant to any
agreement or arrangement with respect to Taxes.

 

“Tax Return” or “Tax Returns” means all returns, declarations of estimated Tax
payments, reports, estimates, information returns and statements, including any
related or supporting information with respect to any of the foregoing, filed or
to be filed with any Taxing Authority in connection with the determination,
assessment, collection or administration of any Taxes.

 

“Taxing Authority” means any domestic, foreign, federal, national, state, county
or municipal or other local government, any subdivision, agency, commission or
authority thereof, or any quasi-governmental body exercising tax regulatory
authority.

 

“Trustee” has the meaning specified in the CDO Indentures.

 

Section 10.06 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the parties and delivered to the other parties.

 



- 46 -

 

 

Section 10.07 Entire Agreement. This Agreement, the Ancillary Agreements and the
Confidentiality Agreement, along with the Schedules and Exhibits hereto and
thereto, contain the entire agreement of the parties with respect to the subject
matter hereof and supersede all prior agreements among the parties with respect
thereto. The parties hereto have voluntarily agreed to define their rights,
liabilities and obligations with respect to the Transactions exclusively in
contract pursuant to the express terms and provisions of this Agreement, the
Ancillary Agreements and the Confidentiality Agreement, along with the Schedules
and Exhibits hereto and thereto; and the parties hereto expressly disclaim that
they are owed any duties or are entitled to any remedies not expressly set forth
in this Agreement, the Ancillary Agreements and the Confidentiality Agreement,
along with the Schedules and Exhibits hereto and thereto.

 

Section 10.08 Severability. If any provision hereof (or any portion thereof) or
the application of any such provision (or any portion thereof) to any Person or
circumstance shall be held invalid, illegal or unenforceable in any respect by a
court of competent jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision hereof (or the remaining portion thereof)
or the application of such provision to any other Persons or circumstances.

 

Section 10.09 Enforcement. In the event of any breach or threatened breach by
any party hereto of any covenant or agreement of such party contained herein,
the other parties hereto shall be entitled, in addition to any other remedy that
may be available at law or in equity, to: (a) a decree or order of specific
performance to enforce the observance and performance of such covenant or
agreement; and (b) an injunction restraining such breach or threatened breach.

 

Section 10.10 Consent to Jurisdiction. Each party irrevocably submits to the
exclusive jurisdiction of the Supreme Court of the State of New York, New York
County, and the United States District Court for the Southern District of New
York (and the appropriate appellate courts), for the purposes of any suit,
action or other proceeding arising out of this Agreement, any Ancillary
Agreement, any certificate delivered pursuant hereto or thereto or any
Transaction. Each party agrees to commence any such action, suit or proceeding
either in the United States District Court for the Southern District of New York
or if such suit, action or other proceeding may not be brought in such court for
jurisdictional reasons, in the Supreme Court of the State of New York, New York
County. Notwithstanding the foregoing, any party hereto may commence an action,
suit or proceeding with any Governmental Entity anywhere in the world for the
sole purpose of seeking recognition and enforcement of a judgment of any court
referred to in the first sentence of this Section 10.10. Each party further
agrees that service of any process, summons, notice or document by U.S.
registered mail to such party’s respective address set forth above shall be
effective service of process for any action, suit or proceeding in New York with
respect to any matters to which it has submitted to jurisdiction in this Section
10.10. Each party irrevocably and unconditionally waives any objection to the
laying of venue of any action, suit or proceeding arising out of this Agreement,
any Ancillary Agreement or the Transactions in (i) the Supreme Court of the
State of New York, New York County, or (ii) the United States District Court for
the Southern District of New York, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum. In the event of any dispute or controversy regarding
authorship of the Agreement or the Ancillary Agreements, the parties shall be
conclusively deemed to be joint authors of the Agreement and the Ancillary
Agreements and no provision hereof or thereof shall be interpreted against or in
favor of a party by reason of authorship.

 



- 47 -

 

 

Section 10.11 GOVERNING LAW. THIS AGREEMENT, AND ALL CLAIMS OR CAUSES OF ACTION
(WHETHER IN CONTRACT OR TORT) THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE TO
THIS AGREEMENT, OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS AGREEMENT
(INCLUDING ANY CLAIM OR CAUSE OF ACTION BASED UPON, ARISING OUT OF OR RELATED TO
ANY REPRESENTATION OR WARRANTY MADE IN OR IN CONNECTION WITH THIS AGREEMENT OR
AS AN INDUCEMENT TO ENTER INTO THIS AGREEMENT), SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO THE CONFLICTS OF LAW
PRINCIPLES OF SUCH STATE.

 

Section 10.12 WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, INVOLVING OR OTHERWISE IN
RESPECT OF THIS AGREEMENT, ANY ANCILLARY AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY OR THEREBY. EACH PARTY (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE ANCILLARY AGREEMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 10.12.

 



- 48 -

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

 



  GRAMERCY INVESTMENT TRUST,         By /s/ Gordon F. DuGan      Name: Gordon F.
DuGan      Title: Chief Executive Officer         GRAMERCY INVESTMENT TRUST II,
        By /s/ Gordon F. DuGan      Name: Gordon F. DuGan      Title: Chief
Executive Officer         GKK MANAGER LLC,         By /s/ Gordon F. DuGan    
 Name: Gordon F. DuGan      Title: Chief Executive Officer         GRAMERCY LOAN
SERVICES LLC,         By /s/ Gordon F. DuGan      Name: Gordon F. DuGan    
 Title: Chief Executive Officer         GKK LIQUIDITY LLC,         By /s/ Gordon
F. DuGan      Name: Gordon F. DuGan      Title: Chief Executive Officer        
CWCAPITAL INVESTMENTS LLC,         By /s/ Charles E. Spetka      Name: Charles
E. Spetka      Title: Chief Executive Officer

 



 

 

 

The undersigned are executing this Agreement solely to reflect their agreement
to be bound by Article IX (Indemnification) and Article X (General Provisions)
and for no other purpose.

 



  GRAMERCY CAPITAL CORP.,         By /s/ Gordon F. DuGan      Name: Gordon F.
DuGan      Title: Chief Executive Officer         CW FINANCIAL SERVICES LLC    
    By /s/ Charles E. Spetka      Name: Charles E. Spetka      Title: Chief
Executive Officer



 



 

 





 

DISCLOSURE SCHEDULE TO

 

SALE AND PURCHASE AGREEMENT

 

among

 

GRAMERCY INVESTMENT TRUST,

GRAMERCY INVESTMENT TRUST II,

GKK MANAGER LLC,

GRAMERCY LOAN SERVICES LLC,

 

GKK LIQUIDITY LLC,

 

CWCAPITAL INVESTMENTS LLC,

 

and, in each case solely for the purposes of Articles IX and X thereof,

 

GRAMERCY CAPITAL CORP.,

and

CW FINANCIAL SERVICES LLC


 

Dated as of January 30, 2013

 

 

 

 

Introduction

 

Reference is made to the SALE AND PURCHASE AGREEMENT dated as of January 30,
2013 (the “Agreement”), among GRAMERCY INVESTMENT TRUST, a Maryland real estate
investment trust (“GIT”), GRAMERCY INVESTMENT TRUST II, a Maryland real estate
investment trust (“GIT II”), GKK MANAGER LLC, a Delaware limited liability
company (“GKKM”), and GRAMERCY LOAN SERVICES LLC, a Delaware limited liability
company (“GLS”) and GKK LIQUIDITY LLC, a Delaware limited liability company
(“GKKL”; and together with GIT, GIT II, GKKM and GLS, collectively, the
“Sellers” and, individually, a “Seller”), CWCAPITAL INVESTMENTS LLC, a
Massachusetts limited liability company (“Purchaser”), and, in each case solely
for the purposes of Articles IX and X of the Agreement, Gramercy Capital Corp.,
a Maryland corporation (“GCC”), and CW FINANCIAL SERVICES LLC, a Massachusetts
limited liability company (“CWFS”). Capitalized terms used herein and not
otherwise defined shall have the respective meanings ascribed to such terms in
the Agreement.

 

The Schedules are qualified in their entirety by reference to specific
provisions of the Agreement, and are not intended to constitute, and shall not
be construed as constituting, representations or warranties of Sellers except as
and to the extent provided in the Agreement. Inclusion of information herein
shall not be construed as an admission that such information is material to the
operations or financial condition of the CDO Issuers or REO Holdcos.

 

Headings have been inserted on the Schedules for reference purposes only and
shall not affect in any way the meaning or interpretation of the Schedules as
set forth in the Agreement. Any disclosure set forth in any Schedule shall be
deemed set forth for purposes of any other Schedule to which such disclosure is
relevant, to the extent that it is readily apparent that such disclosure is
relevant to such other Schedule.

 

The information contained herein is in all events subject to the Confidentiality
Agreement.

 

 

 

 

Schedule 1.01(a)

 

Assigned CDO Agreements

 

1.Collateral Management Agreement, dated as of July 14, 2005, between CDO Issuer
2005 and GKKM

 

2.Indenture, dated as of July 14, 2005, as amended and supplemented by the First
Supplemental Indenture, dated as of August 14, 2007, among CDO Issuer 2005, CDO
Co-Issuer 2005, GKKL and Wells Fargo Bank, N.A.

 

3.Amended and Restated Servicing Agreement, dated as of June 1, 2009, among
GKKM, CDO Issuer 2005, CDO Co-Issuer 2005, Situs, GKKL and Wells Fargo Bank,
N.A., as amended by the First Amendment to Special Servicing Agreement and
Amended and Restated Servicing Agreements dated as of March 1, 2010, among GKKM,
CDO Issuers, CDO Co-Issuers, Situs, GKKL and Wells Fargo Bank, N.A.

 

4.Preferred Shares Paying Agency Agreement, dated as of July 14, 2005, among the
CDO Issuer 2005 and Wells Fargo Bank, N.A.

 

5.Securities Accounts Control Agreement, dated as of July 14, 2005, among the
CDO Issuer 2005, Wells Fargo Bank, N.A., as secured party, and Wells Fargo Bank,
N.A., as securities intermediary

 

6.Collateral Management Agreement, dated as of August 24, 2006, between CDO
Issuer 2006 and GKKM

 

7.Indenture, dated as of August 24, 2006, as amended and supplemented by the
First Supplemental Indenture, dated as of September 26, 2007, the Second
Supplemental Indenture dated as of August 5, 2008, and the Indenture Amendment,
dated as of October 28, 2010, among CDO Issuer 2006, CDO Co-Issuer 2006, GKKL
and Wells Fargo Bank, N.A.

 

8.Amended and Restated Servicing Agreement, dated as of June 1, 2009, among
GKKM, CDO Issuer 2006, CDO Co-Issuer 2006, Situs, GKKL and Wells Fargo Bank,
N.A., as amended by the First Amendment to Special Servicing Agreement and
Amended and Restated Servicing Agreements dated as of March 1, 2010, among GKKM,
CDO Issuers, CDO Co-Issuers, Situs, GKKL and Wells Fargo Bank, N.A.

 

9.Preferred Shares Paying Agency Agreement, dated as of August 24, 2006, among
the CDO Issuer 2006 and Wells Fargo Bank, N.A.

 

10.Securities Accounts Control Agreement, dated as of August 24, 2006, among the
CDO Issuer 2006, Wells Fargo Bank, N.A., as secured party, and Wells Fargo Bank,
N.A., as securities intermediary

 

11.Collateral Management Agreement, dated as of August 8, 2007, between CDO
Issuer 2007 and GKKM

 

 

 

 

12.Indenture, dated as of August 8, 2007, among CDO Issuer 2007, CDO Co-Issuer
2007, GKKL and Wells Fargo Bank, N.A.

 

13.Amended and Restated Servicing Agreement, dated as of June 1, 2009, among
GKKM, CDO Issuer 2007, CDO Co-Issuer 2007, Situs, GKKL and Wells Fargo Bank,
N.A., as amended by the First Amendment to Special Servicing Agreement and
Amended and Restated Servicing Agreements dated as of March 1, 2010, among GKKM,
CDO Issuers, CDO Co-Issuers, Situs, GKKL and Wells Fargo Bank, N.A.

 

14.Preferred Shares Paying Agency Agreement, dated as of August 8, 2007, among
the CDO Issuer 2007 and Wells Fargo Bank, N.A.

 

15.Securities Accounts Control Agreement, dated as of August 8, 2007, among the
CDO Issuer 2007, Wells Fargo Bank, N.A., as secured party, and Wells Fargo Bank,
N.A., as securities intermediary

 

16.Special Servicing Agreement, dated as of May 8, 2009, as amended by the First
Amendment to Special Servicing Agreement and Amended and Restated Servicing
Agreements dated as of March 1, 2010 and the Second Amendment to the Special
Servicing Agreement dated as of May 30, 2012, among GKKM, the CDO Issuers, the
CDO Co-Issuers, Situs, GKKL and Wells Fargo Bank, N.A.

 

 

 

 

Schedule 1.01(b)

 

Advancing Agent Appointment

 

1.Indenture, dated as of July 14, 2005, as amended and supplemented by the First
Supplemental Indenture, dated as of August 14, 2007, among CDO Issuer 2005, CDO
Co-Issuer 2005, GKKL and Wells Fargo Bank, N.A.

 

2.Amended and Restated Servicing Agreement, dated as of June 1, 2009, among
GKKM, CDO Issuer 2005, CDO Co-Issuer 2005, Situs, GKKL and Wells Fargo Bank,
N.A., as amended by the First Amendment to Special Servicing Agreement and
Amended and Restated Servicing Agreements dated as of March 1, 2010, among GKKM,
CDO Issuers, CDO Co-Issuers, Situs, GKKL and Wells Fargo Bank, N.A.

 

3.Indenture, dated as of August 24, 2006, as amended and supplemented by the
First Supplemental Indenture, dated as of September 26, 2007, the Second
Supplemental Indenture dated as of August 5, 2008, and the Indenture Amendment,
dated as of October 28, 2010, among CDO Issuer 2006, CDO Co-Issuer 2006, GKKL
and Wells Fargo Bank, N.A.

 

4.Amended and Restated Servicing Agreement, dated as of June 1, 2009, among
GKKM, CDO Issuer 2006, CDO Co-Issuer 2006, Situs, GKKL and Wells Fargo Bank,
N.A., as amended by the First Amendment to Special Servicing Agreement and
Amended and Restated Servicing Agreements dated as of March 1, 2010, among GKKM,
CDO Issuers, CDO Co-Issuers, Situs, GKKL and Wells Fargo Bank, N.A.

 

5.Indenture, dated as of August 8, 2007, among CDO Issuer 2007, CDO Co-Issuer
2007, GKKL and Wells Fargo Bank, N.A.

 

6.Amended and Restated Servicing Agreement, dated as of June 1, 2009, among
GKKM, CDO Issuer 2007, CDO Co-Issuer 2007, Situs, GKKL and Wells Fargo Bank,
N.A., as amended by the First Amendment to Special Servicing Agreement and
Amended and Restated Servicing Agreements dated as of March 1, 2010, among GKKM,
CDO Issuers, CDO Co-Issuers, Situs, GKKL and Wells Fargo Bank, N.A.

 

7.Special Servicing Agreement, dated as of May 8, 2009, as amended by the First
Amendment to Special Servicing Agreement and Amended and Restated Servicing
Agreements dated as of March 1, 2010 and the Second Amendment to the Special
Servicing Agreement dated as of May 30, 2012, among GKKM, the CDO Issuers, the
CDO Co-Issuers, Situs, GKKL and Wells Fargo Bank, N.A.

 

 

 

 

Schedule 1.01(h)

 

Schedule 1.01(h)(i)

 

CDO REO Holdco Interests1

 

Seller   REO Holdcos       GKKM   100% of the membership interests of GKK Roddy
Ranch Owner GP LLC2           98.50432% of the membership interests of GKK Roddy
Ranch Owner LP2           100% of the membership interests of GKK Fiesta de Vida
Owner GP LLC           97.32957% of the membership interests of GKK Fiesta de
Vida Owner LP           100% of the membership interests of GKK Arden Member
LLC3           100% of the membership interests of GKK Coyote Owner GP LLC      
    100% of the membership interests of GKK Coyote Owner LP           100% of
the membership interests of GWF II SPE LLC (Las Vegas Hotel)           100% of
the membership interests of GKK Jewelry Center Owner LLC           100% of the
membership interests of AFR Equity Holdings LLC           100% of the membership
interests of Whiteface Makalei Equity Holdings LLC

 



 



1 This Schedule lists the equity interests held by GKKM in REO Holdcos as of the
date of this Agreement. These equity interests may change if REO Holdcos are
sold prior to Closing and after providing the notice contemplated by Section
5.04(d) of the Agreement.

2 The property owned by these entities is currently subject to a Purchase and
Sale Agreement and is expected to be sold prior to Closing.

3 The equity interests in this entity are currently subject to a Purchase and
Sale Agreement and are expected to be sold prior to Closing.

 

 

 

 

Schedule 1.01(h)(ii)

 

Seller Minority REO Holdco Interests4

 

Seller   REO Holdcos       GIT   2.67043% of the membership interests of GKK
Fiesta de Vida Owner LP       Gramercy Warehouse Funding II LLC   1.49568% of
the membership interests of GKK Roddy Ranch Owner LP2

 



 



4 This Schedule lists the minority equity interests held by Sellers in REO
Holdcos as of the date of this Agreement. These equity interests may change if
REO Holdcos are sold prior to Closing and after providing the notice
contemplated by Section 5.04(d) of the Agreement.

 

 

 

 

Schedule 1.04(a)

 

Sellers’ Closing Deliveries

 

1.With respect to CDO Issuer 2007, (A) a waiver letter executed by ******, in
substantially the form of Exhibit C (the “CDO Issuer 2007 First Waiver Letter”),
(B) a direction letter executed from ****** to ******, in substantially the form
of Exhibit D, (C) a consent letter executed by ******, in substantially the form
of Exhibit E, (D) a consent letter executed by ******, in substantially the form
of Exhibit F, and (E) a waiver letter executed by ******, in substantially the
form of Exhibit G (the “CDO Issuer 2007 Second Waiver Letter” and together with
the CDO Issuer 2007 First Waiver Letter, the “CDO Issuer 2007 Waiver Letters”).

 

2.With respect to CDO Issuer 2006, (A) an executed direction letter from ******
to ******, in substantially the form of Exhibit H, and (B) an executed consent
letter by ******, in substantially the form of Exhibit I (the “CDO Issuer 2006
Consent Letter”).

 

3.With respect to CDO Issuer 2006 and CDO Issuer 2007, an executed letter
agreement between ****** and Purchaser, in substantially the form of Exhibit J
(the “CDO Issuer 2006 and CDO Issuer 2007 CMA Waiver Letter”).

 

4.With respect to each CDO Issuer, an executed letter agreement among ******,
Purchaser and GKKM, in substantially the form of Exhibit K (the “CDO Issuers
Letter Agreement”).

 

 

 

 

Schedule 1.04(b)

 

Purchaser’s Closing Deliveries

 

1.With respect to CDO Issuer 2005, an executed letter agreement between
************ and Purchaser, in the form reasonably acceptable to the parties
thereto (the “CDO Issuer 2005 Consent Letter”).

 

 

 

 

Schedule 2.03

 

Consents and Filings

 

None.

 

 

 

 

Schedule 3.01

 

CDO Agreements

 

Schedule 3.01(a)(i)

 

1.Collateral Management Agreement, dated as of July 14, 2005, between CDO Issuer
2005 and GKKM

 

2.Collateral Management Agreement, dated as of August 24, 2006, between CDO
Issuer 2006 and GKKM

 

3.Collateral Management Agreement, dated as of August 8, 2007, between CDO
Issuer 2007 and GKKM (“2007 CMA”)

 

4.Letter from ****** to GKKM, dated as of June 16, 2010, regarding the
resolution of certain dispute.

 

5.Letter from ****** to ******, dated as of March 15, 2012, regarding CDO Issuer
2007.

 

6.Letter from ****** to Wells Fargo Bank, N.A., dated as of March 22, 2012,
regarding CDO Issuer 2007.

 

7.Letter from ****** to Wells Fargo Bank, N.A. dated as of March 26, 2012,
regarding CDO Issuer 2007.

 

8.Letter from ****** to ******, dated as of August 23, 2012, regarding CDO
Issuer 2007.

 

9.Letter from ****** to Wells Fargo Bank, N.A, dated as of August 23, 2012,
regarding CDO Issuer 2007.

 

10.Letter from ****** to Wells Fargo Bank, N.A., dated as of August 24, 2012,
regarding CDO Issuer 2007.

 

Schedule 3.01(a)(ii)

 

1.Indenture, dated as of July 14, 2005, as amended and supplemented by the First
Supplemental Indenture, dated as of August 14, 2007, among CDO Issuer 2005, CDO
Co-Issuer 2005, GKKL and Wells Fargo Bank, N.A.

 

2.Indenture, dated as of August 24, 2006, as amended and supplemented by the
First Supplemental Indenture, dated as of September 26, 2007, the Second
Supplemental Indenture dated as of August 5, 2008, and the Indenture Amendment,
dated as of October 28, 2010, among CDO Issuer 2006, CDO Co-Issuer 2006, GKKL
and Wells Fargo Bank, N.A.

 

 

 

 

3.Indenture, dated as of August 8, 2007, among CDO Issuer 2007, CDO Co-Issuer
2007, GKKL and Wells Fargo Bank, N.A (“2007 Indenture”).

 

4.Letter from ****** to ******, dated as of March 15, 2012, regarding CDO Issuer
2007.

 

5.Letter from ****** to Wells Fargo Bank, N.A., dated as of March 22, 2012,
regarding CDO Issuer 2007.

 

6.Letter from ****** to Wells Fargo Bank, N.A. dated as of March 26, 2012,
regarding CDO Issuer 2007.

 

7.Letter from ****** to ******, dated as of August 23, 2012, regarding CDO
Issuer 2007.

 

8.Letter from ****** to Wells Fargo Bank, N.A, dated as of August 23, 2012,
regarding CDO Issuer 2007.

 

9.Letter from ****** to Wells Fargo Bank, N.A., dated as of August 24, 2012,
regarding CDO Issuer 2007.

 

10.Letter from Moody’s Investor Services to CDO Issuer 2006 and CDO Co-Issuer
2006, dated as of March 8, 2010, providing confirmation regarding interest rate
cap transaction.

 

11.Letter from S&P to Wells Fargo Bank, N.A. and CDO Issuer 2006, dated as of
March 1, 2010, providing confirmation regarding interest rate cap transaction.

 

Schedule 3.01(a)(iii)

 

1.Amended and Restated Servicing Agreement, dated as of June 1, 2009, among
GKKM, CDO Issuer 2005, CDO Co-Issuer 2005, Situs, GKKL and Wells Fargo Bank,
N.A., as amended by the First Amendment to Special Servicing Agreement and
Amended and Restated Servicing Agreements dated as of March 1, 2010, among GKKM,
CDO Issuers, CDO Co-Issuers, Situs, GKKL and Wells Fargo Bank, N.A.5

 

2.Amended and Restated Servicing Agreement, dated as of June 1, 2009, among
GKKM, CDO Issuer 2006, CDO Co-Issuer 2006, Situs, GKKL and Wells Fargo Bank,
N.A., as amended by the First Amendment to Special Servicing Agreement and
Amended and Restated Servicing Agreements dated as of March 1, 2010, among GKKM,
CDO Issuers, CDO Co-Issuers, Situs, GKKL and Wells Fargo Bank, N.A.5

 

3.Amended and Restated Servicing Agreement, dated as of June 1, 2009, among
GKKM, CDO Issuer 2007, CDO Co-Issuer 2007, Situs, GKKL and Wells Fargo Bank,
N.A., as amended by the First Amendment to Special Servicing Agreement and
Amended and Restated Servicing Agreements dated as of March 1, 2010, among GKKM,
CDO Issuers, CDO Co-Issuers, Situs, GKKL and Wells Fargo Bank, N.A.5

 



 



5 Each of these agreements will, on or prior to Closing, be supplemented by a
letter agreement executed between the parties to these agreements regarding
revised schedules to each of the Amended and Restated Servicing Agreements.

 

 

 

 

4.Special Servicing Agreement, dated as of May 8, 2009, as amended by the First
Amendment to Special Servicing Agreement and Amended and Restated Servicing
Agreements dated as of March 1, 2010 and the Second Amendment to the Special
Servicing Agreement dated as of May 30, 2012, among GKKM, the CDO Issuers, the
CDO Co-Issuers, Situs, GKKL and Wells Fargo Bank, N.A.5

 

5.Sub-Special Servicing Agreement, dated as of May 8, 2009, as amended by the
First Amendment to the Sub-Special Servicing Agreement dated as of May 30, 2012,
between GLS and Situs6

 

6.Special Servicing Agreement, dated as of April 24, 2009 among GKKM, GLS, Green
Loan Services LLC, as special servicer, SL Green Operating Partnership L.P., GIT
and Gramercy Capital Corp., as supplemented by a letter agreement, dated as of
March 29, 2011, among GLS and Green Loan Services LLC, a letter agreement, dated
as of August 9, 2011, among GLS, SLG Gramercy Services LLC and Green Loan
Services LLC, and a letter agreement, dated as of November 10, 2011, among GKKM,
GLS, GIT, Gramercy Capital Corp., Green Loan Services LLC and SL Green Operating
Partnership L.P.7

 

Schedule 3.01(a)(iv)

 

1.ISDA Master Agreement, the Schedule thereto, and the Credit Support Annex to
the Schedule, each dated as of July 14, 2005, between Wachovia Bank, N.A.
(“Wachovia”) and CDO Issuer 2005, and each Confirmation dated November 30, 2007,
February 11, 2008, August 18, 2008, October 21, 2008 between Wachovia and CDO
Issuer 2005

 

2.ISDA Master Agreement, the Schedule thereto, and the Credit Support Annex,
each dated as of June 14, 2011, between The Bank of New York Mellon (“BNY
Mellon”) and CDO Issuer 2005, and the Confirmation dated June 14, 2011, between
BNY Mellon and CDO Issuer 2005

 

3.ISDA Master Agreement, the Schedule thereto, and the Credit Support Annex to
the Schedule, each dated as of August 24, 2006, between Wachovia and CDO Issuer
2006, and each Confirmation dated February 7, 2008 and October 21, 2008 between
Wachovia and CDO Issuer 2006

 

4.ISDA Master Agreement and the Schedule thereto, each dated as of March 4,
2010, between BNY Mellon and CDO Issuer 2006, and each Confirmation dated March
4, 2010, June 17, 2010, October 26, 2010, December 17, 2010, June 14, 2011 and
July 14, 2011, between BNY Mellon and CDO Issuer 2006

 



 



6 This agreement will be terminated on or prior to Closing pursuant to the
Sub-Special Servicing Termination Letter.

7 This agreement will be terminated on or prior to Closing pursuant to the Green
Termination Agreement.

 

 

 

 

5.ISDA Master Agreement, the Schedule thereto, the Credit Support Annex to the
Schedule, each dated as of August 8, 2007, between Wachovia and CDO Issuer 2007,
and three Confirmations dated August 8, 2007, between Wachovia and CDO Issuer
2007

 

Schedule 3.01(a)(v)

 

6.Preferred Shares Paying Agency Agreement, dated as of July 14, 2005, among the
CDO Issuer 2005 and Wells Fargo Bank, N.A.

 

7.Securities Accounts Control Agreement, dated as of July 14, 2005, among the
CDO Issuer 2005, Wells Fargo Bank, N.A., as secured party, and Wells Fargo Bank,
N.A., as securities intermediary

 

8.Preferred Shares Paying Agency Agreement, dated as of August 24, 2006, among
the CDO Issuer 2006 and Wells Fargo Bank, N.A.

 

9.Securities Accounts Control Agreement, dated as of August 24, 2006, among the
CDO Issuer 2006, Wells Fargo Bank, N.A., as secured party, and Wells Fargo Bank,
N.A., as securities intermediary

 

10.Preferred Shares Paying Agency Agreement, dated as of August 8, 2007, among
the CDO Issuer 2007 and Wells Fargo Bank, N.A.

 

11.Securities Accounts Control Agreement, dated as of August 8, 2007, among the
CDO Issuer 2007, Wells Fargo Bank, N.A., as secured party, and Wells Fargo Bank,
N.A., as securities intermediary

 

Schedule 3.01(a)(vi)

 

None.

 

Schedule 3.01(b)

 

The Par Value Test for the 2007 CDO is below the applicable threshold set forth
in the 2007 CMA and 2007 Indenture; however this is subject to the waiver
letters for CDO Issuer 2007, listed in Schedule 3.01(a)(i).

 

The monthly Trustee Reports for each CDO Issuer enumerate certain tests, and
indicate that certain of those tests have been failed.

 

The Sub-Special Servicing Agreement will be terminated on or prior to Closing
pursuant to the Sub-Special Servicing Termination Letter.

 

The Green Special Servicing Agreement will be terminated on or prior to Closing
pursuant to the Green Termination Agreement.

 

 

 

 

Schedule 3.01(c)

 

Letter from Tricadia to Wells Fargo Bank, N.A. dated as of August 5, 2011,
asserting non-compliance with the provisions of the CDO Indenture for CDO Issuer
2007.

 

Letter from Torchlight Investors to Wells Fargo Bank, N.A. and GKKM, dated as of
August 11, 2011 asserting violation of the CDO Indenture for CDO Issuer 2005,
and response letter by GKKM to Torchlight Investors, dated as of August 18,
2011, clarifying misunderstanding.

 

Schedule 3.01(d)

 

2005 CDO redemption pursuant to an Issuer Order dated November 22, 2011,
referring to an Abandonment Letter dated November 22, 2011 from GIT as the
abandoning holder.

 

2006 CDO redemption pursuant to an Issuer Order dated September 14, 2011,
referring to an Abandonment Letter dated September 14, 2011 from GIT as the
abandoning holder.

 

Class C, D, E, F and G notes of CDO Issuer 2006 were delisted from the Irish
Stock Exchange on September 28, 2011 in connection with the above 2006 CDO
redemption.

 

Schedule 3.01(e)

 

The Par Value Test for the 2007 CDO is below the applicable threshold set forth
in the 2007 CMA and 2007 Indenture; however this is subject to the waiver
letters for CDO Issuer 2007, listed in Schedule 3.01(a)(i).

 

The monthly Trustee Reports for each CDO Issuer enumerate certain tests, and
indicate that certain of those tests have been failed.

 

 

 

 

 

Schedule 3.02

 

REO Holdcos

 

Schedule 3.02(i) and (ii)

 

REO Holdco   REO Property       GKK Roddy Ranch Owner GP LLC8   Roddy Ranch,
Antioch, California       GKK Roddy Ranch Owner LP8   Roddy Ranch, Antioch,
California       GKK Fiesta de Vida Owner GP LLC   Fiesta de Vida, Indio,
California       GKK Fiesta de Vida Owner LP   Fiesta de Vida, Indio, California
     

GKK Arden Member LLC9

 

 

GKK Arden Member LLC owns a non-controlling interest in a joint venture entity
that indirectly holds the following listed properties:

 

Carmel Valley Centre, San Diego, California

Legacy Creekside, San Diego, California

Three Governor, San Diego, California

Bernardo Regency, San Diego, California

Foremost Professional Plaza, San Diego, California

Fountain Valley Plaza, Fountain Valley, California

Fountain Valley City Center, Fountain Valley, California

299 North Euclid Avenue, Pasadena, California

Center Promenade, Venture, California

1000 Town Center, Oxnard, California

Solar Business Center, Oxnard, California

Camarillo Business Center, Camarillo, California

Conejo Business Center, Thousand Oaks, California

Plaza Center, Pasadena, California

Broadway Plaza, Glendale, California

 



 



8 The property owned by these entities is currently subject to a Purchase and
Sale Agreement and is expected to be sold prior to Closing.

9 The equity interests in this entity are currently subject to a Purchase and
Sale Agreement and are expected to be sold prior to Closing.

 

 

 

 

   

Calabasas Tech Center, Calabasas, California

LA Corporate Center, Monterey Park, California

Gateway Towers, Los Angeles, California

Pacific Gateway II, Los Angeles, California

Skyview Center, Los Angeles, California

South Bay Center, Los Angeles, California

Bristol Plaza, Culver City, California

1950 Sawtelle Boulevard, Los Angeles, California

11075 Santa Monica Boulevard, Los Angeles, California

Century Park Center, Los Angeles, California

Beverley Atrium, Beverly Hills, California

Wilshire-Harvard Plaza, Santa Monica, California

2800 28th Street, Santa Monica, California

Clarendon Crest, Woodland Hills, California

Noble Professional Center, Sherman Oaks, California

Sunset Pointe Plaza, Stevenson Ranch, California

      GKK Coyote Owner GP LLC   Coyote Valley Research Park, San Jose,
California       GKK Coyote Owner LP   Coyote Valley Research Park, San Jose,
California       GWF II SPE LLC  

GWF II SPE LLC owns a non-controlling interest in a joint venture entity that
indirectly holds the following property:

 

LVH Hotel & Casino, Las Vegas, Nevada

      GKK Jewelry Center Owner LLC  

GKK Jewelry Center Owner LLC is a non-controlling member of the entity that
holds the following property:

 

International Jewelry Center, Los Angeles, California

      AFR Equity Holdings LLC  

AFR Equity Holdings LLC indirectly holds the following listed properties:

 

5300 S. US Highway 19-92, Casselberry, Florida

6445 Massachusetts Avenue, New Port Richey, Florida

2841 Main Street, Snellville, Georgia

130 N Ridgewood Ave, Daytona Beach, Florida

2494 Bayshore Blvd, Dunedin, Florida

 



 

 



 

   

50 W 3rd Street, Mount Carmel, Pennsylvania

43 E Main Street, Norristown, Pennsylvania

4574 South Amherst Highway, Madison Heights, Virginia

900 Mall Loop Road, High Point, North Carolina

676 SW Morgantown Blvd, Lenoir, North Carolina

220 S Broad St, Woodbury, New Jersey

1501 Market St, Linwood, Pennsylvania

445 Main Street, Goodwater, Alabama

6615 Arlington Expressway, Jacksonville, Florida

1004 N. Edgewood Avenue, Jacksonville, Florida

211 Hamilton Avenue, Bremen, Georgia

13307 Warwick Blvd, Newport News, Virginia

2921 Airport Thruway, Columbus, Georgia

81 Main Street, Dobbs Ferry, New York

3535 US Highway 19 North, New Port Richey, Florida

      Whiteface Makalei Equity Holdings LLC  

Whiteface Makalei Equity Holdings LLC indirectly holds the following listed
properties:

 

The Whiteface Lodge, 7 White Face Inn Lane, Lake Placid, New York

 

Makalei Golf Club, Kailua-Kona, Hawaii

 

Each REO Holdco either owns or, pursuant to an agreement with a third party, has
the right to use, certain furniture, fixtures and equipment related to the
above-listed REO Properties.

 

Each REO Holdco has also entered into various agreements with third parties
regarding property used, or services provided, in the operation, management,
sale or liquidation of the above-listed REO Properties.

 

In addition, one or more REO Holdcos either have entered into or may, prior to
Closing and after providing the notice contemplated by Section 5.04(d) of the
Agreement, enter into agreements relating to the sale of some or all of the REO
Properties held by such REO Holdco.

 

Schedule 3.02(iii)

 

Refer to document attached at the end of these Schedules titled “LSAM Tracking
Sheet”.

 

 

 

 

Schedule 3.03

 

Other Related CDO Assets

 

Loan Participations

 

Holder   Asset       GIT   Title to the loan that is evidenced by the AFR
Portfolio A Note10       GIT   Title to the loan that is evidenced by the First
States Investors Portfolio Note       GIT   Title to the loan that is evidenced
by the San Mateo Exec Park A Note       GIT   Title to the loan that is
evidenced by the West Shore Plaza Note       GIT   Title to the loan that is
evidenced by the Promenade Shops at Saucon Valley Note       GIT   Title to
Willis Tower Note A-2B, Note A-3B and Note B       GIT   Title to the loan that
is evidenced by the Jemal 7th and L Street Note       GIT   Class A
participation interest under the Participation and Servicing Agreement dated as
of April 16, 2010, between GIT and GIT, as assigned, with respect to the
Promenade Shops at Saucon Valley Note       GIT   Class A participation interest
under the Participation and Servicing Agreement dated as of July 16, 2009,
between GIT and GIT, as assigned and amended, with respect to the Jemal 7th and
L Street Note       Gramercy Warehouse Funding I LLC   Title to the loan that is
evidenced by the 26 Broadway A1 Note

 



 



10 Note that the AFR asset is now an REO entity due to an assignment-in-lieu.

 

 

 

 

Gramercy Warehouse Funding I LLC   Title to the loan that is evidenced by the MF
Polo Glen A Note       Gramercy Warehouse Funding I LLC   Title to the loan that
is evidenced by the MF Hamptons A Note       Gramercy Warehouse Funding I LLC  
Title to the loan that is evidenced by the MF Crosswynde A Note       Gramercy
Warehouse Funding I LLC   Class A-1 participation interest under the
Participation and Servicing Agreement dated as of March 30, 2007, between
Gramercy Warehouse Funding I LLC and Wachovia Bank, N.A., as assigned and
amended, with respect to the 26 Broadway A1 Note       Gramercy Warehouse
Funding I LLC   Class A participation interest under the Participation and
Servicing Agreement dated as of December 20, 2006, between Gramercy Warehouse
Funding I LLC and Gramercy Warehouse Funding I LLC, as assigned, with respect to
the MF Polo Glen A Note       Gramercy Warehouse Funding I LLC   Class A
participation interest under the Participation and Servicing Agreement dated as
of December 20, 2006, between Gramercy Warehouse Funding I LLC and Gramercy
Warehouse Funding I LLC, as assigned, with respect to the MF Hamptons A Note    
  Gramercy Warehouse Funding I LLC   Class A participation interest under the
Participation and Servicing Agreement dated as of December 20, 2006, between
Gramercy Warehouse Funding I LLC and Gramercy Warehouse Funding I LLC, as
assigned, with respect to the MF Crosswynde A Note       Gramercy Warehouse
Funding II LLC   Title to the loan that is evidenced by the Bascom A1 Note      
Gramercy Warehouse Funding II LLC   Title to the loan that is evidenced by the
Betsy Ross Hotel A Note       Gramercy Warehouse Funding II LLC   Title to the
loan that is evidenced by the 185 Admiral Cochrane A Note

 

 

 

 

Gramercy Warehouse Funding II LLC   Class A-2 participation interest under the
Participation Agreement dated as of June 29, 2006, between Gramercy Warehouse
Funding II LLC, Gramercy Warehouse Funding II LLC and Redwood Capital Finance
Company LLC, as assigned, with respect to the Bascom A1 Note       Gramercy
Warehouse Funding II LLC   Advance participation interest under the
Participation and Servicing Agreement dated as of September 22, 2006, between
Gramercy Warehouse Funding II LLC and Gramercy Warehouse Funding II LLC, as
assigned, with respect to the Betsy Ross Hotel A Note       GKK DC Lender LLC  
Title to the loan that is evidenced by the Jemal Woodies Note       GKK DC
Lender LLC   Class A participation interest under the Participation and
Servicing Agreement dated as of April 28, 2009, between GKK DC Lender LLC and
GKK DC Lender LLC, as assigned, with respect to the Jemal Woodies Note

 

Money Judgments

 

Judgment Holder   Judgment Details       GIT  

Judgment Amount: $12,778,616.11 (plus post judgment interest at the annual rate
of 14.5% compounded monthly)

 

Judgment Against: Douglas A. Dragoo and Elizabeth W. Dragoo (husband and wife)

 

Court: Superior Court of Arizona, Maricopa County

 

Judgment Date: May 24, 2010

      GIT  

Judgment Amount: $33,537,994.65

 

Judgment Against: Lakemount Homes Incorporated; Lakemount Homes Nevada, Inc.;
Lakemount Communities, LLC and Lakemount Communities Nevada LLC (two of the
guarantors are domiciled in California and two are domiciled in Nevada)

 



 

 



 

   

Court: Superior Court of the State of California, County of Riverside, Indio
Branch (domesticated as a foreign judgment in the Second Judicial Circuit of the
State of Nevada in and for the County of Washoe)

 

Judgment Date: Foreign judgment was filed and served (on the Nevada defendants)
on July 9, 2010 and authorized on August 11, 2010

      GIT  

Judgment Amount: $77,678,707.23 (as of the petition date). The original judgment
was for $100,387,281.88. The judgment was reduced by sale of note and property
in the amount $22,021,699.44

 

Judgment Against: Lourdes Zaczac and

Georgi Zaczac, Sr. (husband and wife)

 

Court: 11th Judicial Circuit, Miami-Dade County, Florida

 

Judgment Date: August 21, 2008

      GKK Hotel Niagara Owner LLC  

Judgment Amount: $15,684,311.98

 

Judgment Against: NS Partners LLC, James W. Henrie and Michael B. McBride

 

Court: Supreme Court of the County of Niagara, New York

 

Judgment Date: granted on December 22, 2011 and filed with the court on January
10, 2012

 

 

 

 

Schedule 3.05

 

Collateral Management

 

Schedule 3.05(a)

 

Letter from Tricadia to Wells Fargo Bank, N.A. dated as of August 5, 2011,
asserting non-compliance with the provisions of the CDO Indenture for CDO Issuer
2007.

 

Letter from Torchlight Investors to Wells Fargo Bank, N.A. and GKKM, dated as of
August 11, 2011 asserting violation of the CDO Indenture for CDO Issuer 2005,
and response letter by GKKM to Torchlight Investors, dated as of August 18,
2011, clarifying misunderstanding.

 

The Par Value Test for the 2007 CDO is below the applicable threshold set forth
in the 2007 CMA and 2007 Indenture; however this is subject to the waiver
letters for CDO Issuer 2007, listed in Schedule 3.01(a)(i).

 

If any CDO Issuer fails to pay interest on any of the Secured CDO Notes, this
would constitute an “Event of Default” under the applicable CDO Indenture.

 

The monthly Trustee Reports for each CDO Issuer enumerate certain tests, and
indicate that certain of those tests have been failed.

 

Schedule 3.05(b)

 

None.

 

Schedule 3.05(c)

 

Management fees have accrued to GKKM since the last payment date under the
Existing Collateral Management Agreements (being January 25 for 2005 CDO and
2006 CDO, and November 15 for 2007 CDO).

 

 

 

 

Schedule 3.06

 

Servicing, Advancing and Related Matters

 

Schedule 3.06(a)(A)(i) and (ii)

 

Refer to document attached at the end of these Schedules titled “Gramercy
Capital Corp. – Servicing Advances Schedule”.

 

Situs is currently holding $8.6 million in escrow from the payoff of the
Atlantic Yards loan. Pursuant to a settlement agreement currently under
negotiation between GLS and C-III, dealing with the reimbursement of certain
expenses and advances incurred by GLS on behalf of the Jameson Loan
participants, a portion of this amount will be used to reimburse GLS for certain
servicing advances made in connection with the Jameson Loan. GLS is not
assigning or otherwise transferring its right to such escrow nor its right to
receive such reimbursement under the Agreement.

 

Schedule 3.06(a)(A)(iii)

 

None.

 

Schedule 3.06(a)(B)

 

1.Collateral Management Agreement, dated as of July 14, 2005, between CDO Issuer
2005 and GKKM

 

2.Amended and Restated Servicing Agreement, dated as of June 1, 2009, among
GKKM, CDO Issuer 2005, CDO Co-Issuer 2005, Situs, GKKL and Wells Fargo Bank,
N.A., as amended by the First Amendment to Special Servicing Agreement and
Amended and Restated Servicing Agreements dated as of March 1, 2010, among GKKM,
CDO Issuers, CDO Co-Issuers, Situs, GKKL and Wells Fargo Bank, N.A.

 

3.Collateral Management Agreement, dated as of August 24, 2006, between CDO
Issuer 2006 and GKKM

 

4.Amended and Restated Servicing Agreement, dated as of June 1, 2009, among
GKKM, CDO Issuer 2006, CDO Co-Issuer 2006, Situs, GKKL and Wells Fargo Bank,
N.A., as amended by the First Amendment to Special Servicing Agreement and
Amended and Restated Servicing Agreements dated as of March 1, 2010, among GKKM,
CDO Issuers, CDO Co-Issuers, Situs, GKKL and Wells Fargo Bank, N.A.

 

5.Collateral Management Agreement, dated as of August 8, 2007, between CDO
Issuer 2007 and GKKM

 

6.Amended and Restated Servicing Agreement, dated as of June 1, 2009, among
GKKM, CDO Issuer 2007, CDO Co-Issuer 2007, Situs, GKKL and Wells Fargo Bank,
N.A., as amended by the First Amendment to Special Servicing Agreement and
Amended and Restated Servicing Agreements dated as of March 1, 2010, among GKKM,
CDO Issuers, CDO Co-Issuers, Situs, GKKL and Wells Fargo Bank, N.A.

 

 

 

 

7.Special Servicing Agreement, dated as of May 8, 2009, as amended by the First
Amendment to Special Servicing Agreement and Amended and Restated Servicing
Agreements dated as of March 1, 2010 and the Second Amendment to the Special
Servicing Agreement dated as of May 30, 2012, among GKKM, the CDO Issuers, the
CDO Co-Issuers, Situs, GKKL and Wells Fargo Bank, N.A.

 

8.Special Servicing Agreement, dated as of April 24, 2009 among GKKM, GLS, Green
Loan Services LLC, as special servicer, SL Green Operating Partnership L.P., GIT
and Gramercy Capital Corp., as supplemented by a letter agreement, dated as of
March 29, 2011, among GLS and Green Loan Services LLC, a letter agreement, dated
as of August 9, 2011, among GLS, SLG Gramercy Services LLC and Green Loan
Services LLC, and a letter agreement, dated as of November 10, 2011, among GKKM,
GLS, GIT, Gramercy Capital Corp., Green Loan Services LLC and SL Green Operating
Partnership L.P.

 

Schedule 3.06(a)(x)

 

Refer to Schedule 3.06(a)(A)(i) and (ii).

 

Schedule 3.06(a)(y)

 

1.SL Green Operating Partnership L.P. is currently entitled to receive fees for
servicing the assets owned or held by Broadway 26 Waterview LLC pursuant to the
Green Special Servicing Agreement. This arrangement will be terminated on or
prior to Closing pursuant to the Green Termination Agreement.

 

2.SL Green Operating Partnership L.P. is entitled to receive fees for servicing
the assets owned or held by GKK Arden Member LLC pursuant to the Amended and
Restated Limited Liability Company Agreement of Angels SoCal Office LLC dated as
of September 28, 2012.

 

3.Archon Group L.P. is entitled to receive fees for accounting and servicing the
assets owned or held by GWF II SPE LLC (Las Vegas Hotel) pursuant to the Limited
Liability Company Agreement of 3000 Paradise Road Holdco LLC dated as of October
26, 2012.

 

Schedule 3.06(b)(A)

 

None.

 

Schedule 3.06(b)(B)

 

None.

 

 

 

 

Schedule 3.06(b)(C)

 

Refer to document attached at the end of these Schedules titled “Gramercy
Capital Corp. – Servicing Advances Schedule”.

 

Schedule 3.06(b)(D)

 

None.

 

 

 

 

Schedule 3.09

 

Proceedings; Judgments

 

1.ColFin JIH Funding, LLC et ano v. Gramercy Warehouse Funding I LLC et ano,
Index No. 652252/2011.

 

2.ColFin JIH Funding, LLC et ano v. JER/Jameson Mezz Borrower II LLC et al.,
Index No. 652795/2011.

 

3.JER Financial Products III, LLC v. ColFin JIH Funding, LLC et ano, Index No.
652981/2011;

 

4.U.S. Bank, N.A., as Trustee for Registered Holders of Wachovia Bank Commercial
Mortgage Trust, Commercial Mortgage Pass-Through Certificates, Series 2006-WHALE
7, by and through its attorney-in-fact, Wells Fargo Bank, N.A. v. JER Financial
Products III, LLC, Index No. 653064/2011.

 

5.U.S. Bank National Association, as Trustee for Registered Holders of Wachovia
Bank Commercial Mortgage Trust, Commercial Mortgage Pass-Through Certificates,
Series 2006-WHALE 7, by and through its attorneys in fact, Wells Fargo Bank,
N.A. v. Gramercy Warehouse Funding I LLC et ano, Index No. 653650/2011.

 

6.Gramercy Warehouse Funding I LLC et ano v. JER Financial Products III, LLC v.
James Gregory III et ano, Index No. 650810/2012.

 

7.Gramercy Warehouse Funding I LLC et ano v. ColFin JIH Funding LLC et al., No.
11 Civ. 9715 (S.D.N.Y.).

 

A global settlement agreement has been consummated by all parties to the
above-listed Jameson proceedings, with mutual releases exchanged upon funding,
which occurred on January 14, 2013, with stipulations of discontinuance filed on
January 15, 2013.

 

A supplemental settlement agreement is currently under negotiation between GLS
and C-III, dealing with the reimbursement of certain expenses and advances
incurred by GLS on behalf of the Jameson Loan participants, and the disbursement
of approximately $8.6 million being held in escrow by Situs. Funds due to GLS
from CDO Issuer 2005 and CDO Issuer 2006 in connection with the Jameson Loan
were received on January 25, 2013.

 

 

 

 

Schedule 3.11

 

Disclosure of Certain Documents

 

1.Collateral Management Agreement, dated as of July 14, 2005, between CDO Issuer
2005 and GKKM

 

2.Amended and Restated Servicing Agreement, dated as of June 1, 2009, among
GKKM, CDO Issuer 2005, CDO Co-Issuer 2005, Situs, GKKL and Wells Fargo Bank,
N.A., as amended by the First Amendment to Special Servicing Agreement and
Amended and Restated Servicing Agreements dated as of March 1, 2010, among GKKM,
CDO Issuers, CDO Co-Issuers, Situs, GKKL and Wells Fargo Bank, N.A.

 

3.Collateral Management Agreement, dated as of August 24, 2006, between CDO
Issuer 2006 and GKKM

 

4.Amended and Restated Servicing Agreement, dated as of June 1, 2009, among
GKKM, CDO Issuer 2006, CDO Co-Issuer 2006, Situs, GKKL and Wells Fargo Bank,
N.A., as amended by the First Amendment to Special Servicing Agreement and
Amended and Restated Servicing Agreements dated as of March 1, 2010, among GKKM,
CDO Issuers, CDO Co-Issuers, Situs, GKKL and Wells Fargo Bank, N.A.

 

5.Collateral Management Agreement, dated as of August 8, 2007, between CDO
Issuer 2007 and GKKM

 

6.Amended and Restated Servicing Agreement, dated as of June 1, 2009, among
GKKM, CDO Issuer 2007, CDO Co-Issuer 2007, Situs, GKKL and Wells Fargo Bank,
N.A., as amended by the First Amendment to Special Servicing Agreement and
Amended and Restated Servicing Agreements dated as of March 1, 2010, among GKKM,
CDO Issuers, CDO Co-Issuers, Situs, GKKL and Wells Fargo Bank, N.A.

 

7.Special Servicing Agreement, dated as of May 8, 2009, as amended by the First
Amendment to Special Servicing Agreement and Amended and Restated Servicing
Agreements dated as of March 1, 2010 and the Second Amendment to the Special
Servicing Agreement dated as of May 30, 2012, among GKKM, the CDO Issuers, the
CDO Co-Issuers, Situs, GKKL and Wells Fargo Bank, N.A.

 

8.Special Servicing Agreement, dated as of April 24, 2009 among GKKM, GLS, Green
Loan Services LLC, as special servicer, SL Green Operating Partnership L.P., GIT
and Gramercy Capital Corp., as supplemented by a letter agreement, dated as of
March 29, 2011, among GLS and Green Loan Services LLC, a letter agreement, dated
as of August 9, 2011, among GLS, SLG Gramercy Services LLC and Green Loan
Services LLC, and a letter agreement, dated as of November 10, 2011, among GKKM,
GLS, GIT, Gramercy Capital Corp., Green Loan Services LLC and SL Green Operating
Partnership L.P.

 

9.Second Amended and Restated Participation and Servicing Agreement, dated as of
May 6, 2010, between GIT, Wells Fargo Bank, N.A. as trustee for CDO 2005, Wells
Fargo Bank, N.A. as trustee for CDO 2006 and Gramercy Warehouse Funding II LLC,
with respect to the San Mateo Exec Park loan

 

 

 

 

10.Participation and Servicing Agreement, dated as of March 30, 2007, between
Gramercy Warehouse Funding I LLC and Wachovia Bank, N.A., with respect to the 26
Broadway loan

 

11.Trust, Participation and Servicing Agreement, dated as of June 29, 2006,
between Gramercy Warehouse Funding II LLC and Redwood Capital Finance Company
LLC, with respect to the Church Street Plaza loan

 

12.Participation and Servicing Agreement, dated as of September 11, 2008,
between GIT and GIT, with respect to the First States Investors loan

 

13.Participation and Servicing Agreement, dated as of April 16, 2010, between
GIT and GIT, with respect to the Promenade Shops at Saucon Valley loan

 

14.Participation and Servicing Agreement, dated as of March 28, 2008, between
GIT, Wells Fargo Bank, N.A. as trustee for CDO 2005 and Wells Fargo Bank, N.A.
as trustee for CDO 2006, with respect to the AFR Portfolio loan11

 

15.Second Amended and Restated Participation and Servicing Agreement, dated as
of December 17, 2010, between GIT, Wells Fargo Bank, N.A. as trustee for CDO
2005 and Wells Fargo Bank, N.A. as trustee for CDO 2006, with respect to West
Shore Plaza

 

16.Participation and Servicing Agreement, dated as of July 16, 2009, between GIT
and GIT, with respect to the Jemal 7th and L Street loan

 

17.Intercreditor Agreement, dated as of February 28, 2006, between CIBC, Inc.
and Gramercy Warehouse Funding I LLC, with respect to the Metro Corporate Center
loan

 

18.Pooling and Servicing Agreement, dated as of March 16, 2006, between J.P.
Morgan Chase Commercial Mortgage Securities Corp., GMAC Commercial Mortgage
Corporation, Midland Loan Services, Inc. and LaSalle Bank, N.A, with respect to
the Metro Corporate Center loan

 

19.Intercreditor Agreement, dated as of August 1, 2006, between Wachovia Bank,
N.A. and Gramercy Warehouse Funding I LLC, with respect to the 500-512 Seventh
Avenue loan

 

20.Pooling and Servicing Agreement, dated as of August 1, 2006, between Wachovia
Commercial Mortgage Securities, Inc., Wachovia Bank, N.A., LNR Partners, Inc.
and Wells Fargo Bank N.A., with respect to the 500-512 Seventh Avenue loan

 

21.Pooling and Servicing Agreement, dated as of October 1, 2006, between
Wachovia Commercial Mortgage Securities, Inc., Wachovia Bank, N.A., CWCapital
Asset Management LLC, Wells Fargo Bank N.A. and U.S. Bank N.A., with respect to
the 500-512 Seventh Avenue loan

 



 



11 Note that the AFR asset is now an REO entity due to an assignment-in-lieu.

 

 

 



22.Participation and Servicing Agreement, dated as of December 20, 2006, between
Gramercy Warehouse Funding I LLC and Gramercy Warehouse Funding I LLC, with
respect to the MF Polo Glen LLC loan

 

23.Participation and Servicing Agreement, dated as of December 20, 2006, between
Gramercy Warehouse Funding I LLC and Gramercy Warehouse Funding I LLC, with
respect to the MF Hamptons LLC loan

 

24.Participation and Servicing Agreement, dated as of December 20, 2006, between
Gramercy Warehouse Funding I LLC and Gramercy Warehouse Funding I LLC, with
respect to the MF Crosswynde LLC loan

 

25.Participation and Servicing Agreement, dated as of September 22, 2006,
between Gramercy Warehouse Funding II LLC and Gramercy Warehouse Funding II LLC,
with respect to the Betsy Ross loan

 

26.Participation and Servicing Agreement, dated as of April 28, 2009, between
GKK DC Lender LLC and GKK DC Lender LLC, with respect to the Jemal Woodies loan

 

27.Participation and Servicing Agreement, dated as of August 27, 2007, between
Gramercy Warehouse Funding II LLC and Gramercy Warehouse Funding II LLC, with
respect to the 185 Admiral Cochrane loan

 

28.Co-Lender Agreement, dated as of April 11, 2007, between UBS Real Estate
Investments Inc., UBS Real Estate Investments Inc. and UBS Real Estate
Investments Inc., with respect to the Willis Tower loan

 

29.Pooling and Servicing Agreement, dated as of April 11, 2007, between
Structured Asset Securities Corporation II, Wachovia Bank, N.A., LNR Partners,
Inc. and LaSalle Bank, N.A., with respect to the Willis Tower loan

 

 

 



Gramercy Capital Corp.     Servicing Advances Schedule                         
                                  as of 1/30/2013                             
                                     Deal Name  CDO1 Advances Outstanding   CDO
1 Interest on Advances (1)   CDO2 Advances Outstanding   CDO 2 Interest on
Advances (1)   CDO3 Advances Outstanding   CDO3 Interest on Advances (1)  
GRAMERCY REIT Share of Advances   CDO & GKK Total Advances  Arden REO  $-   $-  
$12,594   $55   $-   $-   $-   $12,649  AFR Portfolio   -         104,845  
 537                   105,382  Fiesta De Vida   -    -    795,455    61,826  
 -    -    21,825    879,106  Roddy Ranch   4,282,972    269,663    -    -  
 -    -    65,032    4,617,667  Coyote   1,233,105    27,214    -    -    -  
 -    -    1,260,319  LVH   2,683,533    38,617    4,104,173    58,425    -  
 -    -    6,884,747  CDO 2007-1 Advancing Agent   -    -    -    -    338,645  
 -    -    338,645  Total  $8,199,610   $335,494   $5,017,066   $120,843  
$338,645   $-   $86,857   $14,098,515 



 

(1) Interest on Advances calculated from estimated payment date to 1/30/2013.
Interest accrues at Prime Rate per Annum

 

 

 



LSAM TRACKING SHEET               1/30/2013                                    
  Leases Contracts Loan Extraordinary Releases Other Asset ID Name New
Amendments New Amendments Modifications   Documents A000070 Sheraton Hotel
Orlando               B000014 SunCal 2nd lien               B000035 SunCal 3rd
lien               A000064 Niagara Falls Plaza Guaranty               M000008
Jameson Hotel Portfolio- Collection Efforts               M000016 Jameson Hotel
Portfolio- Collection Efforts               M000032 JER Longhouse            
Stub Interest owed Westmont - wire transfer processed M000012 Stuyvesant Town  
            A000081 Jewelry Center               RAa0013 Coral Cove Florida REO
      Contract extended to 12/20/12. Expected to be extended again with a
tenative closing date of 12/27/12     Property Sale Closed on 12/27/12. A000072
Fiesta De Vida REO             RE Taxes paid A000037 Roddy Ranch REO            
RE Taxes paid - Entered into Contract for sale of asset.                 PSA -
Credit Memo - situs approal letter A000044 Williams Gateway REO             Sold
A000017 Coyote REO             RE Taxes paid A000014 Bellemead JV   1
Independence Way approval of Clive Samuels sub-let to Energy Squared through
lease maturity 9/30/2013                     Amendment to Purchase and Sale
Agreement - Closing date changed from November 30th to December 14th            
          Sale to Normady Closed 12/18/12                 POST CLOSING
FOLLOW-UP: (i) Normandy to calc and deliver 2012 tenant CAM reimbursements (est.
$13,000), (ii) 2102 tenant real estate tax reimbursement (est $33,000), and
(iii) Mack-Cali to deliver property casualty insurance refund A000028 LVH
(formerly Las Vegas Hilton)                               Servicing -
Termination, Liquidation Fee, Advance Letter Fully Executed                 2013
Budgets                 3000 PR Financial Statememts                 November
2012 capital additions for 3000 Paradise                 3000 PR cash balance as
of 12/13/12                 LVH Gaming Bond Indemnity 1/4/13                
3000 PR YE 2012 Financials                 Crescent Heights MIPA received
1/22/13                 Casino Operations Lease Amendment Executed 1/24/13
A000083 Philly Sports Club         Loan extended one month to 12/11/12 to
facilitate a refinance. Loan matured and was paid off on 12/18/12 with default
interest & late fees     E000011 Arden- Cabi Portfolio REO             Entered
into contract to sell the REO interest. A000033 Metro Corporate Center          
  Loan went into default 9/6/12, the NOD was filed and recorded on 11/16/2012 by
Midland - Motion for receiver denied. Midland is continuing foreclosure process.
This Loan is subject to an inter-creditor agreement S000005A Makalei            
Phase 1 ESA 12/12/12                 Situs Approval of REO Transaction dated
12/19/12                 Independent Advisor Approval 1/10/13                
Assignment in Lieu of Foreclosure completed 1/9/13 S000005B Whiteface Lodge Loan
                              2013 Hotel Budget                 2013 HOA Budget
                Phase 1 ESA 12/12/12                 Independent Advisor
Information Package on REO Transaction                 Interval 317/9 Closed
11/7/12                 Interval 323/2 Closed 10/4/12                 Interval
214/6 Closed 12/18/12                 2013 Hotel and HOA Consolidated Budget    
            November STAR Report                 Liquor License Conditional
Letter of Approval dated 12/18/12                 Situs Approval of REO
Transaction dated 12/19/12                 Sotheby's Termination 1/9/13        
        Independent Advisor Approval 1/10/13                 Assignment in Lieu
of Foreclosure completed 1/9/13 A000073 Embassy Suites Anaheim              
A000100 Doubletree Bloomington             Construction Complete - Hotel fully
functional. Gramercy evaluating construction closeout. 2013 budget approved.
M000039 ten/10 post   Approval on 11/7/12 of Capital One lease modification to
reduce occupied square footage, extend lease, and reduce rental rate        
2013 Budget Received and Approved       Executed Lease amendment for Boston
Private Financial Holdings (BPFH) received. 149,940sf expiring 2/29/24          
A000103 Palm Beach Marriott 10-year lease executed with Cleve Marsh for a 5,935
sf night club space for $120,000 per annum (NNN) w/12-months free-rent          
(a) 2013 Budget Received and Approved (b) November 2012 STR Report Received
A000084 San Mateo Executive Park   Three GoPro lease amendments 9/11/12: (1)
leasing 9.483 on a month-to-month until Building F becomes available for
occupancy; (2) leasing 16,674sf in building A; (3) accelerating occupancy in
building F to Jan 15, 2013         2013 Budget Received and Approved
01/24/2013 GoPro lease expansion LOI for 15,818sf , brings leased space to 100%
for the Property B000038 San Mateo Executive Park - B Note              
A000084a San Mateo Executive Park - Accrual             12/26/2012 Borrower
Equity Contribution schedule revised A000015 Betsy Ross Hotel             2013
Budget Approved A000013 Bay Communities             Borrower Exercised its
Extension Option on Nov. 30th 2012 to extend the loan to 12/31/13. 2013 Budget
Approved. A000012 Bascom             Working with Borrower to extend loan.
A000105 aLoft Portfolio             2013 Budget Approved A000098 Church Street
Plaza             2013 Budget Approved M000038 Jemal Woodies              
A000096 Jemal 7th and L Street               A000085 Jemal Note (formerly 185
Admiral Cochrane)               M000019 500-512 Seventh Avenue                  
7.5-year lease executed with Iconology for 22,806 sf. $35 psf Gross rent
w/bumps. Subject to conditions and SNDA             A000074 FCE Skokie          
    A000093 Coit Central Tower 10-year & 7 month lease executed with CBS
Broadcasting for 20,269 sf (Entire top Floor). $16 psf Gross rent w/bumps.
Subject to conditions and SNDA.             A000104 East Memphis Marriott      
        A000104b East Memphis Marriott - Reserve Note               A000101
Willis Tower - Component A ShopperTrak for the entire 41st Floor (52,450 sf)
starting 9/1/13 for 11.5 years subject to conditions and SNDA                  
Renewal and extension with Oracle for 45th Floor (53k sf) effective 2/1/13 was
approved by Gramercy.          



 

 

 

 Exhibit A

 

Form of Sub-Special Servicing Termination Letter

 

 Gramercy Loan Services LLC
420 Lexington Avenue, 18th Floor
New York, New York 10170

 

January 29, 2013

 

SitusServ L.P.

4665 Southwest Freeway

Houston, Texas 77027

Attn:   Commercial Mortgage Servicing

Fax: (713) 328-4497

 

Situs Holdings, LLC

2 Embarcadero Center

Suite 1300

San Francisco, California 94111

Attn: Eric Lindner, Executive Managing Director

Fax: (415) 374-2704

 

Re:  Termination of Sub-Special Servicing Agreement

 

Ladies and Gentlemen:

 

Reference is made to the Sub-Special Servicing Agreement, dated as of May 8,
2009, as amended by the First Amendment to the Sub-Special Servicing Agreement
dated as of May 30, 2012 (as amended, the “Sub-Special Servicing Agreement”),
each between Gramercy Loan Services LLC (the “Sub-Special Servicer”) and
SitusServ L.P. (“Situs”). Each capitalized term used but not otherwise defined
in this letter has the meaning given to such term in or pursuant to the
Sub-Special Servicing Agreement.

 

As you know, GKK Manager LLC may assign, subject to reaching agreement on
certain terms and conditions, certain management duties related to the following
three collateralized debt obligation transactions: Gramercy Real Estate CDO
2005-1, Ltd., Gramercy Real Estate CDO 2006-1, Ltd. and Gramercy Real Estate CDO
2007-1, Ltd. (the “Transaction”).

 

As part of the Transaction, the Sub-Special Servicer desires to terminate its
obligations, duties and responsibilities with respect to all the Assets in
accordance with Section 6.01(ii) of the Sub-Special Servicing Agreement, and the
Sub-Special Servicer hereby provides Situs with written notice thereof. Section
6.01 of the Sub-Special Servicing Agreement provides for thirty (30) days’
written notice to Situs. We hereby request Situs to waive such requirement for
thirty (30) days’ written notice by countersigning below, and promptly returning
such countersignature to us.

 

The termination of the Sub-Special Servicer’s obligations, duties and
responsibilities under the Sub-Special Servicing Agreement is subject to, and
shall be effective as of, the completion of the Transaction, the targeted
effective date of which is no later than the second Business Day following the
date on which all of the conditions to the Transaction have been satisfied or
waived (except for any conditions that by their nature can only be satisfied on
the effective date, but subject to the satisfaction or waiver of such
conditions) (the “Target Date”).

 

 

 

 

We remind you that in accordance with Section 6.02(d) of the Sub-Special
Servicing Agreement, the Sub-Special Servicer shall be entitled to all
Sub-Special Servicer compensation accrued through the effective date of
termination of its obligations and rights under the Sub-Special Servicing
Agreement (including ongoing Workout Fees), and we reserve our rights in all
respects in connection therewith.

 

We also remind you that in accordance with Section 4.03 of the Sub-Special
Servicing Agreement, the indemnification and limitation on liability provisions
set forth thereunder survive the termination of the Sub-Special Servicing
Agreement and the termination or resignation of Situs under the Special
Servicing Agreement and the Sub-Special Servicing Agreement or the Sub-Special
Servicer under the Sub-Special Servicing Agreement, and we reserve our rights in
all respects in connection therewith. We also reserve our indemnification rights
in all respects to the extent set forth in Section 3.01(b) of the Sub-Special
Servicing Agreement.

 

This letter is subject to revocation by the Sub-Special Servicer at any time and
for any reason prior to the Target Date of the Transaction.

 

We look forward to working with you over the course of the next several weeks in
order to effect an orderly termination and transition.

 

  Very truly yours,       GRAMERCY LOAN SERVICES LLC         By:       Name:    
Title:

 

Acknowledged and agreed:

 

SITUSSERV L.P.

 

By:  Situs Holdings, LLC as successor in interest

 

By:     Name:   Title:

 

2

 

 





 



Exhibit B

 

Form of Amended and Restated CMA





 

AMENDED AND RESTATED COLLATERAL MANAGEMENT AGREEMENT

 

This Amended and Restated Collateral Management Agreement, dated as of [●], 2013
(the “Agreement”), is entered into by and between GRAMERCY REAL ESTATE CDO
2005-1, Ltd., an exempted company incorporated with limited liability under the
laws of the Cayman Islands (together with successors and assigns permitted
hereunder, the “Issuer”), and CWCAPITAL INVESTMENTS LLC, a limited liability
company organized under the laws of the Commonwealth of Massachusetts (“CWCI”
and together with its successors and assigns, the “Collateral Manager”).
Capitalized terms used herein but not otherwise defined herein shall have the
respective meanings ascribed thereto in the Indenture, dated as of July 14, 2005
(as amended to the date hereof, the “Indenture”), by and among the Issuer,
Gramercy Real Estate CDO 2005-1 LLC, as co-issuer (the “Co-Issuer”), Wells Fargo
Bank, National Association, as trustee (in such capacity, the “Trustee”),
calculation agent, transfer agent, custodial securities intermediary, backup
advancing agent and notes registrar, and CWCapital Investments LLC, as advancing
agent.

 

WHEREAS, the Issuer appointed GKK Manager LLC (“GKKM”) as the Collateral Manager
pursuant to a Collateral Management Agreement, dated as of July 14, 2005 (the
“Original CMA”), to perform certain duties and services with respect to the
Assets;

 

WHEREAS, pursuant to an Assignment and Assumption Agreement, dated as of the
date hereof (the “A&A Agreement”), GKKM has assigned to CWCI all of its rights
and obligations as Collateral Manager under the Original CMA, with effect as of
the date hereof, pursuant to the terms of the A&A Agreement;

 

WHEREAS, the Collateral Manager and the Issuer desire to amend and restate the
Agreement to make certain limited changes;

 

WHEREAS, Rating Agency Condition with respect to each Rating Agency has been
satisfied in connection with CWCI becoming the Collateral Manager;

 

WHEREAS, each of the Issuer and the Collateral Manager wishes to enter into this
Agreement pursuant to which the Collateral Manager agrees to perform, on behalf
of the Issuer, on and after the date hereof, certain duties and services with
respect to the Assets in the manner and on the terms set forth herein, and the
Collateral Manager has the capacity to provide the services required hereby and
is prepared to perform such services upon the terms and conditions set forth
herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the parties hereto hereby agree to amend and restate the Original
CMA and agree as follows:

 

1.          Management Services. The Collateral Manager is hereby appointed as
the Issuer’s exclusive agent to provide to the Issuer certain services in
relation to the Assets specified herein and in the Indenture. Accordingly, the
Collateral Manager accepts such appointment and shall provide to the Issuer the
following services (in accordance with all applicable requirements of the
Indenture and this Agreement including without limitation the Collateral Manager
Servicing Standard):

 

 

 

 

 

(a)        determining specific Collateral Debt Securities to be purchased or
Collateral Debt Securities to be sold and the timing of such purchases and
sales, in each case as permitted by the Indenture;

 

(b)        determining specific Eligible Investments to be purchased or sold and
the timing of such purchases and sales, in each case as permitted by the
Indenture;

 

(c)        effecting or directing the purchase of Collateral Debt Securities and
Eligible Investments, effecting or directing the sale of Collateral Debt
Securities and Eligible Investments, and directing the investment or
reinvestment of proceeds therefrom, in each case as permitted by the Indenture;

 

(d)        negotiating with the issuers of Collateral Debt Securities as to
proposed modifications or waivers of the documentation governing such Collateral
Debt Securities;

 

(e)        taking action, or advising the Trustee with respect to actions to be
taken, with respect to the Issuer’s exercise of any rights (including, without
limitation, voting rights, tender rights and rights arising in connection with
the bankruptcy or insolvency of an issuer or the consensual or non-judicial
restructuring of the debt or equity of an issuer) or remedies in connection with
the Collateral Debt Securities and Eligible Investments, as provided in the
related Underlying Instruments, including in connection with an Offer or a
default, and participating in the committees or other groups formed by creditors
of an issuer, or taking any other action with respect to Collateral Debt
Securities and Eligible Investments which the Collateral Manager determines in
the reasonable exercise of the Collateral Manager’s business judgment is in the
best interests of the Noteholders in accordance with and as permitted by the
terms of the Indenture;

 

(f)         consulting with the Rating Agencies at such times as may be
reasonably requested by the Rating Agencies and providing to the Rating Agencies
any information reasonably requested in connection with the Rating Agencies’
maintenance of their ratings of the Notes and their assigning credit indicators
to prospective Collateral Debt Securities, if applicable;

 

(g)        determining whether specific Collateral Debt Securities are Credit
Risk Securities, Defaulted Securities or Written Down Securities and determining
whether such Collateral Debt Securities, and any other Collateral Debt
Securities that are permitted or required to be sold pursuant to the Indenture,
should be sold, and directing the Trustee to effect a disposition of any such
Collateral Debt Securities, subject to and in accordance with the Indenture;

 

(h)        (i) monitoring the Assets on an ongoing basis and (ii) providing or
causing to be provided to the Issuer and/or the other applicable parties
specified in the Indenture all reports, schedules and certificates which relate
to the Assets and which the Issuer is required to prepare and deliver under the
Indenture, which are not prepared and delivered by the Trustee on behalf of the
Issuer under the Indenture, in the form and containing all information required
thereby (including, in the case of the Monthly Reports and the Note Valuation
Reports, providing to the Trustee the information as specified in
Sections 10.9(c) and 10.9(e) of the Indenture in sufficient time for the Trustee
to prepare the Monthly Reports and the Note Valuation Reports) and, if
applicable, in sufficient time for the Issuer to review such required reports
and schedules and to deliver them to the parties entitled thereto under the
Indenture;

 

- 2 -

 

 

(i)         managing the Issuer’s investments in accordance with the Indenture,
including the limitations relating to the Eligibility Criteria, the Coverage
Tests, the Collateral Quality Tests, the Reinvestment Criteria and the other
requirements of the Indenture, and taking any action that the Collateral Manager
deems appropriate and consistent with the Indenture, the Collateral Manager
Servicing Standard and the standard of care set forth herein with respect to any
portion of the Assets that does not constitute Collateral Debt Securities or
Eligible Investments;

 

(j)         monitoring all Hedge Agreements and determining whether and when the
Issuer should exercise any rights available under any Hedge Agreement, and
causing the Issuer to enter into additional or replacement Hedge Agreements or
terminating (in part or in whole) existing Hedge Agreements, in each case in
accordance with the Indenture;

 

(k)        providing notification promptly, in writing, to the Trustee and the
Issuer upon receiving actual notice that a Collateral Debt Security is subject
to an Offer or has become a Defaulted Security, a Written Down Security or a
Credit Risk Security;

 

(l)         providing notification promptly, in writing, to the Trustee and the
Issuer upon becoming actually aware of a Default or an Event of Default under
the Indenture;

 

(m)       determining (subject to the Indenture) whether, in light of the
composition of Collateral Debt Securities, general market conditions and other
factors considered pertinent by the Collateral Manager, investments in
additional Collateral Debt Securities would, at any time during the Reinvestment
Period, be either impractical or not beneficial to the Holders of the Preferred
Shares;

 

(n)        if the Collateral Manager elects to amortize the Notes pursuant to
and in accordance with Section 9.7 of the Indenture, providing notification, in
writing, to the Trustee, the Issuer, the Co-Issuer and each Hedge Counterparty
of (A) such election and (B) the amount of proceeds that will be used to so
amortize the Notes;

 

(o)        taking reasonable action on behalf of the Issuer to effect any
Optional Redemption, any Tax Redemption, any Auction Call Redemption or any
Clean-up Call in accordance with the Indenture;

 

(p)        on the Stated Maturity of the Notes or in connection with any
Optional Redemption, any Tax Redemption, any Auction Call Redemption or any
Clean-up Call, liquidating any remaining Hedge Agreements;

 

(q)        monitoring the ratings of the Collateral Debt Securities and the
Issuer’s compliance with the covenants by the Issuer in the Indenture;

 

(r)         assisting the Issuer in (i) taking any action in order to effect
and/or maintain the listing of any of the Notes on the Irish Stock Exchange or
(ii) obtaining any waiver from the Irish Stock Exchange, or (iii) providing
other information related to the Issuer that is reasonably available to the
Collateral Manager, in each case, when specifically requested by the Irish Stock
Exchange;

 

- 3 -

 

 

(s)        complying with such other duties and responsibilities as may be
specifically required of the Collateral Manager by the Indenture or this
Agreement;

 

(t)         complying in all material respects with the Investment Advisers Act
of 1940, as amended (the “Advisers Act”), with respect to the Issuer;

 

(u)        in order to render the Securities eligible for resale pursuant to
Rule 144A under the Securities Act, while any of such Securities remain
outstanding, making available, upon request, to any Holder or prospective
purchaser of such Securities, additional information regarding the Issuer and
the Assets if such information is reasonably available to the Collateral Manager
and constitutes Rule 144A Information required to be furnished by the Issuer
pursuant to Section 7.13 of the Indenture, unless the Issuer furnishes
information to the United States Securities and Exchange Commission pursuant to
Section 13 or Section 15(d) of the Exchange Act;

 

(v)        upon reasonable request, assisting the Trustee or the Issuer with
respect to such actions to be taken after the Closing Date, as is necessary to
maintain the clearing and transfer of the Notes through DTC; and

 

(w)       in accordance with the Collateral Manager Servicing Standard,
enforcing the rights of the Issuer as holder of the Collateral Debt Securities,
including without limitation taking such action as is necessary to enforce the
Issuer’s rights with respect to remedies related to breaches of representations,
warranties or covenants in the Underlying Instruments for the benefit of the
Issuer.

 

In furtherance of the foregoing, the Issuer hereby appoints the Collateral
Manager the Issuer’s true and lawful agent and attorney-in-fact, with full power
of substitution and full authority in the Issuer’s name, place and stead and
without any necessary further approval of the Issuer, in connection with the
performance of the Collateral Manager’s duties provided for in this Agreement,
including the following powers: (i) in accordance with the terms and conditions
of the Indenture and this Agreement, to buy, sell, exchange, convert and
otherwise trade Collateral Debt Securities and Eligible Investments, and (ii) to
execute (under hand, under seal or as a deed) and deliver all necessary and
appropriate documents and instruments on behalf of the Issuer to the extent
necessary or appropriate to perform the services referred to in (a) through (w)
above of this Section 1 and under the Indenture. The foregoing power of attorney
is a continuing power, coupled with an interest, and shall remain in full force
and effect until revoked by the Issuer in writing by virtue of the termination
of this Agreement pursuant to Section 12 hereof or an assignment of this
Agreement pursuant to Section 17 hereof; provided that any such revocation shall
not affect any transaction initiated prior to such revocation. Nevertheless, if
so requested by the Collateral Manager, a purchaser of a Collateral Debt
Security or Eligible Investment or a Hedge Counterparty, the Issuer shall ratify
and confirm any such sale or other disposition by executing and delivering to
the Collateral Manager, such purchaser or such Hedge Counterparty all proper
bills of sale, assignments, releases and other instruments as may be designated
in any such request.

 

- 4 -

 

 

The Collateral Manager does not hereby guarantee that sufficient funds will be
available on each Payment Date to satisfy any such payment obligations. The
Collateral Manager shall perform its obligations hereunder and under the
Indenture with reasonable care and in good faith, using a degree of skill and
attention no less than that which it (a) exercises with respect to comparable
assets that it manages for itself and (b) exercises with respect to comparable
assets that it manages for others, and in a manner consistent with the practices
and procedures then in effect followed by reasonable and prudent institutional
managers of national standing relating to assets of the nature and character of
the Assets, except as expressly provided in this Agreement or in the Indenture.
In addition, the Collateral Manager shall use commercially reasonable efforts to
ensure that directions to the Trustee with respect to the purchase of Eligible
Investments are made by the Collateral Manager only if, in the Collateral
Manager’s commercially reasonable judgment at the time of such direction,
payment at settlement in respect of any such purchase could be made without any
breach or violation of, or default under, the terms of the Indenture or this
Agreement. The Collateral Manager shall comply with and perform all the duties
and functions that have been specifically delegated to the Collateral Manager
under the Indenture. The Collateral Manager shall be bound to follow any
amendment, supplement or modification to the Indenture of which it has received
written notice at least ten Business Days prior to the execution and delivery
thereof by the parties thereto; provided, however, that, with respect to any
amendment, supplement, modification or waiver to the Indenture which may affect
the Collateral Manager, the Collateral Manager shall not be bound thereby (and
the Issuer agrees that it will not permit any such amendment, supplement,
modification or waiver to become effective) unless the Collateral Manager has
been given prior written notice thereof and gives its written consent thereto
(which consent shall not be unreasonably withheld) to the Trustee and the Issuer
prior to the effectiveness thereof.

 

The Collateral Manager shall take all actions reasonably requested by the
Trustee to facilitate the perfection of the Trustee’s security interest in the
Assets pursuant to the Indenture.

 

2.          Delegation of Duties. The Collateral Manager may delegate to third
parties (including its Affiliates), which it shall select with reasonable care,
and employ third parties to execute any or all of the duties assigned to the
Collateral Manager hereunder; provided, however, that (i) the Collateral Manager
shall not be relieved of any of its duties hereunder as a result of such
delegation to or employment of third parties, (ii) the Collateral Manager shall
be solely responsible for the fees and expenses payable to any such third party,
except as set forth in Section 6 hereof, and (iii) such delegation does not
constitute an “assignment” under the Advisers Act.

 

- 5 -

 

 

3.          Purchase and Sale Transactions; Brokerage.

 

(a)        The Collateral Manager shall seek to obtain the best overall terms
for all orders placed with respect to the Assets, considering all reasonable
circumstances, including, if applicable, the conditions or terms of early
redemption of the Securities, it being understood that the Collateral Manager
has no obligation to obtain the lowest prices available. Subject to the
foregoing objective, the Collateral Manager may take into consideration all
factors the Collateral Manager reasonably determines to be relevant, including,
without limitation, timing, general relevant trends and research and other
brokerage services and support equipment and services related thereto furnished
to the Collateral Manager or its Affiliates by brokers and dealers in compliance
with Section 28(e) of the Exchange Act or, if Section 28(e) of the Exchange Act
is not applicable, in accordance with the provisions set forth herein. Such
services may be used in connection with the other advisory activities or
investment operations of the Collateral Manager and/or its Affiliates. In
addition, the Collateral Manager may take into account available prices, rates
of brokerage commissions and size and difficulty of the order, in addition to
other relevant factors (such as, without limitation, execution capabilities,
reliability (based on total trading rather than individual trading), integrity,
financial condition in general, execution and operational capabilities of
competing brokers and/or dealers, and the value of the ongoing relationship with
such brokers and/or dealers), without having to demonstrate that such factors
are of a direct benefit to the Issuer in any specific transaction. The Issuer
acknowledges and agrees that (i) the determination by the Collateral Manager of
any benefit to the Issuer is subjective and represents the Collateral Manager’s
evaluation at the time that the Issuer will be benefited by relatively better
purchase or sales prices, lower brokerage commissions and beneficial timing of
transactions or a combination of any of these and/or other factors and (ii) the
Collateral Manager shall be fully protected with respect to any such
determination to the extent the Collateral Manager acts in good faith, and in
accordance with the Collateral Manager Servicing Standard (to the extent
applicable), and without gross negligence, willful misconduct or reckless
disregard of the obligations of the Issuer hereunder or under the terms of the
Indenture.

 

The Collateral Manager may aggregate sales and purchase orders of securities
placed with respect to the Assets with similar orders being made simultaneously
for other accounts managed by the Collateral Manager or with accounts of the
Affiliates of the Collateral Manager if in the Collateral Manager’s sole
judgment, exercised in good faith, such aggregation will not have an adverse
effect on the Issuer. When any such aggregate sales or purchase orders occur,
the objective of the Collateral Manager (and any of its Affiliates involved in
such transactions) shall be to allocate the executions among the accounts in a
manner fair and equitable to all such accounts and generally to seek to allocate
securities available for investment to all such accounts pro rata in proportion
to the optimum amount sought by the Collateral Manager for each respective
account. In connection with the foregoing, the objective of the Collateral
Manager shall be to allocate investment opportunities and the purchases or sales
of instruments in a manner believed by the Collateral Manager, in good faith,
taking into account the Collateral Manager’s Servicing Standard (to the extent
applicable), to be fair and equitable.

 

In connection with any purchase of a portfolio of assets other than securities,
the objective of the Collateral Manager shall be to allocate such assets (and
the aggregate purchase price paid for such assets) among the Collateral
Manager’s clients (including the Issuer) in a manner believed by the Collateral
Manager to be fair and equitable. The Issuer acknowledges and agrees that the
Collateral Manager shall be fully protected with respect to any such allocation
to the extent the Collateral Manager acts in good faith, taking into account the
Collateral Manager’s Servicing Standard (to the extent applicable), and without
gross negligence, willful misconduct or reckless disregard of the obligations of
the Issuer hereunder or under the terms of the Indenture.

 

- 6 -

 

 

All purchases and sales of Eligible Investments and Collateral Debt Securities
by the Collateral Manager on behalf of the Issuer shall be conducted in
compliance with all applicable laws (including, without limitation,
Section 206(3) of the Advisers Act) and the terms of the Indenture. After (and
excluding) the Closing Date, the Collateral Manager shall cause any purchase or
sale of any Collateral Debt Security or Eligible Investment to be conducted on
an arm’s-length basis or, if applicable, in compliance with Section 3(b) hereof.

 

(b)          The Collateral Manager, subject to and in accordance with the
Indenture, may effect direct trades between the Issuer and the Collateral
Manager or any of its Affiliates acting as principal or agent (any such
transaction, a “Related Party Trade”); provided, however, that a Related Party
Trade after (and excluding) the Closing Date, other than Credit Risk/Defaulted
Security Cash Purchases, sales of property or securities in accordance with the
Origination Agreement and sales of Assets pursuant to an auction in connection
with an Auction Call Redemption or in connection with a redemption of the Notes
pursuant to Article 9 of the Indenture, may be effected only (i) upon disclosure
to and with the prior consent of an advisory committee containing at least one
member independent from the Collateral Manager (whose affirmative vote will be
required to grant such consent) acting as a surrogate for, and in the best
interest of, the holders of the Securities that has been appointed from time to
time as needed by the Issuer or by the Collateral Manager following the
resignation of any member (the “Advisory Committee”) and based on the Advisory
Committee’s determination that such transaction is on terms substantially as
favorable to the Issuer as would be the case if a such transaction were effected
with Persons not so affiliated with the Collateral Manager or any of its
Affiliates and (ii) subject to a requirement that the purchase price in respect
of any Collateral Debt Security acquired by the Issuer from a Seller pursuant to
such a direct trade may not exceed the Principal Balance thereof plus accrued
and unpaid interest thereon (or, in the case of a Preferred Equity Security, all
accrued and unpaid dividends or other distributions not attributable to the
return of capital by its governing documents). The Advisory Committee, if any,
shall be formed subject to the Advisory Committee Guidelines attached hereto as
Exhibit A (the “Advisory Committee Guidelines”). The Issuer consents and agrees
that, if any transaction relating to the Issuer, including any transaction
effected between the Issuer and the Collateral Manager or its Affiliates, shall
be subject to the disclosure and consent requirements of Section 206(3) of the
Advisers Act, such requirements shall be satisfied with respect to the Issuer
and all Holders of the Securities if disclosure shall be given to, and consent
obtained from, the Advisory Committee. For avoidance of doubt, it is hereby
understood and agreed by the parties hereto that no disclosure to, or consent
of, the Advisory Committee shall be required with respect to Credit
Risk/Defaulted Security Cash Purchases, sales of property or securities in
accordance with the Origination Agreement and sales of Assets pursuant to an
auction in connection with an Auction Call Redemption or in connection with a
redemption of the Notes pursuant to Article 9 of the Indenture. Notwithstanding
the foregoing, to the extent such provisions are determined not to satisfy the
requirements of the Advisers Act, the Collateral Manager shall take such actions
in connection with any Related Party Trade as will satisfy the requirements of
Section 206(3) of the Advisers Act.

 

- 7 -

 

 

4.          Representations and Warranties of the Issuer. The Issuer represents
and warrants to the Collateral Manager that:

 

(a)        the Issuer (i) has been duly incorporated and registered as an
exempted company and is validly existing under the laws of the Cayman Islands,
(ii) has full power and authority to own the Issuer’s assets and the securities
proposed to be owned by the Issuer and included among the Assets and to transact
the business for which the Issuer was organized, and (iii) is duly qualified
under the laws of each jurisdiction where the Issuer’s ownership or lease of
property or the conduct of the Issuer’s business requires or the performance of
the Issuer’s obligations under this Agreement and the Indenture would require
such qualification, except for failures to be so qualified that would not in the
aggregate have a material adverse effect on the business, operations, assets or
financial condition of the Issuer or the ability of the Issuer to perform its
obligations under, or on the validity or enforceability of, this Agreement and
the Indenture; the Issuer has full power and authority to execute, deliver and
perform the Issuer’s obligations hereunder and thereunder; this Agreement and
the Indenture have been duly authorized, executed and delivered by the Issuer
and constitute legal, valid and binding agreements enforceable against the
Issuer in accordance with their terms except that the enforceability thereof may
be subject to (i) bankruptcy, insolvency, reorganization, moratorium,
receivership, conservatorship or other similar laws now or hereafter in effect
relating to creditors’ rights and (ii) general principles of equity (regardless
of whether such enforcement is considered in a proceeding in equity or at law);

 

(b)        no consent, approval, authorization or order of or declaration or
filing with any government, governmental instrumentality or court or other
Person is required for the performance by the Issuer of its duties hereunder or
under the Indenture, except those that may be required under state securities or
“blue sky” laws or the applicable laws of any jurisdiction outside of the United
States, and such as have been duly made or obtained;

 

(c)        neither the execution, delivery and performance of this Agreement or
the Indenture nor the performance by the Issuer of its duties hereunder or
thereunder (i) conflicts with or will violate or result in a default under the
Issuer’s Governing Documents or any material contract or agreement to which the
Issuer is a party or by which it or its assets may be bound, or any law, decree,
order, rule, or regulation applicable to the Issuer of any court or regulatory,
administrative or governmental agency, body or authority or arbitrator having
jurisdiction over the Issuer or its properties, or (other than as contemplated
or permitted by the Indenture) will result in a lien on any of the property of
the Issuer and (ii) would have a material adverse effect upon the ability of the
Issuer to perform its duties under this Agreement or the Indenture;

 

(d)        the Issuer and its Affiliates are not in violation of any Federal,
state or Cayman Islands laws or regulations, and there is no charge,
investigation, action, suit or proceeding before or by any court or regulatory
agency pending or, to the best knowledge of the Issuer, threatened that, in any
case, would have a material adverse effect upon the ability of the Issuer to
perform its duties under this Agreement or the Indenture;

 

(e)        the Issuer is not an “investment company” under the Investment
Company Act; and

 

(f)         the assets of the Issuer do not and will not at any time constitute
the assets of any plan subject to the fiduciary responsibility provisions of
ERISA or of any plan within the meaning of Section 4975(e)(1) of the Code.

 

- 8 -

 

 

5.          Representations and Warranties of the Collateral Manager. The
Collateral Manager represents and warrants to the Issuer that:

 

(a)        the Collateral Manager (i) has been duly organized, is validly
existing and is in good standing under the laws of the Commonwealth of
Massachusetts, (ii) has full power and authority to own the Collateral Manager’s
assets and to transact the business in which it is currently engaged, and (iii)
is duly qualified and in good standing under the laws of each jurisdiction where
the Collateral Manager’s ownership or lease of property or the conduct of the
Collateral Manager’s business requires, or the performance of this Agreement and
the Indenture would require, such qualification, except for failures to be so
qualified that would not in the aggregate have a material adverse effect on the
business, operations, assets or financial condition of the Collateral Manager or
the ability of the Collateral Manager to perform its obligations under, or on
the validity or enforceability of, this Agreement and the provisions of the
Indenture applicable to the Collateral Manager; the Collateral Manager has full
power and authority to execute, deliver and perform this Agreement and the
Collateral Manager’s obligations hereunder and the provisions of the Indenture
applicable to the Collateral Manager; this Agreement has been duly authorized,
executed and delivered by the Collateral Manager and constitutes a legal, valid
and binding agreement of the Collateral Manager, enforceable against it in
accordance with the terms hereof, except that the enforceability hereof may be
subject to (i) bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect relating to creditors’ rights and
(ii) general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law);

 

(b)        neither the Collateral Manager nor any of its Affiliates is in
violation of any Federal or state securities law or regulation promulgated
thereunder that would have a material adverse effect upon the ability of the
Collateral Manager to perform its duties under this Agreement or the Indenture,
and there is no charge, investigation, action, suit or proceeding before or by
any court or regulatory agency pending or, to the best knowledge of the
Collateral Manager, threatened which could reasonably be expected to have a
material adverse effect upon the ability of the Collateral Manager to perform
its duties under this Agreement or the Indenture;

 

(c)        neither the execution and delivery of this Agreement nor the
performance by the Collateral Manager of its duties hereunder or under the
Indenture conflicts with or will violate or result in a breach or violation of
any of the terms or provisions of, or constitutes a default under: (i) the
limited liability company agreement of the Collateral Manager, (ii) the terms of
any indenture, contract, lease, mortgage, deed of trust, note agreement or other
evidence of indebtedness or other agreement, obligation, condition, covenant or
instrument to which the Collateral Manager is a party or by which the Collateral
Manager is bound, (iii) any law, decree, order, rule or regulation applicable to
the Collateral Manager of any court or regulatory, administrative or
governmental agency, body or authority or arbitrator having jurisdiction over
the Collateral Manager or its properties, and which would have, in the case of
any of (i), (ii) or (iii) of this subsection (c), either individually or in the
aggregate, a material adverse effect on the business, operations, assets or
financial condition of the Collateral Manager or the ability of the Collateral
Manager to perform its obligations under this Agreement or the Indenture;

 

(d)        no consent, approval, authorization or order of or declaration or
filing with any government, governmental instrumentality or court or other
Person is required for the performance by the Collateral Manager of its duties
hereunder and under the Indenture, except such as have been duly made or
obtained; and

 

- 9 -

 

 

(e)        the Collateral Manager is a registered investment adviser under the
Advisers Act.

 

6.          Expenses. Both parties hereto acknowledge and agree that a portion
of the gross proceeds received from the issuance and sale of the Securities will
be used to pay certain organizational and structuring fees and expenses of the
Co-Issuers, including the legal fees and expenses of counsel to the Collateral
Manager. The Collateral Manager shall pay all expenses and costs incurred by it
in the course of performing its obligations under this Agreement; provided,
however, that the Collateral Manager shall not be liable for, and (subject to
the Priority of Payments set forth in the Indenture and to the extent funds are
available therefor) the Issuer shall be responsible for the payment of,
reasonable expenses and costs (including, without limitation, reasonable travel
expenses) of (i) independent accountants, consultants and other advisers
retained by the Issuer or by the Collateral Manager on behalf of the Issuer in
connection with the services provided by the Collateral Manager hereunder, (ii)
legal advisers retained by the Issuer or by the Collateral Manager on behalf of
the Issuer in connection with the services provided by the Collateral Manager
hereunder and (iii) the Collateral Manager (A) to the extent of reasonable
expenses disbursed or allocated in valuing the Assets, disbursed or allocated
software and technology expenditures relating to the monitoring and
administration of the Assets and any other reasonable expenses incurred by the
Collateral Manager in connection with matters arising in the performance of its
duties under this Agreement and (B) for an allocable share of the cost of
certain credit databases used by the Collateral Manager in providing services to
the Issuer under this Agreement.

 

7.          Fees. As compensation for the performance of its obligations as
Collateral Manager hereunder and under the Indenture, the Collateral Manager
will be entitled to receive (i) a fee, payable quarterly in arrears on each
Payment Date in accordance with the Priority of Payments, equal to 0.15% per
annum of the Net Outstanding Portfolio Balance (the “Senior Collateral
Management Fee”) and (ii) an additional fee, payable quarterly in arrears on
each Payment Date in accordance with the Priority of Payments, equal to 0.25%
per annum of the Net Outstanding Portfolio Balance (the “Subordinate Collateral
Management Fee” and, together with the Senior Collateral Management Fee, the
“Collateral Management Fee”). Each Collateral Management Fee will be calculated
for each Interest Accrual Period assuming a 360-day year with 12 thirty-day
months. The Collateral Management Fee will be calculated based on the Net
Outstanding Portfolio Balance as of the first day of the applicable Interest
Accrual Period. If on any Payment Date there are insufficient funds to pay such
fees (and/or any other amounts due and payable to the Collateral Manager) in
full, in accordance with the Priority of Payments, the amount not so paid shall
be deferred and such amounts shall be payable on such later Payment Date on
which funds are available therefor as provided in the Priority of Payments set
forth in the Indenture. Any accrued and unpaid Senior Collateral Management Fee
that is deferred due to the operation of the Priority of Payments shall accrue
interest at LIBOR in effect for the applicable Interest Accrual Period computed
on an actual 360-day basis. Any accrued and unpaid Subordinate Collateral
Management Fee that is deferred due to the operation of the Priority of Payments
shall accrue interest at LIBOR in effect for the applicable Interest Accrual
Period on an actual 360-day basis. Notwithstanding any other provision hereof,
the aggregate amount of all accrued but unpaid Subordinate Collateral Management
Fee payable on the final Payment Date or, if earlier, following the winding up
of the Issuer shall be equal to the lesser of (a) the nominal amount thereof and
(b) the amount available for payment under the Priority of Payments. The
Collateral Manager hereby agrees not to cause the filing of a petition in
bankruptcy against the Issuer for the nonpayment to the Collateral Manager of
any amounts due it hereunder except in accordance with Section 18 hereof and,
subject to the provisions of Section 12, to continue to serve as Collateral
Manager. If this Agreement is terminated pursuant to Section 12 hereof or
otherwise, the accrued fees payable to the Collateral Manager shall be prorated
for any partial periods between the Payment Dates during which this Agreement
was in effect and shall be due and payable on the first Payment Date following
the date of such termination, together with all expenses payable to the
Collateral Manager in accordance with Section 6 hereof, and subject to the
provisions of the Indenture and the Priority of Payments.

 

- 10 -

 

 

8.          Non-Exclusivity. Nothing herein shall prevent the Collateral Manager
or any of its Affiliates or any of their officers or directors from engaging in
any other businesses or providing investment management, advisory or any other
types of services to any Persons, including the Issuer, the Trustee and the
Noteholders, to the fullest extent permitted by applicable law; provided,
however, that the Collateral Manager may not take any of the foregoing actions
which the Collateral Manager knows or reasonably should know would require the
Issuer or the pool of Assets to register as an “investment company” under the
Investment Company Act.

 

9.          Conflicts of Interest.

 

(a)        After (but excluding) the Closing Date and the sales by Affiliates of
the Collateral Manager of Collateral Debt Securities to the Issuer on the
Closing Date (and except in the case of Credit Risk/Defaulted Security Cash
Purchases, sales of property or securities in accordance with the Origination
Agreement and sales of Assets pursuant to an auction in connection with an
Auction Call Redemption or in connection with a redemption of the Notes pursuant
to Article 9 of the Indenture), the Collateral Manager will not cause the Issuer
to enter into any transaction with the Collateral Manager or any of its
Affiliates as principal unless the applicable terms and conditions set forth in
Section 3(b) are complied with.

 

(b)        The Collateral Manager shall perform its obligations hereunder in
accordance with the requirements of the Advisers Act and the Indenture. The
Issuer acknowledges that the Collateral Manager, its Affiliates and funds or
accounts for which the Collateral Manager or its Affiliates acts as investment
adviser may at times own Notes of one or more Classes. After the Closing Date,
the Collateral Manager agrees to provide to the Trustee written notice upon the
acquisition or transfer (after, but excluding, the Closing Date) of any
Securities held by the Collateral Manager, any of its Affiliates or any fund
managed or controlled by the Collateral Manager or any Affiliate thereof.

 

(c)        Nothing herein shall prevent the Collateral Manager or any of its
Affiliates or officers and directors of the Collateral Manager from engaging in
other businesses (including financing, purchasing, owning, holding, originating
or disposing of any assets or investments), or from rendering services of any
kind to the Issuer and its Affiliates, the Trustee, the Holders or any other
Person or entity, whether or not any of the foregoing may be competitive with
the business of the Issuer or the Co-Issuer. Without prejudice to the generality
of the foregoing, directors, officers, members, partners, employees and agents
of the Collateral Manager, Affiliates of the Collateral Manager, and the
Collateral Manager may, among other things:

 

- 11 -

 

 

(i)         serve as directors (whether supervisory or managing), officers,
employees, partners, members, managers, agents, nominees or signatories for the
Issuer or any Affiliate thereof, or for any obligor in respect of any of the
Collateral Debt Securities or Eligible Investments, or any of their respective
Affiliates, except to the extent prohibited by their respective Underlying
Instruments, as from time to time amended; provided that (x) in the reasonable
judgment of the Collateral Manager, such activity will not have a material
adverse effect on the ability of the Issuer or the Trustee to enforce its
respective rights with respect to any Assets and (y) nothing in this paragraph
shall be deemed to limit the duties of the Collateral Manager set forth in
Section 1 hereof;

 

(ii)        perform, and receive fees for the performance of, services of
whatever nature rendered to an obligor in respect of any of the Collateral Debt
Securities or Eligible Investments, including acting as master servicer,
sub-servicer or special servicer with respect to any CMBS Securities or with
respect to any commercial mortgage loan constituting or underlying any
Collateral Debt Security; provided that, in the reasonable judgment of the
Collateral Manager, such activity will not have a material adverse effect on the
ability of the Issuer or the Trustee to enforce its respective rights with
respect to any of the Assets; provided, further, with respect to such services,
the Collateral Manager is not acting as an agent for the Issuer;

 

(iii)       be retained to provide services unrelated to this Agreement to the
Issuer or its Affiliates and be paid therefor;

 

(iv)       be a secured or unsecured creditor of, or hold an equity interest in,
the Issuer, its Affiliates or any obligor of any Collateral Debt Security or
Eligible Investment; provided, however, that the Collateral Manager may not be
such a creditor or hold any of such interests if, in the opinion of counsel to
the Issuer, the existence of such interest would require registration of the
Issuer or the Assts as an “investment company” under the Investment Company Act
or violate any provisions of Federal or applicable state law or any law, rule or
regulation of any governmental body or agency having jurisdiction over the
Issuer;

 

(v)       own equity in or own or make loans to any issuer of REIT Debt
Securities including any issuer of REIT Debt Securities obligated on any of the
Collateral Debt Securities, so long as that doing so will not cause any such
Collateral Debt Security to fail to comply with the Eligibility Criteria;

 

(vi)       make, hold or sell an investment in an issuer’s securities that may
be pari passu, senior or junior in ranking to a Collateral Debt Security;

 

(vii)      serve as servicer and serve as special servicer and/or sub-special
servicer under any servicing agreement and be paid therefor whether related to
the Issuer or not, and serve as Advancing Agent or back-up Advancing Agent under
the Indenture;

 

- 12 -

 

 

(viii)     except as otherwise provided in this Section 9, sell any Collateral
Debt Security or Eligible Investment to, or purchase any Collateral Debt
Security from, the Issuer while acting in the capacity of principal or agent;
and

 

(ix)        subject to its obligations in Section 1 hereof to protect the
Holders, serve as a member of any “creditors’ board” with respect to any
Defaulted Security, Eligible Investment or with respect to any commercial
mortgage loan underlying or constituting any Collateral Debt Security or the
respective borrower for any such commercial mortgage loan.

 

It is understood that the Collateral Manager and its Affiliates may engage in
any other business, whether or not any of the foregoing may be competitive with
the business of the Issuer or the Co-Issuer (including financing, purchasing,
owning, holding, originating or disposing of any assets or investments), and
furnish investment management and advisory services to others, including Persons
that may have investment policies similar to those followed by the Collateral
Manager with respect to the Assets and that may own instruments of the same
class, or of the same type, as the Collateral Debt Securities or other
instruments of the issuers of Collateral Debt Securities and may manage
portfolios similar to the Assets. The Collateral Manager and its Affiliates
shall be free, in their sole discretion, to make recommendations to others, or
effect transactions on behalf of themselves or for others, which may be the same
as or different from those the Collateral Manager causes the Issuer to effect
with respect to the Assets.

 

The Collateral Manager and its Affiliates may, and may cause or advise their
respective clients to, invest in assets, investments or instruments that would
be appropriate for the Issuer or the Co-Issuer or as security for the Notes and
shall have no duty or obligation to offer any such asset, investment or
instrument to the Issuer or the Co-Issuer. Such investments may be different
from those made to or on behalf of the Issuer. The Collateral Manager, its
Affiliates and their respective clients may have ongoing relationships with
Persons whose instruments are pledged to secure the Notes and may own
instruments issued by, or loans to, issuers of the Collateral Debt Securities or
to any borrower or Affiliate of any borrower on any commercial mortgage loans
underlying or constituting the Collateral Debt Securities or the Eligible
Investments. The Collateral Manager and its Affiliates may cause or advise their
respective clients to invest in instruments that are senior to or have interests
different from or adverse to, the instruments that are pledged to secure the
Notes.

 

Nothing contained in this Agreement shall prevent the Collateral Manager or any
of its Affiliates from themselves buying or selling, or from recommending to or
directing any other account to buy or sell, at any time, securities of the same
kind or class, or securities of a different kind or class of the same issuer, as
those directed by the Collateral Manager to be purchased or sold hereunder. It
is understood that, to the extent permitted by applicable law, the Collateral
Manager, its Affiliates, and any member, manager, officer, director, stockholder
or employee of the Collateral Manager or any such Affiliate or any member of
their families or a Person advised by the Collateral Manager may have an
interest in a particular transaction or in securities of the same kind or class,
or securities of a different kind or class of the same issuer, as those
purchased or sold by the Collateral Manager hereunder. When the Collateral
Manager is considering purchases or sales for the Issuer and one or more of such
other accounts at the same time, the Collateral Manager shall allocate available
investments or opportunities for sales in its discretion and make investment
recommendations and decisions that may be the same as or different from those
made with respect to the Issuer’s investments, in accordance with applicable law
and the Collateral Manager Servicing Standard, to the extent applicable.

 

- 13 -

 

 

Subject to the Indenture and the provisions of this Agreement, the Collateral
Manager shall not be obligated to pursue any specific investment strategy or
opportunity that may arise with respect to the Assets.

 

The Issuer hereby acknowledges and consents to the various potential and actual
conflicts of interests that may exist with respect to the Collateral Manager as
described above; provided, however, that nothing contained in this Section 9
shall be construed as altering the duties of the Collateral Manager set forth in
this Agreement or in the Indenture.

 

10.         Records; Confidentiality. The Collateral Manager shall maintain
appropriate books of account and records relating to services performed
hereunder, and such books of account and records shall be accessible for
inspection by an authorized representative of the Issuer, the Trustee and the
Independent accountants appointed by the Issuer pursuant to the Indenture at a
mutually agreed-upon time during normal business hours and upon reasonable prior
notice; provided that the Collateral Manager shall not be obligated to provide
access to any non-public information if the Collateral Manager in good faith
determines that the disclosure of such information would violate any applicable
law, regulation or contractual arrangement. The Collateral Manager shall follow
its customary procedures to keep confidential all information obtained in
connection with the services rendered hereunder and shall not disclose any such
information except (i) with the prior written consent of the Issuer (which
consent shall not be unreasonably withheld), (ii) such information as the Rating
Agencies shall reasonably request in connection with their rating or evaluation
of the Notes and/or the Collateral Manager, as applicable, and legally permitted
to be disclosed by and to the Rating Agencies, (iii) as required by law,
regulation, court order or the rules, regulations, or request of any regulatory
or self-regulating organization, body or official (including any securities
exchange on which the Notes may be listed from time to time) having jurisdiction
over the Collateral Manager or as otherwise required by law or judicial process,
(iv) such information as shall have been publicly disclosed other than in
violation of this Agreement, (v) to its members, officers, directors, and
employees, and to its attorneys, accountants and other professional advisers in
conjunction with the transactions described herein, (vi) such information as may
be necessary or desirable in order for the Collateral Manager to prepare,
publish and distribute to any Person any information relating to the investment
performance of the Assets, (vii) in connection with the enforcement of the
Collateral Manager’s rights hereunder or in any dispute or proceeding related
hereto, (viii) to the Trustee, (ix) to the extent required pursuant to any Hedge
Agreement of the Issuer and (x) to Holders and potential purchasers of any of
the Securities.

 

- 14 -

 

 

Subject to compliance with the requirements of any law, rule or regulation
applicable to the Collateral Manager, nothing contained herein shall prevent the
Collateral Manager from discussing its activities hereunder in a general way in
the normal course of its business, including, without limitation, general
discussions with other Persons regarding its ability to act as a collateral
manager and its past performance in such capacity. In addition, subject to
compliance with the requirements of any law, rule or regulation applicable to
the Collateral Manager, with respect to information that the Collateral Manager
obtains or develops regarding the Collateral Debt Securities or Eligible
Investments (including, without limitation, information regarding ratings,
yield, creditworthiness, financial condition and prospects of any Issuer
thereof) in connection with the performance of its services hereunder, nothing
in this Section 10 shall prevent the Collateral Manager or its Affiliates, in
the conduct of their respective businesses, from using such information or
disclosing such information to others so long as such other use does not, in its
reasonable judgment, disadvantage the Issuer. Notwithstanding anything to the
contrary contained in this Agreement, all persons may disclose to any and all
persons, without limitation of any kind, the U.S. Federal, state and local tax
treatment of the Securities and the Co-Issuers, any fact that may be relevant to
understanding the U.S. Federal, state and local tax treatment of the Securities
and the Issuers, and all materials of any kind (including opinions or other tax
analyses) relating to such U.S. Federal, state and local tax treatment and that
may be relevant to understanding such tax treatment.

 

11.         Term. This Agreement shall become effective on the date hereof and
shall continue in full force and effect until the first to occur of the
following: (a) the payment in full of the Notes and the termination of the
Indenture in accordance with its terms, (b) the liquidation of the Assets and
the final distribution of the proceeds of such liquidation to the Holders and
the Issuer, or (c) the termination of this Agreement pursuant to Section 12
hereof.

 

12.         Termination. (a) The Collateral Manager may be removed upon at least
30 days’ prior written notice if (A) Holders of at least 75% by Aggregate
Outstanding Amount of each Class of Notes (voting as a separate Class) and (B)
Holders of at least 75% of the Preferred Shares give written notice to the
Collateral Manager, the Issuer, each Hedge Counterparty and the Trustee of such
removal (including in any such calculation any Securities held by the Collateral
Manager, any of its Affiliates or by any fund managed or controlled by the
Collateral Manager or any Affiliate thereof); provided that if the Collateral
Manager is removed pursuant to this clause (a), any successor Collateral Manager
will not be permitted to be a Holder of or an Affiliate of any Holder of
Securities. Notice of any such removal shall be delivered by the Trustee on
behalf of the Issuer to the Holders of each Class of Notes, the Holders of the
Preferred Shares, each Rating Agency and each Hedge Counterparty.

 

- 15 -

 

 

(b)        This Agreement may be terminated, and the Collateral Manager may be
removed, by the Issuer or the Trustee for cause, upon 30 days’ prior written
notice by the Issuer, at the direction of (i) Holders of at least a majority by
Aggregate Outstanding Amount of each Class of Notes (excluding any Notes owned
by the Collateral Manager or any of its Affiliates or any fund managed or
controlled by the Collateral Manager or any Affiliate thereof, each voting as a
separate Class) and (ii) Holders of at least a Majority of the Preferred Shares
(excluding any Preferred Shares owned by the Collateral Manager or any of its
Affiliates or any fund managed or controlled by the Collateral Manager or any
Affiliate thereof); provided, however, upon the occurrence of an event described
in clause (iii) of this Section 12(b), termination of the Collateral Manager
will be automatic and without advance notice required from the Issuer, the
Trustee or any other Person. Notice of any such removal for cause shall be
delivered by the Trustee on behalf of the Issuer to each Rating Agency, each
Hedge Counterparty and the Holders of the Notes and the Preferred Shares. In no
event will the Trustee be required to determine whether or not cause exists for
the removal of the Collateral Manager. As used in this Section 12, “cause” means
any of the following events:

 

(i)         the Collateral Manager (A) willfully breaches, or takes any action
that it knows violates, any provision of this Agreement or any term of the
Indenture applicable to the Collateral Manager (not including a willful breach
or knowing violation that results from a good faith dispute regarding
alternative courses of action or interpretation of instructions), which breach
or action has (or could reasonably be expected to have) a material adverse
effect on the Noteholders and (B) fails to cure such breach within 30 days after
the first to occur of (1) notice of such failure is given to the Collateral
Manager or (2) the Collateral Manager having actual knowledge of such breach or
violation;

 

(ii)        the Collateral Manager breaches any material provision of this
Agreement or any material terms of the Indenture applicable to the Collateral
Manager and fails to cure such breach within 90 days after the first to occur of
(A) notice of such failure being given to the Collateral Manager or (B) the
Collateral Manager having actual knowledge of such breach;

 

(iii)       the Collateral Manager (A) ceases to be able to, or admits in
writing the Collateral Manager’s inability to, pay the Collateral Manager’s
debts when and as they become due, (B) files, or consents by answer or otherwise
to the filing against the Collateral Manager of, a petition for relief or
reorganization or arrangement or any other petition in bankruptcy, for
liquidation or takes advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (C) makes an assignment for
the benefit of the Collateral Manager’s creditors, (D) consents to the
appointment of a custodian, receiver, trustee or other officer with similar
powers with respect to the Collateral Manager or with respect to any substantial
part of the Collateral Manager’s property, or (E) is adjudicated as insolvent or
to be liquidated;

 

(iv)      the occurrence of an act by the Collateral Manager or any of its
Affiliates that constitutes fraud or criminal activity in the performance of its
obligations under this Agreement or the indictment of the Collateral Manager or
any of its respective officers or directors for a criminal offense involving an
investment or investment-related business, fraud, false statements or omissions,
wrongful taking of property, bribery, forgery, counterfeiting or extortion;

 

- 16 -

 

 

(v)       the failure of any representation, warranty, certificate or statement
of the Collateral Manager in or pursuant to this Agreement or the Indenture to
be correct in any material respect and (x) such failure has (or could reasonably
be expected to have) a material adverse effect on the Noteholders, the Issuer or
the Co-Issuer and (y) if such failure can be cured, no correction is made for 45
days after the Collateral Manager becomes aware of such failure or receives
notice thereof in writing from the Trustee;

 

(vi)      the occurrence and continuation of any of the Events of Default
described in Sections 5.1 (a) or 5.1(b) of the Indenture; or

 

(vii)     the Collateral Manager consolidates or amalgamates with, or merges
with or into, or transfers all or substantially all its assets to, another
Person and either (A) at the time of such consolidation, amalgamation, merger or
transfer, the resulting, surviving or transferee Person fails to or cannot
assume all the obligations of the Collateral Manager under this Agreement, or
(B) the resulting, surviving or transferee Person lacks the legal capacity to
perform the obligations of the Collateral Manager hereunder and under the
Indenture.

 

The Collateral Manager shall notify the Trustee, the Rating Agencies and the
Issuer in writing promptly upon becoming aware of any event that constitutes
cause under this Section 12(b).

 

(c)        The Collateral Manager may resign, upon 30 days prior written notice
to the Issuer, the Co-Issuer, the Trustee, each Rating Agency and each Hedge
Counterparty; provided, however, that (i) no such termination or resignation
shall be effective until the date as of which a successor Collateral Manager
shall have agreed in writing to assume all of the Collateral Manager’s duties
and obligations pursuant to this Agreement and (ii) the Issuer shall use its
best efforts to appoint a successor Collateral Manager to assume such duties and
obligations. Notwithstanding the notice required above, the Collateral Manager
shall have the right to resign without prior notice if, due to a change in any
applicable law or regulation or interpretation thereof, the performance by the
Collateral Manager of its duties under the Collateral Management Agreement would
(i) adversely affect the Issuer’s status as a qualified REIT subsidiary (within
the meaning of Section 856(i)(2) of the Code) or (ii) constitute a violation of
any applicable law or regulation.

 

(d)        No removal, termination or resignation of the Collateral Manager or
termination of this Agreement shall be effective unless (x) a successor
Collateral Manager (a “Replacement Manager”) has been appointed by the Issuer
and has agreed in writing to assume all of the Collateral Manager’s duties and
obligations pursuant to this Agreement and (y) written notification shall have
been provided in accordance with Sections 12(a), (b) or (c), as applicable. The
appointment of any Replacement Manager shall be subject to satisfaction of the
Rating Agency Condition and each such Replacement Manager (i) shall have
demonstrated an ability to professionally and competently perform duties similar
to those imposed upon the Collateral Manager, (ii) is legally qualified and has
the capacity to act as collateral manager, (iii) by its appointment will not
cause the Issuer, the Co-Issuer or the pool of Assets to, or result in the
Issuer, the Co-Issuer or the pool of Assets becoming, an “investment company”
under the Investment Company Act, (iv) has accepted its appointment in writing
and (v) by its appointment will not cause the Issuer, the Co-Issuer or the pool
of Assets to become subject to income or withholding tax that would not have
been imposed but for such appointment.

 

- 17 -

 

 

(e)        Upon any resignation or removal of the Collateral Manager while any
of the Notes are Outstanding, the Holders of at least a Majority of the
Preferred Shares shall have the right to instruct the Issuer to appoint an
institution identified by such Holders as Replacement Manager; provided that (i)
the Issuer provides to the Noteholders notice of such appointment and a majority
by Aggregate Outstanding Amount of each Class of Notes (excluding any Notes
owned by the Collateral Manager or any of its Affiliates or any fund managed or
controlled by the Collateral Manager or any Affiliate thereof, each voting as a
separate Class) does not object to such appointment within thirty (30) days,
(ii) the Rating Agency Condition has been satisfied with respect to such
appointment and (iii) the requirements set forth in Section 12(d)(i) through (v)
above have been satisfied.

 

(f)         In the event that the Collateral Manager resigns pursuant to
Section 12(c) or is terminated pursuant to Sections 12(a) or (b) hereof and the
Issuer has not appointed a successor prior to the day following the termination
(or resignation) date specified in such notice, the Collateral Manager will be
entitled to propose a successor and will so appoint such proposed entity as
successor thirty (30) days thereafter, unless a majority of any Class of Notes
objects to such appointment with such thirty (30) day period in which case the
Controlling Class of Notes (excluding any Notes owned by the Collateral Manager
or any of its Affiliates or any fund managed or controlled by the Collateral
Manager or any Affiliate thereof, each voting as a separate Class) will be
entitled to propose a successor and will appoint such proposed entity as
successor thirty (30) days thereafter unless a majority by Aggregate Outstanding
Amount of any other Class of Notes (excluding any Notes owned by the Collateral
Manager or any of its Affiliates or any fund managed or controlled by the
Collateral Manager or any Affiliate thereof, each voting as a separate Class)
objects to such appointment within such thirty (30) day period, in each case
subject to the requirements set forth in Section 12(d) above. In the event a
proposed successor Collateral Manager is not appointed pursuant to the foregoing
procedures, the resigning or removed Collateral Manager may petition any court
of competent jurisdiction for the appointment of a successor Collateral Manager,
which appointment will not require the consent of, or be subject to the
disapproval of, the Issuer, any Noteholder or any Holder of the Preferred
Shares.

 

Notwithstanding any provision contained in this Agreement, the Indenture or
otherwise, so long as the Collateral Manager continues to perform its
obligations hereunder, the Collateral Management Fee shall continue to accrue
for the benefit of the Collateral Manager until termination of this Agreement
under this Section 12 shall become effective as set forth herein. In addition,
the Collateral Manager shall, subject to Section 6, be entitled to reimbursement
of out-of-pocket expenses incurred in cooperating with the Replacement Manager,
including in connection with the delivery of any documents or property. In the
event that the Collateral Manager is removed or resigns and a Replacement
Manager is appointed, such former Collateral Manager nonetheless shall be
entitled to receive payment of all unpaid Collateral Management Fees, including
the Senior Collateral Management Fee and the Subordinated Collateral Management
Fee, accrued through the effective date of the removal or resignation, to the
extent that funds are available for that purpose in accordance with the Priority
of Payments, and such payments shall rank in the Priority of Payments pari passu
with the Collateral Management Fees due to the Replacement Manager. In addition,
following the removal or resignation of the Collateral Manager hereunder, the
removed or resigning Collateral Manager shall be granted access to the books of
account and records of the Issuer and the Trustee to the extent such removed or
resigning Collateral Manager deems necessary to confirm the proper payment of
any amounts owing to such removed or resigning Collateral Manager hereunder.

 

- 18 -

 

 

(g)        Upon the effective date of termination of this Agreement, the
Collateral Manager shall as soon as practicable:

 

(i)         deliver to the Issuer all property and documents of the Trustee or
the Issuer or otherwise relating to the Assets then in the custody of the
Collateral Manager (although the Collateral Manager may keep copies of such
documents for its records); and

 

(ii)        deliver to the Trustee an accounting with respect to the books and
records delivered to the Issuer or the Replacement Manager appointed pursuant to
this Section 12 hereof.

 

The Collateral Manager shall reasonably assist and cooperate with the Trustee
and the Issuer (as reasonably requested by the Trustee or the Issuer) in the
assumption of the Collateral Manager’s duties by any Replacement Manager as
provided for in this Agreement, as applicable. Notwithstanding such termination,
the Collateral Manager shall remain liable to the extent set forth herein (but
subject to Section 13 hereof) for the Collateral Manager’s acts or omissions
hereunder arising prior to its termination as Collateral Manager hereunder and
for any expenses, losses, damages, liabilities, demands, charges and claims
(including reasonable attorneys’ fees) in respect of or arising out of a breach
of the representations and warranties made by it in Section 5 hereof or from any
failure of the Collateral Manager to comply with the provisions of this
Section 12(g).

 

(h)        The Collateral Manager agrees that, notwithstanding any termination,
the Collateral Manager shall reasonably cooperate in any Proceeding arising in
connection with this Agreement, the Indenture or any of the Assets (excluding
any such Proceeding in which claims are asserted against the Collateral Manager
or any Affiliate of the Collateral Manager) so long as the Collateral Manager
shall have been offered (in its judgment) reasonable security, indemnity or
other provision against the cost, expenses and liabilities that might be
incurred in connection therewith, but, in any event, shall not be required to
make any admission or to take any action against the Collateral Manager’s own
interests or the interests of other funds and accounts advised by the Collateral
Manager.

 

(i)         If this Agreement is terminated pursuant to Sections 12(a), (b) or
(c) hereof, such termination shall be without any further liability or
obligation of the Issuer or the Collateral Manager to the other, except as
provided in Sections 6, 7, 12 and 13 and the last sentence of Section 10 hereof.

 

- 19 -

 

 

(j)         Upon expiration of the applicable notice period with respect to
termination specified in Section 12(d) hereof, all authority and power of the
Collateral Manager under this Agreement and the Indenture, whether with respect
to the Assets or otherwise, shall automatically and without further action by
any person or entity pass to and be vested in the Replacement Manager.

 

13.        Liability of Collateral Manager. (a) The Collateral Manager assumes
no responsibility under this Agreement other than to render the services called
for from the Collateral Manager hereunder and under the Indenture in the manner
prescribed herein and therein. The Collateral Manager and its Affiliates, and
each of their respective partners, shareholders, members, managers, officers,
directors, employees, agents, accountants and attorneys shall have no liability
to the Noteholders, the Holders of the Preferred Shares, the Trustee, the
Issuer, the Co-Issuer, any Hedge Counterparty, the Initial Purchaser, or any of
their respective Affiliates, partners, shareholders, officers, directors,
employees, agents, accountants and attorneys, or any other Person, for any error
of judgment, mistake of law, or for any claim, loss, liability, damage,
settlement, costs, or other expenses (including reasonable attorneys’ fees and
court costs) of any nature whatsoever (collectively “Liabilities”) that arise
out of or in connection with any act or omissions of the Collateral Manager in
the performance of its duties under this Agreement or the Indenture or for any
decrease in the value of the Collateral Debt Securities or Eligible Investments,
except by reason of acts or omissions constituting bad faith, willful misconduct
or gross negligence in the performance of, or reckless disregard of, the duties
of the Collateral Manager hereunder and under the terms of the Indenture. The
Issuer agrees that the Collateral Manager shall not be liable for any
consequential, special, exemplary or punitive damages hereunder. The acts,
failure to act or breaches described in this clause (a) are collectively
referred to for purposes of this Section 13 as “Collateral Manager Breaches.”

 

(b)        The Collateral Manager shall indemnify, defend and hold harmless the
Issuer and each of its partners, shareholders, members, managers, officers,
directors, employees, agents, accountants and attorneys (each, an “Issuer
Indemnified Party”) from and against any claims that may be made against an
Issuer Indemnified Party by third parties and any damages, losses, claims,
liabilities, costs or expenses (including all reasonable legal and other
expenses) which are incurred as a direct consequence of the Collateral Manager
Breaches, except for liability to which such Issuer Indemnified Party would be
subject by reason of willful misconduct, bad faith, gross negligence in the
performance of, or reckless disregard of the obligations of the Issuer hereunder
and under the terms of the Indenture.

 

(c)        The Issuer shall reimburse, indemnify and hold harmless the
Collateral Manager, its members, managers, directors, officers, stockholders,
partners, agents and employees and any Affiliate of the Collateral Manager and
its directors, officers, stockholders, partners, members, agents and employees
(the Collateral Manager and such other persons collectively, the “Collateral
Manager Indemnified Parties”) from any and all Liabilities, as are incurred in
investigating, preparing, pursuing or defending any claim, action, proceeding or
investigation (whether or not such Collateral Manager Indemnified Party is a
party) caused by, or arising out of or in connection with this Agreement, the
Indenture and the transactions contemplated hereby and thereby, including the
issuance of the Notes, or any acts or omissions of any Collateral Manager
Indemnified Parties except those that are the result of Collateral Manager
Breaches. Any amounts payable by the Issuer under this Section 13(c) shall be
payable only subject to the Priority of Payments set forth in the Indenture and
to the extent Assets are available therefor.

 

- 20 -

 

 

(d)        With respect to any claim made or threatened against an Issuer
Indemnified Party or a Collateral Manager Indemnified Party (each an
“Indemnified Party”), or compulsory process or request or other notice of any
loss, claim, damage or liability served upon an Indemnified Party, for which
such Indemnified Party is or may be entitled to indemnification under this
Section 13, such Indemnified Party shall (or, with respect to Indemnified
Parties that are directors, managers, officers, stockholders, members, managers,
agents or employees of the Issuer or the Collateral Manager, the Issuer or the
Collateral Manager, as the case may be, shall cause such Indemnified Party to):

 

(i)         give written notice to the indemnifying party of such claim within
ten Business Days after such Indemnified Party’s receipt of actual notice that
such claim is made or threatened, which notice to the indemnifying party shall
specify in reasonable detail the nature of the claim and the amount (or an
estimate of the amount) of the claim; provided, however, that the failure of any
Indemnified Party to provide such notice to the indemnifying party shall not
relieve the indemnifying party of its obligations under this Section 13 unless
the rights or defenses available to the Indemnified Party are materially
prejudiced or otherwise forfeited by reason of such failure;

 

(ii)        at the indemnifying party’s expense, provide the indemnifying party
such information and cooperation with respect to such claim as the indemnifying
party may reasonably require, including making appropriate personnel available
to the indemnifying party at such reasonable times as the indemnifying party may
request;

 

(iii)       at the indemnifying party’s expense, cooperate and take all such
steps as the indemnifying party may reasonably request to preserve and protect
any defense to such claim;

 

(iv)       in the event suit is brought with respect to such claim, upon
reasonable prior notice, afford to the indemnifying party the right, which the
indemnifying party may exercise in its sole discretion and at its expense, to
participate in the investigation, defense and settlement of such claim;

 

(v)        neither incur any material expense to defend against nor release or
settle any such claim or make any admission with respect thereto (other than
routine or incontestable admissions or factual admissions the failure to make of
which would expose such Indemnified Party to unindemnified liability) nor permit
a default or consent to the entry of any judgment in respect thereof, in each
case without the prior written consent of the indemnifying party; and

 

- 21 -

 

 

(vi)       upon reasonable prior notice, afford to the indemnifying party the
right, in such party’s sole discretion and at such party’s sole expense, to
assume the defense of such claim, including the right to designate counsel
reasonably acceptable to the Indemnified Party and to control all negotiations,
litigation, arbitration, settlements, compromises and appeals of such claim;
provided that, if the indemnifying party assumes the defense of such claim, it
shall not be liable for any fees and expenses of counsel for any Indemnified
Party incurred thereafter in connection with such claim except that, if such
Indemnified Party reasonably determines that counsel designated by the
indemnifying party has a conflict of interest, such indemnifying party shall pay
the reasonable fees and disbursements of one counsel (in addition to any local
counsel) separate from such indemnifying party’s own counsel for all Indemnified
Parties in connection with any one action or separate but similar or related
actions in the same jurisdiction arising out of the same general allegations or
circumstances; and provided, further, that the indemnifying party shall not have
the right, without the Indemnified Party’s written consent, to settle any such
claim if, in a case where the Issuer is the indemnifying party, the Issuer does
not make available (in accordance with the Priority of Payments), in a
segregated account available only for this purpose, the full amount required to
pay any amounts due from the Indemnified Party under such settlement or, in any
case, such settlement (A) arises from or is part of any criminal action, suit or
proceeding, (B) contains a stipulation to, confession of judgment with respect
to, or admission or acknowledgement of, any liability or wrongdoing on the part
of the Indemnified Party, (C) relates to any Federal, state or local tax matters
or (D) provides for injunctive relief, or other relief other than damages, which
is binding on the Indemnified Party.

 

(e)        In the event that any Indemnified Party waives its right to
indemnification hereunder, the indemnifying party shall not be entitled to
appoint counsel to represent such Indemnified Party nor shall the indemnifying
party reimburse such Indemnified Party for any costs of counsel to such
Indemnified Party.

 

(f)         Nothing herein shall in any way constitute a waiver or limitation of
any rights that the Issuer or the Collateral Manager may have under any United
States Federal or state securities laws.

 

14.        Obligations of Collateral Manager. (a) The Collateral Manager to the
extent required under the Indenture, and on behalf of the Issuer, shall: (i)
engage the services of an Independent certified accountant to prepare any United
States Federal, state or local income tax or information returns and any
non-United States income tax or information returns that the Issuer may from
time to time be required to file under applicable law (each a “Tax Return”),
(ii) deliver, at least 30 days before any applicable due date upon which
penalties and interest would accrue, each Tax Return, properly completed, to the
Company Administrator for signature by an Authorized Officer of the Issuer and
(iii) file or deliver such Tax Return on behalf of the Issuer within any
applicable time limit with any authority or Person as required under applicable
law.

 

- 22 -

 

 

(b)        Unless otherwise required by any provision of the Indenture or this
Agreement or by applicable law, the Collateral Manager shall not take any action
which it knows, or acting with gross negligence, would (a) materially adversely
affect the Issuer for purposes of United States federal or state law or any
other law known to the Collateral Manager to be applicable to the Issuer, (b)
not be permitted under the Issuer’s Memorandum and Articles of Association or
the Co-Issuer’s limited liability company agreement, (c) require registration of
the Issuer, the Co-Issuer or the Assets as an “investment company” under the
Investment Company Act or (d) cause the Issuer to violate the terms of the
Indenture, it being understood that in connection with the foregoing the
Collateral Manager will not be required to make any independent investigation of
any facts or laws not otherwise known to it in connection with its obligations
under this Agreement and the Indenture or the conduct of its business generally.
The Collateral Manager will perform its duties under this Agreement and the
Indenture in a manner reasonably intended not to subject the Issuer to U.S.
federal or state income taxation, it being understood that, notwithstanding
anything to the contrary set forth herein or in the Indenture, the Collateral
Manager shall be deemed to have complied with the requirements of the Indenture
and any certifications, certificates or other related documents required
pursuant to the Indenture in connection with not subjecting the Issuer to U.S.
federal or state income taxation, if it satisfies the requirements set forth in
this sentence and will not be liable to the Trustee, the Holders of the Notes,
the Co-Issuers, the Co-Issuers’ creditors or any other Person as a result of the
Issuer engaging, or a determination that the Issuer has engaged, in a U.S. trade
or business for U.S. federal income tax purposes if it has complied with this
section. The Collateral Manager shall use all commercially reasonable efforts to
ensure that no action is taken by it, and shall not intentionally or with
reckless disregard take any action, which the Collateral Manager knows or
reasonably should know would have a materially adverse United States federal or
state income tax effect on the Issuer.

 

(c)        Notwithstanding anything to the contrary herein, the Collateral
Manager or any of its Affiliates may take any action that is not specifically
prohibited by the Indenture, this Agreement or applicable law that the
Collateral Manager or any Affiliate of the Collateral Managers deems to be in
its (or in its portfolio’s) best interest regardless of its impact on the
Collateral Debt Securities.

 

15.        No Partnership or Joint Venture. The Issuer and the Collateral
Manager are not partners or joint venturers with each other, and nothing herein
shall be construed to make them such partners or joint venturers or impose any
liability as such on either of them. The Collateral Manager’s relation to the
Issuer shall be that of an independent contractor and not a general agent.
Except as expressly provided in this Agreement and in the Indenture, the
Collateral Manager shall not have authority to act for or represent the Issuer
in any way and shall not otherwise be deemed to be the Issuer’s agent.

 

16.        Notices. Any notice from a party under this Agreement shall be in
writing and sent by answer-back facsimile or addressed and delivered or sent by
certified mail, postage prepaid, return receipt requested or sent by overnight
courier service guaranteeing next day delivery to the other party at such
address as such other party may designate for the receipt of such notice. Until
further notice to the other party, it is agreed that the address of the Issuer
for this purpose shall be:

 

Gramercy Real Estate CDO 2005-1, Ltd.

c/o MaplesFS Limited

P.O. Box 1093 GT

Queensgate House

South Church Street

George Town

Grand Cayman, Cayman Islands

Attention: The Directors

Fax: +1 345 945 7099

 

Telephone: +1 345 945 7100

 

- 23 -

 



 

with two copies to the Collateral Manager (as addressed below).

 

the address of the Collateral Manager for this purpose shall be:

 

CWCapital Investments LLC

7501 Wisconsin Avenue

Suite 500

Bethesda, MD 20814

Attention: Charles Spetka

Facsimile: (301) 255-4874

 

with a copy to:

CWCapital Investments LLC

7501 Wisconsin Avenue

Suite 500

Bethesda, MD 20814

Attention: Legal Department

 

Facsimile: (301) 255-4874

 

17.         Succession; Assignment. (a) This Agreement shall inure to the
benefit of and be binding upon the successors to the parties hereto. No
assignment of this Agreement shall be made without the consent of the other
party except as set forth below and without satisfaction of the Rating Agency
Condition (except as permitted under clauses (b) and (c) below), provided that
the Issuer may collaterally assign its interest in this Agreement to the Trustee
under the Indenture.

 

(b)          Upon satisfaction of the Rating Agency Condition, this Agreement
may be assigned by the Collateral Manager to an Affiliate thereof that has
substantially the same personnel, or personnel with comparable expertise, as the
Collateral Manager and that is capable of performing the obligations of the
Collateral Manager under this Agreement; provided that satisfaction of the
Rating Agency Condition shall not be required in connection with any assignment
involving an internalization of the Collateral Manager or any assignment to a
successor upon merger or acquisition. Notwithstanding the foregoing, the
Collateral Manager shall provide S&P with prompt notice of any assignment
involving an internalization of the Collateral Manager.

 

(c)          This Agreement may be assigned by the Collateral Manager to any
Person other than an Affiliate only upon satisfaction of the Rating Agency
Condition and approval by a Majority of the Controlling Class.

 

(d)          Upon the execution and delivery of a counterpart by the assignee,
the Collateral Manager shall be released from further obligations pursuant to
this Agreement, except with respect to the Collateral Manager’s obligations
arising under Section 13 of this Agreement prior to such assignment and except
with respect to the Collateral Manager’s obligations under the last sentence of
Section 10 and Sections 7 and 12 hereof.

 

- 24 -

 

 

18.         No Bankruptcy Petition/Limited Recourse. The Collateral Manager
covenants and agrees that, prior to the date that is one year and one day (or,
if longer, the applicable preference period then in effect) after the payment in
full of all Notes issued by the Issuer under the Indenture, the Collateral
Manager will not institute against, or join any other Person in instituting
against, the Issuer or the Co-Issuer any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other proceedings under
any bankruptcy, insolvency, reorganization or similar law; provided, however,
that nothing in this Section 18 shall preclude, or be deemed to stop, the
Collateral Manager from taking any action prior to the expiration of the
aforementioned one year and one day period (or, if longer, the applicable
preference period then in effect) in (x) any case or proceeding voluntarily
filed or commenced by the Issuer or the Co-Issuer, as the case may be, or (y)
any involuntary insolvency proceeding filed or commenced against the Issuer or
the Co-Issuer, as the case may be, by a Person other than the Collateral
Manager. The Collateral Manager hereby acknowledges and agrees that the Issuer’s
obligations hereunder will be solely the corporate obligations of the Issuer,
and the Collateral Manager will not have recourse to any of the directors,
officers, employees, shareholders or affiliates of the Issuer, or any members of
the Advisory Committee, with respect to any claims, losses, damages,
liabilities, indemnities or other obligations in connection with any transaction
contemplated hereby. Notwithstanding any provision hereof, all obligations of
the Issuer and any claims arising from this Agreement or any transactions
contemplated by this Agreement shall be limited solely to the Collateral Debt
Securities and the other Assets and payable in accordance with the Priority of
Payments. If payments on any such claims from the Assets are insufficient, no
other assets shall be available for payment of the deficiency and, following
liquidation of all the Assets, any claims of the Collateral Manager arising from
this Agreement and the obligations of the Issuer to pay such deficiencies shall
be extinguished. The Issuer hereby acknowledges and agrees that the Collateral
Manager’s obligations hereunder shall be solely the limited liability company
obligations of the Collateral Manager, and the Issuer shall not have any
recourse to any of the members, managers, directors, officers, employees,
shareholders or Affiliates of the Collateral Manager with respect to any claims,
losses, damages, liabilities, indemnities or other obligations in connection
with any transactions contemplated hereby.

 

19.         Miscellaneous. (a) This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York without regard to
the conflict of laws principles thereof. With respect to any suit, action or
proceedings relating to this Agreement (“Proceedings”), each party irrevocably
(i) submits to the nonexclusive jurisdiction of the courts of the State of New
York and the United States District Court located in the Borough of Manhattan in
New York City and (ii) waives any objection that such party may have at any time
to the laying of venue of any Proceedings brought in any such court, waives any
claim that such Proceedings have been brought in an inconvenient forum and
further waives the right to object, with respect to such Proceedings, that such
court does not have any jurisdiction over such party. Nothing in this Agreement
precludes either party from bringing Proceedings in any other jurisdiction, nor
shall the bringing of Proceedings in any one or more jurisdictions preclude the
bringing of Proceedings in any other jurisdiction. The Collateral Manager
irrevocably consents to the service of any and all process in any action or
proceeding by the mailing or delivery of copies of such process to the
Collateral Manager at the office of the Collateral Manager, 7501 Wisconsin
Avenue, Suite 500W, Bethesda, Maryland 20814, Attention: Daniel Warcholak or
such other address as the Collateral Manager may advise the Issuer in writing.
The Issuer irrevocably consents to the service of any and all process in any
action or proceeding by the mailing or delivery of copies of such process to CT
Corporation System at 111 8th Avenue, New York, New York 10011 (and any
successor entity), as its authorized agent to receive and forward on its behalf
service of any and all process which may be served in any such suit, action or
proceeding in any such court and agrees that service of process upon CT
Corporation System shall be deemed in every respect effective service of process
upon it in any such suit, action or proceeding and shall be taken and held to be
valid personal service upon it. Each party hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

 

- 25 -

 

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(b)          The captions in this Agreement are included for convenience only
and in no way define or limit any of the provisions hereof or otherwise affect
their construction or effect.

 

(c)          In the event any provision of this Agreement shall be held invalid
or unenforceable by any court of competent jurisdiction, such holding shall not
invalidate or render unenforceable any other provision hereof.

 

(d)          This Agreement (including Exhibit A attached hereto) may not be
amended or modified or any provision thereof waived (i) except by an instrument
in writing signed by both of the parties hereto or, in the case of a waiver, by
the party waiving compliance and (ii) in each case, in compliance with
Section 15.1(f) of the Indenture, including with respect to satisfaction of the
Rating Agency Condition. This Agreement (including Exhibit A attached hereto)
may be modified without the prior written consent of the Trustee, any Hedge
Counterparty or the holders of Notes to correct any inconsistency or cure any
ambiguity or mistake. Any other amendment of this Agreement (including Exhibit A
attached hereto) shall require the prior written consent of the Trustee and each
Hedge Counterparty, which consent shall not be unreasonably withheld and is
subject to the satisfaction of the Rating Agency Condition.

 

(e)          This Agreement constitutes the entire understanding and agreement
between the parties hereto and supersedes all other prior and contemporaneous
understandings and agreements, whether written or oral, between the parties
hereto concerning this subject matter (other than the Indenture).

 

(f)          The Collateral Manager hereby agrees and consents to the terms of
Section 15.1(f) of the Indenture applicable to the Collateral Manager and shall
perform any provisions of the Indenture made applicable to the Collateral
Manager by the Indenture as required by Section 15.1 (f) of the Indenture.

 

- 26 -

 

 

(g)          This Agreement may be executed in any number of counterparts, each
of which so executed shall be deemed an original, but all such counterparts
shall together constitute one and the same instrument.

 

(h)          The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “but not limited to.”

 

(i)          Subject to the last sentence of the penultimate paragraph of
Section 1 hereof, in the event of a conflict between the terms of this Agreement
and the Indenture, including with respect to the obligations of the Collateral
Manager hereunder and thereunder, the terms of this Agreement shall be
controlling.

 

(j)          No failure or delay on the part of any party hereto to exercise any
right or remedy under this Agreement shall operate as a waiver thereof, and no
waiver shall be effective unless it is in writing and signed by the party
granting such waiver.

 

(k)          This Agreement is made solely for the benefit of the Issuer, the
Collateral Manager and the Trustee, on behalf of the Noteholders, the Holders of
Preferred Shares and each Hedge Counterparty, their successors and assigns, and
no other person shall have any right, benefit or interest under or because of
this Agreement.

 

(l)          The Collateral Manager hereby irrevocably waives any rights it may
have to set off against the Assets.

 

- 27 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement executed (as a
deed in the case of the Issuer) by their respective authorized representative;
the day and year first above written.

 

  Executed as a Deed       GRAMERCY REAL ESTATE CDO 2005-1,   LTD., as Issuer  
    By:       Name:     Title:

 

  In the presence of:       Witness:       Name:     Occupation:     Title:

 

  CWCAPITAL INVESTMENTS LLC,   as Collateral Manager       By:       Name:    
Title:

 

- 28 -

 



 

EXHIBIT A

 

Advisory Committee Guidelines

 

1.          General.

 

If the Collateral Manager desires to direct a trade between the Issuer and the
Collateral Manager or any of its Affiliates, acting as principal (other than
with respect to Credit Risk/Defaulted Security Cash Purchases, sales of property
or securities in accordance with the Origination Agreement and sales of Assets
pursuant to an auction in connection with an Auction Call Redemption or in
connection with a redemption of the Notes pursuant to Article 9 of the
Indenture, none of which shall require the approval of the Advisory Committee)
(each such trade, a “Restricted Transaction”), before effecting such trade, it
shall first present such Restricted Transaction to the Advisory Committee for
review and prior approval.

 

2.          Composition of the Advisory Committee.

 

The Advisory Committee must be comprised of at least one person (which may be an
individual or an entity), who is Independent (as defined in the Indenture) of
the Collateral Manager (each such person, an “Independent Member”), who acts as
a surrogate for, and in the best interest of, the holders of the Securities.

 

The Advisory Committee also may have one or more members appointed by the
Collateral Manager and employed by the Collateral Manager or an Affiliate
thereof (each such person, an “Affiliated Member”).

 

3.          Requisite Experience.

 

Each member of the Advisory Committee must at the time of appointment and at all
relevant times thereafter have Requisite Experience.

 

The Collateral Manager and the Issuer will have the right to accept a
representation and warranty from a member regarding its Requisite Experience, in
the absence of actual knowledge by a responsible officer of the Collateral
Manager to the contrary.

 

“Requisite Experience” means experience as a sophisticated investor, including,
without limitation, in fixed income investing (directly and/or through
investment vehicles) and/or substantial experience and knowledge in and of the
commercial real estate loan market and related investment arenas, such that the
relevant Advisory Committee member believes that it is capable of determining
whether or not to participate in Advisory Committee decisions on the basis of
the provisions described herein. Such person need not be a professional loan
investor or loan originator.

 

4.          Appointment of Initial Members of the Advisory Committee.

 

The initial members of the Advisory Committee will be appointed by the
Collateral Manager. Thereafter the Collateral Manager will have the right to
appoint a member to replace any member that resigns. Notwithstanding the
foregoing, in the event of a resignation of the Independent Member, a
replacement Independent Member may be appointed by the Issuer if the Collateral
Manager does not promptly appoint a replacement Independent Member.

 

- A-1 -

 

  

5.          Term.

 

Each member of the Advisory Committee will serve until it resigns, dies or is
removed.

 

6.          Approval Process.

 

If the Collateral Manager wants the Issuer to consider a Restricted Transaction,
the Collateral Manager will give notice of the proposed Restricted Transaction
to the members of the Advisory Committee. The notice will contain the request by
the Collateral Manager for the Advisory Committee’s consent to the Restricted
Transaction. The notice will be accompanied by:

 

·an investment memorandum; and

 

·an underwriting analysis.

 

The investment memorandum will (a) be a reasonably detailed (anticipated to be
approximately two pages) description of the proposed investment, the issuer
thereof and related information and (b) include information about the identity
of any Affiliated Person involved in the proposed investment and the capacity in
which it will be acting and a narrative about why, in the judgment of the
Collateral Manager, the investment is appropriate to be purchased or sold by the
Issuer, as the case may be. The notice will contain the Collateral Manager’s
offer to provide additional information as requested to the Advisory Committee.

 

7.          Unanimous Written Consent.

 

Regardless of the composition of the Advisory Committee, each Restricted
Transaction must be approved in writing by each member of the Advisory
Committee.

 

The members of the Advisory Committee are under no obligation to consent to a
Restricted Transaction.

 

·If all of the members of the Advisory Committee approve a Restricted
Transaction in writing, the Issuer will effect it at the option of the
Collateral Manager (subject to the others terms of this Agreement and the
Indenture).

 

·If the members of the Advisory Committee notify the Collateral Manager that the
Advisory Committee will not approve the Restricted Transaction, the Issuer will
not effect the Restricted Transaction.

 

·If at any time the Advisory Committee does not have at least one Independent
Member or any member does not have Requisite Experience, the Collateral Manager
will not be permitted to use the Advisory Committee to approve any Restricted
Transaction.

 

8.          Compensation.

 

Each Independent Member shall receive arm’s length compensation by the Issuer
for serving on the Advisory Committee as agreed between such member and the
Issuer.

 



- A-2 -

 

EXHIBIT B-l

 

Additional Advisory Committee Guidelines

 

Independent Member

 

1.          Independent Member Duties.

 

As an Independent Member of the Advisory Committee, the Member shall:

 

(a)          serve on the Advisory Committee and attend meetings of the Advisory
Committee at such times and places (and/or telephonically or by correspondence
or otherwise) as shall be reasonably requested by the Issuer and the Collateral
Manager;

 

(b)          promptly consider certain actions to be taken with respect to
certain Restricted Transactions presented by the Collateral Manager (as further
described in the Advisory Committee Guidelines);

 

(c)          in connection with considering Restricted Transactions, promptly
review and consider investment memoranda, underwriting analyses and other
information presented to the Member on behalf of the Issuer to the Advisory
Committee in connection with the foregoing; and

 

(d)          take such other actions as may be reasonably necessary or advisable
in connection with the foregoing;

 

provided, however, that (i) if the Member believes that the Member or an
Affiliate thereof, or any of their respective officers, directors, employees,
stockholders, partners, members or managers, has an interest in any Restricted
Transaction, the Member shall promptly disclose such interest to the Issuer and
the Collateral Manager and shall recuse himself from any consideration of such
Restricted Transaction (in each case unless the Collateral Manager and each
other member of the Advisory Committee (assuming that at least one such member
of the Advisory Committee is an Independent Member and is not affiliated with
the Restricted Transaction at issue) shall determine that such interest does not
create a disabling conflict) and (ii) if the Member believes that, because of an
actual or potential conflict of interest relating to a Restricted Transaction,
it would be inappropriate or inadvisable for the Member to receive any
Confidential Information (as defined in Paragraph 8 of this Exhibit B-l), the
Member shall recuse himself from any consideration of such Restricted
Transaction.

 

2.          Representations and Warranties.

 

The Member, by its execution of an Advisory Committee Member Acknowledgement and
Agreement (the “Acknowledgment and Agreement”), will be deemed to represent and
warrant that:

 

(a)          the Member is Independent of the Collateral Manager (including, for
this purpose, an employee, partner, member or director thereof); and

 

- B-1-1 -

 

 

 

(b)          the Member has the Requisite Experience (as set forth in the
Advisory Committee Guidelines).

 

If the representations and warranties set forth in this Paragraph 2 shall at any
time fail to be true and correct, the Member shall promptly notify the Issuer
and the Collateral Manager of that fact and shall immediately resign from the
Advisory Committee.

 

3.          Compensation.

 

During the Term (as defined in Paragraph 7 of this Exhibit B-l), the Issuer
shall pay the Member a per annum fee (the “Fee”) at a rate to be established
between the Collateral Manager and the Member, payable on each Payment Date (as
defined in the Indenture), subject to the Priority of Payments (as defined in
the Indenture). The Fee payable on any specified Payment Date (as defined in the
Indenture) shall accrue during each period from and including the preceding
Payment Date (or, with respect to the first payment, from and including the date
hereof) to but excluding such specified Payment Date (or, if earlier, to but
excluding the last day of the Term), calculated on the basis of the actual
number of days elapsed over a year of 365 or 366 days, as the case may be. If
any Fee is not paid when due as a result of lack of available funds under the
Priority of Payments, such Fee shall be deferred and shall be payable on
subsequent Payment Dates in accordance with the Priority of Payments.

 

The Issuer shall reimburse the Member, promptly after demand therefor
accompanied by reasonable supporting documentation, for any reasonable
authorized expenses incurred in connection with any meetings of or actions by
the Advisory Committee.

 

4.          Exculpation and Indemnification.

 

(a)          The Member shall not be liable to the Issuer, the Co-Issuer, any
holder of the Notes, any holder of the Preferred Shares, any holder of ordinary
shares of the Issuer or the Collateral Manager (i) for any losses incurred as a
result of the actions taken or omitted to be taken by the Member pursuant to the
provisions of this Exhibit B-l or the Advisory Committee Guidelines, except that
the Member may be so liable to the extent such losses are the result of acts or
omissions constituting willful misconduct, fraud or gross negligence by the
Member in the performance of its obligations hereunder or under the Advisory
Committee Guidelines or (ii) for the acts or omissions of any other member of
the Advisory Committee.

 

(b)          The Issuer shall indemnify the Member for, and hold the Member
harmless against, any loss, liability or expense (including without limitation
reasonable attorneys’ fees and expenses) incurred arising out of or in
connection with the Member’s service as a member of the Advisory Committee,
including the costs and expenses of defense against any claim or liability in
connection with the exercise or performance of any of its powers or duties
hereunder (collectively, “Losses”); provided, however, that the Issuer shall not
indemnify the Member for any Losses incurred as a result of acts or omissions
constituting willful misconduct, fraud or gross negligence by the Member in the
performance of its obligations hereunder or under the Advisory Committee
Guidelines.

 

- B-1-2 -

 

 

 

(c)          If any action shall be instituted involving the Member for which
indemnification hereunder may be applicable, such Member shall promptly notify
the Issuer and the Collateral Manager in writing and the Issuer shall have the
right to retain counsel reasonably satisfactory to the Issuer and the Collateral
Manager to represent the Member and any others the Issuer may designate In such
proceeding and shall pay the reasonable fees and disbursements of such counsel
related to such proceeding. In any such proceeding, the Member shall have the
right to retain individual counsel, but the fees and expenses of such counsel
shall be at the expense of the Member unless (i) the Issuer and the Member shall
have agreed to the retention of such counsel or (ii) the named parties to any
such proceeding (including any impleaded parties) include the Member and the
Issuer and representation of all such parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. It is
understood that the Issuer shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the fees and
expenses of more than one separate firm (in addition to any local counsel) for
the Member and any other members of the Advisory Committee, and that all such
reasonable fees and expenses shall be reimbursed as they are incurred. The
Issuer shall not be liable for any settlement of any proceeding effected without
its written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the Issuer agrees, subject to the limitations noted
herein, to indemnify the Member from and against any loss or liability by reason
of such settlement or judgment. The Issuer shall not, without the prior written
consent of the Member, effect any settlement of any pending or threatened
proceeding in respect of which the Member is or is likely to have been a party,
unless such settlement includes an unconditional release of the Member from all
liability on claims that are the subject matter of such proceeding.
Notwithstanding the foregoing, if any person shall pay the Member any amount of
indemnification pursuant to this Paragraph 4, such person shall succeed to the
rights of the Issuer, to the exclusion of the Issuer, set forth in this
Paragraph 4(c) (including, but not limited to, the right of the Issuer to retain
counsel to represent the Member in any related proceeding and to effect any
settlement of any related pending or threatened proceeding).

 

5.          Notices.

 

All notices, requests, consents, approvals and other communications required or
permitted to be given or delivered hereunder shall be in writing (which shall
include notice by telecopy or like transmission) and shall be deemed to have
been given when delivered personally against receipt, upon receipt of a
transmitted confirmation if sent by telecopy or like transmission, or on the
next business day when sent by overnight courier or similar service, if
addressed to the respective parties as follows:

 

If to the Issuer, to:

 

Gramercy Real Estate CDO 2005-1, Ltd.

 

c/o MaplesFS Limited

Queensgate House

P.O. Box 1093 GT

South Church Street

George Town

Grand Cayman, Cayman Islands

- B-1-3 -

 

 

Telephone: + 1 345 945-7100

Fax: + 1 (345) 945-7099

 

Attention: The Directors

 

with a copy to:

 

CWCapital Investments LLC

7501 Wisconsin Avenue

Suite 500

Bethesda, MD 20814

Attention: Charles Spetka

Facsimile: (301) 255-4874

 

with a copy to:

 

CWCapital Investments LLC

7501 Wisconsin Avenue

Suite 500

Bethesda, MD 20814

Attention: Legal Department

 

Facsimile: (301) 255-4874

 

If to the Member, to the address set forth on the Acknowledgement and Agreement,

 

or to such other address or telephone number as either party shall have
specified by notice in writing to the other party; provided, however, that any
such notice of change of address or facsimile number shall be effective only
upon receipt.

 

6.          Monthly Reports.

 

The Issuer shall provide or cause to be provided to the Member a copy of each
Monthly Report (as defined in the Indenture), substantially and
contemporaneously with its delivery to the Rating Agencies (as defined in the
Indenture) under the Indenture.

 

7.          Term; Termination.

 

(a)          The Member’s term as an Independent Member of the Advisory
Committee (the “Term”) shall commence on the date of its execution of the
Acknowledgement and Agreement and shall continue until the earlier of: (i) the
liquidation and winding-up of the Issuer; (ii) the payment in full of all Notes;
(iii) the death of the Member; and (iv) the effective date of any resignation or
removal of the Member as an Independent Member of the Advisory Committee as
provided in this Paragraph 7.

 

(b)          The Member shall have the right to resign as a member of the
Advisory Committee at any time upon 10 days’ prior written notice to the Issuer,
except that any resignation pursuant to Paragraph 2 shall be effective
immediately. The Collateral Manager shall have the right to appoint an
Independent Member to replace any Independent Member that resigns.

 

- B-1-4 -

 

 

(c)          The holders of 66 2/3%, by outstanding principal amount, of each
Class of Notes voting as a separate Class (excluding any Notes held by the
Collateral Manager, any of its Affiliates or any funds (other than the Issuer)
managed by the Collateral Manager or its Affiliates) shall have the right to
remove the Member for “cause.” For this purpose, “cause” shall mean: (i) the
Member’s breach of any material provisions hereof and its failure to cure such
breach within ninety (90) days after the first to occur of (x) notice of such
failure is given to the Member and (y) the Member has actual knowledge of such
breach; (ii) an act by the Member that constitutes fraud or criminal activity in
the performance of its obligations hereunder or the Member is indicted of a
felony offense or other crime involving an investment or investment-related
business, fraud, false statements or omissions, wrongful taking of property,
bribery, forgery, counterfeiting or extortion, in a court of competent
jurisdiction (including the entry of a guilty or nolo contendere plea) or (iii)
the Member becomes affiliated with the Collateral Manager or any affiliate of
the Collateral Manager.

 

(d)          The Member also shall be subject to immediate removal from the
Committee for “cause” by the Collateral Manager. For purposes of this Paragraph
9(d), “cause” shall mean: (i) each of the events listed in clauses (i) through
(iii) of the definition of “cause” in Paragraph 9(c) above; (ii) the Member’s
failure to substantially perform its duties hereunder and/or under the Advisory
Committee Guidelines; (iii) any of the Member’s representations and warranties
set forth in Paragraph 2 hereof becomes untrue; or (iv) the Member fails to
respond to a notice provided by the Collateral Manager with respect to a
Restricted Transaction within five business days after such notice or if the
Member is not available to consider a Restricted Transaction within five
business days after such notice.

 

If the Member’s Term is terminated pursuant to this Paragraph 7, such
termination shall be without any further liability or obligation of either party
to the other, except that any liability or obligation of either party under
Paragraph 3 or 4 shall survive the termination of such Member.

 

8.          Confidentiality. The Member may receive certain information from the
Collateral Manager and/or the Issuer in connection with its service as a member
of the Advisory Committee. The Member agrees, as set forth in this Paragraph 10,
to treat confidentially any Confidential Material (as defined below).

 

(a)          “Confidential Material” means any non-public, confidential or
proprietary information that is or has been provided by the Collateral Manager
or the Issuer to the Member or the Member’s employees, attorneys, accountants,
advisors or other authorized representatives (collectively, “Representatives”)
in connection with the Member’s service on the Advisory Committee, regardless of
the form in which such information is communicated or maintained, and all notes,
reports, analyses, compilations, studies, files or other documents or material,
whether prepared by the Member or others, which are based on, contain or
otherwise reflect such information. However, “Confidential Material” does not
include any information that (i) at the time of disclosure or thereafter is
generally available to and known by the public (other than as a result of a
disclosure in violation of this Paragraph 10 directly or indirectly by the
Member or the Member’s Representatives), (ii) was available to the Member on a
non-confidential basis from a source other than the Collateral Manager or the
Issuer or its advisors, or (iii) was independently acquired or developed by the
Member without violating any provision of this Paragraph 10.

 

- B-1-5 -

 

 

(b)          The Member agrees that all Confidential Material shall be kept
confidential by the Member and, except with the specific prior written consent
of the Issuer and the Collateral Manager or as expressly otherwise permitted by
the terms hereof, will not be disclosed by the Member to any person, other than
any of the Member’s Representatives that need to know such information solely
for the purpose of the Member’s service on the Advisory Committee (it being
understood that, before disclosing the Confidential Material or any portion
thereof to such Representatives, the Member shall inform such Representatives of
the confidential nature of the Confidential Material and the restrictions
related thereto). The Member agrees to be responsible for any breach of this
Paragraph 10 by the Member’s Representatives. The Member further agrees that the
Member shall not use Confidential Material for any reason or purpose other than
in connection with its service on the Advisory Committee. In addition, without
the prior written consent of the Issuer and the Collateral Manager, the Member
agrees not to disclose to any person, other than the Member’s Representatives
that need to know such information in connection with the Member’s service on
the Advisory Committee, the fact that Confidential Material has been made
available to the Member or that the Member is considering any investment
presented to it by the Collateral Manager on behalf of the Issuer.

 

(c)          If the Member is requested or required, by oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process, to disclose Confidential Material, the
Member shall provide the Issuer and the Collateral Manager with prompt notice of
such event so that the Issuer and/or the Collateral Manager may seek a
protective order or other appropriate remedy or waive compliance with the
applicable provisions of this Paragraph 10 by the Member. If the Issuer or the
Collateral Manager determines to seek such protective order or other remedy, the
Member shall cooperate with the Issuer or the Collateral Manager in seeking such
protective order or other remedy. If neither the Issuer nor the Collateral
Manager is able to seek such protective order or other remedy, the Member shall
seek it as directed by the Issuer or the Collateral Manager. If such protective
order or other remedy is not obtained and disclosure of Confidential Material is
required, or the Issuer grants a waiver hereunder, the Member (i) may furnish
that portion (and only that portion) of the Confidential Material which the
Member is legally required to disclose and (ii) will exercise reasonable best
efforts to have confidential treatment afforded any Confidential Material so
furnished.

 

(d)          Upon the termination hereof or upon the written request of the
Issuer or the Collateral Manager at any time, the Member shall promptly deliver
or cause to be delivered to the Issuer or the Collateral Manager or to a person
designated by the Issuer or the Collateral Manager (or will destroy, with such
destruction to be certified to the Issuer and the Collateral Manager) all
documents or other matter furnished to the Member by or on behalf of the Issuer
or the Collateral Manager constituting Confidential Material, together with all
copies thereof in the possession of the Member. In such event, all other
documents or other matter constituting Confidential Material prepared by the
Member will be destroyed, with any such destruction certified to the Issuer and
the Collateral Manager.





 

- B-1-6 -

 

 

9.          Limited Recourse.

 

Notwithstanding any other provision hereof, the Member acknowledges and agrees
that he shall have recourse only to the Assets in respect of any claim, action,
demand or right arising in respect of, or against, the Issuer and following
realization of the Assets, any claims of the Member against the Issuer shall be
extinguished and shall not thereafter revive. Notwithstanding any other
provision hereof or in the Indenture, no member of the Advisory Committee or any
Affiliate thereof shall be personally liable to the Member for any amounts
payable, or performance due, by the Issuer hereunder. This provision shall
survive termination of the Term.

 

10.         Non-Petition.

 

The Member agrees that, before the date that is one year and one day after the
payment in full of all Notes, or if longer, the expiration of the then
applicable preference period plus one day, the Member shall not acquiesce,
petition, join any other Person in any petition or otherwise invoke or cause any
other Person to invoke the process of any governmental authority for the purpose
of commencing or sustaining a case against the Issuer under any federal or state
bankruptcy, insolvency or similar law of any jurisdiction or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Issuer or any substantial part of its property or
ordering the winding-up or liquidation of the affairs of the Issuer. This
provision shall survive termination of the Term.

 

11.         Amendments.

 

The provisions of this Exhibit B-l may be amended only by an instrument in
writing signed by the Issuer and the Member and consented to by the Collateral
Manager.

 

12.         Third Parties.

 

Nothing herein, expressed or implied, shall give to any person, other than the
Issuer, the Member and the Collateral Manager, any benefit or any legal or
equitable right, remedy or claim hereunder.

 

13.         Third Party Beneficiary.

 

Each of the Issuer and the Member agrees that the Collateral Manager is, and
that it is intended that the Collateral Manager be afforded all the benefits of,
an express third-party beneficiary in respect of the provisions hereof.

 



- B-1-7 -

 

 

EXHIBIT B-2

 

Additional Advisory Committee Guidelines
Affiliated Member

 

1.          Affiliated Member Duties.

 

As an Affiliated Member of the Advisory Committee, the Member shall:

 

(a)          serve on the Advisory Committee and attend meetings of the Advisory
Committee at such times and places (and/or telephonically or by correspondence
or otherwise) as shall be reasonably requested by the Issuer and the Collateral
Manager;

 

(b)          promptly consider certain actions to be taken with respect to
certain Restricted Transactions presented by the Collateral Manager (as further
described in the Advisory Committee Guidelines);

 

(c)          in connection with considering Restricted Transactions, promptly
review and consider investment memoranda, underwriting analyses and other
information presented to the Member on behalf of the Issuer to the Advisory
Committee in connection with the foregoing; and

 

(d)          take such other actions as may be reasonably necessary or advisable
in connection with the foregoing;

 

provided, however, that (i) if the Member believes that the Member or an
Affiliate thereof, or any of their respective officers, directors, employees,
stockholders, partners, members or managers, has an interest in any Restricted
Transaction, the Member shall promptly disclose such interest to the Issuer and
the Collateral Manager and shall recuse himself from any consideration of such
Restricted Transaction (in each case unless the Collateral Manager and each
other member of the Advisory Committee (assuming that at least one such member
of the Advisory Committee is an Independent Member and is not affiliated with
the Restricted Transaction at issue) shall determine that such interest does not
create a disabling conflict) and (ii) if the Member believes that, because of an
actual or potential conflict of interest relating to a Restricted Transaction,
it would be inappropriate or inadvisable for the Member to receive any
confidential information related to such Restricted Transaction, the Member
shall recuse himself from any consideration of such Restricted Transaction.

 

2.          Representations and Warranties.

 

The Member, by its execution of an Advisory Committee Member Acknowledgement and
Agreement (the “Acknowledgment and Agreement”), will be deemed to represent and
warrant that the Member has the Requisite Experience (as set forth in the
Advisory Committee Guidelines).

 

If the representations and warranties set forth in this Paragraph 2 shall at any
time fail to be true and correct, the Member shall promptly notify the Issuer
and the Collateral Manager of that fact and shall immediately resign from the
Advisory Committee.

 

- B-2-1 -

 

 

3.            Exculpation and Indemnification.

 

(a)          The Member shall not be liable to the Issuer, the Co-Issuer, any
holder of the Notes, any holder of the Preferred Shares, any holder of ordinary
shares of the Issuer or the Collateral Manager (i) for any losses incurred as a
result of the actions taken or omitted to be taken by the Member pursuant to the
provisions of this Exhibit B-2 or the Advisory Committee Guidelines, except that
the Member may be so liable to the extent such losses are the result of acts or
omissions constituting willful misconduct, fraud or gross negligence by the
Member in the performance of its obligations hereunder or under the Advisory
Committee Guidelines or (ii) for the acts or omissions of any other member of
the Advisory Committee.

 

(b)          The Issuer shall indemnify the Member for, and hold the Member
harmless against, any loss, liability or expense (including without limitation
reasonable attorneys’ fees and expenses) incurred arising out of or in
connection with the Member’s service as a member of the Advisory Committee,
including the costs and expenses of defense against any claim or liability in
connection with the exercise or performance of any of its powers or duties
hereunder (collectively, “Losses”); provided, however, that the Issuer shall not
indemnify the Member for any Losses incurred as a result of acts or omissions
constituting willful misconduct, fraud or gross negligence by the Member in the
performance of its obligations hereunder or under the Advisory Committee
Guidelines.

 

(c)          If any action shall be instituted involving the Member for which
indemnification hereunder may be applicable, such Member shall promptly notify
the Issuer and the Collateral Manager in writing and the Issuer shall have the
right to retain counsel reasonably satisfactory to the Issuer and the Collateral
Manager to represent the Member and any others the Issuer may designate in such
proceeding and shall pay the reasonable fees and disbursements of such counsel
related to such proceeding. In any such proceeding, the Member shall have the
right to retain individual counsel, but the fees and expenses of such counsel
shall be at the expense of the Member unless (i) the Issuer and the Member shall
have agreed to the retention of such counsel or (ii) the named parties to any
such proceeding (including any impleaded parties) include the Member and the
Issuer and representation of all such parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. It is
understood that the Issuer shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the fees and
expenses of more than one separate firm (in addition to any local counsel) for
the Member and any other members of the Advisory Committee, and that all such
reasonable fees and expenses shall be reimbursed as they are incurred. The
Issuer shall not be liable for any settlement of any proceeding effected without
its written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the Issuer agrees, subject to the limitations noted
herein, to indemnify the Member from and against any loss or liability by reason
of such settlement or judgment. The Issuer shall not, without the prior written
consent of the Member, effect any settlement of any pending or threatened
proceeding in respect of which the Member is or is likely to have been a party,
unless such settlement includes an unconditional release of the Member from all
liability on claims that are the subject matter of such proceeding.

 

Notwithstanding the foregoing, if any person shall pay the Member any amount of
indemnification pursuant to this Paragraph 3, such person shall succeed to the
rights of the Issuer, to the exclusion of the Issuer, set forth in this
Paragraph 3(c) (including, but not limited to, the right of the Issuer to retain
counsel to represent the Member in any related proceeding and to effect any
settlement of any related pending or threatened proceeding).

 

- B-2-2 -

 

  

4.          Notices.

 

All notices, requests, consents, approvals and other communications required or
permitted to be given or delivered hereunder shall be in writing (which shall
include notice by telecopy or like transmission) and shall be deemed to have
been given when delivered personally against receipt, upon receipt of a
transmitted confirmation if sent by telecopy or like transmission, or on the
next business day when sent by overnight courier or similar service, if
addressed to the respective parties as follows:

 

If to the Issuer, to:

 

Gramercy Real Estate CDO 2005-1, Ltd.

 

c/o MaplesFS Limited

Queensgate House

P.O. Box 1093 GT

South Church Street

George Town

Telephone: + 1 345 945-7100

Fax: +1 (345)945-7099 

Attention: The Directors

 

with a copy to:

 

CWCapital Investments LLC

7501 Wisconsin Avenue

Suite 500

Bethesda, MD 20814

Attention: Charles Spetka

Facsimile: (301) 255-4874

 

with a copy to:

 

CWCapital Investments LLC

7501 Wisconsin Avenue

Suite 500

Bethesda, MD 20814

Attention: Legal Department 

Facsimile: (301) 255-4874

 

If to the Member, to the address set forth on the Acknowledgement and Agreement,

 

or to such other address or telephone number as either party shall have
specified by notice in writing to the other party; provided, however, that any
such notice of change of address or facsimile number shall be effective only
upon receipt.

 

- B-2-3 -

 

 

5.          Monthly Reports.

 

The Issuer shall provide or cause to be provided to the Member a copy of each
Monthly Report (as defined in the Indenture), substantially and
contemporaneously with its delivery to the Rating Agencies (as defined in the
Indenture) under the Indenture.

 

6.          Term; Termination.

 

(a)         The Member’s term as a Member of the Advisory Committee (the “Term”)
shall commence on the date of its execution of the Acknowledgement and Agreement
and shall continue until the earlier of: (i) the liquidation and winding-up of
the Issuer; (ii) the payment in full of all Notes; (iii) the death of the
Member; and (iv) the effective date of any resignation or removal of the Member
as an Affiliated Member of the Advisory Committee as provided in this Paragraph
6.

 

(b)         The Member shall have the right to resign as a member of the
Advisory Committee at any time upon 10 days’ prior written notice to the Issuer,
except that any resignation pursuant to Paragraph 2 shall be effective
immediately. The Collateral Manager shall have the right to appoint a Member to
replace any Member that resigns.

 

(c)         The holders of 66 2/3%, by outstanding principal amount, of each
Class of Notes voting as a separate Class (excluding any Notes held by the
Collateral Manager, any of its Affiliates or any funds (other than the Issuer)
managed by the Collateral Manager or its Affiliates) shall have the right to
remove the Member for “cause.” For this purpose, “cause” shall mean: (i) the
Member’s breach of any material provisions hereof and its failure to cure such
breach within ninety (90) days after the first to occur of (x) notice of such
failure is given to the Member and (y) the Member has actual knowledge of such
breach; or (ii) an act by the Member that constitutes fraud or criminal activity
in the performance of its obligations hereunder or the Member is convicted of a
felony offense or other crime involving an investment or investment-related
business, fraud, false statements or omissions, wrongful taking of property,
bribery, forgery, counterfeiting or extortion, in a court of competent
jurisdiction (including the entry of a guilty or nolo contendere plea). Any
replacement Affiliated Member shall be appointed by the Collateral Manager.

 

(d)          The Collateral Manager will have the right to remove any Affiliated
Member at any time in its sole discretion (with or without cause), and such
removal will not be subject to the appointment of any successor Affiliated
Member.

 

If the Member’s Term is terminated pursuant to this Paragraph 6, such
termination shall be without any further liability or obligation of either party
to the other, except that any liability or obligation of either party under
Paragraph 3 shall survive the termination of such Member.

 

7.          Limited Recourse.

 

Notwithstanding any other provision hereof, the Member acknowledges and agrees
that he shall have recourse only to the Assets in respect of any claim, action,
demand or right arising in respect of, or against, the Issuer and following
realization of the Assets, any claims of the Member against the Issuer shall be
extinguished and shall not thereafter revive. Notwithstanding any other
provision hereof or in the Indenture, no member of the Advisory Committee or any
Affiliate thereof shall be personally liable to the Member for any amounts
payable, or performance due, by the Issuer hereunder. This provision shall
survive termination of the Term.

 

- B-2-4 -

 

 

8.          Non-Petition.

 

The Member agrees that, before the date that is one year and one day after the
payment in full of all Notes, or if longer, the expiration of the then
applicable preference period plus one day, the Member shall not acquiesce,
petition, join any other Person in any petition or otherwise invoke or cause any
other Person to invoke the process of any governmental authority for the purpose
of commencing or sustaining a case against the Issuer under any federal or state
bankruptcy, insolvency or similar law of any jurisdiction or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Issuer or any substantial part of its property or
ordering the winding-up or liquidation of the affairs of the Issuer. This
provision shall survive termination of the Term.

 

9.          Amendments.

 

The provisions of this Exhibit B-2 may be amended only by an instrument in
writing signed by the Issuer and the Member and consented to by the Collateral
Manager.

 

10.         Third Parties.

 

Nothing herein, expressed or implied, shall give to any person, other than the
Issuer, the Member and the Collateral Manager, any benefit or any legal or
equitable right, remedy or claim hereunder.

 

11.         Third Party Beneficiary.

 

Each of the Issuer and the Member agrees that the Collateral Manager is, and
that it is intended that the Collateral Manager be afforded all the benefits of,
an express third-party beneficiary in respect of the provisions hereof.

 

- B-2-5 -

 





 

AMENDED AND RESTATED COLLATERAL MANAGEMENT AGREEMENT

 

This Amended and Restated Collateral Management Agreement, dated as of [●], 2013
(this “Agreement”), is entered into by and between GRAMERCY REAL ESTATE CDO
2006-1, Ltd., an exempted company incorporated with limited liability under the
laws of the Cayman Islands (together with successors and assigns permitted
hereunder, the “Issuer”), and CWCAPITAL INVESTMENTS LLC, a limited liability
company organized under the laws of the Commonwealth of Massachusetts (“CWCI”
and together with its successors and assigns, the “Collateral Manager”).
Capitalized terms used herein but not otherwise defined herein shall have the
respective meanings ascribed thereto in the indenture, dated as of August 24,
2006 (as amended to the date hereof, the “Indenture”), by and among the Issuer,
Gramercy Real Estate CDO 2006-1 LLC, as co-issuer (the “Co-Issuer”), Wells Fargo
Bank, National Association, as trustee (in such capacity, the “Trustee”), paying
agent, calculation agent, transfer agent, custodial securities intermediary,
backup advancing agent and notes registrar, and CWCapital Investments LLC, as
advancing agent.

 

WHEREAS, the Issuer appointed GKK Manager LLC (“GKKM”) as the Collateral Manager
pursuant to a Collateral Management Agreement dated as of August 24, 2006 (the
“Original CMA”), to perform certain duties and services with respect to the
Assets;

 

WHEREAS, pursuant to an Assignment and Assumption Agreement, dated as of the
date hereof (the “A&A Agreement”), GKKM has assigned to CWCI all of its rights
and obligations as Collateral Manager under the Original CMA, with effect as of
the date hereof, pursuant to the terms of the A&A Agreement;

 

WHEREAS, the Collateral Manager and the Issuer desire to amend and restate the
Agreement to make certain limited changes;

 

WHEREAS, Rating Agency Condition with respect to each Rating Agency has been
satisfied in connection with CWCI becoming the Collateral Manager;

 

WHEREAS, each of the Issuer and the Collateral Manager wish to enter into this
Agreement pursuant to which the Collateral Manager agrees to perform, on behalf
of the Issuer, on and after the date hereof, certain duties and services with
respect to the Assets in the manner and on the terms set forth herein, and the
Collateral Manager has the capacity to provide the services required hereby and
is prepared to perform such services upon the terms and conditions set forth
herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the parties hereto hereby agree to amend and restate the Original
CMA and agree as follows:

 

1.            Management Services. The Collateral Manager is hereby appointed as
the Issuer’s exclusive agent to provide the Issuer with certain services in
relation to the Assets specified herein and in the Indenture. Accordingly, the
Collateral Manager accepts such appointment and shall provide the Issuer with
the following services (in accordance with all applicable requirements of the
Indenture, the CDO Servicing Agreement and this Agreement, including, without
limitation, the Collateral Manager Servicing Standard, as applicable):

 

 

 

 

(a)          determining specific Collateral Debt Securities to be purchased or
Collateral Debt Securities to be sold and the timing of such purchases and
sales, in each case, as permitted by the Indenture;

 

(b)          determining specific Eligible Investments to be purchased or sold
and the timing of such purchases and sales, in each case, as permitted by the
Indenture;

 

(c)          effecting or directing the purchase of Collateral Debt Securities
and Eligible Investments, effecting or directing the sale of Collateral Debt
Securities and Eligible Investments, and directing the investment or
reinvestment of proceeds therefrom, in each case as permitted by the Indenture;

 

(d)          negotiating with the issuers of Collateral Debt Securities as to
proposed modifications or waivers of the documentation governing such Collateral
Debt Securities as permitted under the Indenture;

 

(e)          subject to the applicable provisions of the Asset Servicing
Agreement, taking action, or advising the Trustee with respect to actions to be
taken, with respect to the Issuer’s exercise of any rights (including, without
limitation, voting rights, tender rights and rights arising in connection with
the bankruptcy or insolvency of an issuer or the consensual or non-judicial
restructuring of the debt or equity of an issuer) or remedies in connection with
the Collateral Debt Securities and Eligible Investments, as provided in the
related Underlying Instruments including in connection with an Offer or a
default, and participating in the committees or other groups formed by creditors
of an issuer, or taking any other action with respect to Collateral Debt
Securities and Eligible Investments which the Collateral Manager determines in
the reasonable exercise of the Collateral Manager’s business judgment is in the
best interests of the Noteholders in accordance with, and as permitted by, the
terms of the Indenture, any servicing agreement and this Agreement,

 

(f)           consulting with the Rating Agencies at such times as may be
reasonably requested by the Rating Agencies and providing the Rating Agencies
with any information reasonably requested in connection with the Rating
Agencies’ maintenance of their ratings of the Notes and their assigning credit
indicators to prospective Collateral Debt Securities, if applicable;

 

(g)          determining whether specific Collateral Debt Securities are Credit
Risk Securities Defaulted Securities or Written Down Securities and determining
whether such Collateral Debt Securities, and any other Collateral Debt
Securities that are permitted or required to be sold pursuant to the Indenture,
should be sold, and directing the Trustee to effect a disposition of any such
Collateral Debt Securities, subject to, and in accordance with the terms and
conditions of the Indenture;



 

(h)          (i) monitoring the Assets on an ongoing basis and (ii) providing or
causing to be provided to the Issuer and/or the other applicable parties
specified in the Indenture all reports schedules and certificates which relate
to the Assets and which the Issuer is required to prepare and deliver under the
Indenture, which are not prepared and delivered by the Trustee, on behalf of the
Issuer, under the Indenture, in the form and containing all information required
thereby (including, in the case of the Monthly Reports and the Notes Valuation
Reports, providing the information to the Trustee as specified in
Sections 10.9(c) and 10.9(e) of the Indenture in sufficient time for the Trustee
to prepare the Monthly Report and the Notes Valuation Report) and, if
applicable, in sufficient time for the Issuer to review such required reports
and schedules and to deliver them to the parties entitled thereto under the
Indenture;

 

- 2 -

 

 

(i)           managing the Issuer’s Collateral Debt Securities and Eligible
Investments in accordance with the Indenture, including the limitations relating
to the Eligibility Criteria, the Coverage Tests, the Collateral Quality Tests,
the Reinvestment Criteria and the other requirements of the Indenture and this
Agreement, and, subject to the Asset Servicing Agreement, taking any action that
the Collateral Manager deems appropriate and consistent with the Indenture, the
Collateral Manager Servicing Standard and the standard of care set forth herein
with respect to any portion of the Assets that does not constitute Collateral
Debt Securities or Eligible Investments as required or permitted by the
Indenture;

 

(j)           monitoring all Hedge Agreements and determining whether and when
the Issuer should exercise any rights available under any Hedge Agreement, and
causing the Issuer to enter into additional or replacement Hedge Agreements or
terminating (in part or in whole) existing Hedge Agreements, in each case, in
accordance with the Indenture and the terms of such Hedge Agreements;

 

(k)          providing notification promptly, in writing, to the Trustee and the
Issuer upon receiving actual notice that a Collateral Debt Security is subject
to an Offer or has become a Defaulted Security, a Written Down Security or a
Credit Risk Security;

 

(l)           providing notification promptly, in writing, to the Trustee and
the Issuer upon becoming actually aware of a Default or an Event of Default
under the Indenture;

 

(m)         determining (subject to the Indenture) whether, in light of the
composition of Collateral Debt Securities, general market conditions and other
factors considered pertinent by the Collateral Manager, investments in
additional Collateral Debt Securities would, at any time during the Reinvestment
Period, either be impractical or not beneficial to the Holders of the Preferred
Shares;

 

(n)          if the Collateral Manager elects to amortize the Notes pursuant to
and in accordance with Section 9.7 of the Indenture, providing notification, in
writing, to the Trustee, the Issuer, the Co-Issuer and each Hedge Counterparty
of (A) such election and (B) the amount of such proceeds that will be used to so
amortize the Notes;

 

(o)          taking reasonable action on behalf of the Issuer to effect any
Optional Redemption, any Tax Redemption, any Auction Call Redemption or any
Clean-up Call in accordance with the Indenture;

 

(p)          on the Stated Maturity of the Notes, or in connection with any
Optional Redemption, any Tax Redemption, any Auction Call Redemption or any
Clean-up Call, liquidating any remaining Hedge Agreement with the terms thereof
and the Indenture;

 

- 3 -

 

 

(q)          monitoring the ratings of the Collateral Debt Securities and the
Issuer’s compliance with the covenants by the Issuer in the Indenture;

 

(r)          assisting the Issuer in (i) taking any action in order to effect
and/or maintain the listing of any of the Notes on the Irish Stock Exchange or
(ii) obtaining any waiver from the Irish Stock Exchange, or (iii) providing
other information related to the Issuer that is reasonably available to the
Collateral Manager, in each case, when specifically requested by the Irish Stock
Exchange;

 

(s)          complying with such other duties and responsibilities as may be
specifically required of the Collateral Manager by the Indenture or this
Agreement;

 

(t)          complying in all material respects with the Investment Advisers Act
of 1940, as amended (the “Advisers Act”), with respect to the Issuer;

 

(u)          in order to render the Securities eligible for resale pursuant to
Rule 144A under the Securities Act, while any of such Securities remain
outstanding, making available, upon request, to any Holder or prospective
purchaser of such Securities, additional information regarding the Issuer and
the Assets if such information is reasonably available to the Collateral Manager
and constitutes Rule 144A Information required to be furnished by the Issuer
pursuant to Section 7.13 of the Indenture, unless the Issuer furnishes
information to the United States Securities and Exchange Commission (the
“Commission”) pursuant to Section 13 or Section 15(d) of the Exchange Act;

 

(v)         upon reasonable request, assisting the Trustee or the Issuer with
respect to such actions to be taken after the Closing Date, as is necessary to
maintain the clearing and transfer of the Notes through DTC and Euroclear; and

 

(w)         in accordance with the Collateral Manager Servicing Standard,
enforcing the rights of the Issuer as holder of the Collateral Debt Securities,
including, without limitation, taking such action as is necessary to enforce the
Issuer’s rights with respect to remedies related to breaches of representations,
warranties or covenants in the Underlying Instruments for the benefit of the
Issuer.

 

In furtherance of the foregoing, the Issuer hereby appoints the Collateral
Manager the Issuer’s true and lawful agent and attorney-in-fact, with full power
of substitution and full authority in the Issuer’s name, place and stead and
without any necessary further approval of the Issuer in connection with the
performance of the Collateral Manager’s duties provided for in this Agreement,
including the following powers: (i) in accordance with the terms and conditions
of the Indenture and this Agreement, to buy, sell, exchange, convert and
otherwise trade Collateral Debt Securities and Eligible Investments, and (ii) to
execute (under hand, under seal or as a deed) and deliver all necessary and
appropriate documents and instruments on behalf of the Issuer to the extent
necessary or appropriate to perform the services referred to in (a) through (w)
above of this Section 1 and under the Indenture. The foregoing power of attorney
is a continuing power, coupled with an interest, and shall remain in full force
and effect until revoked by the Issuer in writing by virtue of the termination
of this Agreement pursuant to Section 12 hereof or an assignment of this
Agreement pursuant to Section 17 hereof; provided that any such revocation shall
not affect any transaction initiated prior to such revocation. Nevertheless, if
so requested by the Collateral Manager, a purchaser of a Collateral Debt
Security or Eligible Investment or a Hedge Counterparty, the Issuer shall ratify
and confirm any such sale or other disposition by executing and delivering to
the Collateral Manager, such purchaser or such Hedge Counterparty all proper
bills of sale, assignments, releases and other instruments as may be designated
in any such request.

 

- 4 -

 

 

The Collateral Manager does not hereby guarantee that sufficient funds will be
available on each Payment Date to satisfy any such payment obligations. The
Collateral Manager shall perform its obligations hereunder and under the
Indenture with reasonable care and in good faith, using a degree of skill and
attention no less than that which it (a) exercises with respect to comparable
assets that it manages for itself and (b) exercises with respect to comparable
assets that it manages for others, and in a manner consistent with the practices
and procedures then in effect followed by reasonable and prudent institutional
managers of national standing relating to assets of the nature and character of
the Assets, except as expressly provided in this Agreement or in the Indenture.
In addition, the Collateral Manager shall use commercially reasonable efforts to
ensure that directions to the Trustee with respect to the purchase of Eligible
Investments are made by the Collateral Manager only if, in the Collateral
Manager’s commercially reasonable judgment at the time of such direction,
payment at settlement in respect of any such purchase could be made without any
breach or violation of, or default under, the terms of the Indenture or this
Agreement. The Collateral Manager shall comply with and perform all the duties
and functions that have been specifically delegated to the Collateral Manager
under the Indenture. The Collateral Manager shall be bound to follow any
amendment, supplement or modification to the Indenture of which it has received
written notice at least ten (10) Business Days prior to the execution and
delivery thereof by the parties thereto; provided, however, that, with respect
to any amendment, supplement, modification or waiver to the Indenture which may
affect the Collateral Manager, the Collateral Manager shall not be bound thereby
(and the Issuer agrees that it will not permit any such amendment, supplement,
modification or waiver to become effective) unless the Collateral Manager has
been given prior written notice thereof and gives its written consent thereto
(which consent shall not be unreasonably withheld) to the Trustee and the Issuer
prior to the effectiveness thereof.

 

The Collateral Manager shall take all actions reasonably requested by the
Trustee to facilitate the perfection of the Trustee’s security interest in the
Assets pursuant to the Indenture.

 

Notwithstanding anything contained herein to the contrary, (i) any cash advance
the Collateral Manager makes with respect to cure payments and actions taken in
connection therewith and (ii) any voting, consent, consultation or control
rights exercised by the Collateral Manager with respect to a Collateral Debt
Security that is a B Note, Participation or junior interest in a Mezzanine Loan,
in each case, shall be subject to the applicable provisions of the Asset
Servicing Agreement.

 

- 5 -

 

 

2.           Delegation of Duties. The Collateral Manager may delegate to third
parties (including its Affiliates) which it shall select with reasonable care,
and employ third parties to execute any or all of the duties assigned to the
Collateral Manager hereunder; provided, however, that (i) the Collateral Manager
shall not be relieved of any of its duties or obligations hereunder as a result
of such delegation to or employment of third parties, (ii) the Collateral
Manager shall be solely responsible for the fees and expenses payable to any
such third party, except as set forth in Section 6 hereof, and (iii) such
delegation does not constitute an “assignment” under the Advisers Act.

 

3.            Purchase and Sale Transactions; Brokerage.

 

(a)          The Collateral Manager shall seek to obtain the best overall terms
for all orders placed with respect to the Assets, considering all reasonable
circumstances, including, if applicable, the conditions or terms of early
redemption of the Securities, it being understood that the Collateral Manager
has no obligation to obtain the lowest prices available. Subject to the
foregoing objective, the Collateral Manager may take into consideration all
factors the Collateral Manager reasonably determines to be relevant, including,
without limitation, timing, general relevant trends and research and other
brokerage services and support equipment and services related thereto furnished
to the Collateral Manager or its Affiliates by brokers and dealers in compliance
with Section 28(e) of the Exchange Act or, if Section 28(e) of the Exchange Act
is not applicable, in accordance with the provisions set forth herein. Such
services may be used in connection with the other advisory activities or
investment operations of the Collateral Manager and/or its Affiliates. In
addition, the Collateral Manager may take into account available prices, rates
of brokerage commissions and size and difficulty of the order, in addition to
other relevant factors (such as, without limitation, execution capabilities,
reliability (based on total trading rather than individual trading), integrity,
financial condition in general, execution and operational capabilities of
competing brokers and/or dealers, and the value of the ongoing relationship with
such brokers and/or dealers), without having to demonstrate that such factors
are of a direct benefit to the Issuer in any specific transaction. The Issuer
acknowledges and agrees that (i) the determination by the Collateral Manager of
any benefit to the Issuer is subjective and represents the Collateral Manager’s
evaluation at the time that the Issuer will be benefited by relatively better
purchase or sales prices, lower brokerage commissions and beneficial timing of
transactions or a combination of any of these and/or other factors and (ii) the
Collateral Manager shall be fully protected with respect to any such
determination to the extent the Collateral Manager acts in good faith, and in
accordance with the Collateral Manager Servicing Standard and in accordance with
the standard of care set forth in Section 1 hereof, and without gross
negligence, willful misconduct or reckless disregard of the obligations of the
Issuer hereunder or under the terms of the Indenture.

 

The Collateral Manager may aggregate sales and purchase orders of securities
placed with respect to the Assets with similar orders being made simultaneously
for other accounts managed by the Collateral Manager or with accounts of the
Affiliates of the Collateral Manager if, in the Collateral Manager’s sole
judgment, exercised in good faith, such aggregation will not have an adverse
effect on the Issuer. When any such aggregate sales or purchase orders occur,
the objective of the Collateral Manager (and any of its Affiliates involved in
such transactions) shall be to allocate the executions among the accounts in a
manner fair and equitable to all such accounts and generally to seek to allocate
securities available for investment to all such accounts pro rata in proportion
to the optimum amount sought by the Collateral Manager for each respective
account. In connection with the foregoing, the objective of the Collateral
Manager shall be to allocate investment opportunities and the purchases or sales
of instruments in a manner believed by the Collateral Manager, in good faith,
taking into account the Collateral Manager’s Servicing Standard and in
accordance with the standard of care set forth in Section 1 hereof, to be fair
and equitable.

 

- 6 -

 

 

In connection with any purchase of a portfolio of assets other than securities,
the objective of the Collateral Manager shall be to allocate such assets (and
the aggregate purchase price paid for such assets) among the Collateral
Manager’s clients (including the Issuer) in a manner believed by the Collateral
Manager to be fair and equitable. The Issuer acknowledges and agrees that the
Collateral Manager shall be fully protected with respect to any such allocation
to the extent the Collateral Manager acts in good faith, taking into account the
Collateral Manager’s Servicing Standard and in accordance with the standard of
care set forth in Section 1 hereof, and without gross negligence, willful
misconduct or reckless disregard of the obligations of the Issuer hereunder or
under the terms of the Indenture.

 

All purchases and sales of Eligible Investments and Collateral Debt Securities
by the Collateral Manager on behalf of the Issuer shall be conducted in
compliance with all applicable laws (including, without limitation,
Section 206(3) of the Advisers Act) and the terms of the Indenture After (and
excluding) the Closing Date, the Collateral Manager shall cause any purchase or
sale of any Collateral Debt Security or Eligible Investment to be conducted on
an arm’s-length basis or, if applicable, in compliance with Section 3(b) hereof.

 

(b)          The Collateral Manager, subject to and in accordance with the terms
and conditions of the Indenture, may effect direct trades between the Issuer and
the Collateral Manager or any of its Affiliates acting as principal or agent
(any such transaction, a “Related Party Trade”); provided, however, that a
Related Party Trade after (and excluding) the Closing Date other than Credit
Risk/Defaulted Security Cash Purchases, sales of property or securities in
accordance with the Origination Agreement and sales of Assets pursuant to an
auction in connection with an Auction Call Redemption or in connection with a
redemption of the Notes pursuant to Article 9 of the Indenture, may be effected
only (i) upon disclosure to and with the prior consent of an advisory committee
containing at least one member independent from the Collateral Manager (whose
affirmative vote will be required to grant such consent) acting as a surrogate
for, and in the best interest of, the holders of the Securities that has been
appointed from time to time as needed by the Issuer or by the Collateral Manager
following the resignation of any member (the “Advisory Committee”) and based on
the Advisory Committee’s determination that such transaction is on terms
substantially as favorable to the Issuer as would be the case if a such
transaction were effected with Persons not so affiliated with the Collateral
Manager or any of its Affiliates, (ii) subject to a requirement that the
purchase price in respect of any Collateral Debt Security acquired by the Issuer
from a Seller pursuant to such a direct trade may not exceed the Principal
Balance thereof, plus accrued and unpaid interest thereon (or, in the case of a
Preferred Equity Security, all accrued and unpaid dividends or other
distributions not attributable to the return of capital by its governing
documents) and (iii) if such purchase or sale, as the case may be, is in
accordance with the terms of the Indenture. The Advisory Committee, if any,
shall be formed subject to the Advisory Committee Guidelines attached hereto as
Exhibit A (the “Advisory Committee Guidelines”). The Issuer consents and agrees
that, if any transaction relating to the Issuer, including any transaction
effected between the Issuer and the Collateral Manager or its Affiliates, shall
be subject to the disclosure and consent requirements of Section 206(3) of the
Advisers Act, such requirements shall be satisfied with respect to the Issuer
and all Holders of the Securities if disclosure shall be given to, and consent
obtained from, the Advisory Committee. For avoidance of doubt, it is hereby
understood and agreed by the parties hereto that no disclosure to, or consent
of, the Advisory Committee shall be required with respect to Credit
Risk/Defaulted Security Cash Purchases, sales of property or securities in
accordance with the Origination Agreement and sales of Assets pursuant to an
auction in connection with an Auction Call Redemption or in connection with a
redemption of the Notes pursuant to Article 9 of the Indenture. Notwithstanding
the foregoing, to the extent such provisions are determined not to satisfy the
requirements of the Advisers Act, the Collateral Manager shall take such actions
in connection with any Related Party Trade as will satisfy the requirements of
Section 206(3) of the Advisers Act.

 

- 7 -

 

 

4.           Representations and Warranties of the Issuer. The Issuer represents
and warrants to the Collateral Manager that:

 

(a)          the Issuer (i) has been duly incorporated and registered as an
exempted company and is validly existing under the laws of the Cayman Islands,
(ii) has full power and authority to own the Issuer’s assets and the securities
proposed to be owned by the Issuer and included among the Assets and to transact
the business for which the Issuer was organized, and (iii) is duly qualified
under the laws of each jurisdiction where the Issuer’s ownership or lease of
property or the conduct of the Issuer’s business requires or the performance of
the Issuer’s obligations under this Agreement and the Indenture would require
such qualification, except for failures to be so qualified that would not in the
aggregate have a material adverse effect on the business, operations, assets or
financial condition of the Issuer or the ability of the Issuer to perform its
obligations under, or on the validity or enforceability of, this Agreement and
the Indenture; the Issuer has full power and authority to execute, deliver and
perform the Issuer’s obligations hereunder and thereunder; this Agreement and
the Indenture have been duly authorized, executed and delivered by the Issuer
and constitute legal, valid and binding agreements enforceable against the
Issuer in accordance with their terms except that the enforceability thereof may
be subject to (a) bankruptcy, insolvency, reorganization, moratorium,
receivership, conservatorship or other similar laws now or hereafter in effect
relating to creditors’ rights and (b) general principles of equity (regardless
of whether such enforcement is considered in a proceeding in equity or at law);

 

(b)          no consent, approval, authorization or order of or declaration or
filing with any government, governmental instrumentality or court or other
Person is required for the performance by the Issuer of its duties hereunder or
under the Indenture, except those that may be required under state securities or
“blue sky” laws or the applicable laws of any jurisdiction outside of the United
States, and such as have been duly made or obtained;

 

(c)          neither the execution, delivery and performance of this Agreement
or the Indenture nor the performance by the Issuer of its duties hereunder or
under the Indenture (i) conflicts with or will violate or result in a default
under the Issuer’s Governing Documents or any material contract or agreement to
which the Issuer is a party or by which it or its assets may be bound, or any
law, decree, order, rule, or regulation applicable to the Issuer of any court or
regulatory, administrative or governmental agency, body or authority or
arbitrator having jurisdiction over the Issuer or its properties, or (other than
as contemplated or permitted by the Indenture) will result in a lien on any of
the property of the Issuer and (ii) would have a material adverse effect upon
the ability of the Issuer to perform its duties under this Agreement or the
Indenture;

 

- 8 -

 

 

(d)          the Issuer and its Affiliates are not in violation of any federal,
state or Cayman Islands laws or regulations, and there is no charge,
investigation, action, suit or proceeding before or by any court or regulatory
agency pending or, to the best knowledge of the Issuer threatened that, in any
case, would have a material adverse effect upon the ability of the Issuer to
perform its duties under this Agreement or the Indenture;

 

(e)          the Issuer is not an “investment company” under the Investment
Company Act; and

 

(f)          the assets of the Issuer do not and will not at any time constitute
the assets of any plan subject to the fiduciary responsibility provisions of
ERISA or of any plan within the meaning of Section 4975(e)(1) of the Code.

 

5.          Representations and Warranties of the Collateral Manager. The
Collateral Manager represents and warrants to the Issuer that:

 

(a)          the Collateral Manager (i) has been duly organized, is validly
existing and is in good standing under the laws of the Commonwealth of
Massachusetts, (ii) has full power and authority to own the Collateral Manager’s
assets and to transact the business in which it is currently engaged and (iii)
is duly qualified and in good standing under the laws of each jurisdiction where
the Collateral Manager’s ownership or lease of property or the conduct of the
Collateral Manager’s business requires, or the performance of this Agreement and
the Indenture would require, such qualification, except for failures to be so
qualified that would not in the aggregate have a material adverse effect on the
business, operations, assets or financial condition of the Collateral Manager or
the ability of the Collateral Manager to perform its obligations under, or on
the validity or enforceability of, this Agreement and the provisions of the
Indenture applicable to the Collateral Manager; the Collateral Manager has full
power and authority to execute, deliver and perform this Agreement and the
Collateral Manager’s obligations hereunder and the provisions of the Indenture
applicable to the Collateral Manager; this Agreement has been duly authorized,
executed and delivered by the Collateral Manager and constitutes a legal, valid
and binding agreement of the Collateral Manager, enforceable against it in
accordance with the terms hereof, except that the enforceability hereof may be
subject to (a) bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect relating to creditors’ rights and (b)
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law);

 

(b)          neither the Collateral Manager nor any of its Affiliates is in
violation of any federal or state securities law or regulation promulgated
thereunder that would have a material adverse effect upon the ability of the
Collateral Manager to perform its duties under this Agreement or the Indenture,
and there is no charge, investigation, action, suit or proceeding before or by
any court or regulatory agency pending or, to the best knowledge of the
Collateral Manager, threatened which could reasonably be expected to have a
material adverse effect upon the ability of the Collateral Manager to perform
its duties under this Agreement or the Indenture;

 

- 9 -

 

 

(c)          neither the execution and delivery of this Agreement nor the
performance by the Collateral Manager of its duties hereunder or under the
Indenture conflicts with or will violate or result in a breach or violation of
any of the terms or provisions of, or constitutes a default under: (i) the
limited liability company agreement of the Collateral Manager, (ii) the terms of
any indenture, contract, operating agreement, lease, mortgage, deed of trust,
note agreement or other evidence of indebtedness or other agreement, obligation,
condition, covenant or instrument to which the Collateral Manager is a party or
by which the Collateral Manager is bound, (iii) any law, decree, order, rule or
regulation applicable to the Collateral Manager of any court or regulatory,
administrative or governmental agency, body or authority or arbitrator having
jurisdiction over the Collateral Manager or its properties, and which would
have, in the case of any of (i), (ii) or (iii) of this subsection (c), either
individually or in the aggregate, a material adverse effect on the business,
operations, assets or financial condition of the Collateral Manager or the
ability of the Collateral Manager to perform its obligations under this
Agreement or the Indenture;

 

(d)          no consent, approval, authorization or order of or declaration or
filing with any government, governmental instrumentality or court or other
Person is required for the performance by the Collateral Manager of its duties
hereunder and under the Indenture, except such as have been duly made or
obtained; and

 

(e)          the Collateral Manager is a registered investment adviser under the
Advisers Act.

 

6.           Expenses. Both parties hereto acknowledge and agree that a portion
of the gross proceeds received from the issuance and sale of the Securities will
be used to pay certain organizational and structuring fees and expenses of the
Co-Issuers, including the legal fees and expenses of counsel to the Collateral
Manager. The Collateral Manager shall pay all expenses and costs incurred by it
in the course of performing its obligations under this Agreement; provided,
however, that the Collateral Manager shall not be liable for, and (subject to
the Priority of Payments set forth in the Indenture and to the extent funds are
available therefor) the Issuer shall be responsible for the payment of,
reasonable expenses and costs (including, without limitation reasonable travel
expenses) of (i) independent accountants, consultants and other advisers
retained by the Issuer or by the Collateral Manager on behalf of the Issuer in
connection with the services provided by the Collateral Manager hereunder, (ii)
legal advisers retained by the Issuer or by the Collateral Manager on behalf of
the Issuer in connection with the services provided by the Collateral Manager
hereunder and (iii) the Collateral Manager (A) to the extent of reasonable
expenses disbursed or allocated in valuing the Assets, disbursed or allocated
software and technology expenditures relating to the monitoring and
administration of the Assets and any other reasonable expenses incurred by the
Collateral Manager in connection with matters arising in the performance by the
Collateral Manager of its duties under this Agreement and (B) for an allocable
share of the cost of certain credit databases used by the Collateral Manager in
providing services to the Issuer under this Agreement.

 

- 10 -

 

 

7.           Fees. As compensation for the performance of its obligations as
Collateral Manager hereunder and under the Indenture, the Collateral Manager
will be entitled to receive (i) a fee, payable quarterly in arrears on each
Payment Date in accordance with the Priority of Payments, equal to 0.15% per
annum of the Net Outstanding Portfolio Balance (the “Senior Collateral
Management Fee”) and (ii) an additional fee, payable quarterly in arrears on
each Payment Date in accordance with the Priority of Payments, equal to 0.25%
per annum of the Net Outstanding Portfolio Balance (the “Subordinate Collateral
Management Fee” and, together with the Senior Collateral Management Fee, the
“Collateral Management Fee”). Each Collateral Management Fee will be calculated
for each Interest Accrual Period assuming a 360-day year with twelve (12)
thirty-day months. The Collateral Management Fee will be calculated based on the
Net Outstanding Portfolio Balance as of the first day of the applicable Interest
Accrual Period. If on any Payment Date there are insufficient funds to pay such
fees (and/or any other amounts due and payable to the Collateral Manager) in
full, in accordance with the Priority of Payments, the amount not so paid shall
be deferred and such amounts shall be payable on such later Payment Date on
which funds are available therefor as provided in the Priority of Payments set
forth in the Indenture. Any accrued and unpaid Senior Collateral Management Fee
that is deferred due to the operation of the Priority of Payments shall accrue
interest at a per annum rate equal to LIBOR in effect for the applicable
Interest Accrual Period computed on an actual 360-day basis. Any accrued and
unpaid Subordinate Collateral Management Fee that is deferred due to the
operation of the Priority of Payments shall accrue interest at a per annum rate
equal to LIBOR in effect for the applicable Interest Accrual Period on an actual
360-day basis. Notwithstanding any other provision hereof, the aggregate amount
of all accrued but unpaid Subordinate Collateral Management Fee payable on the
final Payment Date or, if earlier, following the winding up of the Issuer shall
be equal to the lesser of (a) the nominal amount thereof and (b) the amount
available for payment under the Priority of Payments. The Collateral Manager
hereby agrees not to cause the filing of a petition in bankruptcy against the
Issuer for the nonpayment to the Collateral Manager of any amounts due it
hereunder except in accordance with Section 18 hereof and, subject to the
provisions of Section 12, to continue to serve as Collateral Manager. If this
Agreement is terminated pursuant to Section 12 hereof or otherwise, the accrued
fees payable to the Collateral Manager shall be prorated for any partial periods
between the Payment Dates during which this Agreement was in effect and shall be
due and payable on the first Payment Date following the date of such
termination, together with all expenses payable to the Collateral Manager in
accordance with Section 6 hereof, and subject to the provisions of the Indenture
and the Priority of Payments.

 

8.          Non-Exclusivity. Nothing herein shall prevent the Collateral Manager
or any of its Affiliates or any of their officers or directors from engaging in
any other businesses or providing investment management, advisory or any other
types of services to any Persons, including the Issuer, the Trustee and the
Noteholders, to the fullest extent permitted by applicable law; provided,
however, that the Collateral Manager may not take any of the foregoing actions
which the Collateral Manager knows or reasonably should know would require the
Issuer or the pool of Assets to register as an “investment company” under the
Investment Company Act.

 



9.           Conflicts of Interest.

 

(a)         After (but excluding) the Closing Date and the sales by Affiliates
of the Collateral Manager of Collateral Debt Securities to the Issuer on the
Closing Date (and except in the case of Credit Risk/Defaulted Security Cash
Purchases, sales of property or securities in accordance with the Origination
Agreement and sales of Assets pursuant to an auction in connection with an
Auction Call Redemption or in connection with a redemption of the Notes pursuant
to Article 9 of the Indenture), the Collateral Manager will not cause the Issuer
to enter into any transaction with the Collateral Manager or any of its
Affiliates as principal, unless the applicable terms and conditions set forth in
Section 1 and Section 3(b) are complied with.

 

- 11 -

 

 

(b)          The Collateral Manager shall perform its obligations hereunder in
accordance with the requirements of the Advisers Act and the Indenture. The
Issuer acknowledges that the Collateral Manager, its Affiliates and funds or
accounts for which the Collateral Manager or its Affiliates acts as investment
adviser may at times own Notes of one or more Classes. After the Closing Date,
the Collateral Manager agrees to provide the Trustee with written notice upon
the acquisition or transfer (after, but excluding, the Closing Date) of any
Securities held by the Collateral Manager, any of its Affiliates or any fund
managed or controlled by the Collateral Manager or any Affiliate thereof.

 

(c)          Nothing herein shall prevent the Collateral Manager or any of its
Affiliates or officers and directors of the Collateral Manager from engaging in
other businesses (including financing, purchasing, owning, holding, originating
or disposing of any assets or investments), or from rendering services of any
kind to the Issuer and its Affiliates, the Trustee, the Holders or any other
Person or entity, whether or not any of the foregoing may be competitive with
the business of the Issuer or the Co-Issuer so long as the Collateral Manager
complies with the standard of care set forth in Section 1 hereof. Without
prejudice to the generality of the foregoing, directors, officers, members,
partners, employees and agents of the Collateral Manager, Affiliates of the
Collateral Manager, and the Collateral Manager may so long as the Collateral
Manager complies with the standard of care set forth in Section 1 hereof,
subject to the terms and conditions of the Indenture, among other things:

 

(i)          serve as directors (whether supervisory or managing), officers,
employees, partners, members, managers, agents, nominees or signatories for the
Issuer or any Affiliate thereof, or for any obligor in respect of any of the
Collateral Debt Securities or Eligible Investments, or any of their respective
Affiliates, except to the extent prohibited by their respective Underlying
Instruments, as from time to time amended; provided that (x) in the reasonable
judgment of the Collateral Manager, such activity will not have a material
adverse effect on the ability of the Issuer or the Trustee to enforce its
respective rights with respect to any Assets and (y) nothing in this paragraph
shall be deemed to limit the duties of the Collateral Manager set forth in
Section 1 hereof;

 

(ii)         perform, and receive fees for the performance of, services of
whatever nature rendered to an obligor in respect of any of the Collateral Debt
Securities or Eligible Investments, including acting as master servicer,
sub-servicer or special servicer with respect to any CMBS Securities or with
respect to any commercial mortgage loan constituting or underlying any
Collateral Debt Security; provided that, in the reasonable judgment of the
Collateral Manager, such activity will not have a material adverse effect on the
ability of the Issuer or the Trustee to enforce its respective rights with
respect to any of the Assets; provided, further, with respect to such services,
the Collateral Manager is not acting as an agent for the Issuer;

 

(iii)        be retained to provide services unrelated to this Agreement to the
Issuer or its Affiliates and be paid therefor;

 

- 12 -

 

 

(iv)        be a secured or unsecured creditor of, or hold an equity interest
in, the Issuer, its Affiliates or any obligor of any Collateral Debt Security or
Eligible Investment; provided, however, that the Collateral Manager may not be
such a creditor or hold any of such interests if, in the opinion of counsel to
the Issuer, the existence of such interest would require registration of the
Issuer or the Assts as an “investment company” under the Investment Company Act
or violate any provisions of federal or applicable state law or any law, rule or
regulation of any governmental body or agency having jurisdiction over the
Issuer;

 

(v)         own equity in or own or make loans to any issuer of REIT Debt
Securities including any issuer of REIT Debt Securities obligated on any of the
Collateral Debt Securities, so long as that doing so will not cause any such
Collateral Debt Security to fail to comply with the Eligibility Criteria;

 

(vi)        make, hold or sell an investment in an issuer’s securities that may
be pari passu, senior or junior in ranking to a Collateral Debt Security;

 

(vii)       serve as servicer and serve as special servicer and/or sub-special
servicer under any servicing agreement and be paid therefor whether related to
the Issuer or not, and serve as Advancing Agent or back-up Advancing Agent under
the Indenture;

 

(viii)      except as otherwise provided in this Section 9, sell any Collateral
Debt Security or Eligible Investment to, or purchase any Collateral Debt
Security from, the Issuer while acting in the capacity of principal or agent;
and

 

(ix)         subject to its obligations in Section 1 hereof to protect the
Holders, serve as a member of any “creditors’ board” with respect to any
Defaulted Security, Eligible Investment or with respect to any commercial
mortgage loan underlying or constituting any Collateral Debt Security or the
respective borrower for any such commercial mortgage loan.

 

It is understood that the Collateral Manager and any of its Affiliates may
engage in any other business, whether or not any of the foregoing may be
competitive with the business of the Issuer or the Co-Issuer (including
financing, purchasing, owning, holding, originating or disposing of any assets
or investments), and furnish investment management and advisory services to
others, including Persons that may have investment policies similar to those
followed by the Collateral Manager with respect to the Assets and that may own
instruments of the same class, or of the same type, as the Collateral Debt
Securities or other instruments of the issuers of Collateral Debt Securities and
may manage portfolios similar to the Assets. The Collateral Manager and its
Affiliates shall be free, in their sole discretion, to make recommendations to
others, or effect transactions on behalf of themselves or for others, which may
be the same as or different from those the Collateral Manager causes the Issuer
to effect with respect to the Assets.

 

- 13 -

 

 

The Collateral Manager and its Affiliates may, and may cause or advise their
respective clients to, invest in assets, investments or instruments that would
be appropriate for the Issuer or the Co-Issuer or as security for the Notes and
shall have no duty or obligation to offer any such asset, investment or
instrument to the Issuer or the Co-Issuer. Such investments may be different
from those made to or on behalf of the Issuer. The Collateral Manager, its
Affiliates and their respective clients may have ongoing relationships with
Persons whose instruments are pledged to secure the Notes and may own
instruments issued by, or loans to, issuers of the Collateral Debt Securities or
to any borrower or Affiliate of any borrower on any commercial mortgage loans
underlying or constituting the Collateral Debt Securities or the Eligible
Investments. The Collateral Manager and its Affiliates may cause or advise their
respective clients to invest in instruments that are senior to, or have
interests different from or adverse to, the instruments that are pledged to
secure the Notes.

 

Nothing contained in this Agreement shall prevent the Collateral Manager or any
of its Affiliates from themselves buying or selling, or from recommending to or
directing any other account to buy or sell, at any time, securities of the same
kind or class, or securities of a different kind or class of the same issuer, as
those directed by the Collateral Manager to be purchased or sold hereunder. It
is understood that, to the extent permitted by applicable law, the Collateral
Manager, its Affiliates, and any member, manager, officer, director, stockholder
or employee of the Collateral Manager or any such Affiliate or any member of
their families or a Person advised by the Collateral Manager may have an
interest in a particular transaction or in securities of the same kind or class,
or securities of a different kind or class of the same issuer, as those
purchased or sold by the Collateral Manager hereunder. Subject to applicable
law, the requirements of the Indenture and this Agreement, when the Collateral
Manager is considering purchases or sales for the Issuer and one or more of such
other accounts at the same time, the Collateral Manager shall allocate available
investments or opportunities for sales in its discretion and make investment
recommendations and decisions that may be the same as or different from those
made with respect to the Issuer’s investments, in accordance with applicable law
and the Collateral Manager Servicing Standard, to the extent applicable.

 

Subject to the Indenture and the provisions of this Agreement, the Collateral
Manager shall not be obligated to pursue any specific investment strategy or
opportunity that may arise with respect to the Assets.

 

The Issuer hereby acknowledges and consents to the various potential and actual
conflicts of interests that may exist with respect to the Collateral Manager as
described above; provided, however, that nothing contained in this Section 9
shall be construed as altering the duties of the Collateral Manager set forth in
this Agreement or in the Indenture.

 

- 14 -

 

 

10.         Records; Confidentiality. The Collateral Manager shall maintain
appropriate books of account and records relating to services performed
hereunder, and such books of account and records shall be accessible for
inspection by an authorized representative of the Issuer, the Trustee and the
Independent accountants appointed by the Issuer pursuant to the Indenture at a
mutually agreed-upon time during normal business hours and upon reasonable prior
notice; provided that the Collateral Manager shall not be obligated to provide
access to any non-public information if the Collateral Manager in good faith
determines that the disclosure of such information would violate any applicable
law, regulation or contractual arrangement. The Collateral Manager shall follow
its customary procedures to keep confidential all information obtained in
connection with the services rendered hereunder and shall not disclose any such
information except (i) with the prior written consent of the Issuer (which
consent shall not be unreasonably withheld), (ii) such information as the Rating
Agencies shall reasonably request in connection with their rating or evaluation
of the Notes and/or the Collateral Manager, as applicable, and legally permitted
to be disclosed by and to the Rating Agencies, (iii) as required by law,
regulation, court order or the rules, regulations, or request of any regulatory
or self-regulating organization, body or official (including any securities
exchange on which the Notes may be listed from time to time) having jurisdiction
over the Collateral Manager or as otherwise required by law or judicial process,
(iv) such information as shall have been publicly disclosed other than in
violation of this Agreement, (v) to its members, officers, directors and
employees, and to its attorneys, accountants and other professional advisers in
conjunction with the transactions described herein, (vi) such information as may
be necessary or desirable in order for the Collateral Manager to prepare,
publish and distribute to any Person any information relating to the investment
performance of the Assets, (vii) in connection with the enforcement of the
Collateral Manager’s rights hereunder or in any dispute or proceeding related
hereto, (viii) to the Trustee, (ix) to the extent required pursuant to any Hedge
Agreement of the Issuer and (x) to Holders and potential purchasers of any of
the Securities.

 

Subject to compliance with the requirements of any law, rule or regulation
applicable to the Collateral Manager, nothing contained herein shall prevent the
Collateral Manager from discussing its activities hereunder in a general way in
the normal course of its business, including, without limitation, general
discussions with other Persons regarding its ability to act as a collateral
manager and its past performance in such capacity. In addition, subject to
compliance with the requirements of any law, rule or regulation applicable to
the Collateral Manager, with respect to information that the Collateral Manager
obtains or develops regarding the Collateral Debt Securities or Eligible
Investments (including, without limitation, information regarding ratings,
yield, creditworthiness, financial condition and prospects of any issuer
thereof) in connection with the performance of its services hereunder, nothing
in this Section 10 shall prevent the Collateral Manager or its Affiliates, in
the conduct of their respective businesses, from using such information or
disclosing such information to others so long as such other use does not, in its
reasonable judgment, disadvantage the Issuer. Notwithstanding anything to the
contrary contained in this Agreement, all Persons may disclose to any and all
Persons without limitation of any kind, the U.S. federal, state and local tax
treatment of the Securities and the Co-Issuers, any fact that may be relevant to
understanding the U.S. federal, state and local tax treatment of the Securities
and the Issuers, and all materials of any kind (including opinions or other tax
analyses) relating to such U.S. federal, state and local tax treatment and that
may be relevant to understanding such tax treatment.

 

11.         Term. This Agreement shall become effective on the date hereof and
shall continue in full force and effect until the first to occur of the
following: (a) the payment in full of the Notes and the termination of the
Indenture in accordance with its terms, (b) the liquidation of the Assets and
the final distribution of the proceeds of such liquidation to the Holders and
the Issuer or (c) the termination of this Agreement pursuant to Section 12
hereof.

 

- 15 -

 

 

12.         Termination. (a) The Collateral Manager may be removed upon at least
thirty (30) days prior written notice if (A) Holders of at least 75% by
Aggregate Outstanding Amount of each Class of Notes (voting as a separate Class)
and (B) Holders of at least 75% of the Preferred Shares give written notice to
the Collateral Manager, the Issuer, each Hedge Counterparty and the Trustee of
such removal (including in any such calculation any Securities held by the
Collateral Manager, any of its Affiliates or by any fund managed or controlled
by the Collateral Manager or any Affiliate thereof); provided that if the
Collateral Manager is removed pursuant to this clause (a), any successor
Collateral Manager will not be permitted to be a Holder of or an Affiliate of
any Holder of Securities. Notice of any such removal shall be delivered by the
Trustee on behalf of the Issuer, to the Holders of each Class of Notes, the
Holders of the Preferred Shares, each Rating Agency and each Hedge Counterparty.

 

(b)          This Agreement may be terminated, and the Collateral Manager may be
removed by the Issuer or the Trustee for cause, upon thirty (30) days prior
written notice by the Issuer, at the direction of (A) so long as the Class A-l
Notes are the Controlling Class, the Holders of at least a majority of the
outstanding principal amount of the Class A-l Notes and (B) at any other time
(i) the Holders of at least a majority by Aggregate Outstanding Amount of each
Class of Notes (excluding any Notes owned by the Collateral Manager or any of
its Affiliates or any fund managed or controlled by the Collateral Manager or
any Affiliate thereof, each voting as a separate Class) and (ii) the Holders of
at least a Majority of the Preferred Shares (excluding any Preferred Shares
owned by the Collateral Manager or any of its Affiliates or any fund managed or
controlled by the Collateral Manager or any Affiliate thereof); provided,
however, upon the occurrence of an event described in clause (iii) of this
Section 12(b), termination of the Collateral Manager will be automatic and
without advance notice required from the Issuer, the Trustee or any other
Person. Notice of any such removal for cause shall be delivered by the Trustee,
on behalf of the Issuer, to each Rating Agency, each Hedge Counterparty and the
Holders of the Notes and the Preferred Shares. In no event will the Trustee be
required to determine whether or not cause exists for the removal of the
Collateral Manager. As used in this Section 12, “cause” means any of the
following events:

 

(i)          the Collateral Manager (A) willfully breaches, or takes any action
that it knows violates, any provision of this Agreement or any term of the
Indenture applicable to the Collateral Manager (not including a willful breach
or knowing violation that results from a good faith dispute regarding
alternative courses of action or interpretation of instructions), which breach
or action has (or could reasonably be expected to have) a material adverse
effect on the Noteholders and (B) fails to cure such breach within thirty (30)
days after the first to occur of (1) notice of such failure is given to the
Collateral Manager or (2) the Collateral Manager having actual knowledge of such
breach or violation;

 

(ii)         the Collateral Manager breaches in any material respect any
provision of this Agreement or any material terms of the Indenture applicable to
the Collateral Manager and fails to cure such breach within ninety (90) days
after the first to occur of (A) notice of such failure is given to the
Collateral Manager or (B) the Collateral Manager having actual knowledge of such
breach;

 

(iii)        the Collateral Manager (A) ceases to be able to, or admits in
writing the Collateral Manager’s inability to, pay the Collateral Manager’s
debts when and as they become due (B) files, or consents by answer or otherwise
to the filing against the Collateral Manager of, a petition for relief or
reorganization or arrangement or any other petition in bankruptcy, for
liquidation or takes advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (C) makes an assignment for
the benefit of the Collateral Manager’s creditors, (D) consents to the
appointment of a custodian, receiver, trustee or other officer with similar
powers with respect to the Collateral Manager or with respect to any substantial
part of the Collateral Manager’s property or (E) is adjudicated as insolvent or
to be liquidated;

 

- 16 -

 

 

(iv)        the occurrence of an act by the Collateral Manager or any of its
Affiliates that constitutes fraud or criminal activity in the performance of its
obligations under this Agreement or the indictment of the Collateral Manager or
any of its respective officers or directors for a criminal offense involving an
investment or investment-related business, fraud false statements or omissions,
wrongful taking of property, bribery, forgery, counterfeiting or extortion;

 

(v)         the failure of any representation, warranty, certificate or
statement of the Collateral Manager in or pursuant to this Agreement or the
Indenture to be correct in any material respect and (x) such failure has (or
could reasonably be expected to have) a material adverse effect on the
Noteholders, the Issuer or the Co-Issuer and (y) if such failure can be cured,
no correction is made for forty-five (45) days after the Collateral Manager
becomes aware of such failure or receives notice thereof in writing from the
Trustee;

 

(vi)        the occurrence and continuation of any of the Events of Default
described in Sections 5.1(a) or 5.1(b) of the Indenture;

 

(vii)       so long as the Class A-l Notes are the Controlling Class, the
Class A/B Par Value is less than 101.87% on any Measurement Date; or

 

(viii)      the Collateral Manager consolidates or amalgamates with, or merges
with or into, or transfers all or substantially all its assets to, another
Person and either (A) at the time of such consolidation, amalgamation, merger or
transfer, the resulting, surviving or transferee Person fails to or cannot
assume all the obligations of the Collateral Manager under this Agreement or (B)
the resulting, surviving or transferee Person lacks the legal capacity to
perform the obligations of the Collateral Manager hereunder and under the
Indenture.

 

The Collateral Manager shall notify the Trustee, the Rating Agencies and the
Issuer in writing promptly upon becoming aware of any event that constitutes
cause under this Section 12(b).

 

(c)          The Collateral Manager may resign, upon thirty (30) days prior
written notice to the Issuer, the Co-Issuer, the Trustee, each Rating Agency and
each Hedge Counterparty; provided, however, that (i) no such termination or
resignation shall be effective until the date as of which a successor collateral
manager shall have agreed in writing to assume all of the Collateral Manager’s
duties and obligations pursuant to this Agreement and (ii) the Issuer shall use
its best efforts to appoint a successor collateral manager to assume such duties
and obligations. Notwithstanding the notice required above, the Collateral
Manager shall have the right to resign without prior notice if, due to a change
in any applicable law or regulation or interpretation thereof, the performance
by the Collateral Manager of its duties under the Collateral Management
Agreement would (i) adversely affect the Issuer’s status as a qualified REIT
subsidiary (within the meaning of Section 856(i)(2) of the Code) or (ii)
constitute a violation of any applicable law or regulation.

 

- 17 -

 

 

(d)          No removal, termination or resignation of the Collateral Manager or
termination of this Agreement shall be effective unless (x) a successor
collateral manager (a “Replacement Manager”) has been appointed by the Issuer
and has agreed in writing to assume all of the Collateral Manager’s duties and
obligations pursuant to this Agreement and (y) written notification shall have
been provided in accordance with Sections 12(a), (b) or (c), as applicable. The
appointment of any Replacement Manager shall be subject to satisfaction of the
Rating Agency Condition and each such Replacement Manager (i) shall have
demonstrated an ability to professionally and competently perform duties similar
to those imposed upon the Collateral Manager, (ii) is legally qualified and has
the capacity to act as collateral manager, (iii) by its appointment will not
cause the Issuer, the Co-Issuer or the pool of Assets to, or result in the
Issuer, the Co-Issuer or the pool of Assets becoming, an “investment company”
under the Investment Company Act, (iv) has accepted its appointment in writing
and (v) by its appointment will not cause the Issuer, the Co-Issuer or the pool
of Assets to become subject to income or withholding tax that would not have
been imposed but for such appointment.

 

(e)          Upon any resignation or removal of the Collateral Manager while any
of the Notes are Outstanding, (A) so long as the Class A-l Notes are the
Controlling Class, the Holders of at least a majority of the outstanding
principal amount of the Class A-l Notes and (B) at any other time, the Holders
of at least a Majority of the Preferred Shares shall have the right to instruct
the Issuer to appoint an institution identified by such Holders as Replacement
Manager; provided that (i) the Issuer provides to the Noteholders notice of such
appointment and a majority by Aggregate Outstanding Amount of each Class of
Notes (excluding any Notes owned by the Collateral Manager or any of its
Affiliates or any fund managed or controlled by the Collateral Manager or any
Affiliate thereof, each voting as a separate Class) does not object to such
appointment within thirty (30) days, (ii) the Rating Agency Condition has been
satisfied with respect to such appointment and (iii) the requirements set forth
in Section 12(d)(i) through (v) above have been satisfied. If the Holders of the
Class A-l Notes or the Preferred Shares, as the case may be, identify two (2)
institutions for appointment as described in Section 12(d)(i) or
Section 12(d)(ii) above and both are objected to as described in this
clause (B)(i) above, a majority of the outstanding principal amount or notional
amount, as the case may be, of such Holders shall have the right to appoint any
institution not previously identified by such holders as Replacement Manager
(subject to compliance with the conditions described in Section 12(d)(i) and
Section 12(d)(ii) above).

 

(f)          In the event that the Collateral Manager resigns pursuant to
Section 12(c) or is terminated pursuant to Sections 12(a) or (b) hereof and the
Issuer has not appointed a successor prior to the day following the termination
(or resignation) date specified in such notice, the Collateral Manager will be
entitled to propose a successor and will so appoint such proposed entity as
successor thirty (30) days thereafter, unless a majority of any Class of Notes
objects to such appointment with such thirty (30) day period in which case the
Controlling Class of Notes (excluding any Notes owned by the Collateral Manager
or any of its Affiliates or any fund managed or controlled by the Collateral
Manager or any Affiliate thereof, each voting as a separate Class) will be
entitled to propose a successor and will appoint such proposed entity as
successor thirty (30) days thereafter unless a majority by Aggregate Outstanding
Amount of any other Class of Notes (excluding any Notes owned by the Collateral
Manager or any of its Affiliates or any fund managed or controlled by the
Collateral Manager or any Affiliate thereof, each voting as a separate Class)
objects to such appointment within such thirty (30) day period, in each case
subject to the requirements set forth in Section 12(d) above. In the event a
proposed successor Collateral Manager is not appointed pursuant to the foregoing
procedures, the resigning or removed Collateral Manager may petition any court
of competent jurisdiction for the appointment of a successor collateral manager,
which appointment will not require the consent of, or be subject to the
disapproval of, the Issuer, any Noteholder or any Holder of the Preferred
Shares.

 

- 18 -

 

 

Notwithstanding any provision contained in this Agreement, the Indenture or
otherwise, so long as the Collateral Manager continues to perform its
obligations hereunder, the Collateral Management Fee shall continue to accrue
for the benefit of the Collateral Manager until termination of this Agreement
under this Section 12 shall become effective as set forth herein. In addition,
the Collateral Manager shall, subject to Section 6, be entitled to reimbursement
of out-of-pocket expenses incurred in cooperating with the Replacement Manager,
including in connection with the delivery of any documents or property. In the
event that the Collateral Manager is removed or resigns and a Replacement
Manager is appointed, such former Collateral Manager nonetheless shall be
entitled to receive payment of all unpaid Collateral Management Fees, including
the Senior Collateral Management Fee and the Subordinated Collateral Management
Fee, accrued through the effective date of the removal or resignation, to the
extent that funds are available for that purpose in accordance with the Priority
of Payments, and such payments shall rank in the Priority of Payments pari passu
with the Collateral Management Fees due to the Replacement Manager. In addition,
following the removal or resignation of the Collateral Manager hereunder, the
removed or resigning Collateral Manager shall be granted access to the books of
account and records of the Issuer and the Trustee to the extent such removed or
resigning Collateral Manager deems necessary to confirm the proper payment of
any amounts owing to such removed or resigning Collateral Manager hereunder.

 

(g)          Upon the effective date of termination of this Agreement, the
Collateral Manager shall as soon as practicable:

 

(i)          deliver to the Issuer (or as the Issuer may reasonably request) all
property and documents of the Trustee or the Issuer or otherwise relating to the
Assets then in the custody of the Collateral Manager (although the Collateral
Manager may keep copies of such documents for its records); and

 

(ii)         deliver to the Trustee an accounting with respect to the books and
records delivered to the Issuer or the Replacement Manager appointed pursuant to
this Section 12 hereof.

 

- 19 -

 

 

The Collateral Manager shall reasonably assist and cooperate with the Trustee
and the Issuer (as reasonably requested by the Trustee or the Issuer) in the
assumption of the Collateral Manager’s duties by any Replacement Manager as
provided for in this Agreement, as applicable. Notwithstanding such termination,
the Collateral Manager shall remain liable to the extent set forth herein (but
subject to Section 13 hereof) for the Collateral Manager’s acts or omissions
hereunder arising prior to its termination as Collateral Manager hereunder and
for any expenses, losses, damages, liabilities, demands, charges and claims
(including reasonable attorneys’ fees) in respect of or arising out of a breach
of the representations and warranties made by it in Section 5 hereof or from any
failure of the Collateral Manager to comply with the provisions of this
Section 12(g).

 

(h)          The Collateral Manager agrees that, notwithstanding any
termination, the Collateral Manager shall reasonably cooperate in any Proceeding
arising in connection with this Agreement, the Indenture or any of the Assets
(excluding any such Proceeding in which claims are asserted against the
Collateral Manager or any Affiliate of the Collateral Manager) so long as the
Collateral Manager shall have been offered (in its judgment) reasonable
security, indemnity or other provision against the cost, expenses and
liabilities that might be incurred in connection therewith, but, in any event,
shall not be required to make any admission or to take any action against the
Collateral Manager’s own interests or the interests of other funds and accounts
advised by the Collateral Manager.

 

(i)          If this Agreement is terminated pursuant to Section 12(a), (b) or
(c) hereof, such termination shall be without any further liability or
obligation of the Issuer or the Collateral Manager to the other, except as
provided in Sections 6, 7, 12 and 13 and the last sentence of Section 10 hereof.

 

(j)          Upon expiration of the applicable notice period with respect to
termination specified in Section 12(d) hereof, all authority and power of the
Collateral Manager under this Agreement and the Indenture, whether with respect
to the Assets or otherwise, shall automatically and without further action by
any person or entity pass to and be vested in the Replacement Manager.

 

13.         Liability of Collateral Manager. (a) The Collateral Manager assumes
no responsibility under this Agreement other than to render the services called
for from the Collateral Manager hereunder and under the Indenture in the manner
prescribed herein and therein. The Collateral Manager and its Affiliates, and
each of their respective partners, shareholders, members, managers, officers,
directors, employees, agents, accountants and attorneys shall have no liability
to the Noteholders, the Holders of the Preferred Shares, the Trustee, the
Issuer, the Co-Issuer, any Hedge Counterparty, the Initial Purchaser, or any of
their respective Affiliates, partners, shareholders, officers, directors,
employees, agents, accountants and attorneys, or any other Person, for any error
of judgment, mistake of law, or for any claim, loss, liability, damage,
settlement, costs, or other expenses (including reasonable attorneys’ fees and
court costs) of any nature whatsoever (collectively “Liabilities”) that arise
out of or in connection with any act or omissions of the Collateral Manager in
the performance of its duties under this Agreement or the Indenture or for any
decrease in the value of the Collateral Debt Securities or Eligible Investments,
except by reason of acts or omissions constituting bad faith, willful misconduct
or gross negligence in the performance of, or reckless disregard of, the duties
of the Collateral Manager hereunder and under the terms of the Indenture. The
Issuer agrees that the Collateral Manager shall not be liable for any
consequential, special, exemplary or punitive damages hereunder. The acts,
failure to act or breaches described in this clause (a) are collectively
referred to for purposes of this Section 13 as “Collateral Manager Breaches.”

 

- 20 -

 

 

(b)          The Collateral Manager shall indemnify, defend and hold harmless
the Issuer and each of its partners, shareholders, members, managers, officers,
directors, employees, agents, accountants and attorneys (each, an “Issuer
Indemnified Party”) from and against any claims that may be made against an
Issuer Indemnified Party by third parties and any damages, losses, claims,
liabilities, costs or expenses (including all reasonable legal and other
expenses) which are incurred as a direct consequence of the Collateral Manager
Breaches, except for liability to which such Issuer Indemnified Party would be
subject by reason of willful misconduct, bad faith, gross negligence in the
performance of, or reckless disregard of the obligations of the Issuer hereunder
and under the terms of the Indenture.

 

(c)          The Issuer shall reimburse, indemnify and hold harmless the
Collateral Manager, its members, managers, directors, officers, stockholders,
partners, agents and employees and any Affiliate of the Collateral Manager and
its directors, officers, stockholders, partners, members, agents, employees,
accountants and attorneys (the Collateral Manager and such other persons
collectively, the “Collateral Manager Indemnified Parties”) from any and all
Liabilities, as are incurred in investigating, preparing, pursuing or defending
any claim, action, proceeding or investigation (whether or not such Collateral
Manager Indemnified Party is a party) caused by, or arising out of or in
connection with this Agreement, the Indenture and the transactions contemplated
hereby and thereby, including the issuance of the Notes, or any acts or
omissions of any Collateral Manager Indemnified Parties except those that are
the result of Collateral Manager Breaches. Any amounts payable by the Issuer
under this Section 13(c) shall be payable only subject to the Priority of
Payments set forth in the Indenture and to the extent Assets are available
therefor.

 

(d)          With respect to any claim made or threatened against an Issuer
Indemnified Party or a Collateral Manager Indemnified Party (each an
“Indemnified Party”), or compulsory process or request or other notice of any
loss, claim, damage or liability served upon an Indemnified Party, for which
such Indemnified Party is or may be entitled to indemnification under this
Section 13, such Indemnified Party shall (or, with respect to Indemnified
Parties that are directors, managers, officers, stockholders, members, managers,
agents or employees of the Issuer or the Collateral Manager, the Issuer or the
Collateral Manager, as the case may be, shall cause such Indemnified Party to):

 

(i)          give written notice to the indemnifying party of such claim within
ten (10) Business Days after such Indemnified Party’s receipt of actual notice
that such claim is made or threatened, which notice to the indemnifying party
shall specify in reasonable detail the nature of the claim and the amount (or an
estimate of the amount) of the claim; provided, however, that the failure of any
Indemnified Party to provide such notice to the indemnifying party shall not
relieve the indemnifying party of its obligations under this Section 13 unless
the rights or defenses available to the Indemnified Party are materially
prejudiced or otherwise forfeited by reason of such failure;

 

(ii)         at the indemnifying party’s expense, provide the indemnifying party
such information and cooperation with respect to such claim as the indemnifying
party may reasonably require, including making appropriate personnel available
to the indemnifying party at such reasonable times as the indemnifying party may
request;

 

- 21 -

 

 

(iii)        at the indemnifying party’s expense, cooperate and take all such
steps as the indemnifying party may reasonably request to preserve and protect
any defense to such claim;

 

(iv)        in the event suit is brought with respect to such claim, upon
reasonable prior notice, afford to the indemnifying party the right, which the
indemnifying party may exercise in its sole discretion and at its expense, to
participate in the investigation, defense and settlement of such claim;

 

(v)         neither incur any material expense to defend against nor release or
settle any such claim or make any admission with respect thereto (other than
routine or incontestable admissions or factual admissions the failure to make of
which would expose such Indemnified Party to unindemnified liability) nor permit
a default or consent to the entry of any judgment in respect thereof, in each
case without the prior written consent of the indemnifying party; and

 

(vi)        upon reasonable prior notice, afford to the indemnifying party the
right, in such party’s sole discretion and at such party’s sole expense, to
assume the defense of such claim, including the right to designate counsel
reasonably acceptable to the Indemnified Party and to control all negotiations,
litigation, arbitration, settlements, compromises and appeals of such claim;
provided that, if the indemnifying party assumes the defense of such claim, it
shall not be liable for any fees and expenses of counsel for any Indemnified
Party incurred thereafter in connection with such claim except that, if such
Indemnified Party reasonably determines that counsel designated by the
indemnifying party has a conflict of interest, such indemnifying party shall pay
the reasonable fees and disbursements of one counsel (in addition to any local
counsel) separate from such indemnifying party’s own counsel for all Indemnified
Parties in connection with any one action or separate but similar or related
actions in the same jurisdiction arising out of the same general allegations or
circumstances; and provided, further, that the indemnifying party shall not have
the right, without the Indemnified Party’s written consent, to settle any such
claim if, in a case where the Issuer is the indemnifying party, the Issuer does
not make available (in accordance with the Priority of Payments), in a
segregated account available only for this purpose, the full amount required to
pay any amounts due from the Indemnified Party under such settlement or, in any
case, such settlement (A) arises from or is part of any criminal action, suit or
proceeding, (B) contains a stipulation to, confession of judgment with respect
to, or admission or acknowledgement of, any liability or wrongdoing on the part
of the Indemnified Party, (C) relates to any federal, state or local tax matters
or (D) provides for injunctive relief, or other relief other than damages, which
is binding on the Indemnified Party.

 

(e)          In the event that any Indemnified Party waives its right to
indemnification hereunder, the indemnifying party shall not be entitled to
appoint counsel to represent such Indemnified Party nor shall the indemnifying
party reimburse such Indemnified Party for any costs of counsel to such
Indemnified Party.

 

- 22 -

 

 

(f)          Nothing herein shall in any way constitute a waiver or limitation
of any rights that the Issuer or the Collateral Manager may have under any
United States federal or state securities laws.

 

14.         Obligations of Collateral Manager. (a) The Collateral Manager to the
extent required under the Indenture, and on behalf of the Issuer, shall: (i)
engage the services of an Independent certified accountant to prepare any United
States federal, state or local income tax or information returns and any
non-United States income tax or information returns that the Issuer may from
time to time be required to file under applicable law (each a “Tax Return”),
(ii) deliver, at least thirty (30) days before any applicable due date upon
which penalties and interest would accrue, each Tax Return, properly completed,
to the Company Administrator for signature by an Authorized Officer of the
Issuer and (iii) file or deliver such Tax Return on behalf of the Issuer within
any applicable time limit with any authority or Person as required under
applicable law.

 

(b)          Unless otherwise required by any provision of the Indenture or this
Agreement or by applicable law, the Collateral Manager shall not take any action
which it knows, or acting with gross negligence, would (a) materially adversely
affect the Issuer for purposes of United States federal or state law or any
other law known to the Collateral Manager to be applicable to the Issuer, (b)
not be permitted under the Issuer’s Memorandum and Articles of Association or
the Co-Issuer’s limited liability company agreement, (c) require registration of
the Issuer, the Co-Issuer or the Assets as an “investment company” under the
Investment Company Act or (d) cause the Issuer to violate the terms of the
Indenture, including any representation or certification to be given by the
Issuer thereunder or pursuant thereto, it being understood that in connection
with the foregoing the Collateral Manager will not be required to make any
independent investigation of any facts or laws not otherwise known to it in
connection with its obligations under this Agreement and the Indenture or the
conduct of its business generally. The Collateral Manager will perform its
duties under this Agreement and the Indenture in a manner reasonably intended
not to subject the Issuer to U.S. federal or state income taxation, it being
understood that, notwithstanding anything to the contrary set forth herein or in
the Indenture, the Collateral Manager shall be deemed to have complied with the
requirements of the Indenture and any certifications, certificates or other
related documents required pursuant to the Indenture in connection with not
subjecting the Issuer to U.S. federal or state income taxation, if it satisfies
the requirements set forth in this sentence and will not be liable to the
Trustee, the Holders of the Notes, the Co-Issuers, the Co-Issuers’ creditors or
any other Person as a result of the Issuer engaging, or a determination that the
Issuer has engaged, in a U.S. trade or business for U.S. federal income tax
purposes if it has complied with this section. The Collateral Manager shall use
all commercially reasonable efforts to ensure that no action is taken by it, and
shall not intentionally or with reckless disregard take any action, which the
Collateral Manager knows or reasonably should know would have a materially
adverse United States federal or state income tax effect on the Issuer.

 

(c)          Notwithstanding anything to the contrary herein, but subject to the
standard set forth in Section 1 hereof, the Collateral Manager or any of its
Affiliates may take any action that is not specifically prohibited by the
Indenture, this Agreement or applicable law that the Collateral Manager or any
Affiliate of the Collateral Managers deems to be in its (or in its portfolio’s)
best interest regardless of its impact on the Collateral Debt Securities.

 

- 23 -

 

 

15.         No Partnership or Joint Venture. The Issuer and the Collateral
Manager are not partners or joint venturers with each other, and nothing herein
shall be construed to make them such partners or joint venturers or impose any
liability as such on either of them. The Collateral Manager’s relation to the
Issuer shall be that of an independent contractor and not a general agent.
Except as expressly provided in this Agreement and in the Indenture, the
Collateral Manager shall not have authority to act for or represent the Issuer
in any way and shall not otherwise be deemed to be the Issuer’s agent.

 

16.         Notices. Any notice from a party under this Agreement shall be in
writing and sent by answer-back facsimile or addressed and delivered or sent by
certified mail, postage prepaid, return receipt requested or sent by overnight
courier service guaranteeing next day delivery to the other party at such
address as such other party may designate for the receipt of such notice. Until
further notice to the other party, it is agreed that the address of the Issuer
for this purpose shall be:

 

Gramercy Real Estate CDO 2006-1, Ltd.

c/o MaplesFS Limited

P.O. Box 1093GT

Queensgate House

South Church Street

George Town

Grand Cayman, Cayman Islands

Attention: The Directors

Fax: +1 345 945 7099 

Telephone: +1 345 945 7100

 

with two copies to the Collateral Manager (as addressed below).

 

the address of the Collateral Manager for this purpose shall be:

 

CWCapital Investments LLC

7501 Wisconsin Avenue

Suite 500

Bethesda, MD 20814

Attention: Charles Spetka

Facsimile: (301) 255-4874

 

with a copy to: 

 

CWCapital Investments LLC

7501 Wisconsin Avenue

Suite 500

Bethesda, MD 20814

Attention: Legal Department

Facsimile: (301) 255-4874

 

- 24 -

 

 

17.         Succession; Assignment. (a) This Agreement shall inure to the
benefit of and be binding upon the successors to the parties hereto. No
assignment of this Agreement shall be made without the consent of the other
party except as set forth below and without satisfaction of the Rating Agency
Condition (except as permitted under clauses (b) and (c) below), provided that
the Issuer may collaterally assign its interest in this Agreement to the Trustee
under the Indenture.

 

(b)          Upon satisfaction of the Rating Agency Condition, this Agreement
may be assigned by the Collateral Manager to an Affiliate thereof that has
substantially the same personnel, or personnel with comparable expertise, as the
Collateral Manager and that is capable of performing the obligations of the
Collateral Manager under this Agreement; provided that satisfaction of the
Rating Agency Condition shall not be required in connection with any assignment
involving an internalization of the Collateral Manager or any assignment to a
successor upon merger or acquisition. Notwithstanding the foregoing, the
Collateral Manager shall provide S&P with prompt notice of any assignment
involving an internalization of the Collateral Manager.

 

(c)          This Agreement may be assigned by the Collateral Manager to any
Person other than an Affiliate only upon satisfaction of the Rating Agency
Condition and approval by a Majority of the Controlling Class.

 

(d)          Upon the execution and delivery of such a counterpart by the
assignee, the Collateral Manager shall be released from further obligations
pursuant to this Agreement, except with respect to the Collateral Manager’s
obligations arising under Section 13 of this Agreement prior to such assignment
and except with respect to the Collateral Manager’s obligations under the last
sentence of Section 10 and Sections 7 and 12 hereof.

 

18.         No Bankruptcy Petition/Limited Recourse. The Collateral Manager
covenants and agrees that, prior to the date that is one year and one day (or,
if longer, the applicable preference period then in effect) after the payment in
full of all Notes issued by the Issuer under the Indenture, the Collateral
Manager will not institute against, or join any other Person in instituting
against, the Issuer or the Co-Issuer any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other proceedings under
any bankruptcy, insolvency, reorganization or similar law of any jurisdiction;
provided, however, that nothing in this Section 18 shall preclude, or be deemed
to stop, the Collateral Manager from taking any action prior to the expiration
of the aforementioned one year and one day period (or, if longer, the applicable
preference period then in effect) in (x) any case or proceeding voluntarily
filed or commenced by the Issuer or the Co-Issuer, as the case may be or (y) any
involuntary insolvency proceeding filed or commenced against the Issuer or the
Co-Issuer, as the case may be, by a Person other than the Collateral Manager.
The Collateral Manager hereby acknowledges and agrees that the Issuer’s
obligations hereunder will be solely the corporate obligations of the Issuer,
and the Collateral Manager will not have recourse to any of the directors,
officers, employees, shareholders or affiliates of the Issuer, or any members of
the Advisory Committee, with respect to any claims, losses, damages,
liabilities, indemnities or other obligations in connection with any transaction
contemplated hereby. Notwithstanding any provision hereof, all obligations of
the Issuer and any claims arising from this Agreement or any transactions
contemplated by this Agreement shall be limited solely to the Collateral Debt
Securities and the other Assets and payable in accordance with the Priority of
Payments. If payments on any such claims from the Assets are insufficient, no
other assets shall be available for payment of the deficiency and, following
liquidation of all the Assets, any claims of the Collateral Manager arising from
this Agreement and the obligations of the Issuer to pay such deficiencies shall
be extinguished. The Issuer hereby acknowledges and agrees that the Collateral
Manager’s obligations hereunder shall be solely the limited liability company
obligations of the Collateral Manager and the Issuer shall not have any recourse
to any of the members, managers, directors, officers, employees, shareholders or
Affiliates of the Collateral Manager with respect to any claims losses damages
liabilities indemnities or other obligations in connection with any transactions
contemplated hereby. The provisions of this Section 18 shall survive the
termination of this Agreement for any reason whatsoever.

 

- 25 -

 

 

19.         Miscellaneous. (a) This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York without regard to
the conflict of laws principles thereof other than Sections 5-1401 and 5-1402 of
the General Obligations Law of the State of New York. With respect to any suit,
action or proceedings relating to this Agreement (“Proceedings”), each party
irrevocably (i) submits to the nonexclusive jurisdiction of the courts of the
State of New York and the United States District Court located in the Borough of
Manhattan in New York City and (ii) waives any objection that such party may
have at any time to the laying of venue of any Proceedings brought in any such
court, waives any claim that such Proceedings have been brought in an
inconvenient forum and further waives the right to object, with respect to such
Proceedings, that such court does not have any jurisdiction over such party.
Nothing in this Agreement precludes either party from bringing Proceedings in
any other jurisdiction, nor shall the bringing of Proceedings in any one or more
jurisdictions preclude the bringing of Proceedings in any other jurisdiction.
The Collateral Manager irrevocably consents to the service of any and all
process in any action or proceeding by the mailing or delivery of copies of such
process to the Collateral Manager at the office of the Collateral Manager, 7501
Wisconsin Avenue, Suite 500W, Bethesda, Maryland 20814, Attention: Daniel
Warcholak, or such other address as the Collateral Manager may advise the Issuer
in writing. The Issuer irrevocably consents to the service of any and all
process in any action or proceeding by the mailing or delivery of copies of such
process to CT Corporation System, 111 8th Avenue, 13th Floor, New York, New York
10011 (and any successor entity), as its authorized agent to receive and forward
on its behalf service of any and all process which may be served in any such
suit, action or proceeding in any such court and agrees that service of process
upon CT Corporation System shall be deemed in every respect effective service of
process upon it in any such suit, action or proceeding and shall be taken and
held to be valid personal service upon it. Each party hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

- 26 -

 

 

(b)          The captions in this Agreement are included for convenience only
and in no way define or limit any of the provisions hereof or otherwise affect
their construction or effect.

 

(c)          In the event any provision of this Agreement shall be held invalid
or unenforceable by any court of competent jurisdiction, such holding shall not
invalidate or render unenforceable any other provision hereof.

 

(d)          This Agreement (including Exhibit A attached hereto) may not be
amended or modified or any provision thereof waived (i) except by an instrument
in writing signed by both of the parties hereto or, in the case of a waiver, by
the party waiving compliance and (ii) in each case, in compliance with
Section 15.1(f) of the Indenture, including with respect to satisfaction of the
Rating Agency Condition. This Agreement (including Exhibit A attached hereto)
may be modified without the prior written consent of the Trustee, any Hedge
Counterparty or the holders of Notes to correct any inconsistency or cure any
ambiguity or mistake. Any other amendment of this Agreement (including Exhibit A
attached hereto) shall require the prior written consent of the Trustee and each
Hedge Counterparty, which consent shall not be unreasonably withheld and is
subject to the satisfaction of the Rating Agency Condition.

 

(e)          This Agreement constitutes the entire understanding and agreement
between the parties hereto and supersedes all other prior and contemporaneous
understandings and agreements, whether written or oral, between the parties
hereto concerning this subject matter (other than the Indenture).

 

(f)          The Collateral Manager hereby agrees and consents to the terms of
Section 15.1(f) of the Indenture applicable to the Collateral Manager and shall
perform any provisions of the Indenture made applicable to the Collateral
Manager by the Indenture as required by Section 15.1(f) of the Indenture.

 

(g)          This Agreement may be executed in any number of counterparts, each
of which so executed shall be deemed an original, but all such counterparts
shall together constitute one and the same instrument.

 

(h)          The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “but not limited to.”

 

(i)          Subject to the last sentence of the penultimate paragraph of
Section 1 hereof in the event of a conflict between the terms of this Agreement
and the Indenture, including with respect to the obligations of the Collateral
Manager hereunder and thereunder, the terms of this Agreement shall be
controlling.

 

(j)          No failure or delay on the part of any party hereto to exercise any
right or remedy under this Agreement shall operate as a waiver thereof, and no
waiver shall be effective unless it is in writing and signed by the party
granting such waiver.

 

(k)          This Agreement is made solely for the benefit of the Issuer, the
Collateral Manager and the Trustee, on behalf of the Noteholders, the Holders of
Preferred Shares and each Hedge Counterparty, their successors and assigns, and
no other person shall have any right, benefit or interest under or because of
this Agreement.

 

(l)          The Collateral Manager hereby irrevocably waives any rights it may
have to set off against the Assets.

 

- 27 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
(as a deed in the case of the Issuer) by their respective authorized
representatives as of the day and year first above written.

 

  Executed as a Deed       GRAMERCY REAL ESTATE CDO 2006-1,   LTD., as Issuer  
    By:       Name:     Title:

 

  In the presence of:       Witness:       Name:     Occupation:     Title:

 

  CWCAPITAL INVESTMENTS LLC,   as Collateral Manager       By:       Name:    
Title:

 

- 28 -

 

 

EXHIBIT A

 

Advisory Committee Guidelines

 

1.          General.

 

If the Collateral Manager desires to direct a trade between the Issuer and the
Collateral Manager or any of its Affiliates, acting as principal (other than
with respect to Credit Risk/Defaulted Security Cash Purchases, sales of property
or securities in accordance with the Origination Agreement and sales of Assets
pursuant to an auction in connection with an Auction Call Redemption or in
connection with a redemption of the Notes pursuant to Article 9 of the
Indenture, none of which shall require the approval of the Advisory Committee)
(each such trade, a “Restricted Transaction”), before effecting such trade, it
shall first present such Restricted Transaction to the Advisory Committee for
review and prior approval.

 

2.          Composition of the Advisory Committee.

 

The Advisory Committee must be comprised of at least one person (which may be an
individual or an entity), who is Independent (as defined in the Indenture) of
the Collateral Manager (each such person, an “Independent Member”), who acts as
a surrogate for, and in the best interest of, the holders of the Securities.

 

The Advisory Committee also may have one or more members appointed by the
Collateral Manager and employed by the Collateral Manager or an Affiliate
thereof (each such person, an “Affiliated Member”).

 

3.          Requisite Experience.

 

Each member of the Advisory Committee must at the time of appointment and at all
relevant times thereafter have Requisite Experience.

 

The Collateral Manager and the Issuer will have the right to accept a
representation and warranty from a member regarding its Requisite Experience, in
the absence of actual knowledge by a responsible officer of the Collateral
Manager to the contrary.

 

“Requisite Experience” means experience as a sophisticated investor, including,
without limitation, in fixed income investing (directly and/or through
investment vehicles) and/or substantial experience and knowledge in and of the
commercial real estate loan market and related investment arenas, such that the
relevant Advisory Committee member believes that it is capable of determining
whether or not to participate in Advisory Committee decisions on the basis of
the provisions described herein. Such person need not be a professional loan
investor or loan originator.

 

4.          Appointment of Initial Members of the Advisory Committee.

 

The initial members of the Advisory Committee will be appointed by the
Collateral Manager. Thereafter the Collateral Manager will have the right to
appoint a member to replace any member that resigns. Notwithstanding the
foregoing, in the event of a resignation of the Independent Member, a
replacement Independent Member may be appointed by the Issuer if the Collateral
Manager does not promptly appoint a replacement Independent Member.

 

A-1

 

 

5.          Term.

 

Each member of the Advisory Committee will serve until he or she resigns, dies
or is removed.

 

6.          Approval Process.

 

If the Collateral Manager wants the Issuer to consider a Restricted Transaction,
the Collateral Manager will give notice of the proposed Restricted Transaction
to the members of the Advisory Committee. The notice will contain the request by
the Collateral Manager for the Advisory Committee’s consent to the Restricted
Transaction. The notice will be accompanied by:

 

·an investment memorandum; and

 

·an underwriting analysis.

 

The investment memorandum will (a) be a reasonably detailed (anticipated to be
approximately two pages) description of the proposed investment, the issuer
thereof and related information and (b) include information about the identity
of any Affiliated Person involved in the proposed investment and the capacity in
which it will be acting and a narrative about why, in the judgment of the
Collateral Manager, the investment is appropriate to be purchased or sold by the
Issuer, as the case may be. The notice will contain the Collateral Manager’s
offer to provide additional information as requested to the Advisory Committee.

 

7.          Unanimous Written Consent.

 

Regardless of the composition of the Advisory Committee, each Restricted
Transaction must be approved in writing by each member of the Advisory
Committee.

 

The members of the Advisory Committee are under no obligation to consent to a
Restricted Transaction.

 

·If all of the members of the Advisory Committee approve a Restricted
Transaction in writing, the Issuer will effect it at the option of the
Collateral Manager (subject to the others terms of this Agreement and the
Indenture).

 

·If the members of the Advisory Committee notify the Collateral Manager that the
Advisory Committee will not approve the Restricted Transaction, the Issuer will
not effect the Restricted Transaction.

 

If at any time the Advisory Committee does not have at least one Independent
Member or any member does not have Requisite Experience, the Collateral Manager
will not be permitted to use the Advisory Committee to approve any Restricted
Transaction.

 

8.          Compensation.

 

Each Independent Member shall receive arm’s length compensation by the Issuer
for serving on the Advisory Committee as agreed between such member and the
Issuer.

 

A-2

 

 

EXHIBIT B-l

 

Additional Advisory Committee Guidelines

 

Independent Member

 

1.          Independent Member Duties.

 

As an Independent Member of the Advisory Committee, the Member shall:

 

(a)          serve on the Advisory Committee and attend meetings of the Advisory
Committee at such times and places (and/or telephonically or by correspondence
or otherwise) as shall be reasonably requested by the Issuer and the Collateral
Manager;

 

(b)          promptly consider certain actions to be taken with respect to
certain Restricted Transactions presented by the Collateral Manager (as further
described in the Advisory Committee Guidelines);

 

(c)          in connection with considering Restricted Transactions, promptly
review and consider investment memoranda, underwriting analyses and other
information presented to the Member on behalf of the Issuer to the Advisory
Committee in connection with the foregoing; and

 

(d)          take such other actions as may be reasonably necessary or advisable
in connection with the foregoing;

 

provided, however, that (i) if the Member believes that the Member or an
Affiliate thereof, or any of their respective officers, directors, employees,
stockholders, partners, members or managers, has an interest in any Restricted
Transaction, the Member shall promptly disclose such interest to the Issuer and
the Collateral Manager and shall recuse himself from any consideration of such
Restricted Transaction (in each case unless the Collateral Manager and each
other member of the Advisory Committee (assuming that at least one such member
of the Advisory Committee is an Independent Member and is not affiliated with
the Restricted Transaction at issue) shall determine that such interest does not
create a disabling conflict) and (ii) if the Member believes that, because of an
actual or potential conflict of interest relating to a Restricted Transaction,
it would be inappropriate or inadvisable for the Member to receive any
Confidential Information (as defined in Paragraph 8 of this Exhibit B-l), the
Member shall recuse himself from any consideration of such Restricted
Transaction.

 

2.          Representations and Warranties.

 

The Member, by its execution of an Advisory Committee Member Acknowledgement and
Agreement (the “Acknowledgment and Agreement”), will be deemed to represent and
warrant that:

 

(a)          the Member is Independent of the Collateral Manager (including, for
this purpose, an employee, partner, member or director thereof); and

 

B-1-1

 

 

(b)          the Member has the Requisite Experience (as set forth in the
Advisory Committee Guidelines).

 

If the representations and warranties set forth in this Paragraph 2 shall at any
time fail to be true and correct, the Member shall promptly notify the Issuer
and the Collateral Manager of that fact and shall immediately resign from the
Advisory Committee.

 

3.          Compensation.

 

During the Term (as defined in Paragraph 7 of this Exhibit B-l), the Issuer
shall pay the Member a per annum fee (the “Fee”) at a rate to be established
between the Collateral Manager and the Member, payable on each Payment Date (as
defined in the Indenture), subject to the Priority of Payments (as defined in
the Indenture). The Fee payable on any specified Payment Date (as defined in the
Indenture) shall accrue during each period from and including the preceding
Payment Date (or, with respect to the first payment, from and including the date
hereof) to but excluding such specified Payment Date (or, if earlier, to but
excluding the last day of the Term), calculated on the basis of the actual
number of days elapsed over a year of 365 or 366 days, as the case may be. If
any Fee is not paid when due as a result of lack of available funds under the
Priority of Payments, such Fee shall be deferred and shall be payable on
subsequent Payment Dates in accordance with the Priority of Payments.

 

The Issuer shall reimburse the Member, promptly after demand therefor
accompanied by reasonable supporting documentation, for any reasonable
authorized expenses incurred in connection with any meetings of or actions by
the Advisory Committee.

 

4.          Exculpation and Indemnification.

 

(a)          The Member shall not be liable to the Issuer, the Co-Issuer, any
holder of the Notes, any holder of the Preferred Shares, any holder of ordinary
shares of the Issuer or the Collateral Manager (i) for any losses incurred as a
result of the actions taken or omitted to be taken by the Member pursuant to the
provisions of this Exhibit B-l or the Advisory Committee Guidelines, except that
the Member may be so liable to the extent such losses are the result of acts or
omissions constituting willful misconduct, fraud or gross negligence by the
Member in the performance of its obligations hereunder or under the Advisory
Committee Guidelines or (ii) for the acts or omissions of any other member of
the Advisory Committee.

 

(b)          The Issuer shall indemnify the Member for, and hold the Member
harmless against, any loss, liability or expense (including without limitation
reasonable attorneys’ fees and expenses) incurred arising out of or in
connection with the Member’s service as a member of the Advisory Committee,
including the costs and expenses of defense against any claim or liability in
connection with the exercise or performance of any of its powers or duties
hereunder (collectively, “Losses”); provided, however, that the Issuer shall not
indemnify the Member for any Losses incurred as a result of acts or omissions
constituting willful misconduct, fraud or gross negligence by the Member in the
performance of its obligations hereunder or under the Advisory Committee
Guidelines.

 

B-1-2

 

 

(c)          If any action shall be instituted involving the Member for which
indemnification hereunder may be applicable, such Member shall promptly notify
the Issuer and the Collateral Manager in writing and the Issuer shall have the
right to retain counsel reasonably satisfactory to the Issuer and the Collateral
Manager to represent the Member and any others the Issuer may designate in such
proceeding and shall pay the reasonable fees and disbursements of such counsel
related to such proceeding. In any such proceeding, the Member shall have the
right to retain individual counsel but the fees and expenses of such counsel
shall be at the expense of the Member unless (i) the Issuer and the Member shall
have agreed to the retention of such counsel or (ii) the named parties to any
such proceeding (including any impleaded parties) include the Member and the
Issuer and representation of all such parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. It is
understood that the Issuer shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the fees and
expenses of more than one separate firm (in addition to any local counsel) for
the Member and any other members of the Advisory Committee, and that all such
reasonable fees and expenses shall be reimbursed as they are incurred. The
Issuer shall not be liable for any settlement of any proceeding effected without
its written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the Issuer agrees, subject to the limitations noted
herein, to indemnify the Member from and against any loss or liability by reason
of such settlement or judgment. The Issuer shall not, without the prior written
consent of the Member, effect any settlement of any pending or threatened
proceeding in respect of which the Member is or is likely to have been a party,
unless such settlement includes an unconditional release of the Member from all
liability on claims that are the subject matter of such proceeding.
Notwithstanding the foregoing, if any person shall pay the Member any amount of
indemnification pursuant to this Paragraph 4, such person shall succeed to the
rights of the Issuer, to the exclusion of the Issuer, set forth in this
Paragraph 4(c) (including, but not limited to, the right of the Issuer to retain
counsel to represent the Member in any related proceeding and to effect any
settlement of any related pending or threatened proceeding).

 

5.          Notices.

 

All notices, requests, consents, approvals and other communications required or
permitted to be given or delivered hereunder shall be in writing (which shall
include notice by telecopy or like transmission) and shall be deemed to have
been given when delivered personally against receipt, upon receipt of a
transmitted confirmation if sent by telecopy or like transmission, or on the
next business day when sent by overnight courier or similar service, if
addressed to the respective parties as follows:

 

If to the Issuer, to:

 

Gramercy Real Estate CDO 2006-1, Ltd.

 

c/o Maples Finance Limited

Queensgate House

P.O. Box 1093GT

South Church Street

George Town

Grand Cayman, Cayman Islands

Telephone:  +1 (345) 945-7099

Fax:             + 1 (345) 945-7100

Attention:    The Directors

 

B-1-3

 

 

with a copy to:

 

CWCapital Investments LLC

7501 Wisconsin Avenue

Suite 500

Bethesda, MD 20814

Attention: Charles Spetka

Facsimile: (301) 255-4874

 

with a copy to:

 

CWCapital Investments LLC

7501 Wisconsin Avenue

Suite 500

Bethesda, MD 20814

Attention: Legal Department

Facsimile: (301) 255-4874

 

If to the Member, to the address set forth on the Acknowledgement and Agreement,
or to such other address or telephone number as either party shall have
specified by notice in writing to the other party; provided, however, that any
such notice of change of address or facsimile number shall be effective only
upon receipt.

 

6.          Monthly Reports.

 

The Issuer shall provide or cause to be provided to the Member a copy of each
Monthly Report (as defined in the Indenture), substantially and
contemporaneously with its delivery to the Rating Agencies (as defined in the
Indenture) under the Indenture.

 

7.          Term; Termination.

 

(a)          The Member’s term as an Independent Member of the Advisory
Committee (the “Term”) shall commence on the date of its execution of the
Acknowledgement and Agreement and shall continue until the earlier of: (i) the
liquidation and winding-up of the Issuer; (ii) the payment in full of all Notes;
(iii) the death of the Member; and (iv) the effective date of any resignation or
removal of the Member as an Independent Member of the Advisory Committee as
provided in this Paragraph 7.

 

(b)          The Member shall have the right to resign as a member of the
Advisory Committee at any time upon 10 days’ prior written notice to the Issuer,
except that any resignation pursuant to Paragraph 2 shall be effective
immediately. The Collateral Manager shall have the right to appoint an
Independent Member to replace any Independent Member that resigns.

 

B-1-4

 

 

(c)          The holders of 66⅔%, by outstanding principal amount, of each Class
of Notes voting as a separate Class (excluding any Notes held by the Collateral
Manager, any of its Affiliates or any funds (other than the Issuer) managed by
the Collateral Manager or its Affiliates) shall have the right to remove the
Member for “cause.” For this purpose, “cause” shall mean: (i) the Member’s
breach of any material provisions hereof and its failure to cure such breach
within ninety (90) days after the first to occur of (x) notice of such failure
is given to the Member and (y) the Member has actual knowledge of such breach;
(ii) an act by the Member that constitutes fraud or criminal activity in the
performance of its obligations hereunder or the Member is indicted of a felony
offense or other crime involving an investment or investment-related business,
fraud, false statements or omissions, wrongful taking of property, bribery,
forgery, counterfeiting or extortion, in a court of competent jurisdiction
(including the entry of a guilty or nolo contendere plea) or (iii) the Member
becomes affiliated with the Collateral Manager or any affiliate of the
Collateral Manager.

 

(d)          The Member also shall be subject to immediate removal from the
Committee for “cause” by the Collateral Manager. For purposes of this Paragraph
9(d), “cause” shall mean: (i) each of the events listed in clauses (i) through
(iii) of the definition of “cause” in Paragraph 9(c) above; (ii) the Member’s
failure to substantially perform its duties hereunder and/or under the Advisory
Committee Guidelines; (iii) any of the Member’s representations and warranties
set forth in Paragraph 2 hereof becomes untrue; or (iv) the Member fails to
respond to a notice provided by the Collateral Manager with respect to a
Restricted Transaction within five business days after such notice or if the
Member is not available to consider a Restricted Transaction within five
business days after such notice.

 

If the Member’s Term is terminated pursuant to this Paragraph 7, such
termination shall be without any further liability or obligation of either party
to the other, except that any liability or obligation of either party under
Paragraph 3 or 4 shall survive the termination of such Member.

 

8.          Confidentiality. The Member may receive certain information from the
Collateral Manager and/or the Issuer in connection with its service as a member
of the Advisory Committee. The Member agrees, as set forth in this Paragraph 10,
to treat confidentially any Confidential Material (as defined below).

 

(a)          “Confidential Material” means any non-public, confidential or
proprietary information that is or has been provided by the Collateral Manager
or the Issuer to the Member or the Member’s employees, attorneys, accountants,
advisors or other authorized representatives (collectively, “Representatives”)
in connection with the Member’s service on the Advisory Committee, regardless of
the form in which such information is communicated or maintained, and all notes,
reports, analyses, compilations, studies, files or other documents or material,
whether prepared by the Member or others, which are based on, contain or
otherwise reflect such information. However, “Confidential Material” does not
include any information that (i) at the time of disclosure or thereafter is
generally available to and known by the public (other than as a result of a
disclosure in violation of this Paragraph 10 directly or indirectly by the
Member or the Member’s Representatives), (ii) was available to the Member on a
non-confidential basis from a source other than the Collateral Manager or the
Issuer or its advisors, or (iii) was independently acquired or developed by the
Member without violating any provision of this Paragraph 10.

 

B-1-5

 

 

(b)          The Member agrees that all Confidential Material shall be kept
confidential by the Member and, except with the specific prior written consent
of the Issuer and the Collateral Manager or as expressly otherwise permitted by
the terms hereof, will not be disclosed by the Member to any person, other than
any of the Member’s Representatives that need to know such information solely
for the purpose of the Member’s service on the Advisory Committee (it being
understood that, before disclosing the Confidential Material or any portion
thereof to such Representatives, the Member shall inform such Representatives of
the confidential nature of the Confidential Material and the restrictions
related thereto). The Member agrees to be responsible for any breach of this
Paragraph 10 by the Member’s Representatives. The Member further agrees that the
Member shall not use Confidential Material for any reason or purpose other than
in connection with its service on the Advisory Committee. In addition, without
the prior written consent of the Issuer and the Collateral Manager, the Member
agrees not to disclose to any person, other than the Member’s Representatives
that need to know such information in connection with the Member’s service on
the Advisory Committee, the fact that Confidential Material has been made
available to the Member or that the Member is considering any investment
presented to it by the Collateral Manager on behalf of the Issuer.

 

(c)          If the Member is requested or required, by oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process, to disclose Confidential Material the
Member shall provide the Issuer and the Collateral Manager with prompt notice of
such event so that the Issuer and/or the Collateral Manager may seek a
protective order or other appropriate remedy or waive compliance with the
applicable provisions of this Paragraph 10 by the Member. If the Issuer or the
Collateral Manager determines to seek such protective order or other remedy, the
Member shall cooperate with the Issuer or the Collateral Manager in seeking such
protective order or other remedy. If neither the Issuer nor the Collateral
Manager is able to seek such protective order or other remedy, the Member shall
seek it as directed by the Issuer or the Collateral Manager. If such protective
order or other remedy is not obtained and disclosure of Confidential Material is
required, or the Issuer grants a waiver hereunder, the Member (i) may furnish
that portion (and only that portion) of the Confidential Material which the
Member is legally required to disclose and (ii) will exercise reasonable best
efforts to have confidential treatment afforded any Confidential Material so
furnished.

 

(d)          Upon the termination hereof or upon the written request of the
Issuer or the Collateral Manager at any time, the Member shall promptly deliver
or cause to be delivered to the Issuer or the Collateral Manager or to a person
designated by the Issuer or the Collateral Manager (or will destroy, with such
destruction to be certified to the Issuer and the Collateral Manager) all
documents or other matter furnished to the Member by or on behalf of the Issuer
or the Collateral Manager constituting Confidential Material, together with all
copies thereof in the possession of the Member. In such event, all other
documents or other matter constituting Confidential Material prepared by the
Member will be destroyed, with any such destruction certified to the Issuer and
the Collateral Manager.

 

B-1-6

 

 

9.          Limited Recourse.

 

Notwithstanding any other provision hereof, the Member acknowledges and agrees
that he shall have recourse only to the Assets in respect of any claim, action,
demand or right arising in respect of, or against, the Issuer and following
realization of the Assets, any claims of the Member against the Issuer shall be
extinguished and shall not thereafter revive. Notwithstanding any other
provision hereof or in the Indenture, no member of the Advisory Committee or any
Affiliate thereof shall be personally liable to the Member for any amounts
payable, or performance due, by the Issuer hereunder. The Member agrees that the
obligations of the Issuer to the Member are solely the corporate obligations of
the Issuer and that the Member will not have recourse to any of the directors,
officers, employees, shareholders or affiliates of the Issuer with respect to
any claims, losses, damages, liabilities, indemnities or other obligations in
connection with any transaction contemplated hereby or in connection herewith.
This provision shall survive termination of the Term.

 

10.         Non-Petition.

 

The Member agrees that, before the date that is one year and one day or if
longer, the expiration of the then applicable preference period plus one day,
after the payment in full of all Notes the Member shall not acquiesce, petition,
join any other Person in any petition or otherwise invoke or cause any other
Person to invoke the process of any governmental authority for the purpose of
commencing or sustaining a case against the Issuer under any federal or state
bankruptcy, insolvency or similar law of any jurisdiction or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Issuer or any substantial part of its property or
ordering the winding-up or liquidation of the affairs of the Issuer. This
provision shall survive termination of the Term.

 

11.         Amendments.

 

The provisions of this Exhibit B-l may be amended only by an instrument in
writing signed by the Issuer and the Member and consented to by the Collateral
Manager.

 

12.         Third Parties.

 

Nothing herein, expressed or implied, shall give to any person, other than the
Issuer, the Member and the Collateral Manager, any benefit or any legal or
equitable right, remedy or claim hereunder.

 

13.         Third-Party Beneficiary.

 

Each of the Issuer and the Member agrees that the Collateral Manager is, and
that it is intended that the Collateral Manager be afforded all the benefits of,
an express third-party beneficiary in respect of the provisions hereof.

 

B-1-7

 

 

EXHIBIT B-2

 

Additional Advisory Committee Guidelines

 

Affiliated Member

 

1.          Affiliated Member Duties.

 

As an Affiliated Member of the Advisory Committee, the Member shall:

 

(a)          serve on the Advisory Committee and attend meetings of the Advisory
Committee at such times and places (and/or telephonically or by correspondence
or otherwise) as shall be reasonably requested by the Issuer and the Collateral
Manager;

 

(b)          promptly consider certain actions to be taken with respect to
certain Restricted Transactions presented by the Collateral Manager (as further
described in the Advisory Committee Guidelines);

 

(c)          in connection with considering Restricted Transactions, promptly
review and consider investment memoranda, underwriting analyses and other
information presented to the Member on behalf of the Issuer to the Advisory
Committee in connection with the foregoing; and

 

(d)          take such other actions as may be reasonably necessary or advisable
in connection with the foregoing;

 

provided, however, that (i) if the Member believes that the Member or an
Affiliate thereof, or any of their respective officers, directors, employees,
stockholders, partners, members or managers, has an interest in any Restricted
Transaction, the Member shall promptly disclose such interest to the Issuer and
the Collateral Manager and shall recuse himself from any consideration of such
Restricted Transaction (in each case unless the Collateral Manager and each
other member of the Advisory Committee (assuming that at least one such member
of the Advisory Committee is an Independent Member and is not affiliated with
the Restricted Transaction at issue) shall determine that such interest does not
create a disabling conflict) and (ii) if the Member believes that, because of an
actual or potential conflict of interest relating to a Restricted Transaction,
it would be inappropriate or inadvisable for the Member to receive any
confidential information related to such Restricted Transaction, the Member
shall recuse himself from any consideration of such Restricted Transaction.

 

2.          Representations and Warranties.

 

The Member, by its execution of an Advisory Committee Member Acknowledgement and
Agreement (the “Acknowledgment and Agreement”), will be deemed to represent and
warrant that the Member has the Requisite Experience (as set forth in the
Advisory Committee Guidelines).

 

If the representations and warranties set forth in this Paragraph 2 shall at any
time fail to be true and correct, the Member shall promptly notify the Issuer
and the Collateral Manager of that fact and shall immediately resign from the
Advisory Committee.

 

B-2-1

 

 

3.          Exculpation and Indemnification.

 

(a)          The Member shall not be liable to the Issuer, the Co-Issuer, any
holder of the Notes, any holder of the Preferred Shares any holder of ordinary
shares of the Issuer or the Collateral Manager (i) for any losses incurred as a
result of the actions taken or omitted to be taken by the Member pursuant to the
provisions of this Exhibit B-2 or the Advisory Committee Guidelines, except that
the Member may be so liable to the extent such losses are the result of acts or
omissions constituting willful misconduct, fraud or gross negligence by the
Member in the performance of its obligations hereunder or under the Advisory
Committee Guidelines or (ii) for the acts or omissions of any other member of
the Advisory Committee.

 

(b)          The Issuer shall indemnify the Member for, and hold the Member
harmless against, any loss, liability or expense (including without limitation
reasonable attorneys’ fees and expenses) incurred arising out of or in
connection with the Member’s service as a member of the Advisory Committee,
including the costs and expenses of defense against any claim or liability in
connection with the exercise or performance of any of its powers or duties
hereunder (collectively, “Losses”); provided, however, that the Issuer shall not
indemnify the Member for any Losses incurred as a result of acts or omissions
constituting willful misconduct, fraud or gross negligence by the Member in the
performance of its obligations hereunder or under the Advisory Committee
Guidelines.

 

(c)          If any action shall be instituted involving the Member for which
indemnification hereunder may be applicable, such Member shall promptly notify
the Issuer and the Collateral Manager in writing and the Issuer shall have the
right to retain counsel reasonably satisfactory to the Issuer and the Collateral
Manager to represent the Member and any others the Issuer may designate in such
proceeding and shall pay the reasonable fees and disbursements of such counsel
related to such proceeding. In any such proceeding, the Member shall have the
right to retain individual counsel, but the fees and expenses of such counsel
shall be at the expense of the Member unless (i) the Issuer and the Member shall
have agreed to the retention of such counsel or (ii) the named parties to any
such proceeding (including any impleaded parties) include the Member and the
Issuer and representation of all such parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. It is
understood that the Issuer shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the fees and
expenses of more than one separate firm (in addition to any local counsel) for
the Member and any other members of the Advisory Committee, and that all such
reasonable fees and expenses shall be reimbursed as they are incurred. The
Issuer shall not be liable for any settlement of any proceeding effected without
its written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the Issuer agrees, subject to the limitations noted
herein, to indemnify the Member from and against any loss or liability by reason
of such settlement or judgment. The Issuer shall not, without the prior written
consent of the Member, effect any settlement of any pending or threatened
proceeding in respect of which the Member is or is likely to have been a party,
unless such settlement includes an unconditional release of the Member from all
liability on claims that are the subject matter of such proceeding.
Notwithstanding the foregoing, if any person shall pay the Member any amount of
indemnification pursuant to this Paragraph 3, such person shall succeed to the
rights of the Issuer, to the exclusion of the Issuer, set forth in this
Paragraph 3(c) (including, but not limited to, the right of the Issuer to retain
counsel to represent the Member in any related proceeding and to effect any
settlement of any related pending or threatened proceeding).

 

B-2-2

 

 

4.          Notices.

 

All notices, requests, consents, approvals and other communications required or
permitted to be given or delivered hereunder shall be in writing (which shall
include notice by telecopy or like transmission) and shall be deemed to have
been given when delivered personally against receipt, upon receipt of a
transmitted confirmation if sent by telecopy or like transmission, or on the
next business day when sent by overnight courier or similar service, if
addressed to the respective parties as follows:

 

If to the Issuer, to:

 

Gramercy Real Estate CDO 2006-1, Ltd.

 

c/o Maples Finance Limited

Queensgate House

P.O. Box 1093 GT

South Church Street

George Town

Grand Cayman, Cayman Islands

Telephone:  +1 (345) 945-7099

Fax:             +1 (345) 945-7100

Attention:    The Directors

 

with a copy to:

 

CWCapital Investments LLC

7501 Wisconsin Avenue

Suite 500

Bethesda, MD 20814

Attention: Charles Spetka

Facsimile: (301) 255-4874

 

with a copy to:

 

CWCapital Investments LLC

7501 Wisconsin Avenue

Suite 500

Bethesda, MD 20814

Attention: Legal Department

Facsimile: (301) 255-4874

 

B-2-3

 

 

If to the Member, to the address set forth on the Acknowledgement and
Agreement, or to such other address or telephone number as either party shall
have specified by notice in writing to the other party; provided, however, that
any such notice of change of address or facsimile number shall be effective only
upon receipt.

 

5.          Monthly Reports.

 

The Issuer shall provide or cause to be provided to the Member a copy of each
Monthly Report (as defined in the Indenture), substantially and
contemporaneously with its delivery to the Rating Agencies (as defined in the
Indenture) under the Indenture.

 

6.          Term; Termination.

 

(a)          The Member’s term as a Member of the Advisory Committee (the
“Term”) shall commence on the date of its execution of the Acknowledgement and
Agreement and shall continue until the earlier of: (i) the liquidation and
winding-up of the Issuer; (ii) the payment in full of all Notes; (iii) the death
of the Member; and (iv) the effective date of any resignation or removal of the
Member as an Affiliated Member of the Advisory Committee as provided in this
Paragraph 6.

 

(b)          The Member shall have the right to resign as a member of the
Advisory Committee at any time upon 10 days’ prior written notice to the Issuer,
except that any resignation pursuant to Paragraph 2 shall be effective
immediately. The Collateral Manager shall have the right to appoint a Member to
replace any Member that resigns.

 

(c)          The holders of 66⅔%, by outstanding principal amount, of each Class
of Notes voting as a separate Class (excluding any Notes held by the Collateral
Manager, any of its Affiliates or any funds (other than the Issuer) managed by
the Collateral Manager or its Affiliates) shall have the right to remove the
Member for “cause.” For this purpose, “cause” shall mean: (i) the Member’s
breach of any material provisions hereof and its failure to cure such breach
within ninety (90) days after the first to occur of (x) notice of such failure
is given to the Member and (y) the Member has actual knowledge of such breach;
or (ii) an act by the Member that constitutes fraud or criminal activity in the
performance of its obligations hereunder or the Member is convicted of a felony
offense or other crime involving an investment or investment-related business,
fraud, false statements or omissions, wrongful taking of property, bribery,
forgery, counterfeiting or extortion, in a court of competent jurisdiction
(including the entry of a guilty or nolo contendere plea). Any replacement
Affiliated Member shall be appointed by the Collateral Manager.

 

(d)          The Collateral Manager will have the right to remove any Affiliated
Member at any time in its sole discretion (with or without cause), and such
removal will not be subject to the appointment of any successor Affiliated
Member.

 

If the Member’s Term is terminated pursuant to this Paragraph 6, such
termination shall be without any further liability or obligation of either party
to the other, except that any liability or obligation of either party under
Paragraph 3 shall survive the termination of such Member.

 

B-2-4

 

 

7.          Limited Recourse.

 

Notwithstanding any other provision hereof, the Member acknowledges and agrees
that he shall have recourse only to the Assets in respect of any claim, action,
demand or right arising in respect of, or against, the Issuer and following
realization of the Assets, any claims of the Member against the Issuer shall be
extinguished and shall not thereafter revive. Notwithstanding any other
provision hereof or in the Indenture, no member of the Advisory Committee or any
Affiliate thereof shall be personally liable to the Member for any amounts
payable, or performance due, by the Issuer hereunder. This provision shall
survive termination of the Term.

 

8.          Non-Petition.

 

The Member agrees that, before the date that is one year and one day, or if
longer, the expiration of the then applicable preference period plus one day,
after the payment in full of all Notes the Member shall not acquiesce, petition,
join any other Person in any petition or otherwise invoke or cause any other
Person to invoke the process of any governmental authority for the purpose of
commencing or sustaining a case against the Issuer under any federal or state
bankruptcy, insolvency or similar law of any jurisdiction or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Issuer or any substantial part of its property or
ordering the winding-up or liquidation of the affairs of the Issuer. The Member
agrees that the obligations of the Issuer to the Member are solely the corporate
obligations of the Issuer and that the Member will not have recourse to any of
the directors, officers, employees, shareholders or affiliates of the Issuer
with respect to any claims, losses, damages, liabilities, indemnities or other
obligations in connection with any transaction contemplated hereby or in
connection herewith. This provision shall survive termination of the Term.

 

9.          Amendments.

 

The provisions of this Exhibit B-2 may be amended only by an instrument in
writing signed by the Issuer and the Member and consented to by the Collateral
Manager.

 

10.         Third-Parties.

 

Nothing herein, expressed or implied, shall give to any person, other than the
Issuer, the Member and the Collateral Manager, any benefit or any legal or
equitable right, remedy or claim hereunder.

 

11.         Third Party Beneficiary.

 

Each of the Issuer and the Member agrees that the Collateral Manager is, and
that it is intended that the Collateral Manager be afforded all the benefits of,
an express third-party beneficiary in respect of the provisions hereof.

 

B-2-5

 

 





 

AMENDED AND RESTATED COLLATERAL MANAGEMENT AGREEMENT

 

This Amended and Restated Collateral Management Agreement, dated as of [●], 2013
(this “Agreement”), is entered into by and between GRAMERCY REAL ESTATE CDO
2007-1, LTD., an exempted company incorporated with limited liability under the
laws of the Cayman Islands (together with successors and assigns permitted
hereunder, the “Issuer”), and CWCAPITAL INVESTMENTS LLC, a limited liability
company organized under the laws of the Commonwealth of Massachusetts (“CWCI”
and together with its successors and assigns, the “Collateral Manager”).
Capitalized terms used herein but not otherwise defined herein shall have the
respective meanings ascribed thereto in the Indenture, dated as of August 8,
2007 (as amended to the date hereof, the “Indenture”), by and among the Issuer,
Gramercy Real Estate CDO 2007-1 LLC, as co-issuer (the “Co-Issuer”), Wells Fargo
Bank, National Association, as trustee (in such capacity, the “Trustee”), paying
agent, calculation agent, transfer agent, custodial securities intermediary,
backup advancing agent and notes registrar, and CWCapital Investments LLC, as
advancing agent.

 

WHEREAS, the Issuer appointed GKK Manager LLC (“GKKM”) as the Collateral Manager
pursuant to a Collateral Management Agreement dated as of August 8, 2007 (the
“Original CMA”) to perform certain duties and services with respect to the
Assets;

 

WHEREAS, pursuant to an Assignment and Assumption Agreement, dated as of the
date hereof (the “A&A Agreement”), GKKM has assigned to CWCI all of its rights
and obligations as Collateral Manager under the Original CMA, with effect as of
the date hereof, pursuant to the terms of the A&A Agreement;

 

WHEREAS, the Collateral Manager and the Issuer desire to amend and restate the
Agreement to make certain limited changes;

 

WHEREAS, Rating Agency Condition with respect to each Rating Agency has been
satisfied in connection with CWCI becoming the Collateral Manager;

 

WHEREAS, each of the Issuer and the Collateral Manager wishes to enter into this
Agreement pursuant to which the Collateral Manager agrees to perform, on behalf
of the Issuer, on and after the date hereof, certain duties and services with
respect to the Assets in the manner and on the terms set forth herein, and the
Collateral Manager has the capacity to provide the services required hereby and
is prepared to perform such services upon the terms and conditions set forth
herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the parties hereto hereby agree to amend and restate the Original
CMA and agree as follows:

 

1.          Management Services. The Collateral Manager is hereby appointed as
the Issuer’s exclusive agent to provide the Issuer with certain services in
relation to the Assets specified herein and in the Indenture. Accordingly, the
Collateral Manager accepts such appointment and shall provide the Issuer with
the following services (in accordance with all applicable requirements of the
Indenture, the CDO Servicing Agreement and this Agreement, including, without
limitation, the Collateral Manager Servicing Standard, as applicable, and
without regard to any conflicts of interest):

 

 

 

 

(a)         determining specific Collateral Debt Securities to be purchased or
Collateral Debt Securities to be sold and the timing of such purchases and
sales, in each case, as permitted by the Indenture;

 

(b)         determining specific Eligible Investments to be purchased or sold
and the timing of such purchases and sales, in each case, as permitted by the
Indenture;

 

(c)         effecting or directing the purchase of Collateral Debt Securities
and Eligible Investments, effecting or directing the sale of Collateral Debt
Securities and Eligible Investments, and directing the investment or
reinvestment of proceeds therefrom, in each case as permitted by the Indenture;

 

(d)         negotiating with the issuers of Collateral Debt Securities as to
proposed modifications or waivers of the documentation governing such Collateral
Debt Securities as permitted under the Indenture;

 

(e)         subject to the applicable provisions of the Asset Servicing
Agreement, taking action, or advising the Trustee with respect to actions to be
taken, with respect to the Issuer’s exercise of any rights (including, without
limitation, voting rights, tender rights and rights arising in connection with
the bankruptcy or insolvency of an issuer or the consensual or non-judicial
restructuring of the debt or equity of an issuer) or remedies in connection with
the Collateral Debt Securities and Eligible Investments, as provided in the
related Underlying Instruments, including in connection with an Offer or a
default, and participating in the committees or other groups formed by creditors
of an issuer, or taking any other action with respect to Collateral Debt
Securities and Eligible Investments which the Collateral Manager determines in
the reasonable exercise of the Collateral Manager’s business judgment is in the
best interests of the Noteholders in accordance with, and as permitted by, the
terms of the Indenture, any servicing agreement and this Agreement;

 

(f)          consulting with the Rating Agencies at such times as may be
reasonably requested by the Rating Agencies and providing the Rating Agencies
with any information reasonably requested in connection with the Rating
Agencies’ maintenance of their ratings of the Notes and their assigning credit
indicators to prospective Collateral Debt Securities, if applicable;

 

(g)         determining whether specific Collateral Debt Securities are Credit
Risk Securities, Defaulted Securities, Written Down Securities or Spread
Appreciated Securities and determining whether such Collateral Debt Securities,
and any other Collateral Debt Securities that are permitted or required to be
sold pursuant to the Indenture, should be sold, and directing the Trustee to
effect a disposition of any such Collateral Debt Securities, subject to, and in
accordance with the terms and conditions of the Indenture;

 

- 2 -

 

 

(h)         (i) monitoring the Assets on an ongoing basis and (ii) providing or
causing to be provided to the Issuer and/or the other applicable parties
specified in the Indenture all reports, schedules and certificates which relate
to the Assets and which the Issuer is required to prepare and deliver under the
Indenture, which are not prepared and delivered by the Trustee, on behalf of the
Issuer, under the Indenture, in the form and containing all information required
thereby (including, in the case of the Monthly Reports and the Notes Valuation
Reports, providing the information to the Trustee as specified in
Sections 10.9(c) and 10.9(e) of the Indenture in sufficient time for the Trustee
to prepare the Monthly Report and the Notes Valuation Report) and, if
applicable, in sufficient time for the Issuer to review such required reports
and schedules and to deliver them to the parties entitled thereto under the
Indenture;

 

(i)          managing the Issuer’s Collateral Debt Securities and Eligible
Investments in accordance with the Indenture, including the limitations relating
to the Eligibility Criteria, the Coverage Tests, the Collateral Quality Tests,
the Replenishment Criteria and the other requirements of the Indenture and this
Agreement, and, subject to the Asset Servicing Agreement, taking any action that
the Collateral Manager deems appropriate and consistent with the Indenture, the
Collateral Manager Servicing Standard and the standard of care set forth herein
with respect to any portion of the Assets that does not constitute Collateral
Debt Securities or Eligible Investments as required or permitted by the
Indenture;

 

(j)          monitoring all Hedge Agreements and determining whether and when
the Issuer should exercise any rights available under any Hedge Agreement, and
causing the Issuer to enter into additional or replacement Hedge Agreements or
terminating (in part or in whole) existing Hedge Agreements, in each case, in
accordance with the Indenture and the terms of such Hedge Agreements;

 

(k)         providing notification promptly, in writing, to the Trustee and the
Issuer upon receiving actual notice that a Collateral Debt Security is subject
to an Offer or has become a Defaulted Security, a Written Down Security or a
Credit Risk Security;

 

(l)          providing notification promptly, in writing, to the Trustee and the
Issuer upon becoming actually aware of a Default or an Event of Default under
the Indenture;

 

(m)        determining (subject to the Indenture) whether, in light of the
composition of Collateral Debt Securities, general market conditions and other
factors considered pertinent by the Collateral Manager, investments of
Replenishment Proceeds in additional Collateral Debt Securities in the
foreseeable future would, at any time during the Replenishment Period, either be
impractical or not beneficial to the Issuer and the Holders of the Preferred
Shares;

 

(n)         if the Collateral Manager elects to amortize the Notes pursuant to
and in accordance with Section 9.7 of the Indenture, providing notification, in
writing, to the Trustee, the Issuer, the Co-Issuer, the Class A-2 Note Insurer
and each Hedge Counterparty of (A) such election and (B) the amount of such
proceeds that will be used to so amortize the Notes;

 

(o)         taking reasonable action on behalf of the Issuer to effect any
Optional Redemption, any Tax Redemption, any Auction Call Redemption or any
Clean-up Call in accordance with the Indenture;

 

(p)         on the Stated Maturity of the Notes, or in connection with any
Optional Redemption, any Tax Redemption, any Auction Call Redemption or any
Clean-up Call, liquidating any remaining Hedge Agreements in accordance with the
terms thereof and the Indenture;

 

- 3 -

 

 

(q)         monitoring the ratings of the Collateral Debt Securities and the
Issuer’s compliance with the covenants by the Issuer in the Indenture;

 

(r)          assisting the Issuer in (i) taking any action in order to effect
and/or maintain the listing of any of the Notes on the Irish Stock Exchange,
(ii) obtaining any waiver from the Irish Stock Exchange or (iii) providing other
information related to the Issuer that is reasonably available to the Collateral
Manager, in each case, when specifically requested by the Irish Stock Exchange;

 

(s)         complying with such other duties and responsibilities as may be
specifically required of the Collateral Manager by the Indenture or this
Agreement;

 

(t)          complying in all material respects with the Investment Advisers Act
of 1940, as amended (the “Advisers Act”), with respect to the Issuer;

 

(u)         in order to render the Securities eligible for resale pursuant to
Rule 144A under the Securities Act, while any of such Securities remain
outstanding, making available, upon request, to any Holder or prospective
purchaser of such Securities, additional information regarding the Issuer and
the Assets if such information is reasonably available to the Collateral Manager
and constitutes Rule 144A Information required to be furnished by the Issuer
pursuant to Section 7.13 of the Indenture, unless the Issuer furnishes
information to the United States Securities and Exchange Commission (the
“Commission”) pursuant to Section 13 or Section 15(d) of the Exchange Act;

 

(v)         upon reasonable request, assisting the Trustee or the Issuer with
respect to such actions to be taken after the Closing Date, as is necessary to
maintain the clearing and transfer of the Notes through DTC and Euroclear;

 

(w)        in accordance with the Collateral Manager Servicing Standard,
enforcing the rights of the Issuer as holder of the Collateral Debt Securities,
including, without limitation, taking such action as is necessary to enforce the
Issuer’s rights with respect to remedies related to breaches of representations,
warranties or covenants in the Underlying Instruments for the benefit of the
Issuer;

 

(x)         determining (for purposes of the Collateral Quality Tests) whether
Underlying Mortgaged Properties located in the State of California are located
in the “southern region” or the “northern region” of the State of California;

 

(y)        designating Eligible Investments for sale at auction in connection
with an Auction Call Redemption; and

 

(z)         electing the applicable scenario to use in connection with the
Moody’s Test Matrix, the S&P Test Matrix and the Fitch Test Matrix.

 

- 4 -

 

 

In furtherance of the foregoing, the Issuer hereby appoints the Collateral
Manager the Issuer’s true and lawful agent and attorney-in-fact, with full power
of substitution and full authority in the Issuer’s name, place and stead and
without any necessary further approval of the Issuer, in connection with the
performance of the Collateral Manager’s duties provided for in this Agreement,
including the following powers: (i) in accordance with the terms and conditions
of the Indenture and this Agreement, to buy, sell, exchange, convert and
otherwise trade Collateral Debt Securities and Eligible Investments and (ii) to
execute (under hand, under seal or as a deed) and deliver all necessary and
appropriate documents and instruments on behalf of the Issuer to the extent
necessary or appropriate to perform the services referred to in (a) through (y)
above of this Section ‎1 and under the Indenture. The foregoing power of
attorney is a continuing power, coupled with an interest, and shall remain in
full force and effect until revoked by the Issuer in writing by virtue of the
termination of this Agreement pursuant to Section ‎12 hereof or an assignment of
this Agreement pursuant to Section ‎17 hereof; provided that any such revocation
shall not affect any transaction initiated prior to such revocation.
Nevertheless, if so requested by the Collateral Manager, a purchaser of a
Collateral Debt Security or Eligible Investment or a Hedge Counterparty, the
Issuer shall ratify and confirm any such sale or other disposition by executing
and delivering to the Collateral Manager, such purchaser or such Hedge
Counterparty all proper bills of sale, assignments, releases and other
instruments as may be designated in any such request.

 

The Collateral Manager does not hereby guarantee that sufficient funds will be
available on each Payment Date to satisfy any such payment obligations. The
Collateral Manager shall perform its obligations hereunder and under the
Indenture with reasonable care and in good faith, using a degree of skill and
attention no less than that which it (a) exercises with respect to comparable
assets that it manages for itself and (b) exercises with respect to comparable
assets that it manages for others, and in a manner consistent with the practices
and procedures then in effect followed by reasonable and prudent institutional
managers of national standing relating to assets of the nature and character of
the Assets, except as expressly provided in this Agreement or in the Indenture.
In addition, the Collateral Manager shall use commercially reasonable efforts to
ensure that directions to the Trustee with respect to the purchase of Eligible
Investments are made by the Collateral Manager only if, in the Collateral
Manager’s commercially reasonable judgment at the time of such direction,
payment at settlement in respect of any such purchase could be made without any
breach or violation of, or default under, the terms of the Indenture or this
Agreement. The Collateral Manager shall comply with and perform all the duties
and functions that have been specifically delegated to the Collateral Manager
under the Indenture. The Collateral Manager shall be bound to follow any
amendment, supplement or modification to the Indenture of which it has received
written notice at least ten (10) Business Days prior to the execution and
delivery thereof by the parties thereto; provided, however, that, with respect
to any amendment, supplement, modification or waiver to the Indenture which may
affect the Collateral Manager, the Collateral Manager shall not be bound thereby
(and the Issuer agrees that it shall not permit any such amendment, supplement,
modification or waiver to become effective) unless the Collateral Manager has
been given prior written notice thereof and gives its written consent thereto
(which consent shall not be unreasonably withheld) to the Trustee and the Issuer
prior to the effectiveness thereof.

 

The Collateral Manager shall take all actions reasonably requested by the
Trustee to facilitate the perfection of the Trustee’s security interest in the
Assets pursuant to the Indenture.

 

- 5 -

 

 

Notwithstanding anything contained herein to the contrary, (i) any cash advance
the Collateral Manager makes with respect to cure payments and actions taken in
connection therewith and (ii) any voting, consent, consultation or control
rights exercised by the Collateral Manager with respect to a Collateral Debt
Security that is a B Note, Participation or junior interest in a Mezzanine Loan,
in each case, shall be subject to the applicable provisions of the Asset
Servicing Agreement.

 

2.          Delegation of Duties. The Collateral Manager may delegate to third
parties (including its Affiliates), which it shall select with reasonable care,
and employ third parties to execute any or all of the duties assigned to the
Collateral Manager hereunder; provided, however, that (i) the Collateral Manager
shall not be relieved of any of its duties or obligations hereunder as a result
of such delegation to or employment of third parties, (ii) the Collateral
Manager shall be solely responsible for the fees and expenses payable to any
such third party, except as set forth in Section ‎6 hereof and (iii) such
delegation does not constitute an “assignment” under the Advisers Act.

 

3.          Purchase and Sale Transactions; Brokerage.

 

(a)        The Collateral Manager shall seek to obtain the best overall terms
for all orders placed with respect to the Assets, considering all reasonable
circumstances, including, if applicable, the conditions or terms of early
redemption of the Securities, it being understood that the Collateral Manager
has no obligation to obtain the lowest prices available. Subject to the
foregoing objective, the Collateral Manager may take into consideration all
factors the Collateral Manager reasonably determines to be relevant, including,
without limitation, timing, general relevant trends and research and other
brokerage services and support equipment and services related thereto furnished
to the Collateral Manager or its Affiliates by brokers and dealers in compliance
with Section 28(e) of the Exchange Act or, if Section 28(e) of the Exchange Act
is not applicable, in accordance with the provisions set forth herein. Such
services may be used in connection with the other advisory activities or
investment operations of the Collateral Manager and/or its Affiliates. In
addition, the Collateral Manager may take into account available prices, rates
of brokerage commissions and size and difficulty of the order, in addition to
other relevant factors (such as, without limitation, execution capabilities,
reliability (based on total trading rather than individual trading), integrity,
financial condition in general, execution and operational capabilities of
competing brokers and/or dealers, and the value of the ongoing relationship with
such brokers and/or dealers), without having to demonstrate that such factors
are of a direct benefit to the Issuer in any specific transaction. The Issuer
acknowledges and agrees that (i) the determination by the Collateral Manager of
any benefit to the Issuer is subjective and represents the Collateral Manager’s
evaluation at the time that the Issuer will be benefited by relatively better
purchase or sales prices, lower brokerage commissions and beneficial timing of
transactions or a combination of any of these and/or other factors and (ii) the
Collateral Manager shall be fully protected with respect to any such
determination to the extent the Collateral Manager acts in good faith, and in
accordance with the Collateral Manager Servicing Standard and in accordance with
the standard of care set forth in Section ‎1 hereof, and without gross
negligence, willful misconduct or reckless disregard of the obligations of the
Issuer hereunder or under the terms of the Indenture.

 

- 6 -

 

 

The Collateral Manager may aggregate sales and purchase orders of securities
placed with respect to the Assets with similar orders being made simultaneously
for other accounts managed by the Collateral Manager or with accounts of the
Affiliates of the Collateral Manager if, in the Collateral Manager’s sole
judgment, exercised in good faith, such aggregation will not have an adverse
effect on the Issuer. When any such aggregate sales or purchase orders occur,
the objective of the Collateral Manager (and any of its Affiliates involved in
such transactions) shall be to allocate the executions among the accounts in a
manner fair and equitable to all such accounts and generally to seek to allocate
securities available for investment to all such accounts pro rata in proportion
to the optimum amount sought by the Collateral Manager for each respective
account. In connection with the foregoing, the objective of the Collateral
Manager shall be to allocate investment opportunities and the purchases or sales
of instruments in a manner believed by the Collateral Manager, in good faith,
taking into account the Collateral Manager’s Servicing Standard and in
accordance with the standard of care set forth in Section ‎1 hereof, to be fair
and equitable.

 

In connection with any purchase of a portfolio of assets other than securities,
the objective of the Collateral Manager shall be to allocate such assets (and
the aggregate purchase price paid for such assets) among the Collateral
Manager’s clients (including the Issuer) in a manner believed by the Collateral
Manager to be fair and equitable. The Issuer acknowledges and agrees that the
Collateral Manager shall be fully protected with respect to any such allocation
to the extent the Collateral Manager acts in good faith, taking into account the
Collateral Manager’s Servicing Standard and in accordance with the standard of
care set forth in Section ‎1 hereof, and without gross negligence, willful
misconduct or reckless disregard of the obligations of the Issuer hereunder or
under the terms of the Indenture.

 

All purchases and sales of Eligible Investments and Collateral Debt Securities
by the Collateral Manager on behalf of the Issuer shall be conducted in
compliance with all applicable laws (including, without limitation,
Section 206(3) of the Advisers Act) and the terms of the Indenture. After (and
excluding) the Closing Date, the Collateral Manager shall cause any purchase or
sale of any Collateral Debt Security or Eligible Investment to be conducted on
an arm’s-length basis or, if applicable, in compliance with Section ‎3(b)
hereof.

 

(b)          The Collateral Manager, subject to and in accordance with the terms
and conditions of the Indenture, may effect direct trades between the Issuer and
the Collateral Manager or any of its Affiliates acting as principal or agent
(any such transaction, a “Related Party Trade”): provided, however, that a
Related Party Trade after (and excluding) the Closing Date, other than Permitted
Cash Purchases, sales of property or securities in accordance with the
Origination Agreement and sales of Assets pursuant to an auction in connection
with an Auction Call Redemption or in connection with a redemption of the Notes
pursuant to Article 9 of the Indenture, may be effected only (i) upon disclosure
to and with the prior consent of an advisory committee containing at least one
member independent from the Collateral Manager (whose affirmative vote shall be
required to grant such consent) acting as a surrogate for, and in the best
interest of, the holders of the Securities that has been appointed from time to
time as needed by the Issuer or by the Collateral Manager following the
resignation of any member (the “Advisory Committee”) and based on the Advisory
Committee’s determination that such transaction is on terms substantially as
favorable to the Issuer as would be the case if a such transaction were effected
with Persons not so affiliated with the Collateral Manager or any of its
Affiliates, (ii) subject to a requirement that the purchase price in respect of
any Collateral Debt Security acquired by the Issuer from a Seller pursuant to
such a direct trade may not exceed the Principal Balance thereof, plus accrued
and unpaid interest thereon (or, in the case of a Preferred Equity Security, all
accrued and unpaid dividends or other distributions not attributable to the
return of capital by its governing documents) and (iii) if such purchase or
sale, as the case may be, is in accordance with the terms of the Indenture. The
Advisory Committee, if any, shall be formed subject to the Advisory Committee
Guidelines attached hereto as Exhibit A (the “Advisory Committee Guidelines”).
The Issuer consents and agrees that, if any transaction relating to the Issuer,
including any transaction effected between the Issuer and the Collateral Manager
or its Affiliates, shall be subject to the disclosure and consent requirements
of Section 206(3) of the Advisers Act, such requirements shall be satisfied with
respect to the Issuer and all Holders of the Securities if disclosure shall be
given to, and consent obtained from, the Advisory Committee. For avoidance of
doubt, it is hereby understood and agreed by the parties hereto that no
disclosure to, or consent of, the Advisory Committee shall be required with
respect to Permitted Cash Purchases, sales of property or securities in
accordance with the Origination Agreement and sales of Assets pursuant to an
auction in connection with an Auction Call Redemption or in connection with a
redemption of the Notes pursuant to Article 9 of the Indenture. Notwithstanding
the foregoing, to the extent such provisions are determined not to satisfy the
requirements of the Advisers Act, the Collateral Manager shall take such actions
in connection with any Related Party Trade as will satisfy the requirements of
Section 206(3) of the Advisers Act.

 

- 7 -

 

 

4.          Representations and Warranties of the Issuer. The Issuer represents
and warrants to the Collateral Manager that:

 

(a)        the Issuer (i) has been duly incorporated and registered as an
exempted company and is validly existing under the laws of the Cayman Islands,
(ii) has full power and authority to own the Issuer’s assets and the securities
proposed to be owned by the Issuer and included among the Assets and to transact
the business for which the Issuer was incorporated and (iii) is duly qualified
under the laws of each jurisdiction where the Issuer’s ownership or lease of
property or the conduct of the Issuer’s business requires or the performance of
the Issuer’s obligations under this Agreement and the Indenture would require
such qualification, except for failures to be so qualified that would not in the
aggregate have a material adverse effect on the business, operations, assets or
financial condition of the Issuer or the ability of the Issuer to perform its
obligations under, or on the validity or enforceability of, this Agreement and
the Indenture; the Issuer has full power and authority to execute, deliver and
perform the Issuer’s obligations hereunder and thereunder; this Agreement and
the Indenture have been duly authorized, executed and delivered by the Issuer
and constitute legal, valid and binding agreements enforceable against the
Issuer in accordance with their terms except that the enforceability thereof may
be subject to (a) bankruptcy, insolvency, reorganization, moratorium,
receivership, conservatorship or other similar laws now or hereafter in effect
relating to creditors’ rights and (b) general principles of equity (regardless
of whether such enforcement is considered in a proceeding in equity or at law);

 

(b)        no consent, approval, authorization or order of or declaration or
filing with any government, governmental instrumentality or court or other
Person is required for the performance by the Issuer of its duties hereunder or
under the Indenture, except those that may be required under state securities or
“blue sky” laws or the applicable laws of any jurisdiction outside of the United
States, and such as have been duly made or obtained;

 

- 8 -

 

 

(c)        neither the execution, delivery and performance of this Agreement or
the Indenture nor the performance by the Issuer of its duties hereunder or under
the Indenture (i) conflicts with or will violate or result in a default under
the Issuer’s Governing Documents or any material contract or agreement to which
the Issuer is a party or by which it or its assets may be bound, or any law,
decree, order, rule, or regulation applicable to the Issuer of any court or
regulatory, administrative or governmental agency, body or authority or
arbitrator having jurisdiction over the Issuer or its properties, or (other than
as contemplated or permitted by the Indenture) will result in a lien on any of
the property of the Issuer and (ii) would have a material adverse effect upon
the ability of the Issuer to perform its duties under this Agreement or the
Indenture;

 

(d)        the Issuer and its Affiliates are not in violation of any federal,
state or Cayman Islands laws or regulations, and there is no charge,
investigation, action, suit or proceeding before or by any court or regulatory
agency pending or, to the best knowledge of the Issuer, threatened that, in any
case, would have a material adverse effect upon the ability of the Issuer to
perform its duties under this Agreement or the Indenture;

 

(e)        the Issuer is not an “investment company” under the Investment
Company Act; and

 

(f)         the assets of the Issuer do not and will not at any time constitute
the assets of any plan subject to the fiduciary responsibility provisions of
ERISA or of any plan within the meaning of Section 4975(e)(1) of the Code.

 

5.          Representations and Warranties of the Collateral Manager. The
Collateral Manager represents and warrants to the Issuer that:

 

(a)        the Collateral Manager (i) has been duly organized, is validly
existing and is in good standing under the laws of the Commonwealth of
Massachusetts, (ii) has full power and authority to own the Collateral Manager’s
assets and to transact the business in which it is currently engaged and (iii)
is duly qualified and in good standing under the laws of each jurisdiction where
the Collateral Manager’s ownership or lease of property or the conduct of the
Collateral Manager’s business requires, or the performance of this Agreement and
the Indenture would require, such qualification, except for failures to be so
qualified that would not in the aggregate have a material adverse effect on the
business, operations, assets or financial condition of the Collateral Manager or
the ability of the Collateral Manager to perform its obligations under, or on
the validity or enforceability of, this Agreement and the provisions of the
Indenture applicable to the Collateral Manager; the Collateral Manager has full
power and authority to execute, deliver and perform this Agreement and the
Collateral Manager’s obligations hereunder and the provisions of the Indenture
applicable to the Collateral Manager; this Agreement has been duly authorized,
executed and delivered by the Collateral Manager and constitutes a legal, valid
and binding agreement of the Collateral Manager, enforceable against it in
accordance with the terms hereof, except that the enforceability hereof may be
subject to (a) bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect relating to creditors’ rights and
(b) general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law);

 

- 9 -

 

 

(b)        neither the Collateral Manager nor any of its Affiliates is in
violation of any federal or state securities law or regulation promulgated
thereunder that would have a material adverse effect upon the ability of the
Collateral Manager to perform its duties under this Agreement or the Indenture,
and there is no charge, investigation, action, suit or proceeding before or by
any court or regulatory agency pending or, to the best knowledge of the
Collateral Manager, threatened which could reasonably be expected to have a
material adverse effect upon the ability of the Collateral Manager to perform
its duties under this Agreement or the Indenture;

 

(c)        neither the execution and delivery of this Agreement nor the
performance by the Collateral Manager of its duties hereunder or under the
Indenture conflicts with or will violate or result in a breach or violation of
any of the terms or provisions of, or constitutes a default under: (i) the
limited liability company agreement of the Collateral Manager, (ii) the terms of
any indenture, contract, operating agreement, lease, mortgage, deed of trust,
note agreement or other evidence of indebtedness or other agreement, obligation,
condition, covenant or instrument to which the Collateral Manager is a party or
by which the Collateral Manager is bound, (iii) any law, decree, order, rule or
regulation applicable to the Collateral Manager of any court or regulatory,
administrative or governmental agency, body or authority or arbitrator having
jurisdiction over the Collateral Manager or its properties, and which would
have, in the case of any of (i), (ii) or (iii) of this subsection (c), either
individually or in the aggregate, a material adverse effect on the business,
operations, assets or financial condition of the Collateral Manager or the
ability of the Collateral Manager to perform its obligations under this
Agreement or the Indenture;

 

(d)        no consent, approval, authorization or order of or declaration or
filing with any government, governmental instrumentality or court or other
Person is required for the performance by the Collateral Manager of its duties
hereunder and under the Indenture, except such as have been duly made or
obtained; and

 

(e)        the Collateral Manager is a registered investment adviser under the
Advisers Act.

 

6.          Expenses. Both parties hereto acknowledge and agree that a portion
of the gross proceeds received from the issuance and sale of the Securities will
be used to pay certain organizational and structuring fees and expenses of the
Co-Issuers, including the legal fees and expenses of counsel to the Collateral
Manager. The Collateral Manager shall pay all expenses and costs incurred by it
in the course of performing its obligations under this Agreement; provided,
however, that the Collateral Manager shall not be liable for, and (subject to
the Priority of Payments set forth in the Indenture and to the extent funds are
available therefor) the Issuer shall be responsible for the payment of,
reasonable expenses and costs (including, without limitation, reasonable travel
expenses) of (i) independent accountants, consultants and other advisers
retained by the Issuer or by the Collateral Manager on behalf of the Issuer in
connection with the services provided by the Collateral Manager hereunder, (ii)
legal advisers retained by the Issuer or by the Collateral Manager on behalf of
the Issuer in connection with the services provided by the Collateral Manager
hereunder and (iii) the Collateral Manager (A) to the extent of reasonable
expenses disbursed or allocated in valuing the Assets, disbursed or allocated
software and technology expenditures relating to the monitoring and
administration of the Assets and any other reasonable expenses incurred by the
Collateral Manager in connection with matters arising in the performance by the
Collateral Manager of its duties under this Agreement and (B) for an allocable
share of the cost of certain credit databases used by the Collateral Manager in
providing services to the Issuer under this Agreement.

 

- 10 -

 

 

7.          Fees. As compensation for the performance of its obligations as
Collateral Manager hereunder and under the Indenture, the Collateral Manager
shall be entitled to receive (i) a fee, payable quarterly in arrears on each
Payment Date in accordance with the Priority of Payments, equal to (a) 0.05% per
annum of the amount described in clause (i) of the definition of Net Outstanding
Portfolio Balance plus (b) 0.10% per annum of the sum of the amounts described
in clauses (ii) through (iv) of the definition of Net Outstanding Portfolio
Balance (the “Senior Collateral Management Fee”) and (ii) an additional fee,
payable quarterly in arrears on each Payment Date in accordance with the
Priority of Payments, equal to 0.15% per annum of the sum of the amounts
described in clauses (ii) through (iv) of the definition of Net Outstanding
Portfolio Balance (the “Subordinate Collateral Management Fee” and, together
with the Senior Collateral Management Fee, the “Collateral Management Fee”).
Each Collateral Management Fee shall be calculated for each Interest Accrual
Period assuming a 360-day year with twelve (12) thirty-day months. The
Collateral Management Fee shall be calculated based on the Net Outstanding
Portfolio Balance as of the first day of the applicable Interest Accrual Period.
If on any Payment Date there are insufficient funds to pay such fees (and/or any
other amounts due and payable to the Collateral Manager) in full, in accordance
with the Priority of Payments, the amount not so paid shall be deferred and such
amounts shall be payable on such later Payment Date on which funds are available
therefor as provided in the Priority of Payments set forth in the Indenture. Any
accrued and unpaid Senior Collateral Management Fee that is deferred due to the
operation of the Priority of Payments shall accrue interest at a per annum rate
equal to LIBOR in effect for the applicable Interest Accrual Period computed on
an actual 360-day basis. Any accrued and unpaid Subordinate Collateral
Management Fee that is deferred due to the operation of the Priority of Payments
shall accrue interest at a per annum rate equal to LIBOR in effect for the
applicable Interest Accrual Period on an actual 360-day basis. Notwithstanding
any other provision hereof, the aggregate amount of all accrued but unpaid
Subordinate Collateral Management Fee payable on the final Payment Date or, if
earlier, following the winding up of the Issuer shall be equal to the lesser of
(a) the nominal amount thereof and (b) the amount available for payment under
the Priority of Payments. The Collateral Manager hereby agrees not to cause the
filing of a petition in bankruptcy against the Issuer for the nonpayment to the
Collateral Manager of any amounts due it hereunder except in accordance with
Section ‎18 hereof and, subject to the provisions of Section ‎12, to continue to
serve as Collateral Manager. If this Agreement is terminated pursuant to
Section ‎12 hereof or otherwise, the accrued fees payable to the Collateral
Manager shall be prorated for any partial periods between the Payment Dates
during which this Agreement was in effect and shall be due and payable on the
first Payment Date following the date of such termination, together with all
expenses payable to the Collateral Manager in accordance with Section ‎6 hereof,
and subject to the provisions of the Indenture and the Priority of Payments.

 

8.          Non-Exclusivity. Nothing herein shall prevent the Collateral Manager
or any of its Affiliates or any of their officers or directors from engaging in
any other businesses or providing investment management, advisory or any other
types of services to any Persons, including the Issuer, the Trustee and the
Noteholders, to the fullest extent permitted by applicable law; provided,
however, that the Collateral Manager may not take any of the foregoing actions
which the Collateral Manager knows or reasonably should know would require the
Issuer or the pool of Assets to register as an “investment company” under the
Investment Company Act.

 

- 11 -

 

 

9.          Conflicts of Interest.

 

(a)        After (but excluding) the Closing Date and the sales by Affiliates of
the Collateral Manager of Collateral Debt Securities to the Issuer on the
Closing Date (and except in the case of Permitted Cash Purchases, sales of
property or securities in accordance with the Origination Agreement and sales of
Assets pursuant to an auction in connection with an Auction Call Redemption or
in connection with a redemption of the Notes pursuant to Article 9 of the
Indenture), the Collateral Manager shall not cause the Issuer to enter into any
transaction with the Collateral Manager or any of its Affiliates as principal,
unless the applicable terms and conditions set forth in Section ‎1 and
Section ‎3(b) are complied with.

 

(b)        The Collateral Manager shall perform its obligations hereunder in
accordance with the requirements of the Advisers Act and the Indenture. The
Issuer acknowledges that the Collateral Manager, its Affiliates and funds or
accounts for which the Collateral Manager or its Affiliates acts as investment
adviser may at times own Notes of one or more Classes. After the Closing Date,
the Collateral Manager agrees to provide the Trustee with written notice upon
the acquisition or transfer (after, but excluding, the Closing Date) of any
Collateral Manager Securities.

 

(c)        Nothing herein shall prevent the Collateral Manager or any of its
Affiliates or officers and directors of the Collateral Manager from engaging in
other businesses (including financing, purchasing, owning, holding, originating
or disposing of any assets or investments), or from rendering services of any
kind to the Issuer and its Affiliates, the Trustee, the Holders or any other
Person or entity, whether or not any of the foregoing may be competitive with
the business of the Issuer or the Co-Issuer so long as the Collateral Manager
complies with the standard of care set forth in Section ‎1 hereof. Without
prejudice to the generality of the foregoing, directors, officers, members,
partners, employees and agents of the Collateral Manager, Affiliates of the
Collateral Manager, and the Collateral Manager may so long as the Collateral
Manager complies with the standard of care set forth in Section ‎1 hereof,
subject to the terms and conditions of the Indenture, among other things:

 

(i)         serve as directors (whether supervisory or managing), officers,
employees, partners, members, managers, agents, nominees or signatories for the
Issuer or any Affiliate thereof, or for any obligor in respect of any of the
Collateral Debt Securities or Eligible Investments, or any of their respective
Affiliates, except to the extent prohibited by their respective Underlying
Instruments, as from time to time amended; provided that (x) in the reasonable
judgment of the Collateral Manager, such activity will not have a material
adverse effect on the ability of the Issuer or the Trustee to enforce its
respective rights with respect to any Assets and (y) nothing in this paragraph
shall be deemed to limit the duties of the Collateral Manager set forth in
Section ‎1 hereof;

 

- 12 -

 

 

(ii)         perform, and receive fees for the performance of, services of
whatever nature rendered to an obligor in respect of any of the Collateral Debt
Securities or Eligible Investments, including acting as master servicer,
sub-servicer or special servicer with respect to any CMBS Securities or with
respect to any commercial mortgage loan constituting or underlying any
Collateral Debt Security; provided that, in the reasonable judgment of the
Collateral Manager, such activity will not have a material adverse effect on the
ability of the Issuer or the Trustee to enforce its respective rights with
respect to any of the Assets; provided, further, with respect to such services,
the Collateral Manager is not acting as an agent for the Issuer;

 

(iii)        be retained to provide services unrelated to this Agreement to the
Issuer or its Affiliates and be paid therefor;

 

(iv)        be a secured or unsecured creditor of, or hold an equity interest
in, the Issuer, its Affiliates or any obligor of any Collateral Debt Security or
Eligible Investment; provided, however, that the Collateral Manager may not be
such a creditor or hold any of such interests if, in the opinion of counsel to
the Issuer, the existence of such interest would require registration of the
Issuer or the Assts as an “investment company” under the Investment Company Act
or violate any provisions of federal or applicable state law or any law, rule or
regulation of any governmental body or agency having jurisdiction over the
Issuer;

 

(v)        own equity in or own or make loans to any issuer of debt securities
issued by a real estate investment trust (as defined in Section 856 of the Code
or any successor provision) so long as doing so would not cause the Collateral
Manager to be in violation of its obligations under this Agreement or the
Indenture;

 

(vi)       make, hold or sell an investment in an issuer’s securities that may
be pari passu, senior or junior in ranking to a Collateral Debt Security;

 

(vii)      serve as servicer and serve as special servicer and/or sub-special
servicer under any servicing agreement and be paid therefor whether related to
the Issuer or not, and serve as Advancing Agent or back-up Advancing Agent under
the Indenture;

 

(viii)     except as otherwise provided in this Section ‎9, sell any Collateral
Debt Security or Eligible Investment to, or purchase any Collateral Debt
Security from, the Issuer while acting in the capacity of principal or agent;
and

 

(ix)        subject to its obligations in Section ‎1 hereof to protect the
Holders, serve as a member of any “creditors’ board” with respect to any
Defaulted Security, Eligible Investment or with respect to any commercial
mortgage loan underlying or constituting any Collateral Debt Security or the
respective borrower for any such commercial mortgage loan.

 

It is understood that the Collateral Manager and any of its Affiliates may
engage in any other business, whether or not any of the foregoing may be
competitive with the business of the Issuer or the Co-Issuer (including
financing, purchasing, owning, holding, originating or disposing of any assets
or investments), and furnish investment management and advisory services to
others, including Persons that may have investment policies similar to those
followed by the Collateral Manager with respect to the Assets and that may own
instruments of the same class, or of the same type, as the Collateral Debt
Securities or other instruments of the issuers of Collateral Debt Securities and
may manage portfolios similar to the Assets. The Collateral Manager and its
Affiliates shall be free, in their sole discretion, to make recommendations to
others, or effect transactions on behalf of themselves or for others, which may
be the same as or different from those the Collateral Manager causes the Issuer
to effect with respect to the Assets.

 

- 13 -

 

 

The Collateral Manager and its Affiliates may, and may cause or advise their
respective clients to, invest in assets, investments or instruments that would
be appropriate for the Issuer or the Co-Issuer or as security for the Notes and
shall have no duty or obligation to offer any such asset, investment or
instrument to the Issuer or the Co-Issuer. Such investments may be different
from those made to or on behalf of the Issuer. The Collateral Manager, its
Affiliates and their respective clients may have ongoing relationships with
Persons whose instruments are pledged to secure the Notes and may own
instruments issued by, or loans to, issuers of the Collateral Debt Securities or
to any borrower or Affiliate of any borrower on any commercial mortgage loans
underlying or constituting the Collateral Debt Securities or the Eligible
Investments. The Collateral Manager and its Affiliates may cause or advise their
respective clients to invest in instruments that are senior to, or have
interests different from or adverse to, the instruments that are pledged to
secure the Notes.

 

Nothing contained in this Agreement shall prevent the Collateral Manager or any
of its Affiliates from themselves buying or selling, or from recommending to or
directing any other account to buy or sell, at any time, securities of the same
kind or class, or securities of a different kind or class of the same issuer, as
those directed by the Collateral Manager to be purchased or sold hereunder. It
is understood that, to the extent permitted by applicable law, the Collateral
Manager, its Affiliates, and any member, manager, officer, director, stockholder
or employee of the Collateral Manager or any such Affiliate or any member of
their families or a Person advised by the Collateral Manager may have an
interest in a particular transaction or in securities of the same kind or class,
or securities of a different kind or class of the same issuer, as those
purchased or sold by the Collateral Manager hereunder. Subject to applicable
law, the requirements of the Indenture and this Agreement, when the Collateral
Manager is considering purchases or sales for the Issuer and one or more of such
other accounts at the same time, the Collateral Manager shall allocate available
investments or opportunities for sales in its discretion and make investment
recommendations and decisions that may be the same as or different from those
made with respect to the Issuer’s investments, in accordance with applicable law
and the Collateral Manager Servicing Standard, to the extent applicable.

 

Subject to the Indenture and the provisions of this Agreement, the Collateral
Manager shall not be obligated to pursue any specific investment strategy or
opportunity that may arise with respect to the Assets.

 

The Issuer hereby acknowledges and consents to the various potential and actual
conflicts of interests that may exist with respect to the Collateral Manager as
described above; provided, however, that nothing contained in this Section ‎9
shall be construed as altering the duties of the Collateral Manager set forth in
this Agreement or in the Indenture.

 

- 14 -

 

 

10.         Records; Requests for Information; Confidentiality. The Collateral
Manager shall maintain appropriate books of account and records relating to
services performed hereunder, and such books of account and records shall be
accessible for inspection by an authorized representative of the Issuer, the
Trustee and the Independent accountants appointed by the Issuer pursuant to the
Indenture at a mutually agreed-upon time during normal business hours and upon
reasonable prior notice; provided that the Collateral Manager shall not be
obligated to provide access to any non-public information if the Collateral
Manager in good faith determines that the disclosure of such information would
violate any applicable law, regulation or contractual arrangement. The
Collateral Manager shall promptly forward to the Trustee any information in its
possession or reasonably available to it concerning any Collateral Debt
Security, Eligible Investment or Hedge Agreement that the Trustee reasonably may
request as necessary to enable the Trustee to calculate the Weighted Average
Coupon and/or the Weighted Average Spread (and, to the extent reasonably
requested by the Trustee, shall cooperate with the Trustee in connection with
any the making of any such calculations). The Collateral Manager shall follow
its customary procedures to keep confidential all information obtained in
connection with the services rendered hereunder and shall not disclose any such
information except (i) with the prior written consent of the Issuer (which
consent shall not be unreasonably withheld), (ii) such information as the Rating
Agencies shall reasonably request in connection with their rating or evaluation
of the Notes and/or the Collateral Manager, as applicable, and legally permitted
to be disclosed by and to the Rating Agencies, (iii) as required by law,
regulation, court order or the rules, regulations, or request of any regulatory
or self-regulating organization, body or official (including any securities
exchange on which the Notes may be listed from time to time) having jurisdiction
over the Collateral Manager or as otherwise required by law or judicial process,
(iv) such information as shall have been publicly disclosed other than in
violation of this Agreement, (v) to its members, officers, directors, and
employees, and to its attorneys, accountants and other professional advisers in
conjunction with the transactions described herein, (vi) such information as may
be necessary or desirable in order for the Collateral Manager to prepare,
publish and distribute to any Person any information relating to the investment
performance of the Assets, (vii) in connection with the enforcement of the
Collateral Manager’s rights hereunder or in any dispute or proceeding related
hereto, (viii) to the Trustee, (ix) to the extent required pursuant to any Hedge
Agreement of the Issuer and (x) to Holders and potential purchasers of any of
the Securities.

 

Subject to compliance with the requirements of any law, rule or regulation
applicable to the Collateral Manager, nothing contained herein shall prevent the
Collateral Manager from discussing its activities hereunder in a general way in
the normal course of its business, including, without limitation, general
discussions with other Persons regarding its ability to act as a collateral
manager and its past performance in such capacity. In addition, subject to
compliance with the requirements of any law, rule or regulation applicable to
the Collateral Manager, with respect to information that the Collateral Manager
obtains or develops regarding the Collateral Debt Securities or Eligible
Investments (including, without limitation, information regarding ratings,
yield, creditworthiness, financial condition and prospects of any issuer
thereof) in connection with the performance of its services hereunder, nothing
in this Section ‎10 shall prevent the Collateral Manager or its Affiliates, in
the conduct of their respective businesses, from using such information or
disclosing such information to others so long as such other use does not, in its
reasonable judgment, disadvantage the Issuer. Notwithstanding anything to the
contrary contained in this Agreement, all Persons may disclose to any and all
Persons, without limitation of any kind, the U.S. federal, state and local tax
treatment of the Securities and the Co-Issuers, any fact that may be relevant to
understanding the U.S. federal, state and local tax treatment of the Securities
and the Issuers, and all materials of any kind (including opinions or other tax
analyses) relating to such U.S. federal, state and local tax treatment and that
may be relevant to understanding such tax treatment.

 

- 15 -

 

 

11.         Term. This Agreement shall become effective on the date hereof and
shall continue in full force and effect until the first to occur of the
following: (a) the payment in full of the Notes and the termination of the
Indenture in accordance with its terms, (b) the liquidation of the Assets and
the final distribution of the proceeds of such liquidation to the Holders and
the Issuer or (c) the termination of this Agreement pursuant to Section ‎12
hereof.

 

12.         Termination.

 

(a)          The Collateral Manager may be removed upon at least thirty (30)
days (or upon an occurrence of any act or indictment described in clause (iv) of
the definition of “cause” set forth in Section ‎12(b) below, ten (10) days)
prior written notice if (A) Holders of at least 75% by Aggregate Outstanding
Amount of each Class of Notes (voting as a separate Class) and (B) Holders of at
least 75% of the Preferred Shares in issue which have not been redeemed give
written notice to the Collateral Manager, the Issuer, each Hedge Counterparty
and the Trustee of such removal (including in any such calculation any
Collateral Manager Securities); provided that if the Collateral Manager is
removed pursuant to this clause (a), any successor Collateral Manager will not
be permitted to be a Holder of or an Affiliate of any Holder of Securities.
Notice of any such removal shall be delivered by the Trustee, on behalf of the
Issuer, to the Holders of each Class of Notes, the Holders of the Preferred
Shares, each Rating Agency and each Hedge Counterparty.

 

(b)          This Agreement may be terminated, and the Collateral Manager may be
removed, by the Issuer or the Trustee for cause, upon thirty (30) days (or upon
an occurrence of any act or indictment described in clause (iv) of the
definition of “cause” set forth in this Section ‎12(b) below, ten (10) days)
prior written notice by the Issuer, at the direction of (A) so long as the
Class A-1 Notes and/or the Class A-2 Notes are the Controlling Class, the
Holders of at least a majority of the outstanding principal amount of the
Controlling Class and (B) at any other time (i) the Holders of at least a
majority by Aggregate Outstanding Amount of each Class of Notes (excluding any
Collateral Manager Securities), each voting as a separate Class and (ii) the
Holders of at least a Majority of the Preferred Shares (excluding any Collateral
Manager Securities); provided, however, upon the occurrence of an event
described in clause (iii) of this Section ‎12(b), termination of the Collateral
Manager will be automatic and without advance notice required from the Issuer,
the Trustee or any other Person. Notice of any such removal for cause shall be
delivered by the Trustee, on behalf of the Issuer, to each Rating Agency, each
Hedge Counterparty and the Holders of the Notes and the Preferred Shares. In no
event will the Trustee be required to determine whether or not cause exists for
the removal of the Collateral Manager. As used in this Section ‎12, “cause”
means any of the following events:

 

(i)          the Collateral Manager (A) willfully breaches, or takes any action
that it knows violates, any provision of this Agreement or any term of the
Indenture applicable to the Collateral Manager (not including a willful breach
or knowing violation that results from a good faith dispute regarding
alternative courses of action or interpretation of instructions), which breach
or action has (or could reasonably be expected to have) a material adverse
effect on the Noteholders and (B) fails to cure such breach within thirty (30)
days after the first to occur of (1) notice of such failure is given to the
Collateral Manager or (2) the Collateral Manager having actual knowledge of such
breach or violation;

 

- 16 -

 

 

(ii)         the Collateral Manager breaches in any material respect any
provision of this Agreement or any material terms of the Indenture applicable to
the Collateral Manager and fails to cure such breach within ninety (90) days
after the first to occur of (A) notice of such failure is given to the
Collateral Manager or (B) the Collateral Manager having actual knowledge of such
breach;

 

(iii)        the Collateral Manager (A) ceases to be able to, or admits in
writing the Collateral Manager’s inability to, pay the Collateral Manager’s
debts when and as they become due, (B) files, or consents by answer or otherwise
to the filing against the Collateral Manager of, a petition for relief or
reorganization or arrangement or any other petition in bankruptcy, for
liquidation or takes advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (C) makes an assignment for
the benefit of the Collateral Manager’s creditors, (D) consents to the
appointment of a custodian, receiver, trustee or other officer with similar
powers with respect to the Collateral Manager or with respect to any substantial
part of the Collateral Manager’s property or (E) is adjudicated as insolvent or
to be liquidated;

 

(iv)        the occurrence of an act by the Collateral Manager or any of its
Affiliates that constitutes fraud or criminal activity in the performance of its
obligations under this Agreement or the indictment of the Collateral Manager or
any of its respective officers or directors for a criminal offense involving an
investment or investment-related business, fraud, false statements or omissions,
wrongful taking of property, bribery, forgery, counterfeiting or extortion;

 

(v)         the failure of any representation, warranty, certificate or
statement of the Collateral Manager in or pursuant to this Agreement or the
Indenture to be correct in any material respect and (x) such failure has (or
could reasonably be expected to have) a material adverse effect on the
Noteholders, the Issuer or the Co-Issuer and (y) if such failure can be cured,
no correction is made for forty-five (45) days after the Collateral Manager
becomes aware of such failure or receives notice thereof in writing from the
Trustee;

 

(vi)        the occurrence and continuation of any of the Events of Default
described in Sections 5.1(a) or 5.1(b) of the Indenture;

 

(vii)       so long as the Class A-1 Notes and/or the Class A-2 Notes are the
Controlling Class, the Class A/B Par Value Ratio is less than 92.00% on any
Measurement Date; or

 

(viii)      the Collateral Manager consolidates or amalgamates with, or merges
with or into, or transfers all or substantially all its assets to, another
Person and either (A) at the time of such consolidation, amalgamation, merger or
transfer, the resulting, surviving or transferee Person fails to or cannot
assume all the obligations of the Collateral Manager under this Agreement or (B)
the resulting, surviving or transferee Person lacks the legal capacity to
perform the obligations of the Collateral Manager hereunder and under the
Indenture.

 

- 17 -

 

 

The Collateral Manager shall notify the Trustee, the Rating Agencies and the
Issuer in writing promptly upon becoming aware of any event that constitutes
cause under this Section ‎12(b). In no event shall the Trustee be obligated to
determine if “cause” exists.

 

(c)          The Collateral Manager may resign, upon thirty (30) days prior
written notice to the Issuer, the Co-Issuer, the Trustee, each Rating Agency and
each Hedge Counterparty; provided, however, that (i) no such termination or
resignation shall be effective until the date as of which a successor collateral
manager shall have agreed in writing to assume all of the Collateral Manager’s
duties and obligations pursuant to this Agreement and (ii) the Issuer shall use
its best efforts to appoint a successor collateral manager to assume such duties
and obligations. Notwithstanding the notice required above, the Collateral
Manager shall have the right to resign without prior notice if, due to a change
in any applicable law or regulation or interpretation thereof, the performance
by the Collateral Manager of its duties under the Collateral Management
Agreement would (i) adversely affect the Issuer’s status as a qualified REIT
subsidiary (within the meaning of Section 856(i)(2) of the Code) or (ii)
constitute a violation of any applicable law or regulation.

 

(d)          No removal, termination or resignation of the Collateral Manager or
termination of this Agreement shall be effective unless (x) a successor
collateral manager (a “Replacement Manager”) has been appointed by the Issuer
and has agreed in writing to assume all of the Collateral Manager’s duties and
obligations pursuant to this Agreement and (y) written notification shall have
been provided in accordance with Sections ‎12(a), ‎(b) or ‎(c), as applicable.
The appointment of any Replacement Manager shall be subject to satisfaction of
the Rating Agency Condition and each such Replacement Manager (i) shall have
demonstrated an ability to professionally and competently perform duties similar
to those imposed upon the Collateral Manager, (ii) is legally qualified and has
the capacity to act as collateral manager, (iii) by its appointment will not
cause the Issuer, the Co-Issuer or the pool of Assets to, or result in the
Issuer, the Co-Issuer or the pool of Assets becoming, an “investment company”
under the Investment Company Act, (iv) has accepted its appointment in writing
and (v) by its appointment will not cause the Issuer, the Co-Issuer or the pool
of Assets to become subject to income or withholding tax that would not have
been imposed but for such appointment.

 

(e)          Upon any resignation or removal of the Collateral Manager while any
of the Notes are Outstanding, (A) so long as the Class A-1 Notes and/or the
Class A-2 Notes are the Controlling Class, the Holders of at least a majority of
the outstanding principal amount of the Controlling Class and (B) at any other
time, the Holders of at least a Majority of the Preferred Shares shall have the
right to instruct the Issuer to appoint an institution identified by such
Holders as Replacement Manager; provided that (i) the Issuer provides to the
Noteholders notice of such appointment and a majority by Aggregate Outstanding
Amount of each Class of Notes (excluding any Collateral Manager Securities),
each voting as a separate Class, does not object to such appointment within
thirty (30) days, (ii) the Rating Agency Condition has been satisfied with
respect to such appointment and (iii) the requirements set forth in
Section ‎12(d)(i) through (v) above have been satisfied. If at least a majority
of the Holders of the outstanding principal or notional amount of the
Controlling Class or the Preferred Shares, as the case may be, identify two (2)
institutions for appointment as described in Section ‎12(d)(i) or
Section ‎12(d)(ii) above and both are objected to as described in clause (i)
above, a majority of the outstanding principal amount or notional amount, as the
case may be, of such Holders shall have the right to appoint any institution not
previously identified by such holders as Replacement Manager (subject to
compliance with the conditions described in Section ‎12(d)(i) and
Section ‎12(d)(ii) above).

 

- 18 -

 

 

(f)          In the event that the Collateral Manager resigns pursuant to
Section ‎12(c) or is terminated pursuant to Sections ‎12(a) or ‎(b) hereof and
the Issuer has not appointed a successor prior to the day following the
termination (or resignation) date specified in such notice, the Collateral
Manager will be entitled to propose a successor and will so appoint such
proposed entity as successor thirty (30) days thereafter, unless the Rating
Agency Condition with respect to such successor has not been satisfied or a
majority of any Class of Notes (excluding any Collateral Manager Securities),
each voting as a separate Class, objects to such appointment within such thirty
(30) day period, in which case the Controlling Class will be entitled to propose
a successor and will appoint such proposed entity as successor thirty (30) days
thereafter unless a majority by Aggregate Outstanding Amount of any other Class
of Notes (excluding any Collateral Manager Securities), each voting as a
separate Class, objects to such appointment within such thirty (30) day period,
in each case subject to the requirements set forth in Section ‎12(d) above. In
the event a proposed successor Collateral Manager is not appointed pursuant to
the foregoing procedures, the resigning or removed Collateral Manager may
petition any court of competent jurisdiction for the appointment of a successor
collateral manager, which appointment will not require the consent of, or be
subject to the disapproval of, the Issuer, any Noteholder or any Holder of the
Preferred Shares.

 

Notwithstanding any provision contained in this Agreement, the Indenture or
otherwise, so long as the Collateral Manager continues to perform its
obligations hereunder, the Collateral Management Fee shall continue to accrue
for the benefit of the Collateral Manager until termination of this Agreement
under this Section ‎12 shall become effective as set forth herein. In addition,
the Collateral Manager shall, subject to Section ‎6, be entitled to
reimbursement of out-of-pocket expenses incurred in cooperating with the
Replacement Manager, including in connection with the delivery of any documents
or property. In the event that the Collateral Manager is removed or resigns and
a Replacement Manager is appointed, such former Collateral Manager nonetheless
shall be entitled to receive payment of all unpaid Collateral Management Fees,
including the Senior Collateral Management Fee and the Subordinated Collateral
Management Fee, accrued through the effective date of the removal or
resignation, to the extent that funds are available for that purpose in
accordance with the Priority of Payments, and such payments shall rank in the
Priority of Payments pari passu with the Collateral Management Fees due to the
Replacement Manager. In addition, following the removal or resignation of the
Collateral Manager hereunder, the removed or resigning Collateral Manager shall
be granted access to the books of account and records of the Issuer and the
Trustee to the extent such removed or resigning Collateral Manager deems
necessary to confirm the proper payment of any amounts owing to such removed or
resigning Collateral Manager hereunder.

 

- 19 -

 

 

(g)          Upon the effective date of termination of this Agreement, the
Collateral Manager shall as soon as practicable:

 

(i)          deliver to the Issuer (or as the Issuer may reasonably request) all
property and documents of the Trustee or the Issuer or otherwise relating to the
Assets then in the custody of the Collateral Manager (although the Collateral
Manager may keep copies of such documents for its records); and

 

(ii)         deliver to the Trustee an accounting with respect to the books and
records delivered to the Issuer or the Replacement Manager appointed pursuant to
this Section ‎12 hereof.

 

The Collateral Manager shall reasonably assist and cooperate with the Trustee
and the Issuer (as reasonably requested by the Trustee or the Issuer) in the
assumption of the Collateral Manager’s duties by any Replacement Manager as
provided for in this Agreement, as applicable. Notwithstanding such termination,
the Collateral Manager shall remain liable to the extent set forth herein (but
subject to Section ‎13 hereof) for the Collateral Manager’s acts or omissions
hereunder arising prior to its termination as Collateral Manager hereunder and
for any expenses, losses, damages, liabilities, demands, charges and claims
(including reasonable attorneys’ fees) in respect of or arising out of a breach
of the representations and warranties made by it in Section ‎5 hereof or from
any failure of the Collateral Manager to comply with the provisions of this
Section ‎12(g).

 

(h)          The Collateral Manager agrees that, notwithstanding any
termination, the Collateral Manager shall reasonably cooperate in any Proceeding
arising in connection with this Agreement, the Indenture or any of the Assets
(excluding any such Proceeding in which claims are asserted against the
Collateral Manager or any Affiliate of the Collateral Manager) so long as the
Collateral Manager shall have been offered (in its judgment) reasonable
security, indemnity or other provision against the cost, expenses and
liabilities that might be incurred in connection therewith, but, in any event,
shall not be required to make any admission or to take any action against the
Collateral Manager’s own interests or the interests of other funds and accounts
advised by the Collateral Manager.

 

(i)          If this Agreement is terminated pursuant to Section ‎12(a), ‎(b) or
‎(c) hereof, such termination shall be without any further liability or
obligation of the Issuer or the Collateral Manager to the other, except as
provided in Sections ‎6, ‎7, ‎12 and ‎13 and the last sentence of Section ‎10
hereof.

 

(j)          Upon expiration of the applicable notice period with respect to
termination specified in Section ‎12(e) hereof, all authority and power of the
Collateral Manager under this Agreement and the Indenture, whether with respect
to the Assets or otherwise, shall automatically and without further action by
any person or entity pass to and be vested in the Replacement Manager.

 

- 20 -

 

 

13.         Liability of Collateral Manager.

 

(a)          The Collateral Manager assumes no responsibility under this
Agreement other than to render the services called for from the Collateral
Manager hereunder and under the Indenture in the manner prescribed herein and
therein. The Collateral Manager and its Affiliates, and each of their respective
partners, shareholders, members, managers, officers, directors, employees,
agents, accountants and attorneys shall have no liability to the Noteholders,
the Holders of the Preferred Shares, the Trustee, the Issuer, the Co-Issuer, any
Hedge Counterparty, the Initial Purchaser, or any of their respective
Affiliates, partners, shareholders, officers, directors, employees, agents,
accountants and attorneys, or any other Person, for any error of judgment,
mistake of law, or for any claim, loss, liability, damage, settlement, costs, or
other expenses (including reasonable attorneys’ fees and court costs) of any
nature whatsoever (collectively, “Liabilities”) that arise out of or in
connection with any act or omissions of the Collateral Manager in the
performance of its duties under this Agreement or the Indenture or for any
decrease in the value of the Collateral Debt Securities or Eligible Investments,
except by reason of acts or omissions constituting bad faith, willful misconduct
or gross negligence in the performance of, or reckless disregard of, the duties
of the Collateral Manager hereunder and under the terms of the Indenture. The
Issuer agrees that the Collateral Manager shall not be liable for any
consequential, special, exemplary or punitive damages hereunder. The acts,
failure to act or breaches described in this clause (a) are collectively
referred to for purposes of this Section ‎13 as “Collateral Manager Breaches.”

 

(b)          The Collateral Manager shall indemnify, defend and hold harmless
the Issuer and each of its partners, shareholders, members, managers, officers,
directors, employees, agents, accountants and attorneys (each, an “Issuer
Indemnified Party”) from and against any claims that may be made against an
Issuer Indemnified Party by third parties and any damages, losses, claims,
liabilities, costs or expenses (including all reasonable legal and other
expenses) which are incurred as a direct consequence of the Collateral Manager
Breaches, except for liability to which such Issuer Indemnified Party would be
subject by reason of willful misconduct, bad faith, gross negligence in the
performance of, or reckless disregard of the obligations of the Issuer hereunder
and under the terms of the Indenture.

 

(c)          The Issuer shall reimburse, indemnify and hold harmless the
Collateral Manager, its members, managers, directors, officers, stockholders,
partners, agents and employees and any Affiliate of the Collateral Manager and
its directors, officers, stockholders, partners, members, agents, employees,
accountants and attorneys (the Collateral Manager and such other persons
collectively, the “Collateral Manager Indemnified Parties”) from any and all
Liabilities, as are incurred in investigating, preparing, pursuing or defending
any claim, action, proceeding or investigation (whether or not such Collateral
Manager Indemnified Party is a party) caused by, or arising out of or in
connection with this Agreement, the Indenture and the transactions contemplated
hereby and thereby, including the issuance of the Notes, or any acts or
omissions of any Collateral Manager Indemnified Parties except those that are
the result of Collateral Manager Breaches. Any amounts payable by the Issuer
under this Section ‎13(c) shall be payable only subject to the Priority of
Payments set forth in the Indenture and to the extent Assets are available
therefor.

 

(d)          With respect to any claim made or threatened against an Issuer
Indemnified Party or a Collateral Manager Indemnified Party (each an
“Indemnified Party”), or compulsory process or request or other notice of any
loss, claim, damage or liability served upon an Indemnified Party, for which
such Indemnified Party is or may be entitled to indemnification under this
Section ‎13, such Indemnified Party shall (or, with respect to Indemnified
Parties that are directors, managers, officers, stockholders, members, managers,
agents or employees of the Issuer or the Collateral Manager, the Issuer or the
Collateral Manager, as the case may be, shall cause such Indemnified Party to):

 

- 21 -

 

 

(i)          give written notice to the indemnifying party of such claim within
ten (10) Business Days after such Indemnified Party’s receipt of actual notice
that such claim is made or threatened, which notice to the indemnifying party
shall specify in reasonable detail the nature of the claim and the amount (or an
estimate of the amount) of the claim; provided, however, that the failure of any
Indemnified Party to provide such notice to the indemnifying party shall not
relieve the indemnifying party of its obligations under this Section ‎13 unless
the rights or defenses available to the Indemnified Party are materially
prejudiced or otherwise forfeited by reason of such failure;

 

(ii)         at the indemnifying party’s expense, provide the indemnifying party
such information and cooperation with respect to such claim as the indemnifying
party may reasonably require, including making appropriate personnel available
to the indemnifying party at such reasonable times as the indemnifying party may
request;

 

(iii)        at the indemnifying party’s expense, cooperate and take all such
steps as the indemnifying party may reasonably request to preserve and protect
any defense to such claim;

 

(iv)        in the event suit is brought with respect to such claim, upon
reasonable prior notice, afford to the indemnifying party the right, which the
indemnifying party may exercise in its sole discretion and at its expense, to
participate in the investigation, defense and settlement of such claim;

 

(v)         neither incur any material expense to defend against nor release or
settle any such claim or make any admission with respect thereto (other than
routine or incontestable admissions or factual admissions the failure to make of
which would expose such Indemnified Party to unindemnified liability) nor permit
a default or consent to the entry of any judgment in respect thereof, in each
case without the prior written consent of the indemnifying party; and

 

(vi)        upon reasonable prior notice, afford to the indemnifying party the
right, in such party’s sole discretion and at such party’s sole expense, to
assume the defense of such claim, including the right to designate counsel
reasonably acceptable to the Indemnified Party and to control all negotiations,
litigation, arbitration, settlements, compromises and appeals of such claim;
provided that, if the indemnifying party assumes the defense of such claim, it
shall not be liable for any fees and expenses of counsel for any Indemnified
Party incurred thereafter in connection with such claim except that, if such
Indemnified Party reasonably determines that counsel designated by the
indemnifying party has a conflict of interest, such indemnifying party shall pay
the reasonable fees and disbursements of one counsel (in addition to any local
counsel) separate from such indemnifying party’s own counsel for all Indemnified
Parties in connection with any one action or separate but similar or related
actions in the same jurisdiction arising out of the same general allegations or
circumstances; and provided, further, that the indemnifying party shall not have
the right, without the Indemnified Party’s written consent, to settle any such
claim if, in a case where the Issuer is the indemnifying party, the Issuer does
not make available (in accordance with the Priority of Payments), in a
segregated account available only for this purpose, the full amount required to
pay any amounts due from the Indemnified Party under such settlement or, in any
case, such settlement (A) arises from or is part of any criminal action, suit or
proceeding, (B) contains a stipulation to, confession of judgment with respect
to, or admission or acknowledgement of, any liability or wrongdoing on the part
of the Indemnified Party, (C) relates to any federal, state or local tax matters
or (D) provides for injunctive relief, or other relief other than damages, which
is binding on the Indemnified Party.

 

- 22 -

 

 

(e)          In the event that any Indemnified Party waives its right to
indemnification hereunder, the indemnifying party shall not be entitled to
appoint counsel to represent such Indemnified Party nor shall the indemnifying
party reimburse such Indemnified Party for any costs of counsel to such
Indemnified Party.

 

(f)          Nothing herein shall in any way constitute a waiver or limitation
of any rights that the Issuer or the Collateral Manager may have under any
United States federal or state securities laws.

 

14.         Obligations of Collateral Manager.

 

(a)          The Collateral Manager to the extent required under the Indenture,
and on behalf of the Issuer, shall (i) engage the services of an Independent
certified accountant to prepare any United States federal, state or local income
tax or information returns and any non-United States income tax or information
returns that the Issuer may from time to time be required to file under
applicable law (each, a “Tax Return”), (ii) deliver, at least thirty (30) days
before any applicable due date upon which penalties and interest would accrue,
each Tax Return, properly completed, to the Company Administrator for signature
by an Authorized Officer of the Issuer and (iii) file or deliver such Tax Return
on behalf of the Issuer within any applicable time limit with any authority or
Person as required under applicable law.

 

(b)          Unless otherwise required by any provision of the Indenture or this
Agreement or by applicable law, the Collateral Manager shall not take any action
which it knows, or acting with gross negligence, would (a) materially adversely
affect the Issuer for purposes of United States federal or state law or any
other law known to the Collateral Manager to be applicable to the Issuer, (b)
not be permitted under the Issuer’s Memorandum and Articles of Association or
the Co-Issuer’s limited liability company agreement, (c) require registration of
the Issuer, the Co-Issuer or the Assets as an “investment company” under the
Investment Company Act or (d) cause the Issuer to violate the terms of the
Indenture, including any representation or certification to be given by the
Issuer thereunder or pursuant thereto, it being understood that in connection
with the foregoing the Collateral Manager will not be required to make any
independent investigation of any facts or laws not otherwise known to it in
connection with its obligations under this Agreement and the Indenture or the
conduct of its business generally. The Collateral Manager will perform its
duties under this Agreement and the Indenture in a manner reasonably intended
not to subject the Issuer to U.S. federal or state income taxation, it being
understood that, notwithstanding anything to the contrary set forth herein or in
the Indenture, the Collateral Manager shall be deemed to have complied with the
requirements of the Indenture and any certifications, certificates or other
related documents required pursuant to the Indenture in connection with not
subjecting the Issuer to U.S. federal or state income taxation, if it satisfies
the requirements set forth in this sentence and will not be liable to the
Trustee, the Holders of the Notes, the Co-Issuers, the Co-Issuers’ creditors or
any other Person as a result of the Issuer engaging, or a determination that the
Issuer has engaged, in a U.S. trade or business for U.S. federal income tax
purposes if it has complied with this section. The Collateral Manager shall use
all commercially reasonable efforts to ensure that no action is taken by it, and
shall not intentionally or with reckless disregard take any action, which the
Collateral Manager knows or reasonably should know would have a materially
adverse United States federal or state income tax effect on the Issuer.

 

- 23 -

 

 

(c)          Notwithstanding anything to the contrary herein, but subject to the
standard set forth in Section ‎1 hereof, the Collateral Manager or any of its
Affiliates may take any action that is not specifically prohibited by the
Indenture, this Agreement or applicable law that the Collateral Manager or any
Affiliate of the Collateral Managers deems to be in its (or in its portfolio’s)
best interest regardless of its impact on the Collateral Debt Securities.

 

15.         No Partnership or Joint Venture. The Issuer and the Collateral
Manager are not partners or joint venturers with each other, and nothing herein
shall be construed to make them such partners or joint venturers or impose any
liability as such on either of them. The Collateral Manager’s relation to the
Issuer shall be that of an independent contractor and not a general agent.
Except as expressly provided in this Agreement and in the Indenture, the
Collateral Manager shall not have authority to act for or represent the Issuer
in any way and shall not otherwise be deemed to be the Issuer’s agent.

 

The Collateral Manager shall not have any duties or obligations except those
expressly set forth herein and in the Indenture. Without limiting the generality
of the foregoing, (i) the Collateral Manager shall not be subject to any
fiduciary or other implied duty and (ii) the Collateral Manager shall not have
any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby.

 

16.         Notices. Any notice from a party under this Agreement shall be in
writing and sent by answer-back facsimile or addressed and delivered or sent by
certified mail, postage prepaid, return receipt requested or sent by overnight
courier service guaranteeing next day delivery to the other party at such
address as such other party may designate for the receipt of such notice. Until
further notice to the other party, it is agreed that the address of the Issuer
for this purpose shall be:

 

- 24 -

 

 

Gramercy Real Estate CDO 2007-1, Ltd.

c/o MaplesFS Limited

P.O. Box 1093GT

Boundary Hall

Cricket Square

George Town

Grand Cayman, Cayman Islands

Attention: The Directors

Fax: +1 345 945 7100

 

Telephone: +1 345 945 7099

 

with two copies to the Collateral Manager (as addressed below).

 

the address of the Collateral Manager for this purpose shall be:

 

CWCapital Investments LLC

7501 Wisconsin Avenue

Suite 500

Bethesda, MD 20814

Attention: Charles Spetka

Facsimile: (301) 255-4874

 

with a copy to:

 

CWCapital Investments LLC

7501 Wisconsin Avenue

Suite 500

Bethesda, MD 20814

Attention: Legal Department

Facsimile: (301) 255-4874

 

17.         Succession; Assignment.

 

(a)          This Agreement shall inure to the benefit of and be binding upon
the successors to the parties hereto. No assignment of this Agreement shall be
made without the consent of the other party except as set forth below and
without satisfaction of the Rating Agency Condition (except as permitted under
clauses (b) and (c) below), provided that the Issuer may collaterally assign its
interest in this Agreement to the Trustee under the Indenture.

 

(b)          Upon satisfaction of the Rating Agency Condition, this Agreement
may be assigned by the Collateral Manager to an Affiliate thereof that has
substantially the same personnel, or personnel with comparable expertise, as the
Collateral Manager and that is capable of performing the obligations of the
Collateral Manager under this Agreement; provided that satisfaction of the
Rating Agency Condition shall not be required in connection with any assignment
involving an internalization of the Collateral Manager or any assignment to a
successor upon merger or acquisition. Notwithstanding the foregoing, the
Collateral Manager shall provide S&P and Moody’s with prompt notice of any
assignment involving an internalization of the Collateral Manager.

 

- 25 -

 

 

(c)          This Agreement may be assigned by the Collateral Manager to any
Person other than an Affiliate only upon satisfaction of the Rating Agency
Condition and approval by a Majority of the Controlling Class.

 

(d)          Upon the execution and delivery of such a counterpart by the
assignee, the Collateral Manager shall be released from further obligations
pursuant to this Agreement, except with respect to the Collateral Manager’s
obligations arising under Section ‎13 of this Agreement prior to such assignment
and except with respect to the Collateral Manager’s obligations under the last
sentence of Section ‎10 and Sections ‎7 and ‎12 hereof.

 

18.         No Bankruptcy Petition/Limited Recourse. The Collateral Manager
covenants and agrees that, prior to the date that is one year and one day (or,
if longer, the applicable preference period then in effect) after the payment in
full of all Notes issued by the Issuer under the Indenture, the Collateral
Manager will not institute against, or join any other Person in instituting
against, the Issuer or the Co-Issuer any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other proceedings under
any bankruptcy, insolvency, reorganization or similar law of any jurisdiction;
provided, however, that nothing in this Section ‎18 shall preclude, or be deemed
to stop, the Collateral Manager from taking any action prior to the expiration
of the aforementioned one year and one day period (or, if longer, the applicable
preference period then in effect) in (x) any case or proceeding voluntarily
filed or commenced by the Issuer or the Co-Issuer, as the case may be or (y) any
involuntary insolvency proceeding filed or commenced against the Issuer or the
Co-Issuer, as the case may be, by a Person other than the Collateral Manager.
The Collateral Manager hereby acknowledges and agrees that the Issuer’s
obligations hereunder will be solely the corporate obligations of the Issuer,
and the Collateral Manager will not have recourse to any of the directors,
officers, employees, shareholders or affiliates of the Issuer, or any members of
the Advisory Committee, with respect to any claims, losses, damages,
liabilities, indemnities or other obligations in connection with any transaction
contemplated hereby. Notwithstanding any provision hereof, all obligations of
the Issuer and any claims arising from this Agreement or any transactions
contemplated by this Agreement shall be limited solely to the Collateral Debt
Securities and the other Assets and payable in accordance with the Priority of
Payments. If payments on any such claims from the Assets are insufficient, no
other assets shall be available for payment of the deficiency and, following
liquidation of all the Assets, any claims of the Collateral Manager arising from
this Agreement and the obligations of the Issuer to pay such deficiencies shall
be extinguished. The Issuer hereby acknowledges and agrees that the Collateral
Manager’s obligations hereunder shall be solely the limited liability company
obligations of the Collateral Manager, and the Issuer shall not have any
recourse to any of the members, managers, directors, officers, employees,
shareholders or Affiliates of the Collateral Manager with respect to any claims,
losses, damages, liabilities, indemnities or other obligations in connection
with any transactions contemplated hereby. The provisions of this Section ‎18
shall survive the termination of this Agreement for any reason whatsoever.

 

- 26 -

 

 

19.         Miscellaneous.

 

(a)          This Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York without regard to the conflict
of laws principles thereof other than Sections 5-1401 and 5-1402 of the General
Obligations Law of the State of New York. With respect to any suit, action or
proceedings relating to this Agreement (“Proceedings”), each party irrevocably
(i) submits to the nonexclusive jurisdiction of the courts of the State of New
York and the United States District Court located in the Borough of Manhattan in
New York City and (ii) waives any objection that such party may have at any time
to the laying of venue of any Proceedings brought in any such court, waives any
claim that such Proceedings have been brought in an inconvenient forum and
further waives the right to object, with respect to such Proceedings, that such
court does not have any jurisdiction over such party. Nothing in this Agreement
precludes either party from bringing Proceedings in any other jurisdiction, nor
shall the bringing of Proceedings in any one or more jurisdictions preclude the
bringing of Proceedings in any other jurisdiction. The Collateral Manager
irrevocably consents to the service of any and all process in any action or
proceeding by the mailing or delivery of copies of such process to the
Collateral Manager at the office of the Collateral Manager, 7501 Wisconsin
Avenue, Suite 500W, Bethesda, Maryland 20814, Attention: Daniel Warcholak, or
such other address as the Collateral Manager may advise the Issuer in writing.
The Issuer irrevocably consents to the service of any and all process in any
action or proceeding by the mailing or delivery of copies of such process to CT
Corporation System, 111 8th Avenue, 13th Floor, New York, New York 10011 (and
any successor entity), as its authorized agent to receive and forward on its
behalf service of any and all process which may be served in any such suit,
action or proceeding in any such court and agrees that service of process upon
CT Corporation System shall be deemed in every respect effective service of
process upon it in any such suit, action or proceeding and shall be taken and
held to be valid personal service upon it. Each party hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(b)          The captions in this Agreement are included for convenience only
and in no way define or limit any of the provisions hereof or otherwise affect
their construction or effect.

 

(c)          In the event any provision of this Agreement shall be held invalid
or unenforceable by any court of competent jurisdiction, such holding shall not
invalidate or render unenforceable any other provision hereof.

 

(d)          This Agreement (including all Exhibits attached hereto) may not be
amended or modified or any provision thereof waived (i) except by an instrument
in writing signed by both of the parties hereto or, in the case of a waiver, by
the party waiving compliance and (ii) in each case, in compliance with
Section 15.1(f) of the Indenture, including with respect to satisfaction of the
Rating Agency Condition. This Agreement (including all Exhibits attached hereto)
may be modified without the prior written consent of the Trustee, any Hedge
Counterparty or the holders of Notes to correct any inconsistency or cure any
ambiguity or mistake. Any other amendment of this Agreement (including all
Exhibits attached hereto) shall require the prior written consent of the Trustee
and each Hedge Counterparty, which consent shall not be unreasonably withheld
and is subject to the satisfaction of the Rating Agency Condition.

 

- 27 -

 

 

(e)          This Agreement constitutes the entire understanding and agreement
between the parties hereto and supersedes all other prior and contemporaneous
understandings and agreements, whether written or oral, between the parties
hereto concerning this subject matter (other than the Indenture).

 

(f)          The Collateral Manager hereby agrees and consents to the terms of
Section 15.1(f) of the Indenture applicable to the Collateral Manager and shall
perform any provisions of the Indenture made applicable to the Collateral
Manager by the Indenture as required by Section 15.1(f) of the Indenture.

 

(g)          This Agreement may be executed in any number of counterparts, each
of which so executed shall be deemed an original, but all such counterparts
shall together constitute one and the same instrument.

 

(h)          The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “but not limited to.”

 

(i)          Subject to the last sentence of the third to last paragraph of
Section ‎1 hereof, in the event of a conflict between the terms of this
Agreement and the Indenture, including with respect to the obligations of the
Collateral Manager hereunder and thereunder, the terms of this Agreement shall
be controlling.

 

(j)          No failure or delay on the part of any party hereto to exercise any
right or remedy under this Agreement shall operate as a waiver thereof, and no
waiver shall be effective unless it is in writing and signed by the party
granting such waiver.

 

(k)          This Agreement is made solely for the benefit of the Issuer, the
Collateral Manager and the Trustee, on behalf of the Noteholders, the Holders of
Preferred Shares and each Hedge Counterparty, their successors and assigns, and
no other person shall have any right, benefit or interest under or because of
this Agreement.

 

(l)          The Collateral Manager hereby irrevocably waives any rights it may
have to set off against the Assets.

 

- 28 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
(as a deed in the case of the Issuer) by their respective authorized
representatives as of the day and year first above written.

 



 

  Executed as a Deed       GRAMERCY REAL ESTATE CDO 2007-1, LTD., as Issuer    
  By:       Name:     Title

 

  In the presence of:         Witness:       Name:     Occupation:     Title:

 

  CWCAPITAL INVESTMENTS LLC,   as Collateral Manager         By:       Name:    
Title

  

- 29 -

 

 

EXHIBIT A

 

Advisory Committee Guidelines

 

1.          General.

 

If the Collateral Manager desires to direct a trade between the Issuer and the
Collateral Manager or any of its Affiliates, acting as principal (other than
with respect to Permitted Cash Purchases, sales of property or securities in
accordance with the Origination Agreement and sales of Assets pursuant to an
auction in connection with an Auction Call Redemption or in connection with a
redemption of the Notes pursuant to Article 9 of the Indenture, none of which
shall require the approval of the Advisory Committee) (each such trade, a
“Restricted Transaction”), before effecting such trade, it shall first present
such Restricted Transaction to the Advisory Committee for review and prior
approval.

 

2.          Composition of the Advisory Committee.

 

The Advisory Committee must be comprised of at least one person (which may be an
individual or an entity), who is Independent (as defined in the Indenture) of
the Collateral Manager (each such person, an “Independent Member”), who acts as
a surrogate for, and in the best interest of, the holders of the Securities, and
is subject to the Additional Advisory Committee Guidelines attached hereto as
Exhibit B-l (the “Independent Member Guidelines”).

 

The Advisory Committee also may have one or more members appointed by the
Collateral Manager and employed by the Collateral Manager or an Affiliate
thereof (each such person, an “Affiliated Member”), which members are subject to
the Additional Advisory Committee Guidelines attached hereto as Exhibit B-2 (the
“Affiliated Member Guidelines”).

 

3.          Requisite Experience.

 

Each member of the Advisory Committee must at the time of appointment and at all
relevant times thereafter have Requisite Experience.

 

The Collateral Manager and the Issuer will have the right to accept a
representation and warranty from a member regarding its Requisite Experience, in
the absence of actual knowledge by a responsible officer of the Collateral
Manager to the contrary.

 

“Requisite Experience” means experience as a sophisticated investor, including,
without limitation, in fixed income investing (directly and/or through
investment vehicles) and/or substantial experience and knowledge in and of the
commercial real estate loan market and related investment arenas, such that the
relevant Advisory Committee member believes that it is capable of determining
whether or not to participate in Advisory Committee decisions on the basis of
the provisions described herein. Such person need not be a professional loan
investor or loan originator.

 

A-1

 

 

4.          Appointment of Initial Members of the Advisory Committee.

 

The initial members of the Advisory Committee will be appointed by the
Collateral Manager. Thereafter the Collateral Manager will have the right to
appoint a member to replace any member that resigns. Notwithstanding the
foregoing, in the event of a resignation of the Independent Member, a
replacement Independent Member may be appointed by the Issuer if the Collateral
Manager does not promptly appoint a replacement Independent Member.

 

5.          Term.

 

Each member of the Advisory Committee will serve until he or she resigns, dies
or is removed.

 

6.          Approval Process.

 

If the Collateral Manager wants the Issuer to consider a Restricted Transaction,
the Collateral Manager will give notice of the proposed Restricted Transaction
to the members of the Advisory Committee. The notice will contain the request by
the Collateral Manager for the Advisory Committee’s consent to the Restricted
Transaction. The notice will be accompanied by:

 

·an investment memorandum; and

 

·an underwriting analysis.

 

The investment memorandum will (a) be a reasonably detailed (anticipated to be
approximately two pages) description of the proposed investment, the issuer
thereof and related information and (b) include information about the identity
of any Affiliated Person involved in the proposed investment and the capacity in
which it will be acting and a narrative about why, in the judgment of the
Collateral Manager, the investment is appropriate to be purchased or sold by the
Issuer, as the case may be. The notice will contain the Collateral Manager’s
offer to provide additional information as requested to the Advisory Committee.

 

7.          Unanimous Written Consent.

 

Regardless of the composition of the Advisory Committee, each Restricted
Transaction must be approved in writing by each member of the Advisory
Committee.

 

The members of the Advisory Committee are under no obligation to consent to a
Restricted Transaction.

 

·If all of the members of the Advisory Committee approve a Restricted
Transaction in writing, the Issuer will effect it at the option of the
Collateral Manager (subject to the others terms of this Agreement and the
Indenture).

 

·If the members of the Advisory Committee notify the Collateral Manager that the
Advisory Committee will not approve the Restricted Transaction, the Issuer will
not effect the Restricted Transaction.

 

A-2

 

 

If at any time the Advisory Committee does not have at least one Independent
Member or any member does not have Requisite Experience, the Collateral Manager
will not be permitted to use the Advisory Committee to approve any Restricted
Transaction.

 

8.          Compensation.

 

Each Independent Member shall receive arm’s length compensation by the Issuer
for serving on the Advisory Committee as agreed between such member and the
Issuer.

 

A-3

 

 

EXHIBIT B-l

 

Additional Advisory Committee Guidelines

 

Independent Member

 

1.          Independent Member Duties.

 

As an Independent Member of the Advisory Committee, the Member shall:

 

(a)          serve on the Advisory Committee and attend meetings of the Advisory
Committee at such times and places (and/or telephonically or by correspondence
or otherwise) as shall be reasonably requested by the Issuer and the Collateral
Manager;

 

(b)          promptly consider certain actions to be taken with respect to
certain Restricted Transactions presented by the Collateral Manager (as further
described in the Advisory Committee Guidelines);

 

(c)          in connection with considering Restricted Transactions, promptly
review and consider investment memoranda, underwriting analyses and other
information presented to the Member on behalf of the Issuer to the Advisory
Committee in connection with the foregoing; and

 

(d)          take such other actions as may be reasonably necessary or advisable
in connection with the foregoing;

 

provided, however, that (i) if the Member believes that the Member or an
Affiliate thereof, or any of their respective officers, directors, employees,
stockholders, partners, members or managers, has an interest in any Restricted
Transaction, the Member shall promptly disclose such interest to the Issuer and
the Collateral Manager and shall recuse himself from any consideration of such
Restricted Transaction (in each case unless the Collateral Manager and each
other member of the Advisory Committee (assuming that at least one such member
of the Advisory Committee is an Independent Member and is not affiliated with
the Restricted Transaction at issue) shall determine that such interest does not
create a disabling conflict) and (ii) if the Member believes that, because of an
actual or potential conflict of interest relating to a Restricted Transaction,
it would be inappropriate or inadvisable for the Member to receive any
Confidential Information (as defined in Paragraph 8 of this Exhibit B-l), the
Member shall recuse himself from any consideration of such Restricted
Transaction.

 

2.          Representations and Warranties.

 

The Member, by its execution of an Advisory Committee Member Acknowledgement and
Agreement (the “Acknowledgment and Agreement”), will be deemed to represent and
warrant that:

 

(a)          the Member is Independent of the Collateral Manager (including, for
this purpose, an employee, partner, member or director thereof); and

 

B-1-1

 

 

(b)          the Member has the Requisite Experience (as set forth in the
Advisory Committee Guidelines).

 

If the representations and warranties set forth in this Paragraph 2 shall at any
time fail to be true and correct, the Member shall promptly notify the Issuer
and the Collateral Manager of that fact and shall immediately resign from the
Advisory Committee.

 

3.          Compensation.

 

During the Term (as defined in Paragraph 7 of this Exhibit B-l), the Issuer
shall pay the Member a per annum fee (the “Fee”) at a rate to be established
between the Collateral Manager and the Member, payable on each Payment Date (as
defined in the Indenture), subject to the Priority of Payments (as defined in
the Indenture). The Fee payable on any specified Payment Date (as defined in the
Indenture) shall accrue during each period from and including the preceding
Payment Date (or, with respect to the first payment, from and including the date
hereof) to but excluding such specified Payment Date (or, if earlier, to but
excluding the last day of the Term), calculated on the basis of the actual
number of days elapsed over a year of 365 or 366 days, as the case may be. If
any Fee is not paid when due as a result of lack of available funds under the
Priority of Payments, such Fee shall be deferred and shall be payable on
subsequent Payment Dates in accordance with the Priority of Payments.

 

The Issuer shall reimburse the Member, promptly after demand therefor
accompanied by reasonable supporting documentation, for any reasonable
authorized expenses incurred in connection with any meetings of or actions by
the Advisory Committee.

 

4.          Exculpation and Indemnification.

 

(a)          The Member shall not be liable to the Issuer, the Co-Issuer, any
holder of the Notes, any holder of the Preferred Shares, any holder of ordinary
shares of the Issuer or the Collateral Manager (i) for any losses incurred as a
result of the actions taken or omitted to be taken by the Member pursuant to the
provisions of this Exhibit B-l or the Advisory Committee Guidelines, except that
the Member may be so liable to the extent such losses are the result of acts or
omissions constituting willful misconduct, fraud or gross negligence by the
Member in the performance of its obligations hereunder or under the Advisory
Committee Guidelines or (ii) for the acts or omissions of any other member of
the Advisory Committee.

 

(b)          The Issuer shall indemnify the Member for, and hold the Member
harmless against, any loss, liability or expense (including without limitation
reasonable attorneys’ fees and expenses) incurred arising out of or in
connection with the Member’s service as a member of the Advisory Committee,
including the costs and expenses of defense against any claim or liability in
connection with the exercise or performance of any of its powers or duties
hereunder (collectively, “Losses”); provided, however, that the Issuer shall not
indemnify the Member for any Losses incurred as a result of acts or omissions
constituting willful misconduct, fraud or gross negligence by the Member in the
performance of its obligations hereunder or under the Advisory Committee
Guidelines.

 

B-1-2

 

 

(c)          If any action shall be instituted involving the Member for which
indemnification hereunder may be applicable, such Member shall promptly notify
the Issuer and the Collateral Manager in writing and the Issuer shall have the
right to retain counsel reasonably satisfactory to the Issuer and the Collateral
Manager to represent the Member and any others the Issuer may designate in such
proceeding and shall pay the reasonable fees and disbursements of such counsel
related to such proceeding. In any such proceeding, the Member shall have the
right to retain individual counsel, but the fees and expenses of such counsel
shall be at the expense of the Member unless (i) the Issuer and the Member shall
have agreed to the retention of such counsel or (ii) the named parties to any
such proceeding (including any impleaded parties) include the Member and the
Issuer and representation of all such parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. It is
understood that the Issuer shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the fees and
expenses of more than one separate firm (in addition to any local counsel) for
the Member and any other members of the Advisory Committee, and that all such
reasonable fees and expenses shall be reimbursed as they are incurred. The
Issuer shall not be liable for any settlement of any proceeding effected without
its written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the Issuer agrees, subject to the limitations noted
herein, to indemnify the Member from and against any loss or liability by reason
of such settlement or judgment. The Issuer shall not, without the prior written
consent of the Member, effect any settlement of any pending or threatened
proceeding in respect of which the Member is or is likely to have been a party,
unless such settlement includes an unconditional release of the Member from all
liability on claims that are the subject matter of such proceeding.
Notwithstanding the foregoing, if any person shall pay the Member any amount of
indemnification pursuant to this Paragraph 4, such person shall succeed to the
rights of the Issuer, to the exclusion of the Issuer, set forth in this
Paragraph 4(c) (including, but not limited to, the right of the Issuer to retain
counsel to represent the Member in any related proceeding and to effect any
settlement of any related pending or threatened proceeding).

 

5.          Notices.

 

All notices, requests, consents, approvals and other communications required or
permitted to be given or delivered hereunder shall be in writing (which shall
include notice by telecopy or like transmission) and shall be deemed to have
been given when delivered personally against receipt, upon receipt of a
transmitted confirmation if sent by telecopy or like transmission, or on the
next business day when sent by overnight courier or similar service, if
addressed to the respective parties as follows:

 

If to the Issuer, to:

 

Gramercy Real Estate CDO 2007-1, Ltd.

 

c/o Maples Finance Limited

P.O. Box 1093 GT

Boundary Hall

Cricket Square

George Town

Grand Cayman, Cayman Islands

Telephone: +1 (345) 945-7099

Fax:             +1 (345) 945-7100

Attention:   The Directors

 

B-1-3

 

 

with a copy to:

 

CWCapital Investments LLC

7501 Wisconsin Avenue

Suite 500

Bethesda, MD 20814

Attention: Charles Spetka

Facsimile: (301) 255-4874

 

with a copy to:

 

CWCapital Investments LLC

7501 Wisconsin Avenue

Suite 500

Bethesda, MD 20814

Attention: Legal Department

Facsimile: (301) 255-4874

 

If to the Member, to the address set forth on the Acknowledgement and Agreement,

 

or to such other address or telephone number as either party shall have
specified by notice in writing to the other party; provided, however, that any
such notice of change of address or facsimile number shall be effective only
upon receipt.

 

6.          Monthly Reports.

 

The Issuer shall provide or cause to be provided to the Member a copy of each
Monthly Report (as defined in the Indenture), substantially and
contemporaneously with its delivery to the Rating Agencies (as defined in the
Indenture) under the Indenture.

 

7.          Term; Termination.

 

(a)          The Member’s term as an Independent Member of the Advisory
Committee (the “Term”) shall commence on the date of its execution of the
Acknowledgement and Agreement and shall continue until the earlier of: (i) the
liquidation and winding-up of the Issuer; (ii) the payment in full of all Notes;
(iii) the death of the Member; and (iv) the effective date of any resignation or
removal of the Member as an Independent Member of the Advisory Committee as
provided in this Paragraph 7.

 

(b)          The Member shall have the right to resign as a member of the
Advisory Committee at any time upon 10 days’ prior written notice to the Issuer,
except that any resignation pursuant to Paragraph 2 shall be effective
immediately. The Collateral Manager shall have the right to appoint an
Independent Member to replace any Independent Member that resigns.

 

B-1-4

 

 

(c)          The holders of 66⅔%, by outstanding principal amount, of each Class
of Notes voting as a separate Class (excluding any Notes held by the Collateral
Manager, any of its Affiliates or any funds (other than the Issuer) managed by
the Collateral Manager or its Affiliates) shall have the right to remove the
Member for “cause.” For this purpose, “cause” shall mean: (i) the Member’s
breach of any material provisions hereof and its failure to cure such breach
within ninety (90) days after the first to occur of (x) notice of such failure
is given to the Member and (y) the Member has actual knowledge of such breach;
(ii) an act by the Member that constitutes fraud or criminal activity in the
performance of its obligations hereunder or the Member is indicted of a felony
offense or other crime involving an investment or investment-related business,
fraud, false statements or omissions, wrongful taking of property, bribery,
forgery, counterfeiting or extortion, in a court of competent jurisdiction
(including the entry of a guilty or nolo contendere plea) or (iii) the Member
becomes affiliated with the Collateral Manager or any affiliate of the
Collateral Manager.

 

(d)          The Member also shall be subject to immediate removal from the
Committee for “cause” by the Collateral Manager. For purposes of this Paragraph
9(d), “cause” shall mean: (i) each of the events listed in clauses (i) through
(iii) of the definition of “cause” in Paragraph 9(c) above; (ii) the Member’s
failure to substantially perform its duties hereunder and/or under the Advisory
Committee Guidelines; (iii) any of the Member’s representations and warranties
set forth in Paragraph 2 hereof becomes untrue; or (iv) the Member fails to
respond to a notice provided by the Collateral Manager with respect to a
Restricted Transaction within five business days after such notice or if the
Member is not available to consider a Restricted Transaction within five
business days after such notice.

 

If the Member’s Term is terminated pursuant to this Paragraph 7, such
termination shall be without any further liability or obligation of either party
to the other, except that any liability or obligation of either party under
Paragraph 3 or 4 shall survive the termination of such Member.

 

8.          Confidentiality. The Member may receive certain information from the
Collateral Manager and/or the Issuer in connection with its service as a member
of the Advisory Committee. The Member agrees, as set forth in this Paragraph 10,
to treat confidentially any Confidential Material (as defined below).

 

(a)          “Confidential Material” means any non-public, confidential or
proprietary information that is or has been provided by the Collateral Manager
or the Issuer to the Member or the Member’s employees, attorneys, accountants,
advisors or other authorized representatives (collectively, “Representatives”)
in connection with the Member’s service on the Advisory Committee, regardless of
the form in which such information is communicated or maintained, and all notes,
reports, analyses, compilations, studies, files or other documents or material,
whether prepared by the Member or others, which are based on, contain or
otherwise reflect such information. However, “Confidential Material” does not
include any information that (i) at the time of disclosure or thereafter is
generally available to and known by the public (other than as a result of a
disclosure in violation of this Paragraph 10 directly or indirectly by the
Member or the Member’s Representatives), (ii) was available to the Member on a
non-confidential basis from a source other than the Collateral Manager or the
Issuer or its advisors, or (iii) was independently acquired or developed by the
Member without violating any provision of this Paragraph 10.

 

B-1-5

 

 

(b)          The Member agrees that all Confidential Material shall be kept
confidential by the Member and, except with the specific prior written consent
of the Issuer and the Collateral Manager or as expressly otherwise permitted by
the terms hereof, will not be disclosed by the Member to any person, other than
any of the Member’s Representatives that need to know such information solely
for the purpose of the Member’s service on the Advisory Committee (it being
understood that, before disclosing the Confidential Material or any portion
thereof to such Representatives, the Member shall inform such Representatives of
the confidential nature of the Confidential Material and the restrictions
related thereto). The Member agrees to be responsible for any breach of this
Paragraph 10 by the Member’s Representatives. The Member further agrees that the
Member shall not use Confidential Material for any reason or purpose other than
in connection with its service on the Advisory Committee. In addition, without
the prior written consent of the Issuer and the Collateral Manager, the Member
agrees not to disclose to any person, other than the Member’s Representatives
that need to know such information in connection with the Member’s service on
the Advisory Committee, the fact that Confidential Material has been made
available to the Member or that the Member is considering any investment
presented to it by the Collateral Manager on behalf of the Issuer.

 

(c)          If the Member is requested or required, by oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process, to disclose Confidential Material, the
Member shall provide the Issuer and the Collateral Manager with prompt notice of
such event so that the Issuer and/or the Collateral Manager may seek a
protective order or other appropriate remedy or waive compliance with the
applicable provisions of this Paragraph 10 by the Member. If the Issuer or the
Collateral Manager determines to seek such protective order or other remedy, the
Member shall cooperate with the Issuer or the Collateral Manager in seeking such
protective order or other remedy. If neither the Issuer nor the Collateral
Manager is able to seek such protective order or other remedy, the Member shall
seek it as directed by the Issuer or the Collateral Manager. If such protective
order or other remedy is not obtained and disclosure of Confidential Material is
required, or the Issuer grants a waiver hereunder, the Member (i) may furnish
that portion (and only that portion) of the Confidential Material which the
Member is legally required to disclose and (ii) will exercise reasonable best
efforts to have confidential treatment afforded any Confidential Material so
furnished.

 

(d)          Upon the termination hereof or upon the written request of the
Issuer or the Collateral Manager at any time, the Member shall promptly deliver
or cause to be delivered to the Issuer or the Collateral Manager or to a person
designated by the Issuer or the Collateral Manager (or will destroy, with such
destruction to be certified to the Issuer and the Collateral Manager) all
documents or other matter furnished to the Member by or on behalf of the Issuer
or the Collateral Manager constituting Confidential Material, together with all
copies thereof in the possession of the Member. In such event, all other
documents or other matter constituting Confidential Material prepared by the
Member will be destroyed, with any such destruction certified to the Issuer and
the Collateral Manager.

 

B-1-6

 

 

9.          Limited Recourse.

 

Notwithstanding any other provision hereof, the Member acknowledges and agrees
that he shall have recourse only to the Assets in respect of any claim, action,
demand or right arising in respect of, or against, the Issuer and following
realization of the Assets, any claims of the Member against the Issuer shall be
extinguished and shall not thereafter revive. Notwithstanding any other
provision hereof or in the Indenture, no member of the Advisory Committee or any
Affiliate thereof shall be personally liable to the Member for any amounts
payable, or performance due, by the Issuer hereunder. The Member agrees that the
obligations of the Issuer to the Member are solely the corporate obligations of
the Issuer and that the Member will not have recourse to any of the directors,
officers, employees, shareholders or affiliates of the Issuer with respect to
any claims, losses, damages, liabilities, indemnities or other obligations in
connection with any transaction contemplated hereby or in connection herewith.
This provision shall survive termination of the Term.

 

10.         Non-Petition.

 

The Member agrees that, before the date that is one year and one day or if
longer, the expiration of the then applicable preference period plus one day,
after the payment in full of all Notes the Member shall not acquiesce, petition,
join any other Person in any petition or otherwise invoke or cause any other
Person to invoke the process of any governmental authority for the purpose of
commencing or sustaining a case against the Issuer under any federal or state
bankruptcy, insolvency or similar law of any jurisdiction or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Issuer or any substantial part of its property or
ordering the winding-up or liquidation of the affairs of the Issuer. This
provision shall survive termination of the Term.

 

11.         Amendments.

 

The provisions of this Exhibit B-l may be amended only by an instrument in
writing signed by the Issuer and the Member and consented to by the Collateral
Manager.

 

12.         Third Parties.

 

Nothing herein, expressed or implied, shall give to any person, other than the
Issuer, the Member and the Collateral Manager, any benefit or any legal or
equitable right, remedy or claim hereunder.

 

13.         Third Party Beneficiary.

 

Each of the Issuer and the Member agrees that the Collateral Manager is, and
that it is intended that the Collateral Manager be afforded all the benefits of,
an express third-party beneficiary in respect of the provisions hereof.

 

B-1-7

 

 

EXHIBIT B-2

 

Additional Advisory Committee Guidelines

 

Affiliated Member

 

1.          Affiliated Member Duties.

 

As an Affiliated Member of the Advisory Committee, the Member shall:

 

(a)          serve on the Advisory Committee and attend meetings of the Advisory
Committee at such times and places (and/or telephonically or by correspondence
or otherwise) as shall be reasonably requested by the Issuer and the Collateral
Manager;

 

(b)          promptly consider certain actions to be taken with respect to
certain Restricted Transactions presented by the Collateral Manager (as further
described in the Advisory Committee Guidelines);

 

(c)          in connection with considering Restricted Transactions, promptly
review and consider investment memoranda, underwriting analyses and other
information presented to the Member on behalf of the Issuer to the Advisory
Committee in connection with the foregoing; and

 

(d)          take such other actions as may be reasonably necessary or advisable
in connection with the foregoing;

 

provided, however, that (i) if the Member believes that the Member or an
Affiliate thereof, or any of their respective officers, directors, employees,
stockholders, partners, members or managers, has an interest in any Restricted
Transaction, the Member shall promptly disclose such interest to the Issuer and
the Collateral Manager and shall recuse himself from any consideration of such
Restricted Transaction (in each case unless the Collateral Manager and each
other member of the Advisory Committee (assuming that at least one such member
of the Advisory Committee is an Independent Member and is not affiliated with
the Restricted Transaction at issue) shall determine that such interest does not
create a disabling conflict) and (ii) if the Member believes that, because of an
actual or potential conflict of interest relating to a Restricted Transaction,
it would be inappropriate or inadvisable for the Member to receive any
confidential information related to such Restricted Transaction, the Member
shall recuse himself from any consideration of such Restricted Transaction.

 

2.          Representations and Warranties.

 

The Member, by its execution of an Advisory Committee Member Acknowledgement and
Agreement (the “Acknowledgment and Agreement”), will be deemed to represent and
warrant that the Member has the Requisite Experience (as set forth in the
Advisory Committee Guidelines).

 

If the representations and warranties set forth in this Paragraph 2 shall at any
time fail to be true and correct, the Member shall promptly notify the Issuer
and the Collateral Manager of that fact and shall immediately resign from the
Advisory Committee.

 

B-2-1

 

 

3.          Exculpation and Indemnification.

 

(a)          The Member shall not be liable to the Issuer, the Co-Issuer, any
holder of the Notes, any holder of the Preferred Shares, any holder of ordinary
shares of the Issuer or the Collateral Manager (i) for any losses incurred as a
result of the actions taken or omitted to be taken by the Member pursuant to the
provisions of this Exhibit B-2 or the Advisory Committee Guidelines, except that
the Member may be so liable to the extent such losses are the result of acts or
omissions constituting willful misconduct, fraud or gross negligence by the
Member in the performance of its obligations hereunder or under the Advisory
Committee Guidelines or (ii) for the acts or omissions of any other member of
the Advisory Committee.

 

(b)          The Issuer shall indemnify the Member for, and hold the Member
harmless against, any loss, liability or expense (including without limitation
reasonable attorneys’ fees and expenses) incurred arising out of or in
connection with the Member’s service as a member of the Advisory Committee,
including the costs and expenses of defense against any claim or liability in
connection with the exercise or performance of any of its powers or duties
hereunder (collectively, “Losses”); provided, however, that the Issuer shall not
indemnify the Member for any Losses incurred as a result of acts or omissions
constituting willful misconduct, fraud or gross negligence by the Member in the
performance of its obligations hereunder or under the Advisory Committee
Guidelines.

 

(c)          If any action shall be instituted involving the Member for which
indemnification hereunder may be applicable, such Member shall promptly notify
the Issuer and the Collateral Manager in writing and the Issuer shall have the
right to retain counsel reasonably satisfactory to the Issuer and the Collateral
Manager to represent the Member and any others the Issuer may designate in such
proceeding and shall pay the reasonable fees and disbursements of such counsel
related to such proceeding. In any such proceeding, the Member shall have the
right to retain individual counsel, but the fees and expenses of such counsel
shall be at the expense of the Member unless (i) the Issuer and the Member shall
have agreed to the retention of such counsel or (ii) the named parties to any
such proceeding (including any impleaded parties) include the Member and the
Issuer and representation of all such parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. It is
understood that the Issuer shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the fees and
expenses of more than one separate firm (in addition to any local counsel) for
the Member and any other members of the Advisory Committee, and that all such
reasonable fees and expenses shall be reimbursed as they are incurred. The
Issuer shall not be liable for any settlement of any proceeding effected without
its written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the Issuer agrees, subject to the limitations noted
herein, to indemnify the Member from and against any loss or liability by reason
of such settlement or judgment. The Issuer shall not, without the prior written
consent of the Member, effect any settlement of any pending or threatened
proceeding in respect of which the Member is or is likely to have been a party,
unless such settlement includes an unconditional release of the Member from all
liability on claims that are the subject matter of such proceeding.
Notwithstanding the foregoing, if any person shall pay the Member any amount of
indemnification pursuant to this Paragraph 3, such person shall succeed to the
rights of the Issuer, to the exclusion of the Issuer, set forth in this
Paragraph 3(c) (including, but not limited to, the right of the Issuer to retain
counsel to represent the Member in any related proceeding and to effect any
settlement of any related pending or threatened proceeding).

 

B-2-2

 

 

4.          Notices.

 

All notices, requests, consents, approvals and other communications required or
permitted to be given or delivered hereunder shall be in writing (which shall
include notice by telecopy or like transmission) and shall be deemed to have
been given when delivered personally against receipt, upon receipt of a
transmitted confirmation if sent by telecopy or like transmission, or on the
next business day when sent by overnight courier or similar service, if
addressed to the respective parties as follows:

 

If to the Issuer, to:

 

Gramercy Real Estate CDO 2007-1, Ltd.

 

c/o Maples Finance Limited

P.O. Box 1093 GT

Boundary Hall

Cricket Square

George Town

Grand Cayman, Cayman Islands

Telephone: +1 (345) 945-7099

Fax:             +1 (345) 945-7100 

Attention: The Directors

 

with a copy to:

 

CWCapital Investments LLC

7501 Wisconsin Avenue

Suite 500

Bethesda, MD 20814

Attention:  Charles Spetka 

Facsimile:   (301) 255-4874

 

with a copy to:

 

CWCapital Investments LLC

7501 Wisconsin Avenue

Suite 500

Bethesda, MD 20814

Attention:  Legal Department 

Facsimile:   (301) 255-4874

 

B-2-3

 

 

If to the Member, to the address set forth on the Acknowledgement and
Agreement,or to such other address or telephone number as either party shall
have specified by notice in writing to the other party; provided, however, that
any such notice of change of address or facsimile number shall be effective only
upon receipt.

 

5.          Monthly Reports.

 

The Issuer shall provide or cause to be provided to the Member a copy of each
Monthly Report (as defined in the Indenture), substantially and
contemporaneously with its delivery to the Rating Agencies (as defined in the
Indenture) under the Indenture.

 

6.          Term; Termination.

 

(a)          The Member’s term as a Member of the Advisory Committee (the
“Term”) shall commence on the date of its execution of the Acknowledgement and
Agreement and shall continue until the earlier of: (i) the liquidation and
winding-up of the Issuer; (ii) the payment in full of all Notes; (iii) the death
of the Member; and (iv) the effective date of any resignation or removal of the
Member as an Affiliated Member of the Advisory Committee as provided in this
Paragraph 6.

 

(b)          The Member shall have the right to resign as a member of the
Advisory Committee at any time upon 10 days’ prior written notice to the Issuer,
except that any resignation pursuant to Paragraph 2 shall be effective
immediately. The Collateral Manager shall have the right to appoint a Member to
replace any Member that resigns.

 

(c)          The holders of 66⅔%, by outstanding principal amount, of each Class
of Notes voting as a separate Class (excluding any Notes held by the Collateral
Manager, any of its Affiliates or any funds (other than the Issuer) managed by
the Collateral Manager or its Affiliates) shall have the right to remove the
Member for “cause.” For this purpose, “cause” shall mean: (i) the Member’s
breach of any material provisions hereof and its failure to cure such breach
within ninety (90) days after the first to occur of (x) notice of such failure
is given to the Member and (y) the Member has actual knowledge of such breach;
or (ii) an act by the Member that constitutes fraud or criminal activity in the
performance of its obligations hereunder or the Member is convicted of a felony
offense or other crime involving an investment or investment-related business,
fraud, false statements or omissions, wrongful taking of property, bribery,
forgery, counterfeiting or extortion, in a court of competent jurisdiction
(including the entry of a guilty or nolo contendere plea). Any replacement
Affiliated Member shall be appointed by the Collateral Manager.

 

(d)          The Collateral Manager will have the right to remove any Affiliated
Member at any time in its sole discretion (with or without cause), and such
removal will not be subject to the appointment of any successor Affiliated
Member.

 

If the Member’s Term is terminated pursuant to this Paragraph 6, such
termination shall be without any further liability or obligation of either party
to the other, except that any liability or obligation of either party under
Paragraph 3 shall survive the termination of such Member.

 

B-2-4

 

 

7.          Limited Recourse.

 

Notwithstanding any other provision hereof, the Member acknowledges and agrees
that he shall have recourse only to the Assets in respect of any claim, action,
demand or right arising in respect of, or against, the Issuer and following
realization of the Assets, any claims of the Member against the Issuer shall be
extinguished and shall not thereafter revive. Notwithstanding any other
provision hereof or in the Indenture, no member of the Advisory Committee or any
Affiliate thereof shall be personally liable to the Member for any amounts
payable, or performance due, by the Issuer hereunder. This provision shall
survive termination of the Term.

 

8.          Non-Petition.

 

The Member agrees that, before the date that is one year and one day, or if
longer, the expiration of the then applicable preference period plus one day,
after the payment in full of all Notes the Member shall not acquiesce, petition,
join any other Person in any petition or otherwise invoke or cause any other
Person to invoke the process of any governmental authority for the purpose of
commencing or sustaining a case against the Issuer under any federal or state
bankruptcy, insolvency or similar law of any jurisdiction or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Issuer or any substantial part of its property or
ordering the winding-up or liquidation of the affairs of the Issuer. The Member
agrees that the obligations of the Issuer to the Member are solely the corporate
obligations of the Issuer and that the Member will not have recourse to any of
the directors, officers, employees, shareholders or affiliates of the Issuer
with respect to any claims, losses, damages, liabilities, indemnities or other
obligations in connection with any transaction contemplated hereby or in
connection herewith. This provision shall survive termination of the Term.

 

9.          Amendments.

 

The provisions of this Exhibit B-2 may be amended only by an instrument in
writing signed by the Issuer and the Member and consented to by the Collateral
Manager.

 

10.         Third Parties.

 

Nothing herein, expressed or implied, shall give to any person, other than the
Issuer, the Member and the Collateral Manager, any benefit or any legal or
equitable right, remedy or claim hereunder.

 

11.         Third-Party Beneficiary.

 

Each of the Issuer and the Member agrees that the Collateral Manager is, and
that it is intended that the Collateral Manager be afforded all the benefits of,
an express third-party beneficiary in respect of the provisions hereof.

 

B-2-5

 



Exhibit C

 

 

 

Form of CDO Issuer 2007 First Waiver Letter

 



 

************

 

[DATE]

 

VIA ELECTRONIC AND OVERNIGHT MAIL

Wells Fargo Bank, National Association

9062 Old Annapolis Road

Columbia, Maryland 21045

Attention: CDO Trust Services — Gramercy Real Estate CDO 2007-1, Ltd.

 

Re: Gramercy Real Estate CDO 2007-1, Ltd.

 

Dear Sir or Madam:

 

Reference is made to the indenture, dated as of August 8, 2007 (as amended,
modified or supplemented from time to time, the “Indenture”) by and among
Gramercy Real Estate CDO 2007-1, Ltd. (the “Issuer”), Gramercy Real Estate CDO
2007-1, LLC (the “Co-Issuer”), GKK Liquidity LLC (including its successors and
assigns, the “Advancing Agent”) and Wells Fargo Bank, National Association (the
“Trustee”). Capitalized terms used herein but not defined will have the meanings
ascribed to such terms in the Indenture.

 

************ (“************ hereby represents and warrants to the Trustee that
(i) as of the date of this letter, no Surety Event was continuing and (ii) as of
the date hereof, no Surety Event has occurred and is continuing. To ************
knowledge, ************ London Branch is the beneficial owner of approximately
USD [335,371,941.22] in aggregate principal amount of the Class A-1 Notes (such
Class A-1 Notes, the “************ Notes”). The ************ Notes, together
with ************ as Class A-2 Note Insurer, constitute a Majority of the
Controlling Class. ************ hereby agrees to provide written notice to the
Trustee of the occurrence and continuance of a Surety Event promptly upon
obtaining knowledge thereof.

 

GKK Manager LLC (including its successors and assigns, the “Collateral Manager”)
has advised us that one or more Events of Default may occur under Section 5.1(j)
of the Indenture due to the Class A/B Par Value Ratio being less than 89.0% on
future Measurement Dates (each such Event of Default, an “Applicable Event of
Default”). Pursuant to Section 5.14 of the Indenture, a Majority of the
Controlling Class has the right to waive any Applicable Event of Default.

 

- 6 -

 

 

Page 2

 

************ (“************ is the Class A-2 Note Insurer. This letter is to
advise you that ************ as the Class A-2 Note Insurer, hereby waives
(x) each Applicable Event of Default that may have occurred prior to the date of
this letter and (y) immediately upon the occurrence thereof, each Applicable
Event of Default that may occur from (and including) the date of this letter
until the earlier of (1) January 30, 2014 and (2) the date, if any, on which
written direction expressly revoking such waiver is provided to the Trustee by
************ provided that any such direction to revoke shall not be made
unreasonably or without good faith on its part. ************ will continue to
consider each subsequent Applicable Event of Default and determine whether or
not to waive such Applicable Event of Default or whether to exercise any other
rights or remedies it has with respect to such Applicable Event of Default.
************ reserves the right to revoke, subject to the requirement that it
act reasonably and in good faith, or extend any waiver at any time.

 

Upon the Trustee’s execution and delivery of the attached acceptance of this
letter agreement, this letter agreement will be the legal, valid and binding
agreement of ************ enforceable in accordance with its terms against
************ by the Trustee, except as such enforceability may be limited by
(i) bankruptcy, insolvency or other similar laws affecting creditors’ rights
generally and (ii) general principles of equity. The foregoing agreement shall
be governed by and construed in accordance with the laws of the State of New
York without regard to conflict of laws principles. ************ and the Trustee
(the “Parties”) consent to the jurisdiction of a state or federal court situated
in New York City, New York in connection with any dispute hereunder. The Parties
irrevocably waive any objection each may now or hereafter have to venue in such
court and any claim that a proceeding brought in such court has been brought in
an inconvenient forum. The Parties hereby expressly waive, to the full extent
permitted by applicable law, any right to trial by jury with respect to any
judicial proceeding arising from or related to this letter agreement.

 

Should you have any questions concerning this letter agreement, please contact
Caroline Platt at (914) 765-3989.

 

Very truly yours,

 

Caroline Platt

Managing Director

******

 

Accepted And Agreed as of the Date Hereof:

Wells Fargo Bank, National Association, as Trustee

 

By:           Name:           Title:    

 

- 7 -

 

 

Exhibit D

 

Form of CDO Issuer 2007 Direction Letter



 

************

 

[DATE]

 

Via Electronic Mail and Overnight Courier

 

To: The Parties Listed on Schedule A Hereto

 

Re:CREDIT DEFAULT SWAP TRANSACTION Reference #102 56 279
relating to Gramercy Real Estate CDO 2007-1, Ltd. and Gramercy
Real Estate CDO 2007-1 LLC

 

Ladies and Gentlemen:

 

Reference is made herein to the ISDA Master Agreement, dated as of August 8,
2007 (the “ISDA Master”), between LaCrosse Financial Products, LLC (“LaCrosse”)
and ************ (“************ the Schedule thereto (the “ISDA Schedule”),
dated as of August 8, 2007, and that certain confirmation thereunder titled Re:
CREDIT DEFAULT SWAP TRANSACTION Reference #102 56 279 relating to Gramercy Real
Estate CDO 2007-1, Ltd. and Gramercy Real Estate CDO 2007-1 (the “Confirmation”
and, together with the ISDA Master and ISDA Schedule, the “ISDA Agreement”).

 

Pursuant to Section 9 of the Confirmation, ************ (“************ hereby
directs ************ to:

 

(A) complete, and cause a signatory with proper authority (and any other
required authorization and approvals) to execute, the letter attached as Exhibit
I hereto, and (i) promptly (and, in any event, no later than 4:30p.m. EST on
February 22, 2013) return three original copies of such completed and executed
letter to ************ at the address set forth on the signature line hereof and
an executed copy to the parties listed on Schedule A attached thereto and (ii)
immediately (and, in any event, no later than 4:30p.m. EST on February 22, 2013)
return an electronic copy of such completed and executed letter to ************
at the email address set forth on the signature line hereof;

 

(B) complete, and cause a signatory with proper authority (and any other
required authorization and approvals) to execute, the ballot attached as Exhibit
II hereto, and (i) promptly (and, in any event, no later than 4:30p.m. EST on
February [●], 2013) return such completed and executed ballot to Wells Fargo
Bank, National Association, as the trustee in accordance with the instructions
set forth therein and (ii) immediately (and, in any event, no later than
4:30p.m. EST on February [●], 2013) return an electronic copy of such completed
and executed ballot to ************ at the email address set forth on the
signature line hereof; and

 

************

 

 

 

 

(C) either (i) deliver (or cause to be delivered) to Wells Fargo Bank, National
Association, as the trustee, no later than 4:30 pm (Eastern Standard Time) on
February [●], 2013 (or such later date and time provided by GKK Manager
LLC), its consent to the proposed supplemental indenture relating to Gramercy
Real Estate CDO 2007-1, Ltd. or (ii) not deliver (or cause to be delivered) an
objection to such proposed supplemental indenture.

 

This letter shall be construed in accordance with the laws of the State of New
York (excluding provisions regarding conflicts of laws).

 

The sending of this letter should not be construed to limit in any manner
************ or LaCrosse’s rights to exercise any and all other rights and
remedies provided for under the ISDA Agreement, any documents related thereto or
applicable law.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 2 -

 

Very truly yours,

 

************



 

By:     Name:     Title:    

 

Address for notices:

 

- 3 -

 

 

Schedule A



 

- 4 -

 

 

Exhibit I

 

[DATE]

 

VIA FACSIMILE AND OVERNIGHT MAIL

 

To the Parties Listed on
Schedule A Attached Hereto

 

Re:      Gramercy Real Estate CDO 2007-1, Ltd.

 

Dear Sir or Madam:

 

Reference is made to the indenture, dated as of August 8, 2007 (as amended,
modified or supplemented from time to time, the “Indenture”), by and among
Gramercy Real Estate CDO 2007-1, Ltd. (the “Issuer”), Gramercy Real Estate CDO
2007-1, LLC (the “Co-Issuer”), GKK Liquidity LLC (including its successors and
assigns, the “Advancing Agent”) and Wells Fargo Bank, National Association (the
“Trustee”). Capitalized terms used herein but not defined will have the meanings
ascribed to such terms in the Indenture.

 

************ London Branch (“************ hereby represents and warrants to the
Trustee that (i) as of the date of this letter, it was the beneficial owner of
Class A-1 Notes in an aggregate principal amount of approximately USD
[335,730,542.31] (such Class A-1 Notes, the “************ Owned Notes”) and (ii)
as of the date hereof, it is the beneficial owner of the ************ Owned
Notes. Together, the ************ Owned Notes and ************ as the Class A-2
Note Insurer constitute a Majority of the Controlling Class. ************ hereby
agrees to provide prompt notice to the Trustee in the event that ************
ceases to be the beneficial owner of any ************ Owned Notes.

 

We have been informed that GKK Manager LLC (including its successors and
assigns, the “Collateral Manager”) believes that one or more Events of Default
may occur under Section 5.1(j) of the Indenture due to the Class A/B Par Value
Ratio being less than 89.0% on future Measurement Dates (each such Event of
Default, an “Applicable Event of Default”). Pursuant to Section 5.14 of the
Indenture, a Majority of the Controlling Class has the right to waive any
Applicable Event of Default.

 

This letter is to advise you that ************ hereby waives (x) each Applicable
Event of Default that may have occurred prior to the date of this letter and (y)
immediately upon the occurrence thereof, each Applicable Event of Default that
may occur from (and including) the date of this letter until the earlier of (1)
January 30, 2014 and (2) the date, if any, on which written direction expressly
revoking such waiver is provided to the Trustee by ************ will continue to
consider each subsequent Applicable Event of Default and determine whether or
not to waive such Applicable Event of Default or whether to exercise any other
rights or remedies it has with respect to such Applicable Event of Default.
************ reserves the right to revoke or extend any waiver at any time.

 

- 1 -

 

 

Upon the Trustee’s execution and delivery of the attached acceptance of this
letter agreement, this letter agreement will be the legal, valid and binding
agreement of ************ enforceable in accordance with its terms against
************ by the Trustee, except as such enforceability may be limited by
(i) bankruptcy, insolvency or other similar laws affecting creditors’ rights
generally and (ii) general principles of equity. The foregoing agreement shall
be governed by and construed in accordance with the laws of the State of New
York without regard to conflict of laws principles. ************ and the Trustee
(the “Parties”) consent to the jurisdiction of a state or federal court situated
in New York City, New York in connection with any dispute hereunder. The Parties
irrevocably waive any objection each may now or hereafter have to venue in such
court and any claim that a proceeding brought in such court has been brought in
an inconvenient forum. The Parties hereby expressly waive, to the full extent
permitted by applicable law, any right to trial by jury with respect to any
judicial proceeding arising from or related to this letter agreement.

 

Should you have any questions regarding this letter, please feel free to contact
[        ] at [(    ) ____-_____].

 

Very truly yours,

 

[                   ]

 

Accepted And Agreed as of the Date Hereof:
Wells Fargo Bank, National Association, as Trustee

 

By:           Name:           Title:    

 

- 2 -

 

 



Schedule A

 

Wells Fargo Bank, National Association
9062 Old Annapolis Road, Columbia, Maryland 21045
Attention: CDO Trust Services — Gramercy Real Estate CDO 2007-1, Ltd.

 

GKK Manager LLC
c/o Gramercy Capital Corp.
420 Lexington Avenue, 18th Floor
New York, NY 10170
Attention: General Counsel

 

CWCapital Investments LLC
7501 Wisconsin Avenue, Suite 500West

Bethesda, MD 20814
Facsimile: (301) 255-4874
Attention: Charles Spetka

 

With a copy to:

 

CWCapital Investments LLC
7501 Wisconsin Avenue, Suite 500West

Bethesda, MD 20814
Attention: Daniel Warcholak

 

and

 

Clifford Chance US LLP
31 West 52nd Street

New York, NY 10019
Facsimile: (212) 878-8375
Attention: Steven T. Kolyer

 

Gramercy Real Estate CDO 2007-1, Ltd.
c/o MaplesFS Limited
P.O. Box 1093GT, Boundary Hall
Cricket Square, George Town
Grand Cayman
Cayman Islands
Attention: The Directors
Fax No.: (345) 945-7100

 

- 1 -

 

 

Gramercy Real Estate CDO 2007-1 LLC
c/o Gramercy Capital Corp.
420 Lexington Avenue, 18th Floor
New York, NY 10170
Attention: General Counsel

 

- 2 -

 

 

Exhibit II

 

BALLOT

 

(for Class A-1 Noteholders only)



______________, 201__

 

Please complete and sign the Ballot stating that you either approve or object to
the Assignment and Assumption and send it by overnight delivery and by fax to
the Trustee by 4:30 pm (Eastern Standard Time) on February 28, 2013 at the
following address:

 

Wells Fargo Bank, National Association,

as Trustee

9062 Old Annapolis Road

Columbia, Maryland 21045

Attn.: Maire Farrell

Phone: 410-884-6439

Fax: 1-866-373-0261

 

Re:(i) Collateral Management Agreement, dated as of August 8, 2007 (the
“Existing Collateral Management Agreement”), between Gramercy Real Estate CDO
2007-1, Ltd. (the “Issuer”) and GKK Manager LLC (“GKKM”), as existing Collateral
Manager (the “Existing Collateral Manager”), and (ii) the Indenture, dated as of
August 8, 2007, among the Issuer, Gramercy Real Estate CDO 2007-1 LLC (the
“Co-Issuer” and, together with the Issuer, the “Co-Issuers”), GKK Liquidity LLC,
as advancing agent (the “Advancing Agent”), and Wells Fargo Bank, National
Association, as trustee (the “Trustee”), paying agent, calculation agent,
transfer agent, custodial securities intermediary, backup advancing agent and
notes registrar (“Wells Fargo Bank”) (as amended and supplemented, the
“Indenture”)

 

Ladies and Gentlemen:

 

Reference is made to the Notice of Proposed Assignment and Assumption of
Collateral Management Agreement and Request for Approval From Class A-1
Noteholders and Class A-2 Note Insurer dated February [ ], 2013 from GKK Manager
LLC, as Existing Collateral Manager (the “Notice”). Capitalized terms used in
this Ballot without definition are used as defined in the Notice or the Existing
Collateral Management Agreement or, if not defined therein, in the Indenture.
The undersigned, the Holder (or such Holder’s proxyholder) of one or more Class
A-1 Notes as specified below as of February [ ], 2013 (the “Notice Record
Date”), hereby acknowledges that the undersigned has received a copy of the
Notice.

 

If the undersigned is a beneficial owner rather than a Holder, references herein
to “Holder” shall be construed accordingly.

 

This is to certify that the Person identified below is the beneficial owner (in
the case of Global Securities) or the Holder of the aggregate face amount of the
Class A-1 Notes as specified below.

 

- 3 -

 

 

IN ADDITION TO SIGNING AND COMPLETING THIS BALLOT, PLEASE CLEARLY INSERT THE
AGGREGATE FACE AMOUNT OF THE CLASS A-1 NOTES AND CORRESPONDING CUSIP NUMBER THAT
YOU HOLD AND COMPLETE AND RETURN AN EXECUTED COPY OF THE “BENEFICIAL HOLDER
INFORMATION FORM” ATTACHED HERETO.

 

Note

Aggregate Face 

Amount

CUSIP*           Class  A-1 Notes      

 

Class  A-1 Rule 144A Global Securities

$__________________ 38500XAA0   Class  A-1 Regulation S Global Securities

 

$__________________

G40439AA2  

 



 



* The Collateral Manager shall not be responsible for the use of the CUSIP
numbers selected, nor is any representation made herein as to their correctness
indicated in this Approval, the Notice or as printed on any Note. The numbers
are included solely for the convenience of the Holders.

 

- 4 -

 

 

The undersigned Beneficial Owner or Holder of the Class A-1 Notes, as of the
Notice Record Date in connection with the Notice, hereby [please check one]:

 

_____ approves the Assignment and Assumption as referred to in the Notice.

 

_____ objects to the Assignment and Assumption as referred to in the Notice.

 

        Name of Holder*                 Name of Beneficial Owner                
Signature of Beneficial Owner or Holder     or duly authorized signatory of
Beneficial     Owner or Holder  

 

Medallion Guarantee Required:
  (U.S. Persons should affix stamp & signature; Non-U.S. Persons should provide
notarization)

 



 



* In the case of book entry Notes held through The Depository Trust Company
(“DTC”), please insert the name submitted to DTC for purposes of the securities
listing position. In the case of Notes held in physical definitive form, please
insert the name as appears on such Notes.

 

- 5 -

 

 

BENEFICIAL HOLDER INFORMATION FORM

 

For Class A-1 Noteholders of:

Gramercy real estate cdo 2007-1, ltd.

 

Please complete the following and return to: Maire Farrell, Wells Fargo Bank,
N.A., Specialized Asset Services, 9062 Old Annapolis Road, Columbia, MD 21045,
Attn: Maire Farrell Fax: (866) 373-0261, Phone: (410) 884-6439, Email:
maire.farrell@wellsfargo.com

 

Please check one.

 

___Beneficial Owner. The undersigned hereby represents and warrants that it is a
beneficial owner of the Notes, that the undersigned is authorized to provide
direction for their pro rata portion owned and that such power has not been
granted nor assigned to any other party or person.

 

___Nominee or Advisor. The undersigned hereby represents and warrants that it is
a nominee or advisor for the beneficial owner, that the undersigned is
authorized to provide direction for their pro rata portion owned and that such
power has not been granted nor assigned to any other party or person.

 

CLASS: _______________

 

CUSIP: ________________

 

ORIGINAL FACE AMOUNT: $_________________

 

NOMINEE NAME: _______________________

 

NOMINEE BANK (DTC Participant # if Applicable): _________________________

 

(The following information is important to facilitate conference calls, if
needed)

 

Beneficiary Company Name: ____________________________

Contact Name:

 

Address:                

 

Phone:     Facsimile:   E-mail:        

 

Signature:     Date: ______________

 

- 6 -

 

 

Exhibit E

 

Form of CDO Issuer 2007 First Consent Letter

 

 

BALLOT

 

(for Class A-1 Noteholders only)



______________, 201__

 

Please complete and sign the Ballot stating that you either approve or object to
the Assignment and Assumption and send it by overnight delivery and by fax to
the Trustee by 4:30 pm (Eastern Standard Time) on February 28, 2013 at the
following address:

 

Wells Fargo Bank, National Association,

as Trustee

9062 Old Annapolis Road

Columbia, Maryland 21045

Attn.: Maire Farrell

Phone: 410-884-6439

Fax: 1-866-373-0261

 

Re:(i) Collateral Management Agreement, dated as of August 8, 2007 (the
“Existing Collateral Management Agreement”), between Gramercy Real Estate CDO
2007-1, Ltd. (the “Issuer”) and GKK Manager LLC (“GKKM”), as existing Collateral
Manager (the “Existing Collateral Manager”), and (ii) the Indenture, dated as of
August 8, 2007, among the Issuer, Gramercy Real Estate CDO 2007-1 LLC (the
“Co-Issuer” and, together with the Issuer, the “Co-Issuers”), GKK Liquidity LLC,
as advancing agent (the “Advancing Agent”), and Wells Fargo Bank, National
Association, as trustee (the “Trustee”), paying agent, calculation agent,
transfer agent, custodial securities intermediary, backup advancing agent and
notes registrar (“Wells Fargo Bank”) (as amended and supplemented, the
“Indenture”)

 

Ladies and Gentlemen:

 

Reference is made to the Notice of Proposed Assignment and Assumption of
Collateral Management Agreement and Request for Approval From Class A-1
Noteholders and Class A-2 Note Insurer dated February [ ], 2012 from GKK Manager
LLC, as Existing Collateral Manager (the “Notice”). Capitalized terms used in
this Ballot without definition are used as defined in the Notice or the Existing
Collateral Management Agreement or, if not defined therein, in the Indenture.
The undersigned, the Holder (or such Holder’s proxyholder) of one or more Class
A-1 Notes as specified below as of February [ ], 2012 (the “Notice Record
Date”), hereby acknowledges that the undersigned has received a copy of the
Notice.

 

If the undersigned is a beneficial owner rather than a Holder, references herein
to “Holder” shall be construed accordingly.

 

This is to certify that the Person identified below is the beneficial owner (in
the case of Global Securities) or the Holder of the aggregate face amount of the
Class A-1 Notes as specified below.

 

- 1 -

 

 

IN ADDITION TO SIGNING AND COMPLETING THIS BALLOT, PLEASE CLEARLY INSERT THE
AGGREGATE FACE AMOUNT OF THE CLASS A-1 NOTES AND CORRESPONDING CUSIP NUMBER THAT
YOU HOLD AND COMPLETE AND RETURN AN EXECUTED COPY OF THE “BENEFICIAL HOLDER
INFORMATION FORM” ATTACHED HERETO.

 

Note Aggregate Face
Amount CUSIP*   Class  A-1 Notes               Class  A-1 Rule 144A Global
Securities $__________________ 38500XAA0   Class  A-1 Regulation S Global
Securities $__________________ G40439AA2  

 

 



* The Collateral Manager shall not be responsible for the use of the CUSIP
numbers selected, nor is any representation made herein as to their correctness
indicated in this Approval, the Notice or as printed on any Note. The numbers
are included solely for the convenience of the Holders.

  

- 2 -

 

 

The undersigned Beneficial Owner or Holder of the Class A-1 Notes, as of the
Notice Record Date in connection with the Notice, hereby [please check one]:

 

_____ approves the Assignment and Assumption as referred to in the Notice.

 

_____ objects to the Assignment and Assumption as referred to in the Notice.

 

        Name of Holder*                 Name of Beneficial Owner                
Signature of Beneficial Owner or Holder     or duly authorized signatory of
Beneficial     Owner or Holder  

 

Medallion Guarantee Required:
(U.S. Persons should affix stamp & signature; Non-U.S. Persons should provide
notarization)

 

 



* In the case of book entry Notes held through The Depository Trust Company
(“DTC”), please insert the name submitted to DTC for purposes of the securities
listing position. In the case of Notes held in physical definitive form, please
insert the name as appears on such Notes.

  

- 3 -

 



  

BENEFICIAL HOLDER INFORMATION FORM

 

For Class A-1 Noteholders of:

Gramercy real estate cdo 2007-1, ltd.

 

Please complete the following and return to: Maire Farrell, Wells Fargo Bank,
N.A., Specialized Asset Services, 9062 Old Annapolis Road, Columbia, MD 21045,
Attn: Maire Farrell Fax: (866) 373-0261, Phone: (410) 884-6439, Email:
maire.farrell@wellsfargo.com

 

Please check one.

 

___Beneficial Owner. The undersigned hereby represents and warrants that it is a
beneficial owner of the Notes, that the undersigned is authorized to provide
direction for their pro rata portion owned and that such power has not been
granted nor assigned to any other party or person.

 

___Nominee or Advisor. The undersigned hereby represents and warrants that it is
a nominee or advisor for the beneficial owner, that the undersigned is
authorized to provide direction for their pro rata portion owned and that such
power has not been granted nor assigned to any other party or person.

 

CLASS: _______________

 

CUSIP: _______________

 

ORIGINAL FACE AMOUNT: $ __________________

 

NOMINEE NAME: __________________

 

NOMINEE BANK (DTC Participant # if Applicable): __________________

 

(The following information is important to facilitate conference calls, if
needed)

 

Beneficiary Company Name: ___________________

Contact Name:

 

Address:                

 

Phone:     Facsimile:   E-mail:        

 

Signature:     Date:    

 

- 4 -

 

 

Exhibit F

 

Form of CDO Issuer 2007 Second Consent Letter

 



 

************ BALLOT

 

(for Class A-2 Note Insurer only)



______________, 201__

 

Please complete and sign the Ballot stating that you either approve or object to
the Assignment and Assumption and send it by overnight delivery and by fax to
the Trustee by 4:30 pm (Eastern Standard Time) on February 28, 2013 at the
following address:

 

Wells Fargo Bank, National Association,

as Trustee

9062 Old Annapolis Road

Columbia, Maryland 21045

Attn.: Maire Farrell

Phone: 410-884-6439

Fax: 1-866-373-0261

 

Re:(i) Collateral Management Agreement, dated as of August 8, 2007 (the
“Existing Collateral Management Agreement”), between Gramercy Real Estate CDO
2007-1, Ltd. (the “Issuer”) and GKK Manager LLC (“GKKM”), as existing Collateral
Manager (the “Existing Collateral Manager”), and (ii) the Indenture, dated as of
August 8, 2007, among the Issuer, Gramercy Real Estate CDO 2007-1 LLC (the
“Co-Issuer” and, together with the Issuer, the “Co-Issuers”), GKK Liquidity LLC,
as advancing agent (the “Advancing Agent”), and Wells Fargo Bank, National
Association, as trustee (the “Trustee”), paying agent, calculation agent,
transfer agent, custodial securities intermediary, backup advancing agent and
notes registrar (“Wells Fargo Bank”) (as amended and supplemented, the
“Indenture”)

 

Ladies and Gentlemen:

 

Reference is made to the Notice of Proposed Assignment and Assumption of
Collateral Management Agreement and Request for Approval From Class A-1
Noteholders and Class A-2 Note Insurer dated February [ ], 2012 from GKK Manager
LLC, as Existing Collateral Manager (the “Notice”). Capitalized terms used in
this ************ Ballot without definition are used as defined in the Notice or
the Existing Collateral Management Agreement or, if not defined therein, in the
Indenture. The undersigned, the Class A-2 Note Insurer, hereby acknowledges that
the undersigned has received a copy of the Notice.

 

- 1 -

 

 

The undersigned Class A-2 Note Insurer hereby [please check one]:

 

_____ approves the Assignment and Assumption as referred to in the Notice.

 

_____ objects to the Assignment and Assumption as referred to in the Notice.

 

       

************

 

 

- 2 -

 

 

Exhibit G

 

Form of CDO Issuer 2007 Second Waiver Letter

 



 

************

 

[DATE]

 

VIA FACSIMILE AND OVERNIGHT MAIL

 

To the Parties Listed on Schedule A Attached Hereto

 

Re:    Gramercy Real Estate CDO 2007-1, Ltd.

 

Dear Sir or Madam:

 

Reference is made to the indenture, dated as of August 8, 2007 (as amended,
modified or supplemented from time to time, the “Indenture”), by and among
Gramercy Real Estate CDO 2007-1, Ltd. (the “Issuer”), Gramercy Real Estate CDO
2007-1, LLC (the “Co-Issuer”), GKK Liquidity LLC (including its successors and
assigns, the “Advancing Agent”) and Wells Fargo Bank, National Association (the
“Trustee”). Capitalized terms used herein but not defined will have the meanings
ascribed to such terms in the Indenture.

 

************, London Branch (“************”) hereby represents and warrants to
the Trustee that (i) as of the date of this letter, it was the beneficial owner
of Class A-1 Notes in an aggregate principal amount of approximately USD
[335,730,542.31] (such Class A-1 Notes, the “************ Owned Notes”) and (ii)
as of the date hereof, it is the beneficial owner of the ************ Owned
Notes. Together, the ************ Owned Notes and ************ as the Class A-2
Note Insurer constitute a Majority of the Controlling Class. ************ hereby
agrees to provide prompt notice to the Trustee in the event that ************
ceases to be the beneficial owner of any ************ Owned Notes.

 

We have been informed that GKK Manager LLC (including its successors and
assigns, the “Collateral Manager”) believes that one or more Events of Default
may occur under Section 5.1(j) of the Indenture due to the Class A/B Par Value
Ratio being less than 89.0% on future Measurement Dates (each such Event of
Default, an “Applicable Event of Default”). Pursuant to Section 5.14 of the
Indenture, a Majority of the Controlling Class has the right to waive any
Applicable Event of Default.

 

This letter is to advise you that ************ hereby waives (x) each Applicable
Event of Default that may have occurred prior to the date of this letter and (y)
immediately upon the occurrence thereof, each Applicable Event of Default that
may occur from (and including) the date of this letter until the earlier of (1)
January 30, 2014 and (2) the date, if any, on which written direction expressly
revoking such waiver is provided to the Trustee by ************. ************
will continue to consider each subsequent Applicable Event of Default and
determine whether or not to waive such Applicable Event of Default or whether to
exercise any other rights or remedies it has with respect to such Applicable
Event of Default. ************ reserves the right to revoke or extend any waiver
at any time.

 

- 1 -

 

 

Upon the Trustee’s execution and delivery of the attached acceptance of this
letter agreement, this letter agreement will be the legal, valid and binding
agreement of ************ enforceable in accordance with its terms against
************ by the Trustee, except as such enforceability may be limited by
(i) bankruptcy, insolvency or other similar laws affecting creditors’ rights
generally and (ii) general principles of equity. The foregoing agreement shall
be governed by and construed in accordance with the laws of the State of New
York without regard to conflict of laws principles. ************ and the Trustee
(the “Parties”) consent to the jurisdiction of a state or federal court situated
in New York City, New York in connection with any dispute hereunder. The Parties
irrevocably waive any objection each may now or hereafter have to venue in such
court and any claim that a proceeding brought in such court has been brought in
an inconvenient forum. The Parties hereby expressly waive, to the full extent
permitted by applicable law, any right to trial by jury with respect to any
judicial proceeding arising from or related to this letter agreement.

 

Should you have any questions regarding this letter, please feel free to contact
[        ] at [(    ) ____-_____].

 

Very truly yours,

 

[                   ]

 

Accepted And Agreed as of the Date Hereof:

Wells Fargo Bank, National Association, as Trustee

 

By:           Name:           Title:    

 

- 2 -

 

 

Schedule A

 

Wells Fargo Bank, National Association
9062 Old Annapolis Road, Columbia, Maryland 21045
Attention: CDO Trust Services — Gramercy Real Estate CDO 2007-1, Ltd.

 

GKK Manager LLC
c/o Gramercy Capital Corp.
420 Lexington Avenue, 18th Floor
New York, NY 10170
Attention: General Counsel

 

CWCapital Investments LLC

7501 Wisconsin Avenue, Suite 500West

Bethesda, MD 20814
Facsimile: (301) 255-4874
Attention: Charles Spetka

 

With a copy to:

 

CWCapital Investments LLC
7501 Wisconsin Avenue, Suite 500West

Bethesda, MD 20814
Attention: Daniel Warcholak

 

and

 

Clifford Chance US LLP
31 West 52nd Street

New York, NY 10019
Facsimile: (212) 878-8375
Attention: Steven T. Kolyer

 

Gramercy Real Estate CDO 2007-1, Ltd.
c/o MaplesFS Limited
P.O. Box 1093GT, Boundary Hall
Cricket Square, George Town
Grand Cayman
Cayman Islands
Attention: The Directors
Fax No.: (345) 945-7100

 

- 3 -

 

 

Gramercy Real Estate CDO 2007-1 LLC
c/o Gramercy Capital Corp.
420 Lexington Avenue, 18th Floor
New York, NY 10170
Attention: General Counsel

 

- 4 -

 

 

Exhibit H

 

Form of CDO Issuer 2006 Direction Letter

 

 

************

 

[DATE]

 

Via Electronic Mail and Overnight Courier

 

To: ************, New York Branch
[______________________]

 

Re:CREDIT DEFAULT SWAP TRANSACTION Reference #[_____________]
relating to Gramercy Real Estate CDO 2006-1, Ltd. and Gramercy
Real Estate CDO 2006-1 LLC

 

Ladies and Gentlemen:

 

Reference is made herein to the ISDA Master Agreement, dated as of
[____________], 2006 (the “ISDA Master”), between LaCrosse Financial Products,
LLC (“LaCrosse”) and ************ New York Branch (“************ the Schedule
thereto (the “ISDA Schedule”), dated as of [____________], 2006, and that
certain confirmation thereunder titled Re: CREDIT DEFAULT SWAP TRANSACTION
Reference #[____________] relating to Gramercy Real Estate CDO 2006-1, Ltd. and
Gramercy Real Estate CDO 2006-1 (the “Confirmation” and, together with the ISDA
Master and ISDA Schedule, the “ISDA Agreement”).

 

Pursuant to Section [9] of the Confirmation, ************ (“************ hereby
directs ************ to:

 

(A) complete, and cause a signatory with proper authority (and any other
required authorization and approvals) to execute, the ballot attached as Exhibit
I hereto, and (i) promptly (and, in any event, no later than 4:30p.m. EST on
February [●], 2013) return such original ballot to Wells Fargo Bank, National
Association, as the trustee in accordance with the instructions set forth
therein and (ii) immediately (and, in any event, no later than 4:30p.m. EST on
February [●], 2013) return an electronic copy of such completed and executed
ballot to ************ at the email address set forth on the signature line
hereof; and

 

(B) either (i) deliver (or cause to be delivered) to Wells Fargo Bank, National
Association, as the trustee, no later than 4:30 pm (Eastern Standard Time) on
February [●], 2013 (or such later date and time provided by GKK Manager LLC),
the consent of the Holders of U.S.$[_______________] of Class A-1 Notes to the
proposed supplemental indenture relating to Gramercy Real Estate CDO 2006-1,
Ltd. or (ii) not deliver (or cause to be delivered) an objection to such
proposed supplemental indenture.

 

 

************ • 113 King Street • Armonk, NY 10504 • +1 914 273 4545 •
www.************.com

 

 

- 1 -

 

 

This letter shall be construed in accordance with the laws of the State of New
York (excluding provisions regarding conflicts of laws).

 

The sending of this letter should not be construed to limit in any manner
************ or LaCrosse’s rights to exercise any and all other rights and
remedies provided for under the ISDA Agreement, any documents related thereto or
applicable law.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 2 -

 

Very truly yours,

 

************



By:     Name:     Title:    

 

Address for notices:



 

- 3 -

 

 

Exhibit I

 

BALLOT

 

(for Class A-1 Noteholders only)



______________, 201__

 

Please complete and sign the Ballot stating that you either approve or object to
the Assignment and Assumption and send it by overnight delivery and by fax to
the Trustee by 4:30 pm (Eastern Standard Time) on February 28, 2013 at the
following address:

 

Wells Fargo Bank, National Association,

as Trustee

9062 Old Annapolis Road

Columbia, Maryland 21045

Attn.: Maire Farrell

Phone: 410-884-6439

Fax: 1-866-373-0261

 

Re:(i) Collateral Management Agreement, dated as of August 24, 2006 (the
“Existing Collateral Management Agreement”), between Gramercy Real Estate CDO
2006-1, Ltd. (the “Issuer”) and GKK Manager LLC (“GKKM”), as existing Collateral
Manager (the “Existing Collateral Manager”), and (ii) the Indenture, dated as of
August 24, 2006, among the Issuer, Gramercy Real Estate CDO 2006-1 LLC (the
“Co-Issuer” and, together with the Issuer, the “Co-Issuers”), GKK Liquidity LLC,
as advancing agent (the “Advancing Agent”), and Wells Fargo Bank, National
Association, as trustee (the “Trustee”), paying agent, calculation agent,
transfer agent, custodial securities intermediary, backup advancing agent and
notes registrar (“Wells Fargo Bank”), as amended and supplemented by the First
Supplemental Indenture thereto, dated as of September 26, 2007, and the Second
Supplemental Indenture thereto, dated as of August 5, 2008, each among the
Co-Issuers, the Advancing Agent and Wells Fargo Bank, and the Indenture
Amendment, dated as of October 28, 2010, among the Co-Issuers and the Existing
Collateral Manager and acknowledged by Wells Fargo Bank (as amended and
supplemented, the “Indenture”)

 

Ladies and Gentlemen:

 

Reference is made to the Notice of Proposed Assignment and Assumption of
Collateral Management Agreement and Request for Approval From Class A-1
Noteholders dated February [● ], 2013 from GKK Manager LLC, as Existing
Collateral Manager (the “Notice”). Capitalized terms used in this Ballot without
definition are used as defined in the Notice or the Existing Collateral
Management Agreement or, if not defined therein, in the Indenture. The
undersigned, the Holder (or such Holder’s proxyholder) of one or more Class A-1
Notes as specified below as of February [●], 2013 (the “Notice Record Date”),
hereby acknowledges that the undersigned has received a copy of the Notice.

 

- 4 -

 

 

If the undersigned is a beneficial owner rather than a Holder, references herein
to “Holder” shall be construed accordingly.

 

This is to certify that the Person identified below is the beneficial owner (in
the case of Global Securities) or the Holder of the aggregate face amount of the
Class A-1 Notes as specified below.

 

IN ADDITION TO SIGNING AND COMPLETING THIS BALLOT, PLEASE CLEARLY INSERT THE
AGGREGATE FACE AMOUNT OF THE CLASS A-1 NOTES AND CORRESPONDING CUSIP NUMBER THAT
YOU HOLD AND COMPLETE AND RETURN AN EXECUTED COPY OF THE “BENEFICIAL HOLDER
INFORMATION FORM” ATTACHED HERETO.

 

Note Aggregate Face
Amount CUSIP*   Class  A-1 Notes               Class  A-1 Rule 144A Global
Securities $__________________ 38500VAA4  
Class  A-1 Regulation S Global Securities $__________________ G40438AA4  

 

 



* The Collateral Manager shall not be responsible for the use of the CUSIP
numbers selected, nor is any representation made herein as to their correctness
indicated in this Approval, the Notice or as printed on any Note. The numbers
are included solely for the convenience of the Holders.



 

- 5 -

 

 

The undersigned Beneficial Owner or Holder of the Class A-1 Notes, as of the
Notice Record Date in connection with the Notice, hereby [please check one]:

 

_____ approves the Assignment and Assumption as referred to in the Notice.

 

_____ objects to the Assignment and Assumption as referred to in the Notice.

 

        Name of Holder*                 Name of Beneficial Owner                
Signature of Beneficial Owner or Holder     or duly authorized signatory of
Beneficial     Owner or Holder  

 

Medallion Guarantee Required:
(U.S. Persons should affix stamp & signature; Non-U.S. Persons should provide
notarization)

 

 



* In the case of book entry Notes held through The Depository Trust Company
(“DTC”), please insert the name submitted to DTC for purposes of the securities
listing position. In the case of Notes held in physical definitive form, please
insert the name as appears on such Notes.

  

- 6 -

 

 

BENEFICIAL HOLDER INFORMATION FORM

 

For Class A-1 Noteholders of:

Gramercy real estate cdo 2006-1, ltd.

 



Please complete the following and return to: Maire Farrell, Wells Fargo Bank,
N.A., Specialized Asset Services, 9062 Old Annapolis Road, Columbia, MD 21045,
Attn: Maire Farrell Fax: (866) 373-0261, Phone: (410) 884-6439, Email:
maire.farrell@wellsfargo.com



  

Please check one.

 

___Beneficial Owner. The undersigned hereby represents and warrants that it is a
beneficial owner of the Notes, that the undersigned is authorized to provide
direction for their pro rata portion owned and that such power has not been
granted nor assigned to any other party or person.

 

___Nominee or Advisor. The undersigned hereby represents and warrants that it is
a nominee or advisor for the beneficial owner, that the undersigned is
authorized to provide direction for their pro rata portion owned and that such
power has not been granted nor assigned to any other party or person.

 

CLASS: _______________

 

CUSIP: _______________

 

ORIGINAL FACE AMOUNT: $ _______________

 

NOMINEE NAME: _________________

 

NOMINEE BANK (DTC Participant # if Applicable): ___________________

 

(The following information is important to facilitate conference calls, if
needed)

 

Beneficiary Company Name: _____________________

Contact Name:

 

Address:                

 

Phone:     Facsimile:   E-mail:        

 

Signature:     Date:    

 

- 7 -

 

 

Exhibit I

 

Form of CDO Issuer 2006 Consent Letter

 



 

BALLOT

 

(for Class A-1 Noteholders only)



______________, 201__

 

Please complete and sign the Ballot stating that you either approve or object to
the Assignment and Assumption and send it by overnight delivery and by fax to
the Trustee by 4:30 pm (Eastern Standard Time) on February 28, 2013 at the
following address:

 

Wells Fargo Bank, National Association,

as Trustee

9062 Old Annapolis Road

Columbia, Maryland 21045

Attn.: Maire Farrell

Phone: 410-884-6439

Fax: 1-866-373-0261

 

Re:(i) Collateral Management Agreement, dated as of August 24, 2006 (the
“Existing Collateral Management Agreement”), between Gramercy Real Estate CDO
2006-1, Ltd. (the “Issuer”) and GKK Manager LLC (“GKKM”), as existing Collateral
Manager (the “Existing Collateral Manager”), and (ii) the Indenture, dated as of
August 24, 2006, among the Issuer, Gramercy Real Estate CDO 2006-1 LLC (the
“Co-Issuer” and, together with the Issuer, the “Co-Issuers”), GKK Liquidity LLC,
as advancing agent (the “Advancing Agent”), and Wells Fargo Bank, National
Association, as trustee (the “Trustee”), paying agent, calculation agent,
transfer agent, custodial securities intermediary, backup advancing agent and
notes registrar (“Wells Fargo Bank”), as amended and supplemented by the First
Supplemental Indenture thereto, dated as of September 26, 2007, and the Second
Supplemental Indenture thereto, dated as of August 5, 2008, each among the
Co-Issuers, the Advancing Agent and Wells Fargo Bank, and the Indenture
Amendment, dated as of October 28, 2010, among the Co-Issuers and the Existing
Collateral Manager and acknowledged by Wells Fargo Bank (as amended and
supplemented, the “Indenture”)

 

Ladies and Gentlemen:

 

Reference is made to the Notice of Proposed Assignment and Assumption of
Collateral Management Agreement and Request for Approval From Class A-1
Noteholders dated February [ ], 2012 from GKK Manager LLC, as Existing
Collateral Manager (the “Notice”). Capitalized terms used in this Ballot without
definition are used as defined in the Notice or the Existing Collateral
Management Agreement or, if not defined therein, in the Indenture. The
undersigned, the Holder (or such Holder’s proxyholder) of one or more Class A-1
Notes as specified below as of February [ ], 2012 (the “Notice Record Date”),
hereby acknowledges that the undersigned has received a copy of the Notice.

 

- 1 -

 

 

If the undersigned is a beneficial owner rather than a Holder, references herein
to “Holder” shall be construed accordingly.

 

This is to certify that the Person identified below is the beneficial owner (in
the case of Global Securities) or the Holder of the aggregate face amount of the
Class A-1 Notes as specified below.

 

IN ADDITION TO SIGNING AND COMPLETING THIS BALLOT, PLEASE CLEARLY INSERT THE
AGGREGATE FACE AMOUNT OF THE CLASS A-1 NOTES AND CORRESPONDING CUSIP NUMBER THAT
YOU HOLD AND COMPLETE AND RETURN AN EXECUTED COPY OF THE “BENEFICIAL HOLDER
INFORMATION FORM” ATTACHED HERETO.

 

Note Aggregate Face
Amount CUSIP*   Class  A-1 Notes               Class  A-1 Rule 144A Global
Securities $__________________ 38500VAA4   Class  A-1 Regulation S Global
Securities $__________________ G40438AA4  

 

 



* The Collateral Manager shall not be responsible for the use of the CUSIP
numbers selected, nor is any representation made herein as to their correctness
indicated in this Approval, the Notice or as printed on any Note. The numbers
are included solely for the convenience of the Holders.

   

- 2 -

 

 

The undersigned Beneficial Owner or Holder of the Class A-1 Notes, as of the
Notice Record Date in connection with the Notice, hereby [please check one]:

 

_____ approves the Assignment and Assumption as referred to in the Notice.

 

_____ objects to the Assignment and Assumption as referred to in the Notice.

 

        Name of Holder*                 Name of Beneficial Owner                
Signature of Beneficial Owner or Holder     or duly authorized signatory of
Beneficial     Owner or Holder  

 

Medallion Guarantee Required:
(U.S. Persons should affix stamp & signature; Non-U.S. Persons should provide
notarization)

 

 



* In the case of book entry Notes held through The Depository Trust Company
(“DTC”), please insert the name submitted to DTC for purposes of the securities
listing position. In the case of Notes held in physical definitive form, please
insert the name as appears on such Notes.

  

- 3 -

 



 

BENEFICIAL HOLDER INFORMATION FORM

 

For Class A-1 Noteholders of:

Gramercy real estate cdo 2006-1, ltd.

 

Please complete the following and return to: Maire Farrell, Wells Fargo Bank,
N.A., Specialized Asset Services, 9062 Old Annapolis Road, Columbia, MD 21045,
Attn: Maire Farrell Fax: (866) 373-0261, Phone: (410) 884-6439, Email:
maire.farrell@wellsfargo.com

 

Please check one.

 

___Beneficial Owner. The undersigned hereby represents and warrants that it is a
beneficial owner of the Notes, that the undersigned is authorized to provide
direction for their pro rata portion owned and that such power has not been
granted nor assigned to any other party or person.

 

___Nominee or Advisor. The undersigned hereby represents and warrants that it is
a nominee or advisor for the beneficial owner, that the undersigned is
authorized to provide direction for their pro rata portion owned and that such
power has not been granted nor assigned to any other party or person.

 

CLASS: _______________

 

CUSIP: _______________

 

ORIGINAL FACE AMOUNT: $ _________________

 

NOMINEE NAME: _________________

 

NOMINEE BANK (DTC Participant # if Applicable): ___________________

 

(The following information is important to facilitate conference calls, if
needed)

 

Beneficiary Company Name: __________________

Contact Name:

 

Address:                



 

Phone:     Facsimile:   E-mail:        



 



Signature:     Date:    







 



- 4 -

 



 

Exhibit J

 

Form of CDO Issuer 2006 and CDO Issuer 2007 CMA Waiver Letter

  

************



 

[DATE]

 

CWCapital Investments LLC

7501 Wisconsin Avenue, Suite 500 West

Bethesda, MD 20814
Attention: Charles Spetka

 

With a copy to:

 

CWCapital Investments LLC
7501 Wisconsin Avenue, Suite 500 West

Bethesda, MD 20814
Attention: Legal Department

 

and

 

Clifford Chance US LLP
31 West 52nd Street

New York, NY 10019
Attention: Steven T. Kolyer

 

Re:Gramercy Real Estate CDO 2006-1 (the “Gramercy 2006 CDO”) and Gramercy Real
Estate CDO 2007-1 (the “Gramercy 2007 CDO” and, together with the Gramercy 2006
CDO, the “Transactions”)

 

Dear Charles:

 

We understand that pursuant to certain proposed assignment and assumption
agreements (the “Assumption and Assignment Agreements”) (i) GKK Manager LLC
(“GKKM”) proposes to assign the Gramercy 2006 CDO CMA and the Gramercy 2007 CDO
CMA (each as defined herein) to CWCapital Investments LLC (“CWCapital”) as
successor collateral manager and (ii) CWCapital proposes to assume, in each
case, after the effective date of the Assignment and Assumption Agreements,
GKKM’s rights and obligations (to the extent set forth in the Assignment and
Assumption Agreements) under each of the Gramercy 2006 CDO CMA, the Gramercy
2007 CDO CMA, the Gramercy 2006 Indenture (as defined herein), the Gramercy 2007
Indenture (as defined herein) and certain servicing agreements, preferred shares
paying agency agreements and securities account control agreements relating to
the Transactions as successor collateral manager (clauses (i) and (ii), the
“Assignment and Assumption”).

 

 

 

 

In connection with the Assignment and Assumption and in consideration of the
terms and conditions set forth below, and in acknowledgement by ******
(“******”) and CWCapital that such terms and conditions constitute good and
valuable consideration, ****** and CWCapital hereby agree as follows (the
“Agreement”):

 

1.          Limited Agreement to Resign as Collateral Manager of the Gramercy
2006 CDO and the Gramercy 2007 CDO. If (i) CW Financial Services LLC and its
direct and indirect wholly owned subsidiaries and affiliates, including
CWCapital, have less than ten full-time employees, or (ii) any direct or
indirect parent company of CWCapital, or any other person who directly or
indirectly is in control of CWCapital (a) ceases to be able to, or admits in
writing its inability to pay its debts when and as they become due, (b) files,
or consents by answer or otherwise to the filing against it of a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or takes advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (c) makes an assignment for
the benefit of its creditors, (d) consents to the appointment of a custodian,
receiver, trustee or other officer with similar powers with respect to it or any
substantial part of its property or (e) is adjudicated as insolvent or to be
liquidated (each of the events described in (i) or (ii) above, a “Resignation
Event”) – CWCapital shall, if directed to do so in writing by ******, resign as
the collateral manager of the Gramercy 2006 CDO and/or the Gramercy 2007 CDO;
provided that, on and after June 16, 2016, this section shall cease to be of any
further force or effect and CWCapital shall have no further obligations under
this Section 1.

 

2.          Limited Agreement Not to Cause Removal of CWCapital as Collateral
Manager of the Gramercy 2006 CDO. So long as (i) “cause” (as defined in any of
Sections 12(b)(i)-(v) or (viii) of the Collateral Management Agreement, dated as
of August 24, 2006 (as amended, supplemented or modified from time to time, the
“Gramercy 2006 CDO CMA”), by and between CWCapital (successor-by-assignment from
GKKM) and Gramercy Real Estate 2006-1, Ltd.) does not exist, and (ii) there has
not been a default in the payment of principal on the Class A Notes (as defined
in the Indenture, dated August 24, 2006 (as amended, supplemented or modified
from time to time, the “Gramercy 2006 CDO Indenture”, by and among Gramercy Real
Estate CDO 2006-1, Ltd., Gramercy Real Estate CDO 2006-1 LLC, GKK Liquidity LLC
(including its successors and assigns) and Wells Fargo Bank, N.A.) when the same
becomes due and payable, and (iii) the Class A/B Par Value (as defined in the
Gramercy 2006 CDO Indenture) is greater than 75% on any Measurement Date (as
defined in the Gramercy 2006 CDO Indenture), and (iv) no Resignation Event has
occurred, ****** shall NOT and shall cause its Affiliates, if applicable, to NOT
(i) direct any counterparty to a swap agreement pursuant to which ****** or any
of its Affiliates provides credit protection on a note issued as part of the
Gramercy 2006 CDO to take any action that would cause or support the removal of
CWCapital as the collateral manager of the Gramercy 2006 CDO or (ii) directly or
indirectly, vote in favor of or take any other action that would cause or
support the removal of CWCapital as the collateral manager of the Gramercy 2006
CDO; provided that, on and after June 16, 2016, this section shall cease to be
of any further force or effect and ****** shall have no further obligations
under this Section 2.

 

- 2 -

 

 

3.            Limited Agreement Not to Cause Removal of Gramercy as Collateral
Manager of the Gramercy 2007 CDO. So long as (i) “cause” (as defined in any of
Sections 12(b)(i)-(v) or (viii) of the Collateral Management Agreement, dated as
of August 8, 2007 (the “Gramercy 2007 CDO CMA”), by and between CWCapital (as
successor-by-assignment from GKKM) and Gramercy Real Estate 2007-1, Ltd.) does
not exist, and (ii) there has not been a default in the payment of principal on
the Class A Notes (as defined in the Indenture, dated August 8, 2007 (the
“Gramercy 2007 CDO Indenture”), by and among Gramercy Real Estate CDO 2007-1,
Ltd., Gramercy Real Estate CDO 2007-1 LLC, GKK Liquidity LLC (including its
successors and assigns) and Wells Fargo Bank, N.A.) when the same becomes due
and payable, and (iii) the Class A/B Par Value Ratio (as defined in the Gramercy
2007 CDO Indenture) is greater than 75% on any Measurement Date (as defined in
the Gramercy 2007 CDO Indenture), and (iv) no Resignation Event has occurred,
************ shall NOT and shall cause its Affiliates to NOT (i) direct any
counterparty to a swap agreement pursuant to which ************ or any of its
Affiliates provides credit protection on a note issued as part of the Gramercy
2007 CDO to take any action that would cause or support the removal of CWCapital
as the collateral manager of the Gramercy 2007 CDO or (ii) directly or
indirectly, vote in favor of or take any other action that would cause or
support the removal of CWCapital as the collateral manager of the Gramercy 2007
CDO; provided that, on and after June 16, 2016, this section shall cease to be
of any further force and effect and ************ shall have no further
obligations under this Section 3.

 

4.            Direction Letters.

 

(A)          So long as (i) “cause” (as defined in any of Sections 12(b)(i)-(v)
or (viii) of the Gramercy 2006 CDO CMA) does not exist, and (ii) there has not
been a default in the payment of principal on the Class A Notes (as defined in
the Gramercy 2006 CDO Indenture) when the same becomes due and payable, and
(iii) the Class A/B Par Value (as defined in the Gramercy 2006 CDO Indenture) is
greater than 75% on any Measurement Date (as defined in the Gramercy 2006 CDO
Indenture), and (iv) no Resignation Event has occurred, following the occurrence
of an event described in Section 12(b)(vi) and/or 12(b)(vii) of the Gramercy
2006 CDO CMA and if directed to do so in writing by CWCapital, ************
shall, and shall cause its Affiliates, if applicable, to (i) send a letter in
the form attached hereto as Exhibit A to any counterparty to a swap agreement
(collectively, the “Gramercy 2006 CDO Swaps”) pursuant to which ************ or
any of its Affiliates provides credit protection on a note issued as part of the
Gramercy 2006 CDO and (ii) subject to any and all confidentiality obligations of
************ notify Wells Fargo Bank, N.A. that ************ has not directed
the counterparties to the Gramercy 2006 CDO Swaps to remove CWCapital as the
collateral manager of the Gramercy 2006 CDO; provided that, on and after June
16, 2016, this section shall cease to be of any further force and effect and
************ shall have no further obligations under this Section 4(A).

 

- 3 -

 

 

 

(B)          So long as (i) “cause” (as defined in any of Sections 12(b)(i)-(v)
or (viii) of the Gramercy 2007 CDO CMA) does not exist, and (ii) there has not
been a default in the payment of principal on the Class A Notes (as defined in
the Gramercy 2007 CDO Indenture) when the same becomes due and payable, and
(iii) the Class A/B Par Value Ratio (as defined in the Gramercy 2007 CDO
Indenture) is greater than 75% on any Measurement Date (as defined in the
Gramercy 2007 CDO Indenture), and (iv) no Resignation Event has occurred,
following the occurrence of an event described in Section 12(b)(vi) and/or
12(b)(vii) of the Gramercy 2007 CDO CMA and if directed to do so in writing by
CWCapital, ************ shall and shall cause its Affiliates, if applicable, to
(i) send a letter in the form attached hereto as Exhibit A, to any counterparty
to a swap agreement (collectively, the “Gramercy 2007 CDO Swaps”) pursuant to
which ************ or any of its Affiliates provides credit protection on a note
issued as part of the Gramercy 2007 CDO and (ii) subject to any and all
confidentiality obligations of ************ notify Wells Fargo Bank, N.A., that
************ has not directed the counterparties to the Gramercy 2007 CDO Swaps
to remove CWCapital as the collateral manager of the Gramercy 2007 CDO; provided
that, on and after June 16, 2016, this section shall cease to be of any further
force and effect and ***** shall have no further obligations under this Section
4(B).

 

5.            Remedies.

 

(A)          It is understood and agreed by ************ that CWCapital would be
irreparably injured by a breach of the foregoing Sections 2 and/or 3 of this
Agreement by ************ that money damages would not be sufficient remedy for
any such breach and that CWCapital shall be entitled to equitable relief,
including injunctive relief and specific performance, as a remedy for any such
breach (which shall be in addition to all other remedies available at law and
equity to CWCapital).

 

(B)          It is understood and agreed by CWCapital that ************ would be
irreparably injured by a breach of the foregoing Section 1 of this Agreement by
CWCapital, that money damages would not be sufficient remedy for any such breach
and that the ************ Parties shall be entitled to equitable relief,
including injunctive relief and specific performance, as a remedy for any such
breach (which shall be in addition to all other remedies available at law and
equity to ************

 

6.           Confidentiality. Notwithstanding anything in this Agreement to the
contrary, each party hereto acknowledges and agrees that it shall hold in
confidence, and shall use its commercially reasonable efforts to safeguard, the
terms of, and the existence of, this Agreement from disclosure to anyone;
provided that, each party may disclose any of the terms of, or the existence of,
this Agreement as is necessary or advisable to its directors, officers,
trustees, managers, employees, agents, attorneys and affiliates on a need to
know basis, its financial advisors and other professional advisors who agree to
hold confidential such information substantially in accordance with the terms of
this Section 6, in communications or filings made with auditors retained by
either party, any regulators (whether domestic or foreign), as may be necessary
or advisable under applicable law, or to rating agencies, bondholders,
trustee(s) and hedge counterparties on a need to know basis.

 

7.           Voluntary Agreement. Each party hereto acknowledges that it has
read this Agreement and understands its contents. Each party hereto further
acknowledges and agrees that it is signing this Agreement voluntarily, after
good-faith, arm’s-length negotiations, after having had a full and fair
opportunity to consult with counsel and/or other professional advisors of its
choice¸ and with the intent to be legally bound by all the terms contained in
this Agreement. In the event that any provision of this Agreement is determined
to be ambiguous, it shall not be construed against any party hereto.

 

- 4 -

 

 

8.            Authority. Each party executing this Agreement, including any
individual executing this Agreement on behalf of any party, expressly warrants
and represents that such party has all necessary power and authority to do so.

 

9.            No Assurances as to Credit Protection. For the avoidance of doubt,
************ cannot (and expressly does not) provide any assurances whatsoever
that: (i) ************ will continue to provide any credit protection on notes
issued as part of the Gramercy 2006 CDO or the Gramercy 2007 CDO; or (ii) any
party to which ************ provides credit protection will comply with any
instruction given by ************

 

10.          Integration. This Agreement represents, contains and constitutes
the entire understanding and agreement between the parties hereto relating to
its subject matter and supersedes all previous discussions, negotiations,
representations, agreements or commitments, whether written or oral, relating to
its subject matter. Except as expressly stated herein, this Agreement does not
in any way alter or affect the rights and obligations of any party hereto under
any other agreement.

 

11.          No Oral Modifications. This Agreement may not be modified,
supplemented or amended in any way except in a writing specifically referring to
this Agreement and executed by the parties hereto. No right of any party under
this Agreement may be waived except through a writing signed by the party
waiving that right.

 

12.          No Waiver. No course of dealing, failure or delay by any party
hereto in exercising, in whole or in part, any right under this Agreement or any
other agreement shall waive or impair such or any other right under this
Agreement, or in any manner preclude its additional or future exercise.

 

13.          Headings. Headings herein are inserted for convenience and do not
constitute a part of this Agreement. No heading shall be admissible for the
purpose of proving the intent of the parties.

 

14.          Choice of Law. This Agreement and all matters arising out of or
relating to this Agreement (whether in contract, tort or otherwise) shall be
governed by and construed in accordance with the laws of the State of New York,
without regard to conflict-of-law principles,

 

15.          Forum Selection. If any party hereto commences a suit, action or
proceeding arising out of or relating to this Agreement, each of the parties
irrevocably agrees that the United States District Court for the Southern
District of New York shall have exclusive jurisdiction to hear and determine any
such suit, action or proceeding and, for such purposes, irrevocably submits to
the jurisdiction of such court. If the United States District Court for the
Southern District of New York lacks federal subject matter jurisdiction with
respect to any such suit, action or proceeding, each of the parties hereto
irrevocably agrees that any state court sitting in the City of New York shall
have exclusive jurisdiction to hear and determine any such suit, action or
proceeding and, for such purposes, irrevocably submits to the jurisdiction of
such courts. Each of the parties hereto irrevocably and unconditionally waives
any objection to the laying of venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
has been brought in an inconvenient forum.

 

- 5 -

 

 

16.          Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

 

17.          No Third Party Beneficiaries. This Agreement is solely for the
benefit of the parties hereto, and their successors and assigns, and no other
person shall acquire or have any rights under or by virtue of this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 6 -

 

 

If you agree with the foregoing, please sign where indicated below.

 

  Very truly yours,                 ************           Name:          
Title:  

 

Agreed to by:

 

CWCapital Investments LLC

 

    Name:       Title:  

 

- 7 -

 

 

Exhibit A
Form of Letter from ***** to Controlling Class Note Holders
[***** LETTERHEAD]

 

Via Overnight Delivery

 

Date

 

[Name of Counterparty (“________”)]
[Notice Address of Counterparty]
Attention: [Name of Counterparty Notice Party]

 

Re:Swap Agreement relating to the Gramercy Real Estate CDO 200[7][6]-1

 

[Name of Holder Notice Party]:

 

Reference is made to (i) that certain ISDA Master Agreement, the Schedule
thereto and the Confirmation thereunder, each between LaCrosse Financial
Products, LLC (the “Seller”) and [COUNTERPARTY] (the “Buyer”) and dated [DATE]
(collectively, the “Swap Agreement”), and (ii) that certain collateral
management agreement (as amended, supplemented or modified from time to time,
the “Collateral Management Agreement”) between CWCapital Investments LLC
(successor-by-assignment to GKK Manager LLC), as Collateral Manager (the
“Collateral Manager”), and Gramercy Real Estate CDO 200[7][6]-1, Ltd. (the
“Issuer”), dated [DATE]. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Swap Agreement or the Collateral
Management Agreement, as applicable.

 

As you may be aware, an event has occurred that constitutes “cause” for the
removal of the Collateral Manager under Section 12(b)[(vi) / (vii)] of the
Collateral Management Agreement. Pursuant to Section 9 of the Swap Agreement,
the Buyer must abstain, or procure that the holders of the relevant principal
amount of the Reference Obligation abstain, from exercising any rights under the
Reference Obligation that would cause the removal of the Collateral Manager
unless the Seller directs otherwise. At this time, the Seller is not directing
the Buyer to take any action that would cause the removal of the Collateral
Manager. An Additional Termination Event will occur under the Swap Agreement if
the Buyer fails to comply with Section 9 thereof.

 

For the avoidance of doubt, the Seller hereby reserves all of its rights,
privileges and remedies with respect of the Swap Agreement.

 

  Sincerely yours,       LaCrosse Financial Products, LLC       BY:       Name:
    Title:

 

- 8 -

 

 



 

Exhibit K

 

 

 

Form of CDO Issuers Letter Agreement

 

 

AGREEMENT

 

Reference is made to (i) Gramercy Real Estate CDO 2006-1 (the “Gramercy 2006
CDO”) and Gramercy Real Estate CDO 2007-1 (the “Gramercy 2007 CDO” and, together
with the Gramercy 2006 CDO, the “Gramercy CDO Transactions”); (ii) the
Collateral Management Agreement, dated as of August 24, 2006 (the “Existing
Gramercy 2006 CDO CMA”), between Gramercy Real Estate CDO 2006-1, Ltd. (the “CDO
Issuer 2006”) and GKK Manager LLC (“GKKM”), as existing Collateral Manager,
(iii) the Indenture, dated as of August 24, 2006, among the CDO Issuer 2006,
Gramercy Real Estate CDO 2006-1 LLC (together with the CDO Issuer 2006, the “CDO
Co-Issuers 2006”), GKK Liquidity LLC, as advancing agent (the “Advancing
Agent”), and Wells Fargo Bank, National Association, as trustee (the “Trustee”),
paying agent, calculation agent, transfer agent, custodial securities
intermediary, backup advancing agent and notes registrar (“Wells Fargo Bank”),
as amended and supplemented by the First Supplemental Indenture thereto, dated
as of September 26, 2007, and the Second Supplemental Indenture thereto, dated
as of August 5, 2008, each among the CDO Co-Issuers 2006, the Advancing Agent
and Wells Fargo Bank, and the Indenture Amendment, dated as of October 28, 2010,
among the CDO Co-Issuers 2006 and GKKM and acknowledged by the Trustee (as
amended and supplemented, the “Gramercy 2006 CDO Indenture”), (iv) the
Collateral Management Agreement, dated as of August 8, 2007 (the “Existing
Gramercy 2007 CDO CMA” and, together with the Existing Gramercy 2006 CDO CMA,
the “Existing CMAs”) between Gramercy Real Estate CDO 2007-1, Ltd. (the “CDO
Issuer 2007” and, together with CDO Issuer 2006, the “Issuers”) and GKKM and (v)
the Indenture, dated as of August 8, 2007, among the CDO Issuer 2007, Gramercy
Real Estate CDO 2007-1 LLC (together with the CDO Issuer 2007, the “CDO
Co-Issuers 2007”), the Advancing Agent and Wells Fargo Bank (as amended and
supplemented, the “Gramercy 2007 CDO Indenture” and, together with the Gramercy
2006 Indenture, the “Indentures”). All terms not defined herein shall have the
same meaning ascribed to such terms in the Existing CMAs for each of the
Gramercy CDO Transactions, as applicable, or, if not defined therein, in the
Indentures for each of the Gramercy CDO Transactions, as applicable.

 

WHEREAS, pursuant to certain proposed assignment and assumption agreements
substantially in the form attached hereto as Exhibit A (the “Assignment and
Assumption Agreements”), (i) GKKM proposes to assign the Existing CMAs to
CWCapital Investments LLC (“CWCapital”) as successor collateral manager
(together with its successors and assigns, the “Successor Collateral Manager”)
and (ii) CWCapital proposes to assume, after the effective date of such
assignment and to the extent set forth in the Assignment and Assumption
Agreements, GKKM’s rights and obligations under each of the Existing CMAs, the
Indentures and certain servicing agreements relating to the Gramercy CDO
Transactions as Successor Collateral Manager (clauses (i) and (ii) hereinafter
referred to as the “Assignment and Assumption”);

 

WHEREAS, GKKM also proposes to cause the Issuers to enter into supplemental
indentures (such supplemental indentures substantially in the form attached
hereto as Exhibit B), in order to permit the Issuers to have one or more special
purpose subsidiaries solely for the purpose of holding title to any property
obtained in connection with any foreclosure or other similar proceeding on, or
any transfer in lieu thereof of, any property securing any Collateral Debt
Security, or by transfer of any property held by any Person on behalf of the
Issuers which previously secured any Collateral Debt Security whether or not
then outstanding (each such supplemental indenture hereinafter referred to as an
“Indenture Amendment”, and, the Indenture Amendments together with the
Assignment and Assumption, the “Transaction”); and

 

- 9 -

 

 

WHEREAS, the targeted effective date for the Transaction is on or before March
15, 2013 but no later than the second Business Day following the date on which
all of the conditions to the Transaction have been satisfied or waived (except
for any conditions that by their nature can only be satisfied on the effective
date, but subject to the satisfaction or waiver of such conditions) (the “Target
Date”).

 

In connection with the Transaction and in consideration of the terms and
conditions set forth below, and in acknowledgment by ***** (“*****”), GKKM and
CWCapital that such terms and conditions constitute good and valuable
consideration, *****, GKKM and CWCapital hereby agree as follows (the
“Agreement”):

 

1.          ***** Directions Related to the Gramercy 2006 CDO. So long as *****
provides ***** (“*****”) with credit protection on Class A-1 Notes issued as
part of the Gramercy 2006 CDO (the outstanding principal amount of such Class
A-1 Notes subject to *****’s credit protection, the “2006 Insured Amount”),
***** shall deliver (or cause to be delivered) one or more direction letters to
*****, substantially in the form attached hereto as Exhibit C, instructing it
to:

 

(i)          deliver (or cause to be delivered) to Wells Fargo Bank, National
Association, as Trustee, no later than 4:30 pm (Eastern Standard Time) on
February [●], 2013 (or such later date and time provided by GKKM), the consent
of the Holders of the 2006 Insured Amount to the Assignment and Assumption
relating to the CDO Issuer 2006 as evidenced on the ballot attached hereto as
Exhibit D (the “CDO Issuer 2006 Class A-1 Assignment Consent”); and

 

(ii)         either (x) deliver (or cause to be delivered) to Wells Fargo Bank,
National Association, as Trustee, no later than 4:30 pm (Eastern Standard Time)
on February [●], 2013 (or such later date and time provided by GKKM), the
consent of the Holders of the 2006 Insured Amount to the Indenture Amendment
relating to the Gramercy 2006 CDO Indenture (the “CDO Issuer 2006 Class A-1
Indenture Consent”) or (y) not deliver (or cause to be delivered) an objection
to such Indenture Amendment.

 

2.          ***** Directions Related to the Gramercy 2007 CDO. So long as *****
provides ***** (“*****”) with credit protection on Class A-1 Notes issued as
part of the Gramercy 2007 CDO (the outstanding principal amount of such Class
A-1 Notes subject to *****’s credit protection, the “2007 Insured Amount”),
***** shall deliver (or cause to be delivered) one or more direction letters to
*****, substantially in the form attached hereto as Exhibit E, instructing it
to:

 

(i)          deliver (or cause to be delivered) to Wells Fargo Bank, National
Association, as Trustee, no later than 4:30 pm (Eastern Standard Time) on
February [●], 2013 (or such later date and time provided by GKKM) the consent of
the Holders of the 2007 Insured Amount to the Assignment and Assumption relating
to the CDO Issuer 2007 as evidenced on the ballot attached hereto as Exhibit F
(the “CDO Issuer 2007 Class A-1 Assignment Consent”);

 

- 10 -

 

 

(ii)          either (x) deliver (or cause to be delivered) to Wells Fargo Bank,
National Association, as Trustee, no later than 4:30 pm (Eastern Standard Time)
on February [●], 2013 (or such later date and time provided by GKKM), the
consent of the Holders of the 2007 Insured Amount to the Indenture Amendment
relating to the Gramercy 2007 CDO Indenture (the “CDO Issuer 2007 Class A-1
Indenture Consent”) or (y) not deliver (or cause to be delivered) an objection
to such Indenture Amendment; and

 

(iii)        deliver (or cause to be delivered) to Wells Fargo Bank, National
Association, as Trustee, the CDO Co-Issuers 2007, GKKM and CWCapital, no later
than 4:30 pm (Eastern Standard Time) on February 22, 2013 (or such later date
and time provided by GKKM) a letter executed by *****, in substantially the form
attached hereto as Exhibit G (the “CDO Issuer 2007 ***** Waiver Letter”),
waiving one or more Events of Default under the Gramercy 2007 CDO Indenture
until the earlier of (1) January 30, 2014 and (2) the date, if any, on which
written direction expressly revoking such waiver is provided to the Trustee by
*****.

 

3.          ***** Consents Related to the Gramercy 2007 CDO. *****, as the Class
A-2 Note Insurer under the Gramercy 2007 CDO Indenture, shall:

 

(i)          (A) deliver (or cause to be delivered) to Wells Fargo Bank,
National Association, as Trustee, no later than 4:30 pm (Eastern Standard Time)
on February [●], 2013 (or such later date and time provided by GKKM) *****’s
consent to the Assignment and Assumption relating to the CDO Issuer 2007 as
evidenced on the ballot attached hereto as Exhibit H (the “CDO Issuer 2007 *****
Assignment Consent”), and (B) not deliver (or cause to be delivered) an
objection to the Indenture Amendment relating to the Gramercy 2007 CDO Indenture
(the “CDO Issuer 2007 ***** Indenture Consent”); and

 

(ii)         deliver (or cause to be delivered) to GKKM and CWCapital, no later
than 4:30 pm (Eastern Standard Time) on February 22, 2013 (or such later date
and time provided by GKKM) a letter executed by *****, substantially in the form
attached hereto as Exhibit I (the “CDO Issuer 2007 ***** Waiver Letter”),
waiving one or more Events of Default under the Gramercy 2007 CDO Indenture
until the earlier of (A) January 30, 2014 or and (B) the date, if any, on which
written direction expressly revoking such waiver is provided to the Trustee by
*****.

 

4.          CMA Waiver Letter. ***** and CWCapital shall execute and deliver (or
cause to be delivered), no later than 4:30 pm (Eastern Standard Time) on
February [●], 2013 (or such later date and time provided by GKKM), a letter
agreement, substantially in the form attached hereto as Exhibit J (the “CDO
Issuer 2006 and CDO Issuer 2007 CMA Waiver Letter”).

 

5.          ***** Consent Fee. In consideration for *****’s performance of its
obligations hereunder, GKKM shall pay ***** an aggregate consent fee of $500,000
(the “Consent Fee”) for both Gramercy CDO Transactions, payable upon the
completion of the Transaction; provided, however, that payment of the Consent
Fee is conditioned upon the completion of the Transaction and *****’s execution
and delivery of the waiver and direction letters described in sections 1 to 4
above no later than the date specified herein. The Consent Fee will be paid by
GKKM directly to ***** and will not be borne by the Gramercy CDO Transactions.

 

- 11 -

 

 

6.          Voluntary Agreement. Each party hereto acknowledges that it has read
this Agreement and understands its contents. Each party hereto further
acknowledges and agrees that it is signing this Agreement voluntarily, after
good-faith, arms-length negotiations, after having had a full and fair
opportunity to consult with counsel and/or other professional advisors of its
choice, and with the intent to be legally bound by all the terms contained in
this Agreement. In the event that any provision of this Agreement is determined
to be ambiguous, it shall not be construed against any party hereto.

 

7.          Authority. Each party executing this Agreement, including any
individual executing this Agreement on behalf of any party, expressly warrants
and represents that such party has all necessary power and authority to do so.

 

8.          No Assurances as to Credit Protection. For the avoidance of doubt,
***** cannot (and expressly does not) provide any assurances whatsoever that (i)
***** will continue to provide (A) ***** with credit protection on Class A-1
Notes issued as part of the Gramercy 2006 CDO or (B) ***** with credit
protection on Class A-1 Notes issued as part of the Gramercy 2007 CDO; or
(ii) ***** or ***** will comply with any instruction given by *****.

 

9.          Integration. This Agreement represents, contains and constitutes the
entire understanding and agreement between the parties hereto with respect to
its subject matter and supersedes all previous discussions, negotiations,
representations, agreements or commitments, whether written or oral, relating to
its subject matter. Except as expressly stated herein, this Agreement does not
in any way alter or affect the rights and obligations of any party hereto under
any other agreement.

 

10.         No Oral Modifications. This Agreement may not be modified,
supplemented or amended in any way except in a writing specifically referring to
this Agreement and executed by the parties hereto. No right of any party under
this Agreement may be waived except through a writing signed by the party
waiving that right.

 

11.         No Waiver. No course of dealing, failure or delay by any party
hereto in exercising, in whole or in part, any right under this Agreement or any
other agreement shall waive or impair such or any other right under this
Agreement, or in any manner preclude its additional or future exercise.

 

12.         Headings. Headings herein are inserted for convenience and do not
constitute a part of this Agreement. No heading shall be admissible for the
purpose of proving the intent of the parties.

 

13.         Choice of Law. This Agreement and all matters arising out of or
relating to this Agreement (whether in contract, tort or otherwise) shall be
governed by and construed in accordance with the laws of the State of New York,
without regard to conflict-of-law principles.

 

14.         Forum Selection. If any party hereto commences a suit, action or
proceeding arising out of or relating to this Agreement, each of the parties
irrevocably agrees that the United States District Court for the Southern
District of New York shall have exclusive jurisdiction to hear and determine any
such suit, action or proceeding and, for such purposes, irrevocably submits to
the jurisdiction of such court. If the United States District Court for the
Southern District of New York lacks federal subject matter jurisdiction with
respect to any such suit, action or proceeding, each of the parties hereto
irrevocably agrees that any state court sitting in the City of New York shall
have exclusive jurisdiction to hear and determine any such suit, action or
proceeding and, for such purposes, irrevocably submits to the jurisdiction of
such courts. Each of the parties hereto irrevocably and unconditionally waives
any objection to the laying of venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
has been brought in an inconvenient forum.

 

- 12 -

 

 

15.         Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

 

16.         No Third Party Beneficiaries. This Agreement is solely for the
benefit of the parties hereto, and their successors and assigns, and no other
person shall acquire or have any rights under or by virtue of this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

- 13 -

 

 

If you agree with the foregoing, please sign where indicated below.

 

            *****               Name:               Title:            
Acknowledged and agreed by:                         GKK Manager LLC            
  Name:               Title:                       CWCapital Investments LLC    
          Name:               Title:  

 

- 14 -

 

 

Exhibit A
Form of Assignment and Assumption Agreements

 



- 15 -

 

 

Assignment And Assumption Agreement

 

among

 

GKK Manager LLC,
as Existing Collateral Manager,

 

CWCapital Investments LLC,
as Successor Collateral Manager,

 

And

 

Gramercy Real Estate CDO 2006-1, LTD.,
as Issuer

 

Dated as of [●], 2013

 

- 16 -

 

 

Assignment And Assumption Agreement

 

This Assignment And Assumption Agreement, dated as of [●], 2013 (this
“Agreement”), by and among GKK Manager LLC, a Delaware limited liability company
(the “Existing Collateral Manager”), CWCapital Investments LLC, a Massachusetts
limited liability company (together with its successors and assigns, the
“Successor Collateral Manager” or “CWCapital”), and Gramercy Real Estate CDO
2006-1, Ltd., an exempted Cayman Islands company (together with its successors
and assigns, the “Issuer”).

 

RECITALS:

 

WHEREAS, the Existing Collateral Manager has certain rights as the collateral
manager pursuant to the CDO Agreements (as defined herein), including rights to
receive collateral management fees and other amounts payable to the Existing
Collateral Manager and rights to remove and appoint special servicers for the
CDO Issuer Assets (as defined herein) pursuant to the CDO Agreements (all such
rights, the “Existing Collateral Manager Rights”);

 

WHEREAS, the Existing Collateral Manager has (i) certain liabilities and
obligations arising out of the Transferred Assets (as defined in the Sale and
Purchase Agreement defined below) to the extent such liabilities or obligations
arise in respect of the management of the Issuer or servicing of the CDO Issuer
Assets under the terms of the CDO Agreements after the Closing (as defined
herein) and (ii) certain liabilities and obligations arising under the terms of
the CDO Agreements (such liabilities and obligations, to the extent, and only to
the extent, that they arise in respect of the management of the Issuer or
servicing of the CDO Issuer Assets after the Closing; provided, that for the
avoidance of doubt, such liabilities and obligations shall not include (x) any
liabilities, obligations or covenants of the Sellers (including the Existing
Collateral Manager) under the Sale and Purchase Agreement (including with
respect to transactions to be effected at the Closing under Section 1.04 thereof
and in respect of the Related CDO Assets (as defined therein under Section 1.06
thereof)) and (y) any liabilities, obligations or covenants of the Sellers
(including the Existing Collateral Manager) in connection with the Jameson
Proceedings as defined in the Sale and Purchase Agreement, the Wells Fargo
Indemnity Letter (as defined herein), or the matters disclosed in Schedules
3.01(c) and 3.01(d) of the Sale and Purchase Agreement as applicable, whether
arising before, on or after the Closing Date (as defined herein) (collectively,
the “Assumed Liabilities”);

 

WHEREAS, in accordance with the terms and subject to the conditions of this
Agreement and the Sale and Purchase Agreement, dated as of January 30, 2013,
among the Existing Collateral Manager, Gramercy Investment Trust, Gramercy
Investment Trust II, Gramercy Loan Services LLC, GKK Liquidity LLC, CWCapital
and solely for the purposes of Articles IX and X thereof, Gramercy Capital
Corp., and solely for the purposes of Articles IX and X thereof, CW Financial
Services LLC (the “Sale and Purchase Agreement”), the Existing Collateral
Manager desires to (i) sell, assign, transfer and deliver to the Successor
Collateral Manager (A) free and clear of Liens (other than Permitted Liens as
defined in the Sale and Purchase Agreement) all of the Existing Collateral
Manager Rights, excluding any rights to receive the Outstanding GKKM Special
Servicing Advance Amount (as defined herein), and (B) all defenses,
counterclaims and set-off rights that would have been available to the Existing
Collateral Manager if any claim had been asserted against the Existing
Collateral Manager to the extent relating solely to any of the Assumed
Liabilities, excluding any and all defenses, counterclaims or set-off rights of
the Existing Collateral Manager or any of its Affiliates (as defined herein) or
any of their respective officers, directors or Representatives (as defined
herein), to the extent relating solely to any of the Retained Liabilities (as
defined herein), and (ii) assign to the Successor Collateral Manager, and not
thereafter have any responsibility for, the Assumed Liabilities, excluding the
Retained Liabilities; and

 

- 17 -

 

 

WHEREAS, in accordance with the terms and subject to the conditions of this
Agreement and the Sale and Purchase Agreement, the Successor Collateral Manager
desires to (i) purchase, accept and assume from the Existing Collateral Manager
(A) free and clear of Liens (other than Permitted Liens) all of the Existing
Collateral Manager Rights, excluding any rights to receive the Outstanding GKKM
Special Servicing Advance Amount, and (B) all defenses, counterclaims and
set-off rights that would have been available to the Existing Collateral Manager
if any claim had been asserted against the Existing Collateral Manager to the
extent relating solely to any of the Assumed Liabilities, excluding any and all
defenses, counterclaims or set-off rights of the Existing Collateral Manager or
any of its Affiliates or any of their respective officers, directors or
Representatives, to the extent relating solely to any of the Retained
Liabilities, and (ii) assume from the Existing Collateral Manager, and
thereafter pay, perform and discharge when due, the Assumed Liabilities,
excluding the Retained Liabilities.

 

NOW, THEREFORE, with the foregoing recitals incorporated herein by this
reference, and in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.          Defined Terms. For purposes of this Agreement, the following terms
shall have the meanings specified in this Section 1:

 

“Advancing Agent” means GKK Liquidity LLC.

 

“Affiliate” of any Person means another Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first Person. For purposes of this definition, the
term “control” (including its correlative meanings “controlled by” and “under
common control with”) means possession, directly or indirectly, of power to
direct or cause the direction of management or policies (whether through
ownership of securities or partnership or other ownership interests, by contract
or otherwise). For purposes of this Agreement, the Issuer is not an Affiliate of
the Existing Collateral Manager.

 

“CDO Agreements” means the Existing Collateral Management Agreement, the
Indenture, the Servicing Agreement, the Existing Special Servicing Agreement,
the Preferred Shares Paying Agency Agreement and the Securities Accounts Control
Agreement.

 

“CDO Issuer Assets” means the Assets of the Issuer as defined in the Indenture.

 

“Closing” means the closing of the transactions contemplated by the Sale and
Purchase Agreement, including, without limitation, the transactions contemplated
by this Agreement.

 

“Closing Date” means [●].

 

- 18 -

 

 

“Co-Issuers” means the Issuer and Gramercy Real Estate CDO 2006-1 LLC.

 

“Existing Collateral Management Agreement” means the Collateral Management
Agreement, dated as of August 24, 2006, between the Issuer and the Existing
Collateral Manager.

 

“Existing Special Servicing Agreement” means the Special Servicing Agreement,
dated as of May 8, 2009, as amended by the First Amendment to the Special
Servicing Agreement and Amended and Restated Servicing Agreements, dated as of
March 1, 2010, among the Existing Collateral Manager, the Co-Issuers, the
Gramercy 2005 Issuer, the Gramercy 2007 Issuer, the Gramercy 2005 Co-Issuer, the
Gramercy 2007 Co-Issuer, Situs, Wells Fargo Bank and the Advancing Agent, as
amended by the Second Amendment to the Special Servicing Agreement, dated as of
May 30, 2012, among the Existing Collateral Manager, the Co-Issuers, the
Gramercy 2005 Issuer, the Gramercy 2007 Issuer, the Gramercy 2005 Co-Issuer, the
Gramercy 2007 Co-Issuer, Situs, the Trustee and the Advancing Agent.

 

“Governmental Entity” means any government or any arbitrator, tribunal or court
of competent jurisdiction, administrative agency or commission or other
governmental authority or instrumentality (in each case whether Federal, state,
local, foreign, international or multinational).

 

“Gramercy 2005 Co-Issuer” means Gramercy Real Estate CDO 2005-1 LLC.

 

“Gramercy 2007 Co-Issuer” means Gramercy Real Estate CDO 2007-1 LLC.

 

“Gramercy 2005 Issuer” means Gramercy Real Estate CDO 2005-1, Ltd.

 

“Gramercy 2007 Issuer” means Gramercy Real Estate CDO 2007-1, Ltd.

 

“Indenture” means the Indenture, dated as of August 24, 2006, as amended and
supplemented by the First Supplemental Indenture thereto, dated as of September
26, 2007 and the Second Supplemental Indenture thereto, dated as of August 5,
2008, among the Co-Issuers, Wells Fargo Bank and the Advancing Agent, as further
amended and supplemented by the Indenture Amendment dated as of October 28,
2010, among the Co-Issuers and the Existing Collateral Manager and acknowledged
by Wells Fargo Bank.

 

“Lien” means any mortgage, lien, security interest, pledge, reservation,
equitable interest, charge, easement, lease, sublease, conditional sale or other
title retention agreement, right of first refusal, hypothecation, covenant,
servitude, right of way, variance, option, warrant, claim, community property
interest, restriction (including any restriction on use, voting, transfer,
alienation, receipt of income or exercise of any other attribute of ownership)
or encumbrance of any kind.

 

“Outstanding GKKM Special Servicing Advance Amount” means all amounts advanced
by or on behalf of the Existing Collateral Manager as Servicing Advances in
respect of the Issuer, to the extent such amounts have not been repaid or
reimbursed to the Existing Collateral Manager as of the Closing Date.

 

- 19 -

 

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, Governmental Entity or other entity.

 

“Preferred Shares Paying Agency Agreement” means the Preferred Shares Paying
Agency Agreement dated as of August 24, 2006 between the Issuer and Wells Fargo
Bank, National Association, as preferred shares paying agent.

 

“Representative” means, with respect to any Person, any director, officer,
partner, member, stockholder, Affiliate, employee, agent, consultant, advisor or
other representative of such Person, including legal counsel, accountants and
financial advisors.

 

“Retained Liabilities” means (i) any liabilities or obligations of the Existing
Collateral Manager or any of its Affiliates of any kind or nature whatsoever
other than the Assumed Liabilities including, but not limited to, (w) any
liability for Taxes relating to or arising out of the Transferred Assets (as
defined in the Sale and Purchase Agreement) that are attributable to any taxable
period ending on or prior to the Closing Date or, with respect to any taxable
period that begins prior to and ends after the Closing Date, the portion of such
period ending on the Closing Date, (x) any liabilities and obligations of the
Sellers (including the Existing Collateral Manager) or any of their Affiliates
arising out of the CDO Agreements, the Transferred Assets or the CDO Issuer
Assets, to the extent such liabilities or obligations arise in respect of or
relate to the management of the Issuer or servicing of the CDO Issuer Assets
prior to the Closing Date, (y) any liabilities, obligations or covenants of the
Sellers (including the Existing Collateral Manager) in connection with the
Jameson Proceedings as defined in the Sale and Purchase Agreement, the Wells
Fargo Indemnity Letter, and the matters disclosed in Schedules 3.01(c) and
3.01(d) of the Sale and Purchase Agreement as applicable whether arising before,
on or after the Closing Date and (z) any liabilities and obligations of the
Existing Collateral Manager or any of its Affiliates related to or arising out
of the Retained Assets (as defined in the Sale and Purchase Agreement) whether
arising before, on or after the Closing Date.

 

“Securities Accounts Control Agreement” means the Securities Accounts Control
Agreement, dated as of August 24, 2006, among the Issuer, Wells Fargo Bank,
National Association, as secured party, and Wells Fargo Bank, as securities
intermediary.

 

“Sellers” means Gramercy Investment Trust, Gramercy Investment Trust II, the
Existing Collateral Manager, Gramercy Loan Services LLC and GKK Liquidity LLC.

 

“Servicing Advances” means, with respect to the Issuer, “Servicing Advances”
within the meaning of the Servicing Agreement and/or the Existing Special
Servicing Agreement, as applicable.

 

“Servicing Agreement” means the Amended and Restated Servicing Agreement, dated
as of June 1, 2009, among the Co-Issuers, the Existing Collateral Manager,
Situs, Wells Fargo Bank and the Advancing Agent, as amended by the First
Amendment to Special Servicing Agreement and Amended and Restated Servicing
Agreements, dated as of March 1, 2010, among the Co-Issuers, the Gramercy 2005
Issuer, the Gramercy 2007 Issuer, the Gramercy 2005 Co-Issuer, the Gramercy 2007
Co-Issuer, the Existing Collateral Manager, Wells Fargo Bank, the Advancing
Agent and Situs.

 

- 20 -

 

 

 

“Situs” means SitusServ L.P.

 

“Tax” or “Taxes” means all Federal, state, county, local, municipal, foreign and
other taxes, assessments, duties or similar charges of any kind whatsoever,
including all corporate franchise, income, sales, use, ad valorem, receipts,
value added, profits, license, withholding, payroll, employment, excise,
premium, property, customs, net worth, capital gains, transfer, stamp,
documentary, social security, environmental, alternative minimum, occupation,
recapture and other taxes, and including all interest, penalties and additions
imposed with respect to such amounts, and all amounts payable pursuant to any
agreement or arrangement with respect to Taxes.

 

“Trustee” means Wells Fargo Bank, National Association, in its capacity as
trustee.

 

“Wells Fargo Bank” means Wells Fargo Bank, National Association, in its
capacities as Trustee, paying agent, calculation agent, transfer agent,
custodial securities intermediary, backup advancing agent and notes registrar.

 

“Wells Fargo Indemnity Letter” means the indemnification letter by the Existing
Collateral Manager in favor of Wells Fargo Bank, National Association dated
September 14, 2011 with regard to Note cancellations.

 

2.          Other Definitional Provisions. Unless otherwise defined herein, each
capitalized term shall have the meaning ascribed thereto in the Existing
Collateral Management Agreement or, if not defined therein, in the Indenture.
The words “hereof”, “herein”, “hereunder” and words of similar import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement; Section references in this Agreement are
references to Sections in this Agreement unless otherwise specified; and the
term “including” shall mean “including without limitation”.

 

(a)          The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms.

 

(b)          Any agreement, instrument or other document defined or referred to
herein or in any instrument or certificate delivered in connection herewith
means such agreement, instrument or other document as from time to time amended,
modified, supplemented or restated and refers to any successor agreement,
instrument or other document and includes references to all attachments thereto
and instruments and documents incorporated therein.

 

(c)          References to a statute, regulation or other governmental rule are
to it as amended from time to time and, as applicable, are to corresponding
provisions of successor governmental rules.

 

(d)          References to a Person are also to its successors and permitted
assigns.

 

- 21 -

 

  

3.          Assignment and Assumption of Existing Collateral Manager Rights
(Excluding Outstanding GKKM Special Servicing Advance Amount) and Assumed
Liabilities.

 

(a)          Effective as of the date hereof and in accordance with the terms
and subject to the conditions of this Agreement and the Sale and Purchase
Agreement, the Existing Collateral Manager does hereby (i) sell, assign,
transfer and deliver to the Successor Collateral Manager (A) free and clear of
Liens (other than Permitted Liens as defined in the Sale and Purchase Agreement)
all of the Existing Collateral Manager Rights, excluding any rights to receive
the Outstanding GKKM Special Servicing Advance Amount, and (B) all defenses,
counterclaims and set-off rights that would have been available to the Existing
Collateral Manager if any claim had been asserted against the Existing
Collateral Manager to the extent relating solely to any of the Assumed
Liabilities, excluding any and all defenses, counterclaims or set-off rights of
the Existing Collateral Manager or any of its Affiliates or any of their
respective officers, directors or Representatives, to the extent relating solely
to any of the Retained Liabilities, and (ii) assign to the Successor Collateral
Manager, and not thereafter have any responsibility for, the Assumed
Liabilities, excluding the Retained Liabilities. In accordance with the terms
and subject to the conditions of this Agreement and the Sale and Purchase
Agreement, effective as of the date hereof, the Successor Collateral Manager
does hereby (i) purchase, accept and assume from the Existing Collateral Manager
(A) free and clear of Liens (other than Permitted Liens) all of the Existing
Collateral Manager Rights, excluding any rights to receive the Outstanding GKKM
Special Servicing Advance Amount, and (B) all defenses, counterclaims and
set-off rights that would have been available to the Existing Collateral Manager
if any claim had been asserted against the Existing Collateral Manager to the
extent relating solely to any of the Assumed Liabilities, excluding any and all
defenses, counterclaims or set-off rights of the Existing Collateral Manager or
any of its Affiliates or any of their respective officers, directors or
Representatives, to the extent relating solely to any of the Retained
Liabilities, and (ii) assume from the Existing Collateral Manager, and
thereafter pay, perform and discharge when due, the Assumed Liabilities,
excluding the Retained Liabilities.

 

(b)          In connection with the assignment evidenced hereby and in
accordance with the terms and subject to the conditions of this Agreement and
the Sale and Purchase Agreement, the Successor Collateral Manager confirms that
it shall be deemed a party to the Existing Collateral Management Agreement, the
Existing Special Servicing Agreement and the Servicing Agreement, and
irrevocably agrees to be bound by all of the terms of, and to undertake, assume
and perform all duties, obligations and liabilities of the Existing Collateral
Manager as contained in the CDO Agreements from and after the date hereof;
provided, that for the avoidance of doubt, such duties, obligations and
liabilities shall not include (x) any liabilities, obligations or covenants of
the Sellers (including the Existing Collateral Manager) under the Sale and
Purchase Agreement (including with respect to transactions to be effected at the
Closing under Section 1.04 thereof and in respect of the Related CDO Assets (as
defined therein under Section 1.06 thereof)) and (y) any liabilities,
obligations or covenants of the Sellers (including the Existing Collateral
Manager) in connection with the Jameson Proceedings as defined in the Sale and
Purchase Agreement, the Wells Fargo Indemnity Letter, or the matters disclosed
in Schedules 3.01(c) and 3.01(d) of the Sale and Purchase Agreement as
applicable, whether arising before, on or after the Closing Date. The Successor
Collateral Manager hereby represents and warrants that it (i) has received
copies of the CDO Agreements, (ii) has the ability to professionally and
competently perform the duties imposed upon the Collateral Manager under the CDO
Agreements, (iii) is legally qualified and has the capacity to act as Collateral
Manager under the CDO Agreements and (iv) complies with the requirements set
forth in Section 12(d)(i)-(v) of the Existing Collateral Management Agreement.

 

- 22 -

 

 

(c)          The Existing Collateral Manager, the Successor Collateral Manager,
and the Issuer agree that all references in the CDO Agreements to the
“Collateral Manager” or any such similar term and all references in any other
documents necessary or incidental to carrying out the terms of the foregoing
documents to the Existing Collateral Manager shall, from and after the date
hereof, refer to the Successor Collateral Manager. CWCapital’s signature hereto
shall be deemed to be an executed counterpart to the Existing Collateral
Management Agreement, the Servicing Agreement and the Existing Special Servicing
Agreement duly delivered to the Issuer and to Trustee.

 

(d)          Notwithstanding anything to the contrary in this Agreement, the
Existing Collateral Manager reserves in all respects any and all rights it has
with respect to the Issuer under the CDO Agreements to the extent such rights
survive the assignment and assumption pursuant to this Agreement, including,
without limitation, pursuant to Section 13 of the Existing Collateral Management
Agreement.

 

4.          Consent and Acknowledgement. The Issuer hereby (i) consents to the
assignment by the Existing Collateral Manager to, and assumption by, the
Successor Collateral Manager of, (a) all of the Existing Collateral Manager
Rights, excluding any rights to receive the Outstanding GKKM Special Servicing
Advance Amount, (b) all defenses, counterclaims and set-off rights that would
have been available to the Existing Collateral Manager if any claim had been
asserted against the Existing Collateral Manager to the extent relating solely
to any of the Assumed Liabilities, excluding any and all defenses, counterclaims
or set-off rights of the Existing Collateral Manager or any of its Affiliates or
any of their respective officers, directors or Representatives, to the extent
relating solely to any of the Retained Liabilities and (c) the Assumed
Liabilities, excluding the Retained Liabilities, (ii) consents to the Successor
Collateral Manager becoming the Collateral Manager under the Existing Collateral
Management Agreement and, in connection therewith, consents to the amendment and
restatement of the Existing Collateral Management Agreement to be entered into
by the Issuer and the Successor Collateral Manager on the date hereof
substantially in the form attached hereto as Exhibit A (the “Amended and
Restated Collateral Management Agreement”), and (iii) acknowledges that the
Existing Collateral Manager reserves in all respects any and all rights it has
with respect to the Issuer under the CDO Agreements to the extent such rights
survive the assignment and assumption pursuant to this Agreement, including,
without limitation, pursuant to Section 13 of the Existing Collateral Management
Agreement.

 

5.          Further Assurances. The parties hereto shall, at any time and from
time to time, promptly and duly execute and deliver any and all such further
instruments and documents and take such further action as may reasonably be
requested by any other party to obtain the full benefits of this Agreement, and
of the rights and powers herein granted.

 

- 23 -

 

 

6.          Notices; Agent for Service of Process. (a) The Successor Collateral
Manager agrees that on the date hereof, it shall notify all parties to the CDO
Agreements, as required under the terms thereof, that, on and after the date
hereof, the address for notice for the Collateral Manager as set forth in any of
the CDO Agreements shall be:

  

CWCapital Investments LLC
7501 Wisconsin Avenue

Suite 500

Bethesda, Maryland 20814
Telephone: (202) 715-9500
Facsimile: (301) 255-4874
Attention: Charles Spetka

 

With a copy to:

 

CWCapital Investments LLC

7501 Wisconsin Avenue

Suite 500

Bethesda, Maryland 20814

Facsimile: (301) 255-4874

Attention: Legal Department

 

7.          Successors and Assigns. This Agreement is binding upon and shall
inure to the benefit of the heirs, successors and assigns of the parties.

 

8.          Governing Law. THIS AGREEMENT, AND ALL CLAIMS OR CAUSES OF ACTION
(WHETHER IN CONTRACT OR TORT) THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE TO
THIS AGREEMENT, OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS AGREEMENT
(INCLUDING ANY CLAIM OR CAUSE OF ACTION BASED UPON, ARISING OUT OF OR RELATED TO
ANY REPRESENTATION OR WARRANTY MADE IN CONNECTION WITH THIS AGREEMENT OR AS AN
INDUCEMENT TO ENTER INTO THIS AGREEMENT), SHALL BE GOVERNED BY THE INTERNAL LAWS
OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES OF
SUCH STATE.

 

9.          Submission to Jurisdiction. Each party irrevocably and
unconditionally submits to the exclusive jurisdiction of the Supreme Court of
the State of New York, New York County, and the United States District Court for
the Southern District of New York (and the appropriate appellate courts), for
the purposes of any suit, action or other proceeding arising out of or relating
to this Agreement or the transactions contemplated hereby. Each party agrees to
commence any such action, suit or proceeding either in the United States
District Court for the Southern District of New York or if such suit, action or
other proceeding may not be brought in such court for jurisdictional reasons, in
the Supreme Court of the State of New York, New York County. Notwithstanding the
foregoing, any party hereto may commence an action, suit or proceeding with any
Governmental Entity anywhere in the world for the sole purpose of seeking
recognition and enforcement of a judgment of any court referred to in the first
sentence of this Section 9. Each party further agrees that service of any
process, summons, notice or document by U.S. registered mail to such party’s
respective address set forth above, with respect to the Successor Collateral
Manager, as set forth in Section 7.2 of the Indenture, with respect to the
Issuer, and to the following address with respect to the Existing Collateral
Manager: GKK Manager LLC, c/o Gramercy Capital Corp., 420 Lexington Avenue, 18th
Floor, New York, NY 10170, Fax: (212) 216-1785, Attention: Michael Kavourias,
Jerry Hirschkorn, shall be effective service of process for any action, suit or
proceeding in New York with respect to any matters to which it has submitted to
jurisdiction in this Section 9. Each party irrevocably and unconditionally
waives any objection to the laying of venue of any action, suit or proceeding
arising out of this Agreement or the transactions contemplated hereby in (i) the
Supreme Court of the State of New York, New York County, or (ii) the United
States District Court for the Southern District of New York, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.

 

- 24 -

 

 

 

10.         Waiver of Jury Trial. EACH PARTY HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, INVOLVING OR OTHERWISE IN
RESPECT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY. EACH PARTY (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 10.

 

11.         Headings. The Article and Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

 

12.         Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile or portable document format (PDF)), all of
which shall be considered an original copy of one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the parties hereto and delivered to the other parties.

 

13.         Entire Agreement. This Agreement, together with the Sale and
Purchase Agreement, constitutes the entire agreement among the parties hereto
with respect to the subject matter contained in this Agreement. The parties
hereto agree that this Agreement is subject in all respects to the provisions of
the Sale and Purchase Agreement and is not intended to, and does not, expand,
limit, alter or modify the rights and obligations of the parties thereunder. To
the extent any provision of this Agreement is inconsistent with the Sale and
Purchase Agreement, the provisions of the Sale and Purchase Agreement shall
control.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 25 -

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Assignment and Assumption Agreement as of the day and year first above written.

 

  GKK Manager LLC, as Existing Collateral
Manager       By:       Name:     Title:         CWCapital Investments LLC, as
Successor
Collateral Manager         By:       Name:     Title:         Gramercy Real
Estate CDO 2006-1, LTD., as
the Issuer         By:       Name:     Title:

 

- 26 -

 

 

EXHIBIT A

 

FORM OF AMENDED AND RESTATED COLLATERAL MANAGEMENT AGREEMENT

 

- 27 -

 

 

Assignment And Assumption Agreement

 

among

 

GKK Manager LLC,

as Existing Collateral Manager,

 

CWCapital Investments LLC,

as Successor Collateral Manager,

 

And

 

Gramercy Real Estate CDO 2007-1, LTD.,

as Issuer

 

Dated as of [●], 2013

 

- 28 -

 

 

Assignment And Assumption Agreement

 

This Assignment And Assumption Agreement, dated as of [●], 2013 (this
“Agreement”), by and among GKK Manager LLC, a Delaware limited liability company
(the “Existing Collateral Manager”), CWCapital Investments LLC, a Massachusetts
limited liability company (together with its successors and assigns, the
“Successor Collateral Manager” or “CWCapital”), and Gramercy Real Estate CDO
2007-1, Ltd., an exempted Cayman Islands company (together with its successors
and assigns, the “Issuer”).

 

RECITALS:

 

WHEREAS, the Existing Collateral Manager has certain rights as the collateral
manager pursuant to the CDO Agreements (as defined herein), including rights to
receive collateral management fees and other amounts payable to the Existing
Collateral Manager and rights to remove and appoint special servicers for the
CDO Issuer Assets (as defined herein) pursuant to the CDO Agreements (all such
rights, the “Existing Collateral Manager Rights”);

 

WHEREAS, the Existing Collateral Manager has (i) certain liabilities and
obligations arising out of the Transferred Assets (as defined in the Sale and
Purchase Agreement defined below) to the extent such liabilities or obligations
arise in respect of the management of the Issuer or servicing of the CDO Issuer
Assets under the terms of the CDO Agreements after the Closing (as defined
herein) and (ii) certain liabilities and obligations arising under the terms of
the CDO Agreements (such liabilities and obligations, to the extent, and only to
the extent, that they arise in respect of the management of the Issuer or
servicing of the CDO Issuer Assets after the Closing; provided, that for the
avoidance of doubt, such liabilities and obligations shall not include (x) any
liabilities, obligations or covenants of the Sellers (including the Existing
Collateral Manager) under the Sale and Purchase Agreement (including with
respect to transactions to be effected at the Closing under Section 1.04 thereof
and in respect of the Related CDO Assets (as defined therein under Section 1.06
thereof)) and (y) any liabilities, obligations or covenants of the Sellers
(including the Existing Collateral Manager) in connection with the Jameson
Proceedings as defined in the Sale and Purchase Agreement or the matters
disclosed in Schedules 3.01(c) and 3.01(d) of the Sale and Purchase Agreement as
applicable, whether arising before, on or after the Closing Date (as defined
herein) (collectively, the “Assumed Liabilities”);

 

WHEREAS, in accordance with the terms and subject to the conditions of this
Agreement and the Sale and Purchase Agreement, dated as of January 30, 2013,
among the Existing Collateral Manager, Gramercy Investment Trust, Gramercy
Investment Trust II, Gramercy Loan Services LLC, GKK Liquidity LLC, CWCapital
and solely for the purposes of Articles IX and X thereof, Gramercy Capital
Corp., and solely for the purposes of Articles IX and X thereof, CW Financial
Services LLC (the “Sale and Purchase Agreement”), the Existing Collateral
Manager desires to (i) sell, assign, transfer and deliver to the Successor
Collateral Manager (A) free and clear of Liens (other than Permitted Liens as
defined in the Sale and Purchase Agreement) all of the Existing Collateral
Manager Rights, excluding any rights to receive the Outstanding GKKM Special
Servicing Advance Amount (as defined herein), and (B) all defenses,
counterclaims and set-off rights that would have been available to the Existing
Collateral Manager if any claim had been asserted against the Existing
Collateral Manager to the extent relating solely to any of the Assumed
Liabilities, excluding any and all defenses, counterclaims or set-off rights of
the Existing Collateral Manager or any of its Affiliates (as defined herein) or
any of their respective officers, directors or Representatives (as defined
herein), to the extent relating solely to any of the Retained Liabilities (as
defined herein), and (ii) assign to the Successor Collateral Manager, and not
thereafter have any responsibility for, the Assumed Liabilities, excluding the
Retained Liabilities; and

 

- 29 -

 

 

WHEREAS, in accordance with the terms and subject to the conditions of this
Agreement and the Sale and Purchase Agreement, the Successor Collateral Manager
desires to (i) purchase, accept and assume from the Existing Collateral Manager
(A) free and clear of Liens (other than Permitted Liens) all of the Existing
Collateral Manager Rights, excluding any rights to receive the Outstanding GKKM
Special Servicing Advance Amount, and (B) all defenses, counterclaims and
set-off rights that would have been available to the Existing Collateral Manager
if any claim had been asserted against the Existing Collateral Manager to the
extent relating solely to any of the Assumed Liabilities, excluding any and all
defenses, counterclaims or set-off rights of the Existing Collateral Manager or
any of its Affiliates or any of their respective officers, directors or
Representatives, to the extent relating solely to any of the Retained
Liabilities, and (ii) assume from the Existing Collateral Manager, and
thereafter pay, perform and discharge when due, the Assumed Liabilities,
excluding the Retained Liabilities.

 

NOW, THEREFORE, with the foregoing recitals incorporated herein by this
reference, and in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.          Defined Terms. For purposes of this Agreement, the following terms
shall have the meanings specified in this Section 1:

 

“Advancing Agent” means GKK Liquidity LLC.

 

“Affiliate” of any Person means another Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first Person. For purposes of this definition, the
term “control” (including its correlative meanings “controlled by” and “under
common control with”) means possession, directly or indirectly, of power to
direct or cause the direction of management or policies (whether through
ownership of securities or partnership or other ownership interests, by contract
or otherwise). For purposes of this Agreement, the Issuer is not an Affiliate of
the Existing Collateral Manager.

 

“CDO Agreements” means the Existing Collateral Management Agreement, the
Indenture, the Servicing Agreement, the Existing Special Servicing Agreement,
the Preferred Shares Paying Agency Agreement and the Securities Accounts Control
Agreement.

 

“CDO Issuer Assets” means the Assets of the Issuer as defined in the Indenture.

 

“Closing” means the closing of the transactions contemplated by the Sale and
Purchase Agreement, including, without limitation, the transactions contemplated
by this Agreement.

 

“Closing Date” means [●].

 

- 30 -

 

 

“Co-Issuers” means the Issuer and Gramercy Real Estate CDO 2007-1 LLC.

 

“Existing Collateral Management Agreement” means the Collateral Management
Agreement, dated as of August 8, 2007, between the Issuer and the Existing
Collateral Manager.

 

“Existing Special Servicing Agreement” means the Special Servicing Agreement,
dated as of May 8, 2009, as amended by the First Amendment to the Special
Servicing Agreement and Amended and Restated Servicing Agreements, dated as of
March 1, 2010, among the Existing Collateral Manager, the Co-Issuers, the
Gramercy 2005 Issuer, the Gramercy 2006 Issuer, the Gramercy 2005 Co-Issuer, the
Gramercy 2006 Co-Issuer, Situs, Wells Fargo Bank and the Advancing Agent, as
amended by the Second Amendment to the Special Servicing Agreement, dated as of
May 30, 2012, among the Existing Collateral Manager, the Co-Issuers, the
Gramercy 2005 Issuer, the Gramercy 2006 Issuer, the Gramercy 2005 Co-Issuer, the
Gramercy 2006 Co-Issuer, Situs, the Trustee and the Advancing Agent.

 

“Governmental Entity” means any government or any arbitrator, tribunal or court
of competent jurisdiction, administrative agency or commission or other
governmental authority or instrumentality (in each case whether Federal, state,
local, foreign, international or multinational).

 

“Gramercy 2005 Co-Issuer” means Gramercy Real Estate CDO 2005-1 LLC.

 

“Gramercy 2006 Co-Issuer” means Gramercy Real Estate CDO 2006-1 LLC.

 

“Gramercy 2005 Issuer” means Gramercy Real Estate CDO 2005-1, Ltd.

 

“Gramercy 2006 Issuer” means Gramercy Real Estate CDO 2006-1, Ltd.

 

“Indenture” means the Indenture, dated as of August 8, 2007, among the
Co-Issuers, the Advancing Agent and Wells Fargo Bank.

 

“Lien” means any mortgage, lien, security interest, pledge, reservation,
equitable interest, charge, easement, lease, sublease, conditional sale or other
title retention agreement, right of first refusal, hypothecation, covenant,
servitude, right of way, variance, option, warrant, claim, community property
interest, restriction (including any restriction on use, voting, transfer,
alienation, receipt of income or exercise of any other attribute of ownership)
or encumbrance of any kind.

 

“Outstanding GKKM Special Servicing Advance Amount” means all amounts advanced
by or on behalf of the Existing Collateral Manager as Servicing Advances in
respect of the Issuer, to the extent such amounts have not been repaid or
reimbursed to the Existing Collateral Manager as of the Closing Date.

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, Governmental Entity or other entity.

 

- 31 -

 

 

“Preferred Shares Paying Agency Agreement” means the Preferred Shares Paying
Agency Agreement dated as of August 8, 2007 between the Issuer and Wells Fargo
Bank, National Association, as preferred shares paying agent.

 

“Representative” means, with respect to any Person, any director, officer,
partner, member, stockholder, Affiliate, employee, agent, consultant, advisor or
other representative of such Person, including legal counsel, accountants and
financial advisors.

 

“Retained Liabilities” means (i) any liabilities or obligations of the Existing
Collateral Manager or any of its Affiliates of any kind or nature whatsoever
other than the Assumed Liabilities including, but not limited to, (w) any
liability for Taxes relating to or arising out of the Transferred Assets (as
defined in the Sale and Purchase Agreement) that are attributable to any taxable
period ending on or prior to the Closing Date or, with respect to any taxable
period that begins prior to and ends after the Closing Date, the portion of such
period ending on the Closing Date, (x) any liabilities and obligations of the
Sellers (including the Existing Collateral Manager) or any of their Affiliates
arising out of the CDO Agreements, the Transferred Assets or the CDO Issuer
Assets, to the extent such liabilities or obligations arise in respect of or
relate to the management of the Issuer or servicing of the CDO Issuer Assets
prior to the Closing Date, (y) any liabilities, obligations or covenants of the
Sellers (including the Existing Collateral Manager) in connection with the
Jameson Proceedings as defined in the Sale and Purchase Agreement and the
matters disclosed in Schedules 3.01(c) and 3.01(d) of the Sale and Purchase
Agreement as applicable whether arising before, on or after the Closing Date and
(z) any liabilities and obligations of the Existing Collateral Manager or any of
its Affiliates related to or arising out of the Retained Assets (as defined in
the Sale and Purchase Agreement) whether arising before, on or after the Closing
Date.

 

“Securities Accounts Control Agreement” means the Securities Accounts Control
Agreement, dated as of August 8, 2007, among the Issuer, Wells Fargo Bank,
National Association, as secured party, and Wells Fargo Bank, as securities
intermediary.

 

“Sellers” means Gramercy Investment Trust, Gramercy Investment Trust II, the
Existing Collateral Manager, Gramercy Loan Services LLC and GKK Liquidity LLC.

 

“Servicing Advances” means, with respect to the Issuer, “Servicing Advances”
within the meaning of the Servicing Agreement and/or the Existing Special
Servicing Agreement, as applicable.

 

“Servicing Agreement” means the Amended and Restated Servicing Agreement, dated
as of June 1, 2009, among the Co-Issuers, the Existing Collateral Manager,
Situs, Wells Fargo Bank and the Advancing Agent, as amended by the First
Amendment to Special Servicing Agreement and Amended and Restated Servicing
Agreements, dated as of March 1, 2010, among the Co-Issuers, the Gramercy 2005
Issuer, the Gramercy 2006 Issuer, the Gramercy 2005 Co-Issuer, the Gramercy 2006
Co-Issuer, the Existing Collateral Manager, Wells Fargo Bank, the Advancing
Agent and Situs.

 

- 32 -

 

 

“Situs” means SitusServ L.P.

 

“Tax” or “Taxes” means all Federal, state, county, local, municipal, foreign and
other taxes, assessments, duties or similar charges of any kind whatsoever,
including all corporate franchise, income, sales, use, ad valorem, receipts,
value added, profits, license, withholding, payroll, employment, excise,
premium, property, customs, net worth, capital gains, transfer, stamp,
documentary, social security, environmental, alternative minimum, occupation,
recapture and other taxes, and including all interest, penalties and additions
imposed with respect to such amounts, and all amounts payable pursuant to any
agreement or arrangement with respect to Taxes.

 

“Trustee” means Wells Fargo Bank, National Association, in its capacity as
trustee.

 

“Wells Fargo Bank” means Wells Fargo Bank, National Association, in its
capacities as Trustee, paying agent, calculation agent, transfer agent,
custodial securities intermediary, backup advancing agent and notes registrar.

 

2.           Other Definitional Provisions. Unless otherwise defined herein,
each capitalized term shall have the meaning ascribed thereto in the Existing
Collateral Management Agreement or, if not defined therein, in the Indenture.
The words “hereof”, “herein”, “hereunder” and words of similar import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement; Section references in this Agreement are
references to Sections in this Agreement unless otherwise specified; and the
term “including” shall mean “including without limitation”.

 

(a)          The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms.

 

(b)          Any agreement, instrument or other document defined or referred to
herein or in any instrument or certificate delivered in connection herewith
means such agreement, instrument or other document as from time to time amended,
modified, supplemented or restated and refers to any successor agreement,
instrument or other document and includes references to all attachments thereto
and instruments and documents incorporated therein.

 

(c)          References to a statute, regulation or other governmental rule are
to it as amended from time to time and, as applicable, are to corresponding
provisions of successor governmental rules.

 

(d)          References to a Person are also to its successors and permitted
assigns.

 

- 33 -

 

 

3.            Assignment and Assumption of Existing Collateral Manager Rights
(Excluding Outstanding GKKM Special Servicing Advance Amount) and Assumed
Liabilities.

 

(a)          Effective as of the date hereof and in accordance with the terms
and subject to the conditions of this Agreement and the Sale and Purchase
Agreement, the Existing Collateral Manager does hereby (i) sell, assign,
transfer and deliver to the Successor Collateral Manager (A) free and clear of
Liens (other than Permitted Liens as defined in the Sale and Purchase Agreement)
all of the Existing Collateral Manager Rights, excluding any rights to receive
the Outstanding GKKM Special Servicing Advance Amount, and (B) all defenses,
counterclaims and set-off rights that would have been available to the Existing
Collateral Manager if any claim had been asserted against the Existing
Collateral Manager to the extent relating solely to any of the Assumed
Liabilities, excluding any and all defenses, counterclaims or set-off rights of
the Existing Collateral Manager or any of its Affiliates or any of their
respective officers, directors or Representatives, to the extent relating solely
to any of the Retained Liabilities, and (ii) assign to the Successor Collateral
Manager, and not thereafter have any responsibility for, the Assumed
Liabilities, excluding the Retained Liabilities. In accordance with the terms
and subject to the conditions of this Agreement and the Sale and Purchase
Agreement, effective as of the date hereof, the Successor Collateral Manager
does hereby (i) purchase, accept and assume from the Existing Collateral Manager
(A) free and clear of Liens (other than Permitted Liens) all of the Existing
Collateral Manager Rights, excluding any rights to receive the Outstanding GKKM
Special Servicing Advance Amount, and (B) all defenses, counterclaims and
set-off rights that would have been available to the Existing Collateral Manager
if any claim had been asserted against the Existing Collateral Manager to the
extent relating solely to any of the Assumed Liabilities, excluding any and all
defenses, counterclaims or set-off rights of the Existing Collateral Manager or
any of its Affiliates or any of their respective officers, directors or
Representatives, to the extent relating solely to any of the Retained
Liabilities, and (ii) assume from the Existing Collateral Manager, and
thereafter pay, perform and discharge when due, the Assumed Liabilities,
excluding the Retained Liabilities.

 

(b)          In connection with the assignment evidenced hereby and in
accordance with the terms and subject to the conditions of this Agreement and
the Sale and Purchase Agreement, the Successor Collateral Manager confirms that
it shall be deemed a party to the Existing Collateral Management Agreement, the
Existing Special Servicing Agreement and the Servicing Agreement, and
irrevocably agrees to be bound by all of the terms of, and to undertake, assume
and perform all duties, obligations and liabilities of the Existing Collateral
Manager as contained in the CDO Agreements from and after the date hereof;
provided, that for the avoidance of doubt, such duties, obligations and
liabilities shall not include (x) any liabilities, obligations or covenants of
the Sellers (including the Existing Collateral Manager) under the Sale and
Purchase Agreement (including with respect to transactions to be effected at the
Closing under Section 1.04 thereof and in respect of the Related CDO Assets (as
defined therein under Section 1.06 thereof)) and (y) any liabilities,
obligations or covenants of the Sellers (including the Existing Collateral
Manager) in connection with the Jameson Proceedings as defined in the Sale and
Purchase Agreement or the matters disclosed in Schedules 3.01(c) and 3.01(d) of
the Sale and Purchase Agreement as applicable, whether arising before, on or
after the Closing Date. The Successor Collateral Manager hereby represents and
warrants that it (i) has received copies of the CDO Agreements, (ii) has the
ability to professionally and competently perform the duties imposed upon the
Collateral Manager under the CDO Agreements, (iii) is legally qualified and has
the capacity to act as Collateral Manager under the CDO Agreements and (iv)
complies with the requirements set forth in Section 12(d)(i)-(v) of the Existing
Collateral Management Agreement.

 

- 34 -

 

 

(c)          The Existing Collateral Manager, the Successor Collateral Manager,
and the Issuer agree that all references in the CDO Agreements to the
“Collateral Manager” or any such similar term and all references in any other
documents necessary or incidental to carrying out the terms of the foregoing
documents to the Existing Collateral Manager shall, from and after the date
hereof, refer to the Successor Collateral Manager. CWCapital’s signature hereto
shall be deemed to be an executed counterpart to the Existing Collateral
Management Agreement, the Servicing Agreement and the Existing Special Servicing
Agreement duly delivered to the Issuer and to Trustee.

 

(d)          Notwithstanding anything to the contrary in this Agreement, the
Existing Collateral Manager reserves in all respects any and all rights it has
with respect to the Issuer under the CDO Agreements to the extent such rights
survive the assignment and assumption pursuant to this Agreement, including,
without limitation, pursuant to Section 13 of the Existing Collateral Management
Agreement.

 

4.            Consent and Acknowledgement. The Issuer hereby (i) consents to the
assignment by the Existing Collateral Manager to, and assumption by, the
Successor Collateral Manager of, (a) all of the Existing Collateral Manager
Rights, excluding any rights to receive the Outstanding GKKM Special Servicing
Advance Amount, (b) all defenses, counterclaims and set-off rights that would
have been available to the Existing Collateral Manager if any claim had been
asserted against the Existing Collateral Manager to the extent relating solely
to any of the Assumed Liabilities, excluding any and all defenses, counterclaims
or set-off rights of the Existing Collateral Manager or any of its Affiliates or
any of their respective officers, directors or Representatives, to the extent
relating solely to any of the Retained Liabilities and (c) the Assumed
Liabilities, excluding the Retained Liabilities, (ii) consents to the Successor
Collateral Manager becoming the Collateral Manager under the Existing Collateral
Management Agreement and, in connection therewith, consents to the amendment and
restatement of the Existing Collateral Management Agreement to be entered into
by the Issuer and the Successor Collateral Manager on the date hereof
substantially in the form attached hereto as Exhibit A (the “Amended and
Restated Collateral Management Agreement”), and (iii) acknowledges that the
Existing Collateral Manager reserves in all respects any and all rights it has
with respect to the Issuer under the CDO Agreements to the extent such rights
survive the assignment and assumption pursuant to this Agreement, including,
without limitation, pursuant to Section 13 of the Existing Collateral Management
Agreement.

 

5.            Further Assurances. The parties hereto shall, at any time and from
time to time, promptly and duly execute and deliver any and all such further
instruments and documents and take such further action as may reasonably be
requested by any other party to obtain the full benefits of this Agreement, and
of the rights and powers herein granted.

 

6.            Notices; Agent for Service of Process. (a) The Successor
Collateral Manager agrees that on the date hereof, it shall notify all parties
to the CDO Agreements, as required under the terms thereof, that, on and after
the date hereof, the address for notice for the Collateral Manager as set forth
in any of the CDO Agreements shall be:

 

- 35 -

 

 

CWCapital Investments LLC

7501 Wisconsin Avenue

Suite 500

Bethesda, Maryland 20814

Telephone: (202) 715-9500

Facsimile: (301) 255-4874

Attention: Charles Spetka

 

With a copy to:

 

CWCapital Investments LLC

7501 Wisconsin Avenue

Suite 500

Bethesda, Maryland 20814

Facsimile: (301) 255-4874

Attention: Legal Department

 

7.            Successors and Assigns. This Agreement is binding upon and shall
inure to the benefit of the heirs, successors and assigns of the parties.

 

8.            Governing Law. THIS AGREEMENT, AND ALL CLAIMS OR CAUSES OF ACTION
(WHETHER IN CONTRACT OR TORT) THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE TO
THIS AGREEMENT, OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS AGREEMENT
(INCLUDING ANY CLAIM OR CAUSE OF ACTION BASED UPON, ARISING OUT OF OR RELATED TO
ANY REPRESENTATION OR WARRANTY MADE IN CONNECTION WITH THIS AGREEMENT OR AS AN
INDUCEMENT TO ENTER INTO THIS AGREEMENT), SHALL BE GOVERNED BY THE INTERNAL LAWS
OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES OF
SUCH STATE.

 

9.            Submission to Jurisdiction. Each party irrevocably and
unconditionally submits to the exclusive jurisdiction of the Supreme Court of
the State of New York, New York County, and the United States District Court for
the Southern District of New York (and the appropriate appellate courts), for
the purposes of any suit, action or other proceeding arising out of or relating
to this Agreement or the transactions contemplated hereby. Each party agrees to
commence any such action, suit or proceeding either in the United States
District Court for the Southern District of New York or if such suit, action or
other proceeding may not be brought in such court for jurisdictional reasons, in
the Supreme Court of the State of New York, New York County. Notwithstanding the
foregoing, any party hereto may commence an action, suit or proceeding with any
Governmental Entity anywhere in the world for the sole purpose of seeking
recognition and enforcement of a judgment of any court referred to in the first
sentence of this Section 9. Each party further agrees that service of any
process, summons, notice or document by U.S. registered mail to such party’s
respective address set forth above, with respect to the Successor Collateral
Manager, as set forth in Section 7.2 of the Indenture, with respect to the
Issuer, and to the following address with respect to the Existing Collateral
Manager: GKK Manager LLC, c/o Gramercy Capital Corp., 420 Lexington Avenue, 18th
Floor, New York, NY 10170, Fax: (212) 216-1785, Attention: Michael Kavourias,
Jerry Hirschkorn, shall be effective service of process for any action, suit or
proceeding in New York with respect to any matters to which it has submitted to
jurisdiction in this Section 9. Each party irrevocably and unconditionally
waives any objection to the laying of venue of any action, suit or proceeding
arising out of this Agreement or the transactions contemplated hereby in (i) the
Supreme Court of the State of New York, New York County, or (ii) the United
States District Court for the Southern District of New York, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.

 

- 36 -

 

 

10.          Waiver of Jury Trial. EACH PARTY HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, INVOLVING OR OTHERWISE IN
RESPECT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY. EACH PARTY (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 10.

 

11.          Headings. The Article and Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

 

12.          Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile or portable document format (PDF)), all of
which shall be considered an original copy of one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the parties hereto and delivered to the other parties.

 

13.          Entire Agreement. This Agreement, together with the Sale and
Purchase Agreement, constitutes the entire agreement among the parties hereto
with respect to the subject matter contained in this Agreement. The parties
hereto agree that this Agreement is subject in all respects to the provisions of
the Sale and Purchase Agreement and is not intended to, and does not, expand,
limit, alter or modify the rights and obligations of the parties thereunder. To
the extent any provision of this Agreement is inconsistent with the Sale and
Purchase Agreement, the provisions of the Sale and Purchase Agreement shall
control.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 37 -

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Assignment and Assumption Agreement as of the day and year first above written.

 

  GKK Manager LLC, as Existing Collateral   Manager       By:       Name:    
Title:       CWCapital Investments LLC, as Successor   Collateral Manager      
By:       Name:     Title:       Gramercy Real Estate CDO 2007-1, LTD., as   the
Issuer       By:       Name:     Title:

 

- 38 -

 

 

EXHIBIT A

 

FORM OF AMENDED AND RESTATED COLLATERAL MANAGEMENT AGREEMENT

 

- 39 -

 

 

Exhibit B
Form of Supplemental Indentures

 



- 40 -

 

 

FOURTH SUPPLEMENTAL INDENTURE dated as of [●], 2013 (this “Supplemental
Indenture”) among GRAMERCY REAL ESTATE CDO 2006-1, LTD., a Cayman Islands
exempted company with limited liability (together with its permitted successors
and assigns, the “Issuer”), GRAMERCY REAL ESTATE CDO 2006-1 LLC, a limited
liability company formed under the laws of Delaware (together with its permitted
successors and assigns, the “Co-Issuer” and, together with the Issuer, the
“Co-Issuers”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as trustee, paying agent, calculation agent, transfer agent,
custodial securities intermediary, backup advancing agent and notes registrar
under the Current Indenture referred to below (together with its permitted
successors and assigns in the trusts under the Current Indenture, the
“Trustee”), and CWCAPITAL INVESTMENTS LLC, a Massachusetts limited liability
company, as successor advancing agent to GKK Liquidity LLC (together with its
permitted successors and assigns in the trusts under the Current Indenture, the
“Advancing Agent”), to the Indenture dated as of August 24, 2006 among the
Issuer, the Co-Issuer, the Trustee and GKK Liquidity LLC, as the advancing
agent, as previously supplemented by the First Supplemental Indenture dated as
of September 26, 2007 and by the Second Supplemental Indenture dated as of
August 5, 2008, in each case among the Co-Issuers, the Trustee and the Advancing
Agent, and by the Indenture Amendment dated as of October 28, 2010, among the
Co-Issuers and the Collateral Manager and acknowledged by the Trustee (as so
previously supplemented, the “Current Indenture”). For all purposes of this
Supplemental Indenture, all capitalized terms used herein without definition
shall have the respective meanings set forth or referred to in the Current
Indenture. Except as otherwise specified herein, each reference herein to a
“Section” is to such Section of the Current Indenture.

 

RECITALS

 

The Co-Issuers, the Trustee and the Advancing Agent are parties to the Current
Indenture.

 

Pursuant to the first paragraph of Section 8.2, except with respect to certain
enumerated modifications, with the written consent of (a) the Holders of not
less than a Majority in Aggregate Outstanding Amount (excluding any Notes owned
by the Collateral Manager or any of its Affiliates, or by any accounts managed
by them) of the Notes of each class materially and adversely affected thereby
and all of the Holders of Preferred Shares if materially and adversely affected
thereby by Act of said Securityholders delivered to the Trustee and the
Co-Issuers and (b) the consent of each Hedge Counterparty that is materially and
adversely affected thereby, and subject to satisfaction of the Rating Agency
Condition, the Trustee and the Co-Issuers may enter into one or more indentures
supplemental to the Current Indenture to add any provisions to, or change in any
manner or eliminate any of the provisions of, the Current Indenture or modify in
any manner the rights of the Holders of the Notes of such Class or the Preferred
Shares, as the case may be, under the Current Indenture.

 

- 41 -

 

 

Pursuant to Section 8.2, if any Class of Notes is Outstanding and rated by a
Rating Agency, the Trustee shall not enter into any supplemental indenture if,
as a result of such supplemental indenture, such Rating Agency would cause the
rating of any such Notes to be immediately reduced or withdrawn. At the cost of
the Issuer, for so long as any Class of Notes shall remain Outstanding and is
rated by a Rating Agency, the Trustee shall provide to such Rating Agency a copy
of any proposed supplemental indenture at least fifteen (15) days prior to the
execution thereof by the Trustee, and, for so long as such Notes are Outstanding
and so rated, request written confirmation that such Rating Agency will not, as
a result of such supplemental indenture, cause the rating of any such Class of
Notes to be reduced or withdrawn.

 

Pursuant to Section 8.6, notwithstanding anything in Article 8 to the contrary,
so long as the Class A-1 Notes are the Controlling Class, the Issuer, the
Co-Issuer and the Trustee shall not enter into any supplemental indenture
without obtaining the consent of the Holders of a Majority of the Class A-1
Notes (such consent not to be unreasonably withheld); provided that, if the
Holders of the Class A-1 Notes do not object to such supplemental indenture
within seven (7) days after notice is given, such Holders shall be deemed to
have consented to such supplemental indenture.

 

The Co-Issuers wish to enter into this Supplemental Indenture in order to permit
the Issuer to have one or more special purpose subsidiaries solely for the
purpose of holding title to any property obtained in connection with any
foreclosure or other similar proceeding on, or any transfer in lieu thereof of,
any property securing any Collateral Debt Security, or by transfer of any
property held by any Person on behalf of the Issuer which previously secured any
Collateral Debt Security whether or not then outstanding.

 

In connection with this Supplemental Indenture, the following events have
occurred:

 

(i)In connection with the first paragraph of Section 8.2, the Trustee has given
fifteen (15) Business Days’ notice of this Supplemental Indenture (along with a
description of the substance of such supplement provided by GKK Manager LLC in
its capacity as the prior collateral manager (“GKKM”)) to the Holders of each
Class of Notes, the Holders of the Preferred Shares and each Hedge Counterparty
and the Trustee has not received notice by the Holders of a Majority in
Aggregate Outstanding Amount (excluding any Notes owned by the Collateral
Manager or any of its Affiliates, or by an accounts managed by them) of the
Notes of any Class or the Holders of Preferred Shares that such Class of Notes
or the Preferred Shares would be materially and adversely affected by this
Supplemental Indenture.

 

(ii)In connection with the third paragraph of Section 8.2, the Trustee, at the
cost of the Issuer and prior to the execution of this Supplemental Indenture,
has provided to each of the Rating Agencies a copy of this Supplemental
Indenture in proposed form.  In connection with the execution of this
Supplemental Indenture, one or more of the Rating Agencies have consented to,
accepted or otherwise agreed to a shorter notice period.

 

- 42 -

 

 

(iii)As required by Section 8.2, the Trustee has received confirmation in
writing from each of S&P and Moody’s that the current ratings on the Notes will
not be immediately reduced, qualified or withdrawn as a result of this
Supplemental Indenture and, as a result, the Rating Agency Condition and the
condition of Section 8.2 with respect to S&P and Moody’s has been satisfied with
respect to this Supplemental Indenture.

 

(iv)As provided in Section 8.3, the Collateral Manager has received written
notice of this Supplemental Indenture prior to the execution and delivery of
this Supplemental Indenture and has consented to, accepted or otherwise agreed
to a shorter notice period. In connection with Section 8.3, the Trustee and the
Issuer have received the written consent of the Collateral Manager to this
Supplemental Indenture.

 

(v)Pursuant to Section 8.3, the Trustee has received an Opinion of Counsel of
Clifford Chance US LLP regarding this Supplemental Indenture, which Opinion of
Counsel is subject to the assumptions, limitations, qualifications and
exceptions set forth therein.

 

(vi)The Trustee has received an Opinion of Counsel from a nationally recognized
U.S. tax counsel experienced in such matters, to the effect that this
Supplemental Indenture will not cause the Issuer to fail to be treated as a
qualified REIT subsidiary (within the meaning of Section 856(i)(2) of the Code)
or otherwise be treated as a foreign corporation subject to U.S. federal income
tax on a net income tax basis, which Opinion of Counsel is subject to the
assumptions, limitations, qualifications and exceptions set forth therein.

 

(vii)In connection with Section 8.6, the Trustee has given seven (7) days’
notice of this Supplemental Indenture (along with a description of the substance
of such supplement provided by GKKM) to the Holders of the Class A-1 Notes and
the Trustee has either received the written consent of the Holders of a Majority
of the Class A-1 Notes, or has not received notice of an objection to this
Supplemental Indenture by the Holders of the Class A-1 Notes.

 

Accordingly, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

SECTION 1. Amendments. The Current Indenture is hereby amended as follows:

 

(a)          The Granting Clauses is amended to add a new clause (f) which shall
read “equity interests in any Permitted REO Subsidiary”.

 

(b)          The Granting Clauses is amended to change current clauses (f), (g)
and (h), and references thereto, to clauses (g), (h) and (i), respectively.

 

- 43 -

 

 

(c)          The Granting Clauses is amended to change the reference from
clauses “(a)-(f)” to clauses “(a)-(h)” and the reference from clauses “(a)-(h)”
to clauses “(a)-(i)”.

 

(d)          Section 1.1 is amended to add the following three new definitions:

 

“Permitted REO Equity Interest”: Equity interests in any Permitted REO
Subsidiary.

 

“Permitted REO Subsidiary”:  A wholly-owned subsidiary of the Issuer, generally
formed for the purpose of holding and operating REO Property and for any other
necessary or desirable activities in connection therewith.

 

“REO Property”: With respect to any Loan (including without limitation, any
Mezzanine Loan), any and all right, title or interest in any assets acquired
through foreclosure, acceptance of a deed-in-lieu of foreclosure, bankruptcy or
similar insolvency proceeding or otherwise in accordance with applicable law or
by enforcement of any guarantees related to such Loan, in each case in
connection with the default or imminent default of such Loan (or the underlying
commercial mortgage loan or mezzanine loan), including without limitation, real
property and improvements thereon, personal property included therein or
incidental thereto or equity, partnership, membership or beneficial ownership
interests in the related borrower or other Person constituting collateral for
such Loan.

 

(e)          The definition of “Company Administrative Expenses” in Section 1.1
is hereby amended by adding the following immediately after “and any amounts due
in respect of the listing of any Notes on the Irish Stock Exchange” in clause
(xii) of such definition:

 

“and any fees, costs and expenses of, or relating to, a Permitted REO Subsidiary
(including relating to the acquisition, transfer or disposition of a Permitted
REO Equity Interest)”.

 

(f)           Section 7.4(c)(ii) is amended to read as follows: “the Issuer
shall not have any subsidiaries other than Permitted REO Subsidiaries, and”.

 

(g)          Section 1.1 is amended by replacing the definition of “Specified
Type” with the following definition:

 

“Specified Type”: Each of a Loan, CMBS Security, CRE CDO Security, REIT Debt
Security, Preferred Equity Security and any Permitted REO Equity Interest.

 

(h)          New Section 7.20 is inserted after the end of Section 7.19 to read
in full as follows:

 

- 44 -

 

 

Section 7.20.    Permitted REO Subsidiaries.

 

(a)          The Issuer has entered into or will enter into certain limited
liability company agreements and limited partnership agreements attached hereto
as Exhibit A pursuant to certain assignment and assumption or transfer
agreements on or about the date hereof in connection with the acquisition of the
Permitted REO Subsidiaries identified on Schedule A hereto.  The Issuer may from
time to time, as directed by the Collateral Manager, form one or more Permitted
REO Subsidiaries by entering into one or more limited liability company
agreements or limited partnership agreements subject to the following criteria
and requirements:

 

(1) the Issuer shall only form a Permitted REO Subsidiary for the purpose of
holding, operating, realizing and/or disposing of any REO Property in connection
with a foreclosure, workout or restructuring and for any other necessary or
desirable activities in connection therewith;

 

(2)          as long as any Notes are Outstanding, the Issuer shall not sell,
transfer, or otherwise dispose of its interests in any Permitted REO Subsidiary
unless the assets constituting any REO Property (or the proceeds thereof) in
such Permitted REO Subsidiary have been distributed to the Issuer or have been
sold, transferred or otherwise disposed of;

 

(3)          as long as a Permitted REO Subsidiary has not ceased to be owned by
the Issuer in accordance with clause (2) above, the Issuer shall adhere to such
procedures as are specified in such Permitted REO Subsidiary's organizational
documents for maintaining its existence;

 

(4)          in the event that a Permitted REO Subsidiary owns any asset upon
the Stated Maturity or other latest permitted maturity under this Indenture of
any Notes, the Issuer shall dissolve such Permitted REO Subsidiary and liquidate
its assets in accordance with the applicable terms of the Permitted REO
Subsidiary's organizational documents at the direction of the Collateral Manager
and promptly deliver the proceeds thereof to the Trustee for deposit into the
Payment Account and distribution in accordance with Section 11.1;

 

(5) each Permitted REO Subsidiary shall agree to be subject to and bound by each
obligation or covenant of the Issuer under any Transaction Document to which the
Issuer is a party or by which the Issuer is bound with the same effect as if
such Permitted REO Subsidiary had been named as the Issuer thereunder;

 

(6) each Permitted REO Subsidiary shall agree not to cause the Issuer to default
in the performance of, or breach, any covenant, representation or warranty of
the Issuer under any Transaction Document to which the Issuer is a party or by
which the Issuer is bound;

 

- 45 -

 

 

(7) each Permitted REO Subsidiary shall grant all right, title and interest in,
to and under any REO Property held by the related Permitted REO Subsidiary to
the Trustee, for the benefit and security of the Secured Parties;

 

(8) subject to applicable law, the organizational documents for each Permitted
REO Subsidiary shall require the related Permitted REO Subsidiary to promptly
distribute 100% of any distributions on, and proceeds of, any REO Property held
by such Permitted REO Subsidiary, net of any taxes, fees or assessments, to the
Issuer as holder of the equity interest in such Permitted REO Subsidiary; and

 

(9) the organizational documents for each Permitted REO Subsidiary shall require
that the related Permitted REO Subsidiary have, at all times, at least one
independent director duly appointed to, and serving on, its board of directors
or have a special member whose vote will be required on specified separateness
matters.

 

(b)         With respect to any REO Property held by a Permitted REO Subsidiary
for reporting purposes by the Trustee for characterization of proceeds as either
Interest Proceeds or Principal Proceeds and for purposes of the Collateral
Quality Tests or Par Value Coverage Tests, the Issuer will be deemed to directly
own any REO Property held by a Permitted REO Subsidiary rather than the related
Permitted REO Equity Interest; provided that, for the avoidance of doubt, any
distributions of Cash by the Permitted REO Subsidiary to the Issuer shall be
categorized as either Interest Proceeds or Principal Proceeds in accordance with
the provisions of this Indenture governing Cash received by the Issuer in
respect of a Defaulted Security. With respect to any Permitted REO Subsidiary,
the parties hereto agree that any reports prepared by the Trustee with respect
to any Permitted REO Equity Interest shall refer to any related REO Property
held by such Permitted REO Subsidiary instead of the related Permitted REO
Equity Interests.

 

(c)         The Issuer shall not, without the affirmative vote or written
consent of 100% of its directors, exercise any voting rights with respect to any
Permitted REO Equity Interests seeking (i) any institution of any action to have
such Permitted REO Subsidiary adjudicated as bankrupt or insolvent, any consent
to the institution of bankruptcy or insolvency proceedings against it, any
request or consent to the entry of any order for relief or the appointment of a
receiver, liquidator, assignee, trustee, sequestrator or other similar official
for it or for any substantial part of its property, any liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency or reorganization
or relief of debtors, any making of any general assignment for the benefit of
creditors, or any admission in writing that it is unable to pay its debts
generally as they become due or (ii) to take any corporate action in furtherance
of any action set forth in this Section 7.20. Each of the Co-Issuer and the
Trustee agrees that it shall not seek, or join in, the institution of any action
or proceeding to have a Permitted REO Subsidiary adjudicated as bankrupt or
insolvent.

 

- 46 -

 

 

(d)         Upon each future formation of a Permitted REO Subsidiary, prompt
written notice thereof shall be provided by the Issuer to each Rating Agency.

 

SECTION 2. Effective Date. The effective date of this Supplemental Indenture
shall be the date first written above.

 

SECTION 3. Reference to “Indenture”; Effect of this Supplemental Indenture.
Pursuant to Section 8.4, upon the effectiveness of this Supplemental Indenture,
the Current Indenture shall be modified in accordance with this Supplemental
Indenture, and this Supplemental Indenture shall form a part of the Current
Indenture for all purposes; and every Holder of Securities theretofore and
thereafter authenticated and delivered under the Current Indenture and each
Hedge Counterparty shall be bound thereby. All references in the Indenture and
the Securities to the “Indenture” (including correlative references such as
“hereof”) shall be deemed to refer to the Current Indenture as supplemented and
amended by this Supplemental Indenture. Except as otherwise specified in this
Supplemental Indenture, the Current Indenture shall remain in all respects
unchanged and in full force and effect.

 

SECTION 4. Counterparts. This Supplemental Indenture may be executed by the
parties hereto in any number of counterparts, each of which so executed shall be
deemed to be an original, but all such counterparts shall together constitute
but one and the same instrument.

 

SECTION 5. Governing Law. THIS SUPPLEMENTAL INDENTURE SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.

 

SECTION 6. Execution, Delivery and Validity. Each of the Issuer, the Co-Issuer
and the Advancing Agent represents and warrants to the Trustee that this
Supplemental Indenture has been duly and validly executed and delivered by such
Person and constitutes its legal, valid and binding obligation, enforceable
against such Person in accordance with its terms. The Trustee accepts the
amendment to the Current Indenture as set forth in this Supplemental Indenture
and agrees to perform the duties of the Trustee upon the terms and conditions
set forth herein and in the Current Indenture set forth therein. Without
limiting the generality of the foregoing, the Trustee assumes no responsibility
for the correctness of the recitals contained herein, which shall be taken as
the statements of the Co-Issuers. In entering into the Supplemental Indenture,
the Trustee shall be entitled to the benefit of every provision of this
Indenture relating to the conduct of or affecting the liability of or affording
protection to the Trustee, including but not limited to the provisions of
Sections 6.1 and 6.3.

 

SECTION 7. Successors and Assigns. All covenants and agreements in this
Supplemental Indenture by the Issuer and Co-Issuer shall bind their respective
successors and assigns, whether so expressed or not.

 

[remainder of this page intentionally left blank]

 

- 47 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be executed as of the date first written above.

 

  Executed as a Deed       GRAMERCY REAL ESTATE CDO 2006-1, LTD., as Issuer    
  By:       Name:     Title:

 

  In the presence of:       Witness:  

 

    Name:     Occupation:     Title:

 

  GRAMERCY REAL ESTATE CDO 2006-1 LLC, as Co-Issuer       By:       Name:    
Title:       WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee       By:      
Name:     Title:

 

- 48 -

 

 

  CWCAPITAL INVESTMENTS LLC,   as Advancing Agent       By:       Name:    
Title:

 

- 49 -

 

 

Exhibit A

 

Limited Liability Company Agreements and Limited Partnership Agreements

 

- 50 -

 

 

Schedule A

 

Permitted REO Subsidiaries

 

[To come]

 

- 51 -

 

 

FIRST SUPPLEMENTAL INDENTURE dated as of [●], 2013 (this “Supplemental
Indenture”) among GRAMERCY REAL ESTATE CDO 2007-1, LTD., a Cayman Islands
exempted company with limited liability (together with its permitted successors
and assigns, the “Issuer”), GRAMERCY REAL ESTATE CDO 2007-1 LLC, a limited
liability company formed under the laws of Delaware (together with its permitted
successors and assigns, the “Co-Issuer” and, together with the Issuer, the
“Co-Issuers”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as trustee, paying agent, calculation agent, transfer agent,
custodial securities intermediary, backup advancing agent and notes registrar
under the Current Indenture referred to below (together with its permitted
successors and assigns in the trusts under the Current Indenture, the
“Trustee”), and CWCAPITAL INVESTMENTS LLC, a Massachusetts limited liability
company, as successor advancing agent to GKK Liquidity LLC (together with its
permitted successors and assigns in the trusts under the Current Indenture, the
“Advancing Agent”), to the Indenture dated as of August 8, 2007 among the
Issuer, the Co-Issuer, the Trustee and GKK Liquidity LLC, as the advancing agent
(the “Current Indenture”). For all purposes of this Supplemental Indenture, all
capitalized terms used herein without definition shall have the respective
meanings set forth or referred to in the Current Indenture. Except as otherwise
specified herein, each reference herein to a “Section” is to such Section of the
Current Indenture.

 

RECITALS

 

The Co-Issuers, the Trustee and the Advancing Agent are parties to the Current
Indenture.

 

Pursuant to the first paragraph of Section 8.2, except with respect to certain
enumerated modifications, with the written consent of the Holders of not less
than a Majority in Aggregate Outstanding Amount (excluding any Collateral
Manager Securities) of the Notes of each class materially and adversely affected
thereby, all of the Holders of Preferred Shares if materially and adversely
affected thereby and the Controlling Class (but only for so long as the Class
A-1 Notes and/or the Class A-2 Notes are the Controlling Class), by Act of said
Securityholders delivered to the Trustee and the Co-Issuers and subject to
satisfaction of the Rating Agency Condition, the Trustee and the Co-Issuers may
enter into one or more indentures supplemental to the Current Indenture to add
any provisions to, or change in any manner or eliminate any of the provisions
of, the Current Indenture or modify in any manner the rights of the Holders of
the Notes of such Class or the Preferred Shares, as the case may be, under the
Current Indenture.

 

Pursuant to Section 8.2, if any Class of Notes is Outstanding and rated by a
Rating Agency, the Trustee shall not enter into any supplemental indenture if,
as a result of such supplemental indenture, such Rating Agency would cause the
rating of any such Notes to be immediately reduced or withdrawn. At the cost of
the Issuer, for so long as any Class of Notes shall remain Outstanding and is
rated by a Rating Agency, the Trustee shall provide to such Rating Agency a copy
of any proposed supplemental indenture at least 15 days prior to the execution
thereof by the Trustee, and, for so long as such Notes are Outstanding and so
rated, request written confirmation that such Rating Agency will not, as a
result of such supplemental indenture, cause the rating of any such Class of
Notes to be reduced or withdrawn.

 

- 52 -

 

 

Pursuant to Section 8.6, notwithstanding anything in Article 8 to the contrary,
(a) so long as the Class A-1 Notes and/or the Class A-2 Notes or the Class A-2
Note Insurer, as applicable, are the Controlling Class, the Issuer, the
Co-Issuer and the Trustee shall not enter into any supplemental indenture
without obtaining the consent of the Holders of a Majority of the Controlling
Class (such consent not to be unreasonably withheld); provided that, if the
Holders of the Controlling Class or the Class A-2 Note Insurer, as applicable,
do not object to such supplemental indenture within 15 Business Days after
notice is given, such Holders shall be deemed to have consented to such
supplemental indenture; and (b) the Issuer shall not enter into any supplemental
indenture without the consent of each Hedge Counterparty (such consent not to be
unreasonably withheld), and each Hedge Counterparty shall not be bound by any
supplemental indenture unless such Hedge Counterparty shall have given its prior
written consent or shall have failed to respond within 15 Business Days after
the Issuer or the Trustee has provided it with prior written notice thereof.

 

The Co-Issuers wish to enter into this Supplemental Indenture in order to permit
the Issuer to have one or more special purpose subsidiaries solely for the
purpose of holding title to any property obtained in connection with any
foreclosure or other similar proceeding on, or any transfer in lieu thereof of,
any property securing any Collateral Debt Security, or by transfer of any
property held by any Person on behalf of the Issuer which previously secured any
Collateral Debt Security whether or not then outstanding.

 

In connection with this Supplemental Indenture, the following events have
occurred:

 

(i)In connection with the first paragraph of Section 8.2, the Trustee has given
fifteen (15) Business Days’ notice of this Supplemental Indenture (along with a
description of the substance of such supplement provided by GKK Manager LLC in
its capacity as the prior collateral manager (“GKKM”)) to the Holders of each
Class of Notes and the Holders of the Preferred Shares and the Trustee has not
received notice by the Holders of a Majority in Aggregate Outstanding Amount
(excluding any Collateral Manager Securities) of the Notes of any Class or the
Holders of Preferred Shares that such Holders would be materially and adversely
affected by this Supplemental Indenture.

 

(ii)In connection with the third paragraph of Section 8.2, the Trustee, at the
cost of the Issuer and prior to the execution of this Supplemental Indenture,
has provided to each of the Rating Agencies a copy of this Supplemental
Indenture in proposed form.  In connection with the execution of this
Supplemental Indenture, one or more of the Rating Agencies have consented to,
accepted or otherwise agreed to a shorter notice period.

 

- 53 -

 

 

(iii)As required by Section 8.2, the Trustee has received confirmation in
writing from each of S&P, Moody’s and Fitch that the current ratings on the
Notes will not be immediately reduced, qualified or withdrawn as a result of
this Supplemental Indenture and, as a result, the Rating Agency Condition and
the condition of Section 8.2 with respect to S&P, Moody’s and Fitch has been
satisfied with respect to this Supplemental Indenture.

 

(iv)As provided in Section 8.3, the Collateral Manager has received written
notice of this Supplemental Indenture prior to the execution and delivery of
this Supplemental Indenture, and has consented to, accepted or otherwise agreed
to a shorter notice period. In connection with Section 8.3, the Trustee and the
Issuer have received the written consent of the Collateral Manager to this
Supplemental Indenture.

 

(v)Pursuant to Section 8.3, the Trustee has received an Opinion of Counsel of
Clifford Chance US LLP regarding this Supplemental Indenture, which Opinion of
Counsel is subject to the assumptions, limitations, qualifications and
exceptions set forth therein.

 

(vi)The Trustee has received an Opinion of Counsel from a nationally recognized
U.S. tax counsel experienced in such matters, to the effect that this
Supplemental Indenture will not cause the Issuer to fail to be treated as a
Qualified REIT Subsidiary or otherwise be treated as a foreign corporation
subject to U.S. federal income tax on a net income tax basis, which Opinion of
Counsel is subject to the assumptions, limitations, qualifications and
exceptions set forth therein.

 

(vii)In connection with the first paragraph of Section 8.6, the Trustee has
given fifteen (15) Business Days’ notice of this Supplemental Indenture (along
with a description of the substance of such supplement provided by GKKM) to the
Holders of the Controlling Class and the Trustee has either received the written
consent of the Holders of a Majority of the Controlling Class, or has not
received notice of an objection to this Supplemental Indenture by the Holders of
the Controlling Class, including the Class A-2 Note Insurer.

 

(viii)In connection with the second paragraph of Section 8.6, the Trustee has
given fifteen (15) Business Days’ notice of this Supplemental Indenture (along
with a description of the substance of such supplement provided by GKKM) to the
Hedge Counterparty and the Trustee has either received the written consent of
the Hedge Counterparty, or has not received notice of an objection to this
Supplemental Indenture by the Hedge Counterparty.

 

Accordingly, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

- 54 -

 

 

SECTION 1. Amendments. The Current Indenture is hereby amended as follows:

 

(a)        The Granting Clauses is amended to add a new clause (f) which shall
read “equity interests in any Permitted REO Subsidiary”.

 

(b)        The Granting Clauses is amended to change current clauses (f) and
(g), and references thereto, to clauses (g) and (h), respectively.

 

(c)        The Granting Clauses is amended to change the reference from clauses
“(a)-(f)” to clauses “(a)-(g)” and the reference from clauses “(a)-(g)” to
clauses “(a)-(h)”.

 

(d)        Section 1.1 is amended to add the following three new definitions:

 

“Permitted REO Equity Interest”: Equity interests in any Permitted REO
Subsidiary.

 

“Permitted REO Subsidiary”:  A wholly-owned subsidiary of the Issuer, generally
formed for the purpose of holding and operating REO Property and for any other
necessary or desirable activities in connection therewith.

 

“REO Property”: With respect to any Loan (including without limitation, any
Mezzanine Loan), any and all right, title or interest in any assets acquired
through foreclosure, acceptance of a deed-in-lieu of foreclosure, bankruptcy or
similar insolvency proceeding or otherwise in accordance with applicable law or
by enforcement of any guarantees related to such Loan, in each case in
connection with the default or imminent default of such Loan (or the underlying
commercial mortgage loan or mezzanine loan), including without limitation, real
property and improvements thereon, personal property included therein or
incidental thereto or equity, partnership, membership or beneficial ownership
interests in the related borrower or other Person constituting collateral for
such Loan.

 

(e)        The definition of “Company Administrative Expenses” in Section 1.1 is
hereby amended by adding the following immediately after “and any amounts due in
respect of the listing of any Notes on the Irish Stock Exchange” in clause (xii)
of such definition:

 

“and any fees, costs and expenses of, or relating to, a Permitted REO Subsidiary
(including relating to the acquisition, transfer or disposition of a Permitted
REO Equity Interest)”.

 

(f)         Section 7.4(c)(ii) is amended to read as follows: “the Issuer shall
not have any subsidiaries other than Permitted REO Subsidiaries, and”.

 

(g)        Section 1.1 is amended by replacing the definition of “Specified
Type” with the following definition:

 

- 55 -

 

 

“Specified Type”: Each of a Loan, CMBS Security, Preferred Equity Security and
any Permitted REO Equity Interest.

 

(h)        New Section 7.20 is inserted after the end of Section 7.19 to read in
full as follows:

 

Section 7.20.       Permitted REO Subsidiaries.

 

(a)          The Issuer may from time to time, as directed by the Collateral
Manager, form one or more Permitted REO Subsidiaries by entering into one or
more limited liability company agreements or limited partnership agreements
subject to the following criteria and requirements:

 

(1) the Issuer shall only form a Permitted REO Subsidiary for the purpose of
holding, operating, realizing and/or disposing of any REO Property in connection
with a foreclosure, workout or restructuring and for any other necessary or
desirable activities in connection therewith;

 

(2)        as long as any Notes are Outstanding, the Issuer shall not sell,
transfer, or otherwise dispose of its interests in any Permitted REO Subsidiary
unless the assets constituting any REO Property (or the proceeds thereof) in
such Permitted REO Subsidiary have been distributed to the Issuer or have been
sold, transferred or otherwise disposed of;

 

(3)        as long as a Permitted REO Subsidiary has not ceased to be owned by
the Issuer in accordance with clause (2) above, the Issuer shall adhere to such
procedures as are specified in such Permitted REO Subsidiary's organizational
documents for maintaining its existence;

 

(4)        in the event that a Permitted REO Subsidiary owns any asset upon the
Stated Maturity or other latest permitted maturity under this Indenture of any
Notes, the Issuer shall dissolve such Permitted REO Subsidiary and liquidate its
assets in accordance with the applicable terms of the Permitted REO Subsidiary's
organizational documents at the direction of the Collateral Manager and promptly
deliver the proceeds thereof to the Trustee for deposit into the Payment Account
and distribution in accordance with Section 11.1;

 

(5) each Permitted REO Subsidiary shall agree to be subject to and bound by each
obligation or covenant of the Issuer under any Transaction Document to which the
Issuer is a party or by which the Issuer is bound with the same effect as if
such Permitted REO Subsidiary had been named as the Issuer thereunder;

 

(6) each Permitted REO Subsidiary shall agree not to cause the Issuer to default
in the performance of, or breach, any covenant, representation or warranty of
the Issuer under any Transaction Document to which the Issuer is a party or by
which the Issuer is bound;

 

- 56 -

 

 

(7) each Permitted REO Subsidiary shall grant all right, title and interest in,
to and under any REO Property held by the related Permitted REO Subsidiary to
the Trustee, for the benefit and security of the Secured Parties;

 

(8) subject to applicable law, the organizational documents for each Permitted
REO Subsidiary shall require the related Permitted REO Subsidiary to promptly
distribute 100% of any distributions on, and proceeds of, any REO Property held
by such Permitted REO Subsidiary, net of any taxes, fees or assessments, to the
Issuer as holder of the equity interest in such Permitted REO Subsidiary; and

 

(9) the organizational documents for each Permitted REO Subsidiary shall require
that the related Permitted REO Subsidiary have, at all times, at least one
independent director duly appointed to, and serving on, its board of directors
or have a special member whose vote will be required on specified separateness
matters.

 

(b)        With respect to any REO Property held by a Permitted REO Subsidiary
for reporting purposes by the Trustee for characterization of proceeds as either
Interest Proceeds or Principal Proceeds and for purposes of the Collateral
Quality Tests or Par Value Coverage Tests, the Issuer will be deemed to directly
own any REO Property held by a Permitted REO Subsidiary rather than the related
Permitted REO Equity Interest; provided that, for the avoidance of doubt, any
distributions of Cash by the Permitted REO Subsidiary to the Issuer shall be
categorized as either Interest Proceeds or Principal Proceeds in accordance with
the provisions of this Indenture governing Cash received by the Issuer in
respect of a Defaulted Security. With respect to any Permitted REO Subsidiary,
the parties hereto agree that any reports prepared by the Trustee with respect
to any Permitted REO Equity Interest shall refer to any related REO Property
held by such Permitted REO Subsidiary instead of the related Permitted REO
Equity Interests.

 

(c)        The Issuer shall not, without the affirmative vote or written consent
of 100% of its directors, exercise any voting rights with respect to any
Permitted REO Equity Interests seeking (i) any institution of any action to have
such Permitted REO Subsidiary adjudicated as bankrupt or insolvent, any consent
to the institution of bankruptcy or insolvency proceedings against it, any
request or consent to the entry of any order for relief or the appointment of a
receiver, liquidator, assignee, trustee, sequestrator or other similar official
for it or for any substantial part of its property, any liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency or reorganization
or relief of debtors, any making of any general assignment for the benefit of
creditors, or any admission in writing that it is unable to pay its debts
generally as they become due or (ii) to take any corporate action in furtherance
of any action set forth in this Section 7.20. Each of the Co-Issuer and the
Trustee agrees that it shall not seek, or join in, the institution of any action
or proceeding to have a Permitted REO Subsidiary adjudicated as bankrupt or
insolvent.

 

- 57 -

 

 

(d)        Upon each future formation of a Permitted REO Subsidiary, prompt
written notice thereof shall be provided by the Issuer to each Rating Agency.

 

SECTION 2. Effective Date. The effective date of this Supplemental Indenture
shall be the date first written above.

 

SECTION 3. Reference to “Indenture”; Effect of this Supplemental Indenture.
Pursuant to Section 8.4, upon the effectiveness of this Supplemental Indenture,
the Current Indenture shall be modified in accordance with this Supplemental
Indenture, and this Supplemental Indenture shall form a part of the Current
Indenture for all purposes; and every Holder of Securities theretofore and
thereafter authenticated and delivered under the Current Indenture and each
Hedge Counterparty shall be bound thereby. All references in the Indenture and
the Securities to the “Indenture” (including correlative references such as
“hereof”) shall be deemed to refer to the Current Indenture as supplemented and
amended by this Supplemental Indenture. Except as otherwise specified in this
Supplemental Indenture, the Current Indenture shall remain in all respects
unchanged and in full force and effect.

 

SECTION 4. Counterparts. This Supplemental Indenture may be executed by the
parties hereto in any number of counterparts, each of which so executed shall be
deemed to be an original, but all such counterparts shall together constitute
but one and the same instrument.

 

SECTION 5. Governing Law. THIS SUPPLEMENTAL INDENTURE SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.

 

SECTION 6. Execution, Delivery and Validity. Each of the Issuer, the Co-Issuer
and the Advancing Agent represents and warrants to the Trustee that this
Supplemental Indenture has been duly and validly executed and delivered by such
Person and constitutes its legal, valid and binding obligation, enforceable
against such Person in accordance with its terms. The Trustee accepts the
amendment to the Current Indenture as set forth in this Supplemental Indenture
and agrees to perform the duties of the Trustee upon the terms and conditions
set forth herein and in the Current Indenture set forth therein. Without
limiting the generality of the foregoing, the Trustee assumes no responsibility
for the correctness of the recitals contained herein, which shall be taken as
the statements of the Co-Issuers. In entering into this Supplemental Indenture,
the Trustee shall be entitled to the benefit of every provision of the Indenture
relating to the conduct of or affecting the liability of or affording protection
to the Trustee, including but not limited to the provisions of Sections 6.1 and
6.3.

 

- 58 -

 

 

SECTION 7. Successors and Assigns. All covenants and agreements in this
Supplemental Indenture by the Issuer and Co-Issuer shall bind their respective
successors and assigns, whether so expressed or not.

 

[remainder of this page intentionally left blank]

 

- 59 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be executed as of the date first written above.

 

  Executed as a Deed       GRAMERCY REAL ESTATE CDO 2007-1, LTD., as Issuer    
  By:       Name:     Title:

 

  In the presence of:       Witness:  

  Name:     Occupation:  

 

  GRAMERCY REAL ESTATE CDO 2007-1 LLC, as Co-Issuer       By:       Name:    
Title:       WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee       By:      
Name:     Title:

 



- 60 -

 

 

  CWCAPITAL INVESTMENTS LLC,   as Advancing Agent       By:       Name:    
Title:

 

- 61 -

 

 

Exhibit C
***** Direction Letter to ***** relating to Gramercy 2006 CDO

 



- 62 -

 

 

EXHIBIT C

 

************

 

[DATE]

 

Via Electronic Mail and Overnight Courier

 

To: ************

[______________________]

 

Re:CREDIT DEFAULT SWAP TRANSACTION Reference #[_____________]

relating to Gramercy Real Estate CDO 2006-1, Ltd. and Gramercy

Real Estate CDO 2006-1 LLC

 

Ladies and Gentlemen:

 

Reference is made herein to the ISDA Master Agreement, dated as of
[____________], 2006 (the “ISDA Master”), between LaCrosse Financial Products,
LLC (“LaCrosse”) and ************ (“************ the Schedule thereto (the “ISDA
Schedule”), dated as of [____________], 2006, and that certain confirmation
thereunder titled Re: CREDIT DEFAULT SWAP TRANSACTION Reference #[____________]
relating to Gramercy Real Estate CDO 2006-1, Ltd. and Gramercy Real Estate CDO
2006-1 (the “Confirmation” and, together with the ISDA Master and ISDA Schedule,
the “ISDA Agreement”).

 

Pursuant to Section [9] of the Confirmation, ************ (“************ hereby
directs ************ to:

 

(A) complete, and cause a signatory with proper authority (and any other
required authorization and approvals) to execute, the ballot attached as Exhibit
I hereto, and (i) promptly (and, in any event, no later than 4:30p.m. EST on
February [●], 2013) return such original ballot to Wells Fargo Bank, National
Association, as the trustee in accordance with the instructions set forth
therein and (ii) immediately (and, in any event, no later than 4:30p.m. EST on
February [●], 2013) return an electronic copy of such completed and executed
ballot to ************ at the email address set forth on the signature line
hereof; and

 

(B) either (i) deliver (or cause to be delivered) to Wells Fargo Bank, National
Association, as the trustee, no later than 4:30 pm (Eastern Standard Time) on
February [●], 2013 (or such later date and time provided by GKK Manager LLC),
the consent of the Holders of U.S.$[_______________] of Class A-1 Notes to the
proposed supplemental indenture relating to Gramercy Real Estate CDO 2006-1,
Ltd. or (ii) not deliver (or cause to be delivered) an objection to such
proposed supplemental indenture.

 

************

 

- 63 -

 

 

This letter shall be construed in accordance with the laws of the State of New
York (excluding provisions regarding conflicts of laws).

 

The sending of this letter should not be construed to limit in any manner *****
or LaCrosse’s rights to exercise any and all other rights and remedies provided
for under the ISDA Agreement, any documents related thereto or applicable law.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 64 -

 

 

Very truly yours,   ************   By:   Name:      Title:  

 

Address for notices:

 



- 65 -

 

 

Exhibit I

 

BALLOT

 

(for Class A-1 Noteholders only)

 

______________, 201__

 

Please complete and sign the Ballot stating that you either approve or object to
the Assignment and Assumption and send it by overnight delivery and by fax to
the Trustee by 4:30 pm (Eastern Standard Time) on February 28, 2013 at the
following address:

 

Wells Fargo Bank, National Association,

as Trustee

9062 Old Annapolis Road

Columbia, Maryland 21045

Attn.: Maire Farrell

Phone: 410-884-6439

Fax: 1-866-373-0261

 

Re:(i) Collateral Management Agreement, dated as of August 24, 2006 (the
“Existing Collateral Management Agreement”), between Gramercy Real Estate CDO
2006-1, Ltd. (the “Issuer”) and GKK Manager LLC (“GKKM”), as existing Collateral
Manager (the “Existing Collateral Manager”), and (ii) the Indenture, dated as of
August 24, 2006, among the Issuer, Gramercy Real Estate CDO 2006-1 LLC (the
“Co-Issuer” and, together with the Issuer, the “Co-Issuers”), GKK Liquidity LLC,
as advancing agent (the “Advancing Agent”), and Wells Fargo Bank, National
Association, as trustee (the “Trustee”), paying agent, calculation agent,
transfer agent, custodial securities intermediary, backup advancing agent and
notes registrar (“Wells Fargo Bank”), as amended and supplemented by the First
Supplemental Indenture thereto, dated as of September 26, 2007, and the Second
Supplemental Indenture thereto, dated as of August 5, 2008, each among the
Co-Issuers, the Advancing Agent and Wells Fargo Bank, and the Indenture
Amendment, dated as of October 28, 2010, among the Co-Issuers and the Existing
Collateral Manager and acknowledged by Wells Fargo Bank (as amended and
supplemented, the “Indenture”)

 

Ladies and Gentlemen:

 

Reference is made to the Notice of Proposed Assignment and Assumption of
Collateral Management Agreement and Request for Approval From Class A-1
Noteholders dated February [●], 2013 from GKK Manager LLC, as Existing
Collateral Manager (the “Notice”). Capitalized terms used in this Ballot without
definition are used as defined in the Notice or the Existing Collateral
Management Agreement or, if not defined therein, in the Indenture. The
undersigned, the Holder (or such Holder’s proxyholder) of one or more Class A-1
Notes as specified below as of February [●], 2013 (the “Notice Record Date”),
hereby acknowledges that the undersigned has received a copy of the Notice.

 

- 66 -

 

 

If the undersigned is a beneficial owner rather than a Holder, references herein
to “Holder” shall be construed accordingly.

 

This is to certify that the Person identified below is the beneficial owner (in
the case of Global Securities) or the Holder of the aggregate face amount of the
Class A-1 Notes as specified below.

 

IN ADDITION TO SIGNING AND COMPLETING THIS BALLOT, PLEASE CLEARLY INSERT THE
AGGREGATE FACE AMOUNT OF THE CLASS A-1 NOTES AND CORRESPONDING CUSIP NUMBER THAT
YOU HOLD AND COMPLETE AND RETURN AN EXECUTED COPY OF THE “BENEFICIAL HOLDER
INFORMATION FORM” ATTACHED HERETO.

 

Note   Aggregate Face
  Amount CUSIP*     Class  A-1 Notes                   Class  A-1 Rule 144A
Global Securities   $__________________ 38500VAA4     Class  A-1 Regulation S
Global Securities   $__________________ G40438AA4    

 

 

* The Collateral Manager shall not be responsible for the use of the CUSIP
numbers selected, nor is any representation made herein as to their correctness
indicated in this Approval, the Notice or as printed on any Note. The numbers
are included solely for the convenience of the Holders.

 

- 67 -

 

 

The undersigned Beneficial Owner or Holder of the Class A-1 Notes, as of the
Notice Record Date in connection with the Notice, hereby [please check one]:

 

_____ approves the Assignment and Assumption as referred to in the Notice.

 

_____ objects to the Assignment and Assumption as referred to in the Notice.

 

      Name of Holder*           Name of Beneficial Owner           Signature of
Beneficial Owner or Holder   or duly authorized signatory of Beneficial   Owner
or Holder

 

Medallion Guarantee Required:

(U.S. Persons should affix stamp & signature; Non-U.S. Persons should provide
notarization)

 



 

* In the case of book entry Notes held through The Depository Trust Company
(“DTC”), please insert the name submitted to DTC for purposes of the securities
listing position. In the case of Notes held in physical definitive form, please
insert the name as appears on such Notes.

 

- 68 -

 

 

BENEFICIAL HOLDER INFORMATION FORM

 

For Class A-1 Noteholders of:

Gramercy real estate cdo 2006-1, ltd.

 

Please complete the following and return to:

Maire Farrell, Wells Fargo Bank, N.A., Specialized Asset Services, 9062 Old
Annapolis Road, Columbia, MD

21045, Attn: Maire Farrell

Fax: (866) 373-0261, Phone: (410) 884-6439, Email: maire.farrell@wellsfargo.com

 

Please check one.

 

___Beneficial Owner. The undersigned hereby represents and warrants that it is a
beneficial owner of the Notes, that the undersigned is authorized to provide
direction for their pro rata portion owned and that such power has not been
granted nor assigned to any other party or person.

 

___Nominee or Advisor. The undersigned hereby represents and warrants that it is
a nominee or advisor for the beneficial owner, that the undersigned is
authorized to provide direction for their pro rata portion owned and that such
power has not been granted nor assigned to any other party or person.

 

CLASS: _______________

 

CUSIP:  _______________

 

ORIGINAL FACE AMOUNT: $__________________

 

NOMINEE NAME: _____________________

 

NOMINEE BANK (DTC Participant # if Applicable): ___________________________

 

(The following information is important to facilitate conference calls, if
needed)

 

Beneficiary Company Name: _____________________________

Contact Name:

 

Address:          

 

Phone:     Facsimile:   E-mail:        

 

Signature:     Date:  

 

- 69 -

 

 

 Exhibit D
CDO Issuer 2006 Class A-1 Assignment Consent

 



- 70 -

 

 

Exhibit D

 

BALLOT

 

(for Class A-1 Noteholders only)

 

______________, 201__

 

Please complete and sign the Ballot stating that you either approve or object to
the Assignment and Assumption and send it by overnight delivery and by fax to
the Trustee by 4:30 pm (Eastern Standard Time) on February 28, 2013 at the
following address:

 

Wells Fargo Bank, National Association,

as Trustee

9062 Old Annapolis Road

Columbia, Maryland 21045

Attn.: Maire Farrell

Phone: 410-884-6439

Fax: 1-866-373-0261

 

Re:(i) Collateral Management Agreement, dated as of August 24, 2006 (the
“Existing Collateral Management Agreement”), between Gramercy Real Estate CDO
2006-1, Ltd. (the “Issuer”) and GKK Manager LLC (“GKKM”), as existing Collateral
Manager (the “Existing Collateral Manager”), and (ii) the Indenture, dated as of
August 24, 2006, among the Issuer, Gramercy Real Estate CDO 2006-1 LLC (the
“Co-Issuer” and, together with the Issuer, the “Co-Issuers”), GKK Liquidity LLC,
as advancing agent (the “Advancing Agent”), and Wells Fargo Bank, National
Association, as trustee (the “Trustee”), paying agent, calculation agent,
transfer agent, custodial securities intermediary, backup advancing agent and
notes registrar (“Wells Fargo Bank”), as amended and supplemented by the First
Supplemental Indenture thereto, dated as of September 26, 2007, and the Second
Supplemental Indenture thereto, dated as of August 5, 2008, each among the
Co-Issuers, the Advancing Agent and Wells Fargo Bank, and the Indenture
Amendment, dated as of October 28, 2010, among the Co-Issuers and the Existing
Collateral Manager and acknowledged by Wells Fargo Bank (as amended and
supplemented, the “Indenture”)

 

Ladies and Gentlemen:

 

Reference is made to the Notice of Proposed Assignment and Assumption of
Collateral Management Agreement and Request for Approval From Class A-1
Noteholders dated February [ ], 2012 from GKK Manager LLC, as Existing
Collateral Manager (the “Notice”). Capitalized terms used in this Ballot without
definition are used as defined in the Notice or the Existing Collateral
Management Agreement or, if not defined therein, in the Indenture. The
undersigned, the Holder (or such Holder’s proxyholder) of one or more Class A-1
Notes as specified below as of February [ ], 2012 (the “Notice Record Date”),
hereby acknowledges that the undersigned has received a copy of the Notice.

 

- 71 -

 

 

If the undersigned is a beneficial owner rather than a Holder, references herein
to “Holder” shall be construed accordingly.

 

This is to certify that the Person identified below is the beneficial owner (in
the case of Global Securities) or the Holder of the aggregate face amount of the
Class A-1 Notes as specified below.

 

IN ADDITION TO SIGNING AND COMPLETING THIS BALLOT, PLEASE CLEARLY INSERT THE
AGGREGATE FACE AMOUNT OF THE CLASS A-1 NOTES AND CORRESPONDING CUSIP NUMBER THAT
YOU HOLD AND COMPLETE AND RETURN AN EXECUTED COPY OF THE “BENEFICIAL HOLDER
INFORMATION FORM” ATTACHED HERETO.

 



Note   Aggregate Face
  Amount CUSIP*     Class  A-1 Notes         Class  A-1 Rule 144A Global
Securities   $ __________________ 38500VAA4     Class  A-1 Regulation S Global
Securities   $ __________________ G40438AA4    

 



 

* The Collateral Manager shall not be responsible for the use of the CUSIP
numbers selected, nor is any representation made herein as to their correctness
indicated in this Approval, the Notice or as printed on any Note. The numbers
are included solely for the convenience of the Holders.

 

- 72 -

 

 

The undersigned Beneficial Owner or Holder of the Class A-1 Notes, as of the
Notice Record Date in connection with the Notice, hereby [please check one]:

 

_____ approves the Assignment and Assumption as referred to in the Notice.

 

_____ objects to the Assignment and Assumption as referred to in the Notice.

 

      Name of Holder*           Name of Beneficial Owner           Signature of
Beneficial Owner or Holder   or duly authorized signatory of Beneficial   Owner
or Holder

 

Medallion Guarantee Required:

(U.S. Persons should affix stamp & signature; Non-U.S. Persons should provide
notarization)

 



 

* In the case of book entry Notes held through The Depository Trust Company
(“DTC”), please insert the name submitted to DTC for purposes of the securities
listing position. In the case of Notes held in physical definitive form, please
insert the name as appears on such Notes.

 

- 73 -

 

 

BENEFICIAL HOLDER INFORMATION FORM

 

For Class A-1 Noteholders of:

Gramercy real estate cdo 2006-1, ltd.

 

Please complete the following and return to:

Maire Farrell, Wells Fargo Bank, N.A., Specialized Asset Services, 9062 Old
Annapolis Road, Columbia, MD

21045, Attn: Maire Farrell

Fax: (866) 373-0261, Phone: (410) 884-6439, Email: maire.farrell@wellsfargo.com

 

Please check one.

 

___Beneficial Owner. The undersigned hereby represents and warrants that it is a
beneficial owner of the Notes, that the undersigned is authorized to provide
direction for their pro rata portion owned and that such power has not been
granted nor assigned to any other party or person.

 

___Nominee or Advisor. The undersigned hereby represents and warrants that it is
a nominee or advisor for the beneficial owner, that the undersigned is
authorized to provide direction for their pro rata portion owned and that such
power has not been granted nor assigned to any other party or person.

 

CLASS: _______________

 

CUSIP:  _______________

 

ORIGINAL FACE AMOUNT: $__________________

 

NOMINEE NAME: _____________________

 

NOMINEE BANK (DTC Participant # if Applicable): ___________________________

 

(The following information is important to facilitate conference calls, if
needed)

 

Beneficiary Company Name: _____________________________

Contact Name:

 

Address:          

 

Phone:     Facsimile:   E-mail:        

 

Signature:     Date:  

 

- 74 -

 

 

Exhibit E
***** Direction Letter to ***** relating to Gramercy 2007 CDO

 



- 75 -

 

 

EXHIBIT E

 

************

 

[DATE]

 

Via Electronic Mail and Overnight Courier

 

To: The Parties Listed on Schedule A Hereto

 

Re:CREDIT DEFAULT SWAP TRANSACTION Reference #102 56 279

relating to Gramercy Real Estate CDO 2007-1, Ltd. and Gramercy

Real Estate CDO 2007-1 LLC

 

Ladies and Gentlemen:

 

Reference is made herein to the ISDA Master Agreement, dated as of August 8,
2007 (the “ISDA Master”), between LaCrosse Financial Products, LLC (“LaCrosse”)
and ************ (“************ the Schedule thereto (the “ISDA Schedule”),
dated as of August 8, 2007, and that certain confirmation thereunder titled Re:
CREDIT DEFAULT SWAP TRANSACTION Reference #102 56 279 relating to Gramercy Real
Estate CDO 2007-1, Ltd. and Gramercy Real Estate CDO 2007-1 (the “Confirmation”
and, together with the ISDA Master and ISDA Schedule, the “ISDA Agreement”).

 

Pursuant to Section 9 of the Confirmation, ************ (“************ hereby
directs ************ to:

 

(A) complete, and cause a signatory with proper authority (and any other
required authorization and approvals) to execute, the letter attached as Exhibit
I hereto, and (i) promptly (and, in any event, no later than 4:30p.m. EST on
February 22, 2013) return three original copies of such completed and executed
letter to ************ at the address set forth on the signature line hereof and
an executed copy to the parties listed on Schedule A attached thereto and (ii)
immediately (and, in any event, no later than 4:30p.m. EST on February 22, 2013)
return an electronic copy of such completed and executed letter to ************
at the email address set forth on the signature line hereof;

 

(B) complete, and cause a signatory with proper authority (and any other
required authorization and approvals) to execute, the ballot attached as Exhibit
II hereto, and (i) promptly (and, in any event, no later than 4:30p.m. EST on
February [●], 2013) return such completed and executed ballot to Wells Fargo
Bank, National Association, as the trustee in accordance with the instructions
set forth therein and (ii) immediately (and, in any event, no later than
4:30p.m. EST on February [●], 2013) return an electronic copy of such completed
and executed ballot to ************ at the email address set forth on the
signature line hereof; and

 

- 76 -

 

 

(C) either (i) deliver (or cause to be delivered) to Wells Fargo Bank, National
Association, as the trustee, no later than 4:30 pm (Eastern Standard Time) on
February [●], 2013 (or such later date and time provided by GKK Manager
LLC), its consent to the proposed supplemental indenture relating to Gramercy
Real Estate CDO 2007-1, Ltd. or (ii) not deliver (or cause to be delivered) an
objection to such proposed supplemental indenture.

 

This letter shall be construed in accordance with the laws of the State of New
York (excluding provisions regarding conflicts of laws).

 

The sending of this letter should not be construed to limit in any manner *****
or LaCrosse’s rights to exercise any and all other rights and remedies provided
for under the ISDA Agreement, any documents related thereto or applicable law.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 77 -

 

 

Very truly yours,   *****   By:   Name:   Title:  

 

Address for notices:

*****

 

- 78 -

 

 

Schedule A

 

*****

 

- 79 -

 

 

Exhibit I

 

[DATE]

 

VIA FACSIMILE AND OVERNIGHT MAIL

 

To the Parties Listed on

Schedule A Attached Hereto

 

Re:Gramercy Real Estate CDO 2007-1, Ltd.

 

Dear Sir or Madam:

 

Reference is made to the indenture, dated as of August 8, 2007 (as amended,
modified or supplemented from time to time, the “Indenture”), by and among
Gramercy Real Estate CDO 2007-1, Ltd. (the “Issuer”), Gramercy Real Estate CDO
2007-1, LLC (the “Co-Issuer”), GKK Liquidity LLC (including its successors and
assigns, the “Advancing Agent”) and Wells Fargo Bank, National Association (the
“Trustee”). Capitalized terms used herein but not defined will have the meanings
ascribed to such terms in the Indenture.

 

***** (“*****”) hereby represents and warrants to the Trustee that (i) as of the
date of this letter, it was the beneficial owner of Class A-1 Notes in an
aggregate principal amount of approximately USD [335,730,542.31] (such Class A-1
Notes, the “***** Owned Notes”) and (ii) as of the date hereof, it is the
beneficial owner of the ***** Owned Notes. Together, the ***** Owned Notes and
***** as the Class A-2 Note Insurer constitute a Majority of the Controlling
Class. ***** hereby agrees to provide prompt notice to the Trustee in the event
that ***** ceases to be the beneficial owner of any ***** Owned Notes.

 

We have been informed that GKK Manager LLC (including its successors and
assigns, the “Collateral Manager”) believes that one or more Events of Default
may occur under Section 5.1(j) of the Indenture due to the Class A/B Par Value
Ratio being less than 89.0% on future Measurement Dates (each such Event of
Default, an “Applicable Event of Default”). Pursuant to Section 5.14 of the
Indenture, a Majority of the Controlling Class has the right to waive any
Applicable Event of Default.

 

This letter is to advise you that ***** hereby waives (x) each Applicable Event
of Default that may have occurred prior to the date of this letter and (y)
immediately upon the occurrence thereof, each Applicable Event of Default that
may occur from (and including) the date of this letter until the earlier of (1)
January 30, 2014 and (2) the date, if any, on which written direction expressly
revoking such waiver is provided to the Trustee by *****. ***** will continue to
consider each subsequent Applicable Event of Default and determine whether or
not to waive such Applicable Event of Default or whether to exercise any other
rights or remedies it has with respect to such Applicable Event of Default.
***** reserves the right to revoke or extend any waiver at any time.

 

- 80 -

 

 

Upon the Trustee’s execution and delivery of the attached acceptance of this
letter agreement, this letter agreement will be the legal, valid and binding
agreement of ************ enforceable in accordance with its terms against
************ by the Trustee, except as such enforceability may be limited by
(i) bankruptcy, insolvency or other similar laws affecting creditors’ rights
generally and (ii) general principles of equity. The foregoing agreement shall
be governed by and construed in accordance with the laws of the State of New
York without regard to conflict of laws principles. ************ and the Trustee
(the “Parties”) consent to the jurisdiction of a state or federal court situated
in New York City, New York in connection with any dispute hereunder. The Parties
irrevocably waive any objection each may now or hereafter have to venue in such
court and any claim that a proceeding brought in such court has been brought in
an inconvenient forum. The Parties hereby expressly waive, to the full extent
permitted by applicable law, any right to trial by jury with respect to any
judicial proceeding arising from or related to this letter agreement.

 

Should you have any questions regarding this letter, please feel free to contact
[        ] at [(    ) ____-_____].

 

Very truly yours,

 

[                   ]

 

Accepted And Agreed as of the Date Hereof: Wells Fargo Bank, National
Association, as Trustee   By:       Name:       Title:  

 

- 81 -

 

 

Schedule A

 

Wells Fargo Bank, National Association

9062 Old Annapolis Road, Columbia, Maryland 21045

Attention: CDO Trust Services — Gramercy Real Estate CDO 2007-1, Ltd.

 

GKK Manager LLC

c/o Gramercy Capital Corp.

420 Lexington Avenue, 18th Floor

New York, NY 10170

Attention: General Counsel

 

CWCapital Investments LLC

7501 Wisconsin Avenue, Suite 500West

Bethesda, MD 20814

Facsimile: (301) 255-4874

Attention: Charles Spetka

 

With a copy to:

 

CWCapital Investments LLC

7501 Wisconsin Avenue, Suite 500West

Bethesda, MD 20814

Attention: Daniel Warcholak

 

and

 

Clifford Chance US LLP

31 West 52nd Street

New York, NY 10019

Facsimile: (212) 878-8375

Attention: Steven T. Kolyer

 

Gramercy Real Estate CDO 2007-1, Ltd.

c/o MaplesFS Limited

P.O. Box 1093GT, Boundary Hall

Cricket Square, George Town

Grand Cayman

Cayman Islands

Attention: The Directors

Fax No.: (345) 945-7100

 

- 82 -

 

 

Gramercy Real Estate CDO 2007-1 LLC

c/o Gramercy Capital Corp.

420 Lexington Avenue, 18th Floor

New York, NY 10170

Attention: General Counsel

 

- 83 -

 

 

Exhibit II

 

BALLOT

 

(for Class A-1 Noteholders only)

 

______________, 201__

 

Please complete and sign the Ballot stating that you either approve or object to
the Assignment and Assumption and send it by overnight delivery and by fax to
the Trustee by 4:30 pm (Eastern Standard Time) on February 28, 2013 at the
following address:

 

Wells Fargo Bank, National Association,

as Trustee

9062 Old Annapolis Road

Columbia, Maryland 21045

Attn.: Maire Farrell

Phone: 410-884-6439

Fax: 1-866-373-0261

 

Re:(i) Collateral Management Agreement, dated as of August 8, 2007 (the
“Existing Collateral Management Agreement”), between Gramercy Real Estate CDO
2007-1, Ltd. (the “Issuer”) and GKK Manager LLC (“GKKM”), as existing Collateral
Manager (the “Existing Collateral Manager”), and (ii) the Indenture, dated as of
August 8, 2007, among the Issuer, Gramercy Real Estate CDO 2007-1 LLC (the
“Co-Issuer” and, together with the Issuer, the “Co-Issuers”), GKK Liquidity LLC,
as advancing agent (the “Advancing Agent”), and Wells Fargo Bank, National
Association, as trustee (the “Trustee”), paying agent, calculation agent,
transfer agent, custodial securities intermediary, backup advancing agent and
notes registrar (“Wells Fargo Bank”) (as amended and supplemented, the
“Indenture”)

 

Ladies and Gentlemen:

 

Reference is made to the Notice of Proposed Assignment and Assumption of
Collateral Management Agreement and Request for Approval From Class A-1
Noteholders and Class A-2 Note Insurer dated February [ ], 2013 from GKK Manager
LLC, as Existing Collateral Manager (the “Notice”). Capitalized terms used in
this Ballot without definition are used as defined in the Notice or the Existing
Collateral Management Agreement or, if not defined therein, in the Indenture.
The undersigned, the Holder (or such Holder’s proxyholder) of one or more Class
A-1 Notes as specified below as of February [ ], 2013 (the “Notice Record
Date”), hereby acknowledges that the undersigned has received a copy of the
Notice.

 

If the undersigned is a beneficial owner rather than a Holder, references herein
to “Holder” shall be construed accordingly.

 

This is to certify that the Person identified below is the beneficial owner (in
the case of Global Securities) or the Holder of the aggregate face amount of the
Class A-1 Notes as specified below.

 

- 84 -

 

 

IN ADDITION TO SIGNING AND COMPLETING THIS BALLOT, PLEASE CLEARLY INSERT THE
AGGREGATE FACE AMOUNT OF THE CLASS A-1 NOTES AND CORRESPONDING CUSIP NUMBER THAT
YOU HOLD AND COMPLETE AND RETURN AN EXECUTED COPY OF THE “BENEFICIAL HOLDER
INFORMATION FORM” ATTACHED HERETO.

 

Note

  Aggregate Face

  Amount

CUSIP*     Class  A-1 Notes         Class  A-1 Rule 144A Global Securities   $
__________________ 38500XAA0     Class  A-1 Regulation S Global Securities   $
__________________ G40439AA2    

 



 

* The Collateral Manager shall not be responsible for the use of the CUSIP
numbers selected, nor is any representation made herein as to their correctness
indicated in this Approval, the Notice or as printed on any Note. The numbers
are included solely for the convenience of the Holders.

 

- 85 -

 

 

The undersigned Beneficial Owner or Holder of the Class A-1 Notes, as of the
Notice Record Date in connection with the Notice, hereby [please check one]:

 

_____ approves the Assignment and Assumption as referred to in the Notice.

 

_____ objects to the Assignment and Assumption as referred to in the Notice.

 

      Name of Holder*           Name of Beneficial Owner           Signature of
Beneficial Owner or Holder   or duly authorized signatory of Beneficial   Owner
or Holder

 

Medallion Guarantee Required:

(U.S. Persons should affix stamp & signature; Non-U.S. Persons should provide
notarization)

 



 

* In the case of book entry Notes held through The Depository Trust Company
(“DTC”), please insert the name submitted to DTC for purposes of the securities
listing position. In the case of Notes held in physical definitive form, please
insert the name as appears on such Notes.

 

- 86 -

 

 

BENEFICIAL HOLDER INFORMATION FORM

 

For Class A-1 Noteholders of:

Gramercy real estate cdo 2007-1, ltd.

 

Please complete the following and return to:

Maire Farrell, Wells Fargo Bank, N.A., Specialized Asset Services, 9062 Old
Annapolis Road, Columbia, MD

21045, Attn: Maire Farrell

Fax: (866) 373-0261, Phone: (410) 884-6439, Email: maire.farrell@wellsfargo.com

 

Please check one.

 

___Beneficial Owner. The undersigned hereby represents and warrants that it is a
beneficial owner of the Notes, that the undersigned is authorized to provide
direction for their pro rata portion owned and that such power has not been
granted nor assigned to any other party or person.

 

___Nominee or Advisor. The undersigned hereby represents and warrants that it is
a nominee or advisor for the beneficial owner, that the undersigned is
authorized to provide direction for their pro rata portion owned and that such
power has not been granted nor assigned to any other party or person.

 

CLASS: _______________

 

CUSIP:  _______________

 

ORIGINAL FACE AMOUNT: $__________________

 

NOMINEE NAME: _____________________

 

NOMINEE BANK (DTC Participant # if Applicable): ___________________________

 

(The following information is important to facilitate conference calls, if
needed)

 

Beneficiary Company Name: _____________________________

Contact Name:

 

Address:          

 

Phone:     Facsimile:   E-mail:        

 

Signature:     Date:  

 

- 87 -

 

 

Exhibit F
CDO Issuer 2007 Class A-1 Assignment Consent

 



- 88 -

 

 

EXHIBIT F

 

BALLOT

 

(for Class A-1 Noteholders only)

 

______________, 201__

 

Please complete and sign the Ballot stating that you either approve or object to
the Assignment and Assumption and send it by overnight delivery and by fax to
the Trustee by 4:30 pm (Eastern Standard Time) on February 28, 2013 at the
following address:

 

Wells Fargo Bank, National Association,

as Trustee

9062 Old Annapolis Road

Columbia, Maryland 21045

Attn.: Maire Farrell

Phone: 410-884-6439

Fax: 1-866-373-0261

 

Re:(i) Collateral Management Agreement, dated as of August 8, 2007 (the
“Existing Collateral Management Agreement”), between Gramercy Real Estate CDO
2007-1, Ltd. (the “Issuer”) and GKK Manager LLC (“GKKM”), as existing Collateral
Manager (the “Existing Collateral Manager”), and (ii) the Indenture, dated as of
August 8, 2007, among the Issuer, Gramercy Real Estate CDO 2007-1 LLC (the
“Co-Issuer” and, together with the Issuer, the “Co-Issuers”), GKK Liquidity LLC,
as advancing agent (the “Advancing Agent”), and Wells Fargo Bank, National
Association, as trustee (the “Trustee”), paying agent, calculation agent,
transfer agent, custodial securities intermediary, backup advancing agent and
notes registrar (“Wells Fargo Bank”) (as amended and supplemented, the
“Indenture”)

 

Ladies and Gentlemen:

 

Reference is made to the Notice of Proposed Assignment and Assumption of
Collateral Management Agreement and Request for Approval From Class A-1
Noteholders and Class A-2 Note Insurer dated February [ ], 2012 from GKK Manager
LLC, as Existing Collateral Manager (the “Notice”). Capitalized terms used in
this Ballot without definition are used as defined in the Notice or the Existing
Collateral Management Agreement or, if not defined therein, in the Indenture.
The undersigned, the Holder (or such Holder’s proxyholder) of one or more Class
A-1 Notes as specified below as of February [ ], 2012 (the “Notice Record
Date”), hereby acknowledges that the undersigned has received a copy of the
Notice.

 

If the undersigned is a beneficial owner rather than a Holder, references herein
to “Holder” shall be construed accordingly.

 

This is to certify that the Person identified below is the beneficial owner (in
the case of Global Securities) or the Holder of the aggregate face amount of the
Class A-1 Notes as specified below.

 

- 89 -

 

 

IN ADDITION TO SIGNING AND COMPLETING THIS BALLOT, PLEASE CLEARLY INSERT THE
AGGREGATE FACE AMOUNT OF THE CLASS A-1 NOTES AND CORRESPONDING CUSIP NUMBER THAT
YOU HOLD AND COMPLETE AND RETURN AN EXECUTED COPY OF THE “BENEFICIAL HOLDER
INFORMATION FORM” ATTACHED HERETO.

 

Note

  Aggregate Face

  Amount

CUSIP*     Class  A-1 Notes         Class  A-1 Rule 144A Global Securities
  $__________________ 38500XAA0     Class  A-1 Regulation S Global Securities
  $__________________ G40439AA2    

 



 

* The Collateral Manager shall not be responsible for the use of the CUSIP
numbers selected, nor is any representation made herein as to their correctness
indicated in this Approval, the Notice or as printed on any Note. The numbers
are included solely for the convenience of the Holders.

 

- 90 -

 

 

The undersigned Beneficial Owner or Holder of the Class A-1 Notes, as of the
Notice Record Date in connection with the Notice, hereby [please check one]:

 

_____ approves the Assignment and Assumption as referred to in the Notice.

 

_____ objects to the Assignment and Assumption as referred to in the Notice.

 

      Name of Holder*           Name of Beneficial Owner           Signature of
Beneficial Owner or Holder   or duly authorized signatory of Beneficial   Owner
or Holder

 

Medallion Guarantee Required:

(U.S. Persons should affix stamp & signature; Non-U.S. Persons should provide
notarization)

 



 

* In the case of book entry Notes held through The Depository Trust Company
(“DTC”), please insert the name submitted to DTC for purposes of the securities
listing position. In the case of Notes held in physical definitive form, please
insert the name as appears on such Notes.

 

- 91 -

 

 

BENEFICIAL HOLDER INFORMATION FORM

 

For Class A-1 Noteholders of:

Gramercy real estate cdo 2007-1, ltd.

 

Please complete the following and return to:

Maire Farrell, Wells Fargo Bank, N.A., Specialized Asset Services, 9062 Old
Annapolis Road, Columbia, MD

21045, Attn: Maire Farrell

Fax: (866) 373-0261, Phone: (410) 884-6439, Email: maire.farrell@wellsfargo.com

 

Please check one.

 

___Beneficial Owner. The undersigned hereby represents and warrants that it is a
beneficial owner of the Notes, that the undersigned is authorized to provide
direction for their pro rata portion owned and that such power has not been
granted nor assigned to any other party or person.

 

___Nominee or Advisor. The undersigned hereby represents and warrants that it is
a nominee or advisor for the beneficial owner, that the undersigned is
authorized to provide direction for their pro rata portion owned and that such
power has not been granted nor assigned to any other party or person.

 

CLASS: _______________

 

CUSIP:  _______________

 

ORIGINAL FACE AMOUNT: $__________________

 

NOMINEE NAME: _____________________

 

NOMINEE BANK (DTC Participant # if Applicable): ___________________________

 

(The following information is important to facilitate conference calls, if
needed)

 

Beneficiary Company Name: _____________________________

Contact Name:

 

Address:          

 

Phone:     Facsimile:   E-mail:        

 

Signature:     Date:  

 

- 92 -

 

 

Exhibit G
CDO Issuer 2007 ************ Waiver Letter

 



- 93 -

 

 

************

 

EXHIBIT G

 

[DATE]

 

VIA FACSIMILE AND OVERNIGHT MAIL

 

To the Parties Listed on Schedule A Attached Hereto

 

Re:Gramercy Real Estate CDO 2007-1, Ltd.

 

Dear Sir or Madam:

 

Reference is made to the indenture, dated as of August 8, 2007 (as amended,
modified or supplemented from time to time, the “Indenture”), by and among
Gramercy Real Estate CDO 2007-1, Ltd. (the “Issuer”), Gramercy Real Estate CDO
2007-1, LLC (the “Co-Issuer”), GKK Liquidity LLC (including its successors and
assigns, the “Advancing Agent”) and Wells Fargo Bank, National Association (the
“Trustee”). Capitalized terms used herein but not defined will have the meanings
ascribed to such terms in the Indenture.

 

****** (“******”) hereby represents and warrants to the Trustee that (i) as of
the date of this letter, it was the beneficial owner of Class A-1 Notes in an
aggregate principal amount of approximately USD [335,730,542.31] (such Class A-1
Notes, the “****** Owned Notes”) and (ii) as of the date hereof, it is the
beneficial owner of the ****** Owned Notes. Together, the ****** Owned Notes and
****** as the Class A-2 Note Insurer constitute a Majority of the Controlling
Class. ****** hereby agrees to provide prompt notice to the Trustee in the event
that ****** ceases to be the beneficial owner of any ****** Owned Notes.

 

We have been informed that GKK Manager LLC (including its successors and
assigns, the “Collateral Manager”) believes that one or more Events of Default
may occur under Section 5.1(j) of the Indenture due to the Class A/B Par Value
Ratio being less than 89.0% on future Measurement Dates (each such Event of
Default, an “Applicable Event of Default”). Pursuant to Section 5.14 of the
Indenture, a Majority of the Controlling Class has the right to waive any
Applicable Event of Default.

 

This letter is to advise you that ****** hereby waives (x) each Applicable Event
of Default that may have occurred prior to the date of this letter and (y)
immediately upon the occurrence thereof, each Applicable Event of Default that
may occur from (and including) the date of this letter until the earlier of (1)
January 30, 2014 and (2) the date, if any, on which written direction expressly
revoking such waiver is provided to the Trustee by ******. ****** will continue
to consider each subsequent Applicable Event of Default and determine whether or
not to waive such Applicable Event of Default or whether to exercise any other
rights or remedies it has with respect to such Applicable Event of Default.
****** reserves the right to revoke or extend any waiver at any time.

 

- 94 -

 

 

Upon the Trustee’s execution and delivery of the attached acceptance of this
letter agreement, this letter agreement will be the legal, valid and binding
agreement of ************ enforceable in accordance with its terms against
************ by the Trustee, except as such enforceability may be limited by
(i) bankruptcy, insolvency or other similar laws affecting creditors’ rights
generally and (ii) general principles of equity. The foregoing agreement shall
be governed by and construed in accordance with the laws of the State of New
York without regard to conflict of laws principles. ************ and the Trustee
(the “Parties”) consent to the jurisdiction of a state or federal court situated
in New York City, New York in connection with any dispute hereunder. The Parties
irrevocably waive any objection each may now or hereafter have to venue in such
court and any claim that a proceeding brought in such court has been brought in
an inconvenient forum. The Parties hereby expressly waive, to the full extent
permitted by applicable law, any right to trial by jury with respect to any
judicial proceeding arising from or related to this letter agreement.

 

Should you have any questions regarding this letter, please feel free to contact
[        ] at [(    ) ____-_____].

 

Very truly yours,

 

[                   ]

 

Accepted And Agreed as of the Date Hereof: Wells Fargo Bank, National
Association, as Trustee   By:       Name:       Title:  

 

- 95 -

 

 

Schedule A

 

Wells Fargo Bank, National Association

9062 Old Annapolis Road, Columbia, Maryland 21045

Attention: CDO Trust Services — Gramercy Real Estate CDO 2007-1, Ltd.

 

GKK Manager LLC

c/o Gramercy Capital Corp.

420 Lexington Avenue, 18th Floor

New York, NY 10170

Attention: General Counsel

 

CWCapital Investments LLC

7501 Wisconsin Avenue, Suite 500West

Bethesda, MD 20814

Facsimile: (301) 255-4874

Attention: Charles Spetka

 

With a copy to:

 

CWCapital Investments LLC

7501 Wisconsin Avenue, Suite 500West

Bethesda, MD 20814

Attention: Daniel Warcholak

 

and

 

Clifford Chance US LLP

31 West 52nd Street

New York, NY 10019

Facsimile: (212) 878-8375

Attention: Steven T. Kolyer

 

Gramercy Real Estate CDO 2007-1, Ltd.

c/o MaplesFS Limited

P.O. Box 1093GT, Boundary Hall

Cricket Square, George Town

Grand Cayman

Cayman Islands

Attention: The Directors

Fax No.: (345) 945-7100

 

- 96 -

 

 

Gramercy Real Estate CDO 2007-1 LLC

c/o Gramercy Capital Corp.

420 Lexington Avenue, 18th Floor

New York, NY 10170

Attention: General Counsel

 

- 97 -

 

 

 



Exhibit H
CDO Issuer 2007 ************ Assignment Consent

 



- 98 -

 

 

EXHIBIT H

 

************ BALLOT

 

(for Class A-2 Note Insurer only)


 

______________, 201__

 

Please complete and sign the Ballot stating that you either approve or object to
the Assignment and Assumption and send it by overnight delivery and by fax to
the Trustee by 4:30 pm (Eastern Standard Time) on February 28, 2013 at the
following address:

 

Wells Fargo Bank, National Association,

as Trustee

9062 Old Annapolis Road

Columbia, Maryland 21045

Attn.: Maire Farrell

Phone: 410-884-6439

Fax: 1-866-373-0261

 

Re:(i) Collateral Management Agreement, dated as of August 8, 2007 (the
“Existing Collateral Management Agreement”), between Gramercy Real Estate CDO
2007-1, Ltd. (the “Issuer”) and GKK Manager LLC (“GKKM”), as existing Collateral
Manager (the “Existing Collateral Manager”), and (ii) the Indenture, dated as of
August 8, 2007, among the Issuer, Gramercy Real Estate CDO 2007-1 LLC (the
“Co-Issuer” and, together with the Issuer, the “Co-Issuers”), GKK Liquidity LLC,
as advancing agent (the “Advancing Agent”), and Wells Fargo Bank, National
Association, as trustee (the “Trustee”), paying agent, calculation agent,
transfer agent, custodial securities intermediary, backup advancing agent and
notes registrar (“Wells Fargo Bank”) (as amended and supplemented, the
“Indenture”)

  

Ladies and Gentlemen:

 

Reference is made to the Notice of Proposed Assignment and Assumption of
Collateral Management Agreement and Request for Approval From Class A-1
Noteholders and Class A-2 Note Insurer dated February [ ], 2012 from GKK Manager
LLC, as Existing Collateral Manager (the “Notice”). Capitalized terms used in
this ************ Ballot without definition are used as defined in the Notice or
the Existing Collateral Management Agreement or, if not defined therein, in the
Indenture. The undersigned, the Class A-2 Note Insurer, hereby acknowledges that
the undersigned has received a copy of the Notice.



 

- 99 -

 

  

The undersigned Class A-2 Note Insurer hereby [please check one]:

  

_____ approves the Assignment and Assumption as referred to in the Notice.



 



_____ objects to the Assignment and Assumption as referred to in the Notice.



 

       

************

 

  

- 100 -

 

 

EXHIBIT I

CDO Issuer 2007 ************ Waiver Letter

 



- 101 -

 

 

EXHIBIT I

 

************

 

  [DATE]

 

VIA ELECTRONIC AND OVERNIGHT MAIL
Wells Fargo Bank, National Association
9062 Old Annapolis Road
Columbia, Maryland 21045
Attention: CDO Trust Services — Gramercy Real Estate CDO 2007-1, Ltd.

 

Re: Gramercy Real Estate CDO 2007-1, Ltd.

 

Dear Sir or Madam:

 

Reference is made to the indenture, dated as of August 8, 2007 (as amended,
modified or supplemented from time to time, the “Indenture”) by and among
Gramercy Real Estate CDO 2007-1, Ltd. (the “Issuer”), Gramercy Real Estate CDO
2007-1, LLC (the “Co-Issuer”), GKK Liquidity LLC (including its successors and
assigns, the “Advancing Agent”) and Wells Fargo Bank, National Association (the
“Trustee”). Capitalized terms used herein but not defined will have the meanings
ascribed to such terms in the Indenture.

 

***** (“*****”) hereby represents and warrants to the Trustee that (i) as of the
date of this letter, no Surety Event was continuing and (ii) as of the date
hereof, no Surety Event has occurred and is continuing. To *****’s knowledge,
***** is the beneficial owner of approximately USD [335,371,941.22] in aggregate
principal amount of the Class A-1 Notes (such Class A-1 Notes, the “*****
Notes”). The ***** Notes, together with *****, as Class A-2 Note Insurer,
constitute a Majority of the Controlling Class. ***** hereby agrees to provide
written notice to the Trustee of the occurrence and continuance of a Surety
Event promptly upon obtaining knowledge thereof.

 

GKK Manager LLC (including its successors and assigns, the “Collateral Manager”)
has advised us that one or more Events of Default may occur under Section 5.1(j)
of the Indenture due to the Class A/B Par Value Ratio being less than 89.0% on
future Measurement Dates (each such Event of Default, an “Applicable Event of
Default”). Pursuant to Section 5.14 of the Indenture, a Majority of the
Controlling Class has the right to waive any Applicable Event of Default.

 

- 102 -

 

 

***** (“*****”) is the Class A-2 Note Insurer. This letter is to advise you that
*****, as the Class A-2 Note Insurer, hereby waives (x) each Applicable Event of
Default that may have occurred prior to the date of this letter and
(y) immediately upon the occurrence thereof, each Applicable Event of Default
that may occur from (and including) the date of this letter until the earlier of
(1) January 30, 2014 and (2) the date, if any, on which written direction
expressly revoking such waiver is provided to the Trustee by *****; provided
that any such direction to revoke shall not be made unreasonably or without good
faith on its part. ***** will continue to consider each subsequent Applicable
Event of Default and determine whether or not to waive such Applicable Event of
Default or whether to exercise any other rights or remedies it has with respect
to such Applicable Event of Default. ***** reserves the right to revoke, subject
to the requirement that it act reasonably and in good faith, or extend any
waiver at any time.

 

Upon the Trustee’s execution and delivery of the attached acceptance of this
letter agreement, this letter agreement will be the legal, valid and binding
agreement of ***** enforceable in accordance with its terms against ***** by the
Trustee, except as such enforceability may be limited by (i) bankruptcy,
insolvency or other similar laws affecting creditors’ rights generally and
(ii) general principles of equity. The foregoing agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to conflict of laws principles. ***** and the Trustee (the “Parties”)
consent to the jurisdiction of a state or federal court situated in New York
City, New York in connection with any dispute hereunder. The Parties irrevocably
waive any objection each may now or hereafter have to venue in such court and
any claim that a proceeding brought in such court has been brought in an
inconvenient forum. The Parties hereby expressly waive, to the full extent
permitted by applicable law, any right to trial by jury with respect to any
judicial proceeding arising from or related to this letter agreement.

 

Should you have any questions concerning this letter agreement, please contact
Caroline Platt at (914) 765-3989.

 

Very truly yours,

 

Caroline Platt
Managing Director
*****

 

Accepted And Agreed as of the Date Hereof:
Wells Fargo Bank, National Association, as Trustee

 

By:           Name:           Title:    

 

- 103 -

 



 

EXHIBIT J

CDO Issuer 2006 and CDO Issuer 2007 CMA Waiver Letter

 



- 104 -

 

 

EXHIBIT J

 

************



 

[DATE]

 

CWCapital Investments LLC
7501 Wisconsin Avenue, Suite 500 West

Bethesda, MD 20814
Attention: Charles Spetka

 

With a copy to:

 

CWCapital Investments LLC
7501 Wisconsin Avenue, Suite 500 West

Bethesda, MD 20814
Attention: Legal Department

 

and

 

Clifford Chance US LLP
31 West 52nd Street

New York, NY 10019
Attention: Steven T. Kolyer

 

Re:Gramercy Real Estate CDO 2006-1 (the “Gramercy 2006 CDO”) and Gramercy Real
Estate CDO 2007-1 (the “Gramercy 2007 CDO” and, together with the Gramercy 2006
CDO, the “Transactions”)

 

Dear Charles:

 

We understand that pursuant to certain proposed assignment and assumption
agreements (the “Assumption and Assignment Agreements”) (i) GKK Manager LLC
(“GKKM”) proposes to assign the Gramercy 2006 CDO CMA and the Gramercy 2007 CDO
CMA (each as defined herein) to CWCapital Investments LLC (“CWCapital”) as
successor collateral manager and (ii) CWCapital proposes to assume, in each
case, after the effective date of the Assignment and Assumption Agreements,
GKKM’s rights and obligations (to the extent set forth in the Assignment and
Assumption Agreements) under each of the Gramercy 2006 CDO CMA, the Gramercy
2007 CDO CMA, the Gramercy 2006 Indenture (as defined herein), the Gramercy 2007
Indenture (as defined herein) and certain servicing agreements, preferred shares
paying agency agreements and securities account control agreements relating to
the Transactions as successor collateral manager (clauses (i) and (ii), the
“Assignment and Assumption”).

 

- 105 -

 

 

In connection with the Assignment and Assumption and in consideration of the
terms and conditions set forth below, and in acknowledgement by ***** (“*****”)
and CWCapital that such terms and conditions constitute good and valuable
consideration, ***** and CWCapital hereby agree as follows (the “Agreement”):

 

1.           Limited Agreement to Resign as Collateral Manager of the Gramercy
2006 CDO and the Gramercy 2007 CDO. If (i) CW Financial Services LLC and its
direct and indirect wholly owned subsidiaries and affiliates, including
CWCapital, have less than ten full-time employees, or (ii) any direct or
indirect parent company of CWCapital, or any other person who directly or
indirectly is in control of CWCapital (a) ceases to be able to, or admits in
writing its inability to pay its debts when and as they become due, (b) files,
or consents by answer or otherwise to the filing against it of a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or takes advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (c) makes an assignment for
the benefit of its creditors, (d) consents to the appointment of a custodian,
receiver, trustee or other officer with similar powers with respect to it or any
substantial part of its property or (e) is adjudicated as insolvent or to be
liquidated (each of the events described in (i) or (ii) above, a “Resignation
Event”) – CWCapital shall, if directed to do so in writing by *****, resign as
the collateral manager of the Gramercy 2006 CDO and/or the Gramercy 2007 CDO;
provided that, on and after June 16, 2016, this section shall cease to be of any
further force or effect and CWCapital shall have no further obligations under
this Section 1.

 

2.           Limited Agreement Not to Cause Removal of CWCapital as Collateral
Manager of the Gramercy 2006 CDO. So long as (i) “cause” (as defined in any of
Sections 12(b)(i)-(v) or (viii) of the Collateral Management Agreement, dated as
of August 24, 2006 (as amended, supplemented or modified from time to time, the
“Gramercy 2006 CDO CMA”), by and between CWCapital (successor-by-assignment from
GKKM) and Gramercy Real Estate 2006-1, Ltd.) does not exist, and (ii) there has
not been a default in the payment of principal on the Class A Notes (as defined
in the Indenture, dated August 24, 2006 (as amended, supplemented or modified
from time to time, the “Gramercy 2006 CDO Indenture”, by and among Gramercy Real
Estate CDO 2006-1, Ltd., Gramercy Real Estate CDO 2006-1 LLC, GKK Liquidity LLC
(including its successors and assigns) and Wells Fargo Bank, N.A.) when the same
becomes due and payable, and (iii) the Class A/B Par Value (as defined in the
Gramercy 2006 CDO Indenture) is greater than 75% on any Measurement Date (as
defined in the Gramercy 2006 CDO Indenture), and (iv) no Resignation Event has
occurred, ***** shall NOT and shall cause its Affiliates, if applicable, to NOT
(i) direct any counterparty to a swap agreement pursuant to which ***** or any
of its Affiliates provides credit protection on a note issued as part of the
Gramercy 2006 CDO to take any action that would cause or support the removal of
CWCapital as the collateral manager of the Gramercy 2006 CDO or (ii) directly or
indirectly, vote in favor of or take any other action that would cause or
support the removal of CWCapital as the collateral manager of the Gramercy 2006
CDO; provided that, on and after June 16, 2016, this section shall cease to be
of any further force or effect and ***** shall have no further obligations under
this Section 2.

 

- 106 -

 

 

3.           Limited Agreement Not to Cause Removal of Gramercy as Collateral
Manager of the Gramercy 2007 CDO. So long as (i) “cause” (as defined in any of
Sections 12(b)(i)-(v) or (viii) of the Collateral Management Agreement, dated as
of August 8, 2007 (the “Gramercy 2007 CDO CMA”), by and between CWCapital (as
successor-by-assignment from GKKM) and Gramercy Real Estate 2007-1, Ltd.) does
not exist, and (ii) there has not been a default in the payment of principal on
the Class A Notes (as defined in the Indenture, dated August 8, 2007 (the
“Gramercy 2007 CDO Indenture”), by and among Gramercy Real Estate CDO 2007-1,
Ltd., Gramercy Real Estate CDO 2007-1 LLC, GKK Liquidity LLC (including its
successors and assigns) and Wells Fargo Bank, N.A.) when the same becomes due
and payable, and (iii) the Class A/B Par Value Ratio (as defined in the Gramercy
2007 CDO Indenture) is greater than 75% on any Measurement Date (as defined in
the Gramercy 2007 CDO Indenture), and (iv) no Resignation Event has occurred,
************ shall NOT and shall cause its Affiliates to NOT (i) direct any
counterparty to a swap agreement pursuant to which ************ or any of its
Affiliates provides credit protection on a note issued as part of the Gramercy
2007 CDO to take any action that would cause or support the removal of CWCapital
as the collateral manager of the Gramercy 2007 CDO or (ii) directly or
indirectly, vote in favor of or take any other action that would cause or
support the removal of CWCapital as the collateral manager of the Gramercy 2007
CDO; provided that, on and after June 16, 2016, this section shall cease to be
of any further force and effect and ************ shall have no further
obligations under this Section 3.

 

4.           Direction Letters.

 

(A)           So long as (i) “cause” (as defined in any of Sections 12(b)(i)-(v)
or (viii) of the Gramercy 2006 CDO CMA) does not exist, and (ii) there has not
been a default in the payment of principal on the Class A Notes (as defined in
the Gramercy 2006 CDO Indenture) when the same becomes due and payable, and
(iii) the Class A/B Par Value (as defined in the Gramercy 2006 CDO Indenture) is
greater than 75% on any Measurement Date (as defined in the Gramercy 2006 CDO
Indenture), and (iv) no Resignation Event has occurred, following the occurrence
of an event described in Section 12(b)(vi) and/or 12(b)(vii) of the Gramercy
2006 CDO CMA and if directed to do so in writing by CWCapital, ************
shall, and shall cause its Affiliates, if applicable, to (i) send a letter in
the form attached hereto as Exhibit A to any counterparty to a swap agreement
(collectively, the “Gramercy 2006 CDO Swaps”) pursuant to which ************ or
any of its Affiliates provides credit protection on a note issued as part of the
Gramercy 2006 CDO and (ii) subject to any and all confidentiality obligations of
************, notify Wells Fargo Bank, N.A. that ************ has not directed
the counterparties to the Gramercy 2006 CDO Swaps to remove CWCapital as the
collateral manager of the Gramercy 2006 CDO; provided that, on and after June
16, 2016, this section shall cease to be of any further force and effect and
************ shall have no further obligations under this Section 4(A).

 

- 107 -

 

 

(B)           So long as (i) “cause” (as defined in any of Sections 12(b)(i)-(v)
or (viii) of the Gramercy 2007 CDO CMA) does not exist, and (ii) there has not
been a default in the payment of principal on the Class A Notes (as defined in
the Gramercy 2007 CDO Indenture) when the same becomes due and payable, and
(iii) the Class A/B Par Value Ratio (as defined in the Gramercy 2007 CDO
Indenture) is greater than 75% on any Measurement Date (as defined in the
Gramercy 2007 CDO Indenture), and (iv) no Resignation Event has occurred,
following the occurrence of an event described in Section 12(b)(vi) and/or
12(b)(vii) of the Gramercy 2007 CDO CMA and if directed to do so in writing by
CWCapital, ************ shall and shall cause its Affiliates, if applicable, to
(i) send a letter in the form attached hereto as Exhibit A, to any counterparty
to a swap agreement (collectively, the “Gramercy 2007 CDO Swaps”) pursuant to
which ************ or any of its Affiliates provides credit protection on a note
issued as part of the Gramercy 2007 CDO and (ii) subject to any and all
confidentiality obligations of ************, notify Wells Fargo Bank, N.A., that
************ has not directed the counterparties to the Gramercy 2007 CDO Swaps
to remove CWCapital as the collateral manager of the Gramercy 2007 CDO; provided
that, on and after June 16, 2016, this section shall cease to be of any further
force and effect and ************ shall have no further obligations under this
Section 4(B).

 

5.           Remedies.

 

(A)           It is understood and agreed by ************ that CWCapital would
be irreparably injured by a breach of the foregoing Sections 2 and/or 3 of this
Agreement by ************, that money damages would not be sufficient remedy for
any such breach and that CWCapital shall be entitled to equitable relief,
including injunctive relief and specific performance, as a remedy for any such
breach (which shall be in addition to all other remedies available at law and
equity to CWCapital).

 

(B)           It is understood and agreed by CWCapital that ************ would
be irreparably injured by a breach of the foregoing Section 1 of this Agreement
by CWCapital, that money damages would not be sufficient remedy for any such
breach and that the ************ Parties shall be entitled to equitable relief,
including injunctive relief and specific performance, as a remedy for any such
breach (which shall be in addition to all other remedies available at law and
equity to ************

 

6.           Confidentiality. Notwithstanding anything in this Agreement to the
contrary, each party hereto acknowledges and agrees that it shall hold in
confidence, and shall use its commercially reasonable efforts to safeguard, the
terms of, and the existence of, this Agreement from disclosure to anyone;
provided that, each party may disclose any of the terms of, or the existence of,
this Agreement as is necessary or advisable to its directors, officers,
trustees, managers, employees, agents, attorneys and affiliates on a need to
know basis, its financial advisors and other professional advisors who agree to
hold confidential such information substantially in accordance with the terms of
this Section 6, in communications or filings made with auditors retained by
either party, any regulators (whether domestic or foreign), as may be necessary
or advisable under applicable law, or to rating agencies, bondholders,
trustee(s) and hedge counterparties on a need to know basis.

 

7.           Voluntary Agreement. Each party hereto acknowledges that it has
read this Agreement and understands its contents. Each party hereto further
acknowledges and agrees that it is signing this Agreement voluntarily, after
good-faith, arm’s-length negotiations, after having had a full and fair
opportunity to consult with counsel and/or other professional advisors of its
choice¸ and with the intent to be legally bound by all the terms contained in
this Agreement. In the event that any provision of this Agreement is determined
to be ambiguous, it shall not be construed against any party hereto.

 

- 108 -

 

 

8.            Authority. Each party executing this Agreement, including any
individual executing this Agreement on behalf of any party, expressly warrants
and represents that such party has all necessary power and authority to do so.

 

9.            No Assurances as to Credit Protection. For the avoidance of doubt,
************ cannot (and expressly does not) provide any assurances whatsoever
that: (i) ************ will continue to provide any credit protection on notes
issued as part of the Gramercy 2006 CDO or the Gramercy 2007 CDO; or (ii) any
party to which ************ provides credit protection will comply with any
instruction given by ************.

 

10.           Integration. This Agreement represents, contains and constitutes
the entire understanding and agreement between the parties hereto relating to
its subject matter and supersedes all previous discussions, negotiations,
representations, agreements or commitments, whether written or oral, relating to
its subject matter. Except as expressly stated herein, this Agreement does not
in any way alter or affect the rights and obligations of any party hereto under
any other agreement.

 

11.           No Oral Modifications. This Agreement may not be modified,
supplemented or amended in any way except in a writing specifically referring to
this Agreement and executed by the parties hereto. No right of any party under
this Agreement may be waived except through a writing signed by the party
waiving that right.

 

12.           No Waiver. No course of dealing, failure or delay by any party
hereto in exercising, in whole or in part, any right under this Agreement or any
other agreement shall waive or impair such or any other right under this
Agreement, or in any manner preclude its additional or future exercise.

 

13.           Headings. Headings herein are inserted for convenience and do not
constitute a part of this Agreement. No heading shall be admissible for the
purpose of proving the intent of the parties.

 

14.           Choice of Law. This Agreement and all matters arising out of or
relating to this Agreement (whether in contract, tort or otherwise) shall be
governed by and construed in accordance with the laws of the State of New York,
without regard to conflict-of-law principles,

 

15.           Forum Selection. If any party hereto commences a suit, action or
proceeding arising out of or relating to this Agreement, each of the parties
irrevocably agrees that the United States District Court for the Southern
District of New York shall have exclusive jurisdiction to hear and determine any
such suit, action or proceeding and, for such purposes, irrevocably submits to
the jurisdiction of such court. If the United States District Court for the
Southern District of New York lacks federal subject matter jurisdiction with
respect to any such suit, action or proceeding, each of the parties hereto
irrevocably agrees that any state court sitting in the City of New York shall
have exclusive jurisdiction to hear and determine any such suit, action or
proceeding and, for such purposes, irrevocably submits to the jurisdiction of
such courts. Each of the parties hereto irrevocably and unconditionally waives
any objection to the laying of venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
has been brought in an inconvenient forum.

 

- 109 -

 

 

16.           Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT.

 

17.           No Third Party Beneficiaries. This Agreement is solely for the
benefit of the parties hereto, and their successors and assigns, and no other
person shall acquire or have any rights under or by virtue of this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 110 -

 

 

If you agree with the foregoing, please sign where indicated below.

 

  Very truly yours,                

************

          Name:           Title:  

 

Agreed to by:

 

CWCapital Investments LLC



    Name:       Title:  

 

- 111 -

 

 

Exhibit A
Form of Letter from ***** to Controlling Class Note Holders
[***** LETTERHEAD]

 

Via Overnight Delivery

 

Date

 

[Name of Counterparty (“________”)]
[Notice Address of Counterparty]
Attention: [Name of Counterparty Notice Party]

 

Re:Swap Agreement relating to the Gramercy Real Estate CDO 200[7][6]-1

 

[Name of Holder Notice Party]:

 

Reference is made to (i) that certain ISDA Master Agreement, the Schedule
thereto and the Confirmation thereunder, each between LaCrosse Financial
Products, LLC (the “Seller”) and [COUNTERPARTY] (the “Buyer”) and dated [DATE]
(collectively, the “Swap Agreement”), and (ii) that certain collateral
management agreement (as amended, supplemented or modified from time to time,
the “Collateral Management Agreement”) between CWCapital Investments LLC
(successor-by-assignment to GKK Manager LLC), as Collateral Manager (the
“Collateral Manager”), and Gramercy Real Estate CDO 200[7][6]-1, Ltd. (the
“Issuer”), dated [DATE]. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Swap Agreement or the Collateral
Management Agreement, as applicable.

 

As you may be aware, an event has occurred that constitutes “cause” for the
removal of the Collateral Manager under Section 12(b)[(vi) / (vii)] of the
Collateral Management Agreement. Pursuant to Section 9 of the Swap Agreement,
the Buyer must abstain, or procure that the holders of the relevant principal
amount of the Reference Obligation abstain, from exercising any rights under the
Reference Obligation that would cause the removal of the Collateral Manager
unless the Seller directs otherwise. At this time, the Seller is not directing
the Buyer to take any action that would cause the removal of the Collateral
Manager. An Additional Termination Event will occur under the Swap Agreement if
the Buyer fails to comply with Section 9 thereof.

 

For the avoidance of doubt, the Seller hereby reserves all of its rights,
privileges and remedies with respect of the Swap Agreement.

 

  Sincerely yours,       LaCrosse Financial Products, LLC       BY:       Name:
    Title:

 

- 112 -

 

 

Exhibit L

 

Form of Servicing Subordination Agreement

 



 

SERVICING, CURE AND INTEREST ADVANCES SUBORDINATION AGREEMENT

 

This Servicing, Cure and Interest Advances Subordination Agreement (this
"Agreement") is dated as of [●], 2013 by and among GKK MANAGER LLC, a Delaware
limited liability company, as the resigning collateral manager ("GKKM" or the
"Former Collateral Manager"), GKK LIQUIDITY LLC, as the resigning advancing
agent ("GKKL" or the "Former Advancing Agent"), GRAMERCY LOAN SERVICES LLC, a
Delaware limited liability company, as the former sub-special servicer ("GLS" or
the "Former Sub-Special Servicer", and together with GKKM and GKKL, the
"Subordinated Gramercy Parties"), CWCAPITAL INVESTMENTS LLC, a limited liability
company organized under the laws of the Commonwealth of Massachusetts ("CWCI"
and together with its successors and assigns, the "Collateral Manager") and
CWCAPITAL ASSET MANAGEMENT LLC ("CWCAM" and together with its successors and
assigns, the "Special Servicer" and together with CWCI, the "Senior Advancing
Parties").

 

RECITALS

 

A.WHEREAS, SitusServ. L.P. ("Situs") has entered into (i) an Amended and
Restated Servicing Agreement (the "2005 CDO Servicing Agreement"), dated as of
June 1, 2009, among GKKM, Gramercy Real Estate CDO 2005-1, Ltd. (the "2005 CDO
Issuer"), Gramercy Real Estate CDO 2005-1 LLC (the "2005 CDO Co-Issuer"), Situs,
GKKL and Wells Fargo Bank, N.A. ("Wells Fargo"), as trustee to the 2005 CDO
Issuer (the "2005 CDO Trustee"), as amended by the First Amendment to Special
Servicing Agreement and Amended and Restated Servicing Agreements dated as of
March 1, 2010 (the "First Amendment"), among GKKM, the 2005 CDO Issuer, Gramercy
Real Estate CDO 2006-1, Ltd. (the "2006 CDO Issuer"), Gramercy Real Estate CDO
2007-1, Ltd. (the "2007 CDO Issuer" and together with the 2005 CDO Issuer and
the 2006 CDO Issuer, the "CDO Issuers"), the 2005 CDO Co-Issuer, Gramercy Real
Estate CDO 2006-1 LLC (the "2006 CDO Co-Issuer"), Gramercy Real Estate CDO
2007-1 LLC (the "2007 CDO Co-Issuer" and together with the 2005 CDO Co-Issuer
and the 2006 CDO Co-Issuer, the "CDO Co-Issuers"), Situs, GKKL and Wells Fargo
as trustee to each CDO Issuer; (ii) an Amended and Restated Servicing Agreement
(the "2006 CDO Servicing Agreement"), dated as of June 1, 2009, among GKKM, 2006
CDO Issuer, 2006 CDO Co-Issuer, Situs, GKKL and Wells Fargo, as amended by the
First Amendment; and (iii) an Amended and Restated Servicing Agreement (the
"2007 CDO Servicing Agreement" and collectively with the 2005 CDO Servicing
Agreement and the 2006 CDO Servicing Agreement, the "Primary Servicing
Agreements" and each, a "Primary Servicing Agreement"), dated as of June 1,
2009, among GKKM, 2007 CDO Issuer, 2007 CDO Co-Issuer, Situs, GKKL and Wells
Fargo, as amended by the First Amendment;

 

B.WHEREAS, Situs has executed and delivered a Special Servicing Agreement (the
"Situs Special Servicing Agreement") dated as of May 8, 2009, by and among the
CDO Issuers, the CDO Co-Issuers, GKKM, Wells Fargo, GKKL and Situs, as amended
by the First Amendment and the Second Amendment to the Special Servicing
Agreement dated as of May 30, 2012, among GKKM, the CDO Issuers, the CDO
Co-Issuers, Situs, GKKL and Wells Fargo, whereby Situs provided certain special
servicing functions with respect to certain Assets (as defined in the Situs
Special Servicing Agreement) of the CDO Issuers;

 

C.WHEREAS, Situs has executed a Sub-Special Servicing Agreement (the "GLS
Sub-Special Servicing Agreement") dated as of May 8, 2009, between Situs as
special servicer and GLS as sub-special servicer, as amended by the First
Amendment;

 

- 1 -

 

 

D.WHEREAS, (i) the 2005 CDO Issuer has entered into an Indenture dated as of
July 14, 2005, among the 2005 CDO Issuer, 2005 CDO Co-Issuer, GKKL, as advancing
agent and the 2005 CDO Trustee, as amended and supplemented by the First
Supplemental Indenture thereto, dated as of August 14, 2007 (as amended and
supplemented, the "2005 CDO Indenture"), among the 2005 CDO Issuer, the 2005 CDO
Co-Issuer, GKKL and the 2005 CDO Trustee, (ii) the 2006 CDO Issuer has entered
into an Indenture dated as of August 24, 2006, among the 2006 CDO Issuer, the
2006 CDO Co-Issuer, GKKL, as advancing agent and Wells Fargo, as trustee, paying
agent, calculation agent, transfer agent, custodial securities intermediary,
backup advancing agent and notes registrar, as amended and supplemented by the
First Supplemental Indenture thereto, dated as of September 26, 2007, and the
Second Supplemental Indenture thereto, dated as of August 5, 2008, each among
the 2006 CDO Issuer, the 2006 CDO Co-Issuer, GKKL and Wells Fargo, and the
Indenture Amendment, dated as of October 28, 2010, among the 2006 CDO Issuer,
the 2006 CDO Co-Issuer and GKKM and acknowledged by Wells Fargo (as amended and
supplemented, the "2006 CDO Indenture") and (iii) the 2007 CDO Issuer has
entered into an Indenture dated as of August 8, 2007, among the 2007 CDO Issuer,
the 2007 CDO Co-Issuers, GKKL, and Wells Fargo, as trustee, paying agent,
calculation agent, transfer agent, custodial securities intermediary, backup
advancing agent and notes registrar (as amended and supplemented, the "2007 CDO
Indenture" and together with the 2006 CDO Indenture and the 2005 CDO Indenture,
the "CDO Indentures" and each, a "CDO Indenture");

 

E.WHEREAS, pursuant to certain proposed assignment and assumption agreements,
(i)(a) GKKM proposes to assign the existing collateral management agreements
between GKKM and each CDO Issuer (collectively, the "Existing CMAs") to CWCI as
successor collateral manager and (b) CWCI proposes to assume, after the
effective date of such assignment and to the extent set forth in such assignment
and assumption agreements, GKKM’s rights and obligations under each of the
Existing CMAs and the CDO Indentures, and (ii)(a) GKKL proposes to resign as the
advancing agent under the CDO Indentures and (b) CWCI will be appointed by the
Co-Issuers as the advancing agent under the CDO Indentures, after the effective
date of such assignment and to the extent set forth in such assignment and
assumption agreements;

 

F.WHEREAS, (i) pursuant to a notice dated as of January [●], 2013, GKKM has
notified Situs of its intention to terminate and remove Situs as special
servicer under the Situs Special Servicing Agreement, (ii) GKKM is replacing
Situs with CWCAM as special servicer under the Situs Special Servicing
Agreement, and (iii) CWCAM is assuming Situs' obligations as special servicer to
certain Assets of the CDO Issuers pursuant to an assumption agreement and
entering into an amendment and restatement of the Situs Special Servicing
Agreement (the "CWCAM Special Servicing Agreement") as of the date hereof (the
"Effective Date") among CWCAM as special servicer with back-up advancing
responsibility thereunder, the CDO Issuers, the CDO Co-Issuers, Wells Fargo, and
CWCI;

 

G.WHEREAS, CWFS Holdings LLC (the "Borrower"), on behalf of the Senior Advancing
Parties, has entered into a facility agreement dated as of [●], 2013 (the "Wells
Facility") with Wells Fargo as facility provider (the "Facility Provider"), with
respect to the financing of (i) the Senior Advancing Parties' respective
obligations to fund Servicing Advances under the CWCAM Special Servicing
Agreement, (ii) CWCI's obligation as advancing agent to fund Interest Advances
under the CDO Indentures and (iii) CWCI's obligation as collateral manager to
fund Cure Advances under the CDO Indentures;

 

- 2 -

 

 

H.WHEREAS, the parties hereto desire to enter into this agreement to set forth
certain agreements with respect to the recovery and reimbursement of:

 

(i) the amounts set forth on Schedule I hereto which have been advanced by or on
behalf of GKKM as "Servicing Advances" (and any applicable interest payable
thereon) in respect of the CDO Issuers pursuant to the Situs Special Servicing
Agreement, to the extent such amounts have not been repaid or reimbursed to GKKM
pursuant to the Situs Special Servicing Agreement as of the date hereof
(collectively, the "Outstanding GKKM Special Servicing Advance Amounts");

 

(ii) the amounts set forth on Schedule II hereto which have been advanced by or
on behalf of GLS as "Servicing Advances" (and any applicable interest payable
thereon) in respect of the CDO Issuers pursuant to the GLS Sub-Special Servicing
Agreement, to the extent such amounts have not been repaid or reimbursed to GLS
or any of its Affiliates as of the date hereof (collectively, the "Outstanding
GLS Servicing Advance Amounts" and together with the Outstanding GKKM Special
Servicing Advance Amounts, the "Subordinated Servicing Advances");

 

(iii) the amounts set forth on Schedule III hereto which have been advanced by
or on behalf of GKKL as "Interest Advances" (and any related Nonrecoverable
Advances (as defined in the CDO Indentures), applicable interest payable
thereon, any previously due but unpaid Advancing Agent Fee (as defined in the
CDO Indentures) due and payable to GKKL) in respect of the CDO Issuers pursuant
to the CDO Indentures, to the extent such amounts have not been repaid or
reimbursed to GKKL pursuant to the CDO Indentures as of the date hereof
(collectively, the "Subordinated Interest Advance Amounts");

 

(iv) the amounts set forth on Schedule IV hereto which have been advanced by or
on behalf of GKKM as "Cure Advances" (and any related Nonrecoverable Cure
Advances and applicable interest payable thereon) in respect of the CDO Issuers
pursuant to the CDO Indentures, to the extent such amounts have not been repaid
or reimbursed to GKKM pursuant to the CDO Indentures as of the date hereof
(collectively, the "Subordinated Cure Advance Amounts" and together with the
Subordinated Interest Advance Amounts and the Subordinated Servicing Advances,
the "Subordinated Advances");

 

(v)  the amounts expected to be advanced by or on behalf of CWCI or CWCAM from
time to time as "Servicing Advances" (and any Nonrecoverable Advances (as
defined in the CWCAM Special Servicing Agreement)) and applicable interest
payable thereon in respect of the CDO Issuers and reimbursable to CWCI or CWCAM,
as applicable, in each case, pursuant to the Primary Servicing Agreements and
the CWCAM Special Servicing Agreement (collectively, the "Senior Servicing
Advances");

 

(vi)  the amounts expected to be advanced by or on behalf of CWCI as collateral
manager from time to time as "Cure Advances" (and any Nonrecoverable Cure
Advances) and applicable interest payable thereon in respect of the CDO Issuers
and reimbursable to CWCI pursuant to the CDO Indentures (collectively, the
"Senior Cure Advance Amounts"); and

 

(vii) the amounts expected to be advanced by or on behalf of CWCI as advancing
agent from time to time as "Interest Advances" (and any Nonrecoverable Advances
(as defined in the CDO Indentures)), applicable interest payable thereon, any
Advancing Agent Fee and any previously due but unpaid Advancing Agent Fee (as
defined in the CDO Indentures) due and payable to CWCI in respect of the CDO
Issuers and reimbursable to CWCI pursuant to the CDO Indentures (collectively,
the "Senior Interest Advance Amounts"), all as more fully set forth herein.

 

- 3 -

 

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
and for other good and reasonable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:

 

Section 1.         Defined Terms. Capitalized terms not defined herein shall
have the meanings set forth in the Situs Special Servicing Agreement, the CWCAM
Special Servicing Agreement, the GLS Sub-Special Servicing Agreement, the
Primary Servicing Agreements or the CDO Indentures, as applicable.

 

Section 2.         Subordination of Reimbursements. (a) Each of the Subordinated
Gramercy Parties hereby agrees that (i) all Subordinated Servicing Advances that
the Subordinated Gramercy Parties are entitled to receive or recover under the
Situs Special Servicing Agreement or the GLS Sub-Special Servicing Agreement, as
the case may be, are subordinated to the extent provided in Section 3(a) herein,
to all Senior Servicing Advances that the Senior Advancing Parties are entitled
to receive or recover under the Primary Servicing Agreements or the CWCAM
Special Servicing Agreement, and (ii) no Subordinated Gramercy Party will
accept, demand, sue for, take or receive any cash or distributions from any
obligor of any Assets of the CDO Issuers or any CDO Issuer in violation of the
provisions of this Agreement, unless and until any outstanding Senior Servicing
Advances senior thereto pursuant to Section 3(a) shall have been fully and
finally paid in full to the Senior Advancing Parties.

 

(b) Each of the Subordinated Gramercy Parties hereby agrees that (i) all
Subordinated Cure Advance Amounts that the Subordinated Gramercy Parties are
entitled to receive or recover under the CDO Indentures are subordinated to the
extent provided in Section 3(b) herein, to all Senior Cure Advance Amounts that
CWCI is entitled to receive or recover under the CDO Indentures, and (ii) no
Subordinated Gramercy Party will accept, demand, sue for, take or receive any
cash or distributions from any obligor of any Assets of the CDO Issuers or any
CDO Issuer in violation of the provisions of this Agreement, unless and until
any outstanding Senior Cure Advance Amounts senior thereto pursuant to
Section 3(b) shall have been fully and finally paid in full to CWCI.

 

(c) Each of the Subordinated Gramercy Parties hereby agrees that (i) all
Subordinated Interest Advance Amounts that the Subordinated Gramercy Parties are
entitled to receive or recover under the CDO Indentures are subordinated to the
extent provided in Section 3(c) herein, to all Senior Interest Advance Amounts
that CWCI is entitled to receive or recover under the CDO Indentures, and
(ii) no Subordinated Gramercy Party will accept, demand, sue for, take or
receive any cash or distributions from any obligor of any Assets of the CDO
Issuers or any CDO Issuer in violation of the provisions of this Agreement,
unless and until any outstanding Senior Interest Advance Amounts senior thereto
pursuant to Section 3(c) shall have been fully and finally paid in full to CWCI.

 

(d) Each party hereto acknowledges and accepts that all rights, title and
interest of the Senior Advancing Parties into and under this Agreement are being
collaterally assigned and pledged to the Facility Provider as collateral to
secure payments due and owing to the Facility Provider by the Borrower in
connection with loans made from time to time by the Facility Provider to the
Borrower under the Wells Facility and that the Facility Provider shall be an
intended third party beneficiary of the Senior Advancing Parties' respective
rights herein.

 

- 4 -

 

 

Section 3.         Post-Effective Date Application of Reimbursement Amounts.

 

(a) Servicing Advances. On or after the Effective Date, if any Senior Advancing
Party or its Affiliates receives any repayment or reimbursement of "Servicing
Advances" under the CWCAM Special Servicing Agreement, including, but not
limited to, amounts received from collections, recoveries, income, proceeds,
judgments, sales or operating income, such amounts shall be distributed in the
following order of priority:

 

(i) first, to the extent not previously reimbursed, to CWCAM in its capacity as
the special servicer with back-up advancing responsibility under the CWCAM
Special Servicing Agreement, the aggregate amount of any Servicing Advances due
and payable to CWCAM, until all such outstanding Servicing Advances (including
any previously due but unpaid amounts and any Nonrecoverable Advances (as
defined in the CWCAM Special Servicing Agreement) and applicable interest
payable thereon) have been paid in full to CWCAM;

 

(ii) second, to the extent not previously reimbursed, to CWCI in its capacity as
the advancing party under the CWCAM Special Servicing Agreement, the aggregate
amount of any Servicing Advances due and payable to CWCI, until all such
outstanding Servicing Advances (including any previously due but unpaid amounts
and any Nonrecoverable Advances (as defined in the CWCAM Special Servicing
Agreement) and applicable interest payable thereon) have been paid in full to
CWCI; and

 

(iii) third, on a pro rata basis, to the extent not previously reimbursed, to
GLS and GKKM under the GLS Sub-Special Servicing Agreement or the Situs Special
Servicing Agreement, as applicable, the aggregate amount of any Servicing
Advances due and payable to GLS and GKKM, as applicable, until all such
outstanding Servicing Advances (including any previously due but unpaid amounts
and any Nonrecoverable Advances (as defined in the CWCAM Special Servicing
Agreement) and applicable interest payable thereon) have been paid in full to
GLS and GKKM;

 

provided, however, that any proceeds, collections or recoveries related to a
particular Serviced Asset available to reimburse the related Servicing Advances
(including interest on such Servicing Advances at the Advance Interest Rate)
pursuant to Section 3.03(b)(iii) of the Primary Servicing Agreements will be
allocated to reimburse the Senior Advancing Parties and the Subordinated
Gramercy Parties with respect to such Servicing Advances (including interest on
such Servicing Advances at the Advance Interest Rate) in accordance with clauses
(i)–(iii) above on an asset-by-asset basis, first, and then, once such proceeds,
collections and recoveries have been fully distributed in the order set forth in
such clauses, all remaining proceeds, collections and recoveries will be
allocated to reimburse the Senior Advancing Parties and the Subordinated
Gramercy Parties with respect to Nonrecoverable Advances (including interest on
such Servicing Advances at the Advance Interest Rate) pursuant to
Section 3.03(b)(iv) of the Primary Servicing Agreements in accordance with
clauses (i)–(iii) above. For the avoidance of doubt, no proceeds, collections or
recoveries on a Serviced Asset will be applied to reimburse Servicing Advances
on any asset other than such Serviced Asset until all Servicing Advances on such
Serviced Asset have been reimbursed in full.

 

- 5 -

 

 

(b) Cure Advances. On or after the Effective Date, if any Senior Advancing Party
or its Affiliates receives any repayment or reimbursement of "Cure Advances"
under the CDO Indentures, including, but not limited to, amounts received from
collections, recoveries, income, proceeds, judgments, sales or operating income,
such amounts shall be distributed in the following order of priority:

 

(i) first, to the extent not previously reimbursed, to CWCI in its capacity as
the Collateral Manager, the aggregate amount of any Cure Advances due and
payable to CWCI in accordance with the applicable Priority of Payments, until
all such outstanding Cure Advances (including any previously due but unpaid
amounts and any Nonrecoverable Cure Advances and applicable interest payable
thereon) have been paid in full to CWCI; and

 

(ii) second, to the extent not previously reimbursed, to GKKM under the CDO
Indentures, the aggregate amount of any Cure Advances due and payable to GKKM in
accordance with the applicable Priority of Payments, until all such outstanding
Cure Advances (including any previously due but unpaid amounts and any
Nonrecoverable Cure Advances and applicable interest payable thereon) have been
paid in full to GKKM;

 

provided, however, that any proceeds, collections or recoveries related to a
particular Collateral Debt Security available to reimburse the related
Nonrecoverable Cure Advances (including any applicable interest thereon)
pursuant to the applicable CDO Indenture (including the applicable Priority of
Payments) will be allocated to reimburse CWCI and GKKM with respect to such
Nonrecoverable Cure Advances (including any applicable interest thereon) in
accordance with clauses (i)–(ii) above on an asset-by-asset basis, first, and
then, once such proceeds, collections and recoveries have been fully distributed
in the order set forth in such clauses, all remaining proceeds, collections and
recoveries will be allocated to reimburse CWCI and GKKM with respect to Cure
Advances (including any applicable interest thereon) pursuant to the applicable
CDO Indenture (including the applicable Priority of Payments) in accordance with
clauses (i)–(ii) above. For the avoidance of doubt, no proceeds, collections or
recoveries on a Collateral Debt Security will be applied to reimburse Cure
Advances on any asset other than such Collateral Debt Security until all Cure
Advances on such Collateral Debt Security have been reimbursed in full.

 

(c) Interest Advances. On or after the Effective Date, if any Senior Advancing
Party or its Affiliates receives any repayment or reimbursement of "Interest
Advances" under the CDO Indentures and any payment of Advancing Agent Fee (as
defined in the CDO Indentures), including, but not limited to, amounts received
from collections, recoveries, income, proceeds, judgments, sales or operating
income, such amounts shall be distributed in the following order of priority:

 

(i) first, to the extent not previously reimbursed or paid, to CWCI in its
capacity as the advancing agent, the aggregate amount of any Interest Advances
and Advancing Agent Fee due and payable to CWCI, in each case in accordance with
the applicable CDO Indenture (including the applicable Priority of Payment),
until all such outstanding Interest Advances and Advancing Agent Fee (including
any previously due but unpaid amounts and any Nonrecoverable Advances and
applicable interest payable thereon) have been paid in full to CWCI; and

 

(ii) second, to the extent not previously reimbursed or paid, to GKKL under the
CDO Indentures, the aggregate amount of any Interest Advances and Advancing
Agent Fee due and payable to GKKL, in each case in accordance with the
applicable CDO Indenture (including the applicable Priority of Payment), until
all such outstanding Interest Advances and Advancing Agent Fee (including any
previously due but unpaid amounts and any Nonrecoverable Advances and applicable
interest payable thereon) have been paid in full to GKKL.

 

- 6 -

 

 

(d) Subject to the applicable payment priorities set forth in Sections 3(a),
3(b) and 3(c) and to actual receipt by the applicable Senior Advancing Party, if
any, any amounts reimbursable to a Subordinated Gramercy Party shall be paid
over to such Subordinated Gramercy Party as soon as reasonably possible after
such receipt by the applicable Senior Advancing Party, if any, pursuant to the
terms of the Primary Servicing Agreement, the CWCAM Special Servicing Agreement
or the CDO Indentures, as applicable.

 

(e) On or after the Effective Date, if any Subordinated Gramercy Party or its
Affiliates receives any repayment or reimbursement of (i) "Servicing Advances"
(including any Nonrecoverable Advances and any applicable interest thereon)
under the GLS Sub-Special Servicing Agreement or the Situs Special Servicing
Agreement, (ii) "Cure Advances" (including any Nonrecoverable Cure Advances and
any applicable interest thereon) under the CDO Indentures, or (iii) "Interest
Advances" (including any Advancing Agent Fee, Nonrecoverable Advances (as
defined in the CDO Indentures) and any applicable interest thereon) under the
CDO Indentures, such party shall receive and hold the same in trust, as trustee,
for the benefit of the applicable Senior Advancing Party or Senior Advancing
Parties and shall promptly pay over and deliver, or shall cause to be promptly
paid-over and delivered, all such amounts directly to the applicable Senior
Advancing Party in accordance with Sections 3(a), 3(b) and 3(c), in all cases
unconditionally, without reduction, set-off or any other limitation, to a bank
account designated in writing by the applicable Senior Advancing Party, it being
understood and agreed that the Subordinated Gramercy Party shall have no
interest in or right to any such amounts other than as provided in this
Agreement. The Subordinated Gramercy Parties agree not to initiate or prosecute
any claim, action or other proceeding challenging the enforceability of any of
the Senior Advancing Parties' claims hereunder.

 

(f) On or after the Effective Date and subject to the applicable payment
priorities set forth in Sections 3(a), 3(b) and 3(c), the applicable Senior
Advancing Party will hold any repayment or reimbursement of:

 

(i) "Servicing Advances" (including any Nonrecoverable Advances and any
applicable interest thereon) relating to the Subordinated Servicing Advances
received under the CWCAM Special Servicing Agreement (but only to the extent the
Senior Advancing Parties are not entitled to such repayments and reimbursements
under the payment priorities set forth in Section 3(a)), in trust, as trustee,
for the benefit of each Subordinated Gramercy Party, subject to Section 3(a) and
the terms hereof;

 

(ii) "Cure Advances" (including any Nonrecoverable Cure Advances and any
applicable interest thereon) relating to the Subordinated Cure Advance Amounts
received under the CDO Indentures (but only to the extent CWCI is not entitled
to such repayments and reimbursements under the payment priorities set forth in
Section 3(b)), in trust, as trustee, for the benefit of GKKM, subject to
Section 3(b) and the terms hereof; and

 

(iii) "Interest Advances" (including any Advancing Agent Fee, Nonrecoverable
Advances (as defined in the CDO Indentures) and any applicable interest thereon)
relating to the Subordinated Interest Advance Amounts received under the CDO
Indentures (but only to the extent CWCI is not entitled to such repayments and
reimbursements under the payment priorities set forth in Section 3(c)), in
trust, as trustee, for the benefit of GKKL, subject to Section 3(c) and the
terms hereof;

 

- 7 -

 

 

and, in each case, to the extent required hereunder, shall promptly pay over and
deliver, or shall cause to be promptly paid-over and delivered, all such
amounts, directly to the applicable Subordinated Gramercy Parties in all cases
unconditionally, without reduction, set-off or any other limitation, to a bank
account designated in writing by the Subordinated Gramercy Parties, it being
understood and agreed that the Senior Advancing Parties shall have no interest
in or right to any such amounts other than as provided in this Agreement. The
Senior Advancing Parties agree not to initiate or prosecute any claim, action or
other proceeding challenging the enforceability of any of the Subordinated
Gramercy Parties’ claims hereunder.

 

Section 4.         Reports. (a) Absent manifest error and taking into account
any subsequent revisions to the Remittance Reports produced pursuant to the
CWCAM Special Servicing Agreement or the Situs Special Servicing Agreement, each
Subordinated Gramercy Party agrees and acknowledges that all reimbursements of
the Subordinated Servicing Advances calculated based on the accounting of
expenses and Servicing Advances set forth in the Remittance Reports shall be
conclusive. To the extent permitted by the Primary Servicing Agreements and the
CWCAM Special Servicing Agreement and upon reasonable request by any
Subordinated Gramercy Party, the Senior Advancing Parties agree to provide such
requesting party with a copy of such Remittance Reports or other reports
received by the Senior Advancing Parties under the CWCAM Special Servicing
Agreement which are reasonably necessary to enable the Subordinated Gramercy
Parties to ascertain recoveries of Servicing Advances with respect to Serviced
Assets from collections thereon.

 

(b) Absent manifest error and taking into account any subsequent revisions to
the Monthly Reports and the Note Valuation Reports produced pursuant to the CDO
Indentures, each Subordinated Gramercy Party agrees and acknowledges that all
reimbursements of the Subordinated Cure Advance Amounts and the Subordinated
Interest Advance Amounts calculated based on such reports shall be conclusive.

 

Section 5.         Representations and Warranties. Each party hereto represents
and warrants to each other party hereto that this Agreement has been duly and
validly executed and delivered by such Person and constitutes its legal, valid
and binding obligation, enforceable against such Person in accordance with its
terms. Each Subordinated Gramercy Party represents and warrants to each Senior
Advancing Party that the statements contained in the Schedules to this Agreement
with respect to the Subordinated Advances are true and correct in all material
respects.

 

Section 6.         Miscellaneous.

 

(a) This Agreement may be executed by one or more of the parties to this
Agreement in any number of separate counterparts, each of which, when so
executed, shall be deemed an original, and all of said counterparts taken
together shall be deemed to constitute but one and the same instrument.

 

(b) This Agreement shall be binding upon each of the undersigned and upon each
of the undersigned’s respective heirs, legal representatives, successors and
assigns.

 

(c) No delay on the part of any Senior Advancing Party in the exercise of any
right or remedy shall operate as a waiver thereof, and no single or partial
exercise by any Senior Advancing Party of any right or remedy shall preclude
other or further exercise thereof or the exercise of any other right or remedy;
nor shall any modification or waiver of any of the provisions of this Agreement
be binding upon any Senior Advancing Party except as expressly set forth in
writing duly signed and delivered on behalf of such Senior Advancing Party.

 

- 8 -

 

 

(d) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York. Wherever possible each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement. The terms defined in
this Agreement include the plural as well as the singular, and the use of any
gender herein shall be deemed to include the other gender. All notices, demands,
instructions and other communications required or permitted to be given to or
made upon any person or entity relating to this Agreement shall be made in
accordance with the provisions of Section 6(h).

 

(e) This Agreement embodies the entire agreement and understanding among the
parties hereto, and supersedes all prior or contemporaneous agreements and
understandings of such Persons, verbal or written, relating to the subject
matter hereof and thereof. The parties hereto agree that this Agreement is
subject to the provisions of the CDO Indentures, the Primary Servicing
Agreements and the CWCAM Special Servicing Agreement and is not intended to, and
does not, expand, limit, alter or modify the rights and obligations of the
parties thereunder. The parties agree that the provisions of Section 2 or 3 of
this Agreement are not inconsistent with the CDO Indentures, the Primary
Servicing Agreements and the CWCAM Special Servicing Agreement.

 

(f) This Agreement is made and entered into for the sole protection and legal
benefit of the parties hereto and their respective successors and assigns, and
no other Person shall be a direct or indirect legal beneficiary of, or have any
direct or indirect cause of action or claim in connection with, this Agreement,
provided that the Facility Provider shall be a third party beneficiary of the
Senior Advancing Parties' respective rights hereunder.

 

(g) Upon reasonable request by any of the Parties, the other Party shall, at any
time and from time to time, execute and deliver any such further instruments and
documents, and take such further actions, as may reasonably be requested by such
other party to effectuate the benefits to such Party hereunder.

 

(h) All notices or other communications required or permitted to be given
hereunder shall be in writing and shall be delivered by hand or sent by
facsimile or sent, postage prepaid, by registered, certified or express mail or
overnight courier service and shall be deemed given when so delivered by hand or
facsimile, or if mailed, three days after mailing (one Business Day in the case
of express mail or overnight courier service), as follows:

 

(i) if to CWCI:

 

CWCapital Investments LLC
7501 Wisconsin Avenue, Suite 500
Bethesda, Maryland 20814
Attention: Charles Spetka
Facsimile: (646) 253-8849

 

(ii) if to CWCAM:

 

CWCapital Asset Management LLC
7501 Wisconsin Avenue, Suite 500 West
Bethesda, Maryland 20814
Attention: Brian Hanson, Managing Director
Facsimile: (212) 715-9699

 

- 9 -

 

 

(iii) if to GKKM , GKKL and GLS:

 

c/o Gramercy Capital Corp.
420 Lexington Avenue, 18th Floor
New York, NY 10170
Attention: Michael Kavourias and Edward J. Matey Jr.
Facsimile: (646) 428-0761

 

(h) EACH PARTY HERETO CONSENTS TO JURISDICTION IN THE STATE OF NEW YORK AND
VENUE IN ANY STATE OR FEDERAL COURT IN NEW YORK COUNTY, STATE OF NEW YORK FOR
SUCH PURPOSES AND WAIVES ANY AND ALL RIGHTS TO CONTEST SAID JURISDICTION AND
VENUE AND ANY OBJECTION THAT SAID COUNTY IS NOT CONVENIENT. EACH PARTY HERETO
WAIVES ANY RIGHTS TO COMMENCE ANY ACTION IN ANY JURISDICTION EXCEPT THE
AFORESAID COUNTY AND STATE. EACH PARTY HERETO HEREBY EACH EXPRESSLY WAIVES ANY
AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
BROUGHT BY ANY PARTY WITH RESPECT TO ANY MATTER WHATSOEVER RELATING TO, ARISING
OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT.

 

[Signature Pages Follow]

 

- 10 -

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first written above.

 

  GKK MANAGER LLC       By:     Name:   Title:       GRAMERCY LOAN SERVICES LLC
      By:     Name:   Title:       GKK LIQUIDITY LLC       By:     Name:  
Title:

 

- 11 -

 

 

  CWCAPITAL INVESTMENTS LLC       By:     Name:   Title:       CWCAPITAL ASSETS
MANAGEMENT LLC       By:     Name:   Title:

  

- 12 -

 

Schedule I

 

Outstanding GKKM Special Servicing Advance Amount

 

- 13 -

 

Schedule II

 

Outstanding GLS Servicing Advance Amount

 

- 14 -

 

Schedule III

 

Subordinated Interest Advance Amounts

 

- 15 -

 

Schedule IV

 

Subordinated Cure Advance Amounts

 



- 16 -

 

 

Exhibit M

 

Form of Supplemental Indenture

 

 



 

SECOND SUPPLEMENTAL INDENTURE dated as of [●], 2013 (this “Supplemental
Indenture”) among GRAMERCY REAL ESTATE CDO 2005-1, LTD., a Cayman Islands
exempted company with limited liability (together with its permitted successors
and assigns, the “Issuer”), GRAMERCY REAL ESTATE CDO 2005-1 LLC, a limited
liability company formed under the laws of Delaware (together with its permitted
successors and assigns, the “Co-Issuer” and, together with the Issuer, the
“Co-Issuers”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as trustee, paying agent, calculation agent, transfer agent,
custodial securities intermediary, backup advancing agent and notes registrar
under the Current Indenture referred to below (together with its permitted
successors and assigns in the trusts under the Current Indenture, the
“Trustee”), and CWCAPITAL INVESTMENTS LLC, a Massachusetts limited liability
company, as successor advancing agent to GKK Liquidity LLC (together with its
permitted successors and assigns in the trusts under the Current Indenture, the
“Advancing Agent”), to the Indenture dated as of July 14, 2005 among the Issuer,
the Co-Issuer, the Trustee and GKK Liquidity LLC, as the advancing agent as
previously supplemented by the First Supplemental Indenture dated as of August
14, 2007 to the Indenture among the Co-Issuers, the Trustee and the Advancing
Agent (as so previously supplemented, the “Current Indenture”). For all purposes
of this Supplemental Indenture, all capitalized terms used herein without
definition shall have the respective meanings set forth or referred to in the
Current Indenture. Except as otherwise specified herein, each reference herein
to a “Section” is to such Section of the Current Indenture.

 

RECITALS

 

The Co-Issuers, the Trustee and the Advancing Agent are parties to the Current
Indenture.

 

Pursuant to the first paragraph of Section 8.2, except with respect to certain
enumerated modifications, with the written consent of (a) the Holders of not
less than a Majority in Aggregate Outstanding Amount (excluding any Notes owned
by the Collateral Manager or any of its Affiliates, or by any accounts managed
by them) of the Notes of each class materially and adversely affected thereby
and all of the Holders of Preferred Shares if materially and adversely affected
thereby by Act of said Securityholders delivered to the Trustee and the
Co-Issuers and (b) the consent of each Hedge Counterparty that is materially and
adversely affected thereby, the Trustee and the Co-Issuers may enter into one or
more indentures supplemental to the Current Indenture to add any provisions to,
or change in any manner or eliminate any of the provisions of, the Current
Indenture or modify in any manner the rights of the Holders of the Notes of such
Class or the Preferred Shares, as the case may be, under the Current Indenture.

 

Pursuant to Section 8.2, if any Class of Notes is Outstanding and rated by a
Rating Agency, the Trustee shall not enter into any supplemental indenture if,
as a result of such supplemental indenture, such Rating Agency would cause the
rating of any such Notes to be immediately reduced or withdrawn. At the cost of
the Issuer, for so long as any Class of Notes shall remain Outstanding and is
rated by a Rating Agency, the Trustee shall provide to such Rating Agency a copy
of any proposed supplemental indenture at least 15 days prior to the execution
thereof by the Trustee, and, for so long as such Notes are Outstanding and so
rated, request written confirmation that such Rating Agency will not, as a
result of such supplemental indenture, cause the rating of any such Class of
Notes to be reduced or withdrawn.

 

- 1 -

 

 

The Co-Issuers wish to enter into this Supplemental Indenture in order to permit
the Issuer to have one or more special purpose subsidiaries solely for the
purpose of holding title to any property obtained in connection with any
foreclosure or other similar proceeding on, or any transfer in lieu thereof of,
any property securing any Collateral Debt Security, or by transfer of any
property held by any Person on behalf of the Issuer which previously secured any
Collateral Debt Security whether or not then outstanding.

 

In connection with this Supplemental Indenture, the following events have
occurred:

 

(i)In connection with the first paragraph of Section 8.2, the Trustee has given
fifteen (15) Business Days’ notice of this Supplemental Indenture (along with a
description of the substance of such supplement provided by GKK Manager LLC in
its capacity as the prior collateral manager (“GKKM”)) to the Holders of each
Class of Notes, the Holders of the Preferred Shares and each Hedge Counterparty
and the Trustee has not received notice by the Holders of a Majority in
Aggregate Outstanding Amount (excluding any Notes owned by the Collateral
Manager or any of its Affiliates, or by any accounts managed by them) of the
Notes of any Class or the Holders of Preferred Shares that such Holders would be
materially and adversely affected by this Supplemental Indenture.

 

(ii)In connection with the third paragraph of Section 8.2, the Trustee, at the
cost of the Issuer and prior to the execution of this Supplemental Indenture,
has provided to each of the Rating Agencies a copy of this Supplemental
Indenture in proposed form.  In connection with the execution of this
Supplemental Indenture, one or more of the Rating Agencies have consented to,
accepted or otherwise agreed to a shorter notice period.

 

(iii)As required by Section 8.2, the Trustee has received confirmation in
writing from each of S&P, Moody’s and Fitch that the current ratings on the
Notes will not be immediately reduced, qualified or withdrawn as a result of
this Supplemental Indenture and, as a result, the Rating Agency Condition and
the condition of Section 8.2 with respect to S&P, Moody’s and Fitch has been
satisfied with respect to this Supplemental Indenture.

 

(iv)As provided in Section 8.3, the Collateral Manager has received written
notice of this Supplemental Indenture prior to the execution and delivery of
this Supplemental Indenture, and has consented to, accepted or otherwise agreed
to a shorter notice period. In connection with Section 8.3, the Trustee and the
Issuer have received the written consent of the Collateral Manager to this
Supplemental Indenture.

 

- 2 -

 

 

(v)Pursuant to Section 8.3, the Trustee has received an Opinion of Counsel of
Clifford Chance US LLP regarding this Supplemental Indenture, which Opinion of
Counsel is subject to the assumptions, limitations, qualifications and
exceptions set forth therein.

 

(vi)The Trustee has received an Opinion of Counsel from a nationally recognized
U.S. tax counsel experienced in such matters, to the effect that this
Supplemental Indenture will not cause the Issuer to fail to be treated as a
qualified REIT subsidiary (within the meaning of Section 856(i)(2) of the Code)
or otherwise be treated as a foreign corporation subject to U.S. federal income
tax on a net income tax basis, which Opinion of Counsel is subject to the
assumptions, limitations, qualifications and exceptions set forth therein.

 

Accordingly, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

SECTION 1. Amendments. The Current Indenture is hereby amended as follows:

 

(a)          The Granting Clauses is amended to add a new clause (f) which shall
read “equity interests in any Permitted REO Subsidiary”.

 

(b)          The Granting Clauses is amended to change current clauses (f) and
(g), and references thereto, to clauses (g) and (h), respectively.

 

(c)          The Granting Clauses is amended to change the reference from
clauses “(a)-(f)” to clauses “(a)-(g)” and the reference from clauses “(a)-(g)”
to clauses “(a)-(h)”.

 

(d)          Section 1.1 is amended to add the following three new definitions:

 

“Permitted REO Equity Interest”: Equity interests in any Permitted REO
Subsidiary.

 

“Permitted REO Subsidiary”:  A wholly-owned subsidiary of the Issuer, generally
formed for the purpose of holding and operating REO Property and for any other
necessary or desirable activities in connection therewith.

 

“REO Property”: With respect to any Loan (including without limitation, any
Mezzanine Loan), any and all right, title or interest in any assets acquired
through foreclosure, acceptance of a deed-in-lieu of foreclosure, bankruptcy or
similar insolvency proceeding or otherwise in accordance with applicable law or
by enforcement of any guarantees related to such Loan, in each case in
connection with the default or imminent default of such Loan (or the underlying
commercial mortgage loan or mezzanine loan), including without limitation, real
property and improvements thereon, personal property included therein or
incidental thereto or equity, partnership, membership or beneficial ownership
interests in the related borrower or other Person constituting collateral for
such Loan.

 

- 3 -

 

 

(e)          The definition of “Company Administrative Expenses” in Section 1.1
is hereby amended by adding the following immediately after “and any amounts due
in respect of the listing of any Notes on the Irish Stock Exchange” in clause
(xii) of such definition:

 

“and any fees, costs and expenses of, or relating to, a Permitted REO Subsidiary
(including relating to the acquisition, transfer or disposition of a Permitted
REO Equity Interest)”.

 

(f)          Section 7.4(c)(ii) is amended to read as follows: “the Issuer shall
not have any subsidiaries other than Permitted REO Subsidiaries, and”.

 

(g)          Section 1.1 is amended by replacing the definition of “Specified
Type” with the following definition:

 

“Specified Type”: Each of a Loan, CMBS Security, CRE CDO Security, REIT Debt
Security, Preferred Equity Security and any Permitted REO Equity Interest.

 

(h)          New Section 7.19 is inserted after the end of Section 7.18 to read
in full as follows:

 

Section 7.19.     Permitted REO Subsidiaries.

 

(a)          The Issuer has entered into or will enter into certain limited
liability company agreements and limited partnership agreements attached hereto
as Exhibit A pursuant to certain assignment and assumption or transfer
agreements on or about the date hereof in connection with the acquisition of the
Permitted REO Subsidiaries identified on Schedule A hereto.  The Issuer may from
time to time, as directed by the Collateral Manager, form one or more Permitted
REO Subsidiaries by entering into one or more limited liability company
agreements or limited partnership agreements subject to the following criteria
and requirements:

 

(1) the Issuer shall only form a Permitted REO Subsidiary for the purpose of
holding, operating, realizing and/or disposing of any REO Property in connection
with a foreclosure, workout or restructuring and for any other necessary or
desirable activities in connection therewith;

 

(2) as long as any Notes are Outstanding, the Issuer shall not sell, transfer,
or otherwise dispose of its interests in any Permitted REO Subsidiary unless the
assets constituting any REO Property (or the proceeds thereof) in such Permitted
REO Subsidiary have been distributed to the Issuer or have been sold,
transferred or otherwise disposed of;

 

- 4 -

 

 

(3) as long as a Permitted REO Subsidiary has not ceased to be owned by the
Issuer in accordance with clause (2) above, the Issuer shall adhere to such
procedures as are specified in such Permitted REO Subsidiary's organizational
documents for maintaining its existence;

 

(4) in the event that a Permitted REO Subsidiary owns any asset upon the Stated
Maturity or other latest permitted maturity under this Indenture of any Notes,
the Issuer shall dissolve such Permitted REO Subsidiary and liquidate its assets
in accordance with the applicable terms of the Permitted REO Subsidiary's
organizational documents at the direction of the Collateral Manager and promptly
deliver the proceeds thereof to the Trustee for deposit into the Payment Account
and distribution in accordance with Section 11.1;

 

(5) each Permitted REO Subsidiary shall agree to be subject to and bound by each
obligation or covenant of the Issuer under any Transaction Document to which the
Issuer is a party or by which the Issuer is bound with the same effect as if
such Permitted REO Subsidiary had been named as the Issuer thereunder;

 

(6) each Permitted REO Subsidiary shall agree not to cause the Issuer to default
in the performance of, or breach, any covenant, representation or warranty of
the Issuer under any Transaction Document to which the Issuer is a party or by
which the Issuer is bound;

 

(7) each Permitted REO Subsidiary shall grant all right, title and interest in,
to and under any REO Property held by the related Permitted REO Subsidiary to
the Trustee, for the benefit and security of the Secured Parties;

 

(8) subject to applicable law, the organizational documents for each Permitted
REO Subsidiary shall require the related Permitted REO Subsidiary to promptly
distribute 100% of any distributions on, and proceeds of, any REO Property held
by such Permitted REO Subsidiary, net of any taxes, fees or assessments, to the
Issuer as holder of the equity interest in such Permitted REO Subsidiary; and

 

(9) the organizational documents for each Permitted REO Subsidiary shall require
that the related Permitted REO Subsidiary have, at all times, at least one
independent director duly appointed to, and serving on, its board of directors
or have a special member whose vote will be required on specified separateness
matters.

 

- 5 -

 

 

(b)          With respect to any REO Property held by a Permitted REO Subsidiary
for reporting purposes by the Trustee for characterization of proceeds as either
Interest Proceeds or Principal Proceeds and for purposes of the Collateral
Quality Tests or Par Value Coverage Tests, the Issuer will be deemed to directly
own any REO Property held by a Permitted REO Subsidiary rather than the related
Permitted REO Equity Interest; provided that, for the avoidance of doubt, any
distributions of Cash by the Permitted REO Subsidiary to the Issuer shall be
categorized as either Interest Proceeds or Principal Proceeds in accordance with
the provisions of this Indenture governing Cash received by the Issuer in
respect of a Defaulted Security. With respect to any Permitted REO Subsidiary,
the parties hereto agree that any reports prepared by the Trustee with respect
to any Permitted REO Equity Interest shall refer to any related REO Property
held by such Permitted REO Subsidiary instead of the related Permitted REO
Equity Interests.

 

(c)          The Issuer shall not, without the affirmative vote or written
consent of 100% of its directors, exercise any voting rights with respect to any
Permitted REO Equity Interests seeking (i) any institution of any action to have
such Permitted REO Subsidiary adjudicated as bankrupt or insolvent, any consent
to the institution of bankruptcy or insolvency proceedings against it, any
request or consent to the entry of any order for relief or the appointment of a
receiver, liquidator, assignee, trustee, sequestrator or other similar official
for it or for any substantial part of its property, any liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency or reorganization
or relief of debtors, any making of any general assignment for the benefit of
creditors, or any admission in writing that it is unable to pay its debts
generally as they become due or (ii) to take any corporate action in furtherance
of any action set forth in this Section 7.19. Each of the Co-Issuer and the
Trustee agrees that it shall not seek, or join in, the institution of any action
or proceeding to have a Permitted REO Subsidiary adjudicated as bankrupt or
insolvent.

 

(d)          Upon each future formation of a Permitted REO Subsidiary, prompt
written notice thereof shall be provided by the Issuer to each Rating Agency.

 

SECTION 2. Effective Date. The effective date of this Supplemental Indenture
shall be the date first written above.

 

SECTION 3. Reference to “Indenture”; Effect of this Supplemental Indenture.
Pursuant to Section 8.4, upon the effectiveness of this Supplemental Indenture,
the Current Indenture shall be modified in accordance with this Supplemental
Indenture, and this Supplemental Indenture shall form a part of the Current
Indenture for all purposes; and every Holder of Securities theretofore and
thereafter authenticated and delivered under the Current Indenture and each
Hedge Counterparty shall be bound thereby. All references in the Indenture and
the Securities to the “Indenture” (including correlative references such as
“hereof”) shall be deemed to refer to the Current Indenture as supplemented and
amended by this Supplemental Indenture. Except as otherwise specified in this
Supplemental Indenture, the Current Indenture shall remain in all respects
unchanged and in full force and effect.

 

- 6 -

 

 

SECTION 4. Counterparts. This Supplemental Indenture may be executed by the
parties hereto in any number of counterparts, each of which so executed shall be
deemed to be an original, but all such counterparts shall together constitute
but one and the same instrument.

 

SECTION 5. Governing Law. THIS SUPPLEMENTAL INDENTURE SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.

 

SECTION 6. Execution, Delivery and Validity. Each of the Issuer, the Co-Issuer
and the Advancing Agent represents and warrants to the Trustee that this
Supplemental Indenture has been duly and validly executed and delivered by such
Person and constitutes its legal, valid and binding obligation, enforceable
against such Person in accordance with its terms. The Trustee accepts the
amendment to the Current Indenture as set forth in this Supplemental Indenture
and agrees to perform the duties of the Trustee upon the terms and conditions
set forth herein and in the Current Indenture set forth therein. Without
limiting the generality of the foregoing, the Trustee assumes no responsibility
for the correctness of the recitals contained herein, which shall be taken as
the statements of the Co-Issuers. In entering into the Supplemental Indenture,
the Trustee shall be entitled to the benefit of every provision of this
Indenture relating to the conduct of or affecting the liability of or affording
protection to the Trustee, including but not limited to the provisions of
Sections 6.1 and 6.3.

 

SECTION 7. Successors and Assigns. All covenants and agreements in this
Supplemental Indenture by the Issuer and Co-Issuer shall bind their respective
successors and assigns, whether so expressed or not.

 

[remainder of this page intentionally left blank]

 

- 7 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be executed as of the date first written above.

 

  Executed as a Deed         GRAMERCY REAL ESTATE CDO 2005-1,
LTD., as Issuer         By:       Name:     Title:         In the presence of:  
      Witness:             Name:     Occupation:     Title:         GRAMERCY
REAL ESTATE CDO 2005-1
LLC, as Co-Issuer         By:       Name:     Title:         WELLS FARGO BANK,
NATIONAL
ASSOCIATION, as Trustee         By:       Name:     Title:

 

 

 

 

  CWCAPITAL INVESTMENTS LLC,   as Advancing Agent         By:          Name:    
Title:

 

 

 

 

Exhibit A

 

Limited Liability Company Agreements and Limited Partnership Agreements

 

- Exh. A -

 

 

Schedule A

 

Permitted REO Subsidiaries

 

[To come]

 

- Sch. A -

 

 

 



 

FOURTH SUPPLEMENTAL INDENTURE dated as of [●], 2013 (this “Supplemental
Indenture”) among GRAMERCY REAL ESTATE CDO 2006-1, LTD., a Cayman Islands
exempted company with limited liability (together with its permitted successors
and assigns, the “Issuer”), GRAMERCY REAL ESTATE CDO 2006-1 LLC, a limited
liability company formed under the laws of Delaware (together with its permitted
successors and assigns, the “Co-Issuer” and, together with the Issuer, the
“Co-Issuers”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as trustee, paying agent, calculation agent, transfer agent,
custodial securities intermediary, backup advancing agent and notes registrar
under the Current Indenture referred to below (together with its permitted
successors and assigns in the trusts under the Current Indenture, the
“Trustee”), and CWCAPITAL INVESTMENTS LLC, a Massachusetts limited liability
company, as successor advancing agent to GKK Liquidity LLC (together with its
permitted successors and assigns in the trusts under the Current Indenture, the
“Advancing Agent”), to the Indenture dated as of August 24, 2006 among the
Issuer, the Co-Issuer, the Trustee and GKK Liquidity LLC, as the advancing
agent, as previously supplemented by the First Supplemental Indenture dated as
of September 26, 2007 and by the Second Supplemental Indenture dated as of
August 5, 2008, in each case among the Co-Issuers, the Trustee and the Advancing
Agent, and by the Indenture Amendment dated as of October 28, 2010, among the
Co-Issuers and the Collateral Manager and acknowledged by the Trustee (as so
previously supplemented, the “Current Indenture”). For all purposes of this
Supplemental Indenture, all capitalized terms used herein without definition
shall have the respective meanings set forth or referred to in the Current
Indenture. Except as otherwise specified herein, each reference herein to a
“Section” is to such Section of the Current Indenture.

 

RECITALS

 

The Co-Issuers, the Trustee and the Advancing Agent are parties to the Current
Indenture.

 

Pursuant to the first paragraph of Section 8.2, except with respect to certain
enumerated modifications, with the written consent of (a) the Holders of not
less than a Majority in Aggregate Outstanding Amount (excluding any Notes owned
by the Collateral Manager or any of its Affiliates, or by any accounts managed
by them) of the Notes of each class materially and adversely affected thereby
and all of the Holders of Preferred Shares if materially and adversely affected
thereby by Act of said Securityholders delivered to the Trustee and the
Co-Issuers and (b) the consent of each Hedge Counterparty that is materially and
adversely affected thereby, and subject to satisfaction of the Rating Agency
Condition, the Trustee and the Co-Issuers may enter into one or more indentures
supplemental to the Current Indenture to add any provisions to, or change in any
manner or eliminate any of the provisions of, the Current Indenture or modify in
any manner the rights of the Holders of the Notes of such Class or the Preferred
Shares, as the case may be, under the Current Indenture.

 

 

 

 

Pursuant to Section 8.2, if any Class of Notes is Outstanding and rated by a
Rating Agency, the Trustee shall not enter into any supplemental indenture if,
as a result of such supplemental indenture, such Rating Agency would cause the
rating of any such Notes to be immediately reduced or withdrawn. At the cost of
the Issuer, for so long as any Class of Notes shall remain Outstanding and is
rated by a Rating Agency, the Trustee shall provide to such Rating Agency a copy
of any proposed supplemental indenture at least fifteen (15) days prior to the
execution thereof by the Trustee, and, for so long as such Notes are Outstanding
and so rated, request written confirmation that such Rating Agency will not, as
a result of such supplemental indenture, cause the rating of any such Class of
Notes to be reduced or withdrawn.

 

Pursuant to Section 8.6, notwithstanding anything in Article 8 to the contrary,
so long as the Class A-1 Notes are the Controlling Class, the Issuer, the
Co-Issuer and the Trustee shall not enter into any supplemental indenture
without obtaining the consent of the Holders of a Majority of the Class A-1
Notes (such consent not to be unreasonably withheld); provided that, if the
Holders of the Class A-1 Notes do not object to such supplemental indenture
within seven (7) days after notice is given, such Holders shall be deemed to
have consented to such supplemental indenture.

 

The Co-Issuers wish to enter into this Supplemental Indenture in order to permit
the Issuer to have one or more special purpose subsidiaries solely for the
purpose of holding title to any property obtained in connection with any
foreclosure or other similar proceeding on, or any transfer in lieu thereof of,
any property securing any Collateral Debt Security, or by transfer of any
property held by any Person on behalf of the Issuer which previously secured any
Collateral Debt Security whether or not then outstanding.

 

In connection with this Supplemental Indenture, the following events have
occurred:

 

  (i) In connection with the first paragraph of Section 8.2, the Trustee has
given fifteen (15) Business Days’ notice of this Supplemental Indenture (along
with a description of the substance of such supplement provided by GKK Manager
LLC in its capacity as the prior collateral manager (“GKKM”)) to the Holders of
each Class of Notes, the Holders of the Preferred Shares and each Hedge
Counterparty and the Trustee has not received notice by the Holders of a
Majority in Aggregate Outstanding Amount (excluding any Notes owned by the
Collateral Manager or any of its Affiliates, or by an accounts managed by them)
of the Notes of any Class or the Holders of Preferred Shares that such Class of
Notes or the Preferred Shares would be materially and adversely affected by this
Supplemental Indenture.         (ii) In connection with the third paragraph of
Section 8.2, the Trustee, at the cost of the Issuer and prior to the execution
of this Supplemental Indenture, has provided to each of the Rating Agencies a
copy of this Supplemental Indenture in proposed form. In connection with the
execution of this Supplemental Indenture, one or more of the Rating Agencies
have consented to, accepted or otherwise agreed to a shorter notice period.

 

- 2 -

 

 

  (iii) As required by Section 8.2, the Trustee has received confirmation in
writing from each of S&P and Moody’s that the current ratings on the Notes will
not be immediately reduced, qualified or withdrawn as a result of this
Supplemental Indenture and, as a result, the Rating Agency Condition and the
condition of Section 8.2 with respect to S&P and Moody’s has been satisfied with
respect to this Supplemental Indenture.         (iv) As provided in Section 8.3,
the Collateral Manager has received written notice of this Supplemental
Indenture prior to the execution and delivery of this Supplemental Indenture and
has consented to, accepted or otherwise agreed to a shorter notice period. In
connection with Section 8.3, the Trustee and the Issuer have received the
written consent of the Collateral Manager to this Supplemental Indenture.      
  (v) Pursuant to Section 8.3, the Trustee has received an Opinion of Counsel of
Clifford Chance US LLP regarding this Supplemental Indenture, which Opinion of
Counsel is subject to the assumptions, limitations, qualifications and
exceptions set forth therein.         (vi) The Trustee has received an Opinion
of Counsel from a nationally recognized U.S. tax counsel experienced in such
matters, to the effect that this Supplemental Indenture will not cause the
Issuer to fail to be treated as a qualified REIT subsidiary (within the meaning
of Section 856(i)(2) of the Code) or otherwise be treated as a foreign
corporation subject to U.S. federal income tax on a net income tax basis, which
Opinion of Counsel is subject to the assumptions, limitations, qualifications
and exceptions set forth therein.         (vii) In connection with Section 8.6,
the Trustee has given seven (7) days’ notice of this Supplemental Indenture
(along with a description of the substance of such supplement provided by GKKM)
to the Holders of the Class A-1 Notes and the Trustee has either received the
written consent of the Holders of a Majority of the Class A-1 Notes, or has not
received notice of an objection to this Supplemental Indenture by the Holders of
the Class A-1 Notes.

 

Accordingly, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

SECTION 1. Amendments. The Current Indenture is hereby amended as follows:

 

(a)          The Granting Clauses is amended to add a new clause (f) which shall
read “equity interests in any Permitted REO Subsidiary”.

 

(b)          The Granting Clauses is amended to change current clauses (f), (g)
and (h), and references thereto, to clauses (g), (h) and (i), respectively.

 

- 3 -

 

 

(c)          The Granting Clauses is amended to change the reference from
clauses “(a)-(f)” to clauses “(a)-(h)” and the reference from clauses “(a)-(h)”
to clauses “(a)-(i)”.

 

(d)          Section 1.1 is amended to add the following three new definitions:

 

“Permitted REO Equity Interest”: Equity interests in any Permitted REO
Subsidiary.

 

“Permitted REO Subsidiary”:  A wholly-owned subsidiary of the Issuer, generally
formed for the purpose of holding and operating REO Property and for any other
necessary or desirable activities in connection therewith.

 

“REO Property”: With respect to any Loan (including without limitation, any
Mezzanine Loan), any and all right, title or interest in any assets acquired
through foreclosure, acceptance of a deed-in-lieu of foreclosure, bankruptcy or
similar insolvency proceeding or otherwise in accordance with applicable law or
by enforcement of any guarantees related to such Loan, in each case in
connection with the default or imminent default of such Loan (or the underlying
commercial mortgage loan or mezzanine loan), including without limitation, real
property and improvements thereon, personal property included therein or
incidental thereto or equity, partnership, membership or beneficial ownership
interests in the related borrower or other Person constituting collateral for
such Loan.

 

(e)          The definition of “Company Administrative Expenses” in Section 1.1
is hereby amended by adding the following immediately after “and any amounts due
in respect of the listing of any Notes on the Irish Stock Exchange” in clause
(xii) of such definition:

 

“and any fees, costs and expenses of, or relating to, a Permitted REO Subsidiary
(including relating to the acquisition, transfer or disposition of a Permitted
REO Equity Interest)”.

 

(f)          Section 7.4(c)(ii) is amended to read as follows: “the Issuer shall
not have any subsidiaries other than Permitted REO Subsidiaries, and”.

 

(g)          Section 1.1 is amended by replacing the definition of “Specified
Type” with the following definition:

 

“Specified Type”: Each of a Loan, CMBS Security, CRE CDO Security, REIT Debt
Security, Preferred Equity Security and any Permitted REO Equity Interest.

 

(h)          New Section 7.20 is inserted after the end of Section 7.19 to read
in full as follows:

 

- 4 -

 

 

Section 7.20.              Permitted REO Subsidiaries.

 

(a)         The Issuer has entered into or will enter into certain limited
liability company agreements and limited partnership agreements attached hereto
as Exhibit A pursuant to certain assignment and assumption or transfer
agreements on or about the date hereof in connection with the acquisition of the
Permitted REO Subsidiaries identified on Schedule A hereto.  The Issuer may from
time to time, as directed by the Collateral Manager, form one or more Permitted
REO Subsidiaries by entering into one or more limited liability company
agreements or limited partnership agreements subject to the following criteria
and requirements:

 

(1) the Issuer shall only form a Permitted REO Subsidiary for the purpose of
holding, operating, realizing and/or disposing of any REO Property in connection
with a foreclosure, workout or restructuring and for any other necessary or
desirable activities in connection therewith;

 

(2)         as long as any Notes are Outstanding, the Issuer shall not sell,
transfer, or otherwise dispose of its interests in any Permitted REO Subsidiary
unless the assets constituting any REO Property (or the proceeds thereof) in
such Permitted REO Subsidiary have been distributed to the Issuer or have been
sold, transferred or otherwise disposed of;

 

(3)         as long as a Permitted REO Subsidiary has not ceased to be owned by
the Issuer in accordance with clause (2) above, the Issuer shall adhere to such
procedures as are specified in such Permitted REO Subsidiary's organizational
documents for maintaining its existence;

 

(4)         in the event that a Permitted REO Subsidiary owns any asset upon the
Stated Maturity or other latest permitted maturity under this Indenture of any
Notes, the Issuer shall dissolve such Permitted REO Subsidiary and liquidate its
assets in accordance with the applicable terms of the Permitted REO Subsidiary's
organizational documents at the direction of the Collateral Manager and promptly
deliver the proceeds thereof to the Trustee for deposit into the Payment Account
and distribution in accordance with Section 11.1;

 

(5) each Permitted REO Subsidiary shall agree to be subject to and bound by each
obligation or covenant of the Issuer under any Transaction Document to which the
Issuer is a party or by which the Issuer is bound with the same effect as if
such Permitted REO Subsidiary had been named as the Issuer thereunder;

 

(6) each Permitted REO Subsidiary shall agree not to cause the Issuer to default
in the performance of, or breach, any covenant, representation or warranty of
the Issuer under any Transaction Document to which the Issuer is a party or by
which the Issuer is bound;

 

- 5 -

 

 

(7) each Permitted REO Subsidiary shall grant all right, title and interest in,
to and under any REO Property held by the related Permitted REO Subsidiary to
the Trustee, for the benefit and security of the Secured Parties;

 

(8) subject to applicable law, the organizational documents for each Permitted
REO Subsidiary shall require the related Permitted REO Subsidiary to promptly
distribute 100% of any distributions on, and proceeds of, any REO Property held
by such Permitted REO Subsidiary, net of any taxes, fees or assessments, to the
Issuer as holder of the equity interest in such Permitted REO Subsidiary; and

 

(9) the organizational documents for each Permitted REO Subsidiary shall require
that the related Permitted REO Subsidiary have, at all times, at least one
independent director duly appointed to, and serving on, its board of directors
or have a special member whose vote will be required on specified separateness
matters.

 

(b)          With respect to any REO Property held by a Permitted REO Subsidiary
for reporting purposes by the Trustee for characterization of proceeds as either
Interest Proceeds or Principal Proceeds and for purposes of the Collateral
Quality Tests or Par Value Coverage Tests, the Issuer will be deemed to directly
own any REO Property held by a Permitted REO Subsidiary rather than the related
Permitted REO Equity Interest; provided that, for the avoidance of doubt, any
distributions of Cash by the Permitted REO Subsidiary to the Issuer shall be
categorized as either Interest Proceeds or Principal Proceeds in accordance with
the provisions of this Indenture governing Cash received by the Issuer in
respect of a Defaulted Security. With respect to any Permitted REO Subsidiary,
the parties hereto agree that any reports prepared by the Trustee with respect
to any Permitted REO Equity Interest shall refer to any related REO Property
held by such Permitted REO Subsidiary instead of the related Permitted REO
Equity Interests.

 

(c)          The Issuer shall not, without the affirmative vote or written
consent of 100% of its directors, exercise any voting rights with respect to any
Permitted REO Equity Interests seeking (i) any institution of any action to have
such Permitted REO Subsidiary adjudicated as bankrupt or insolvent, any consent
to the institution of bankruptcy or insolvency proceedings against it, any
request or consent to the entry of any order for relief or the appointment of a
receiver, liquidator, assignee, trustee, sequestrator or other similar official
for it or for any substantial part of its property, any liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency or reorganization
or relief of debtors, any making of any general assignment for the benefit of
creditors, or any admission in writing that it is unable to pay its debts
generally as they become due or (ii) to take any corporate action in furtherance
of any action set forth in this Section 7.20. Each of the Co-Issuer and the
Trustee agrees that it shall not seek, or join in, the institution of any action
or proceeding to have a Permitted REO Subsidiary adjudicated as bankrupt or
insolvent.

 

- 6 -

 

 

(d)          Upon each future formation of a Permitted REO Subsidiary, prompt
written notice thereof shall be provided by the Issuer to each Rating Agency.

 

SECTION 2. Effective Date. The effective date of this Supplemental Indenture
shall be the date first written above.

 

SECTION 3. Reference to “Indenture”; Effect of this Supplemental Indenture.
Pursuant to Section 8.4, upon the effectiveness of this Supplemental Indenture,
the Current Indenture shall be modified in accordance with this Supplemental
Indenture, and this Supplemental Indenture shall form a part of the Current
Indenture for all purposes; and every Holder of Securities theretofore and
thereafter authenticated and delivered under the Current Indenture and each
Hedge Counterparty shall be bound thereby. All references in the Indenture and
the Securities to the “Indenture” (including correlative references such as
“hereof”) shall be deemed to refer to the Current Indenture as supplemented and
amended by this Supplemental Indenture. Except as otherwise specified in this
Supplemental Indenture, the Current Indenture shall remain in all respects
unchanged and in full force and effect.

 

SECTION 4. Counterparts. This Supplemental Indenture may be executed by the
parties hereto in any number of counterparts, each of which so executed shall be
deemed to be an original, but all such counterparts shall together constitute
but one and the same instrument.

 

SECTION 5. Governing Law. THIS SUPPLEMENTAL INDENTURE SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.

 

SECTION 6. Execution, Delivery and Validity. Each of the Issuer, the Co-Issuer
and the Advancing Agent represents and warrants to the Trustee that this
Supplemental Indenture has been duly and validly executed and delivered by such
Person and constitutes its legal, valid and binding obligation, enforceable
against such Person in accordance with its terms. The Trustee accepts the
amendment to the Current Indenture as set forth in this Supplemental Indenture
and agrees to perform the duties of the Trustee upon the terms and conditions
set forth herein and in the Current Indenture set forth therein. Without
limiting the generality of the foregoing, the Trustee assumes no responsibility
for the correctness of the recitals contained herein, which shall be taken as
the statements of the Co-Issuers. In entering into the Supplemental Indenture,
the Trustee shall be entitled to the benefit of every provision of this
Indenture relating to the conduct of or affecting the liability of or affording
protection to the Trustee, including but not limited to the provisions of
Sections 6.1 and 6.3.

 

SECTION 7. Successors and Assigns. All covenants and agreements in this
Supplemental Indenture by the Issuer and Co-Issuer shall bind their respective
successors and assigns, whether so expressed or not.

 

[remainder of this page intentionally left blank]

 

- 7 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be executed as of the date first written above.

 

  Executed as a Deed       GRAMERCY REAL ESTATE CDO 2006-1,
LTD., as Issuer         By:       Name:     Title:       In the presence of:    
  Witness:             Name:     Occupation:     Title:       GRAMERCY REAL
ESTATE CDO 2006-1
LLC, as Co-Issuer       By:       Name:     Title:       WELLS FARGO BANK,
NATIONAL
ASSOCIATION, as Trustee       By:       Name:     Title:

 

 

 

 

  CWCAPITAL INVESTMENTS LLC,   as Advancing Agent         By:       Name:    
Title:

 

 

 

 

Exhibit A

 

Limited Liability Company Agreements and Limited Partnership Agreements

 

 

 

 

Schedule A

 

Permitted REO Subsidiaries

 

[To come]

 

 

 

 

 



 

FIRST SUPPLEMENTAL INDENTURE dated as of [●], 2013 (this “Supplemental
Indenture”) among GRAMERCY REAL ESTATE CDO 2007-1, LTD., a Cayman Islands
exempted company with limited liability (together with its permitted successors
and assigns, the “Issuer”), GRAMERCY REAL ESTATE CDO 2007-1 LLC, a limited
liability company formed under the laws of Delaware (together with its permitted
successors and assigns, the “Co-Issuer” and, together with the Issuer, the
“Co-Issuers”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as trustee, paying agent, calculation agent, transfer agent,
custodial securities intermediary, backup advancing agent and notes registrar
under the Current Indenture referred to below (together with its permitted
successors and assigns in the trusts under the Current Indenture, the
“Trustee”), and CWCAPITAL INVESTMENTS LLC, a Massachusetts limited liability
company, as successor advancing agent to GKK Liquidity LLC (together with its
permitted successors and assigns in the trusts under the Current Indenture, the
“Advancing Agent”), to the Indenture dated as of August 8, 2007 among the
Issuer, the Co-Issuer, the Trustee and GKK Liquidity LLC, as the advancing agent
(the “Current Indenture”). For all purposes of this Supplemental Indenture, all
capitalized terms used herein without definition shall have the respective
meanings set forth or referred to in the Current Indenture. Except as otherwise
specified herein, each reference herein to a “Section” is to such Section of the
Current Indenture.

 

RECITALS

 

The Co-Issuers, the Trustee and the Advancing Agent are parties to the Current
Indenture.

 

Pursuant to the first paragraph of Section 8.2, except with respect to certain
enumerated modifications, with the written consent of the Holders of not less
than a Majority in Aggregate Outstanding Amount (excluding any Collateral
Manager Securities) of the Notes of each class materially and adversely affected
thereby, all of the Holders of Preferred Shares if materially and adversely
affected thereby and the Controlling Class (but only for so long as the Class
A-1 Notes and/or the Class A-2 Notes are the Controlling Class), by Act of said
Securityholders delivered to the Trustee and the Co-Issuers and subject to
satisfaction of the Rating Agency Condition, the Trustee and the Co-Issuers may
enter into one or more indentures supplemental to the Current Indenture to add
any provisions to, or change in any manner or eliminate any of the provisions
of, the Current Indenture or modify in any manner the rights of the Holders of
the Notes of such Class or the Preferred Shares, as the case may be, under the
Current Indenture.

 

Pursuant to Section 8.2, if any Class of Notes is Outstanding and rated by a
Rating Agency, the Trustee shall not enter into any supplemental indenture if,
as a result of such supplemental indenture, such Rating Agency would cause the
rating of any such Notes to be immediately reduced or withdrawn. At the cost of
the Issuer, for so long as any Class of Notes shall remain Outstanding and is
rated by a Rating Agency, the Trustee shall provide to such Rating Agency a copy
of any proposed supplemental indenture at least 15 days prior to the execution
thereof by the Trustee, and, for so long as such Notes are Outstanding and so
rated, request written confirmation that such Rating Agency will not, as a
result of such supplemental indenture, cause the rating of any such Class of
Notes to be reduced or withdrawn.

 

 

 

 

Pursuant to Section 8.6, notwithstanding anything in Article 8 to the contrary,
(a) so long as the Class A-1 Notes and/or the Class A-2 Notes or the Class A-2
Note Insurer, as applicable, are the Controlling Class, the Issuer, the
Co-Issuer and the Trustee shall not enter into any supplemental indenture
without obtaining the consent of the Holders of a Majority of the Controlling
Class (such consent not to be unreasonably withheld); provided that, if the
Holders of the Controlling Class or the Class A-2 Note Insurer, as applicable,
do not object to such supplemental indenture within 15 Business Days after
notice is given, such Holders shall be deemed to have consented to such
supplemental indenture; and (b) the Issuer shall not enter into any supplemental
indenture without the consent of each Hedge Counterparty (such consent not to be
unreasonably withheld), and each Hedge Counterparty shall not be bound by any
supplemental indenture unless such Hedge Counterparty shall have given its prior
written consent or shall have failed to respond within 15 Business Days after
the Issuer or the Trustee has provided it with prior written notice thereof.

 

The Co-Issuers wish to enter into this Supplemental Indenture in order to permit
the Issuer to have one or more special purpose subsidiaries solely for the
purpose of holding title to any property obtained in connection with any
foreclosure or other similar proceeding on, or any transfer in lieu thereof of,
any property securing any Collateral Debt Security, or by transfer of any
property held by any Person on behalf of the Issuer which previously secured any
Collateral Debt Security whether or not then outstanding.

 

In connection with this Supplemental Indenture, the following events have
occurred:

 

(i)           In connection with the first paragraph of Section 8.2, the Trustee
has given fifteen (15) Business Days’ notice of this Supplemental Indenture
(along with a description of the substance of such supplement provided by GKK
Manager LLC in its capacity as the prior collateral manager (“GKKM”)) to the
Holders of each Class of Notes and the Holders of the Preferred Shares and the
Trustee has not received notice by the Holders of a Majority in Aggregate
Outstanding Amount (excluding any Collateral Manager Securities) of the Notes of
any Class or the Holders of Preferred Shares that such Holders would be
materially and adversely affected by this Supplemental Indenture.

 

(ii)          In connection with the third paragraph of Section 8.2, the
Trustee, at the cost of the Issuer and prior to the execution of this
Supplemental Indenture, has provided to each of the Rating Agencies a copy of
this Supplemental Indenture in proposed form.  In connection with the execution
of this Supplemental Indenture, one or more of the Rating Agencies have
consented to, accepted or otherwise agreed to a shorter notice period.

 

- 2 -

 

 

(iii)         As required by Section 8.2, the Trustee has received confirmation
in writing from each of S&P, Moody’s and Fitch that the current ratings on the
Notes will not be immediately reduced, qualified or withdrawn as a result of
this Supplemental Indenture and, as a result, the Rating Agency Condition and
the condition of Section 8.2 with respect to S&P, Moody’s and Fitch has been
satisfied with respect to this Supplemental Indenture.

 

(iv)         As provided in Section 8.3, the Collateral Manager has received
written notice of this Supplemental Indenture prior to the execution and
delivery of this Supplemental Indenture, and has consented to, accepted or
otherwise agreed to a shorter notice period. In connection with Section 8.3, the
Trustee and the Issuer have received the written consent of the Collateral
Manager to this Supplemental Indenture.

 

(v)          Pursuant to Section 8.3, the Trustee has received an Opinion of
Counsel of Clifford Chance US LLP regarding this Supplemental Indenture, which
Opinion of Counsel is subject to the assumptions, limitations, qualifications
and exceptions set forth therein.

 

(vi)         The Trustee has received an Opinion of Counsel from a nationally
recognized U.S. tax counsel experienced in such matters, to the effect that this
Supplemental Indenture will not cause the Issuer to fail to be treated as a
Qualified REIT Subsidiary or otherwise be treated as a foreign corporation
subject to U.S. federal income tax on a net income tax basis, which Opinion of
Counsel is subject to the assumptions, limitations, qualifications and
exceptions set forth therein.

 

(vii)        In connection with the first paragraph of Section 8.6, the Trustee
has given fifteen (15) Business Days’ notice of this Supplemental Indenture
(along with a description of the substance of such supplement provided by GKKM)
to the Holders of the Controlling Class and the Trustee has either received the
written consent of the Holders of a Majority of the Controlling Class, or has
not received notice of an objection to this Supplemental Indenture by the
Holders of the Controlling Class, including the Class A-2 Note Insurer.

 

(viii)       In connection with the second paragraph of Section 8.6, the Trustee
has given fifteen (15) Business Days’ notice of this Supplemental Indenture
(along with a description of the substance of such supplement provided by GKKM)
to the Hedge Counterparty and the Trustee has either received the written
consent of the Hedge Counterparty, or has not received notice of an objection to
this Supplemental Indenture by the Hedge Counterparty.

 

Accordingly, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

- 3 -

 

 

SECTION 1. Amendments. The Current Indenture is hereby amended as follows:

 

(a)          The Granting Clauses is amended to add a new clause (f) which shall
read “equity interests in any Permitted REO Subsidiary”.

 

(b)          The Granting Clauses is amended to change current clauses (f) and
(g), and references thereto, to clauses (g) and (h), respectively.

 

(c)          The Granting Clauses is amended to change the reference from
clauses “(a)-(f)” to clauses “(a)-(g)” and the reference from clauses “(a)-(g)”
to clauses “(a)-(h)”.

 

(d)          Section 1.1 is amended to add the following three new definitions:

“Permitted REO Equity Interest”: Equity interests in any Permitted REO
Subsidiary.

 

“Permitted REO Subsidiary”:  A wholly-owned subsidiary of the Issuer, generally
formed for the purpose of holding and operating REO Property and for any other
necessary or desirable activities in connection therewith.

 

“REO Property”: With respect to any Loan (including without limitation, any
Mezzanine Loan), any and all right, title or interest in any assets acquired
through foreclosure, acceptance of a deed-in-lieu of foreclosure, bankruptcy or
similar insolvency proceeding or otherwise in accordance with applicable law or
by enforcement of any guarantees related to such Loan, in each case in
connection with the default or imminent default of such Loan (or the underlying
commercial mortgage loan or mezzanine loan), including without limitation, real
property and improvements thereon, personal property included therein or
incidental thereto or equity, partnership, membership or beneficial ownership
interests in the related borrower or other Person constituting collateral for
such Loan.

 

(e)          The definition of “Company Administrative Expenses” in Section 1.1
is hereby amended by adding the following immediately after “and any amounts due
in respect of the listing of any Notes on the Irish Stock Exchange” in clause
(xii) of such definition:

 

“and any fees, costs and expenses of, or relating to, a Permitted REO Subsidiary
(including relating to the acquisition, transfer or disposition of a Permitted
REO Equity Interest)”.

 

(f)          Section 7.4(c)(ii) is amended to read as follows: “the Issuer shall
not have any subsidiaries other than Permitted REO Subsidiaries, and”.

 

(g)          Section 1.1 is amended by replacing the definition of “Specified
Type” with the following definition:

 

- 4 -

 

 

“Specified Type”: Each of a Loan, CMBS Security, Preferred Equity Security and
any Permitted REO Equity Interest.

 

(h)          New Section 7.20 is inserted after the end of Section 7.19 to read
in full as follows:

 

Section 7.20.          Permitted REO Subsidiaries.

 

(a)          The Issuer may from time to time, as directed by the Collateral
Manager, form one or more Permitted REO Subsidiaries by entering into one or
more limited liability company agreements or limited partnership agreements
subject to the following criteria and requirements:

 

(1)         the Issuer shall only form a Permitted REO Subsidiary for the
purpose of holding, operating, realizing and/or disposing of any REO Property in
connection with a foreclosure, workout or restructuring and for any other
necessary or desirable activities in connection therewith;

 

(2)         as long as any Notes are Outstanding, the Issuer shall not sell,
transfer, or otherwise dispose of its interests in any Permitted REO Subsidiary
unless the assets constituting any REO Property (or the proceeds thereof) in
such Permitted REO Subsidiary have been distributed to the Issuer or have been
sold, transferred or otherwise disposed of;

 

(3)         as long as a Permitted REO Subsidiary has not ceased to be owned by
the Issuer in accordance with clause (2) above, the Issuer shall adhere to such
procedures as are specified in such Permitted REO Subsidiary's organizational
documents for maintaining its existence;

 

(4)         in the event that a Permitted REO Subsidiary owns any asset upon the
Stated Maturity or other latest permitted maturity under this Indenture of any
Notes, the Issuer shall dissolve such Permitted REO Subsidiary and liquidate its
assets in accordance with the applicable terms of the Permitted REO Subsidiary's
organizational documents at the direction of the Collateral Manager and promptly
deliver the proceeds thereof to the Trustee for deposit into the Payment Account
and distribution in accordance with Section 11.1;

 

(5)         each Permitted REO Subsidiary shall agree to be subject to and bound
by each obligation or covenant of the Issuer under any Transaction Document to
which the Issuer is a party or by which the Issuer is bound with the same effect
as if such Permitted REO Subsidiary had been named as the Issuer thereunder;

 

(6)         each Permitted REO Subsidiary shall agree not to cause the Issuer to
default in the performance of, or breach, any covenant, representation or
warranty of the Issuer under any Transaction Document to which the Issuer is a
party or by which the Issuer is bound;

 

- 5 -

 

 

(7)         each Permitted REO Subsidiary shall grant all right, title and
interest in, to and under any REO Property held by the related Permitted REO
Subsidiary to the Trustee, for the benefit and security of the Secured Parties;

 

(8)         subject to applicable law, the organizational documents for each
Permitted REO Subsidiary shall require the related Permitted REO Subsidiary to
promptly distribute 100% of any distributions on, and proceeds of, any REO
Property held by such Permitted REO Subsidiary, net of any taxes, fees or
assessments, to the Issuer as holder of the equity interest in such Permitted
REO Subsidiary; and

 

(9)         the organizational documents for each Permitted REO Subsidiary shall
require that the related Permitted REO Subsidiary have, at all times, at least
one independent director duly appointed to, and serving on, its board of
directors or have a special member whose vote will be required on specified
separateness matters.

 

(b)          With respect to any REO Property held by a Permitted REO Subsidiary
for reporting purposes by the Trustee for characterization of proceeds as either
Interest Proceeds or Principal Proceeds and for purposes of the Collateral
Quality Tests or Par Value Coverage Tests, the Issuer will be deemed to directly
own any REO Property held by a Permitted REO Subsidiary rather than the related
Permitted REO Equity Interest; provided that, for the avoidance of doubt, any
distributions of Cash by the Permitted REO Subsidiary to the Issuer shall be
categorized as either Interest Proceeds or Principal Proceeds in accordance with
the provisions of this Indenture governing Cash received by the Issuer in
respect of a Defaulted Security. With respect to any Permitted REO Subsidiary,
the parties hereto agree that any reports prepared by the Trustee with respect
to any Permitted REO Equity Interest shall refer to any related REO Property
held by such Permitted REO Subsidiary instead of the related Permitted REO
Equity Interests.

 

(c)          The Issuer shall not, without the affirmative vote or written
consent of 100% of its directors, exercise any voting rights with respect to any
Permitted REO Equity Interests seeking (i) any institution of any action to have
such Permitted REO Subsidiary adjudicated as bankrupt or insolvent, any consent
to the institution of bankruptcy or insolvency proceedings against it, any
request or consent to the entry of any order for relief or the appointment of a
receiver, liquidator, assignee, trustee, sequestrator or other similar official
for it or for any substantial part of its property, any liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency or reorganization
or relief of debtors, any making of any general assignment for the benefit of
creditors, or any admission in writing that it is unable to pay its debts
generally as they become due or (ii) to take any corporate action in furtherance
of any action set forth in this Section 7.20. Each of the Co-Issuer and the
Trustee agrees that it shall not seek, or join in, the institution of any action
or proceeding to have a Permitted REO Subsidiary adjudicated as bankrupt or
insolvent.

 

- 6 -

 

 

(d)          Upon each future formation of a Permitted REO Subsidiary, prompt
written notice thereof shall be provided by the Issuer to each Rating Agency.

 

SECTION 2. Effective Date. The effective date of this Supplemental Indenture
shall be the date first written above.

 

SECTION 3. Reference to “Indenture”; Effect of this Supplemental Indenture.
Pursuant to Section 8.4, upon the effectiveness of this Supplemental Indenture,
the Current Indenture shall be modified in accordance with this Supplemental
Indenture, and this Supplemental Indenture shall form a part of the Current
Indenture for all purposes; and every Holder of Securities theretofore and
thereafter authenticated and delivered under the Current Indenture and each
Hedge Counterparty shall be bound thereby. All references in the Indenture and
the Securities to the “Indenture” (including correlative references such as
“hereof”) shall be deemed to refer to the Current Indenture as supplemented and
amended by this Supplemental Indenture. Except as otherwise specified in this
Supplemental Indenture, the Current Indenture shall remain in all respects
unchanged and in full force and effect.

 

SECTION 4. Counterparts. This Supplemental Indenture may be executed by the
parties hereto in any number of counterparts, each of which so executed shall be
deemed to be an original, but all such counterparts shall together constitute
but one and the same instrument.

 

SECTION 5. Governing Law. THIS SUPPLEMENTAL INDENTURE SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.

 

SECTION 6. Execution, Delivery and Validity. Each of the Issuer, the Co-Issuer
and the Advancing Agent represents and warrants to the Trustee that this
Supplemental Indenture has been duly and validly executed and delivered by such
Person and constitutes its legal, valid and binding obligation, enforceable
against such Person in accordance with its terms. The Trustee accepts the
amendment to the Current Indenture as set forth in this Supplemental Indenture
and agrees to perform the duties of the Trustee upon the terms and conditions
set forth herein and in the Current Indenture set forth therein. Without
limiting the generality of the foregoing, the Trustee assumes no responsibility
for the correctness of the recitals contained herein, which shall be taken as
the statements of the Co-Issuers. In entering into this Supplemental Indenture,
the Trustee shall be entitled to the benefit of every provision of the Indenture
relating to the conduct of or affecting the liability of or affording protection
to the Trustee, including but not limited to the provisions of Sections 6.1 and
6.3.

 

- 7 -

 

 

SECTION 7. Successors and Assigns. All covenants and agreements in this
Supplemental Indenture by the Issuer and Co-Issuer shall bind their respective
successors and assigns, whether so expressed or not.

 

[remainder of this page intentionally left blank]

 

- 8 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be executed as of the date first written above.

 

  Executed as a Deed         GRAMERCY REAL ESTATE CDO 2007-1,
LTD., as Issuer         By:       Name:     Title:         In the presence of:  
      Witness:       Name:     Occupation:         GRAMERCY REAL ESTATE CDO
2007-1
LLC, as Co-Issuer         By:       Name:     Title:         WELLS FARGO BANK,
NATIONAL
ASSOCIATION, as Trustee         By:       Name:     Title:

 

 

 

 

  CWCAPITAL INVESTMENTS LLC,   as Advancing Agent         By:         Name:    
Title:



 

 

 



Exhibit N

 

Knowledge

 

Sellers Officers Each of GIT, GIT II, GKKM, GLS and GKKL

Michael Kavourias

 

Jerry Hirschkorn

 

Jared Marcus

 

Bryce Webster

 

Bob Wirth

 

Purchaser   CWCapital Investments LLC

Charles Spetka

 

Jill Hyde

 

Daniel Warcholak

 

 



 

 

 